           Narrative Description (Attachment to Form A); File No. 0468532


       The primary disability which forms the basis of my request for ADA testing

accommodations on the July 2018 California Bar Exam is Asperger's Syndrome (Autism

Spectrum Disorder) and Neurodevelopmental Disorder of Impaired Processing

Speed/Variable Attention Executive Functioning. My mother - a special education teacher -

suspected I had autism, and I was first diagnosed by an unknown professional at Stanford's

clinic sometime around age 5 or 6. I have subsequently completed further and renewed

testing confirming this diagnosis throughout K-12 school, and most recently completed an

extensive set of tests requested by the LSAC for consideration for LSAT accommodations

administered and evaluated by California licensed neuropsychologists at the

Neuropsychological Assessment Group in San Jose, CA in 2014.1 This same practice

completed my Form C for the instant application, and has indicated to me that upon their

review of the tests listed on that form all were performed for that assessment.

       This disability impacts my life in that I take longer to perform executive functioning

tasks independent of my capacity to learn and comprehend the substance of the relevant

task, impaired neuromuscular control also resulting in low - and irregularly distributed -

muscle tone, impaired "social skills" and nonverbal communication comprehension, and

difficulty maintaining proper posture probably resulting in my more recently

diagnosed/manifested chronic medical condition of myofascial pain syndrome. For these

reasons, I have received accommodations in elementary school, middle school, high school,



1 Prior to completing this application I called the San Francisco office of the California State
Bar Office of Admissions, which verified that test results within 5 years of the date of the
instant application would be accepted. Relying on this, I opted not to spend the several
thousand dollars and 10+ hours of testing time during this summer to provide 2017
results, and I will not have meaningful access to California licensed testing professionals
while residing in Iowa for my 3L school year.


                                               1
           Narrative Description (Attachment to Form A); File No. 0468532


college, and law school, and been approved for and/or received accommodations on the

SAT, LSAT, GMAT, and MPRE tests. I have numerous related and unrelated chronic medical

conditions that require ongoing treatment, but no relevant accommodations for the bar

exam apparent to me at this time.

       Due to the increased processing time, distractibility, and executive functioning

impairments caused by my disability, and consistent with accommodations received in

college and in law school, I would respectfully request 100% extra time and a private

testing room.

       Due to fine motor impairments caused by my disability, I would respectfully request

to type any written responses as an accommodation.

       Due to my posture and myofascial issues, I would respectfully request an ergonomic

workstation while testing.

       Please also note visual conditions (keratoconus, astigmatism, dry eye syndrome)

may increase the need for, but do not independently or proximately form the basis of, the

requested accommodations.

Thank you for considering my application.

RESPECTFULLY SUBMITTED,

/s/ Benjamin Sean Kohn
Benjamin Kohn
460 Samoa Drive,
Iowa City, IA 52246
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                              2
                                                      SANTA CLARA COUNTY                                                                                    Page 1 of 14
                                                      INDIVIDUALIZED EDUCATION PROGRAM
Last Name KOHN                                                         First Name BENJAMIN S                                                   IEP Date _________
                                                                                                                                                        05/04/12

Last IEP ____________
         12/13/11               Next IEP ____________
                                          12/13/12           Original SpEd Entry Date _________
                                                                                         04/22/99
Last Eval ____________
           12/13/11             Next Eval ____________
                                           12/13/14
Purpose of Meeting        Initial              Annual    Triennial     Transition     Pre-Expulsion    Interim
                          Expanded IEP ✓ Other Amendment
Birthdate___________
          12/29/93     Age ______
                             18        Gender Male           Grade 12             Migrant       Yes ✓ No
Native Language English                    EL      Yes ✓ No      Redesignated     Interpreter Yes    No ✓
Student ID KOHBE229A                      SSN #                                 SSID # 6102619064
Residency       ✓ Parent/Guardian           Foster                                   LCI
                   Adult Student            Other
Parent/Guardian Kohn, Jack and Kohn, Debbie                        Home Phone       (650)_967-6783
  Home Address                 1913 Fordham Way                                                     Work Phone               (650)_279-3323              ext: CELLM
                               Mountain View CA 94040                                                 Cell Phone
                                                                                                 Email Address
Parent/Guardian                                                                                    Home Phone
  Home Address                                                                                      Work Phone
                                                                                                      Cell Phone
                                                                                                 Email Address
District of Residence MTN.VIEW/LOS AL                                     Residence School MTN. VIEW HIGH
Ethnicity: (Select One)    Hispanic or Latino ✓ Not Hispanic or Latino
Race: (Enter Code; must select one or more, regardless of Ethnicity): 1. 700/White
                                                                         _________ 2. /_________ 3. __________
                                                                                                    /          4. /_________
INDICATE DISABILITY/S (P = Primary, S = Secondary) Note: For Initial and triennial IEPs, assessment must be done
and discussed by IEP Team before determining eligibility.
_______ 210 ID            _______ 220 HH *          _______ 230 Deaf *      _______
                                                                                S      240 SLI         _______ 250 VI *
_______ 260 ED            _______ 270 OI *          _______ 280 OHI         _______ 290 SLD            _______ 300 DB *
_______ 310 MD            _______
                              P       320 AUT       _______ 330 TBI         _______ 281 Est. Med. Dis. (0-5)
* Low Incidence Disability
   _______Not Eligible for Special Education           _______Exiting from Sp. ED. (returned to reg. ed/no longer eligible)
Describe how student’s disability affects involvement and progress in the general curriculum (or for preschoolers,
participation in appropriate activities)
__________________________________________________________________________________________________
Benjamin's disability affects his social cognition and executive functioning skills, as well as written expression.
__________________________________________________________________________________________________
__________________________________________________________________________________________________

Triennial (3 Year) Re-evaluation                                            For Initial Placements Only
✓ Triennial Re-evaluation not due prior to next IEP review date.            Has the student received IDEA Coordinated Early Intervening Services (CEIS) in the past two years?
    Triennial Re-evaluation due prior to or on next IEP review date.                    Yes            No
        Summary of Progress and Current Educational Performance             Date of Initial Referral for Special Education Services _______________
        Full Re-evaluation                                                  Person Initiating the Referral for Special Education Services
                                                                            Date District Received Parent Consent _______________
        Other
                                                                            Date of Initial Meeting to Determine Eligibility _______________


07-01-2011                                                                        Form 1
                                       SANTA CLARA COUNTY                                                                Page 2 of 14
                                         INDIVIDUAL TRANSITION PLAN
Name BENJAMIN
     _________________________________________
              S KOHN                           Birth Date: 12/29/93
                                                           _______________                               IEP Date _______________
                                                                                                                  05/04/12


                                     If appropriate, and agreed upon, Describe how the student participated in the process:
Student Invited:   ✓ Yes       No agencies invited: Yes ✓ No              ✓ Present at meeting           ✓ Interview Prior
                                                          Not applicable ✓ Interest Inventories             Questionnaire
Age-appropriate transition assessments/instruments were used. ✓ Yes     No Describe the results of the assessments: Benjamin
completed a career interest inventory which shows that his areas of strongest interest are: Marketing, Sales and Service; Finance; and
Information Technology. 12/2011 Benjamin completed a Hope & Dreams Assessment Summary and showed he wants to pursue a
career in product definition marketing. His other interests were becoming an app developer and hypnotist.



                            Student’s Post Secondary Goal: Training or Education (Required):
Upon completion of school I will go to college following high school Transition Service Code (As Appropriate):
graduation.

                                                                     Activities to Support Transition Service: Ben will work as a
                                                                     volunteer in a company or job shadow a person in product definition
                                                                     marketing.
                                                                     Community Experiences as Appropriate:

Linked to Annual Goal # __________
                        1
                                                                     Related Services as Appropriate:
Person/Agency Responsible: Counselor,
                            __________________________
                                      RSP



                                   Student’s Post Secondary Goal Employment (Required)
 Upon completion of school I will plan to be employed following      Transition Service Code (As Appropriate): CAREER
college and eventually will found my own company.

                                                                     Activities to Support Transition Service: Attend college
                                                                     awareness activities and completing Career Targets Assessment.

                                                                     Community Experiences as Appropriate:

Linked to Annual Goal # __________
                        1
                                                                     Related Services as Appropriate:
Person/Agency Responsible: Counselor,
                            __________________________
                                      RSP



                           Student’s Post Secondary Goal Independent Living (As appropriate):
Upon completion of school I will live at home for now.               Transition Service Code (As Appropriate):


                                                                     Activities to Support Transition Service: live at home before
                                                                     leaving for college.

                                                                     Community Experiences as Appropriate:

Linked to Annual Goal # __________
                        1
                                                                     Related Services as Appropriate:
Person/Agency Responsible: RSP
                            __________________________



07-01-2011                                                        Form 1A
                                           SANTA CLARA COUNTY                                                                           Page 3 of 14
                                             INDIVIDUAL TRANSITION PLAN
Name BENJAMIN
     _________________________________________
              S KOHN                           Birth Date: _______________
                                                           12/29/93                                                IEP Date _______________
                                                                                                                            05/04/12


                                                  District Graduation Requirements:
                                                    Course of Study
A multi-year description of student’s coursework from current year to anticipated exit year, in order to enable the student to
meet their post secondary goal. (See attached transcript documentation.)
 Required Courses: Graduation requirements, attached




Units/Credits                                                     Units/Credits
Completed: __________
              180                                                 Pending:      __________
                                                                                 40

Diplomas: ✓ Yes           No
Certificate of Completion:            Yes     ✓   No              Anticipated Completion Date: _______________
                                                                                               06/08/12


                                                  CAHSEE (High School Exit Exam)

✓ CAHSEE/ELA date:              _______________
                                02/02/10                         Score: ________
                                                                        405                   ✓ Passed             Did not pass
✓ CAHSEE/Math date: _______________
                    02/02/10                                     Score: ________
                                                                        430                   ✓ Passed             Did not pass
    CAHSEE: _________________________________________________________________________________________

                                                              Age of Majority:

✓ On or before the student’s 17th birthday, he/she has been advised of rights at age of majority (age 18)

By whom: Lori Johnson
                _____________________________________________________                                      Date: _______________
                                                                                                                 01/08/09

When you reach the age of 18, the age of majority, you have the right to receive all information about your educational
program and make all decisions related to your education. This includes the right to represent yourself at an IEP meeting
and sign the IEP in place of your parent or guardian.

1. The student’s IEP includes appropriate measurable postsecondary goal or goals that covers the education or training, employment, and as needed
   independent living? ✓ Yes             No
2. Is (are) the postsecondary goal(s) updated annually? ✓ Yes             No
3. Is there evidence that the measurable postsecondary goal(s) were based on age appropriate transition assessment? ✓ Yes               No
4. Are there transition services in the IEP that will reasonably enable the student to meet his or her postsecondary goal(s)? ✓ Yes        No
5. Do the transition services include courses of study that will reasonably enable the student to meet his or her postsecondary goal(s)? ✓ Yes         No
6. Is (are) there annual IEP goal(s) related to the student’s transition services needs?  ✓  Yes      No
7. Is there evidence that the student was invited to the IEP meeting where transition services were discussed? ✓ Yes         No
8. If appropriate, is there evidence that a representative of any participating agency was invited to the IEP Team meeting with the prior consent of the
   parent or student who has reached the age of majority?             Yes ✓ No
07-01-2011                                                             Form 1B
                          SANTA CLARA COUNTY                           Page 4 of 14
         PRESENT LEVELS OF ACADEMIC ACHIEVEMENT AND FUNCTIONAL PERFORMANCE
Name ____________________________________________________________________
     BENJAMIN KOHN                                                                                   IEP Date _______________
                                                                                                                05/04/12


Strengths/Preferences/Interests     Motivated, persistent, very dedicated, has a sense of humor, respectful, hard working,
intelligent, and innovative. His interests are politics, history, music, computers, psychology, and philosophy.

Concerns of parent relevant to educational progress     To be discussed: Parents want Ben will continue in adaptive p.e. (see
other information on notes page)




CA Standards Test      English/Language Arts         ✓ Adv.             Proficient   Basic     Below Basic       Far Below Basic
                       Math                             Adv.            Proficient ✓ Basic     Below Basic       Far Below Basic
                       Hist./Soc.Sciences            ✓ Adv.             Proficient   Basic     Below Basic       Far Below Basic
                       Science                       ✓ Adv.             Proficient   Basic     Below Basic       Far Below Basic

CMA                    English Language Arts _____         Mathematics _____         Science _____    Other ________________

CAPA                   English/Language Arts            Adv.            Proficient   Basic     Below Basic       Far Below Basic
                       Math                             Adv.            Proficient   Basic     Below Basic       Far Below Basic
                       Science                          Adv.            Proficient   Basic     Below Basic       Far Below Basic

CELDT        Listening ____________      Speaking ___________             Reading _______________      Writing ______________

Physical Fitness Testing (grades 5, 7 & 9):_____________________________________________________________

Other Assessment Data (e.g., curriculum assessment, other district assessment, etc.) ____________________________
Hearing (_________)
         12/05/11         Pass ✓ Fail       Other ______         Vision (_________)
                                                                         04/15/11        ✓ Pass      Fail     Other ______

Pre-academic/Academic/Functional Skills
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Current Grades: English (Dewars) = C, Learning Skills (Wehr) = A-, Health (Boyle) = A-, Economics (Hancock) = B,
Commercial Art (Nock) = A.

*See speech and language evaluation report for teacher input on academics.

Communication Development
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

No concerns are noted at this time although Ben occasionally speaks with loud volume.

Gross/Fine Motor Development
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11
07-01-2011                                                     Form 2
                          SANTA CLARA COUNTY                           Page 5 of 14
         PRESENT LEVELS OF ACADEMIC ACHIEVEMENT AND FUNCTIONAL PERFORMANCE
Name ____________________________________________________________________
     BENJAMIN KOHN                                                                               IEP Date _______________
                                                                                                            05/04/12

Benjamin has difficulty with both fine and groass motor skills. He is receiving adaptive P.E. services at this time.

Social Emotional/Behavioral
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Ben follows rules, is polite, and expresses himself well. He shows stress in voice and gesture when he believes he
cannot complete the assignment on time and express a hopeless outcome. Seeing other possibilities are still a challenge
for him.

Vocational
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Ben is a conscientious worker and requires more time than others to complete his work.

Adaptive/Daily Living Skills
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Age appropriate skills.

Health
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Ben needs a current hearing test because he failed hearing screening 12/05/2011.

Areas of Need
Authored by: Dan Wehr
Title: SDC Teacher
Date: 12/13/11

Ben needs both study and gross motor skills.




07-01-2011                                                 Form 2
                                       SANTA CLARA COUNTY                                                                    Page 6 of 14
                                            SPECIAL FACTORS
Name ____________________________________________________________________
     BENJAMIN KOHN                                                                                          IEP Date _______________
                                                                                                                      05/04/12


Does the student require assistive technology devices and/or services?          No    ✓ Yes (Specify) Access
                                                                                                      ____________________________
                                                                                                             to computer for writing
_____________________________________________________________________________________________________________
tasks.
_____________________________________________________________________________________________________________

Does the student require low incidence services, equipment and/or materials to meet educational goals?        ✓ No         Yes (Specify) N/A
                                                                                                                                         ___
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________

Considerations if the student is blind or visually impaired ________________________________________________________________
                                                            N/A
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________

Considerations if the student is deaf or hard of hearing _________________________________________________________________
                                                         N/A
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________

If the student is an English Learner, complete the following section:
         Does the student need primary language support?         No        Yes If yes, who will provide? ___________________________
         What will be the language of instruction for the student? _________________________________________________________
         Who will provide ELD services to student?             General Education Staff         Special Education Teacher
         What type of ELD services will be provided?           English Language Mainstream            Structured English Immersion

Comments


Does student’s behavior impede learning of self or others? ✓ No             Yes (describe)
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________
         If yes, specify positive behavior interventions, strategies, and supports _____________________________________________
        ______________________________________________________________________________________________________
        ______________________________________________________________________________________________________
        _____________________________________________________________________________________
            Behavior Support Plan (BSP) attached            Behavior Intervention Plan (BIP) attached  Behavior Goal is part of this IEP

For student to receive educational benefit, goals will be written to address the following areas of need:
         _____________________________________________
         Study Skills                                                     _____________________________________________
         _____________________________________________
         Gross Motor                                                      _____________________________________________
         _____________________________________________                    _____________________________________________
         _____________________________________________                    _____________________________________________
         _____________________________________________                    _____________________________________________

09-14-2010                                                            Form 3A
                                        SANTA CLARA COUNTY                                                                       Page 7 of 14
                                           STATEWIDE ASSESSMENTS
Name ____________________________________________________________________
     BENJAMIN KOHN                                                                                           IEP Date _______________
                                                                                                                      05/04/12
Participation in Statewide Assessment Program, STAR
(California Standards Test, California Modified Assessment Test, California Alternate Performance Assessment)
English Language Arts (ELA) (Grades 2 -11; CMA only applies to Grades 3-11)
        CST without testing accommodations
        CST with testing accommodations _______________________________ or               CST with testing modifications _________________________
        CMA without testing accommodations (Grades 3-9 only) (Grades 3-11 effective 11/12 school year.)
        CMA with testing accommodations (Grades 3-9 only) (Grades 3-11 effective 11/12 school year.)
     ✓ Outside of testing grade range (before Grade 2 or after Grade 11)
Math (Grades 2-11; CMA only applies to grades 3-7 (Grades 7-11, Algebra I, Geometry end of course)
        CST without testing accommodations:
        CST with testing accommodations _______________________________ or               CST with testing modifications __________________
        CMA without testing accommodations (Grades 3-7 only)
        CMA with testing accommodations (Grades 3-7only) _______________________________________________________________________
        Algebra without accommodations (Grades 7-11, Algebra end of course)                           Check appropriate:     CMA or     CST
        Algebra with accommodations (Grades 7-11, Algebra end of course)                              Check appropriate:     CMA or     CST
        Geometry without accommodations (Grades 8-11, effective 11/12 school year.)                   Check appropriate:     CMA or     CST
        Geometry with accommodations (Grades 8-11, effective 11/12 school year.)                      Check appropriate:     CMA or     CST
     ✓ Outside of testing grade range (before Grade 2 or after Grade 11)
Science (Grades 5, 8-11)
      CST without testing accommodations
      CST with testing accommodations _______________________________ or           CST with testing modifications ________________________
      CMA without testing accommodations (Grade 5,8 and Life Science for Grade 10)
      CMA with testing accommodations (Grade 5, 8 and Life Science for Grade 10) __________________________________________________
    ✓ Out of testing range (before Grade 2 or after Grade 11)
History/Social Science (Grades 8-11)
      CST without testing accommodations
      CST with testing accommodations _______________________________ or           CST with testing modifications ________________________
    ✓ Out of testing range (before Grade 2 or after Grade 11)
Writing (Grade 4 & 7 only)
      CST without testing accommodations
      CST with testing accommodations _______________________________ or            CST with testing modifications _________________________
      CMA without testing accommodations          CMA with testing accommodations ____________________________
    ✓ Out of testing range (before Grade 2 or after Grade 11)
    CAPA ELA (Grade 2-11) Science (Grades 5,8,10) Math (Grades 2-11)                 Level 1.           2.         3.      4.      5.
      The student will not participate in the CST or CMA because ______________________________________________________
      Participation in the CAPA is appropriate because _______________________________________________________________
   Physical Fitness Test (Grades 5, 7, 9 only) Accommodations________________________ Modifications___________________
CAHSEE
   Without testing accommodations       With testing accommodations_______________________________________________________________
   CAHSEE with testing modifications (waiver required)___________________________________________________________________________
   Exemption      To participate in CAPA     Outside of testing group (before grade 10, or younger than 15 and ‘ungraded’
    Other State-Wide/ District-Wide Assessment(s)/Alternate Assessment(s) _______________________________________________
Alternate Assessment(s) appropriate because ________________________________________________________________________
For Preschoolers (Ages 3, 4, and 5) Desired Results Developmental Profile
Adaptations:
FOR ENGLISH LEARNERS ONLY
CELDT                                                                           Standards based Tests in Spanish STS
  Listening without accommodations            Modifications                            Math without accommodations
  Listening with accommodations                                                        Math with accommodations
  Speaking without accommodations             Modifications                            Reading, Language, Spelling without accommodations
  Speaking with accommodations                                                         Reading, Language, Spelling with accommodations
  Reading without accommodations              Modifications
  Reading with accommodations
  Writing without accommodations              Writing with accommodations     Modifications
     Other ___________________________________________________________________________________________________
01-20-2012                                                         Form 3B
                                                   SANTA CLARA COUNTY                                                                                   Page 8 of 14
                                                        ANNUAL GOALS
Name ____________________________________________________________________
     BENJAMIN S KOHN                                                                                                                     IEP Date _______________
                                                                                                                                                  05/04/12



     Area of Need: Study Skills           Measurable Annual Goal: #___1          By 12/13/12: Benjamin will use class time to complete all assignments, study or take
                                          tests, and specifically focus on harder classes first, in order to maintain at least a 3.0 GPA and pass all required classes for
     Baseline: 1st semester GPA           graduation.
    3.12


                                           ✓   Enables student to be involved/progress in general curriculum/state standard
                                           ✓   Addresses other educational needs resulting from the disability
                                           ✓   Linguistically appropriate*
                                           ✓   Secondary Transition Goal: ✓ Education/Training          Employment       Independent Living
                                          Person(s) Responsible Gen. Ed. Teacher, Spec. Ed. Specialist
    Progress Report 1: ______                  Progress Report 2: ______                   Progress Report 3: ______       Goal: Annual Review
                                                                                                                           Date: _________
    Summary of progress                        Summary of progress                         Summary of progress
                                                                                                                           Goal met      Yes       No
                                                                                                                           Comments:




     Comment                                   Comment                                      Comment




     Area of Need: Gross Motor           Measurable Annual Goal: #____
                                                                   2           By 12/13/12: Ben will be able to complete a mile combining running and walking
                                         without stopping under fifteen minutes for 80% of the trials.
     Baseline: Can run a quarter
     mile in about 2 minutes.


                                           Enables student to be involved/progress in general curriculum/state standard
                                         ✓ Addresses other educational needs resulting from the disability
                                         ✓ Linguistically appropriate*
                                           Secondary Transition Goal:     Education/Training        Employment       Independent Living
                                         Person(s) Responsible Spec. Ed. Specialist, APE
     Progress Report 1: ______                 Progress Report 2: ______                   Progress Report 3: ______        Goal: Annual Review
                                                                                                                            Date: _________
     Summary of progress                       Summary of progress                         Summary of progress
                                                                                                                            Goal met      Yes     No
                                                                                                                            Comments:




     Comment                                   Comment                                     Comment




   NOTE: If English learner, one of the goals must address English language development.




07-01-2010                                                                     Form 4 Option A
                                            SANTA CLARA COUNTY                                                            Page 9 of 14
                                                    OFFER OF FAPE
                                            SUPPLEMENTARY AIDS AND SERVICES
Name ____________________________________________________________________
     BENJAMIN S KOHN                                                      IEP Date ________________
                                                                                   05/04/12




    SUPPLEMENTARY AIDS AND SERVICES TO BE PROVIDED TO THE CHILD OR ON BEHALF OF THE CHILD
                  And PROGRAM MODIFICATIONS OR SUPPORTS FOR SCHOOL PERSONNEL
           Aids, Services, Program                To     Start/End Frequency Duration Location
  Accommodations/Modifications, and/or Supports Support:   Date
 Benjamin may have extended time on assignments, and             ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 tests/quizzes. All projects and assignments must be
 completed for full credit within 4 weeks of the end of the       Personnel   12/13/12                            w/Accomm

 Benjamin may take tests or work on class assignments in the     ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 resource room, the Tutorial Center, or other quiet area.
                                                                  Personnel   12/13/12                            w/Accomm
 Organize assignments/material into small chunks for both        ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 short-term and long-term projects, to help quell anxiety.
                                                                  Personnel   12/13/12                            w/Accomm
 Benjamin may use computers to complete class                    ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 assignments, when appropriate, to help minimize the effort
 that goes into motoric output.
                                                                  Personnel   12/13/12                            w/Accomm
 Provide Benjamin with explicit and short instructions so that   ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 he may effectively retain and understand information.
                                                                  Personnel   12/13/12
 Use humor to calm Benjamin when he appears anxious or           ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 stressed.
                                                                  Personnel   12/13/12
 Preferential seating and use care in assigning Benjamin to      ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 collaborative groups.
                                                                  Personnel   12/13/12
 Due to weaknesses in auditory memory, Benjamin may have         ✓Student     12/13/11   1x As Needed   50 mins   General Classroom
 a copy of a peer's notes or the teacher's lecture notes.
                                                                  Personnel   12/13/12

                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel
                                                                  Student
                                                                  Personnel

Programs and services will be provided according to where student is in attendance and consistent with the district of service
calendar and scheduled services, excluding holidays, vacations, and non-instructional days unless otherwise specified.

07-01-2011                                                       Form 5A(1)
                                       SANTA CLARA COUNTY                                                        Page 10 of 14
                                                 OFFER OF FAPE
                                     SPECIAL EDUCATION and RELATED SERVICES
 Name ____________________________________________________________________
      BENJAMIN S KOHN                                                      IEP Date ________________
                                                                                     05/04/12



 Service options considered (In selecting LRE, consideration is given to any harmful effect on the child or quality of services
 that the child needs) The
                       _______________________________________________________________________________
                           IEP determined that Ben will participate in 21% in special education.
 ________________________________________________________________________________________________
                                        SPECIAL EDUCATION and RELATED SERVICES
   Service:                                                                     Start Date:               End Date:
   Resource Specialist Program                                                   12/13/11                  12/13/12
   Provider:                                                                                                Indiv ✓ Group
   District of Service                                                                                       Sec Transition
   Frequency             Duration    Location:
  4x Weekly          50 mins.        Separate Class           Pull Out

   Service:                                                                     Start Date:               End Date:
   Vocational Counseling                                                         12/13/11                  12/13/12
   Provider:                                                                                                Indiv ✓ Group
   Workability                                                                                             ✓ Sec Transition
   Frequency             Duration    Location:
  1x Yearly          120 mins.       Separate Class           Pull Out

   Service:                                                                     Start Date:               End Date:
   Career Awareness                                                              12/13/11                  12/13/12
   Provider:                                                                                                Indiv ✓ Group
   Workability                                                                                             ✓ Sec Transition
   Frequency             Duration    Location:
  1x Monthly         20 mins.        Separate Class           Pull Out

   Service:                                                                    Start Date:                End Date:
   Adapted Physical Education                                                    12/13/11                  12/13/12
   Provider:                                                                                               ✓ Indiv  Group
   District of Service                                                                                       Sec Transition
   Frequency             Duration    Location:
  1x Weekly          50 mins.        Regular Classroom/Public Day School          Pull Out

   Service:                                                                    Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency             Duration    Location:

   Service:                                                                    Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency             Duration    Location:

 Transportation:          ✓   None    General Ed        Special Ed ________________________________________________
Programs and services will be provided according to where student is in attendance and consistent with the district of service
calendar and scheduled services, excluding holidays, vacations, and non-instructional days unless otherwise specified.
 07-01-2011                                              Form 5A(2)
                                    SANTA CLARA COUNTY                                                          Page 11 of 14
                                             OFFER OF FAPE
                                   EXTENDED SCHOOL YEAR (ESY) SERVICES
 Name ____________________________________________________________________
      BENJAMIN S KOHN                                                                            IEP Date _______________
                                                                                                          05/04/12




                                              EXTENDED SCHOOL YEAR (ESY)
                                                       Yes ✓ No
   Extended School Year (ESY):                                        Start Date:                         End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency        Duration      Location:

   Extended School Year (ESY):                                                 Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency        Duration      Location:

   Extended School Year (ESY):                                                 Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency        Duration      Location:

   Extended School Year (ESY):                                                 Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency        Duration      Location:

   Extended School Year (ESY):                                                 Start Date:                End Date:

   Provider:                                                                                                Indiv Group
                                                                                                             Sec Transition
   Frequency        Duration      Location:

Programs and services will be provided according to where student is in attendance and consistent with the district of service
calendar and scheduled services, excluding holidays, vacations, and non-instructional days unless otherwise specified.




 07-01-2011                                            Form 5A(3)
                                     SANTA CLARA COUNTY                                                          Page 12 of 14
                                           OFFER OF FAPE
                                        EDUCATIONAL SETTING
Name ____________________________________________________________________
     BENJAMIN KOHN                                                                                IEP Date 05/04/12
                                                                                                           _______________


   Physical Education         General      ✓ Specially Designed          Other _____________________________________
                                                                               Independent PE/APE

   District of Service   MTN.VIEW/LOS AL                          School of Attendance    MTN. VIEW HIGH

   School Type Public Day School
   Federal School Setting _______________________
                          Federal SettingRegular Program/         Federal Preschool Setting __________________________
                             Public Day School
   All special education services provided at student’s school of residence? ✓ Yes            No (rationale)
   _______%
     15     of time student is outside regular class & extracurricular & non academic activities
   _______%
     85     of time student is in the regular class & extracurricular & non academic activities
   Student will not participate in the regular class & extracurricular & non academic activities because Benjamin
                                                                                                         _________________
                                                                                                                  requires special

   education services for academic success.

   Other Agency Services
                    California Children’s Services (CCS)                Regional Center
                    Probation                                           Department of Rehabilitation
                    Department of Social Services (DSS)                 Other _____________________________________
                    County Mental Health (CMH)


   Promotion Criteria     ✓ District          Progress on Goals        Other
   Parents will be informed of progress.
                ✓ Quarterly            Trimester       Semester          Other
        How?    ✓ Annotated Goals             Progress Summary Report            Other



                                          ACTIVITIES TO SUPPORT TRANSITION
     (e.g., preschool to kindergarten, special education and/or NPS to general education class, 8th – 9th grade)
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________
__________________________________________________________________________________________________


                                                    GRADUATION PLAN
                                                 (Grade 7 and Higher)
    Projected graduation date and/or secondary completion date _________
                                                               June 2012
      ✓ To participate in high school curriculum leading to a Diploma
          To participate in high school curriculum leading to a Certificate of Completion

07-01-2011                                                  Form 5B
                                           SANTA CLARA COUNTY                                                               Page 13 of 14
                                            SIGNATURE AND PARENT CONSENT
Name ____________________________________________________________________
     BENJAMIN S KOHN                                                                                             IEP Date _______________
                                                                                                                          05/04/12



                                                       IEP Meeting Participants

                                                  ____________                                                         ____________
 Debbie Kohn
 Parent/Guardian
                                                       Date              Jack Kohn
                                                                         Parent/Guardian
                                                                                                                             Date


                                                  ____________                                                         ____________
 Sharon Chrisman
 LEA Representative/Admin. Designee
                                                       Date              Kathy Dewars
                                                                         General Education Teacher
                                                                                                                             Date


                                                  ____________                                                         ____________
 Benjamin Kohn
 Student
                                                       Date              Daniel Wehr
                                                                         Special Education Specialist
                                                                                                                             Date


                                                  ____________                                                         ____________
 Shadi Allen
 School Psychologist
                                                       Date              KIm Henesian
                                                                         Speech and Language
                                                                                                                             Date


                                                  ____________                                                         ____________
                                                       Date                                                                  Date


                                                  ____________                                                         ____________
                                                       Date                                                                  Date

CONSENT
_____ I agree to all parts of the IEP
        ____ I agree with the IEP, with the exception of _________________________________________________________
_____ I decline the offer of initiation of special education services.
_____ I understand that my child is not eligible for special education.
_____ I understand that my child is no longer eligible for special education.
Signature below is to authorize and approve the IEP.
Signature:                                                                                 Date ____/____/____
   Parent              Guardian       Surrogate      Adult student
Signature:                                                                                 Date ____/____/____
    Parent             Guardian       Surrogate     Adult student

As a means of improving services and results for your child did the school facilitate parent involvement?
       Yes ✓ No          No Response
✓ Parent has received a copy of the Procedural Safeguards ✓ Parent has received a copy of assessment report (if applicable)
✓ Parent has received a copy of IEP
    If my child is or may become eligible for public benefits (Medi-Cal): I authorize the district to access Medi-Cal health
insurance benefits for applicable services _____________________________________
                                                               Parent/Guardian Signature
    Student enrolled in private school by their parents. Refer to Individual Service Plan, if appropriate.
03-15-2011                                                           Form 6
                                           SANTA CLARA COUNTY                                                           Page 14 of 14
                                              IEP TEAM MEETING NOTES
         Name _____________________________________________________________
              BENJAMIN S KOHN                                               IEP Date ________________
                                                                                     05/04/12



Notes
Mr. Usher needs to be notified that Ben needs to work on his strengthening and endurance skills (i.e. pulling a backpack).

Ben will continue with adaptive P.E. services.

Ben will go to Adult Ed. second semester to complete the English credit.

Notify teachers that Ben will need a note-taker when necessary.




         07-01-2010                                                  Form 7
                   Law School Admission Council
                   662 Penn Street, Box 8512, Newtown, PA 18940-8512
                   P: 215.968.1001 • F: 215.504.1420
                                                                                  ACCOMMODATED TESTING

                                               Letter of Confirmation
Date: 05/14/2014
Name: Benjamin Kohn
        1913 Fordham Way
        Mountain View, CA 94040



LSAC Account #: L34098237
Candidate Phone: 650.919.3584
Candidate E-mail: BENJAMIN.KOHN@SJSU.EDU

This confirms that testing accommodations have been made for you to take the Law School Admission Test (LSAT) at
the test center listed below. Please contact the test center supervisor, whose name is provided below, at least one week
prior to the test to confirm your testing arrangements. If you do not contact the test center supervisor at least 48
hours prior to the nationally advertised test date, you will not be able to test, because supervisors are
instructed to return the test materials to LSAC, if arrangements have not been made by this time. The
accommodated administration of the LSAT will no longer be available to you. We request that you also contact the
supervisor if you will not be testing.
Please note the standard test time is 35 minutes per section and the standard break is 15 minutes.

LSAT Administration Information:
Test Date: 6/9/2014                                                          Reporting Time: 12:30 PM
Test Center: 1385-UNIVERSITY OF SAN FRANCISCO
Supervisor Name: Lissette Lizarraga                                          Phone #: 415.422.4787
Room Type: Separate - if deemed appropriate by LSAC, candidates with like accommodations may be tested together.

Test Material: 4 Section Book

The following accommodations have been granted:

Test Time per section to include the variable section:
(does not indicate section order)

Analytical Reasoning - 53 minutes
Logical Reasoning I - 53 minutes
Logical Reasoning II - 53 minutes
Reading Comprehension - 53 minutes
Writing Sample - 53 minutes




                                                                                                               Page 1 of 2
Break Time:
- After section 1 - 10 minutes.
- After section 2 - 10 minutes.
- After section 3 - 15 minutes.
- After section 4 - 10 minutes.




 Other information:

PLEASE CONTACT MS. LITMAN TO CONFIRM TESTING ARRANGEMENTS.




 Present the letter and your admission ticket to the supervisor on the day of the test.

 Unauthorized changes to the approved accommodations by the testing supervisor or the candidate may result in an
 invalidation of the candidate’s test score.


                                                                                                            Page 2 of 2
              Law School Admission Council
              662 Penn Street, Box 8512, Newtown, PA 18940-8512
              P: 215.968.1001 • F: 215.504.1420                               ACCOMMODATED TESTING




July 18, 2014


Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040

Dear Mr. Kohn:

In response to your request, the Law School Admission Council (LSAC) has moved your previously
approved accommodations forward to the September 2014 Law School Admission Test (LSAT). Your
accommodations are:

Test format: Regular Print

•   18 additional minutes for each multiple-choice section of the test; total time is 53 minutes per section.

•   18 additional minutes for the writing sample; total time is 53 minutes.

•   extra rest breaks; 10 minutes between each section of the test.

•   a 15-minute break between sections 3 and 4.

•   a room separate from the standard testing candidates; if deemed appropriate by LSAC candidates
    with like accommodations may be tested together.

Typically two weeks prior to the published date, a letter confirming your accommodations will be available
through your LSAC online account. It is imperative that you review this letter carefully as it will contain
information about the center where you are scheduled to test, the name and telephone number of the test
center supervisor, and other instructions (if applicable). Please note: LSAC cannot guarantee that you
will test at the center for which you hold an admission ticket. Additionally, your test may be scheduled for
an alternate test date.

Sincerely,
Accommodated Testing

Direct Inquiries to:

Phone: (215) 968-1001
E-mail: accom@LSAC.org
Fax: (215) 504-1420
                                                               Law School Admission Test

                           Candidate Report
                                                                                                    CANDIDATE ITEM RESPONSE REPORT
                                 for
                                                                             This report shows your responses by section to all questions that contributed to your
                            Benjamin S Kohn                                  score on the current test. This report represents the machine scoring of the blackened
                                                                             responses on your answer sheet. Please compare the recorded responses on this report
                                                                             with those on your answer sheet and report any discrepancies to Law School Admission
LSAC Account Number                           L34098237                      Council within 60 days of the test date. This report contains your LSAT record. The
Social Security/Social Ins. No.               *****2615                      numbers in parenthesis next to the headings refer to complete explanations on the IRR
                                                                             Additional Information Document.
Date of Report                                10/20/14
Control Number                                08500139                                                     LSAT QUESTION RESPONSES (3)
                                                                                         Section       1        Section      2        Section       4       Section      5
                                                                              Question     Your      Credited     Your     Credited     Your     Credited     Your     Credited   Question
                                                                                No.      response    response   response   response   response   response   response   response     No.
                      LSAT SCORE DATA (1)                                       1.         A           A          C          C          B          B          D          D          1.

 LSAT Score Band       LSAT Score         LSAT % Rank     Admin Date            2.         B           B          E          E          C          C          D          D          2.
                                                                                3.         D           D          A          A          B          B          E          E          3.
    160-166               163                 88               09/14
                                                                                4.         B           B          D          D          E          E          B          C          4.
    158-164               161                 83               06/14            5.         A           A          D          D          E          E          A          A          5.
                                                                                6.         C           E          D          D          D          D          E          E          6.
                                                                                7.         C           C          C          C          A          A          E          E          7.
                                                                                8.         E           B          B          B          B           A         D          D          8.
                                                                                9.         B           A          C          C          E          B          D          D          9.
                                                                                10.        B           D          A          A          D          A          E          E          10.
                                                                                11.        C           C          B          B          C          C          B          B          11.
                                                                                12.        E           E          A          A          E          C          A          A          12.
                                                                                13.        C           E          B          B          D          E          B          B          13.
                                                                                14.        B           B          E          E          A          A          C          C          14.
                                                                                15.        B           B          B          B          D          D          A          A          15.
                                                                                16.        C           C          A          A          E          D          E          E          16.
                                                                                17.        B           B          B          B          D          B          C          C          17.
                                                                                18.        E           E          E          E          E          E          C          C          18.

Legend for Score Data                                                           19.        A           A          B          B          A          A          B          B          19.

A - Absent/Delay
                                                                                20.        E           E          E          E          C          B          A          D          20.
C - Candidate Cancel                                                            21.        D           A          E          E          D          E          C          E          21.
I - Statistical Cancel                                                          22.        B           B          A          A          E          A          D          D          22.
N - LSAC Cancel
P - Cancel/Possession Electronic Device                                         23.        A           A          E          C          C          C          E          E          23.
S - Security Cancel                                                             24.        A           D          B          D                                E          E          24.
V - Cancel/Other Test Center Violation
                                                                                25.        E           E          C          C                                E          E          25.
                                                                                26.        D           D                                                      A          A          26.
                                                                                27.        A           A                                                                            27.
        Band for Average Score:            160-164                              28.                                                                                                 28.
120         130         140         150          160     170        180         29.                                                                                                 29.
                                                  < >                           30.                                                                                                 30.

                   Average Score =         162                                                                        Name and mailing address


            QUESTION RESPONSE DATA (2)                                                              Benjamin S Kohn
                                                                                                    1913 Fordham Way
Test Date                                          09/27/2014
                                                                                                    Mountain View, CA 94040

Number of Credited Responses                       79

Number of Responses Not Credited                   22
                                                         © Law School Admission Council, Inc. All rights reserved.
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                                         5/5/14, 6:59 AM




                                                                                                    Benjamin Kohn <benjamin.kohn@sjsu.edu>



 Benjamin Kohn - regarding your request for GMAT accommodations
 1 message

 testingaccommodations <testingaccommodations@gmac.com>                                                               Thu, Apr 24, 2014 at 2:44 PM
 To: "Benjamin.Kohn@sjsu.edu" <Benjamin.Kohn@sjsu.edu>




   April 24, 2014

   Dear Benjamin Kohn:

   We have reviewed your request for GMAT® test accommodations in accordance with GMAT® Test Accommodations Guidelines within the framework
   of the Americans with Disabilities Act as recently amended. While we are not able to grant you the exceptional accommodation of 100%
   additional time, you have been approved for 50% additional time and one additional break. Other accommodations: private room,
   adjustable chair, earplugs, permission to wear neck brace in testing room (subject to inspection at testing center)




    Analytical Writing                   45 Minutes
    Assessment


          Break                          8 Minutes (Additional Break)




    Integrated Reasoning                45 Minutes




          Break                         8 Minutes




   Quantitative                   112.5 Minutes


          Break                          8 Minutes




   Verbal                         112.5 Minutes



   This approval may be used for one administration of the GMAT® test on or before *** April 30, 2015***. You must take your test on or before
   the expiration date listed in this approval letter.

https://mail.google.com/mail/u/1/?ui=2&ik=0ad8a!c8d&view=pt&cat…ests%2FCert&search=cat&th=14595b25b826d228&siml=14595b25b826d228        Page 1 of 3
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                                                    5/5/14, 6:59 AM




   In order to schedule your accommodated testing, you will need to contact the GMAT Accommodations Scheduling Specialist in your region using
   the information below. If you have already scheduled a standard testing appointment prior to receiving this approval letter, please be advised that a
   standard testing appointment cannot be changed to an accommodated testing.



   For candidates in North and South America, call:


          Telephone (toll-free): 1-800-466-0450 7:00 a.m. to 7:00 p.m. Central Time, Monday - Friday


          Telephone:              1-952-681-3948, 6:00 a.m. to 7:00 p.m. Central Time, Monday - Friday


          Fax:                    1-952-681-3681




   For candidates in the Asia-Pacific Region, call:


          Telephone: +60 3 8318 9961, 9:00 a.m. to 6:00 p.m. AEST, Monday - Friday


          In India:     +91 120 439 7830, 9 a.m. to 6 p.m. Indian Standard Time, Monday - Friday


          Fax:          +60 3 8319 1092




   For candidates in China, call:


          Telephone: 86-10-82345675, Monday – Friday, 8:30 a.m. to 5:00 p.m. China Standard Time, Monday - Friday


          Fax:          86-10-61957800




   For candidates in Europe, Middle East, or Africa please email a copy of your accommodations letter and 5 possible dates that you would
   like to take the GMAT exam to GMATCandidateServicesEMEA@Pearson.com .



   Europe, Middle East, Africa (EMEA) Region


          Telephone: +44 (0) 161 855 7219, 9:00 a.m. to 6:00 p.m. GMT, Monday - Friday


          Fax:          +44 (0) 161 855 7301




   All testing appointments are scheduled on a first-come, first served basis. Pearson VUE will make every effort to schedule an appointment for you
   within 30 days of your requested testing date. Please be aware that no unauthorized personnel may enter the testing room or remain in the reception
   area. If you have a physical disability and require assistance in activities such as reaching the testing room, using the rest room or eating lunch, you
   will need to request an additional accommodation and be very specific in outlining the functions this person will perform for you. Test center staff can
   provide only services directly related to test taking.




https://mail.google.com/mail/u/1/?ui=2&ik=0ad8a!c8d&view=pt&cat…ests%2FCert&search=cat&th=14595b25b826d228&siml=14595b25b826d228                   Page 2 of 3
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                                                   5/5/14, 6:59 AM



   To aid your preparation, the GMATPrep software contains free practice questions and two full-length GMAT exams. As you have been granted 50%
   extra time, you can unlock this feature as follows:



       » Either download the GMATPrep software from www.mba.com/gmatprep or request a copy of the software on CD when you book your GMAT
       exam (it may take up to 4 weeks to arrive)

       »    After you have installed the software, start GMATPrep

       »    From the home screen, click on ‘Settings’ (bottom left corner). The Settings screen will open

       »    Enter the following code in the Accommodations box: K7OJ-N39M-B3GKL-ZERT

       »    Click the Submit button and 50% extra time will be activated



   Additionally, the GMAT Official Guide is now available for purchase as a digital talking book. To purchase the GMAT Official Guide digital talking book
   version, please visit www.mba.com/dtb.



   Cordially,



   GMAT® Disability Services


   ______________________________________________________________________
   Please notify the sender immediately if you received this email by mistake and promptly delete this message from your system. Any message,
   including attachments, is the property of the Graduate Management Admission Council and may be maintained for security or compliance purposes.
   Email monitoring or blocking software may also be deployed. Thank you for your cooperation.


                                             image001.jpg
                                             55K




https://mail.google.com/mail/u/1/?ui=2&ik=0ad8a!c8d&view=pt&cat…ests%2FCert&search=cat&th=14595b25b826d228&siml=14595b25b826d228                  Page 3 of 3
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                               10/12/15, 12:23 PM




                                                                                           Benjamin Kohn <benjamin.kohn@sjsu.edu>



 Benjamin Kohn - regarding your request for GMAT accommodations
 testingaccommodations <testingaccommodations@gmac.com>                                                       Tue, Mar 3, 2015 at 8:41 AM
 To: "Benjamin.Kohn@sjsu.edu" <Benjamin.Kohn@sjsu.edu>




   March 3, 2015



   Dear Benjamin Kohn:



   We have reviewed your request for GMAT® test accommodations in accordance with GMAT® Test Accommodations
   Guidelines within the framework of the Americans with Disabilities Act as recently amended. You have been approved
   for 50% additional time and one additional break. Other accommodations: separate testing room; permission
   to wear neck brace into testing room (subject to inspection at testing center). This approval may be used for
   one administration of the GMAT® test on or before March 31, 2016. You must take your test on or before the
   expiration date listed in this approval letter.



   Analytical Writing Assessment                 45 Minutes

         Break                                     8 Minutes (Additional Break)



   Integrated Reasoning                           45 Minutes

         Break                                     8 Minutes

   Quantitative                                   112.5 Minutes

            Break                                   8 Minutes



   Verbal                                          112.5 Minutes




https://mail.google.com/mail/u/1/?ui=2&ik=0ad8aﬀc8d&view=pt&q…=true&search=query&msg=14be015e60be923b&siml=14be015e60be923b     Page 1 of 3
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                               10/12/15, 12:23 PM


   In order to schedule your accommodated testing, you will need to contact the GMAT Accommodations Scheduling
   Specialist in your region using the information below. If you have already scheduled a standard testing appointment prior
   to receiving this approval letter, please be advised that a standard testing appointment cannot be changed to an
   accommodated testing.



   For candidates in North and South America, call:

   Telephone (toll-free): 1-800-466-0450 7 am to 7 pm Central Time, Monday - Friday

   Telephone: 1-952-681-3948, 6 am to 7 pm Central Time, Monday - Friday

   Fax: 1-952-681-3681



   For candidates in the Asia-Pacific Region, call:

   Telephone: +852-3077-4926, 9 am to 6 pm AEST, Monday - Friday

   In India: +91 120 439 7830, 9 am to 6 pm Indian Standard Time, Monday - Friday

   Fax: +60 3 8319 1092

   For candidates in China, call:

   Telephone: 86-10-82345675, 8:30 am to 5 pm China Standard Time, Monday - Friday

   Fax: 86-10-61957800



   For candidates in Europe, Middle East, or Africa please email a copy of your accommodations letter and five possible
   dates that you would like to take the GMAT exam to GMATCandidateServicesEMEA@Pearson.com.



   All testing appointments are scheduled on a first-come, first served basis. Pearson VUE will make every effort to schedule
   an appointment for you within 30 days of your requested testing date. Please be aware that no unauthorized personnel
   may enter the testing room or remain in the reception area. If you have a physical disability and require assistance in
   activities such as reaching the testing room, using the rest room or eating lunch, you will need to request an additional
   accommodation and be very specific in outlining the functions this person will perform for you. Test center staff can
   provide only services directly related to test taking.



   To aid your preparation, the GMATPrep® software contains free practice questions and two full-length GMAT® exams.
   As you have been granted 50% extra time, you can unlock this feature as follows:



       ·  Either download the GMATPrep® software from www.mba.com/gmatprep or request a copy of the software on CD
       when you book your exam (may take up to 4 weeks to arrive).

       ·    After you have installed the software, start GMATPrep®.

       ·    From the home screen, click ‘Settings’ (bottom left corner). The Settings screen will open.

       ·    Enter the following code in the Accommodations box: K7OJ-N39M-B3GKL-ZERT.

       ·    Click the Submit button and 50% extra time will be activated.



   Additionally, the GMAT Official Guide is available for purchase as a digital talking book. To purchase, please visit

https://mail.google.com/mail/u/1/?ui=2&ik=0ad8aﬀc8d&view=pt&q…=true&search=query&msg=14be015e60be923b&siml=14be015e60be923b     Page 2 of 3
SJSU Mail - Benjamin Kohn - regarding your request for GMAT accommodations                                               10/12/15, 12:23 PM


   www.mba.com/dtb.



   Cordially,



   GMAT® Disability Services




                                             image001.jpg
                                             55K




https://mail.google.com/mail/u/1/?ui=2&ik=0ad8aﬀc8d&view=pt&q…=true&search=query&msg=14be015e60be923b&siml=14be015e60be923b     Page 3 of 3
GMAT ® - Graduate Management Admission Test ®

Official Score Report - Test Taker Copy
    BENJAMIN S KOHN                                                                                                      Issue Date: 12 August 2015
    1913 Fordham Way
    Mountain View, CA 94040
    United States




Test Taker Information
       Telephone Number:                             650-919-3584
       E-mail Address:                               Benjamin.Kohn@sjsu.edu
       Date of Birth:                                29 December 1993
       Gender:                                       Male
       Country of Citizenship:                       United States
       GMAT ID:                                      100002453917
       Appointment Number:                           280427702
Optional Test Taker Information (Self-Reported)

       Graduation Date:                             May 2015
       Undergraduate GPA:
       Highest Education Level:                     Completed my undergraduate or university degree
       Undergraduate Institution:                   San Jose State University
       Undergraduate Major:                         Marketing
       Intended Graduate Study:                     Full-time student
Test Information (Score / % Below)
       For the Quantitative, Verbal, Total and Analytical Writing sections, the percentages shown below represent the proportion of tests
       taken in the previous three years with reported scores lower than this score. The percentage shown below for the new Integrated
       Reasoning section represents the proportion of IR tests taken so far with reported scores lower than this score. This percentage is
       updated monthly for the first six months and annually thereafter.

                 To view the most recent percentile table, please visit mba.com. See below for alphabetic score key.
                Test Date                  Verbal               Quantitative           Total              Analytical Writing        Integrated Reasoning
             08 August 2015               44 / 98%               45 / 62%           730 / 96%                  5.5 / 81%                    6 / 67%
             02 August 2014               39 / 89%               44 / 57%           680 / 84%                  4.5 / 44%                    8 / 92%
       § C (Self canceled)-Test taker voluntarily canceled the score on         § T (Testing issue)-GMAC canceled the score due to an issue
       the day of the test.                                                     that affected the administration of the test. Examples include,
                                                                                but are not limited to, administrative errors, equipment problems,
       § ~ (Not Available)-Score is missing because the GMAT did                issues related to registration or payment, and disruptions caused
       not include an Integrated Reasoning section prior to June 5, 2012.       by illness, natural disasters or other emergencies.

       § P (Policy Violation)-GMAC® canceled the score due to a                 § S (Serious violation)-GMAC canceled the score because of
       testing policy violation by the test taker. Policy violation for         a discrepancy in, or falsification of, a test taker’s identification;
       purposes of this identifier includes improperly accessing a mobile       improper access to or any disclosure of test content prior to,
       phone or study materials, disruptive behavior that interfered with       during, or after the test administration; proxy testing; or
       other test takers or test center personnel or noncompliance with         falsification of score reports. (The use of “serious violation” for
       any term or condition in the GMAT Handbook, the GMAT                     this purpose is not intended to minimize the significance or
       Examination Testing Rules and Agreement, or the GMAT                     seriousness of other violations of GMAT testing rules.)
       Non-Disclosure Agreement and General Terms of Use Statement,
       other than incidents which are characterized as “serious
       violations,” as defined at right.




                                                                                                                                                        Page 1 of 3
                                                                                                                                                            0612a
Score Report Recipients - Appt. Number 280427702

       At your request, an Official Score Report - School Copy has been sent to the graduate management program(s)
       listed below. All of your GMAT exam scores from the past five years were reported to each program. Please allow
       three weeks for the programs you have designated to receive your score reports.
             University of Iowa - Henry B. Tippie College of Business - MBA, Full Time
             Iowa City, Iowa, United States

       To send your scores to additional programs, please visit mba.com, contact GMAT Customer Service at
       https://www.mba.com/service/contact-us.aspx or complete the order form provided on mba.com.




   ©2012 Graduate Management Admission Council® (GMAC®). All rights reserved. GMAC®, GMAT®, Graduate
   Management Admission Council® and Graduate Management Admission Test® are registered trademarks of the
   Graduate Management Admission Council® (GMAC®). VUE is a registered trademark in the US and in other countries        Page 2 of 3
   of Pearson Education, Inc. and/or one or more of its direct or indirect affiliates.
Answers to Frequently Asked Questions
What does the GMAT exam measure?                                                     interpreted with care; many institutions will not accept scores over five years
The GMAT exam measures basic verbal, mathematical, analytical writing,               old. On behalf of GMAC, Pearson VUE destroys all score records more than
and integrated reasoning skills that you have developed over a long period of        10 years old.
time in your education and work. The Integrated Reasoning section requires
candidates to interpret and analyze information from different sources and in        How should my scores be used?
a variety of formats to solve complex reasoning tasks. The Verbal section            Admissions committees typically use GMAT scores in conjunction with your
measures your ability to understand and evaluate what you read, as well as           academic record(s) and other information obtained from application materials.
your ability to recognize basic conventions of standard written English. The         Unlike academic grades--which vary in meaning according to the grading
Quantitative section tests quantitative reasoning ability. The Analytical Writing    standards of each school--GMAT scores are based on the same standard for
Assessment section measures your ability to think critically and communicate         all test takers and can be compared across all GMAT test administrations.
complex ideas in writing. Your GMAT scores should not be compared with
other test scores. Although the GMAT score scales may resemble those used            It is appropriate for GMAT scores to be used as an admissions tool for
for other tests, the scores are not directly related.                                graduate study in management or as a basis for selecting applicants for
                                                                                     financial aid based on academic potential. GMAT scores should not be used
What doesn’t the GMAT exam measure?                                                  as a requirement for awarding a job; as a requirement for employment, job
It does not measure your knowledge of business, your job skills, or subjective       licensing or certification, or job-related rewards such as raises or
qualities such as motivation, creativity, and interpersonal skills. If a test        promotions; or as an achievement test.
taker’s first language is not English, he or she may still perform well on the
exam; however, the GMAT exam may not accurately reflect the abilities of             How do I send my scores to schools?
someone who is not proficient in English.                                            Approximately 20 days after your test date, your Official Score Report,
                                                                                     including the digital photograph you provided at the test center and copies of
How are the Analytical Writing Assessment scores used?                               your essays, are made available to any graduate management program you
The Analytical Writing Assessment is used to provide an independent ranking          designated when you took the GMAT exam. Not all graduate management
of your ability to think critically and to communicate clearly when writing in       programs elect to receive photographs and essays. Once scores are made
English. Writing scores are computed separately from the scores for the              available, a school you designate can access your scores at any time. If you
multiple-choice sections of the test and have no effect on the Verbal,               have not yet designated schools to receive your scores, or if you want to
Quantitative, or Total scores.                                                       designate additional schools, visit www.mba.com or call GMAT Customer
                                                                                     Service. We will report results from all tests you took in the last five years.
What do GMAT scores predict?
GMAT scores are a valid predictor of academic performance in the first year          Who has access to my scores?
of a graduate management program. Since creating the GMAT exam 50                    Score reports, which include copies of essays and a digital photograph if a
years ago, we have conducted hundreds of validity studies that demonstrate           designated graduate management program has elected to receive them, are
this fact. In the past ten years, we’ve conducted almost 300 studies for             released only at your specific request--either when you take the test, or when
graduate management programs all over the world. The median correlation              you request an Additional Score Report (ASR)--unless required by law, to
between GMAT scores and first-year grades was 0.51 (perfect correlation is           cooperate in judicial or governmental proceedings, as necessary to detect or
1.0). The median correlation between undergraduate grade point average and           prevent unlawful activity, or as otherwise provided in the Privacy Policy on
first-year grades was 0.28. Thus, GMAT scores are generally a better                 www.mba.com/privacy and in the GMAT Handbook.
predictor of performance in the first year of business school than
undergraduate grades, though we advise admissions committees to use both             Should I decide where to apply based on my scores?
when evaluating candidates.                                                          You may be doing yourself a disservice if you rely solely on your GMAT
                                                                                     scores to decide where to apply, or even whether to apply at all. Schools
How reliable are GMAT scores?                                                        treat GMAT scores as only one of several predictors of performance. Most
Test scores actually earned on any given occasion are only an approximation          schools publish average and mid-80% range scores for the students they
of your true ability. However, our research indicates that you will most likely      admit. Averages can be skewed by unusually high scores. For that reason,
earn a Total score within about 30 points of a score reflecting your true ability.   you can generally get a better understanding of the types of GMAT scores a
Your Verbal and Quantitative scores are probably within 2.9 points of your           school typically admits by looking at the mid-80% range, which indicates the
true scores. If you take the GMAT exam more than once, you probably will             scores earned by 80% of students who were admitted.
not receive exactly the same scores. “Reliability” indicates the degree to
which you would keep the same score if you were to take the test more than           How will retaking the GMAT exam affect my chances of admission?
once (perfect reliability is 1.00). The average reliability of the GMAT Total        Admissions committees treat multiple scores in a variety of ways. They may
score is 0.93. Average reliability is 0.87 for the Verbal score and 0.90 for the     use only your highest scores, your most recent scores, or an average of
Quantitative score. Therefore, the reliability of GMAT scores is very high.          your scores. You should contact schools directly to learn how they use
                                                                                     multiple GMAT scores.
How long are my GMAT scores valid?
Scores are usually reported up to five years from the date you took the exam.        Can I now cancel my scores?
With a special request and for an additional fee, you may report scores up to        You can cancel your scores only at the test center immediately after you
10 years from the date you took the exam. However, scores more than five             take the test. Once your scores have been reported, they become part of
years old will be accompanied by a statement indicating that they must be            your permanent score record and cannot be canceled.




                                                                                                                                                            Page 3 of 3
                                                                                      302 South Bedford Street
                                                                                      Madison, WI 53703-3622
          NATIONAL CONFERENCE OF BAR EXAMINERS                                      Email: mpre.ada@ncbex.org
                                                                                         Phone: (608) 316-3070
                                                                                            Fax: (608) 316-3119

07-13-2017                            November 2017 MPRE



BENJAMIN KOHN
460 SAMOA DRIVE
IOWA CITY, IA 52246




Posted electronically to NCBE Number N10380994 account
Dear BENJAMIN KOHN:


The National Conference of Bar Examiners (NCBE) has completed its review of your request for test
accommodations on the MPRE. Based on the documentation provided, your request has been
approved in part.

As listed in the Accommodations Confirmation posted separately to your NCBE account, you have
been approved for the following:

- 50% extended testing time (extra 60 minutes)
- Supervised breaks - one 15 minute rest break


Note that your request to type written responses was not approved. The MPRE is a multiple choice
examination that does not involve writing or typing. Examinees bubble answers on a Scantron answer
sheet.

In reaching this decision, we reviewed the documentation submitted in order to evaluate the impact of
your diagnosis on the skills most relevant to taking the MPRE. We considered the nature, extent, and
severity of your impairment; your functional limitations; the impact of your limitations on your ability to
take the MPRE; and your history of accommodations. Based on the entirety of the evidence in the
documentation submitted, the approved accommodations will provide you with meaningful access to
the MPRE.

The deadline for seeking reconsideration for the August 2017 MPRE has passed. If you register to take
a future MPRE, you may submit additional materials along with a new Applicant Request Form at that
time. Please visit NCBE's website to access the most current instructions, forms, and guidelines.

Sincerely,

MPRE Test Accommodation Services
Email: mpre.ada@ncbex.org
Website: www.ncbex.org/mpre-ada
         Addendum Narrative To Petition For ADA Testing Accommodations
                        For July 2018 California Bar Exam
         Enclosed With Additional Documentation Requested By Your Letter
                                 File No. 0468532

       August 28, 2017

       Attn: ADA Testing Accommodations
       Office of Admissions
       State Bar of California
       180 Howard Street
       San Francisco, CA 94105

To Whom It May Concern:

       This letter is a response to your letter to me (attached) dated August 7, 2017,

requesting additional information and documentation by September 7, 2017, for

processing and consideration of my Petition For ADA Testing Accommodations on the July

2018 California Bar Exam, which your letter indicated receipt of on August 2, 2017. 1 Please

find my narrative addendum below and my supplemental documentation Forms B and H

enclosed herewith.

       In support of my request for an accommodation of an ergonomic workstation based

upon a physical medical condition of Myofascial Pain Syndrome, please see enclosed Form

B from my doctor. Please note that he only evaluated me for this accommodation, and that

his recommendation is limited in scope because other professionals evaluated me for the

other accommodations requested based upon other disabilities.

       No accommodations are requested solely based upon my visual disabilities unless

prescription reading glasses and eye drops are not allowed in the testing center/room

1 I would like to clarify and note that my primary Form A petition, and the supporting
Forms C and F, narrative, and other documentation including psychoeducational reports,
letters confirming approval for testing accommodations on prior standardized tests, my
high school IEP, etc. were shipped to you in a package on August 3, 2017, with delivery
confirmation tracking indicating delivery to you on August 4, 2017. Therefore, I am
confused as to how you received my application on August 2, 2017, and ask that you please
verify receipt thereof as I have not duplicated those filings herein.


                                              1
          Addendum Narrative To Petition For ADA Testing Accommodations
                         For July 2018 California Bar Exam
         Enclosed With Additional Documentation Requested By Your Letter
                                  File No. 0468532
except as an accommodation. Nonetheless, I have submitted Form H from the appropriate

specialist herewith in further support of my request for accommodation of extra time and

to type written responses, which are also justified by my disabilities provided in Form C,

but which my visual condition adds an aggravating factor and additional basis that was not

evaluated or considered by the specialists who completed Form C. This is because, even

using glasses, my irregular astigmatism from keratoconus decreases my visual endurance

and acuity for the lengths on incessant reading, which may further impair my cognitive

processing speed and increase the amount of extra time I need.

       Even prior to, and without considering, my visual disability, the professionals

completing my Form C recommended 100% extra time on tests in their 2014 report, on

which they relied in completing Form C. When completing Form C, they recommended 50%

extra time based on the approval for the LSAT of 50% and not 100% extra time, however as

their independent from LSAC recommendation on the most recent testing report (enclosed

with Form C) was 100% extra time, the amount I am and was approved for in college and

law school exams, I would like to clarify that I believe 100% extra time is needed to provide

me adequate access to the Bar Exam in light of the totality of my disabilities, especially as it

is much longer than the LSAT.

       Moreover, the specialist professional evaluating my visual condition has determined

and recommended extra time of 100%, as opposed to 50%, based on my disability of

keratoconus, which was diagnosed July 2017 and not a factor in my SAT, LSAT, or GMAT

standardized testing.




                                               2
          Addendum Narrative To Petition For ADA Testing Accommodations
                             For July 2018 California Bar Exam
          Enclosed With Additional Documentation Requested By Your Letter
                                       File No. 0468532
       I hope this letter and the attached forms B and H will complete the documentation

necessary to submit my petition for review and a decision. Please let me know if further

information is required.

Dated This 28th Day of August, 2017.

Respectfully Submitted,

/s/ Benjamin Sean Kohn
Benjamin Kohn
460 Samoa Drive,
Iowa City, IA 52246
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                             3
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
Committee of Bar Examiners
Attention: Senior Director of Admissions
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

November 10, 2017

       I received your letter dated November 1, 2017, and sent to me on that date by regular
U.S. mail, providing the formal written decision of partial grant and partial denial of my Petition
For ADA Testing Accommodations on the July 2018 California Bar Exam, yesterday evening,
November 9, 2017.

        This responsive letter, promptly turned around overnight and to be mailed using an
expedited delivery method intended for your receipt on the next business day from the first
possible mailing date, is for the purpose of:
(1) Providing a timely notice of appeal of the partial denial of my petition;
(2) Respectfully requesting that the submission deadline, of 10 days from the date your office
mailed the letter I received 8 days later, for the receipt (by mail) of the [written and properly
addressed] appeal statement (to include all claims and arguments I do not waive any right to be
considered or relied on in the outcome for), and all further affidavits and evaluations or other
evidence (that I must seek from third party professionals) to be included in consideration of the
appeal, be:
        (a) Tolled to the date of your receipt of this letter filing the appeal, in the event that this
            letter arrives after the expiration of the 10 days period from November 1, 2017, as
            that period is already defined and extended to no earlier than November 13, 2017,
            by Cal. Code Civ. Proc. § 12 and all other applicable statutes and rules of procedure;
            on the basis that (i) good cause is shown by the fact that this notice of appeal was
            filed as promptly after my receipt of the decision under appeal as was cognizably
            possible in the circumstances, by expedience and expense on my part that vastly
            exceeded reasonable promptness for the nature of the documentation and manner
            of presentation requested for proper submission of appeal; and (ii) strict
            enforcement of that time period would, in the circumstances, deprive me of my right
            of appeal without me ever having been given a meaningful opportunity to exercise it,
            and without having received sufficiently timely notice to maintain my right of appeal,
            in violation of my rights to due process and effective notice under the law.
        (b) Extended upon and through grant of leave to submit any further evidence or
            documentation from medical experts and professionals in support of my appeal I
            may seek and elect to submit upon a meaningful period of time to seek and obtain


                                                  1
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
            such from the applicable professional experts; and leave to submit further narrative
            statements regarding my basis for appealing the partial denial of accommodations
            after a meaningful period of time to review your letter in more depth, seek the
            advice or representation of legal counsel in preparing my full appeal, consult with
            the medical evaluators and professionals regarding your findings, and otherwise
            adequately prepare my full appeal. I respectfully request a period of at least 14 days
            from my receipt of notice of your grant of such leave, at least 30 days from the date
            of your letter granting such leave, and at least 40 days from the date of this letter,
            for the new deadline for your receipt of my complete appeal statement and
            evidence, whichever of those is latest. This extension request is submitted on the
            basis that: (i) good cause is shown by the fact that the overnight and less than one
            day period of time provided before any extension from receipt of your letter to the
            last opportunity to mail where any mailing method might reach your office by the
            current deadline, to seek assistance and documentation from professionals and to
            meaningfully prepare an appeal, was affirmatively prohibitive, whereas the time
            periods I am requesting are reasonable for turning around the materials requested
            in the manner requested, and importantly would still leave your office ample time
            to review and resolve my appeal to a conclusion prior to the timely filing deadline
            for a petition to take the July 2018 California Bar Exam; and (ii) I posit that the time
            period provided to submit a fully briefed and expert-affidavit-substantiated appeal
            in the manner and form indicated as required by your letter is legally inadequate
            and, if enforced, in violation of my statutory rights under the A.D.A. and my
            procedural and substantive due process and equal protection rights under the
            California and United States constitutions;
       (3) Offer the following initial statement regarding my reasons and basis for appealing
the partial denial of my Petition For ADA Testing Accommodations, for the event my motion to
extend and for leave presented in (2) is denied:

       1. I do not appeal the reduction of my request for the provision of an ergonomic
          workstation while testing to a grant of permission to bring my own ergonomic
          workstation components to the testing center.
       2. I do not appeal the reduction of my request for a private testing room to a grant of a
          semi-private testing room.
       3. The accommodation of a computer was granted in full, and therefore is not under
          appeal.
       4. I do appeal the denial of double (100% extra) time in favor of a lesser amount of
          extra time generally for all sections, or in the alternative for individual sections, and
          state the following in explanation thereof:




                                                 2
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
                                           Issues Presented:

I. Some of the factual recitals attributed to my petition and accompanying forms and
documentation, and relied upon by your expert consultants, are in error, and should be
corrected, upon which point the conclusions drawn from the incorrect premises should be
reconsidered.

       A. Nowhere in the Petition does Applicant state that he considers 50% extra time to be
          adequate or reasonable. To the contrary, Applicant affirmatively stated that 50%
          extra time would be inadequate. Any finding that 100% extra time is waived by an
          alleged admission that less time would be adequate is not supported by the
          documents submitted.

         In your decision letter at p. 3, the expert consultant provided:

         “How much more time, as the applicant has indicated that time and one half is
          reasonable, this is all that I [the Committee’s consultant] can support.”
          (emphasis added). And further:
          “… the applicant … has two experts who assert that time and one half will do (Drs.
           Pinn and Preston), and another, who speaks of double time, as had Dr. Preston in
           his 2014 report. Double time might indeed be best, but, one gains the aid that one
           needs, that is sufficient to meet one’s needs, not all that might be best and/or
           preferred.”

         To the contrary, nowhere in the Petition does Applicant indicate an opinion or
         position that 50% extra time is reasonable, adequate, or sufficient. Applicant’s sole
         request for 50% extra time was qualified “in the alternative” so as to indicate a
         preference of partial grant to full denial, but in no way did he waive seeking 100% in
         the petition or appeal based on his explicitly provided position that 100% is necessary
         to meaningfully access the bar exam. In applicant’s addendum dated August 28, 2017,
         Applicant asserted at p. 2:
         “Even prior to, and without considering, my visual disability, the professionals
         completing my Form C recommended 100% extra time on tests in their 2014 report,
         on which they relied in completing Form C. When completing Form C, they
         recommended 50% extra time based on the approval for the LSAT of 50% and not
         100% extra time, however as their independent from LSAC recommendation on the
         most recent testing report (enclosed with Form C) was 100% extra time, the amount I
         am and was approved for in college and law school exams, I would like to clarify that I
         believe 100% extra time is needed to provide me adequate access to the bar exam in
         light of the totality of my disabilities, especially as it is much longer than the LSAT.”


                                               3
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
   (Emphasis Added).

      As cited above, the consultant explicitly notes that the perceived admission from

   Applicant is dispositive for their decision to only establish a pre-visual baseline of 50%

   extra time; that otherwise the weight of the evidence in the test reports provided,

   disabilities established, etc. would be for 100% extra time as sought herein. However, as

   it was and is Applicant’s position that 50% extra time is not reasonable or adequate for

   the bar exam, for the reasons provided in the petition and as consistent with the

   petition, and as elaborated on further below, Applicant respectfully requests that the

   decision to deny 100% extra time be overturned and at least that amount of time

   be granted.

     As further explained in the above excerpt, Applicant’s learning disability experts Drs.

  Pinn and Preston explicitly qualified their Form C recommendation as relying on the

  amount approved for the LSAT and not their own evaluation. (See Form C, p. 9). No new

  testing or evaluation was done since that in 2014, upon which both Drs. Pinn and Preston

  (not just Dr. Preston as inaccurately described by the consultant) drafted a thorough

   report recommending 100% extra time. (See 2014 Report at p. 8). Importantly, this

   recommendation was based solely on the learning (or psychiatric) disability evaluated,

   and could reasonably be found to require even more extra time than double time to

   accommodate the totality of Applicant’s multitude of disabilities and medical conditions.




                                             4
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
   B. The finding that Applicant received 50% extra time in college prior to law school is
      incorrect; Applicant was granted 100% extra time on exams in college.

   In your decision letter at p. 2, your expert consultant provided:

   “The applicant’s history of aid began in grade school, exactly when a bit unclear, he
    offered additional testing time, just how much this too is unclear. In college he’d been
    offered time and one half. He’d had this same support for the SAT, the LSAT, and later,
    the MPRE. In law school he’s been allowed double time, in his own room…”
    (emphasis added).

    To Applicant’s recollection, aid began as early as first grade and no later than third

    grade. More importantly, as provided and not contradicted anywhere in the petition, in

    college Applicant was provided double time on exams, not time and one-half. (See Form

    A, p. 3; see also addendum letter dated August 28, 2017 at p. 2). This factual error

    belies the conclusion that Applicant has a strong history of success with only 50% extra

    time.

   C. Applicant suffers from visual conditions besides Keratoconus in addition to it,
      contrary to the finding.

    In your decision letter at pp. 4-5, the consultant provides that other than Keratoconus,

   Applicant’s visual condition is “unremarkable,” however, while Form H was focused on

   the most significant diagnoses (keratoconus and irregular astigmatism), Applicant also

   indicated Dry Eye Syndrome (with keratoconjunctivitis) in his Form A attachment

   narrative at p. 2, which increases the eye fatigue incrementally, and further contributes

   to the magnitude of his eye fatigue during long periods of reading. As this was impliedly

   overlooked by the consultant, Applicant submits it is likely that the additional 30


                                             5
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
       minutes per 3 hour section added to the extra time granted based on autism is too little

       to adequately accommodate the effects of Applicant’s visual disabilities. Additional

       evidence of Applicant’s visual disabilities will be sought and submitted in the event

       Applicant is given leave to provide further materials based on an extension of the

       deadline.


II. To the extent 50% extra time was adequate and reasonable on the SAT, LSAT, GMAT, and/or
    MPRE tests, which Applicant does not concede and only stipulates that was the
    accommodation then approved and dispensed on those tests, such a finding would be an
    insufficient basis to conclude that same or slightly higher time will allow Applicant to access
    the California Bar Exam to the same degree he would have but for the disabilities at issue.

       A. Substantial differences in length, form, and type of test, distinguish the California Bar
          Exam from past standardized tests such that the amount of extra time
          accommodation necessary for meaningful access is significantly higher on the former
          and thus the baseline for time needed before considering subsequently acquired
          disabilities and other factors should be substantially higher than time and one-half.

          Throughout the excerpts provided from the evaluation of the Committee’s expert

        consultants, heavy reliance is made upon the fact that, prior to acquiring visual and

        certain other medical conditions and impaired largely only by autism, Applicant took

        the SAT, LSAT, and GMAT, with 50% extra time, to above average performance, and

        despite not yet having a score presently available to measure adequacy by, attempted

        the MPRE with only 50% extra time.

          To them, this per se forecloses any finding that more than this amount of time is

        needed to provide sufficient access.

          Applicant submits the contrary. The SAT normally is administered over 3 hours, the


                                                 6
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
   LSAT 2 hours and 55 minutes, the GMAT 3 hours and 30 minutes, and the MPRE only 2

   hours. For these tests, even adjusting the above for time and one-half, in comparison to

   a four-day bar exam encompassing most of each day, endurance and fatigue will not

   compound the effects of the disability, which Applicant believes on an exam as

   inherently lengthy as the Californian Bar Exam would impair his performance by a vastly

   greater margin compared to the other tests than for someone who is neurotypical and

   medically and visually healthy; and Applicant may submit further expert evidence on this

   point in the event leave and an extension are granted. This alone justifies a significantly

   higher multiplier for comparable degrees of aid on the bar exam as these other tests,

   because the longer the test, the greater Applicant’s focus would slip compared to

   someone who is neurotypical, and the more his visual condition will also affect his

   performance.

     Further compelling cause for a higher extra time multiplier on the bar exam being

  necessary than even that which is established as proper and adequate for the other tests

  is the form and type of the tests. The SAT, LSAT, GMAT, and MPRE are all either largely or

  entirely multiple choice exams, whereas the California Bar Exam requires a substantial

  amount of essay response answers. The cognitive demands of transmitting the actual

  extent of Applicant’s knowledge and expertise of the law subject matter being tested

  compared to a neurotypical examinee would be vastly higher on the latter, and for this

  reason too whatever multiplier is deemed reasonable and adequate to meaningfully



                                             7
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
  access the SAT, LSAT, GMAT, and MPRE will be vastly lower than that which would be

  reasonable and necessary for Applicant to meaningfully access the California Bar Exam.

    B. The approval for 50% extra time and the outcomes of the SAT, LSAT, and GMAT does
       not even definitively show that Applicant had adequate accommodations on those
       tests to perform as well as he would have but for the disabilities then present at that
       time, and substantial evidence exists to the contrary.

           Applicant’s initial application for ADA testing accommodations on the SAT was

  made while Applicant was in high school, at which time Applicant and his parents were

  unfamiliar about the process and standards at issue, and Applicant did not seek further

  professional testing or compile the body of evidence that he presently has access to. In

  other words, Applicant believes that application was ineffective, and he cannot recall even

  requesting a specific amount of extra time. He did document the disability of autism, albeit

 with less quantified impact testing than the 2014 report, and was granted 50% extra time.

 Applicant’s score(s) on the SAT thereafter were statistically good, if not great or highly

 competitive. The fact that Applicant attained an above-average score does not confirm

 that the 50% extra time was then adequate and reasonable for even that test, let alone

 the proposition that it is presently adequate and reasonable for the California Bar Exam.

 Based on the deficiencies with Applicant’s application for the SAT, it reasonably follows

 that he was under-accommodated for the effects of his disability, that he would have

 scored even higher but for such, and that where the purpose of the test was to measure

 Applicant’s knowledge and aptitudes undistorted by the legally-excluded effects of his

 disabilities he did not receive meaningful access to the test notwithstanding the above-


                                             8
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
 average score and admission to a college.

   The precedent and history of receiving 50% extra time on the SAT, Applicant believes,

 caused the ineffectiveness of his first application (for accommodations on the SAT) to

 taint the outcomes of all future applications, including that for the LSAT, GMAT, MPRE,

 and the present bar exam. Applicant believes the history of 50% extra time is the product of

 a snowball effect with each subsequent testing entity relying on the previous one(s) in their

assessment, even after the production of compelling evidence (Drs. Pinn and Preston 2014

report, providing thorough substantiation for the recommendation of 100% extra time based

on objective analytical measurements).

   With respect to the LSAT specifically, Applicant believes such may also have been a

product of actual disability discrimination as well. A class-action lawsuit covering the range

of applications Applicant fell within, for disability discrimination, was jointly brought by the

California Department of Fair Employment & Housing and the U.S. Department of Education.

This lawsuit resulted in a substantial consent decree, and ever after that, the date and time

of Applicant’s second accommodated LSAT administration being changed at the last minute

no less than three times; the second untimely and to a distant location the morning after a

night midterm with refusal to provide an alternative time despite the circumstances and

untimely notice, and the third without any notice after Applicant appeared at the specified

time and place to find no-one present and requiring hours on the phone to track down the




                                               9
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
proctor at yet another location to complete the test that day, where Applicant was not

expected and his testing book was not present and had to be retrieved from offsite.

Accordingly, the Committee and its designees should accord minimal weight to the LSAC’s

findings, or those of other testing agencies that relied thereupon. It should instead rely on

the 2014 report submitted with Form C, and the recommendations of other experts in Forms

B and H, in addition to any new evidence Applicant may submit upon leave and an extension.

   Similar to the SAT, the scores that resulted from the LSAT and GMAT do not confirm the

proposition that the 50% extra time was then adequate and reasonable for even those tests,

let alone the proposition that it is presently adequate and reasonable for the California Bar

Exam despite the additional factors in II. A and C herein. The proper definition of

“meaningful access” is not whether the accommodations permitted Applicant to attain a

normal or even above-average score, but whether the results of the test accurately

measured those attributes they are intended to measure without undue distortion from

effects of Applicant’s disability, thus providing him with as competitive a score as the abilities

he’s supposed to be tested on merit without substantial adverse effect from disabilities.

  The expert consultant’s supposition that 50% extra time has always been adequate is

belied not just by the 2014 report by Drs. Pinn and Preston, demonstrating 100% extra time is

appropriate in order to remedy the effects of even just autism on Applicant’s cognitive

performance, but also by the fact that more than once Applicant has failed to finish an exam

with even 100% extra time in law school, especially where the format is essay response and



                                              10
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
not multiple choice, like the Bar Exam.

  The expert consultant also cited Applicant’s 36th percentile score on the unaccommodated

administration of the Nelson-Denny Reading Comprehension test as a basis for their finding

that 50% extra time is adequate. The fact that Applicant’s reading comprehension skills were

strong enough to mitigate the clearly present impact of Applicant’s disability from resulting in

an outlier-low score rather than a moderately below-average score does not change the fact

that Applicant scored so much higher with extra time that the impact of Applicant’s disability

was measured to be severe enough to recommend 100% extra time (See 2014 Report).

   In conclusion, the weight of the evidence does not support a finding that 50% extra time

has been adequate for a substantially similar examination to the bar exam in the past, nor

that it does presently.

     C. As asserted in the Petition, newly acquired disabilities have resulted in increased
        effects on the totality of Applicant’s disabilities on his capacity to access tests and
        the scope of accommodation necessary to remedy such adequately.

        Based on your decision letter, Applicant understands the extra time that was granted

     to be based upon 50% extra time for autism and related learning disability or

     neuropsychological conditions, and an additional approximately 16% for the visual

     disability of keratoconus. Applicant has already addressed above his rationale for his

     position that 50% is not an adequate accommodation for the former, and in this section

     examines that 16% is not an adequate accommodation for the latter. Neither basis

     relies on the other, except inasmuch as the effects of the disabilities would compound



                                              11
     NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
    TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                               PLUS
    MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                         FILE NO. 468532
       each other rather than add incrementally, which further exacerbates the

       unreasonableness of denial of even 100% extra time for both disabilities combined.

          Importantly, the Form H professional expert recommendation for solely the

       keratoconus and visual conditions, without accounting for autism, was already 100%

       (See Form H). The denial of 84% of the time requested by my expert is unreasonable

       and 16% extra time will not be sufficient to address even the effects of this disability.

       Upon a decision on whether and how much to increase the extra time for autism,

       Applicant also respectfully requests a review on whether and how much to increase the

       extra time for keratoconus considering (as was not in your instant decision) the

       additional diagnosis of dry eye syndrome (with keratoconjunctivitis) and also

       considering the interdependent compounding effect1 with the autism weaknesses.

              In denying 100% extra time, the Committee’s expert consultants again relied

       heavily on Applicant’s past above-average scores on tests taken with only 50% extra

       time. None of those tests bar the MPRE (which has yet to have an available score, and

       was a short all multiple choice test that required less long periods of reading) were

       taken after the development of the keratoconus visual condition. Therefore, such is

       facially unreliable for evaluating extra time for this basis, even putting aside the above



1
 The learning disability consultant also addressed that another expert had recommended
double time, but that recognition left it unclear as to whether they understood that
recommendation was for another disability entirely, in addition to the autism basis that they
had rejected that position upon.

                                                12
 NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                           PLUS
MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                     FILE NO. 468532
    issues with assuming 50% extra time had been adequate to remedy the effects of the

    disability on those tests based upon an above-average score.


                   CONCLUSION AND APPELLATE RELIEF REQUESTED:

     The California Bar Exam is an extremely exacting and challenging test that last year had

   only a 43% pass rate among largely prepared law school graduates, who on average also

   obtained an above-average LSAT score to the population of law school admissions

   candidates. While Applicant is certainly not legally entitled to as much aid as would

   assure him passage, Applicant should receive as much aid as to assure the prevention of

   his disability from adversely affecting his performance, even to a degree minor enough to

   permit a productive outcome on a less challenging test, such as the SAT, LSAT, and GMAT.

     Therefore, because: (1) 50% may not have been adequate to provide Applicant

  meaningful access to the prior tests as explained above; (2) The amount of extra time

  necessary to provide Applicant meaningful access to the prior tests has increased from

  what it would have been at the time they were taken due to newly-acquired disabilities as

  explained above; (3) The amount of extra time necessary to provide Applicant meaningful

  access to the California Bar Exam is vastly higher than the amount that would be adequate

  to presently provide Applicant meaningful access to the same half-day or less multiple-

  choice exams, due to the length and format factors explained above; (4) The significantly

  higher than 50% extra time pre-visual accommodation baseline justified by (1), (2), and (3)

  should be increased by a greater amount than ~16% extra time on account of the visual


                                            13
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
     disability, because Applicant has further visual impairments than keratoconus, because

     Applicant’s Form H ophthalmologist recommended 100% extra time on this disability alone

     and so 16% additional extra time is outside the reasonable range, and because the

    disabilities compound each other rather than simply incrementally impairing performance,

    and such has not been refuted by the outcome of any other test as Applicant has yet to

    take a test with 50% extra time with results available since the manifestation of the

    keratoconus; and (5) The Committee’s expert consultant mistakenly relied on inaccurate

    factual findings, such as a finding that Applicant had indicated 50% extra time would be

    reasonable on the bar exam, a finding that Applicant was only given 50% extra time in

    college prior to law school, and a finding that Applicant’s only visual condition is

    keratoconus, all of which are incorrect:

    Applicant respectfully requests that the amount of extra time he is provided on all sections

    of the California Bar Exam be increased to no less than 100% (double) time.

       I hereby declare and certify, on penalty of perjury under the laws of California, that all

statements of fact offered herein are true and substantially accurate to the best of my

knowledge and belief.




                                                14
  NOTICE OF APPEAL FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                            PLUS
 MOTION TO TOLL AND EXTEND MATERIALS SUBMISSION DEADLINE
                      FILE NO. 468532
DATED THIS 10th Day of November, 2017.

RESPECTFULLY SUBMITTED,
/s/ Benjamin Kohn
Benjamin Kohn
460 Samoa Drive,
Iowa City, IA 52246
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                         15
  APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                      FILE NO. 468532
Committee of Bar Examiners
Attention: Senior Director of Admissions
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

December 5, 2017

        I previously filed an appeal with your office of the November 1, 2017, decision on my
Petition For ADA Testing Accommodations on the California Bar Exam, by means of my letter
dated November 10, 2017. In that letter, I requested an extension of the time period to provide
further evidence and statements in support of my appeal, which your office granted by means
of a phone conversation with Lynn Taylor on November 13, 2017. Although I have not yet
received any written confirmation of the agreed upon extension and leave, upon my receipt of
the final supplemental affidavit from my experts that I sought, I now timely provide my
amended formal statement providing the reasons for appeal, and the additional evidence from
my experts enclosed herewith. This letter and the enclosed documents completes my appeal
submission, and I will now await your further direction and/or decision regarding my petition
and appeal.

       Attachments Enclosed Herewith:
       1. Further documentation from my ophthalmologist Dr. Goodman
       2. Further documentation from my neuropsychological evaluator Dr. Preston

                                           Appeal Statement:

       1. I do not appeal the reduction of my request for the provision of an ergonomic
          workstation while testing to a grant of permission to bring my own ergonomic
          workstation components to the testing center.
       2. I do not appeal the reduction of my request for a private testing room to a grant of a
          semi-private testing room.
       3. The accommodation of a computer was granted in full, and therefore is not under
          appeal.
       4. I do appeal the denial of double (100% extra) time in favor of a lesser amount of
          extra time generally for all sections, or in the alternative for individual sections, and
          state the following in explanation thereof:




                                                1
  APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                      FILE NO. 468532
                                           Issues Presented:

I. Some of the factual recitals attributed to my petition and accompanying forms and
documentation, and relied upon by your expert consultants, are in error, and should be
corrected, upon which point the conclusions drawn from the incorrect premises should be
reconsidered.

       A. Nowhere in the Petition does Applicant state that he considers 50% extra time to be
          adequate or reasonable. To the contrary, Applicant affirmatively stated that 50%
          extra time would be inadequate. Any finding that 100% extra time is waived by an
          alleged admission that less time would be adequate is not supported by the
          documents submitted.

         In your decision letter at p. 3, the expert consultant provided:

         “How much more time, as the applicant has indicated that time and one half is
          reasonable, this is all that I [the Committee’s consultant] can support.”
          (emphasis added). And further:
          “… the applicant … has two experts who assert that time and one half will do (Drs.
           Pinn and Preston), and another, who speaks of double time, as had Dr. Preston in
           his 2014 report. Double time might indeed be best, but, one gains the aid that one
           needs, that is sufficient to meet one’s needs, not all that might be best and/or
           preferred.”

              To the contrary, nowhere in the Petition does Applicant indicate an opinion or

         position that 50% extra time is reasonable, adequate, or sufficient. Applicant’s sole

         request for 50% extra time was qualified “in the alternative” so as to indicate a

         preference of partial grant to full denial, but he did not waive seeking 100% extra

         time in the petition or appeal, especially based on his explicitly provided position in

         the petition that 100% is necessary to meaningfully access the bar exam. In

         applicant’s addendum dated August 28, 2017, Applicant asserted at p. 2:

         “Even prior to, and without considering, my visual disability, the professionals
         completing my Form C recommended 100% extra time on tests in their 2014 report,
         on which they relied in completing Form C. When completing Form C, they
         recommended 50% extra time based on the approval for the LSAT of 50% and not


                                                2
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
     100% extra time, however as their independent from LSAC recommendation on the
     most recent testing report (enclosed with Form C) was 100% extra time, the amount I
     am and was approved for in college and law school exams, I would like to clarify that I
     believe 100% extra time is needed to provide me adequate access to the bar exam in
     light of the totality of my disabilities, especially as it is much longer than the LSAT.”
     (Emphasis Added).

     As cited above, your consultant explicitly notes that the perceived admission from

   Applicant is dispositive for their decision to only establish a pre-visual baseline of 50%

   extra time; that otherwise the weight of the evidence in the test reports provided,

   disabilities established, etc. would be for 100% extra time as sought herein. However, as

   it was and is Applicant’s position that 50% extra time is not reasonable or adequate for

   the bar exam, for the reasons provided in the petition and as consistent with the

   petition, and as elaborated on further below, Applicant respectfully requests that the

   decision to deny 100% extra time be overturned and at least that amount of time

   be granted.

    As further explained in the above excerpt, Applicant’s learning disability experts Drs.

  Pinn and Preston explicitly qualified their Form C recommendation as relying on the

  amount approved for the LSAT and not their own evaluation. (See Form C, p. 9; see also

  2014 Report p. 8). No new testing or evaluation was done since that in 2014, upon which

  both Drs. Pinn and Preston (not just Dr. Preston as inaccurately described by your

  consultant) drafted a thorough report recommending 100% extra time. (See 2014 Report

  at p. 8). Importantly, this recommendation was based solely on the learning (or

  psychiatric) disability evaluated, and could reasonably be found to require even more

  extra time than double time to accommodate the totality of Applicant’s multitude of


                                             3
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
  disabilities and medical conditions.

   B. The finding that Applicant received 50% extra time in college prior to law school is
      incorrect; Applicant was granted 100% extra time on exams in college.

   In your decision letter at p. 2, your expert consultant provided:

   “The applicant’s history of aid began in grade school, exactly when a bit unclear, he
    offered additional testing time, just how much this too is unclear. In college he’d been
    offered time and one half. He’d had this same support for the SAT, the LSAT, and later,
    the MPRE. In law school he’s been allowed double time, in his own room…”
    (emphasis added).

    To Applicant’s recollection, aid began as early as first grade and no later than third

    grade. More importantly, as provided in the petition, in college Applicant was provided

    double time on exams, not time and one-half. (See Form A, p. 3; see also addendum

    letter dated August 28, 2017 at p. 2). This factual error belies the conclusion that

   Applicant has a strong history of success with only 50% extra time.

   C. Applicant suffers from visual conditions besides Keratoconus in addition to it,
      contrary to the finding.

    In your decision letter at pp. 4-5, your consultant provides that other than Keratoconus,

   Applicant’s visual condition is “unremarkable,” however, while Form H was focused on

   the most significant diagnoses (keratoconus and irregular astigmatism), Applicant also

   indicated Dry Eye Syndrome (with keratoconjunctivitis) in his Form A attachment

   narrative at p. 2, which increases the eye fatigue incrementally, and further contributes

   to the magnitude of his eye fatigue during long periods of reading. As this was impliedly

   overlooked by the consultant, Applicant submits it is likely that the additional 30

   minutes per 3 hour section added to the extra time granted based on autism is too little




                                             4
  APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                      FILE NO. 468532
       to adequately accommodate the effects of Applicant’s visual disabilities. As Form H was

       not adequately clear that Keratoconus was not Applicant’s only visual condition,

       Applicant has enclosed the supplemental addendum of his ophthalmologist Dr.

       Goodman herewith, which at p. 1 confirms the additional diagnosis of dry eye

       syndrome.


II. To the extent 50% extra time was adequate and reasonable on the SAT, LSAT, GMAT, and/or
    MPRE tests, which Applicant disputes and only stipulates that was the accommodation then
    approved and dispensed on those tests, such a finding would be an insufficient basis to
    conclude that same or slightly higher time will allow Applicant to access the California Bar
    Exam to the same degree he would have but for the disabilities at issue.

       A. Substantial differences in length, form, and type of test, distinguish the California Bar
          Exam from past standardized tests such that the amount of extra time
          accommodation necessary for meaningful access is significantly higher on the
          former, and thus the baseline for time needed before even considering subsequently
          acquired disabilities and other factors should be substantially higher than time and
          one-half.

          Throughout the excerpts provided from the evaluation of the Committee’s expert

       consultants, heavy reliance is made upon the fact that, prior to acquiring visual and

       certain other medical conditions and impaired largely only by autism, Applicant took

       the SAT, LSAT, and GMAT, with 50% extra time, to above average performance, and

       then attempted the MPRE with only 50% extra time.

          To them, this per se forecloses any finding that more than this amount of time is

       needed to provide sufficient access on the California Bar Exam.

          Applicant submits the contrary. The SAT normally is administered over 3 hours, the

      LSAT 2 hours and 55 minutes, the GMAT 3 hours and 30 minutes, and the MPRE only 2




                                                5
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
   hours. For these tests, even adjusting the above for time and one-half, in comparison to

   a four-day bar exam encompassing most of each day, endurance and fatigue will not

   compound the effects of the disability, which Applicant believes on an exam as

   inherently lengthy as the California Bar Exam would increase the amount of extra time

   needed to remedy the effects of the disability as the test progresses by a vastly greater

   margin compared to the other tests than for someone who is neurotypical and

   medically and visually healthy. That proposition is shared by Applicant’s neuropsychology

   expert(s) for the reasons provided in their addendum enclosed herewith at p. 1. The

   extra time is necessary to remedy the effects of the disabilities from the outset, but the

   magnitude of extra time needed for such is higher on longer tests. This alone justifies a

   significantly higher multiplier for comparable degrees of aid on the bar exam as these

  other, much shorter tests.

     Further compelling cause for a higher extra time multiplier on the bar exam being

  necessary than even that which is established as proper and adequate for the other tests

  is the form and type of the tests. The SAT, LSAT, GMAT, and MPRE are all either largely or

  entirely multiple choice exams, whereas the California Bar Exam requires a substantial

  amount of essay response answers. The cognitive demands of transmitting the actual

  extent of Applicant’s knowledge and expertise of the law subject matter being tested

  compared to a neurotypical examinee would be vastly higher on the latter, as also agreed

  upon and explained at the neuropsychology expert(s) addendum enclosed herewith, p. 1,

  and for this reason, too, whatever multiplier is deemed reasonable and adequate to




                                            6
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
   meaningfully access the SAT, LSAT, GMAT, and MPRE will be vastly lower than that which

   would be reasonable and necessary for Applicant to meaningfully access the California

   Bar Exam.

    B. The approval for 50% extra time and the outcomes of the SAT, LSAT, and GMAT does
       not even definitively show that Applicant had adequate accommodations on those
       tests to perform as well as he would have but for the disabilities then present at that
       time, and substantial evidence exists to the contrary.

           Applicant’s initial application for ADA testing accommodations on the SAT was

  made while Applicant was in high school, at which time Applicant and his parents were

  unfamiliar about the process and standards at issue, and Applicant did not seek further

  professional testing or compile the body of evidence that he presently has access to. In

  other words, Applicant believes that application was ineffective, and he cannot recall even

  requesting a specific amount of extra time. He did document the disability of autism, albeit

 with less quantified impact testing than the 2014 report, and was granted 50% extra time.

 Applicant’s score(s) on the SAT thereafter were statistically good, if not great or highly

 competitive. The fact that Applicant attained an above-average score does not confirm

 that the 50% extra time was then adequate and reasonable for even that test, let alone

 the proposition that it is presently adequate and reasonable for the California Bar Exam.

 Based on the deficiencies with Applicant’s application for the SAT, it reasonably follows

 that he was under-accommodated for the effects of his disability, that he would have

 scored even higher but for such, and that where the purpose of the test was to measure

 Applicant’s knowledge and aptitudes undistorted by the legally-excluded effects of his

 disabilities he did not receive meaningful access to the test notwithstanding the above-


                                             7
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
 average score and admission to a college.

   The precedent and history of receiving 50% extra time on the SAT, Applicant believes,

 caused the ineffectiveness of his first application (for accommodations on the SAT) to

 taint the outcomes of all future applications, including that for the LSAT, GMAT, MPRE,

 and the present bar exam. Applicant believes the history of 50% extra time is the product of

 a snowball effect with each subsequent testing entity relying on the previous one(s) in their

assessment, even after the production of compelling evidence (Drs. Pinn and Preston 2014

report, providing thorough substantiation for the recommendation of 100% extra time based

on objective analytical measurements).

   With respect to the LSAT specifically, Applicant believes such may also have been a

product of actual disability discrimination as well. A class-action lawsuit covering the range

of applications Applicant fell within, for disability discrimination, was jointly brought by the

California Department of Fair Employment & Housing and the U.S. Department of Justice.

This lawsuit resulted in a substantial consent decree, and even after that, Applicant believes

he was personally further discriminated against, because the date and time of Applicant’s

second accommodated LSAT administration was changed at the last minute no less than

three times; the second untimely and to a distant location the morning after a night midterm

with refusal to provide an alternative time despite the circumstances and untimely notice,

and the third without any notice after Applicant appeared at the specified time and place to

find no-one present which required hours on the phone to track down the proctor at yet

another location to complete the test that day, where Applicant was not expected and his




                                               8
     APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
    TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                         FILE NO. 468532
    testing book was not present and had to be retrieved from offsite. Accordingly, minimal

    weight should be accorded to the LSAC’s findings, or those of other testing agencies that

    relied thereupon. The 2014 report submitted with Form C, and the recommendations of

    other experts in Forms B and H, in addition to the new evidence Applicant enclosed

    herewith, should be relied upon instead.

       Similar to the SAT, the scores that resulted from the LSAT and GMAT do not confirm the

    proposition that the 50% extra time was then adequate and reasonable for even those tests,

    let alone the proposition that it is presently adequate and reasonable for the California Bar

    Exam despite the additional factors in II. A and C herein. The proper definition of

    “meaningful access” is not whether the accommodations permitted Applicant to attain a

    normal or even above-average score, but whether the results of the test accurately

    measured those attributes they are intended to measure without undue distortion from

    effects of Applicant’s disability, thus providing him with as high a score as the abilities

    he’s supposed to be tested on merit without substantial adverse effect from disabilities. 1

        “Reasonable accommodations” must be sufficient to provide “meaningful access” to the

    examination.2 Since examinations are taken for the purpose of measuring knowledge and

    aptitude for the subject matter, sometimes as compared to a fixed scaled standard for

    sufficient performance, and sometimes as compared to that of one’s peers on a particular




1 Bartlett v. New York State Bd. of Law Examiners (2d Cir. 2000) 226 F.3d 69, citing Americans
  with Disabilities Act of 1990, § 3(2)(A), 42 U.S.C.A. § 12102(2)(A).
2 42 U.S.C.A. § 12101 et seq.




                                                   9
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
examination for the purpose of measuring ordinal rank on a curve, the precise measurement

being sought (rank or scaled score that would be merited but for the adverse effects of the

disabilities as precisely as such can be measured, and thus with an “even playing field”) is

what the disabled examinee must be provided access to barring actual impossibility or undue

burden upon the entity from which accommodations are being sought (not alleged or

asserted as a basis for the partial denial in your decision letter), and are what

accommodations should be tailored for.

    The precise measurement being sought, the rank or scaled score that would be merited

but for the adverse effects of the disabilities as precisely as such can be measured, is not

what result would be sufficient to provide the applicant their subjective goal for which they

attempt the examination, such as a standardized test score that is passing, “in the average

range,” or even sufficiently above-average as to be reasonably competitive for many

educational programs evaluating admissions based on comparative ranking. Rather, that

measurement is what the applicant would have achieved but for the disabilities, which may

be as high performing as the top percentile or more for some disabled candidates, and that

candidate’s skill, knowledge, or aptitude does not abrogate their entitlement to such if,

without the full degree of accommodations needed to remove the effects of their

disabilities, they could still achieve scores as high as the 88th or even 96th percentile. To the

contrary, one of your consultants provided:

“Double time might indeed be best, but, one gains the aid that one needs, that is sufficient
 to meet one’s needs, not all that might be best and/or preferred.”
 (Decision letter at p. 3).




                                              10
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
The contrary legal standard relied upon by your consultant for their findings would be legally

discriminatory towards high-performing, but still materially disabled applicants, and would

therefore violate those applicants’ legal rights. Therefore, Applicant respectfully requests

that the findings relying on the standard cited by the above consultant be reconsidered

applying the correct standard provided above, and that consequently Applicant be granted

at least 100% extra time for the California Bar Exam.

   Moreover, the expert consultant’s supposition that 50% extra time has always been

adequate is belied not just by the 2014 report by Drs. Pinn and Preston, demonstrating 100%

extra time is appropriate in order to remedy the effects of even just autism on Applicant’s

cognitive performance, but also by the fact that more than once Applicant has failed to finish

an exam with even 100% extra time in law school, especially where the format is essay

response and not multiple choice, like with the Bar Exam.

  The expert consultant also cited Applicant’s 36th percentile score on the unaccommodated

administration of the Nelson-Denny Reading Comprehension test as a basis for their finding

that 50% extra time is adequate. The fact that Applicant’s reading comprehension skills were

strong enough to mitigate the clearly present impact of Applicant’s disability from resulting in

an outlier-low score rather than a moderately below-median score does not change the fact

that Applicant scored so much higher with extra time that the impact of Applicant’s disability

was measured to be severe enough to recommend 100% extra time (See 2014 Report, p. 8).

   In conclusion, the weight of the evidence does not support a finding that 50% extra time

has been adequate for a substantially similar examination to the bar exam in the past, nor




                                             11
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
that it does presently, and the legal standard the consultant seemingly relied upon is

incorrect.

     C. As asserted in the Petition, newly acquired disabilities have resulted in increased
        effects on the totality of Applicant’s disabilities on his capacity to access tests and
        the scope of accommodation necessary to remedy such adequately.

        Based on your decision letter, Applicant understands the extra time that was granted

     to be based upon 50% extra time for autism and related learning disability or

     neuropsychological conditions, and an additional approximately 16% for the visual

     disability of keratoconus. Applicant has already addressed above his rationale for his

     position that 50% is not an adequate accommodation for the former, and in this section

     examines that 16% is not an adequate accommodation for the latter. Neither basis

     relies on the other, except inasmuch as the effects of the disabilities would compound

     each other rather than add incrementally, which further exacerbates the

     unreasonableness of denial of even 100% extra time for both disabilities combined.

        Importantly, the Form H professional expert recommendation for solely the

     keratoconus and visual conditions, without accounting for autism, was already 100%

     (See Form H). The denial of 84% of the time requested by my expert is unreasonable

     and 16% extra time will not be sufficient to address even the effects of this disability.

     Upon a decision on whether and how much to increase the extra time for autism,

     Applicant also respectfully requests a review on whether and how much to increase the

     extra time for keratoconus considering (as was not in your instant decision) the

     additional diagnosis of dry eye syndrome (with keratoconjunctivitis) and also




                                              12
     APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
    TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                         FILE NO. 468532
       considering the interdependent compounding effect3 with the autism weaknesses.

              In denying 100% extra time, the Committee’s expert consultants again relied

       heavily on Applicant’s past above-average scores on tests taken with only 50% extra

       time. None of those tests bar the MPRE, which was a short all multiple choice question

       test that required much shorter periods of reading) were taken after the development

       of the keratoconus visual condition. Therefore, such is unreliable for evaluating extra

       time for this basis, even putting aside the above issues with assuming 50% extra time

       had been adequate to remedy the effects of the disability then present on those tests

       based upon an above-average score.


                      CONCLUSION AND APPELLATE RELIEF REQUESTED:

        The California Bar Exam is an extremely exacting and challenging test that last year had

      only a 43% pass rate among largely prepared law school graduates, who on average also

      obtained an above-average LSAT score to the population of law school admissions

      candidates. While Applicant is certainly not legally entitled to as much aid as would

      assure him passage, Applicant should receive as much aid as to assure the prevention of

      his disability from adversely affecting his performance, even to a degree minor enough to

      permit a productive outcome on a less challenging test, such as the SAT, LSAT, and GMAT.




3The learning disability consultant also addressed that another expert had recommended
double time, but that recognition left it unclear as to whether they understood that
recommendation was for another disability entirely, rather than the autism basis that they had
rejected that position upon.


                                               13
 APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                     FILE NO. 468532
     Therefore, because: (1) 50% may not have been adequate to provide Applicant

  meaningful access to the prior tests as explained above; (2) The amount of extra time

  necessary to provide Applicant meaningful access to the prior tests has increased from

  what it would have been at the time they were taken due to newly-acquired disabilities as

  explained above; (3) The amount of extra time necessary to provide Applicant meaningful

  access to the California Bar Exam is vastly higher than the amount that would be adequate

  to presently provide Applicant meaningful access to the same half-day or less multiple-

  choice exams, due to the length and format factors explained above; (4) The significantly

  higher than 50% extra time pre-visual accommodation baseline justified by (1), (2), and (3)

  should be increased by a greater amount than ~16% extra time on account of the visual

  disability, whereas Applicant has further visual impairments than keratoconus, whereas

  Applicant’s Form H ophthalmologist recommended 100% extra time on this disability alone

  and so 16% additional extra time is outside the reasonable range, and whereas the

 disabilities compound each other rather than simply incrementally impair performance;

 (5) The Committee’s expert consultant mistakenly relied on inaccurate factual findings,

 such as a finding that Applicant had indicated 50% extra time would be reasonable on the

 bar exam, a finding that Applicant was only given 50% extra time in college prior to law

 school, and a finding that Applicant’s only visual condition is keratoconus, all of which are

 incorrect; (6) The committee’s experts seemingly relied on an incorrect legal standard for

 the sufficiency of accommodations; and (7) Of the reasons and new evidence provided in

 the additional addendum documentation enclosed herewith:




                                             14
  APPEAL STATEMENT FROM PARTIAL DENIAL OF PETITION FOR ADA
 TESTING ACCOMMODATIONS ON JULY 2018 CALIFORNIA BAR EXAM
                      FILE NO. 468532
    Applicant respectfully requests that the amount of extra time he is provided on all sections
    of the California Bar Exam be increased to no less than 100% (double) time, and that the
    number of days the exam is administered over is increased from four days to that which
    would allow for such an increase without extending the duration per individual day to
    higher than an examination without extra time.

        I hereby declare and certify, on penalty of perjury under the laws of the State of
California, that all statements of fact offered herein are true and substantially accurate to the
best of my knowledge and belief.

DATED THIS 5th Day of December, 2017.

RESPECTFULLY SUBMITTED,
/s/ Benjamin Kohn
Benjamin Kohn
460 Samoa Drive,
Iowa City, IA 52246
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                                15
                      Neuropsychological Assessment Group
                      2211 Moorpark Avenue, Suite 260, San Jose, CA 95128
                            (877) 454-6469 www.neuropsychgroup.com


                                                                         12/5/2017

To Whom it may Concern:

This letter is to confirm the results of a neuropsychological assessment for Benjamin
Kohn. All statements made here are based the these results.

Results of testing are consistent with a diagnosis of F84.00 Autism Spectrum Disorder.

Due to this Neurodevelpmental disorder, Mr. Kohn processes information and responds
at a significantly slower rate than would be expected given his level of Intellectual
Functioning.

In order to have an accurate assessment of what he has learned during his time in law
school, he would need significantly more time to complete all parts of exams as
compared to relatively neurotypical examinees. Given his processing difficulties, Mr. Kohn
will be able to respond more quickly to multiple choice responses as opposed to essay type
responses

Mr. Kohn also fatigues quickly and required more than double the typical time to
complete his neuropsychological assessment. On exams that are for long duration over
multiple days, Mr. Kohn will need frequent brakes and more time for each subtest.

I hereby declare, on penalty of perjury under the laws of the State of California, that the
above is true and accurate to the best of my professional knowledge.




_________________________
Charles Preston, Ph.D.
PSY21075
Clinical Psychologist
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
  Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
        Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
Committee of Bar Examiners
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

November 1, 2018

                                      Procedural Background:
        I (Applicant, File No. 468532) applied for Disability Accommodations on the July 2018
California Bar Exam by way of a separate, prior petition consisting of: (1) my Form A with
attached narrative statement; (2) Form B by Dr. Dresden; (3) Form C with attached testing/eval
report by Drs. Pinn and Preston; (4) Form F by University of Iowa College of Law Associate Dean
Carin Crain; (5) Form H with attached cornea scans by Dr. Goodman; (6) my High School I.E.P.;
(7) accommodations letters and test scores for the SAT, LSAT, GMAT, and MPRE; and (8) my
supplemental narrative addendum dated August 27, 2017, responding to a letter from your
office dated August 7, 2017 requesting further information 1; (hereinafter, items (1)-(8) will be
referenced collectively as “the 2017 Petition”). The accommodations requested on the 2017
Petition were approved in part and denied in part.

        I timely appealed the initial decision from the 2017 Petition, first by way of a notice of
appeal with a tentative, draft statement of the reasons for appeal dated November 10, 2017,
and then supplemented by a revised and expanded brief/statement in support of appeal dated
December 5, 2017 (hereinafter, “2017 appeal brief”) enclosed with supplemental supporting
affidavits from two of my expert evaluators, Drs. Goodman and Preston (hereinafter, “the 2017
supplemental affidavits”)2. After mailing the 2017 appeal brief and the 2017 supplemental
affidavits to your office postmarked December 5, 2017, I received a decision letter granting my
requested accommodations (increase of the amount of extra time granted to 100% extra time
on all exam sections) on appeal, responsive to the November 10 Notice of Appeal, rendering
both my expanded arguments in the 2017 appeal brief and the new evidence in the 2017
supplemental affidavits moot.

         Whereas the results of the July 2018 California Bar Exam will not be available until after
6 P.M. November 16, 2018, and therefore I am unable to determine whether I will need to
retake in February 2019 prior to the November 1, 2018 Timely filing deadline for that exam and
with it the final deadline for a petition seeking disability accommodations for that exam, by and
through this (2018) petition I respectfully request that, in the event I did not pass my July 2018
exam, I be granted renewal of all accommodations approved from the 2017 Petition and
Appeal, plus the additional accommodations requested herein, for the February 2019 California

1 Items (1), (3), (4), (6), and (7) were postmarked August 2, 2017, and delivered to your office on August 4, 2017. I
believe items (2), (5), and (8) were sent postmarked August 27, 2017, in response to your letter dated August 7,
2017, requesting further information.
2 USPS Tracking indicated delivery to your office on December 8, 2017.




                                                          1
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
  Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
       Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
Bar Exam, based on new medical conditions diagnosed after submission of the 2017 Petition
and Appeal, and further based on my experience during the July 2018 California Bar Exam.

                                    New (or Newly Relevant) Facts:

       Subsequent to submission of the 2017 Petition, I was diagnosed with new, additional
medical conditions – the effects of which were not a factor on any of the testing and
evaluations relied on in the 2017 Petition – upon which I require additional accommodations
not requested previously or provided on the July 2018 exam due to insufficient time to compile
a new Petition between the time I was diagnosed and the Timely filing deadline for that exam:
Severe Gastroparesis and Post-Nissen Fundoplication Dysphagia.

        The Gastroparesis first affected my life by causing me severe morning gas-bloat from my
last meal the previous night, triggered by getting up after sleeping overnight, causing or co-
presenting with secondary G.E.R.D. symptoms such as heartburn and cough (also in the
morning). This delayed me from starting my day for 30-45 minutes following getting up, which
caused difficulty keeping my schedule, and these symptoms also caused significant chronic
discomfort. Additionally, it causes me to suffer from postprandial bloating that makes it
uncomfortable and slow for me to eat enough to sate my appetite, which is unaffected. It also
caused upon diagnosis and counseling from a gastroenterologist, and still causes, medical
necessity for lifestyle modifications in how frequently I eat and how much I eat at a time, from
1-2 large meals per day to 5-6 smaller meals per day. On 8/8/2018, I underwent Nissen
Fundoplication surgery that has so far successfully cured the G.E.R.D. heartburn and chronic
morning cough symptoms, as well as eased some of the morning bloating from the
Gastroparesis. All other Gastroparesis symptoms remain. Additionally, the Nissen
Fundoplication surgery has, through its alterations to the anatomy of my stomach and
esophagus, presented a side-effect of dysphagia that limits the size of bites I can take at a time
without clogging the esophagus and triggering regurgitation or sometimes hours of severe
discomfort and inability to eat or drink, and also limits the speed at which I can ingest food.
Based on this, the surgeon, my gastroenterologist, and my PCP have all advised that for this
reason too I require more frequent (5-6 per day), but smaller, meals, and recommended that I
allow more time to eat each meal for extra cutting, chewing, and spacing of bites.

       I took the July 2018 California Bar Exam with the accommodations I was approved for
following appeal, and had significant difficulty on most of the exam days both with the singular
meal break per day and prohibition on eating or drinking in the testing room, as well as
additional distractions, stress, and close-calls with more direct prejudice, from certain
circumstances in how my exam and disability accommodations were administered:
       1. The proctor for my exam had been recruited right before the exam (I was told by at
       least one source on-site the day before the exam), and while he was very friendly and
       clearly trying to proctor the test properly, he seemingly had not received adequate
       training or orientation prior to the test, based on:
           a) My proctor not having finalized negotiation of the terms of his contractual


                                                2
Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
 Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
     Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
           employment with the State Bar, as demonstrated when there was an argument
           between my proctor and his supervisor during the test session and in the testing
           room over how long he would have to stay, as the number of hours he had
           understood was different from that which was becoming apparent would be
           needed by my using the full amount of extra time I had been approved for. The
           dispute was resolved once my proctor understood he would get paid overtime,
           but the initial anxiety over whether I’d have to interrupt my testing on the clock to
           assert my right to the full amount of time and ensure they were providing the
           appropriate amount as well as the distraction of the conversation may have
           prejudiced my performance, especially as my disability of autism makes me
           particularly sensitive to distractions in my environment, which was the reason I
           had requested a private room and been granted a semi-private room.
       (b) My proctor not knowing where the secured meal break room was and having to
           spend part of the allotted break time searching for it and asking for directions
           repeatedly, and further, not knowing on the first day of a need to set a pick-up
           time with me or that I would not be allowed to leave the break room when I was
           ready to find him and timely return to the test; this resulted in the staff present in
           the break room needing to search for my proctor and other similarly uninformed
           proctors, which was when and where I was told that many proctors had been
           on-boarded the night before. Luckily, my proctor was found before it was too late
           to return to the test without exceeding the time limit for the break, but it had the
           serious potential to have turned out otherwise and nonetheless increased my
           anxiety and stress to an extent that would prejudice my performance on a high-
           stakes exam more so than for a neurotypical person.
       (c) My proctor repeatedly interrupting me during the test to ask when I wanted to
           take my lunch break, if I was ready to take my lunch break, or whether I could
           take my lunch break at certain proposed times. This was very distracting, which
           was especially prejudicial due to the increased distractibility effect of my autism.
       (d) My proctor seemed unfamiliar with and easily confused by the start-of-test
           instructions he was tasked with reading to me and facilitating as well as the
           procedures for documenting time and other information he was tasked with;
           on most test days we started that process at or before the report time and this
           took until after the scheduled test session start time. Moreover, he needed to
           clarify things with his supervisor during the testing session, which was also
           distracting considering that a couple times a mistake was caught that if not
           remedied could have prejudiced the scoring of my exam, such as answer key
           matching. I was not penalized for this tardiness, but at first I had been anxious
           that I might be or that I might be perceived by supervisors not present to have not
           been able to complete this pre-test task properly.
     2. The official test rules available online on the page from which I printed my
     admittance ticket indicated that no outside food or drink would be allowed into the test
     center, and that candidates could bring cash or credit cards with which to purchase food
     during the meal break; nowhere in my accommodations letter or any other


                                               3
Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
 Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
      Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
     correspondence was it communicated that accommodated test-takers would not be
     allowed to leave a secured break room to purchase any food during the break, or that
     we were allowed to brink food and drinks to have stored outside the testing room and
     access within the secured break room. Consequently, on the first test day I did not
     know that I could – let alone would need to in order to eat during the break – bring food
     when I reported, and thus did not do so.
     3. The State Bar of California negotiated a group/event discount for rooms at the hotel
     in which the exam was to be administered with that hotel. However, when as soon as
     the admittance ticket was ready to print and I had confirmation of the location of my
     test and called the hotel to reserve a room, I was informed that that the State Bar had
     not negotiated this rate for all of the nights needed to take the accommodated test, and
     that the rate could only be honored for two of the nights, the number it would be if I
     had not had a disability requiring 100% extra testing time. However, rooms for all
     necessary nights were available in the hotel’s inventory, and I was offered a room for all
     necessary nights at a substantially higher rate. Staying at the hotel was necessary to
     receive my disability accommodations, as I was only given permission to bring the
     necessary ergonomic workstation items needed to take an exam as lengthy as the Bar
     Exam with my disability of Myofascial Pain Syndrome, and though I was granted a
     computer as an accommodation due to fine motor delays from autism I had to bring my
     own computer equipment. A chair with the medically necessary support features such
     as the Herman Miller Embody Chair I own is worth about $1,500, and the computer
     equipment was also worth in the thousands of dollars, yet the Bar does not accept
     liability for any items if I was forced to leave them unattended in the test center outside
     of the testing times. Yet, moving furniture and the other ergonomic equipment long-
     distance for 4 days before and after the test would have required time, effort, and
     logistical distractions which would have prejudiced my test performance considering the
     effects of my autism, and put me in the position of relying on assistance from friends,
     family, or hired help 8 times instead of 2. Yet, I bore the financial burden of the hotel
     stay for this, which was vastly higher than other non-disabled candidates would pay
     both due to the inability to use on all nights of the accommodated test period the rate
     the Bar negotiated for all candidates for the non-disabled nights, and due to the longer
     duration of stay.

       The above is not intended to criticize my proctor or the Bar, but to illustrate the
conditions at my last exam and the ways in which the accommodations then approved and
especially certain of those newly requested may need additional care taken in how they are
implemented and qualified, and to bring the matter to your attention and provide constructive
feedback to the State Bar of California for future exams.

       Moreover, although not related to the administration of the exam or my
accommodations requested on the 2017 Petition, as stated in the narrative for that petition
and even more so afterwards, I have a multiplicity of chronic medical conditions that require
ongoing treatment, both related and unrelated to those forming the disabilities on which I had


                                               4
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
   Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
         Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
identified specific accommodations as necessary for access to the Bar Exam. Presently, these
conditions include: (1) autism with secondary neuroprocessing speed/attention and
neuromotor deficits plus a severe motor delay; (2) myofascial pain syndrome resulting from the
motor deficits and sometimes co-presenting with cervicalgia and/or occipital neuralgia; (3)
keratoconus, irregular (not glasses correctable) astigmatism of both eyes, and dry eye
syndrome; (4) gastroparesis, gastroesophageal reflux disease until fundoplication, dysphagia
after fundoplication, chronic constipation, and pelvic floor dyssynergia (causing recurrent anal
hemorrhoids) seemingly secondary to whole-GI-Tract-neuromotor deficits; (5) chronic urticaria,
eczema, allergic keratoconjunctivitis, allergic rhinitis, and allergic sinusitis (with history of
sinonasal polyps), and severe airborne food allergies with potential to cause anaphylaxis if not
suppressed by medication; (6) circadian rhythm sleep disorder (delayed phase and irregular
sleep/wake) and history of sleep apnea until maxillomandibular advancement with septoplasty;
(7) chronic oral apthae; and (8) recent C. Difficile infection with possibility of recurrence
between now and the February Bar Exam. Over the past year, these conditions have
collectively required me to attend 5-15+ medical treatment appointments per week, undergo
six surgeries and associated diagnostic procedure and lab workups, pre and post-operative
evaluations, do three different physical therapy prescriptions simultaneously with 6-9 sessions
weekly collectively, and do countless time-interval-sensitive specialty biologic medication and
allergy immunotherapy in-clinic injections. In addition to time and scheduling logistics at these
appointments, I receive an incessant workload of phone requests or ultimatums to change
scheduling from one provider that cascades into unplanned necessity to drop what I am doing
and spend hours on the phone or reachable by phone during business hours to resolve without
adverse impact to my health, and additional billing and/or insurance coordination overhead.
Accordingly, it was my experience that taking the July 2018 California Bar Exam on consecutive
days and consequently having a straight week of no availability for the foregoing not only
required a herculean degree of effort, planning, and pushing back against health care provider
requests, but had adverse effects on my ability to treat my medical conditions and the potential
prospective risk of far worse medical impact. It would have been, and would be, far more
manageable for my medical care were the exam to be scheduled over the appropriate number
of weekends.

        I also incorporate by reference as if fully set forth herein the narrative details in the
2017 Petition, 2017 Appeal, and 2017 supplemental affidavits as they pertain to my autism and
visual disabilities.

          Reasons Further Accommodations Are Necessary to Adequately Accommodate The
           Effects of My Present Multiplicity of Disabilities and Medical Conditions:

I. Disabilities of Gastroparesis and Nissen Fundoplication Postoperative State:

      Due to the Severe Gastroparesis, and also considering my Nissen Fundoplication
Postoperative State, to follow the recommendation of more frequent total meals per day
adequately spaced so as to minimize bloating and other distracting symptoms during my exam


                                                5
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
   Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
        Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
or harm to my health, and to also allow sufficient time during each meal to eat slowly and
carefully enough to ensure I don’t have esophagus clogging that could prevent me from
finishing my remaining exam sessions that day, I respectfully request the following new
accommodations:

1. A 30-Minute meal break (excluding any transit time to and from the secured room) per 90
   minutes of testing time, as recommended by my PCP Dr. Dresden on his Form B and
   attachments. The equivalent proportion of meal break to testing time is also recommended
   by my California3 gastroenterologist Dr. Clarke on his Form B, relying on the base time unit
   (before extra time) of 3 hours, to calculate the relative accommodation amount of total meal
   time, that was printed by the Bar on that form, but from my consultation with him it was
   clear he also intended for such meal breaks to be taken as 30-Minute breaks after each 75-
   105 minutes of testing time rather than the printed unit time-block of 3 hours. The doctors
   further make clear that these breaks should not count against my test time.
2. Based on: (1) my above experience on the July 2018 Bar Exam regarding interruptions during
    the test that are excessively distracting considering the effects of my autism disability; (2)
    the need for me to time my breaks using a “play it by ear” methodology based on my then
    appetite, restroom needs, fluctuations in my ability to concentrate, and timing of a stopping
    point between test questions; and (3) the exact extent of my gastroparesis symptoms on
    that day: I respectfully request that the accommodation meal breaks not be scheduled or
    relied on by the proctor for his own lunch break at any particular time, but rather that I be
    allowed to initiate the start and end of the break within the approved duration and number
    of breaks per test day at my discretion and without prior notice, just as was the procedure
    for the singular unaccommodated meal break, but importantly I not be disturbed during the
    test for updates or speculation on the timing of my breaks without a five minute extension
    of my test time per interruption.
3. Based on: (1) Dr. Dresden’s recommendation for the gastroparesis in his Form B that I
    be allowed access to snacks and drinks in the testing room to further spread ingestion as
    needed to even more than extra meal breaks would permit; and (2) whereas I had already
    been approved for a semi-private room, which could and should be modified to a private
    room as I received for autism in both college and law school, to minimize the disruptions of
    eating or drinking to others and the different potential distractions other test-takers may in
    turn introduce as would disproportionately impact me due to autism for the reasons in the
    2017 Petition as if fully set forth herein and adding that my ability to function in classrooms
    is a vastly different context from the active and time-pressured task of taking an important
    exam; and (3) were I required to be escorted to the secure break room for meal breaks, the
    increased number of times accommodation 1. would necessitate leaving the test room and
    being escorted to the secure break room, then incurring the additional time inefficiency to
    connect with my proctor and be escorted back to the testing room; and (4) to avoid any
    distractions from misunderstandings or logistics with my proctor regarding being escorted
    to and from the secured break room and the timing thereof, to streamline such

3My Iowa gastroenterologist, Dr. Levin, made the initial diagnosis, but transferred care to Dr. Clarke upon my
permanent move back to California.


                                                         6
    Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
     Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
          Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
      transitions: I respectfully request to be allowed to take my meal breaks in the testing room,
      supervised so as to provide confirmation I am not accessing my test during the break.

4. Regardless of whether my breaks from the test are allowed in the test room, I further
   respectfully request an accommodation adopting Dr. Dresden’s recommendation that
   during the test I be allowed to bring, access, and eat or drink snacks or drinks in the testing
   room.

II. Disabilities of Myofascial Pain Syndrome & Autism Motor Deficits:

         Whereas I was approved from the 2017 Petition for permission to bring ergonomic
workstation components to address myofascial pain, and also for a computer as an
accommodation due to fine motor deficiencies caused by my autism: I respectfully request
further accommodation specifications that provide a form of relief such that, the necessary
accommodations to address the effects of these disabilities are not de facto contingent on me
assuming any undue extra financial, logistical, or other burdens compared to the “level playing
field”4 of what the policies, resources, and requirements that the State Bar of California
chooses to afford to non-disabled candidates provide. Further, I respectfully request that these
disabilities be accommodated in such a way as to not add to or trigger effects from other
disabilities, such as anxiety or distractibility from my autism.

        Dr. Dresden, who was also the evaluator who completed the Form B upon which the
prior accommodations were granted for the 2017 Petition provides in his new Form B for this
Petition that the ergonomic workstation components necessary to adequately address the
effects of my myofascial pain in the provided testing conditions include an office chair with
certain features that Dr. Dresden expressly acknowledges are not equipped on the typical office
chair marketed as ergonomic. To my knowledge and belief, the only commercially available
desk chair with all of these features is the Herman Miller Embody Chair I use at home and
provided during the July exam, which costs about $1,500. Dr. Dresden further identifies that an
adequate ergonomic workstation would require an adjustable laptop stand, an external
keyboard that is compatible with Applicant’s laptop (Apple Bluetooth), and neck and/or torso
braces.

       Under the July accommodation, Applicant was required to provide these things, the
valuable computer equipment he required as an accommodation, and all other exam supplies
himself on each of the four test days. It is Applicant’s position that, due to the extraordinary
value of the necessary equipment, in the context of the State Bar of California’s policy that it
assumes no liability for items in the test room, it would place an unreasonable burden on
Applicant to leave either his chair or his laptop in the test center overnight, especially if I am
not guaranteed a private room (and even if I am). While the laptop is more portable, there is a

4   Bartlett v. New York State Bd. of Law Examiners (2d Cir. 2000) 226 F.3d 69, citing Americans
    with Disabilities Act of 1990, § 3(2)(A), 42 U.S.C.A. § 12102(2)(A).


                                                  7
  Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
   Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
         Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
limit to the total amount of supplies Applicant can safely transport with his autism motor
limitations. Accordingly, commuting with such a large amount of supplies and with heavy
furniture such as the chair particularly over the long distance between Applicant’s home and
the test center, and with all of the other pressures, anxiety, and logistical distractions that
would cause during exam schedule, performance, and punctuality constraints, doing so would
be an unreasonable and perhaps impossible burden on Applicant that would likely require hired
help on each test, consume prime study time, prejudice Applicant’s performance, and
exacerbate the psychological effects of Applicant’s other disabilities (e.g. autism).

        The only adequate solution is for Applicant to stay in the hotel in which the exam is
administered from the day prior to the first day of the exam (so as to allow time to move both
the exam equipment in and all of the other medical equipment, medications, and living supplies
Applicant would need with him outside of test hours) through all consecutive days of exam
session(s) and the night after the exam to allow time to move out before being required to
check out; or for the State Bar of California to provide all of the ergonomic equipment specified
by Dr. Dresden without Applicant needing to bring his own, including a Herman Miller Embody
chair or a chair certified by a physiatrist to have all of the relevant features thereof.

       Accordingly, it is Applicant’s position that one or more of the following supplemental
accommodations is necessary to address these disabilities without violating his statutory rights
as a consequence of some or all of the above concerns:

Option 1: The State Bar of California provides all of the ergonomics equipment specified by Dr.
Dresden and listed above, such that Applicant is not required to bring any.

Option 2: The State Bar of California provides Applicant a room for his lodging in the hotel in
which the test room is located as an accommodation from the day prior to the first day of all
block(s) of consecutive exam day(s) (so as to allow time to move both the exam equipment in
and all of the other medical equipment, medications, and living supplies Applicant would need
with him outside of test hours) through all consecutive days of (each) exam session(s) and the
night after the last exam day to allow time to move out before being required to check out,
with responsibility for securing timely reservations and availability of the room assumed by the
Bar, and the room being at the Bar’s cost.

Option 3: Applicant is guaranteed a private (not semi-private) testing room and is allowed to
leave all equipment in the test room overnight after the first and through all subsequent exam
day(s) and until up to 11:00 am the day after the last exam session. As an accommodation, the
State Bar of California would assume responsibility for the continued availability of all such
equipment during each test session and would assume liability for full replacement cost in the
event of any loss, theft, or damage that occurs while the equipment is in the Bar’s care.

Moreover, regardless of whether the Bar grants a hotel room as an accommodation, the law
prohibits the State Bar of California from denying equal access to any resources or services it


                                                8
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
   Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
         Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
chooses – even where not otherwise required by law – to provide to all candidates, so where it
elects to negotiate a group rate with the hotel for lodging as a convenience to any candidate it
must ensure equal access to that rate on all of the nights required for an accommodated test
schedule, itinerary, or amount of time or days provided. Further, it must administer the
logistics of providing the accommodated test in a manner where it confirms the location of
Applicant’s test center without that being subject to change in time to provide Applicant
reasonable notice to book such a room within the allotted block associated with that rate on all
necessary nights, so that Applicant is not forced to assume a risk of forfeiting any non-
refundable deposits to reserve a room.

III. Disabilities of Autism and Keratoconus

         Applicant incorporates the 2017 Petition and 2017 Appeal including the 2017
supplemental affidavits as if fully set forth herein. In those materials, Applicant’s separate
evaluators for each of the disabilities did not consider the effects of the other disability in
making their recommendation, which for both autism and keratoconus was 100% extra time on
all sections. For the July 2018 Bar Exam, Applicant only requested double time in the petition,
and only appealed the denial of that amount of time up to that amount; however, in the 2017
Appeal Brief Applicant argued that 100% extra time (the amount given for autism prior to the
development of keratoconus in college and law school, and recommended on autism alone by
his evaluators) is less than the presently appropriate amount of time for the purposes of a
finding that at least 100% extra time be granted. However, Applicant did not request the
appeal provide more than was initially requested on the petition. On appeal, 100% extra time
was granted for the July exam. Additionally, applicant’s autism evaluator Dr. Preston provided
one of the supplemental affidavits, that provided an additional evaluation finding that
Applicant needs more time on written response tasks than on multiple choice.

    The additional documentation of the keratoconus disability and the supplemental finding of
Dr. Preston was considered by my law school for accommodations in my last semester of law
school, after submission of the 2017 Petition and Appeal. Based on the new disability and the
new finding, I was approved for 100% extra time on multiple choice exam sections and 150%
extra time on written response sections. (See New Form F either enclosed herein or
forthcoming from the University of Iowa College of Law directly).

   When I took the July Bar Exam, I did not finish the CPT even with 100% extra time and
struggled to do so on some CBE questions. However, 100% extra time was adequate for the
MBE, which was multiple choice.

A. Extra Time

   Based on all of the arguments in the 2017 Appeal that even 100% extra time may not be
adequate and more than that may be warranted, on the fact that I was separately
recommended for 100% for each disability not considering the other, on my failure to finish the


                                               9
 Form A Narrative and Brief in Support of Petition for Renewal of the July 2018 California Bar
  Exam Accommodations, and for Additional New Accommodations, in the Event Applicant
        Did Not Pass the July 2018 Exam and Retakes in February 2019; File No. 468532
CPT in July, on the new evaluator finding(s) in the 2017 Supplemental Affidavits, and on my
approval for 150% extra time on written sections and 100% extra time on multiple choice
sections for exams in my last semester of law school, I respectfully request that I be given 150%
extra time on the CBE and CPT, and be renewed for 100% extra time on the MBE.

B. Scheduling

   I respectfully request that, due to the increased amount of break time required by my G.I.
conditions and any additional extra time granted in A. for the reasons above, and the
endurance effect longer test days would have on my performance noted in the 2017 Appeal, I
be granted an adjustment in the number of days such that the total hours per test day do not
exceed that of a standard (non-accommodated) test day.

    Due to the difficulty I had for July in blocking off a whole consecutive business week of
effectively no business hours availability for medical appointments or response to scheduling
change ultimatums, and the multiplicity of health conditions I manage ongoing, I also
respectfully request that my test days be spread over three or more weekends to allow for
flexible medical appointment availability that is not possible when sequestered for all-day
testing so many days in a row.

C. Minimum-Distraction Administration

    Due to my autism distractibility and anxiety, and the effects this has on my ability to
concentrate during the exam, based on my experience described above during the July exam, I
ask that my proctor and Bar staff minimize noise and refrain from discussion of employment
terms during the test session in the test room. I further respectfully request that, as an
accommodation, I be provided a proctor who has been thoroughly trained and onboarded on
all material rules and procedures well in advance of the test and that the Bar take all
reasonable measures to verify the accuracy of their understanding ahead of the test. Finally, I
respectfully request that the State Bar of California arrange clear terms of employment with its
proctors and other agents before the exam where all parties have had a chance to review all
certain and potential requirements to fulfill all accommodations approved, and where the
proctor has studied the particular accommodations they will be administering.

I hereby certify under penalty of perjury under the laws of the State of California that all
statements of fact made herein are true to the best of my knowledge and belief.

Respectfully Submitted,
Benjamin Kohn




                                                10
    Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                   Accommodations on February 2019 California Bar Exam
                                        File No. 468532

Committee of Bar Examiners
Attention: Senior Director of Admissions
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

January 6, 2019

       This statement and any attachments or addendums submitted therewith or forthcoming
thereupon constitutes my appeal of the partial denial of supplemental ADA testing
accommodations requested through my petition dated and personally delivered to your office
on 11/1/2018 for the February 2019 California Bar Exam in your decision letter dated December
28, 2018 and delivered to me the afternoon of December 31, 2018.

                                            Procedural Background:

        I (Applicant, File No. 468532) applied for Disability Accommodations on the July 2018
California Bar Exam by way of a separate, prior petition consisting of: (1) my Form A with
attached narrative statement; (2) Form B by Dr. Dresden; (3) Form C with attached testing/eval
report by Drs. Pinn and Preston; (4) Form F by University of Iowa College of Law Associate Dean
Carin Crain; (5) Form H with attached cornea scans by Dr. Goodman; (6) my High School I.E.P.;
(7) accommodations letters and test scores for the SAT, LSAT, GMAT, and MPRE; and (8) my
supplemental narrative addendum dated August 28, 2017, responding to a letter from your
office dated August 7, 2017 requesting further information 1; (hereinafter, items (1)-(8) will be
referenced collectively as “the 2017 Petition”). The accommodations requested on the 2017
Petition were approved in part and denied in part.

        I timely appealed the initial decision from the 2017 Petition, first by way of a notice of
appeal with a tentative, draft statement of the reasons for appeal dated November 10, 2017,
and then supplemented by a revised and expanded brief/statement in support of appeal dated
December 5, 2017 (hereinafter, “2017 Appeal”) enclosed with supplemental supporting
affidavits from two of my expert evaluators, Drs. Goodman and Preston (hereinafter, “the 2017
supplemental affidavits”)2. After mailing the 2017 Appeal and the 2017 supplemental affidavits
to your office postmarked December 5, 2017, I received a decision letter granting my requested
accommodations (increase of the amount of extra time granted to 100% extra time on all exam
sections) on appeal, responsive to the November 10 Notice of Appeal, rendering both my


1 Items (1), (3), (4), (6), and (7) were postmarked August 2, 2017, and delivered to your office on August 4, 2017. I
believe items (2), (5), and (8) were sent postmarked August 28, 2017, in response to your letter dated August 7,
2017, requesting further information.
2 USPS Tracking indicated delivery to your office on December 8, 2017.




                                                          1
  Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                 Accommodations on February 2019 California Bar Exam
                                      File No. 468532
expanded arguments in the 2017 Appeal and the new evidence in the 2017 supplemental
affidavits moot.

        In order to comply with my understanding that petitions for testing accommodations be
received by the timely filing deadline for that examination, prior to receiving my results on the
July 2018 California Bar Exam I drafted the instant 2018 Petition Form A Narrative/Affidavit
Attachment requesting both renewal of prior approved accommodations and the grant of
supplemental accommodations in the event I needed to retake the bar exam, completed an
additional Form A and collected supplemental supporting evidence for the new requests via
two Form B packets each completed by a specialist (Dr. Dresden and Dr. Clarke) and an updated
Form F, collectively hereinafter referenced as the “2018 Petition” and personally delivered the
completed 2018 Petition to your office on November 1, 2018. In the 2018 Petition I requested
that I be granted renewal of all accommodations approved from the 2017 Petition and 2017
Appeal, plus additional accommodations based on new disabilities, new evidence regarding the
original disabilities, and my experience taking the July 2018 Bar Exam. Subsequently, I learned
that I was unsuccessful on the July 2018 Bar Exam, and now that the instant petition has been
approved in part and denied in part. I now hereby timely appeal the partial denial of
accommodations in your December 28, 2018 letter (hereinafter, “2018 Decision Letter”)
responsive to the 2018 Petition.

        In order to complete this appeal statement in time to post on this date, in an attempt to
anticipate and cause delivery thereof within ten days of December 28, 2018 as instructed as
required by the 2018 Decision Letter at p. 2, Applicant notes that he has been deprived of
sufficient lead time to consult with or retain counsel regarding this appeal or to obtain any
additional evidence or clarification affidavits from his specialists. Should this written notice of
appeal still not arrive timely, as that period is defined and extended by Cal. Code Civ. Proc. § 12
and all other applicable statutes and rules of procedure, it is Applicant’s position that the
deadline be tolled to the date of your receipt of this letter filing the appeal, on the basis that: (i)
my reviewing your letter and drafting this appeal statement in time to ensure your receipt by
January 7, 2019 after only receiving the 2018 decision letter the afternoon of December 31,
2018, and then purchasing an expedited method of delivery (or driving nearly 2 hours each way
and purchasing parking to personally deliver) vastly exceeds reasonable promptness for the
nature of the documentation and manner of presentation requested for proper submission of
appeal, and therefore good cause exists for any delay; (ii) moreover, good cause for an
extension is also independently met by the representations made to Applicant prior to the 2018
Decision Letter that State Bar of California staff made during phone inquiries that the appeal
deadline was actually 2/1/2019; and (iii) strict enforcement of that time period would, in the
circumstances, further deprive me of my right of appeal without me ever having been given a
meaningful opportunity to exercise it, and without having received sufficiently timely notice to
maintain my right of appeal, in violation of my rights to due process and effective notice under
the law.




                                                  2
    Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                   Accommodations on February 2019 California Bar Exam
                                        File No. 468532
                                          Reasons for Appeal:

         I. The State Bar of California Should Be Procedurally or Equitably Estopped from
         Denying Any – or Alternatively Specific – Part(s) of the 2018 Petition on Appeal.

                         Irrespective of the actual A.D.A. et seq. and evidentiary merits of the
                 requests asserted in the 2018 Petition, the State Bar of California should find that
                 as a matter of law errors present in the procedural history in this matter leaves it
                 with no other way to comply with the process requirements for adjudicating
                 petitions than by granting all accommodations requested in the 2018 Petition on
                 appeal for any or all of the following three reasons:

                 A. The 2018 Decision Letter Fails to Address All Accommodation Requests
                 Asserted in the 2018 Petition as Needed to Timely Provide Me Both a Reason for
                 Denial and My Right to Appeal the Particular Premises and Conclusions of That
                 Denial Following Timely Notice Thereof. Accordingly, a Denial on the Merits
                 Given for the First Time on Appeal and Without Meaningful Lead Time for
                 Further Appeal Violates the Statutory and/or Administrative Authorities
                 Providing a Right of Appeal and My Constitutional Rights to Due Process and
                 Equal Protection Where Such Right of Appeal is Afforded to Any Applicant by
                 the Legislature and/or Committee of Bar Examiners. Therefore, the State Bar of
                 California is Now Estopped from Failing to Approve on Appeal All
                 Accommodation Requests Asserted in the 2018 Petition That Were Not
                 Addressed or Identified in the 2018 Decision Letter.

                 P. 1 of the 2018 Decision Letter provides:

                 “Your requests, however, for additional extra time for each3 session of the
                 examination; for an additional 30 minutes for each 90 minutes of testing for meal
                 breaks (excluding any transit time to and from the secured lunch room or
                 permission to take meal breaks in examination room) 4; permission to initiate the
                 start and end of all lunch and other break times within the approved duration and
                 number of breaks per test day at applicant’s discretion and without prior notice 5;

3 This summarization overstates Applicant’s request as Applicant only requested “additional extra time” on the
written portions of the examination, while only seeking renewal of the extra time accommodation already
approved for the July 2018 Bar Exam from the 2017 Petition and 2017 Appeal for the MBE portion. See 2018
Petition Form A Narrative/Affidavit Attachment, pp. 9-10; See Also 2018 Decision Letter p. 1.
4 This summarization also misstates the actual requests made in the 2018 Petition, in that Petitioner requested

additional meal breaks not counting against test time as needed to make total such meal breaks of 30 minutes per
90 minutes of test time, in lieu of rather than in addition to the singular up to 90 minute lunch break; preferably
with permission to take the meal breaks in the test room while supervised to confirm no test materials are
accessed during such break(s); but if that is denied, where the time from when the test is stopped to when the test
is restarted not counting against test time while the 30 minute per meal break time limit only counts time from
arrival in the secured lunch room to the time at which Applicant’s proctor may require him to leave the lunch room
to return to the test room in order to receive full testing time. See 2018 Petition Form A Narrative/Affidavit
Attachment, pp. 2, 5-7; See Also 2018 Decision Letter p. 1.
5 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 2-3, 6; See Also 2018 Decision Letter p. 1.




                                                        3
    Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                      Accommodations on February 2019 California Bar Exam
                                           File No. 468532
                for testing for no more than 6.5 hours per day6; for the examination to be
                scheduled over the appropriate number of weekend days to accommodate
                numerous medical appointments 7; for testing in a private room8; for the
                Committee of Bar Examiners (Committee) to provide a complete ergonomic
                workstation (including $1,500 chair 9, adjustable laptop stand, an external
                keyboard that is compatible with applicant’s laptop with Apple Bluetooth, and
                neck and/or torso braces) 10; for the Committee to pay for applicant’s hotel room
                during the examination starting the day before the exam throughout examination
                and the night following the examination with the responsibility for securing
                timely reservations and availability of the room assumed by the State Bar 11; for a
                guaranteed private testing room12 and permission to leave all equipment in the test
                room overnight after the first and through all subsequent exam days and until
                11:00 am the day after the last day of testing and the Bar will assume full liability
                for applicant’s ergonomic equipment and computer during the examination 13; and
                for assignment to an experienced proctor 14 have been denied, as the

6 Applicant assumes this is an accurate quantification (excluding lunch or other breaks) of his actual request, which
was that the number of days sessions are scheduled over reflects that need to have no longer (and more
performance-reducing fatiguing) of a duration per test day with the accommodations than a single test day session
without accommodations would be. Applicant maintains the qualitative comparative form of the request. See 2018
Petition Form A Narrative/Affidavit Attachment, p. 10; See Also 2018 Decision Letter p. 1.
7 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 4-5, 10; See Also 2018 Decision Letter p. 1.
8 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 6-9; See Also 2018 Decision Letter p. 1.
9 Applicant notes that his request was not for a chair that costs any specific amount of money, but rather that as

the chair features identified by Dr. Dresden as needed to address Applicant’s disability are not present on all chairs
marketed as “ergonomic” and that the specific make and model of chair Applicant used/provided for the July 2018
Bar Exam that has all relevant features identified by Dr. Dresden is worth $1,500, Applicant cannot allow – and it
would be an undue burden on him to allow to access accommodations – his own chair to be left in the test room
overnight at his own risk to help allow him to commute to the test center instead of stay in the hotel in order to
receive adequate accommodations. Applicant would consider a chair of that same make and model to be
adequate, but Applicant acknowledges that another chair might also be if a physiatrist were to determine that the
features identified by Dr. Dresden are present. See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 4, 7-
9; See Also 2018 Decision Letter p. 1.
10 Applicant notes that the additional accommodation that this equipment be provided rather than a renewal of

the accommodation of permission to bring this equipment is one of three options for a singular disability issue.
Applicant does not necessarily request that all three of those options be provided as accommodations so long as at
least one is. See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 4, 7-9; See Also 2018 Decision Letter p.
1.
11 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 4, 7-9; See Also 2018 Decision Letter p. 1.

Applicant again notes that the hotel room as an accommodation is one of three options for one disability issue and
does not necessarily request that the State Bar of California provide him all three of those additional
accommodations.
12 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 6-9; See Also 2018 Decision Letter p. 1.
13 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 4, 7-9; See Also 2018 Decision Letter p. 1.

Applicant again notes that permission to leave the ergonomic equipment in the test room overnight and have the
State Bar of California assume liability for full replacement cost if the equipment were damaged, lost, or stolen
while possessed by the State Bar as a bailment is one of three options for one disability issue and does not
necessarily request that the State Bar of California provide him all three of those additional accommodations.
14 See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 2-4, 10; See Also 2018 Decision Letter p. 1.

Applicant maintains the request as qualified by the level of training and orientation described in the 2018 Petition


                                                          4
 Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                  Accommodations on February 2019 California Bar Exam
                                       File No. 468532
             documentation that you and your specialist 15 have provided does not adequately
             support those requests. The additional extra time 16 and other accommodation
             granted17 should be sufficient to address the effects of your disability.”

                 (See 2018 Decision Letter at p. 1).

                        However, aside from the inaccuracies noted in the above footnotes 18, this
                 summary of accommodations requested in the 2018 Petition, yet not reflected in
                 the updated list of approved accommodations, omits other accommodations that
                 now have no reasons asserted at the appeal stage for why they were denied;
                 indeed, their omission makes me lack confidence that they were ever understood
                 or considered.

                         As the right to both a first impression review and an appeal in which I
                 have a meaningful opportunity to respond to the particularized reasons for denial
                 both on issues of fact and of law are provided to me by statute and by my
                 constitutional rights to due process and equal protection where a right to such an
                 appeal is provided by the legislature and/or Committee of Bar Examiners for any

to avoid the issues described from the July 2018 Bar Exam based on his disability of autism and need for complex
accommodations for all provided disabilities, so in context “experienced” does not have to be any more or less
than that standard, which in Applicant’s position is the minimum standard to administer the test in a non-
prejudicial manner for disabled candidates that does not constitute discrimination against applicants requiring
disability accommodations.
15 Applicant is concerned by the seeming insinuation that only one specialist has provided evidence in this matter;

enclosed with the 2018 Petition alone are two Form B packets from two different specialists, and the 2018 Petition
explicitly incorporates by reference the 2017 Petition, 2017 Appeal, and 2017 Supplemental Affidavits, which
provide numerous Forms, attached reports and test results, and supplemental affidavits from three additional
specialists and one of the specialists who provided an additional Form B for the 2018 Petition, for a total of five
distinct specialists: Dr. Clarke, Dr. Dresden, Dr. Goodman, Dr. Pinn, and Dr. Preston.
16 From the 2018 Decision Letter, Applicant appears to have been granted an additional 30 minutes of extra time

per test session. Based on the assertion that any accommodations granted were solely based upon a physical
disability, on the fact that additional extra time was applied uniformly to all sections including the MBE section
rather than to allow more for the written sections than the multiple choice sections, and on the fact that no extra
meal breaks were granted, Applicant understands this additional extra time to be intended as a substitute for the
additional meal breaks not counting against test time requested, which was denied, and is not based on or
adequate to provide for the additional extra time request for independent reasons based on other disabilities or
even to substitute for the extra meal breaks. See 2018 Petition Form A Narrative/Affidavit Attachment, pp. 9-10;
See Also 2018 Decision Letter, pp. 1, 3.
17 “The other accommodation granted” seems to be permission to bring and access certain food and drinks in the

testing room during the test while on the clock for regular testing time, a more limited form of the accommodation
requested and recommended by my specialist(s) (e.g. such permission, but not limited to unpredictable and highly
subjective “non-aromatic” and in lidded vessels constraints) independent of whether I was granted my meal breaks
off of the test time clock (without access to the test during the break) in the testing room as requested and of
whether I was granted extra such meal breaks than the standard singular up to 90 minute lunch break. See 2018
Petition Form A Narrative/Affidavit Attachment, pp. 2, 6-7; See Also 2018 Decision Letter, pp. 1, 3.
18 The foregoing footnotes may not be an exhaustive list of inaccuracies with the summarization of those

accommodations that were requested yet denied, and ultimately the Committee of Bar Examiners and any other
staff reviewing this appeal should rely on the 2018 Petition for the set and wording of the accommodations
requested, rather than exclusively on the 2018 Decision Letter citation and commentary thereon herein.


                                                        5
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                 Accommodations on February 2019 California Bar Exam
                                       File No. 468532
            applicant, at this point any lawful basis for the denial of such omitted
            accommodation requests must be considered as waived by the failure to assert
            such reasons in the 2018 Decision Letter. Otherwise, I would not be afforded my
            procedural right to challenge by appeal any findings or conclusions I disagree
            with when the merits are considered for the first time on appeal as, despite my
            Petition and Appeal having been submitted timely, at this late date any appeal
            decision would come too late for me to review and respond to by 2/1/2019 in time
            for your office to reconsider in time for the February 2019 Bar Exam.
            Consequently, even before reaching the merits under disability law the following
            accommodation requests asserted in the 2018 Petition and not addressed by the
            2018 Decision Letter must be granted as their denial is procedurally and/or
            equitably estopped:

                    1. The 2018 Decision Letter does not explicitly deny Applicant’s request
                    that the meal breaks which do not count against test time that are
                    approved, which already includes at minimum the standard up to 90
                    minutes lunch break, be allowed to be taken in the test room, albeit
                    supervised to ensure no access to the test while off the clock, instead of in
                    the secured lunch room. See 2018 Petition Form A Narrative/Affidavit
                    Attachment, pp. 6-7.

                    2. The 2018 Decision Letter does not explicitly deny Applicant’s request
                    that: (1) as he is receiving disability accommodations that, out of necessity
                    to mitigate the effects of his multitude of disabilities, lengthens the
                    number of days his examination spans and at present requires him to
                    furnish and remove for each and all test sessions a heavy chair and other
                    ergonomic equipment and computer/testing supplies; and (2) as the exact
                    test center location assignment, and schedule and number of days
                    Applicant’s test will ultimately be administered over had been and remains
                    uncertain until the 2018 Petition has completed all levels of
                    review/adjudication including appeal; and (3) as the State Bar of
                    California has elected, despite not otherwise being required to by law, to
                    provide all applicants a negotiated rate block of hotel rooms at the test
                    center locations for their convenience; and (4) as the law prohibits the
                    State Bar of California from denying equal access to candidates requiring
                    disability accommodations to any resources or services it chooses – even
                    where not otherwise required by law – to provide to all candidates:
                    Applicant be guaranteed that, even if a paid for hotel room as an
                    accommodation conditionally requested based on the disabilities of
                    myofascial pain syndrome and autism is denied, so long as promptly upon
                    receiving first notice of the decision on appeal and final schedule/location,
                    which is available to non-disabled candidates much sooner as they have no
                    need to wait for decisions on testing accommodations petitions, if he so
                    chooses to act to reserve a hotel room at his assigned test center rooms
                    will have been negotiated and kept available for all nights during the
                    extended examination schedule as well as the nights before and after each


                                              6
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                    Accommodations on February 2019 California Bar Exam
                                           File No. 468532
                       and all test sessions, through that time with the lowest block rate provided
                       to any applicant. See 2018 Petition Form A Narrative/Affidavit
                       Attachment, pp. 4, 8-9. In the alternative, if the Committee of Bar
                       Examiners finds that the delays in resolving this petition for testing
                       accommodations has left it insufficient lead time to obtain and/or preserve
                       such availability in the block that has been negotiated, Applicant
                       respectfully requests that the Committee recognize Applicant’s
                       faultlessness for the delay and remedy the effect of the Petition process’s
                       length necessary to access accommodations by granting Applicant a hotel
                       room in the test center hotel as an accommodation on this alternative basis
                       at the prevailing market rate for the necessary room and at the Bar’s cost
                       from the day before the exam throughout examination and the night
                       following the last day of examination; and if any of the nights are sold out
                       to the general public, the Committee utilize any hotel loyalty program
                       status tier it enjoys from the volume of rooms it books to invoke such
                       program’s guaranteed availability benefit if possible in Applicant’s behalf.

                           3. The 2018 Decision Letter, while denying guaranteed assignment to an
                           “experienced” proctor, does not explicitly deny my requests that the
                           proctor I am assigned to refrain from distracting conversations or
                           unnecessary interruptions during the on-the-clock test time in the test
                           room, such as arguments with a supervisor over the proctor’s terms of
                           employment and how late they will stay or interrupting me to request
                           speculation on when I will elect to take my lunch break. See 2018 Petition
                           Form A Narrative/Affidavit Attachment, pp. 2-3, 6, 10

                  B. Of the Accommodation Requests Asserted in the 2018 Petition That the 2018
                  Decision Letter Acknowledges as Made, but Denied, A Summary Holding of “the
                  documentation that you and your specialist have provided does not adequately
                  support those requests” is Too Vague to Meet the Notice Requirements As No
                  Particularity is Given as to Which Factual Findings About Applicant’s Disability
                  Status, Disabilities Impact, and Comparison of Impact From Qualified Disabilities
                  Found to the Nature of the Accommodations Denied or Basis for the Requests
                  Asserted19, Were Made and/or Relied Upon, Nor Were Any Holdings of Law or
                  Application of the Law to the Facts, and Nor Were Any Other Lawful Reasons for
                  Denial Asserted. Accordingly, Because the State Bar of California Failed to
                  Timely Meet Its Statutory Requirements for Denying the Requests for Disability
                  Accommodations, Including Providing Particularized Reasons for the Denial,
                  This Appeal Remedy Does Not Provide Applicant an Adequate Opportunity to
                  Respond to or Dispute Any Findings Relied Upon for the Denials. Consequently,
                  Independent of the Merits of the 2018 Petition Requests, Failure of the State Bar
                  of California to Overturn on Appeal All Denials and Grant All Requests Would
                  Violate the Statutory and/or Administrative Authorities Providing a Right of

19E.g. that would establish that the accommodations denied are not reasonably tailored to facilitating equal access
considering disabilities impact.


                                                          7
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                      Accommodations on February 2019 California Bar Exam
                                           File No. 468532
                 Appeal and My Constitutional Rights to Due Process and Equal Protection Where
                 Such Right of Appeal is Afforded to Any Applicant by the Legislature and/or
                 Committee of Bar Examiners. Therefore, the State Bar of California is Now
                 Estopped from Failing to Approve on Appeal All Accommodation Requests
                 Asserted in the 2018 Petition, Including Those Denied in the 2018 Decision
                 Letter.

                          The ADA requires20 that entities (and especially state actors as here) to
                  whom (a) request(s) for disability accommodations has been made which deny
                  some or all of that/those request(s) provide a detailed explanation of the reasons
                  for that/those denial(s). Just as an employer DPM cannot lawfully summarily
                  state that an ADA request is denied due to “undue hardship” or because the
                  accommodation would be “ineffective,” without further explanation of how and
                  why those findings were reached and apply, the 2018 Decision Letter is legally
                  inadequate for denying the vast majority of the requested accommodations
                  through a single sentence of: “[list in I. A. above]… have been denied, as the
                  documentation that you and your specialist have provided does not adequately
                  support those requests.” (See 2018 Decision Letter at p. 1).

                           Rather, a legally sufficient21 letter acting to deny accommodation requests
                  on the basis of insufficient evidence 22 must carefully catalog the evidence that has
                  been considered, both that offered by Applicant and his specialists and that
                  provided by any expert consultant reports obtained by the State Bar of California
                  during the review process, and the inferences that could reasonably be drawn
                  therefrom, and then find23: (1) whether the disabilities asserted by applicant are
                  present and correctly diagnosed by qualified professionals; and (2) whether the
                  disabilities relied upon affect both at least one major life activity and applicant’s
                  ability to access the California Bar Exam on a “level playing field” to candidates
                  without such handicap(s); and (3) whether the accommodations requested could
                  be necessary or appropriate to remedy or mitigate applicant’s ability to equally
                  access the California Bar Exam on a level playing field; and (4) whether the
                  accommodations requested would not impose an “undue burden” upon the State
                  Bar of California (i.e. by necessarily compromising the security and integrity of
                  the exam results or imposing costs or administrative burdens so great as to vastly
                  outweigh applicant’s interest in accessing the career-defining examination that the
                  State has prohibited applicant from pursuing his chosen occupation without
                  successfully completing).


20 42 U.S.C.A. § 12101 et. seq. For reference of an illustrative application of this holding in employment law context
and guides, see part H. At: https://www.eeoc.gov/eeoc/internal/reasonable_accommodation.cfm#_Toc531079189
21 Sufficiency for reaching the merits of the substantive factual and legal determinations made and application

thereof.
22 Insufficient Evidence is the sole basis asserted in the 2018 Decision Letter for the denial of accommodations,

such that all other lawful grounds for denial – to the extent present – are now waived for this appeal.
23Bartlett v. New York State Bd. of Law Examiners (2d Cir. 2000) 226 F.3d 69, citing Americans

  with Disabilities Act of 1990, § 3(2)(A), 42 U.S.C.A. § 12102(2)(A).


                                                          8
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                      Accommodations on February 2019 California Bar Exam
                                            File No. 468532
                         Such inadequacies of the 2018 Decision Letter are well illustrated by
                 contrasting it to the 2017 Decision Letter. In the 2017 Decision Letter, numerous
                 excerpts from the advisory reports of multiple of the Committee’s expert
                 consultants were cited as the basis for those denials made from the 2017 Petition,
                 and the reasons for those recommendations were set forth in detail. Accordingly,
                 the errors in procedural posture, perception of what the 2017 Petition requested
                 and stipulated, fact findings, and legal standard raised in the 100% successful
                 2017 Appeal were identifiable and meaningfully rebuttable so as to allow for the
                 corrections on appeal that resulted.

                              Consequently, because the particular reasons and findings relied on to
                     deny accommodations were not specified and the denials are thus a per se
                     violation of Applicant’s statutory rights, and because Applicant has been
                     prejudiced by his inability to either correct mistakes of fact (or to select and
                     obtain appropriate new evidence to rebut such errors on appeal) or to argue for
                     alternative positions of law during this appeal, this appeal is procedurally
                     inadequate for satisfying Applicant’s statutory and administrative right of appeal
                     and Applicant’s constitutional rights to due process and equal protection where
                     any such statutory or administrative right exists. Accordingly, due to this absence
                     of any explanation or listing of the reasons my documentation was found
                     inadequate to support the denied requests, it now seems logistically impossible to
                     allow for an expanded explanation of denials to be prepared upon this appeal and
                     still leave me reasonable lead time to receive it, review it, draft a new appeal
                     statement, and collect any corroborating evidence from my specialists, and still
                     furnish a complete supplemented appeal submission by your statutory deadline of
                     2/1/2019. Therefore, all 2018 Petition accommodation requests must be
                     summarily approved on appeal without reaching their merits.

                     C. Irrespective of the Merits of the 2018 Petition Accommodation Requests,
                     Because the Deadline Asserted 24 in the 2018 Decision Letter for Receipt in Paper
                     Copy Form of All Legal Claims, Advocative Statements Providing All Reasons
                     for Appeal, And All New Supporting Evidence from Specialists Thereupon, Was
                     Only Ten Calendar Days from the Date That Decision Letter Forming the Subject
                     of the Appeal was Postmarked, Regardless of When That Letter was Received by
                     Applicant and Irrespective of the Lead Times for Commercially Reasonable
                     Delivery of this Response to Your Office, and That Deadline is so Constraining
                     on the Exercise of the Right of Appeal and Extent of What Evidentiary and Legal
                     Research Options Can Be Feasibly Accessed In Doing So, As to Render This
                     Appeal Procedurally Defective on its Face, or At Least Where, As Here,
                     Substantial Prejudice Has Resulted In Fact. Applicant Has Been Deprived of Any
                     Meaningful Opportunity to Either Consult with or Retain Counsel for Preparing
                     This Appeal or to Seek Further Affidavits or Clarifications from his Specialists
                     Responsive to the Implicit Finding of Insufficient Evidence to Support the
                     Necessity of the Requested Accommodations. Accordingly, the State Bar of

24   See 2018 Decision Letter at p. 2.


                                                      9
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                      Accommodations on February 2019 California Bar Exam
                                           File No. 468532
                 California is Estopped from Failing to Approve on Appeal All Accommodation
                 Requests Asserted in the 2018 Petition, Including Both Those Denied Explicitly
                 in the 2018 Decision Letter and Those Denied by Omission.

                           It is Applicant’s position that the rule or policy that seems to set a default
                  deadline for the appeal to be considered as a matter of right rather than subject to
                  effectively discretionary review – and that only until the first of the month of the
                  subject exam, at which point the appeal would become jurisdictionally non-
                  justiciable by statute – is in violation of constitutional due process for
                  administrative adjudication proceedings such as the instant petition and appeal.
                  The method of delivery used by the Bar to deliver the 2018 Decision Letter to
                  Applicant can take up to 5 business days (e.g. generally up to 7 calendar days, but
                  possibly more during holidays) and USPS doesn’t guarantee even that. In such
                  cases, the right to appeal is effectively and unlawfully foreclosed by the fact that
                  even where the applicant bears the cost and burden of the most expedited
                  commercially available delivery methods (next business day, which could be 1-3+
                  calendar days depending on the day of week the decision letter is received and
                  holidays) an applicant would be given less than a day to prepare their appeal, even
                  if able to drop every other commitment they may have on essentially no notice.
                  Even in less extreme examples, such as the instant case where Applicant received
                  the 2018 Decision Letter only three calendar days into the ten calendar days
                  period, even purchasing expedited shipping at his cost Applicant was given at
                  most 3-4 calendar days to turnaround this appeal, one of which was a holiday.
                  Applicant submits that such is an arbitrary and unreasonably25 short period of
                  time, especially considering Applicant was led to believe by Bar staff on the
                  phone prior to receiving the written 2018 Decision Letter that he would be given
                  until 2/1/2019 to submit an appeal if the decisions were to be adverse; and as he is
                  a self-represented applicant with both the burden of proof and the burden of
                  persuasion, and who has a full load of other existential and occupational
                  responsibilities to meet immediate term financial and living needs26 for the at least

25 Applicant has been forced to exact enormous personal, health, financial, and indeed bar exam preparation
opportunity sacrifices in order to turnaround even as much of an appeal as he has timely, and still has been
prejudiced in the quality of appeal submission he has submitted by the inadequate lead time to conduct thorough
legal research, seek supplemental evidence, and consult with or retain counsel to prepare the appeal. Candidates
with disabilities generally are, as a group, particularly vulnerable to de facto inaccessibility where high barriers in
time, schedule logistics, and financial costs are present; barriers that are vastly disproportionate to the
Committee’s legitimate interest in protecting the State Bar and the exam process from fraud, and sometimes
insurmountable – procedural or evidentiary – or at least so exacting as to introduce a chilling effect to the proper
exercise of rights or introduce further handicaps and burdens that non-disabled candidates are not required to
bear for fulfilling needs that are not optional, should also be held as a constructive violation of the equal
accessibility requirements under the A.D.A. et seq. and of Constitutional Due Process using the Matthews Test.
Rather, the Committee of Bar Examiners should recognize and take notice of the disparate impact the current
procedures have and take the appropriate steps to correct them, to avoid the appearance of deliberate
indifference, and to remedy their prejudice in this appeal.
26 This is also exacerbated by the 6-15 medical appointments per week on average necessary to address Applicant’s

multiplicity of ongoing medical issues, which are prejudiced by the short notice and short turnaround demanded in
the 2018 Decision Letter for this appeal. See 2018 Petition Form A Narrative/Affidavit Attachment, p. 5.


                                                          10
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                  Accommodations on February 2019 California Bar Exam
                                         File No. 468532
            one year period between graduation from law school and admission to the bar,
            working on the process to seek needed accommodations on his own time and in
            direct competition with the necessary health care commitments to address
            ongoing medical concerns and with bar exam study/preparation to an extent that
            such barriers/time and money commitment prejudices to even seek
            accommodations would destroy the “level playing field” and “equal access” the
            remedy is supposed to provide. In comparison to an attorney or administrative
            judicial officer whose work on resolving testing accommodations petitions is their
            job and who has arguably quicker access to the expert consultants willing to
            complete comprehensive documentation and more resources, Applicant
            accordingly has a vastly superior interest in having more than 3-4 days to
            turnaround an appeal than does the State Bar of California in having at least sixty
            days for initial adjudication of a petition and seemingly at least a month to
            adjudicate this appeal upon receipt. Accordingly, the mismatch of the process to
            any reasonable balancing of the interests of Applicant and the State in this case is
            so overwhelming as to constitute a substantial risk of the erroneous deprivation of
            a statutory right that, in the instant circumstances, is likely dispositive for
            Applicant’s ability to lawfully pursue his chosen occupation for which he has
            studied over three years and invested well over $100,000 to prepare for, and
            which interest likely equates to millions of dollars over the course of Applicant’s
            future career. Consequently, applying the balancing test in Matthews v. Eldridge,
            424 U.S. 319 (1976) et. seq., to the magnitude of Applicant’s interest and the risk
            of erroneous deprivation thereof through the ten days deadline, and to the State
            Bar’s interest of providing its staff generous lead times to process petitions and
            appeals, that deadline violates procedural due process rights and is thus
            unconstitutional.

                    Accordingly, for any or all of the three independent reasons provided
             above in Sections I. A, B, and C, the State Bar of California should find that it is
             procedurally and/or equitably estopped from denying the accommodations
             requested in the 2018 Petition.

       II. Even Reaching the Merits, the 2018 Decision Letter Erroneously Decides the 2018
           Petition Requests Only on the Basis of an Unspecified One of the Physical
           Disabilities Established, When the 2018 Petition Incorporates by Reference the
           2017 Petition and Its Further Forms B, C, and H, Among Other Documents, and the
           State Bar of California Has Already Found Applicant to Have a
           Psychiatric/Learning Disability of Autism and Visual Disability of Keratoconus
           from That Petition.

                 P. 1 of the 2018 Decision Letter provides:

                  “The expanded accommodations granted are based on a physical disability
                  only.” See 2018 Decision Letter at p. 1.

                 Yet, the 2018 Petition is methodically organized in identifying which
                 disabilities form the primary and sometimes secondary basis for the

                                               11
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                    Accommodations on February 2019 California Bar Exam
                                         File No. 468532
                    “expanded” accommodation requests in the 2018 Petition, and Applicant’s
                    learning and psychiatric disability of autism is relied upon as at least a
                    secondary basis and sometimes a primary one for most of the requests
                    asserted; Applicant’s visual disability of keratoconus is also relied upon as a
                    secondary factor for one of the expanded requests asserted.

                               Applicant identifies 27 two potential explanations for this discrepancy:
                        (1) The State Bar of California staff member(s) deciding the 2018 Petition
                        upon initial review (hereinafter, “Bar Decision Maker”) only considered
                        those disabilities for which one of the Forms B-E or H had been enclosed
                        with the 2018 Petition, both of which are physical disabilities (severe
                        gastroparesis and nissen fundoplication postoperative state) and found
                        inadequate documentation from the absence of corresponding specialist-
                        completed Forms for the other disabilities, and then found the substance of
                        those Forms B and the remaining Petition as inadequate for the denied
                        requests relying on those disabilities only; or (2) The Bar Decision Maker
                        properly referenced the 2017 Petition that was cited and incorporated by
                        reference “as if fully set forth herein” in the 2018 Petition, and did rely on the
                        third Form B, Form C, and Form H therein, but found that all of the
                        expanded accommodation requests relying on non-physical disabilities failed
                        on the substance of the totality of the evidence in both petitions and affidavit
                        narrative provided for sufficiency of the evidence, just as they did for the
                        majority of the expanded accommodations requested relying on the physical
                        disabilities.

                               If: (1) the State Bar of California decision makers on this appeal (Bar
                        Decision Maker and/or Committee of Bar Examiners; hereinafter, “Bar
                        Appeal Decision Makers”) either: (a) reject Applicant’s arguments for
                        procedural and/or equitable estoppel asserted above in Section I. herein, or
                        (b) if the Bar Appeal Decision Makers prefer to review the merits of the 2018
                        Decision Letter finding of inadequate documentation to support the denied 28
                        requests in order to determine whether some or all of the denials can be
                        overturned on the merits in order to moot the issue of estoppel or else have
                        partial relief from reconsideration by Bar Staff on the merit issues

27 If neither of Applicant’s speculations are accurate, then Applicant insists that as whatever the actual reason only
a physical disability was considered was not explained in the 2018 Decision Letter, Applicant has not been given
adequate notice to respond to or challenge such reason(s) and therefore they should be considered waived.
28 At the merits review stage, “denied” will encompass both expanded accommodations explicitly denied in the

2018 Decision Letter as well as those implicitly denied by omission of an approval of the request asserted in the
2018 Petition (see list in I. A. herein above), and also partial denials such as the subjective and difficult to reliably
comply with limitation of the permission to bring and access food and drinks in the test center to non-aromatic
foods and drinks and added requirement of lidded vessels, which limitations would also lack a rational basis were
Applicant granted a private test room as requested. If the omissions were inadvertent and the Bar Appeal Decision
Makers require a merits review to resolve the requests, Applicant suggests the Bar Decision Maker consider
granting them before referral to the Committee of Bar Examiners unless that would leave insufficient time for
review by the Committee of Bar Examiners in the event any accommodation requested in the 2018 Petition cannot
be approved by staff on appeal.


                                                           12
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                    Accommodations on February 2019 California Bar Exam
                                         File No. 468532
                    determined prior to review by the Committee of Bar Examiners of the
                    remaining denials regarding all issues; and (2) Explanation (1) of the above
                    paragraph is accurate29, then the Bar Decision Maker erred by refusing to
                    consider the non-physical disabilities for deciding the expanded
                    accommodation requests and the merits of all denied accommodation
                    requests must be reconsidered based on all disabilities asserted and all
                    evidence available across both the 2017 Petition and 2018 Petition, after
                    which any necessary merits review should be referred to the Committee of
                    Bar Examiners in the event any requested accommodation would still be
                    denied.

                       Such an error would be manifest error, because the State Bar’s own expert
                       consultants advising on the 2017 Petition found:

                       “… They offer enough as to allow one to find ASD present, and this comes
                       with a number of different weaknesses, like, the slowness found, the poor
                       focus found, even the motor issues… so this is really a PD/MD claim, with
                       the information offered enough as to establish this, even as the wrong form
                       has been submitted… The ASD well explains the found weaknesses…
                       Disability is accepted…”

                       (See 2017 Decision Letter at p. 3).

                       And further, “It does appear that this applicant has a mild case of keratoconus
                       based on his reported visual acuity. This condition however can cause eye
                       fatigue and I feel that granting him some testing accommodations would be
                       reasonable because this condition might slow his reading skills.”

                       (See 2017 Decision Letter, pp. 4-5).

                              Accordingly, both the presence and effects of both autism and
                       keratoconus, the two non-physical disabilities relied upon but seemingly not
                       considered by the Bar Decision Maker, are undisputed facts that should be
                       considered when deciding the merits of the 2018 Petition expanded
                       accommodation requests. Moreover, appropriate specialist forms,
                       corroborating evidence, narrative statements, Form A responses, and further
                       analysis on how such weaknesses apply to the California Bar Exam and equal
                       access thereto are in the record from the 2017 Petition, 2017 Appeal, and
                       2017 Supplemental Affidavits, all of which were explicitly cited, referenced,
                       and incorporated by reference as if fully set forth therein within the 2018
                       Petition. No notice of a procedural defect or missing form was
                       communicated to Applicant before the 2018 Decision Letter or explicitly
                       therein, and there is no procedural defect or missing form that would
                       preclude consideration of autism, keratoconus, or their effects in the manner

29 If Explanation (2) of the above paragraph is accurate instead, Applicant rests his merits appellate case on Section
III. of this Appeal below.


                                                         13
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                    Accommodations on February 2019 California Bar Exam
                                         File No. 468532
                    the 2018 Petition argues they would apply and form a basis for the expanded
                    accommodation requests therein.

           III. Even Reaching the Merits, the State Bar of California Has Not Asserted, and Thus
                Has Waived, Any Basis for Denial of the 2018 Petition Accommodation Requests
                Other Than Alleged Insufficiency of the Evidence, Which Finding is Erroneous. My
                Affidavit Narrative Statements and Those of My Specialists and Law School
                Enclosed Within the 2018 Petition, along with the Voluminous Evidence in the
                2017 Petition Referenced or Cited in the 2018 Petition, Amply Supports Both the
                Presence of all Relied Upon Disabilities and the Detailed Explanations the 2018
                Petition Provides for Why the Accommodations Requested Therein Are Necessary
                to Provide Me Equal Access to the California Bar Exam.

                   As repeatedly stated above, the only explanation the 2018 Decision Letter
               provides for why those accommodation requests it denies were denied is the
               singular sentence: “[list in I. A. above]… have been denied, as the documentation
               that you and your specialist have provided does not adequately support those
               requests.” (See 2018 Decision Letter at p. 1). It is unclear to Applicant whether the
               Bar Decision Maker intended this as a legal holding of insufficient evidence as a
               matter of law or whether they made the determination as a fact finder. 30 Either way,
               the finding is clearly erroneous.

                   First, Applicant again notes his discussion in Section I. A. above regarding the
               errors the Bar Decision Maker made in even the most preliminary task of
               determining what expanded accommodations were requested in the 2018 Petition,
               both in its summary as qualified by footnotes 3-18 herein above and the list in
               Section I. A. of those expanded accommodation requests that were seemingly not
               understood to be such.

                   Second, Applicant identifies examples31 of the evidence on record supporting
               each of his expanded accommodation requests from the 2018 Petition:



30 Even if the Bar Decision Maker did make the determination as a fact finder, the 2018 Petition was decided just as
this appeal will be – by written submissions only and with no in person examinations of witnesses while assessing
credibility – and so there is no reason for the Bar Appeal Decision Makers to give deference to any fact findings
made, nor does any rule or statute applicable to this appeal that Applicant is aware of require them to.
Accordingly, the Bar Appeal Decision Makers should review this issue de novo if it was a fact finding, and in like
manner to if Applicant’s claims had been adversely disposed of by summary judgment if it was a holding of legally
insufficient evidence; that is, where instead of weighing the evidence or assessing credibility the Bar Appeal
Decision Makers would view all evidence and any reasonable inferences that could be drawn therefrom in the light
most favorable to Applicant and determine whether any reasonable mind could reach the same conclusion(s) as
Applicant posited reviewing the same evidence. If one could, the Bar Appeal Decision Makers should reverse the
finding.
31 The examples provided are illustrative, not exhaustive, for the convenience of the Bar Appeal Decision Makers,

and do not replace a complete review of the record/file to identify all evidence in the event that the examples
cited are not independently adequately persuasive to overturn the finding for the accommodation denied.


                                                        14
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                   Accommodations on February 2019 California Bar Exam
                                        File No. 468532
     1. 2018 Petition Accommodation Requests Section I., Requests 1. and 2. at 2018
         Petition Form A Narrative/Affidavit Attachment, p. 6, for both the additional extra
         time of 30 minutes per test session granted sua sponte in lieu of this accommodation
         and the singular up to 90 minutes lunch break to be substituted for more frequent
         smaller – and as necessary, extra – meal breaks such that I am approved for a number
         of meal breaks of up to that equal to one meal break per 90 minutes of test time (in
         each of which I am allowed up to 30 minutes for the break, that amount of time not
         including any transit time to/from a secured lunch room or wait time for my proctor,
         but with none of the time in which I have no access to the exam counting against my
         exam time) equal to the length of the test session(s) that day divided by 90 minutes;
         and that the discretion of when during the test to start and stop such meal breaks
         afforded to all candidates for the single up to 90 minutes lunch break apply equally to
         the accommodated meal breaks for equal access and for the reasons in the 2018
         Petition. By extension, and due to the impact of distractions on the effects of my
         autism disability, I also requested an accommodation against my proctor interrupting
         me while testing for purposes of requesting or proposing specific meal break times or
         asking me to speculate on when I’ll be ready to take a meal break.

         To the extent that the Bar Appeal Decision Makers, like the Bar Decision Maker,
         would prefer to grant additional extra time instead of this accommodation and just
         allow Applicant to eat and drink in the test room as desired while doing so counts
         against his testing time other than for the singular lunch break that does not require an
         accommodation, then it is Applicant’s position that 30 minutes per test day is
         inadequate, as Applicant’s doctors recommend that as many as three meal breaks
         would be needed during the length of testing the exam is presently at for MBE days
         and the first written portion day, and as many as four meal breaks for the second
         written portion day, and also considering that the fundoplication postoperative
         dysphagia and autism fine motor limitations slow Applicant’s eating. If Applicant is
         granted on appeal the additional extra time he is seeking on the written sections of the
         exam for other reasons, then this would increase to five meal breaks for the first
         written portion day and six meal breaks for the second written portion day if they are
         not split over an additional two days, and two meal breaks per day for the first written
         portion days and three meal breaks per day for the second written portion days if they
         are split. Accordingly, as one meal break not counting against test time is allowed
         without an accommodation, the appropriate amount of additional extra time to grant
         for this disability, independent of the additional extra time addressed below for other
         disabilities, is an additional 60 minutes on each MBE day, 120 minutes on the shorter
         written day(s), and 180 minutes on the longer written day(s).

         Supporting Evidence:

         Primary Disabilities for Request: 2018 Petition Form A and Narrative/Affidavit
         Attachment, pp. 2, 5-6; 2018 Petition Form B and Letter Plus Gastric Emptying
         Studies Results Attachments by Dr. Dresden; 2018 Petition Form B by
         Gastroenterologist Dr. Clarke; Secondary Disability of Autism has warranted Extra
         Breaks in Addition to Extra Time (See Also 2017 Petition Form A Attachments High


                                              15
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                       Accommodations on February 2019 California Bar Exam
                                            File No. 468532
              School I.E.P., SAT Accommodations Letter, LSAT Accommodations Letter, GMAT
              Accommodations Letter, and MPRE Accommodations Letter and 2017 Petition
              Appeal Supplemental Affidavit by Dr. Preston expanding recommendations to
              include frequent extra breaks for autism in addition to the extra time recommended).

           2. 2018 Petition Accommodation Requests, Section I., Requests 3. and 4. at 2018
              Petition Narrative/Affidavit Attachment, pp. 6-7, for permission to bring and access
              food and drinks (without limitation to subjective and difficult to predict permissibility
              of “non-aromatic” items only and drinks that have a lid32, especially given pre-
              existing medical dietary restrictions) in the test room both during the test and on-the-
              clock and to take the meal breaks (extra or standard) he is approved for in the test
              room rather than a secured lunch room, with supervision to confirm no access to the
              exam during such; and renewal of the independently-grounded but facilitative of and
              further supported by the foregoing 2017 Petition request for a private testing room,
              which Applicant did not appeal the reduction of to a semi-private testing room from
              the 2017 Petition in the 2017 Appeal, but now does appeal the reduction of on all of
              the grounds from both petitions in this appeal.

              Supporting Evidence:

              2018 Petition Form A and Narrative/Affidavit Attachment, pp. 2-7, and 2018 Petition
              Form B and Letter Plus Gastric Emptying Studies Results Attachments by Dr.
              Dresden for permission to bring food and drinks; and for private test room, 2018
              Petition Form A and Narrative/Affidavit Attachment, pp. 5-8, 2017 Petition Form C
              Attachment 2014 Neuropsychological Report by Drs. Pinn and Preston at p. 8 and
              generally, LSAT and GMAT Accommodations Letters Confirming private room
              accommodation, both Petitions’ Form F by Dean Crain confirming accommodation of
              private test room for exams throughout law school, and use of private room (though
              not memorialized on letter) for the SAT, MPRE, and college exams.

           3. 2018 Petition Accommodation Requests, Section II., Primary Requests at 2018
              Petition Narrative/Affidavit Attachment, pp. 7-8 for one or more of the following
              three options to address the effects of Applicant’s myofascial pain syndrome and
              autism neuromotor limitations: (1) provision of the complete ergonomic workstation
              as described by Applicant and Dr. Dresden; or (2) allowing Applicant to provide the
              workstation and leave it in the Bar’s care without needing to transport heavy furniture
              and other equipment more than once each way as opposed to each way every day, as
              his autism motor delays prevent him from doing independently, if he is expected to
              choose between obtaining and paying for his own hotel room or commuting from
              home for each of the exam days, and doing so without requiring Applicant to, in order
              to access an adequate accommodation, assume all risk of theft, loss, or damage to his
              extremely valuable ergonomic equipment while forced to lose control of it and
              potentially share the room it is stored in if not granted a private test room; or (3)

32Applicant specifically seeks permission to bring and access energy drinks such as “Red Bull,” which only come in
cans, and which standard test takers may access in their meal breaks, as Applicant should not be penalized to a
more limited selection to access accommodations.


                                                        16
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                 Accommodations on February 2019 California Bar Exam
                                       File No. 468532
         providing a hotel room as an accommodation throughout examination at no cost and
         ensuring availability with check in the day before and check out the day after the
         exam provided to allow for move in and move out of the equipment and luggage
         without compromising exam logistics.

         Supporting Evidence:

         Both 2017 Petition and 2018 Petition Forms B by Dr. Dresden, especially Dr.
         Dresden’s letter attachment to the 2018 Petition Form B (for establishment of
         myofascial pain syndrome disability and what items an ergonomic workstation that
         could mitigate its effects for an exam requiring such lengthy sitting and minimal
         distractions consists of); 2018 Petition Narrative/Affidavit Attachment, pp. 4-5 and 7-
         8 for facts and application of the law relevant to why the existing accommodation
         imposes different undue handicaps preventing equal access and on what it takes for
         Applicant to meaningfully exercise the existing accommodations.

      4. 2018 Petition Accommodation Requests, Section II., Secondary Request at 2018
         Petition Form A Narrative/Affidavit Attachment, pp. 8-9, for Applicant’s request that:
         (1) as he is receiving disability accommodations that, out of necessity to mitigate the
         effects of his multitude of disabilities, lengthens the number of days his examination
         spans and at present requires him to furnish and remove for each and all test sessions
         a heavy chair and other ergonomic equipment and computer/testing supplies; and (2)
         as the exact test center location assignment, and schedule and number of days
         Applicant’s test will ultimately be administered over had been and remains uncertain
         until the 2018 Petition has completed all levels of review/adjudication including
         appeal; and (3) as the State Bar of California has elected, despite not otherwise being
         required to by law, to provide all applicants a negotiated rate block of hotel rooms at
         the test center locations for their convenience; and (4) as the law prohibits the State
         Bar of California from denying equal access to candidates requiring disability
         accommodations to any resources or services it chooses – even where not otherwise
         required by law – to provide to all candidates: Applicant be guaranteed that, even if a
         paid for hotel room as an accommodation conditionally requested based on the
         disabilities of myofascial pain syndrome and autism is denied, so long as promptly
         upon receiving first notice of the decision on appeal and final schedule/location,
         which is available to non-disabled candidates much sooner as they have no need to
         wait for decisions on testing accommodations petitions, if he so chooses to act to
         reserve a hotel room at his assigned test center rooms will have been negotiated and
         kept available at the negotiated rate for all nights during the extended examination
         schedule as well as the nights before and after each and all test sessions, through that
         time with the lowest block rate provided to any applicant. See 2018 Petition Form A
         Narrative/Affidavit Attachment, pp. 4, 8-9. In the alternative, if the Bar Appeal
         Decision Makers finds that the delays in resolving this petition for testing
         accommodations has left it insufficient lead time to obtain and/or preserve such
         availability in the block that has been negotiated, Applicant respectfully requests that
         they recognize Applicant’s faultlessness for the delay and remedy the effect of the
         Petition process’s length necessary to access accommodations by granting Applicant


                                             17
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                  Accommodations on February 2019 California Bar Exam
                                        File No. 468532
         a hotel room in the test center hotel as an accommodation on this alternative basis at
         the Bar’s cost for the prevailing market rate outside the block from the day before the
         exam throughout examination and the night following the last day of examination;
         and if any of the nights are sold out to the general public, the Committee utilize any
         hotel loyalty program status tier it enjoys from the volume of rooms it books to
         invoke such program’s guaranteed availability benefit if possible in Applicant’s
         behalf.

          Supporting Evidence:

         2018 Petition Form A Narrative/Affidavit Attachment, pp. 4, 8-9; to the extent the
         equivalent of judicial notice cannot be taken for the facts that Applicant has
         disabilities requiring accommodation and this process to seek those accommodations
         and that modify/extend the set of dates on which Applicant’s exam will be scheduled
         for, see the appropriate documents in the file generally.

      5. 2018 Petition Accommodation Requests, Section III., Request A., at 2018 Petition
         Form A Narrative/Affidavit Attachment, pp. 9-10, for Applicant’s request for
         additional extra time to 100% extra time on MBE sections and 150% extra time on
         written sections on the basis of his autism and keratoconus disabilities considering
         Dr. Preston’s 2017 Appeal Supplemental Affidavit, Applicant’s failure to finish the
         CPT in July 2018, and Applicant’s 2017 Appeal positions for why the extra time
         sought for autism and keratoconus in the 2017 Petition was actually less than the up
         to 200% extra time cumulative amount justified by the totality of the evidence and
         independent disability expert recommendations.

         Supporting Evidence:

         2017 Petition Form A and Attached Narrative and Narrative Addendum Dated
         8/28/2017 Plus High School I.E.P. and SAT, LSAT, GMAT, and MPRE
         Accommodation Letters; 2017 Petition Form C Attachments 2014
         Neuropsychological Report by Drs. Pinn and Preston and Corroborating 2010
         Neuropsychological Report by Dr. Toren Plus 2017 Appeal Supplemental Affidavit
         by Dr. Preston Dated 12/5/2017 regarding pre-Keratoconus extra time
         accommodation recommendations for autism; 2017 Petition Form H and Attached
         Cornea Scans by Dr. Goodman Plus 2017 Appeal Supplemental Affidavit by Dr.
         Goodman Dated 11/27/2017 regarding extra time recommendation for keratoconus
         and dry eye syndrome only; 2017 Petition Form F by Dean Crain and Updated 2018
         Petition Form F by Dean Crain; 2017 Appeal Statement Dated 12/5/2017 in its
         entirety; and 2018 Petition Form A and Narrative/Affidavit Attachment, pp. 5, 9-10.

      6. 2018 Petition Accommodation Requests, Section III., Request B., at 2018 Petition
         Form A Narrative/Affidavit Attachment, pp. 4-5, 10, for Applicant’s requests that,
         similar to Applicant’s request for additional accommodation such that bringing the
         ergonomic workstation does not introduce other handicaps in order to accommodate
         the present disabilities: (1) where everyone experiences reduced performance over
         long periods of straight testing and Applicant’s experts asserted that Applicant would


                                              18
Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                   Accommodations on February 2019 California Bar Exam
                                        File No. 468532
         experience an even greater reduction, that Applicant receives an accommodation such
         that the extra time and extra meal breaks required to address the effects of Applicant’s
         disabilities does not lengthen the number of hours the exam spans per day, but rather
         the number of days the exam is scheduled and administered over; and (2) whereas
         Applicant’s holistic medical situation requires a multiplicity of medical appointments
         and business hours medical care management phone availability that makes a week of
         straight non-availability for either a significant risk for irreparable medical harm and
         inevitably a tremendous logistical and financial handicap on Applicant that would
         preclude equal access to require of him, Applicant receive an accommodation such
         that all exam days are scheduled over the appropriate number of weekend days.

          Supporting Evidence:

         2017 Petition Appeal Statement Dated 12/5/2017, pp. 5-6, 9-10; 2017 Petition
         Appeal Supplemental Affidavit by Dr. Preston Dated 12/5/2017; 2018 Petition Form
         A and Narrative/Affidavit Attachment, pp. 4-5, 9-10.

      7. 2018 Petition Accommodation Requests, Section III., Request C. at 2018 Form A
         Narrative/Affidavit Attachment, pp. 2-3, 10, for Applicant’s request for a minimum-
         distraction testing environment based on autism and Applicant’s position that the
         proctoring and administrative incidents at his July 2018 examination would be a
         discriminatory burden to require applicants to risk happening to have an
         accommodated exam, which accommodation should include a private test room, a
         guarantee that Applicant’s proctor will remain silent during testing excepting
         extraordinary circumstances and unless Applicant’s test time will be extended by the
         length of each such conversation, that Applicant’s proctor review the logistics of the
         accommodations Applicant is approved prior to the first test session, and that
         Applicant’s proctor receive a reasonable level of advance training and/or orientation
         prior to the exam which the Bar Decision Maker qualified as “assignment to an
         experienced proctor.”

         Supporting Evidence:

         Evidence supporting a private room identified in number 2. above as if fully set forth
         here; evidence of increased distractibility due to autism and importance of reducing
         distractions to address the effects of autism, regarding proctor assignment: 2017
         Petition Form A and Attached Narrative and Narrative Addendum Dated 8/28/2017
         Plus High School I.E.P. and LSAT and GMAT Accommodation Letters; 2017
         Petition Form C Attachments 2014 Neuropsychological Report by Drs. Pinn and
         Preston and Corroborating 2010 Neuropsychological Report by Dr. Toren; and 2018
         Petition Form A Narrative/Affidavit Attachment, pp. 2-3, 10.

               As clearly demonstrated above, contrary to the 2018 Decision Letter Finding,
         the documents Applicant and his specialists have submitted does adequately support
         the expanded accommodation requests asserted in the 2018 Petition.

                                             Conclusion:


                                              19
     Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                       Accommodations on February 2019 California Bar Exam
                                            File No. 468532
                  I, Applicant, Benjamin Sean Kohn, File No. 468532, hereby certify under penalty
              of perjury under the laws of the State of California that all statements of fact made in
              this appeal are true and accurate to the best of my knowledge and belief.

                  Wherefore, based on the foregoing, Applicant respectfully requests that, to the
              extent there is sufficient time to do so without precluding review by the Committee of
              Bar Examiners prior to the February 2019 Bar Exam, the appropriate Bar staff
              reconsider33 the 2018 Decision Letter ruling and increase the accommodations
              granted as close to or at the full set requested in the 2018 Petition as possible based
              on issue sets II. and III., plus issue set I. to the extent they have authority to grant
              appellate relief on that basis. To the extent any of the accommodations requested in
              the 2018 Petition would still be denied, Applicant respectfully requests review
              thereafter by the Committee of Bar Examiners on all issue sets.

                     If upon this appeal, all accommodation requests made in the 2018 Petition are
              granted, Applicant respectfully requests an additional decision letter renewing those
              same accommodations for the July 2019 California Bar Exam if he still is
              unsuccessful on the February 2019 exam, reserving any rights to timely file an
              additional Petition for that and future exams if new conditions are diagnosed.

                     If Applicant’s administrative remedies are exhausted without approval of all
              accommodations requested in the 2018 Petition, Applicant respectfully requests that
              the State Bar of California consider a request for accommodations on the July 2019
              California Bar Exam identical to those requested in the 2018 Petition and this appeal
              as submitted based on those documents on file, reserving any right to file an
              additional Petition for that exam if new conditions are diagnosed, and complete any
              supplemental review necessary to exhaust all administrative remedies (including
              appeal) on those requests for that examination without further action from Applicant,
              and designate the appropriate procedures for challenging the decision of both
              examinations’ rulings for what accommodations must be provided on any future
              exams in California State Bar Court and/or United States District Court and for
              claiming recovery of any damages not having the accommodations on the next
              attempt at the California Bar Exam (and thus potentially requiring extra retakes then
              would otherwise be needed) would cause.

Dated January 6, 2019.

Respectfully Submitted,
/s/ Benjamin Sean Kohn
Benjamin Kohn
1913 Fordham Way

33If expert advice regarding the 2018 Petition expanded accommodation requests was never sought from medical
experts by the State Bar of California, Applicant respectfully requests the 2018 Petition and Appeal be submitted to
a panel of as many of the following types of experts as possible, time allowing, to assist the Bar Appeal Decision
Makers in any merits review they decide to reach: a gastroenterologist, neurophysiatrist, neuropsychiatrist, and
ophthalmologist.


                                                        20
  Appeal Statement From Partial Denial of 11/1/2018 Petition for Supplemental ADA Testing
                  Accommodations on February 2019 California Bar Exam
                                      File No. 468532
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                            21
My Health Online - Letters                                                                                             1/27/19, 9(08 PM



                                             Name: Benjamin Kohn | PCP: Graham Dresden, MD


                                                                                                   Palo Alto Medical Foundation
                                                                                          Attn: My Health Online P.O. Box 255386
                                                                                             Sacramento , California 95865-5386

    Letter Details




    State Bar of California Senior Director of Admissions and Committee of Bar Examiners:


    I am the Primary Care Physician for Mr. Kohn and have previously evaluated Mr. Kohn for disability
    accommodations on the California Bar Exam based on myofascial pain syndrome (M79.18) in
    August 2017 and on myofascial pain syndrome, gastroparesis (K31.84), and fundoplication-
    postoperative dysphagia (R13.10) in October 2018 (please see my completed "Form B" for both
    evaluations and the letter and test results attachments to my most recent one). I understand that, of
    the accommodations I had recommended based on these conditions, Mr. Kohn has been denied the
    modified meal breaks, permission to take meal breaks in the exam room, and an accommodation
    that would allow him to reasonably access (without risking or spending thousands of dollars or
    commuting with furniture he cannot independently move to and from home at the same time as all
    other testing materials and equipment, especially with his motor delays due to autism) the
    ergonomic workstation I specified in my letter attached to the 2018 Form B for mitigating both the
    test performance reducing symptoms of his myofascial pain and the impact of being required to sit
    and work on a laptop or test book for many hours per day of testing several days in a row has on
    the flare-up risk of this condition and possible worsening of long-term severity of symptoms.
    However, I understand that my recommendation for Mr. Kohn to be given permission to bring food
    and drinks to the test room and access them during the exam, even if he is not allowed to take
    breaks from the exam in that room has been partially granted, but limited to what has been called
    "non-aromatic" items and only drinks in containers with a lid.

    You should be aware that Mr. Kohn has a multiplicity of chronic medical conditions that can
    exacerbate the challenges of treating and accommodating his primary disabilities and collectively
    impose highly time consuming and time interval sensitive treatment requirements. All disability
    accommodations should be considered with a thorough study and comprehension of Mr. Kohn's
    holistic medical situation in mind. Presently these conditions include: autism spectrum disorder
    (F84.0); highly variable attention and neuro-processing speed deficit (R62.50); gross and fine motor
    delay (F82); myofascial pain syndrome (M79.18); cervicalgia (M54.2) ; occipital neuralgia (M54.81);
    keratoconus (H18.603); dry eye syndrome (H04.123); gastroparesis (K31.84); postoperative
    dysphagia (R13.10); irritable bowel syndrome with constipation (K58.9); pelvic floor dyssyngergia
    (M62.89); history of hemorrhoids (K64.8); Scapular dyskinesis (G25.89), history of C. Difficile
    infection (Z86.19), chronic idiopathic urticaria (L50.1); eczema (L20.84); allergic rhinitis (J30.9) ;

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                                     Page 1 of 3
My Health Online - Letters                                                                           1/27/19, 9(08 PM



    allergic sinusitis (J32.9); history of sinonasal polyposis (J33.9); severe airborne and other food
    allergies (Z91.013); chronic oral aphthae (K12.0); circadian rhythm sleep disorder and history of
    sleep apnea (G47.33), (G47.20).

    Appropriate treatment for some of these conditions may deviate or be greater than standard
    protocols as a consequence of the collective cross-treatment logistics and contraindications. He will
    require flexible scheduling arrangements of his professional commitments to not encompass most
    or all of weekday business hours in order to adequately treat these conditions and manage those
    treatments, and to perform as well as a person without such issues should start examination
    requiring peak performance no earlier than 11:00 am due to his delayed phase circadian rhythm
    sleep disorder.

    As explained in my prior letter, Mr. Kohn will require an ergonomic workstation with the items I
    identified in order to take this exam with the least possible distractions and pain from the effects of
    this disability, and will also require such a workstation to reduce the aggravation that sitting for long
    periods of time straight and working on a laptop computer or book would cause to the underlying
    etymology of this condition, likely to result in increased symptoms during the test and adverse
    impact to his health following the exam. I would normally advise patients with this condition to avoid
    long periods of sitting or computer work, but given the requirements of the examination and Mr.
    Kohn's chosen vocation this is the minimal level of mitigation that would be adequate. Mr. Kohn's
    disabilities of autism and related motor delays would prevent him from transporting between his
    home and another location test supplies, his computer equipment, and his ergonomic equipment
    including a heavy office chair independently, or even just the chair independently where he would
    have to load or unload it into a vehicle. I have reviewed the expanded accommodations he has
    requested and had denied to address the access to the ergonomic workstation, and find it
    reasonable and necessary that he be granted an additional accommodation to address that issue.

    Until now, Mr. Kohn has not asked me to evaluate him for other effects of his autism spectrum
    disorder, because much of the past evaluations have been performed by other specialists. At this
    time he has informed me of a deadline of 2/1/2019 for you to consider any supplemental materials
    for the appeal he is pursuing, and that I am the only specialist he has been able to schedule an
    appointment with in time to meet that deadline. I have reviewed the neuropsychological report by
    Drs. Pinn and Preston, which I note is based on testing that predates many of Mr. Kohn's other
    health concerns, such as the GI concerns and keratoconus, and the 12/5/2017 addendum by Dr.
    Preston.

    Based on my own professional opinion treating Mr. Kohn and other patients with autism, I agree
    with an effect of heightened distractability that aggravates already impacted neuro-processing
    speed and variable attention. Based on this, I would recommend a silent testing environment with
    minimal interruptions, and that Mr. Kohn's proctor be instructed not to interrupt him to plan meal
    breaks, but rather wait for Mr. Kohn to elect to take one, and especially not to hold any
    conversations regarding their employment and possibility of not performing the requirements for Mr.
    Kohn's accommodated test. Because Mr. Kohn's disability would cause him substantial anxiety were
    logistical mix-ups or misunderstandings to occur that could aggravate his concentration
    weaknesses, I recommend Mr. Kohn request to be assigned to a proctor that has been well trained
    ahead of the examination and made aware of all of Mr. Kohn's accommodations that have been
    granted.

    Given Mr. Kohn's meal needs and distractibility, in fairness to both him and others I would
    recommend he be tested in a private room.

https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                   Page 2 of 3
My Health Online - Letters                                                                         1/27/19, 9(08 PM




    Further, even if Mr. Kohn were neuro-typical his collective eye fatigue symptoms from the
    keratoconus and dry eyes, along with the baseline levels of myofascial pain, GI discomfort, and
    allergy symptoms, could justify extra testing time. I understand Mr. Kohn's ophthalmologist, Dr.
    Goodman, did not consider any disability or conditional aside from Mr. Kohn's vision and
    recommended that amount.

    Having reviewed the testing and analysis by Drs. Pinn and Preston. I agree with their
    recommendation of at least 100% extra time based on Autism, and with Dr. Preston's opinion that
    the effects of autism on the speed at which Mr. Kohn can process questions and transmit cogent
    written responses is greater than for responding to multiple choice questions. Accordingly, Mr.
    Kohn's request for 100% extra time on multiple choice sections and 150% extra time for written
    sections is reasonable.

    I also agree that Mr. Kohn will fatigue and have greater neuro-processing delay the longer the
    testing duration is for a particular day, and that the measurements quantifying the proposed amount
    of extra time rely on the absence of an additional handicap of longer test time per day than the
    exam would normally be completed over. Accordingly, Mr. Kohn should be granted an
    accommodation of test time (excluding breaks) not exceeding the amount per day as would a
    normal candidate have and scheduling the exam over enough days to receive the necessary extra
    time and breaks without imposing that handicap.


    I hereby certify under penalty of perjury under the laws of the State of California that the above
    statements are true and accurate to the best of my professional knowledge and belief.



    Graham Dresden, M.D.
    Board Certified in Family Medicine
    Palo Alto Medical Foundation
    650-404-8370


    CC:
    Benjamin Kohn
    1913 Fordham Way
    Mountain View CA 94040
    January 26, 2019


    This letter was initially viewed by Benjamin Kohn at 1/26/2019 2:52 PM.




                                   MyChart® licensed from Epic Systems Corporation © 1999 - 2018




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=1&printmode=true                  Page 3 of 3
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

Committee of Bar Examiners
Attention: Senior Director of Admissions
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

December 27, 2019.

   This statement and any attachments or addendums submitted therewith or forthcoming
thereupon constitutes my appeal of the partial denial of supplemental ADA testing
accommodations requested through my petition dated October 24, 2019 for the February 2020
California Bar Exam in your decision letter dated December 17, 2019.

                                    Procedural Background:

   I, Applicant, Benjamin Kohn (File Number 468532) (hereinafter, “I,” “me,” or “Applicant,”
interchangeably) first petitioned for testing accommodations in 2017 for the July 2018 California
Bar Exam (the file of which may be hereinafter referenced as the “2017 Petition,” which petition
was granted in part and denied in part. I did not appeal all denials from that Petition due to the
time constraints, but did timely and successfully appeal the partial denial of the amount of extra
time sought in that Petition through an appeal in December 2017 (the file of which, including a
revised brief and two supplemental expert affidavits that were received by the State Bar after
granting the appeal from the notice of appeal statements, but postmarked before my receipt of the
decision letter for the appeal, may be hereinafter referenced as the “2017 Appeal”).

    After the acquisition and diagnosis of new medical conditions meeting the standard to
constitute additional disabilities, and also after gaining by firsthand experience additional
information about how the California Bar Exam is administered not available previously and
affecting my position on the degree of accommodations required for equal accessibility by the
effects of both my previously asserted and newly diagnosed disabilities, I submitted a new
petition with further new recommendations and documentation from both prior and new experts
through which I requested additional accommodations as well as renewal of those previously
granted, for the February 2019 California Bar Exam. The previously granted accommodations
were renewed, but most of the expanded requests were denied with a couple minor exceptions,
and the explanation decision letter only addressed some of the denied accommodation requests,
misstating or omitting others, with only the single sentence of “the documents you and your
experts have submitted are inadequate to support those requests” in explanation. I timely
appealed that decision as well (as responsive to the decision on the 2018 Petition, hereinafter
referenced as the “2018 Appeal” despite the relevant documents being dated 1/7/2019 and
1/26/2019), supplemented with a very detailed further affidavit from one of my experts, which
resulted in the denials being largely upheld with one relatively minor exception. Only one of the
requests which were still denied included an explanation of that denial, accompanied by a brief
response to my legal position as to the requirements for an explanation of each denial and my
legal challenge to the timeframe demanded for the appeal.


                                                1
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

     Subsequent to the foregoing, I received approvals for testing accommodations by two other
testing agencies (the Iowa Board of Law Examiners and the Financial Industry Regulatory
Authority) on three other exams: the July 2019 Iowa Bar Exam, the FINRA Securities Industry
Essentials Exam, and the FINRA Series 66 Exam. On 10/24/2019, I submitted the instant
Petition (hereinafter, “2019 Petition”), which newly included an updated Form E from Dr.
Dresden, Form G from the Iowa Board of Law Examiners, approval letter from FINRA, a copy
of all documents in the file for the 2017 Petition, 2017 Appeal, 2018 Petition, and 2018 Appeal,
and a narrative statement in support of the instant Petition incorporating by reference the
appropriate factual positions and substantiating evidence along with argumentation from the
previous Petitions and Appeals, and also including responsive briefing to the 2018 Appeal’s
Decision Letter and the legal positions taken therein, citing numerous new legal authorities in
support of my rebuttal. The 2019 Petition sought renewal of all previously granted
accommodations and grant of all accommodation requests denied from the 2018 Petition and
Appeal, except as amended to offer an additional substitution accommodation option to those
options previously offered for the myofascial pain syndrome disability effects, which additional
option the Iowa Board of Law Examiners had approved since the February 2019 California Bar
Exam.

    This appeal is responsive to the decision letter dated December 17, 2019, from the 2019
Petition, granting renewal of all previously granted accommodations, but denying all expanded
accommodation requests (the expanded permission to bring an adjustable height motorized sit or
stand workstation granted does not match any request, as even the supplemental option addended
to one of the requests matched the Iowa Bar Exam accommodation for provision of both such a
workstation and an ergonomic chair of the Bar’s choice; and since Applicant does not have
access to such an item, is of even less assistance than the longstanding permission to bring his
own chair). Although that letter seems to construe the 2019 Petition as an Appeal from the 2018
Petition, it was submitted for a different sitting of the bar exam according to the deadlines for a
Petition on that Exam and contains Petition Forms not previously submitted, so although not
explicitly acknowledged as such, the decision does enjoy a Right of Appeal under the applicable
statutes and admission rules, which I am hereby exercising. As, unlike in the past, no deadline to
appeal is mentioned in the decision letter, I posit any appeal received on or before February 3,
2020, the statutory deadline, to be timely, although to give the State Bar the maximum advance
notice and opportunity to consider my appeal, I submit it this date as quickly as was possible in
the circumstances for the issues raised, while maintaining that I may need, and constitutional due
process may entitle me to, a longer turnaround time in the future, for different appellate issues
and circumstances.

   This time, additional explanation of the denials was provided in the form of an expert opinion
from one of the experts who had given an opinion to the Bar previously on the 2017 Petition and
again on the 2017 Notice of Appeal (prior to the revised appeal statement and supplemental
expert affidavits sent thereon, but received post-grant), though seemingly not on the updated
information for the 2017 Appeal, the 2018 Petition, or the 2018 Appeal. Submitted herewith are
additional affidavits from Drs. Dresden, Clarke, and Goodman that clarifies some of the issues
the State Bar’s expert posited. I have been attempting to reach Dr. Preston, and if I can prior to



                                                2
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

the decision and before 2/3/2020, I may supplement this submission with an affidavit from him
as well.

                                            Argument:

Introduction:
   Some of the accommodation request denials in the 2019 Petition, have through the expert
opinion enclosed, now been cured from the procedural deficiencies they had held in the 2018
Appeal as to explanation of the reasons for denial, and of the ADA, California Disability Law,
and Constitutional Due Process violations this gave rise to. Specifically, explanation adequate to
reach the merits of the Bar’s decision was given as to denials of the meal breaks, the additional
extra time, the scheduling for no more than 6.5 hours of testing per day, and the weekend-only
scheduling. For your convenience, the requests that have been addressed by the expert to the
procedural extent required to provide due notice are those corresponding to numbers 1), 5), 6),
and 7) in the list of requests and corresponding supporting evidence asserted in Part III. of the
2018 Appeal. Neither the expert nor the State Bar addressed request 4) therein in the 2019
Decision Letter, despite Applicant’s challenge to the 2018 Appeal Decision focusing heavily on
his assertion of legal arguments against the reasons given by the Bar in the 2018 Appeal
Decision for their denial, but Applicant concedes the explanations in the 2018 Appeal Decision
Letter does gives Applicant sufficient notice for this to only be a procedural violation of ADA
implementing regulations and the California Government Code rather than also violating
Constitutional Due Process. However, what remains of request 2) therein as to the limitations on
the permission to bring food/drink after the singular request granted from the 2018 Appeal as to
meal break location, and request 3) therein as amended to add the supplemental option by the
2019 Petition Narrative, inadequate explanation for the denials has been given under all theories
Applicant previously asserted, and I reassert and incorporate by reference as if fully set forth
herein my positions as to the unlawfulness and remedy for that expressed in Section I. of the
2018 Appeal and expanded upon in my 2019 Petition Narrative Statement. I further maintain my
legal arguments as to the applicable standards under both Federal and California Disability law,
and what they do and don’t require substantively in regards to provision of disability
accommodations, which were not addressed by the 2019 Decision Letter beyond the Bar’s
expert’s observation of their presence in the 2019 Petition Narrative and their proper abstention
from evaluating disputes at law in favor of their evaluation of the facts pertaining to the presence
and effects of Applicant’s disabilities.

   Now, below, I address the remaining issues, including those issues (largely of fact) discussed
by the Bar’s expert, and the denials of expanded disability accommodations should be overturned
for any or all of the following five reasons elaborated upon below: (1) Both the State Bar and its
expert repeatedly misstate the record and incorrectly recite what documents and evidence are –
or are not – in the file, demonstrating the expert’s factual findings and recommendations rely on
manifestly erroneous premises regarding what evidence exists; or (2) specific areas of the
expert’s remaining analysis apply an incorrect legal standard or misapply a correct legal standard
to the facts they found; or (3) the new evidence from Applicant’s experts accompanying this
appeal changes the State Bar’s position as to the adequacy of the documents submitted for some
or all of the denied requests; or (4) the Bar’s failure to respond to Applicant’s challenge to the


                                                 3
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

legal reasons given upon the 2018 Appeal for the denial of accommodations not further
addressed in the 2019 Decision Letter waived any lawful basis for denial of those requests; or,
even with any misconceptions regarding the evidence and procedural background, the expert
consultant conceded facts that, as a matter of the substantive disability law, entitle Applicant to
some of the denied requests; and (5) that the nonportable ergonomic equipment must be treated
as facilities or auxiliary aids, and thus must be provided by the State Bar rather than brought by
Applicant.

I. Both the State Bar and Its Expert Repeatedly Misstate the Record and Incorrectly Recite What
   Documents and Evidence Are – or Are Not – In the File, Demonstrating the Expert’s Factual
   Findings and Recommendations Rely on Manifestly Erroneous Premises Regarding What
   Evidence Exists.

A. The State Bar of California misstates the list of what accommodations the Applicant has
   requested.

   For purposes of a clear record, the State Bar’s list of accommodation requests denied in the
12/17/2019 Decision Letter (hereinafter, “2019 decision letter”) repeats incorrect recitals of the
requests I had made that materially misstates what was requested from identical errors in the
2018 Decision Letter, after I had corrected and clarified what had been requested in the 2018
Appeal within footnotes 1-18 therein. I respond by incorporating footnotes 1-18 of the 2018
Appeal here by reference as if fully set forth herein. Since the issue there is what I requested,
without consideration as to what is or should be approved, these errors should be held as
manifestly so. Correction of them does nothing less or more than make sure all parties are on the
same page as to what the actually disputable issues are or are not, to better resolve those.

B. The expert consultant relied upon by the State Bar of California appears to have relied upon
   a mistaken belief about the procedural posture herein that only a singular appeal separates
   the 2017 Appeal from the 2019 Petition, which seems to have caused them to rely solely on
   the Form E newly submitted for the 2019 Petition as the only expert documentation for the
   new requests since their review of the 2017 Petition and the 2017 Notice of Appeal they
   understand to exist, and thus makes assertions about lack of expert support for precisely
   the propositions the 2018 Petition and 2018 Appeal provided ample expert support for and
   explanation of, but the 2019 Petition incorporated by reference rather than reiterate.

   I. B. Issue:

   The expert identifies them self as one of the experts who had reviewed the 2017 Petition (and
whose opinion-excerpt was included in the 2017 Decision Letter) and further reveals they had
been consulted in the 2017 Appeal, although since that appeal was decided from my opening
notice of appeal statement they presumably had never reviewed, during that consultation, the
2017 Supplemental Expert Affidavits or the 2017 Revised Appeal Statement that the Bar
received after sending the 2017 Appeal Decision Letter, but had been postmarked the same day
that Decision Letter was mailed. This is corroborated by the Expert’s present claim that specific
expert documentation those affidavits had provided was missing from the file. No State Bar


                                                 4
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

expert opinion was cited in the 2018 Decision Letter or the 2018 Appeal Decision Letter, leaving
it unclear if this or any expert was consulted for those decisions, but what expert assertions this
expert now claims are or are not on file and their description of Dr. Dresden as a “new” expert
along with other circumstantial indicators makes apparent that they read the new materials from
Dr. Dresden for the 2019 Petition and what they had reviewed previously for the 2017 Petition,
but seem to not have read the expert documents accompanying the interim, including the 2017
Supplemental Expert Affidavits, the new Expert Forms and Affidavits supporting the 2018
Petition, or Dr. Dresden’s 1/26/2019 affidavit for the 2018 Appeal.

   The expert opinion excerpt provided in the 2019 Decision Letter contains many mistakes as to
what expert documentation and factual premises I do or do not have in the record. Most of these
errors seems to stem from the expert’s apparent mistaken perception of the procedural posture,
that the 2019 Petition was an appeal (newly supported by the 2019 Narrative Statement, the new
approvals by FINRA and the Iowa Board, and Form E by Dr. Dresden) of denials of additional
accommodations requested based on the body of evidence they recall from the 2017 Petition and
2017 Notice of Appeal that they previously reviewed for their input in those proceedings, rather
than a new petition (as opposed to appeal) that relied on the documentation from a whole other
Petition and Appeal since then both comprised of substantial further expert support to that
submitted with the 2017 Petition or 2017 Appeal, but separate from the most recent submission
of yet further new supporting documents in the 2019 Petition (the 2018 Petition and 2018
Appeal, the decision letters of which cited no expert input and presumably had not been put to
this expert) to reassert denied requests from a subsequent Petition process. The expert seems to
confirm this mistaken perception of the procedural posture below:

“That was basically what had been first sought, for his having been found to have a visual
 disorder, and, LD. I’d [the Committee's consultant had] support[ed] aid, not for LD per se, but
 for the applicant having an autistic disorder. I’d supported time and one half, in a semi-private
 room. The PD [physical disability] consultant recommended an additional 30 minutes per
 phase. Such had been granted. Later, through an appeal, I’d supported double time for all
 phases, and continuation of the semi-private room. He’s been granted 6.5 hours for the first
 phase, 7.5 for the second, 6.5 for the MBE, a semi-private room, four days of testing, food and
 a beverage in the room, and permission to use his own laptop, and to have his own chair
 brought in, by him.”
 (2019 Decision Letter, Expert Excerpt 2).

    The recommendation summary referenced is attributable to the 2017 Decision Letter expert
excerpts, except that what is attributed to a different physical disability expert was recommended
by the State Bar’s visual disability expert, and the increase in the amount of extra time granted
matches the outcome of the 2017 Appeal, making it clear that is the appeal to which the instant
expert is referring. Yet, food and beverage in the room was granted not from the 2017 Petition
or 2017 Appeal, but the 2018 Petition, and this seeming mistake of when approved
accommodations were granted, in a context of Dr. Dresden being found a “new” expert, the lack
of this or any expert’s input in the 2018 Petition and Appeal Decision Letters as they were in the
2017 and 2019 Decision Letters, the expert’s thorough recitals of the evidence in the 2017


                                                 5
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

Petition and of what was presented newly or separately rather than incorporated by reference in
the 2019 Petition accompanied by affirmative claims of the absence of evidence and expert
statements that were on record in the 2018 Petition and 2018 Appeal (incorporated by reference
in the 2019 Petition), plus the totality of what the expert does and doesn’t say in other regards
later, seems to indicate a lack of awareness by the expert of the intermediate 2018 petition’s
existence, or at least it’s timing and scope. Indicators of this mistaken perception will be
presented in chronological order, not in order of their comparative probative weight, but the
above context and the prior Appeal they acknowledge being attributable to their stated
involvement in the 2017 Appeal (if prior to the decision and thus the receipt thereupon of some
of the missing expert documentation they claim is absent now) is also important for interpreting
and drawing inferences from these indicators and their collective effect. Applicant has no way of
knowing whether this mistake would have been caused by the expert believing all past
submissions’ support would have been captured by their recollections and notes from their prior
consultations, and so did not fully re-review those files, or if instead they were only tendered by
the State Bar the documents submitted that are unique to the 2019 Petition and the approvals
already in place from past process, and so presumed the completeness thereof and had no choice
but to rely solely upon those and the aforesaid 2017 recollections and notes. Unfortunately,
either way the Expert’s opinion and recommendations are made unreliable by this incomplete
review until they can reconsider after review of the full file and new evidence submitted
herewith, or alternatively if it is I who is mistaken about the scope of their awareness and review,
their opinion is unreliable because of how contrary their recitals of the evidence are to the record.

“This submission... has a new expert, Dr. Dresden, a family medicine expert, he offering an
 autism diagnosis, and, a neuro-processing disorder... Other medical issues are suggested, but
 not specified... The applicant’s expert, as noted, tenders a psychological disability verification
 form, without a report, he diagnosing autism and a neuro-processing disorder, he
 recommending the time now sought, a private room, and an experienced proctor, without
 recommending additional break time, nor the other aid now sought as pertains to the
 equipment, or hotel room, or weekend testing. The expert explains that his requests arise
 from the diagnostic tender. That’s that... And, I would note the lack of current medical experts
 who might speak to the applicant’s worsening physical condition, and associated increased
 present need, if such can be established. If the applicant is more ill now than he has been, his
 needs may well have increased. If they have, offer the evidence and the experts that establish
 this. Such would speak perhaps to the breaks that have been sought, and the additional
 testing time that has been sought for the written phases of the bar, these in addition to the
 extra testing that has been granted. Such would have a more remote connection to... the
 weekend testing, and a fully private room... The breaks are not mentioned at all by the
 applicant’s present expert. If needed, someone, an expert, needs to say so, and, they would
 need to explain why they are needed.”
 (2019 Decision Letter, Expert Excerpts 3, 5, and 6) (Emphasis Added).

  Contrary to this expert’s statement, Applicant’s primary care physician and only expert
familiar with his disabilities across medical specialties in their totality, Dr. Dresden, was not a
new expert, he having contributed a Form B (Physical Disability Verification) for both the 2017


                                                 6
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

Petition (myofascial pain syndrome only) and the 2018 Petition (myofascial pain syndrome, the
gastroparesis, dysphagia, and nissen fundoplication postoperative state forming the basis for the
meal breaks that this expert so repeatedly asserts lack expert support or explanation for despite
Dr. Dresden’s recommendation therein, and a long list of other specific medical conditions, some
of which constitute the definition of a disability more collectively by collectively limiting at least
one major life activity) and providing recommendations for those disabilities throughout; then
addressing autism, keratoconus, and the accommodations requested solely thereupon that had
previously been handled by other experts, for the first time not instantly, but for the 2018 Appeal
in his 1/26/2019 affidavit, where he was needed instead of the original experts in order to
respond to the denials of additional accommodations for those issues in time to timely
corroborate the 2018 Appeal. Importantly, that this expert believes Dr. Dresden a new expert is
best explained by assuming they did not review any of my physical disabilities in the 2017
Petition (plausible, as they seem to primarily be an expert on psychological and learning
disabilities and the 2017 Decision Letter cited other experts), and did not review documents from
the 2018 Petition or Appeal that were only incorporated by reference into the 2019 Petition (also
plausible, as the 2018 Petition and Appeal Decision Letters cite no expert input), thus reviewing
documents from Dr. Dresden only due to his Form E for the 2019 Petition, which failed to
recommend the breaks and other accommodations the expert noted were missing only because
Dr. Dresden had already completed a separate Form B for the 2018 Petition on which he did
recommend those breaks and accommodations for the physical disabilities - to which he had no
updates and had been instructed by me would be incorporated by reference separately. Dr.
Dresden had not previously completed a Form E and now needed to do so for the first time in the
2019 Petition, based on the neuropsychological testing already on file from Drs. Preston and
Pinn, because those disabilities applicable had been handled by Drs. Preston and Pinn until the
2018 Appeal, and because the online submission method change for the 2019 Petition from
previous hard copy ones would not let me submit without a Form E and just based on the
understanding this instant Bar Expert had made in the 2017 Decision Letter (that autism had
already been found despite its assertion under Form C for learning disability and which
understanding I had relied on without using a Form E in the 2018 Petition). That this expert had
not seemingly reviewed either Dr. Dresden’s two Forms B or Dr. Dresden’s 1/26/2019 affidavit
for the 2018 Appeal, thus not finding the other medical issues specified in detail and an
additional assertion of the recommendations they claim Dr. Dresden had omitted, and thus
believing him a new expert who had never made those other accommodation recommendations
they list as missing, further supports (especially if they had not reviewed documentation for
physical disabilities in 2017) my theory that they were not aware there was additional relevant
documentation in the 2018 Petition and 2018 Appeal (or in the 2017 Appeal after the issuance of
the decision and the expert’s involvement therein) subsequent to the most recent time their
opinion was solicited and yet prior to the most recent submission, nor were they aware that many
of the requests which confuse them are based upon physical disabilities both established and
“new” (to when the 2017 Petition and Appeal were submitted), and not a worsening of autism
(though the “new” expert support as to autism from Dr. Preston dated 12/5/2017, the 2018
Petition Form F as to my last semester of law school, and Dr. Dresden’s 1/26/2019 Affidavit for
the 2018 Appeal do support the increased extra time for written sections as being partially based
upon clarifications of the magnitude of the effects of my autism) or of physical conditions
asserted in 2017.


                                                  7
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

    Such a proposition is further supported by their claim of no expert support for the meal
breaks, even aside from Dr. Dresden’s support in every material document from him other than
the Form E pertaining only to mental disabilities and not the physical disabilities on which they
are requested, and as also in spite of the 2018 Form B of my gastroenterologist, Dr. Clarke (a
“new” expert that had not been involved with the 2017 Petition), making those recommendations
in the 2018 Petition and corroborating that same recommendation; by their failure to find any
expert support for more extra time on the written sections of the exam despite the original expert
(Dr. Preston)’s 12/5/2017 affidavit (received by the State Bar after their review of the 2017
Notice of Appeal) explaining the autism basis for more extra time on the written sections and
also supporting the provision of more breaks and Dr. Dresden’s 1/26/2019 corroboration to both
that and Dr. Goodman’s prior evidence that 30 minutes per section was insufficient extra time to
address the effects of Applicant’s keratoconus visual disability as an independent basis for this
that also goes to the need for more extra time than was granted there; by their insistence that I
was suggesting my medical situation had worsened since the original requests but never
specified how or provided updated expert support of it, when the 2018 Petition would have made
clear which requests were based on new (or worsening) disabilities with all of the information
thereupon they claim is missing actually present, which ones were based on new evidence (from
experts, from my law school, and from other testing agencies) regarding the effects of previously
established disabilities, and which ones were based on new (to my knowledge) aspects of the
conditions in which the California Bar Exam is administered that were affected by the effects of
my disabilities (the latter two of which they don’t acknowledge as factor(s) and seem to not have
read).

   Such procedural posture mistaken perception is even further supported by their description of
the record, which is thorough in its identification of the assertions in the 2019 Petition Narrative
Statement, the approvals for the Iowa Bar Exam and FINRA exams, and Dr. Dresden’s Form E,
as a contrast point of the detail the consideration set known to them would be addressed to, that
frames their findings of a lack of expert support for contentions clearly with precisely that
support on file in the 2018 Petition and in the 1/26/2019 affidavit for the 2018 Appeal as even
more likely to have arisen from ignorance of those documents’ existence or substance and that
intermediate Petition process that I hypothesized; such findings that this expert bases their
recommendations to deny the expanded accommodations sought upon.

“The applicant offers quite a bit of argument on his own behalf, but few new facts, basically
 asserting that his requests ought to have been allowed, the law requiring this. He speaks of
 multiple medical issues, some new, some perhaps recently developing, some perhaps
 worsening since his last pursuit of aid. He offers no expert verification as to establish that his
 medical situation has advanced/worsened over this last time period. His current expert makes
 no mention of this whatsoever. The applicant refers the reader to past medical experts, who
 can’t of course be relied upon as to verify his report of his changed medical condition as they
 haven’t apparently seen the applicant since their last submissions.

 The applicant speaks of additional financial hardship, so, the hotel payment issue is more
 critical than it had been.


                                                 8
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

 He speaks of how the Iowa Bar, and an SEC exam, had offered him what he’d sought to have,
 so, the CA Bar must follow, even as it does not appear to me that the Iowa Bar did any such
 thing, they approving but double time, and a semi-private room (basically), no break time, not
 a fully private room as had been apparently sought.

 The SEC/FINRA did grant breaks, and a private room, as the applicant so reports.”
 (2019 Decision Letter, Expert Excerpt 5) (Emphasis Added).

   The file for those prior proceedings was both attached and in the submission to the State Bar
for this petition and incorporated by reference in the 2019 Petition Narrative, but if the expert
only reviewed what they believed to have been “since the last submission,” and believed that last
submission to have been the 2017 Appeal they were seemingly last involved with (the 2017
Petition itself constituting what the expert perceived my referral “to past [PD] experts” as, and
perceived the earlier “past submissions have had expert support” to mean the 2017 Petition and
2017 Appeal, and considering both the description of Dr. Dresden as a “new” expert and the
finding that these experts did not update any basis for accommodations like the meal breaks or
the additional extra time), as the complete body of evidence for anything not decided the last
time they had been consulted (and maybe presumed that if new evidence to that had been
considered before now they would have been consulted again, as they seem to not have been, the
2018 Petition and Appeal decision letters omitting such input), then their summary of the record
would be a reasonable one as to the missing support for the new requests by my other experts
and the substance of what Dr. Dresden had or had not established, other than one exception.
That exception being the seeming misunderstanding that I ever had suggested the Iowa Board of
Law Examiners granted all or most of what is sought other than the very specific ergonomic
workstation substitute accommodation that I added in the 2019 Petition as being something that
could be an adequate substitution here (if provided by the Bar, as the Iowa Board had done,
including with at least an ergonomic chair, if not the specific kind Dr. Dresden and I requested,
also as the Iowa Board had done) to those other requests for this issue that I had made before.

    I never claimed to be in total agreement with the adequacy of the accommodation decisions of
the Iowa Board otherwise (in fact, Iowa does not provide hotel group rates to any examinee,
eliminating the basis for that accommodation, I did not request weekend only testing as that
would have made the travel to Iowa to take the exam prohibitively expensive, the Iowa Board
guaranteed my proctor request was provided as a matter of course and so accommodation was
not needed, and their denial of more extra time was explicitly predicated on an incorrect
assumption that my keratoconus was already present for prior tests such as the
SAT/LSAT/GMAT and explicitly also at the time of the neuropsychological testing quantifying
the recommendations for autism), or that they supported every request at issue here, though I did
note in the 2019 Narrative my reasons for why inadequate disability accommodations there
would be less likely to have the unequal access result in a failing outcome than such would here,
as the comparative difficulties of the Iowa Bar Exam to the California Bar Exam in regards to
pass score differences and degree of disparity between essay subject laws and MBE subject laws
gave me a substantial buffer on the Iowa one for impaired performance due to unlawful unequal
access that I did not have and won’t have for the California one, and this should be kept in mind



                                                9
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

when making any inferences from passage of the Iowa Bar Exam with the accommodations
granted there.

     The FINRA approvals did grant every request I made to them, which is offered as supporting
evidence (yet not as the conclusive compulsion that the Bar’s Expert attributes to me) of the
propriety of any overlapping requests, and any requests absent from their approval list that I am
seeking for the California Bar Exam is due to the differences in the nature of the tests; that is, the
FINRA exams are entirely multiple choice, so there is no written sections to need more extra
time for, are both at a length that accommodated testing can be achieved for on a single test day
(Saturdays available), thus eliminating the scheduling requests, is not held in a hotel, and the
proctors are never newly onboarded the night before and don’t initiate conversation during the
test time. The expert correctly notes the private room and meal breaks were granted, and omits
that provision (not permission to bring) of the complete ergonomic workstation, including the
specific Herman Miller Embody chair, was also approved. This is a comprehension issue
separate from the procedural posture mistake and seemingly resulting failure to review all of the
material documentation incorporated by reference. However, with the correct procedural posture
in mind, both their summary of the record and of the basis for the disputed requests attributed to
me are woefully inaccurate, as are most of the premises they use to base their present
recommendations to continue to deny my expanded accommodation requests.

    Certainly, the 2019 Petition Narrative Statement is, as it was explicitly prefaced, a response to
the 2018 Appeal Decision Letter, which raised primarily issues of law rather than issues of fact,
rather than a complete basis for the renewed requests, and aside from the Bar’s general assertion
of document “inadequacy,” did not address the factual issues in the 2018 Petition and Appeal
first raising the (not previously granted) accommodation requests at all. If the Expert only
referenced the documents uniquely in the 2019 Petition, present approvals, and
recollections/notes from 2017, this would explain why the expanded (not originally asserted back
in 2017) disability accommodation requests were perceived to lack the support of more than
“few new facts” plus legal argument the expert could not address. There are, however, ample
“new” issues of fact upon which the accommodations not requested in the 2017 Petition or 2017
Appeal, but that were subsequently requested, are based, and additional expert support from not
only Dr. Dresden, but also subsequent support from Drs. Goodman, Preston, and Clarke, is
present subsequent to the State Bar’s consideration of the 2017 Appeal and the review by this
expert prior to the 2019 Petition, with even more brand new clarification affidavits from them
accompanying this appeal and/or forthcoming thereupon. Again, the legal issues raised by State
Bar Counsel Destie Overpeck in the 2018 Appeal Decision Letter needed response for the first
time as this (the 2019 Petition) was the first opportunity to respond, that letter coming too late for
any further proceedings pertinent to my last attempt at the California Bar Exam, but the previous
body of facts and evidence filling all of the gaps identified by this expert had been addressed
previously and was incorporated by reference and attached as a separate file.

   The Expert later cites my assertion of “additional financial hardships” noted above as being a
basis for accommodation based on “external financial concerns, not test taking per se,” and
consequently “outside their purview,” (that being a correct observation regardless regarding their
purview as an expert fact consultant in like manner to the legal arguments, but misleading as to


                                                 10
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

its recital of my purpose for raising that concern in relation to the propriety for granting the
accommodation, and of the importance of that fact to my reasons for requesting that
accommodation as a disability accommodation). The additional financial hardships was never
relied on as the basis for the request for a hotel room, but rather as updated context surrounding
my position as to the effectiveness of the presently approved accommodation regarding the
ergonomic workstation (particularly the less portable chair) (permission to bring instead of the
provision of equally accessible facilities – a legal term that by case law is to include nonportable
equipment needed to take the exam - for the effects of the disability, and provision of auxiliary
aids, both prescribed by law as held by both FINRA and the Iowa Board of Law Examiners) for
the effects of myofascial pain syndrome (which would prevent equal accessibility to the exam
unless sufficiently ameliorated), and to correct any inferences drawn from the degree to which
the disability was a problem for the prior California Bar Exam attempts regarding the degree of
impairment that would come from a denial of the requests. Without such context, I was
concerned that my ability to access the ideal equipment sought during the exam both previous
attempts using the existing accommodation would be cited as a basis for denying more than that.
However, I posit that I was entitled to provision of equally accessible facilities from the start, and
my choice in responding to the denial of this right by expending my own resources (an added
expense that made the bar exam less accessible to me than someone without such disability) to
mitigate the situation does not alter that. Increased financial hardship goes only to my ability
and inclinations to repeat this choice and thus to the impact an unlawful denial would have on
the exam prospectively, not to whether the accommodation should have been or must be granted.
This misunderstanding of my meaning also supports that the expert had not seen the request it
was discussing in its original form, where the basis was quite clear, and thus my theory that the
2018 Petition was not fully reviewed by this expert.

   I. B. Conclusion:

   Ultimately, I posit that the present State Bar expert consultant made numerous mistakes of
material fact, regardless of cause, the ones with potential to be directly at issue in the
determination of disability accommodations (as opposed to fact errors about procedural history,
the absence of expert support for a material fact rather than a conclusive position on that fact, or
the contents of the record generally/things where the record can speak for itself without need for
subjective interpretation, all adequately addressed above, and to errors arising from mistakes of
law, which are addressed separately later) which are listed below along with some examples of
the corresponding contradictory documentation on file, but that the cause of the error appears to
me to have been the seeming procedural posture misunderstanding as to the scope and
documentary substance (possibly even existence) of the 2018 Petition and 2018 Appeal.

1. The Expert’s findings both that the only basis asserted and the only basis for which the
   accommodation requests could be asserted for the expanded disability accommodations
   requests (or at the very least, the meal breaks and the additional extra test time for the written
   sections) is “new or worsened medical condition... since the last submission.”

   “He offers no expert verification as to establish that his medical situation has
    advanced/worsened over this last time period... The applicant suggests that his needs are


                                                 11
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

     greater now as due to his worsened medical status, but if so, he needs an expert to say
     so... And, I would note the lack of current medical experts who might speak to the
     applicant’s worsening physical condition, and associated increased present need, if such
     can be established. If the applicant is more ill now than he has been, his needs may well
     have increased. If they have, offer the evidence and the experts that establish this.”
     (2019 Petition Decision Letter).

      Upon rereading my 2019 Petition Narrative Statement, which largely mirrors the requests
and basis given in the 2018 Petition rather than reiterate them, I’m baffled as to which passage(s)
therein could have given the Expert their impression that I was solely or even primarily relying
on new and/or worsening medical conditions since the 2018 Petition for the requests made to so
explicitly attribute such a position to me as they had, and even if I’m correct that the Expert was
thinking about it in terms of since the 2017 Petition/Appeal instead of the 2018 Petition/Appeal,
what could have given them the impression that basis applied so broadly to the requests that none
or few of them could survive the absence of such basis sufficiently supported. Perhaps, not
realizing my failure to appeal the denials other than extra time from the 2017 Petition in the 2017
Appeal was on account of time constraints to so appeal and that my failure to seek more than
double time as soon as the new expert support for that appeal about the comparative effects of
my disabilities as to written sections became available was because I had committed myself to
that requested amount for that first exam, they construed my receiving all sought in the 2017
Appeal as eliminating any basis for accommodations past that grant other than new and/or
worsened medical conditions? If so, and if they also hadn’t read the 2018 Petition/Appeal to be
made aware that the otherwise expanded request list (compared to 2017 Petition before appeal)
arose as much from new information about how the conditions of the exam interacted with the
effects of my hitherto present conditions and new expert information about such as from new
and/or worsening conditions, then that could explain their mistaken perception as to my position.
However, since they did mistake my position, what it was/is and not even reaching whether they
agree or disagree with it, they did not, could not speak as to what my reasoning and support
thereof actually had been, and so their whole analysis and recommendations cannot be relied
upon as to any of the disputed material facts pertaining to what disability accommodations I
should be provided on the February 2020 California Bar Exam.

   Moreover, to ensure clarity going forward, a list of requested accommodations and the expert
support/explanation of the basis is present in Part III. of the 2018 Appeal Statement, at pp. 14-20
thereof (other than Form E, the Iowa Bar/FINRA approvals, and the new affidavits
accompanying this appeal).

   Neither I nor the State Bar are bound by the previous findings from the prior petitions such
that the propriety of the grants and denials for issues present before are no longer justiciable
through some issue preclusion or res judicata doctrine such that new accommodations can only
be sought for new and/or worsening disabilities; both State Bar admission rules and the ADA
implementing regulations governing disability accommodation requests explicitly allow for
reconsideration of requests based upon new evidence or argument, so long as it is done timely
relative to the statutory deadlines for the particular exam for which it is sought.



                                                12
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

2. The Expert’s finding that Applicant’s current medical state, as demonstrated through his
   experts, does not support the meal breaks.

   “The applicant’s expert, as noted, tenders a psychological disability verification form,
    without a report, he diagnosing autism and a neuro-processing disorder, he
    recommending the time now sought, a private room, and an experienced proctor, without
    recommending additional break time, nor the other aid now sought as pertains to the
    equipment, or hotel room, or weekend testing... The breaks are not mentioned at all by
    the applicant’s present expert. If needed, someone, an expert, needs to say so, and, they
    would need to explain why they are needed.”
    (2019 Petition Decision Letter) (Emphasis Added).

    The Expert recommends denial on the basis of their allegation that Applicant has failed to
document, through sufficient expert support or any expert recommendation, a disability with
effects impairing his access to the California Bar Exam which could be ameliorated by provision
of the meal breaks. However, the record belies this allegation (even prior to this appeal, see
document list in 2018 Appeal Statement, pp. 15-16). The Expert’s factual errors as to the meal
breaks include: (1) That it is based on a worsening of autism and/or neuroprocessing disorder or
an unspecified medical condition; and (2) That no expert had (and Dr. Dresden specifically had
not) recommended the meal breaks; and (3) Insufficient expert explanation is on record as to
why the meal breaks are needed. To the contrary, the meal breaks are based largely on
gastroparesis and postoperative dysphagia, as had been explicitly stated (see 2018 Petition
Narrative Statement, 2018 Appeal Statement, 2018 Petition Forms B and attachments from Drs.
Clarke and Dresden, 2018 Appeal Affidavit from Dr. Dresden dated 1/26/2019); Dr. Dresden and
Dr. Clarke both recommended the meal breaks (just not on a mental disability form), and they
explained in detail why they should be provided to address these disabilities. Based on these
errors, the Bar’s Expert erroneously implies a conclusion that Applicant has not met his
threshold evidentiary burden. They provide no expertise-guided medical analysis as to why the
meal breaks should not be granted; their analysis is strictly clerical as to what evidence Applicant
has offered.

   Applicant notes that neither the State Bar nor its Expert have asserted that the disabilities of
Gastroparesis and Postoperative Dysphagia are not present, or that either or both would not
substantially limit any major life activity and/or the Bar Exam, or that either or both do not have
the effects asserted by Applicant’s experts, or that the effects asserted for either or both would
not adversely affect Applicant’s access to the California Bar Exam on a level playing field, or
that the effects of either or both would not be meaningfully mitigated by the proposed
accommodations. Nor has the State Bar alleged that providing such would constitute a
fundamental alteration or an undue burden. Consequently, the State Bar has neither established
nor preserved from waiver any lawful rebuttal to a prima facie presumption that the meal breaks
would be a reasonable accommodation to a documented disability, which is present by law from
the documentation that had, in fact, been offered.




                                                13
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

3. The Expert’s finding that Applicant’s mental/neuropsychological disabilities do not warrant
   more extra time on written sections than that granted on multiple choice sections.

   “I will support a continuation of the applicant’s current grant, not more... If the applicant is
     more ill now than he has been, his needs may well have increased... Such would speak
     perhaps to the breaks that have been sought, and the additional testing time that has been
     sought for the written phases of the bar, these in addition to the extra testing that has
     been granted.”
     (2019 Petition Decision Letter) (Emphasis Added).

     Although still challenging to finish in the time allotted and with more extra time required to
achieve equal accessibility supported by the evidence in that Applicant’s experts recommended
both 100% extra test time for autism and 100% extra test time for keratoconus, separate and
additive, in a good faith attempt to reduce areas of dispute Applicant is not seeking more extra
time on the multiple choice MBE than that which has already been granted, except to the extent
elected by the State Bar as a substitute accommodation for the additional breaks.

    In regards to the essay-type CBE and CPT sections, however, Applicant has consistently
failed to finish despite best efforts on all three of the bar exams taken, consistent with the
predictions of Drs. Preston and Dresden that the neuropsychological testing done indicates an
even greater impairment from the types of tasks associated with written sections than those
associated with multiple choice sections (see 2017 Appeal Dr. Preston Affidavit Dated 12/5/2017
and 2018 Appeal Dr. Dresden Affidavit Dated 1/26/2019; See Also 2019 Petition Dr. Dresden
Form E). When this information became available to Applicant’s law school during his final
semester, the law school found an accommodation of 150% extra time on the written sections of
law school exams to be reasonable (see 2018 Petition Form F). Accordingly, the multi-expert
analytical interpretation of empirical testing results measured prior to the acquisition of
keratoconus and without even accounting for the slowed reading impairment therefrom
establishes that 150% is the correct amount of extra time for autism and secondary
neuroprocessing impairments on the written sections of the exam. It always had been, but the
documentation to assert such had not been available to me for the 2017 Petition and I believed
myself bound to that position procedurally in the appeal until it became a new exam and petition.
Accordingly, and as explained in point 1. above, I do not need to assert or demonstrate that my
disability has worsened, only that more time is the proportional amount to the effects of my
disabilities. Since this primary basis for this extra time had already been clearly asserted (see
2018 Appeal Statement, pp. 18-19), the Bar’s expert erred in recommending denial just because
a new and/or worsened medical state had not been asserted and proven.

   150% extra time should be granted for autism on the written sections of the exam. I’d note
that the Bar’s expert has already stipulated in their 2017 opinion that autism is present,
substantially limits at least one major life activity, would impair Applicant’s ability to access the
California Bar Exam without extra test time, and could be ameliorated by extra test time. Their
sole disagreement is only as to the precise amount that should be provided, yet they offer no
explanation as to why they don’t find the neuropsychological testing to support greater
impairment for the written sections than the multiple-choice sections despite the findings of Drs.

                                                 14
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

Preston and Dresden to the contrary, nor do they offer any explanation for the uniformity across
all test sections in their recommendation as to the proper amount of extra time when one should
not need to be an expert to notice that the neuroprocessing involvement for the process of
transmitting Applicant’s knowledge of the legal subject matter tested would not be identical
between those two formats. That issue is very important, as accommodations are supposed to be
tailored to the nature and severity of the effects of the disability as closely as possible under the
level playing field equal accessibility standard, and with such precise testing on record a uniform
recommendation would not seem a correct application of that standard. The ability to interpret
the raw evidence such is the area where an expert opinion adds value to a fact finder, much more
so than the clerical task of reciting assertions and the contents of documents from other experts.

4. The Expert’s failure to address Applicant’s alternate request for more extra time on the
   written phases of the exam on the basis that adding 30 minutes per session is insufficient to
   address the effects of Applicant’s visual disability.

   “I will support a continuation of the applicant’s current grant, not more... If the applicant is
    more ill now than he has been, his needs may well have increased... Such would speak
    perhaps to the breaks that have been sought, and the additional testing time that has been
    sought for the written phases of the bar, these in addition to the extra testing that has
    been granted.”
    (2019 Petition Decision Letter) (Emphasis Added).

        Applicant has also been recommended, by Drs. Goodman and Dresden, double time on
    all sections of the Bar Exam additive to that provided for autism. The State Bar has to date
    granted 30 minutes per session, on average about 16% extra time, additive to the autism
    grant upon this basis. Applicant posits that after Dr. Goodman rebutted the Bar’s 2017
    Visual Disability Expert’s premises for the vast disparity in recommendations (that
    Applicant’s keratoconus could largely be corrected by appropriate glasses, which was
    incorrect, as well as the heightened severity in the effects as regards eye fatigue and slowed
    reading due to the aggravating medical condition of severe dry eye syndrome that the 2017
    Bar visual expert failed to acknowledge or address) in his affidavit dated 11/27/2017 for the
    2017 Appeal, and after Dr. Dresden corroborated the double time recommendation in his
    1/26/2019 Affidavit for the 2018 Appeal, the weight of the evidence became so
    overwhelming that the amount of additive extra time for visual disabilities was and is
    inadequate to address the effects of that disability, especially as neither the Bar’s present
    expert nor its original one has offered any rebuttal as to why the effects of this condition
    correspond to less need than that found by Applicant’s experts and by such a large margin.

        Despite the strong expert support for more than an extra 30 minutes per session added on
    this basis, Applicant is not necessarily insisting additional extra time to that granted on the
    MBE, nor am I insisting the full 200%-250% extra time that my experts would collectively
    support. This is not an admission that 200%-250% extra time would be unreasonable for the
    totality of my disabilities, but rather is a good faith effort to narrow the issues in dispute.
    However, the past and present underaccommodation of Applicant’s visual disabilities is
    asserted as an independent basis for at least 150% extra time on the written portions of the

                                                 15
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

    exam.

      Again, as Applicant need not prove new and/or worsened medical state, as explained
   above, the absence of such in regards to autism is not a basis to deny the request as the Bar’s
   Expert recommended instantly. In the context of the expert recommendations offered, it is
   reasonable to attribute Applicant’s failure to finish the CPT and struggle to finish the CBE
   with answers reflecting the full scope of his knowledge consistently across all attempts at the
   exam to insufficient disability accommodations to create a level playing field on that exam.
   Applicant does, however, note that keratoconus was not present and/or diagnosed at the time
   he applied for accommodations on college exams, law school exams prior to his final
   semester, the SAT, the LSAT, the GMAT, or the MPRE. It has only been asserted for the
   California and Iowa Bar Exams and the FINRA exams, the latter being all multiple choice
   and approving all time sought.

5. The Expert’s finding that Applicant’s disabilities do not warrant the ergonomic equipment
   and/or the hotel room to facilitate his bringing the same, to the extent made.

   “The applicant’s expert, as noted, tenders a psychological disability verification form,
    without a report, he diagnosing autism and a neuro-processing disorder, he
    recommending the time now sought, a private room, and an experienced proctor, without
    recommending additional break time, nor the other aid now sought as pertains to the
    equipment, or hotel room, or weekend testing... The expert does not explain why the now
    needed aid would be greater than the aid that had been granted the applicant in college,
    for the LSAT, or even that which had been granted the applicant in law school... I would
    ask the applicant to again keep in mind his Iowa grant, and how this was for a test that has
    been, or will be taken, and to how closely this exam parallels the exam of issue... The
    hotel payment issue is outside of my purview, this relating to external financial
    concerns, not test taking per se.”
    (2019 Petition Decision Letter) (Emphasis Added).

      Applicant is unclear whether the Bar expert is declining to address the ergonomic
equipment or recommending the denial of its provision. Applicant is similarly unclear as to
whether the State Bar’s limitation of accommodation for this issue to permission to bring, rather
than provision or offered substitution for provision, turns on any issues of fact that either of our
respective experts could speak to, or whether that limitation is a purely legal conclusion as to the
extent of the State Bar’s obligations upon a finding that such equipment is in fact necessary to
provide Applicant equal accessibility to the exam. Applicant addresses that scenario separately
in a later section, but to the extent that provision or one of the substitutions becomes approvable
in the Committee’s analysis upon certain factual showings or expert recommendations, Applicant
addresses the Expert’s position here.

    As addressed thoroughly above, the expert was wrong that Dr. Dresden had not
recommended the equipment. To the contrary, Dr. Dresden has been recommending this
accommodation from the start, since the 2017 Petition, and in greater detail each successive


                                                16
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

submission, including within his 2018 Petition Form B attached letter, his 1/26/2019 affidavit for
the 2018 Appeal, and now his 12/19/2019 affidavit for this appeal. The basis for his
recommendation is the physical disability of myofascial pain syndrome, although the severity
and impact of its effects are aggravated by the autism, as he wrote. I even sought another
opinion from another of my doctors, neurologist Dr. Chien-Ye Liu, who wrote an affidavit on the
narrow issue of the chair that a chair with the features at issue is reasonable for addressing this
condition, which is also enclosed. The documentation amongst all submissions collectively is
exhaustive at explaining the reasons for access to the equipment during the exam.

    Permission to bring is not sufficient to ensure access to the equipment for the exam. I am
unable to independently transport the chair physically, as corroborated by my expert(s), and do
not have a vehicle that fits it fully assembled. I do not own or have access to an adjustable
height motorized sit-or-stand desk, nor would I have had any more ability to transport that. The
punctuality constraints and lack of a margin for error or delay for any agency issues with regards
to the performance of third parties on the exam days themselves prevents the feasibility even of
securing the services of a mover both ways on each day of the exam, or on exam days, nor would
imposing upon me the burden of acquiring such provide me equal accessibility. I can maybe do
so as a courtesy the days before and after testing, but this would require me to stay in the hotel
the test is held in, as I’ve done previously. To require that I do so at my own expense and my
own responsibility to ensure availability would not be providing me equal access to the exam as
compared with someone without such disability. I have been as flexible as possible on this issue,
offering the State Bar four different options for accommodating this issue, of which provision
was one, storage from orientation check in to the test and between test sessions and immediately
following the exam until the next day if needed with the Bar’s acceptance of responsibility for
my equipment being another, the iteration on which equipment is to be provided that worked for
the Iowa Bar being another, and the provision of the hotel room being another. Only one is
required. I have been even more flexible in the past, by staying in the hotel at my own expense
and arranging moving assistance for the chair before and after the exam, but I should not have
been required to do so then and this is therefore not a basis for requiring me to do so now.

    Again, I do not need to establish that the medical basis is new or worsened since the last
submission to challenge the propriety of past denials, and I am allowed to submit new evidence
on appeal. I not only have done so for this appeal, but I submitted highly probative new
evidence in the 2019 Petition for this accommodation than that before: the approval of provision
of the ergonomic equipment to include the specific chair at issue by FINRA, and the provision of
alternative equipment by the Iowa Board that I conceded would be an adequate substitution if
elected here. Those approvals make the California Bar the only testing agency from which this
accommodation has been requested to deny it. The Expert complains of inadequate explanation
for why accommodations requested here, perhaps including this one, were not provided on the
SAT, LSAT, in college, or in law school. It was not requested for those tests. The disability on
which it was based was not yet present for the SAT. As Dr. Dresden explains in greater detail in
his affidavit for this appeal, the access to my normal physical therapy treatment is not impacted
by those exams, given for part of one day and not depriving me of sufficient business hours
availability or requiring relocation from where my established providers are, and the California



                                                17
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

Bar Exam’s length and conditions expose me to greater symptoms from my disabilities than
would those other exams, increasing the importance of better support than is offered standard.

6. The Expert’s finding that the effects of Applicant’s disabilities Applicant has asserted, both as
   to diminishing ability to concentrate over the periods of testing at the length of the bar exam
   and the nonlinear growth in extra time relative to base time required to create a level playing
   field for this disability the longer the base time the test is designed to take is, a basis for
   scheduling the test over no more test time per day than a standard candidate would have and
   instead administering extra time by increasing the number of exam days sufficiently to
   provide this, is measured solely as a product of how “tired” Applicant may become, and that
   the variable severity of effects dependent on that factor amounts to “conditional” impairment,
   where that term at law is defined as “more than a mere hypothetical” or something possible
   yet not probable.

  “The test day limit, and the weekend testing, as presented, appear linked to the applicant’s
   concerns about how tired he might become, or, his concern about a need for medical
   appointments, and the scheduling of this. Such are what might be called conditional issues,
   addressing what might happen, not, what will happen. Aid is not generally tendered as to
   address such concerns, for what might happen, won’t always happen. Not all of our
   concerns come to pass.”
   (2019 Petition Decision Letter) (Emphasis Added).

      The scheduling accommodation that extra time accommodations increase the number of
   days the exam is scheduled for rather than the length of testing per day compared to a
   standard administration, is asserted as an issue of attention and concentration impairment
   severity as to Applicant’s autism and neuroprocessing impairments and avoiding handicaps
   there that could make the amount of extra time proportional to the effects measured and
   quantified by Drs. Preston and Pinn unreliable for autism. Tiredness could become a
   secondary handicap, if not for the lengths of test days present now, then for the hypothetical
   where the 150% extra time on written phases and meal breaks were granted, but the State Bar
   insisted at keeping to a schedule for completion over four days, but the Expert was wrong to
   assume sole and total reliance on such.

      This would be no more of a conditional impairment than the need for extra time generally;
   that such diminishing attention and concentration would arise from test days longer than
   standard is well established in the neuropsychological testing and is asserted by Dr. Preston
   in his 12/5/2017 affidavit as well as by Dr. Dresden in his 1/26/2019 affidavit. This is based
   on a stable and consistent impairment rather than a transient and unpredictable one like the
   rules for conditional impairments and temporary disabilities address. The effects are not
   speculative, and are far more substantiated as likely to occur than a mere hypothetical, the
   legal standard at issue.




                                                18
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

7. The expert’s determination that how tired Applicant may become was a basis asserted for the
   weekend only scheduling request, or that the scheduling constraints for the degree of medical
   treatment appointments appropriate for Applicant’s health care is sufficiently variable and
   speculative that a substantial adverse health care effect or unduly burdensome strain to avoid
   such with standard conditions relative to someone requiring only ordinary health care would
   be merely hypothetical and improbable, such as to make Applicant’s medical need for the
   nature, quantity, and distribution of appointments a conditional disability requiring no
   accommodation, and thus that weekend only scheduling should be denied.

   “The applicant’s expert, as noted, tenders a psychological disability verification form,
    without a report, he diagnosing autism and a neuro-processing disorder, he
    recommending the time now sought, a private room, and an experienced proctor, without
    recommending additional break time, nor the other aid now sought as pertains to the
    equipment, or hotel room, or weekend testing... The expert does not explain why the now
    needed aid would be greater than the aid that had been granted the applicant in college,
    for the LSAT, or even that which had been granted the applicant in law school... I would
    ask the applicant to again keep in mind his Iowa grant, and how this was for a test that has
    been, or will be taken, and to how closely this exam parallels the exam of issue...The test
    day limit, and the weekend testing, as presented, appear linked to the applicant’s
    concerns about how tired he might become, or, his concern about a need for medical
    appointments, and the scheduling of this. Such are what might be called conditional
    issues, addressing what might happen, not, what will happen. Aid is not generally
    tendered as to address such concerns, for what might happen, won’t always happen. Not
    all of our concerns come to pass.”
    (2019 Petition Decision Letter) (Emphasis Added).

      The weekend testing is not requested for any basis for which how tired Applicant might
become has any relevance. My need for medical appointments and the other business hours
management tasks thereupon as frequently, inflexible, and time interval sensitive as I’ve needed
it, has been consistent enough that the treatment difficulties blocking off a full business week
would cause are not speculative or hypothetical. Dr. Dresden spoke to this in his 1/26/2019
affidavit. I have had such a level of chronic treatment needs since no later than 2015, and this
has escalated substantially 2017-2019. 2020 is not likely to be different.

    The only other exam to take all of business hours for several consecutive business days was
the Iowa Bar Exam. I did not request this accommodation there on account of the location of the
exam, in Iowa, with any change to such clearly a fundamental alteration. I could not have
afforded the travel expenses of a several weeks long trip to Iowa, nor of multiple weekend trips,
and so I decided that the unequal accessibility the business day testing would cause due to its
impact on my medical scheduling would not be avoidable by reasonable accommodation, and I
could not access the exam at all without enduring such.




                                               19
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

8. The expert erred in finding the lack of an accommodation for single day FINRA exams
   relevant to what scheduling accommodations the effects of Applicant’s disabilities might
   require for the multi-day California Bar Exam, and moreover, concluding weekend testing
   was not offered because it was not a disability accommodation (the FINRA exam was taken
   on a Saturday).

   “I would again direct the applicant to the Iowa exam, and in this instance, the SEC exam,
    that did not appear in either instance to offer a specific test day limit, or, weekend testing.”
    (2019 Petition Decision Letter) (Emphasis Added).

    The FINRA exam approvals is also irrelevant to both of the scheduling accommodations
requested (weekend and number of days). Both the SIE and Series 66 are single day tests, and
do not unduly strain medical treatment needs even if scheduled for a weekday, though in any
case are also offered on Saturdays. Neither are long enough for accommodated testing to pose a
length at which the autism and neuroprocessing issues would materially increase beyond that
accommodated by the extra time. Accordingly, the Expert should reconsider their
recommendations on these accommodations.

9. The expert erred in finding that Applicant was not provided test days no longer than a
   standard test day would have been for the Iowa Bar Exam, when like with assignment to a
   proctor with Applicant’s criteria, that had been determined as what would be provided
   without a specific accommodation.

   “I would again direct the applicant to the Iowa exam, and in this instance, the SEC exam,
     that did not appear in either instance to offer a specific test day limit, or, weekend testing.”
    (2019 Petition Decision Letter) (Emphasis Added).

   The Iowa Bar Exam schedule did not have any day substantially longer than a standard test
day, and did what is requested as an accommodation here as a matter of course, omitted as not
needing an accommodation (like with the proctor request) for provision.

10. The expert erred in finding that the Iowa Board denied Applicant weekend scheduling of
    testing, because such was not requested of them despite necessity for equal accessibility due
    to the travel expenses being such for the location of the exam that Applicant would not be
    able to access the exam at all with such a schedule over that number of weeks, unlike here,
    and a location outside the jurisdiction was not requested as it would have been a
    fundamental alteration.

     “I would again direct the applicant to the Iowa exam, and in this instance, the SEC exam,
      that did not appear in either instance to offer a specific test day limit, or, weekend
      testing.”
      (2019 Petition Decision Letter) (Emphasis Added).




                                                 20
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

     In addition to finding that Applicant should not be provided weekend only scheduling due
to the conditional issue, the Expert appears to have found that the Iowa Board had denied such.
As explained above in 7) above, it was not requested of them for the reasons therein.

11. The expert’s failure to identify the effects of disabilities other than autism and the neuro-
    processing disorder and analyze their effects to determine independently whether they would
    be ameliorated towards a level playing field by the proposed accommodations therefor; or if
    they found themselves unqualified to evaluate such, their failure to recommend that the
    State Bar secure the opinion of a different expert in the appropriate specialty (unless they did
    so in a redacted portion of their opinion outside the excerpts, in which case the State Bar
    erred in not securing and furnishing to Applicant such an opinion).

    “... he offering an autism diagnosis, and, a neuro-processing disorder... Other medical
    issues are suggested, but not specified... for his having been found to have a visual
    disorder, and, LD. I’d [the Committee's consultant had] support[ed] aid, not for LD per se,
    but for the applicant having an autistic disorder. I’d supported time and one half, in a semi-
    private room. The PD [physical disability] consultant recommended an additional 30
    minutes per phase. Such had been granted. Later, through an appeal, I’d supported double
    time for all phases, and continuation of the semi-private room. He’s been granted 6.5
    hours for the first phase, 7.5 for the second, 6.5 for the MBE, a semi-private room, four
    days of testing, food and a beverage in the room, and permission to use his own laptop,
    and to have his own chair brought in, by him.”
    (2019 Petition Decision Letter).

     The Expert is wrong that other medical issues were not specified. Dr. Dresden included a
full list in his 1/26/2019 affidavit for the 2018 Appeal, but explicitly stated the myofascial pain
syndrome, gastroparesis, and postoperative dysphagia before that, while relying on Dr. Goodman
to support the keratoconus and dry eye syndrome at the time of the 2018 Petition. Regardless,
since the 2019 Petition incorporated all of the previous submissions by reference, all of the
conditions should have been addressed by the appropriate expert. This expert mostly addresses
autism and the neuroprocessing disorder, and while the presence of physical conditions is
acknowledged, they don’t offer analysis as to the effects those conditions have and the
relationship between those and the accommodations at issue. This may be somewhat
understandable if this expert is a specialist, which is suggested by their focused role on autism
and learning disabilities in the 2017 Petition, where (unlike here) they were one of multiple
experts consulted. However, if that is the reason for the narrow analysis here, their opinion
should have suggested the State Bar consider a different expert for the physical and visual
disabilities, or if they did and that was redacted, the State Bar should have done so.




                                                21
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

12. The expert’s failure to address the sub-requests as to minimum distraction test environment
    other than proctor assignment and fully private room (e.g. concerning when questions
    regarding timing of lunch break(s) would be or proctor conversations in the test room) or the
    request for permission to bring food and drinks without the dietary restrictions of only “non-
    aromatic” food, and the prohibition on drinks that are only sold in a can, would
    unnecessarily impose.

   “As to the proctor, as the applicant writes, this hadn’t become an issue in his last taken bar,
    but, as it might be an issue for a future bar, he asks for this... In this way, this too is a
    conditional request... for what might happen, not, for what will certainly happen. The
    applicant’s own words appear to recognize that his concerns do not always come to
    pass. I’d ask that he keep this in mind with regards this next to be taken bar.”
   (2019 Petition Decision Letter).

     While I dispute that the proctor requests are categorized as conditional for purposes of what
accommodations are due, I believe the error was a misunderstanding of the applicable law by the
medical expert, and not a mistake of fact, so this will be addressed separately in a subsequent
section.

    The scope of the relevant request as asserted in the 2018 Petition, however, goes far beyond
the training and experience of the proctor to whom I am assigned. The Expert has explained
their reasons, in the 2017 Decision Letter, for recommending the denial of a guaranteed fully
private test room, and I don’t have anything to add to my response in the 2018 Petition Narrative
Statement. The Expert does not, however, address the requests pertaining to proctor
conversation in the test room, Applicant-initiation of any breaks that Applicant does get, or any
other subpart of the requests in the 2018 Petition Narrative at p. 10. Similarly, the expert does
not address the remaining limitations on the permission to bring food or drink (at pp. 5-7) and the
impact with existing medical dietary restrictions. Therefore, it was not appropriate of the Expert
to recommend denial of any accommodation not currently in place.

13. The expert’s failure to provide any independent medical analysis as to why the disabilities
    that are undisputed do not justify the additional extra time for written sections, the meal
    breaks, the scheduling accommodations, or the ergonomic equipment, and sole reliance on
    the mistaken claim that Applicant’s experts had not supported them, and for the first three,
    that the Iowa Bar did not provide such (only true for the first two as weekend scheduling
    was not requested and scheduling for no more per day than standard was provided without
    an accommodation).

   “He offers no expert verification as to establish that his medical situation has
    advanced/worsened over this last time period. His current expert makes no mention of
    this whatsoever. The applicant refers the reader to past medical experts, who can’t of
    course be relied upon as to verify his report of his changed medical condition as they
    haven’t apparently seen the applicant since their last submissions... The applicant’s expert,
    as noted, tenders a psychological disability verification form, without a report, he


                                                22
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

     diagnosing autism and a neuro-processing disorder, he recommending the time now
     sought, a private room, and an experienced proctor, without recommending additional
     break time, nor the other aid now sought as pertains to the equipment, or hotel room, or
     weekend testing... The expert does not explain why the now needed aid would be greater
     than the aid that had been granted the applicant in college, for the LSAT, or even that
     which had been granted the applicant in law school. The applicant suggests that his needs
     are greater now as due to his worsened medical status, but if so, he needs an expert to say
     so. His current expert does not. His past PD experts don’t, can’t, speak to additional
     current needs. Not unless they are brought up to date... I will support a continuation of
     the applicant’s current grant, not more. I would direct the applicant’s attention to his Iowa
     Bar grant, noting how parallel it is to the CA grant. And, I would note the lack of current
     medical experts who might speak to the applicant’s worsening physical condition, and
     associated increased present need, if such can be established. If the applicant is more ill
     now than he has been, his needs may well have increased. If they have, offer the evidence
     and the experts that establish this. Such would speak perhaps to the breaks that have
     been sought, and the additional testing time that has been sought for the written phases
     of the bar, these in addition to the extra testing that has been granted. Such would have a
     more remote connection to... the weekend testing, and a fully private room. I would ask
     the applicant to again keep in mind his Iowa grant, and how this was for a test that has
     been, or will be taken, and to how closely this exam parallels the exam of issue. If the
     applicant’s health has worsened, it would appear to have been a very recent change.
     I will not support the sought breaks, nor any more support than has been put currently
     into place... The breaks are not mentioned at all by the applicant’s present expert. If
     needed, someone, an expert, needs to say so, and, they would need to explain why they
     are needed.”
     (2019 Petition Decision Letter) (Emphasis Added).

    Summarizing and cataloging the assertions of others, even when done with greater accuracy
than here, is a clerical task. The value medical expert consultants can offer is in interpreting the
symptoms reported, clinical test results, and the medically studied nature and effects of
established disabilities to address issues as to disabilities’ presence, effects, and the effectiveness
of proposed accommodations at ameliorating those effects. The instant Expert provides no
expertise-guided medical analysis as to why any of the expanded disability accommodations
should not be granted; they either rely on their (usually inaccurate) perception of lack of
evidence from Applicant’s experts for the propositions they see as the dispositive issue
(sometimes also not matching the correct legal standard) or else on decisions of other test
agencies that should not be so open-and-shut conclusive, especially where they were off-point
for the reasons discussed above or else circularly formed from earlier errors of the California
Bar. If an expert is to recommend a denial, they should do an independent, detailed evaluation
that impartially follows the undisputed facts to test whether the accommodation and its basis has
merit, not just how well documented it may be by others.




                                                  23
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

II. Other Issues with the Excerpt of the Consultant Expert Opinion:

A. The Consultant, in their recital of what Applicant’s experts must assert to justify the meal
breaks, repeated their legal error from their 2017 Petition Decision Letter Opinion that was
challenged in the 2017 Appeal as to the ADA standard for the duty to provide reasonable
accommodations for found disabilities, in that contrary to the expert’s analysis, a showing of
absolute necessity to making an attempt at the exam is not required where Applicant shows the
effects of a condition substantially limiting at least one major life activity would impair a
material aspect of taking the exam, or cause an adverse condition or effect due to taking the
exam, to the extent of preventing equal accessibility to the exam or a level playing field thereon
compared with someone without such impairment or adverse effect, that could be mitigated by
the proposed accommodations and without a timely and duly substantiated assertion of
fundamental alteration or undue burden therefrom.

“The breaks are not mentioned at all by the applicant’s present expert. If needed, someone, an
expert, needs to say so, and, they would need to explain why they are needed. Not why they
might be desirable, not how they might allow create a beneficial/optimal testing experience,
but why they are required. Aid is for need, not so that one’s preferences, however well
explained, might be addressed.”
(2019 Petition Decision Letter).

   This present expert made a similar legal error in their recital for the standard governing the
obligation to provide disability accommodations under Title II of the ADA back in 2017, when
they opined:

“Double time might indeed be best, but, one gains the aid that one needs, that is sufficient to
 meet one’s needs, not all that might be best and/or preferred.”
(2017 Petition Decision Letter, p. 3).


   Applicant responded in his Revised Appeal Statement for the 2017 Appeal dated 12/5/2017,
pp. 9-12. Applicant elaborated on the correct legal standard governing Title II ADA duties, a
recital continued into the 2018 Appeal Statement dated 1/6/2019 at p. 8, and most
importantly, addressed in the 2019 Petition Narrative, pp. 3-11. Maintaining the positions
therein as if fully set forth herein, Applicant notes that the Expert’s implication that medical
necessity is a required element to create the statutory right in “aid” (disability
accommodations) is incorrect. To the contrary, all Applicant need show for a threshold
presumption in his favor that the accommodation is reasonable and must be provided is that
the proposed accommodation addresses adverse effects for or from taking the exam due to the
disability (mental or physical impairment substantially limiting at least one major life activity)
and is as reasonably proportional as is possible to the magnitude of amelioration to put
Applicant at as little a disadvantage compared to people without such impairment. Even upon
such, at the proper stage of considering the request the State Bar can rebut that presumption,


                                                24
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

such as by establishing fundamental alteration or undue burden. However, to reach the prima
facie threshold where the presence of disability is already undisputed, Applicant need only
establish adverse effects relating to the exam with that disability and articulate how the
proposed accommodation would mitigate such effects and be reasonably measured where
possible to creating a level playing field. Not that Applicant couldn’t possibly attempt the exam
without such accommodation or even that Applicant couldn’t possibly pass the exam without
the accommodation, and/or not that Applicant would suffer grievous injury should the
accommodations not be provided. If the cause is the disability, and the effect is going to be a
barrier (whether performance impairments on the exam not relating to actual knowledge of the
subjects tested, avoidable uncomfortable medical symptoms, financial, or otherwise) to equal
accessibility as compared to an examinee without any disability, aid is presumed mandatory
subject to specific legal defenses even if the absence of that aid would not be insurmountable
to the outcome sought. Absolute necessity is too high a bar for the intent of Congress. And to
the extent that the State of California has prescribed additional aid for a different or lesser
threshold test, Applicant had asserted such rights in the 2019 Petition pursuant to California
Government Code § 11135 et seq. and any other applicable California statute.

     This doesn’t mean that Applicant is entitled to anything he wants just because he is disabled.
If the “preference” bears no rational relationship to addressing the effects of the disability or is
grossly and unnecessarily disproportional to them, for example, provision of that would not be
required. Yet, “optimizing” the testing experience for the adverse effects of the disability to be
as mitigated as possible for equal accessibility, and not merely to the minimum required for strict
accessibility, is the correct guideline for what should be granted, the Expert was wrong to claim
otherwise, and the Expert’s recommendations cannot be found reliable unless and until this
mistake of law is no longer relied upon.

B. The Expert Consultant appears both to mistake the legal standard for a conditional disability
and incorrectly asserts that a high variability (without accommodation) of proctor behaviors
largely within the control of the State Bar through selection, training, and instruction, can make
any disability basis for a request such as Applicant’s a conditional disability, wherefore there is
no duty to accommodate for speculative conditions where the effects would be “mere
hypotheticals” or unlikely possibilities, because that rule applies specifically to whether the
effects of the medical condition constituting disability occur only sporadically and cannot be
predicted or measured for the time of the exam and not to whether a disability that would
consistently and demonstrably create predictable adverse effects upon the conditional external
trigger will be triggered by the variable behavior of the State Bar’s proctors.

“Such are what might be called conditional issues, addressing what might happen, not, what
will happen. Aid is not generally tendered as to address such concerns, for what might happen,
won’t always happen. Not all of our concerns come to pass... Aid is for the need that has been
documented as present, not as might address that which might become present... As to the
proctor, as the applicant writes, this hadn’t become an issue in his last taken bar, but, as it
might be an issue for a future bar, he asks for this... In this way, this too is a conditional



                                                 25
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

request... for what might happen, not, for what will certainly happen. The applicant’s own
words appear to recognize that his concerns do not always come to pass. I’d ask that he keep
this in mind with regards this next to be taken bar.”
(2019 Petition Decision Letter) (Emphasis Added).

    While the Bar’s Expert is correct that conditional disabilities, as they are correctly defined by
law, are not entitled to disability accommodations under the ADA. However, the Expert’s error
is that they conflate the external standard testing conditions created and controlled by the
State Bar itself, which in this specific instance might but not necessarily will prejudice
Applicant’s testing experience more severely due to effects of autism compared to a
neurotypical examinee, as what the law requires not be conditional to require accommodation.
It’s not the actual need or the standard conditions at issue, but rather the presence and effects
of the disability itself that must be sufficiently stable and predictable that the adverse disability
effects be “more than a mere hypothetical.” Someone who occasionally gets migraine
headaches at random, for example, might not be entitled to accommodations, since the effects
of the headaches does not have a consistent or predictable measurability where they are not
present most of the time and there is no pattern to establish when they would be present.

   In contrast, the effects of my autism in a particular set of conditions, such as those present
on the July 2018 California Bar Exam, is consistent and predictable. Since the disability itself is
not transient and the effects for a particular triggering circumstance are predictable and
adversely affect equal accessibility to the California Bar Exam due to that disability, the State
Bar cannot get out providing an accommodation against the triggering conditions solely in its
control just by asserting that they might, but do not guarantee that they will, moot it with what
the standard testing conditions are. Such a rule would allow for the denial of any
accommodation against the presence of flashing lights for disabilities like epilepsy, for example,
which would only produce effects in the event of a trigger but would consistently do so when
that trigger is present, just by asserting uncertainty as to whether there would be flashing lights
otherwise. For this reason, the presence and effects of the disability must be inherently
variable and unpredictable, such that they are inherently a mere hypothetical prospectively,
not simply patterned to be more severe in specific circumstances that are not a certainty.

C. General Seeming Misconceptions Regarding Applicant’s Burden of Proof.

“And, I would note the lack of current medical experts who might speak to the applicant’s
worsening physical condition, and associated increased present need, if such can be
established. If the applicant is more ill now than he has been, his needs may well have
increased. If they have, offer the evidence and the experts that establish this.”
(2019 Petition Decision Letter).

   Applicant believes it probable that the Expert’s perception was in terms of just not having seen
all of the expert support in the 2018 Petition and 2018 Appeal submissions, but to the extent
they’re claiming that I must prove all recommendations are “up to date” to be admissible as


                                                 26
         Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                             February 2020 California Bar Exam
                                       File No. 468532

evidence in support of a Petition by having each past expert certify such for each individual bar
exam that those remain their recommendations. Stable, typically permanent disabilities do not
require such; to require this, the Expert would have to assert that the original disability would be
temporary or highly fluctuating in the severity of its effects. If the condition is a permanent
disability, prior recommendations remain valid. A contrary requirement would impose an undue
chilling effect on readily accessible disability accommodations, because of the substantial
expense, time, and scheduling lead time burden to see every specialist, if they’re even still
available and in the same geographic proximity, without any change in symptoms, right before
compiling a Petition for Testing Accommodations twice per year. That documentary burden,
like the documentary burden I have been forced into expending immense and debilitating
resources to provide in my pursuit of bar exam disability accommodations only to constantly be
held as not present or inadequate to reach the merits even where such a claim lacks any credulity,
violates 28 C.F.R. § 36.309(b)(iv), 42 U.S.C. § 12148(a)(1), 42 U.S.C. § 12203(b), and California
Government Code § 12944 et seq.

III. The New Expert Affidavits Accompanying This Appeal:

      Please find enclosed or attached:
1.   The new affidavit of PCP Dr. Dresden regarding all disabilities.
2.   The new affidavit of Gastroenterologist Dr. Clarke regarding the meal breaks for
     gastroparesis and postoperative dysphagia.
3.   The new affidavit of Ophthalmologist Dr. Goodman regarding extra test time for keratoconus
     and dry eye syndrome.
4.   The new affidavit of Neurologist Dr. Liu corroborating the propriety of the chair for
     myofascial pain syndrome.

  Other affidavits may be forthcoming from other experts hereupon post-submission. I do not
summarize the letters, which reaffirm and expand upon the previously provided information,
because they speak for themselves. They should independently cure any evidentiary defect the
Bar’s Expert may have perceived.

IV. Accommodations That Must Be Granted Due to Waiver Irrespective of Disputed
Substantive Law and/or Disputed Facts, or Where the Correct Substantive Law Requires
Provision Relying Only on Undisputed Facts:

    Neither the expert nor the State Bar addressed the requests grouped as 4) from Part III. of the
2018 Appeal Statement dated 1/7/2019 in the 2019 Decision Letter, despite Applicant’s
challenge to the 2018 Appeal Decision focusing heavily on his assertion of legal arguments
against the reasons given by the Bar in the 2018 Appeal Decision for their denial, but Applicant
concedes the explanations in the 2018 Appeal Decision Letter does gives Applicant sufficient
notice for this to only be a procedural violation of ADA implementing regulations and the
California Government Code rather than also violating Constitutional Due Process. However,
what remains of request 2) therein as to the limitations on the permission to bring food/drink
after the singular request granted from the 2018 Appeal as to meal break location, and request 3)
therein as amended to add the supplemental option by the 2019 Petition Narrative, inadequate


                                                27
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

explanation for the denials has been given under all theories Applicant previously asserted, and I
reassert and incorporate by reference as if fully set forth herein my positions as to the
unlawfulness and remedy for that expressed in Section I. of the 2018 Appeal and expanded upon
in my 2019 Petition Narrative Statement and the foregoing above.

V. Upon a Finding That Ergonomic Equipment is Required to Make the Exam Equally
Accessible to Applicant, the Presence of Furniture Equipment Not Reasonably Portable Goes to
Equally Accessible Facilities and Must Be the Responsibility of the State Bar to Provide, or
Alternatively Should Be Treated in Like Manner to Auxiliary Aids with the Same Result,
Although, as a Courtesy Applicant Has Offered Several Substitution Accommodations.

    The ADA, California Government Code, and implementing regulations such as 28 C.F.R. §
35.130(b)(1) and 28 C.F.R. § 36.309(b)(iii) requires equally accessible facilities to be provided at
the burden of the subject entity. Similarly, 28 C.F.R. § 36.303(b)(3) requires the acquisition or
modification of equipment to ensure equal accessibility for disabled persons. Read together,
there is clear intent for the suitability of onsite furniture for a disability to be the responsibility
of the subject public entity. Even were it not, the actual burdens, financial and otherwise, to
providing the equipment himself would be a barrier to accessing the exam grossly above that of
an examinee without such disability. Accordingly, upon a finding that the ergonomic
equipment is an appropriate accommodation, at least the nonportable furniture part of that
equipment must be provided by the State Bar, unless one of the courtesy substitutions offered
is elected instead.

Overall Conclusion and Request for Relief:

    I hereby certify under penalty of perjury under the laws of the State of California that all
statements of fact made herein are true to the best of my knowledge and belief.

  Wherefore, based on the foregoing, Applicant respectfully requests:

1. That the legal arguments in sections II), IV), and V) of this appeal and those responsive to the
   2018 Appeal Decision Letter in the 2019 Petition Narrative be addressed by the appropriate
   State Bar Counsel/Attorney, so that I am provided notice and explanation of the State Bar’s
   Holdings of Law, any disputed accommodation denials that can be overturned solely on the
   law to narrow the factual issues can be identified, and the Bar’s Expert can be provided
   instructions for their review regarding the legal misunderstandings I believe they relied on
   that I identified in Section II) herein above.

2. That legal instructions from 1), this appeal statement, all expert affidavits and forms from
   both the 2017 and 2018 Petitions and their respective appeals, and all expert affidavits
   prepared for this appeal be submitted to the Expert who was consulted for this petition, so
   that they may reconsider their findings and recommendations per all relevant issues herein.

3. That both the Counsel and Expert responses be disclosed in the Decision Letter hereupon, and


                                                  28
        Appeal Statement from Partial Denial of ADA Testing Accommodations for the
                            February 2020 California Bar Exam
                                      File No. 468532

    the above steps be taken with sufficient urgency as to be timely for such information to be
    reviewed and relied upon for consideration no later than the January meeting of the
   Committee of Bar Examiners, or such special meeting as may be necessary to provide request
   6) below, whichever is sooner.

4. That the Committee, upon this appeal, weigh any expert disagreements with the deference to
   Applicant’s experts prescribed under 28 CFR Part 36 Appendix A, citing 28 CFR § 36.309, grant
   all accommodations requested in the 2018 Petition, with those concerning proctor behavior in
   the test room, at least 150% extra time on the written sections of the exam, scheduling of the
   exam over no more hours per day than a standard session, and provision of the ergonomic
   equipment or else one of the substitutions I’ve offered for that, being of particular importance
   (though all requests meet the standard for equal accessibility and all are requested).

5. That all findings of fact and holdings of law made for each individual denial upon appeal, if
   any, be explained in detail.

6. Without prejudice to the ability to get a meaningful review of this appeal by the Bar’s Expert
   as well as the Committee, that the Committee’s Decision be communicated sufficiently
   expeditiously (e.g. by the second week of January) as to allow Applicant a meaningful
   opportunity to seek injunctive relief from a Court of competent jurisdiction that would
   control accommodations for the upcoming February 2020 California Bar Exam were
   particularly important accommodation(s) denied without sufficient explanation; Applicant
   reserving all right to proceed with such while this appeal is still pending, at his discretion, if a
   decision is not received by 1/9/2020.

Dated this 27th Day of December, 2019.

/s/ Benjamin Kohn
Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                                  29
My Health Online - Letters                                                                                                12/28/19, 12(01 AM




                                                                                                        Palo Alto Medical Foundation
                                                                                              Attn: My Health Online P.O. Box 255386
                                                                                                  Sacramento , California 95865-5386



                                Name: Benjamin Kohn | DOB: 12/29/1993 | PCP: Graham Dresden, MD


    Letter Details




                                                                                      12/5/2019

    RE: Benjamin Kohn


    To Whom It May Concern:

    Benjamin Kohn is under my care for myofascial pain. He also has autism. My medical opinion is as
    follows:

    With his medical conditions, he would benefit from the dynamic active support of a specialized chair
    during the bar exam. The benefit of such a chair would reduce his symptoms of myofascial pain.
    Other measures such as oral medications would impact cognition and mental processing ability
    which would impair test taking performance.

    I testify under the penalty of perjury that the above is true and correct to the best of my knowledge.


    Chien-Ye Liu, MD
    Board Certification, American Academy of Psychiatry and Neurology
    650-934-7300



    This letter was initially viewed by Benjamin Kohn at 12/28/2019 12:01 AM.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=3&printmode=true                                          Page 1 of 2
My Health Online - Letters                                                                      12/28/19, 12(01 AM




                                            MyChart® licensed from Epic Systems
                                            Corporation © 1999 - 2018
                                            Copyright © 2019 Sutter Health. All rights
                                            reserved. Sutter Health is a registered trademark
                                            of Sutter Health ®, Reg. U.S. Patent & Trademark
                                            o[ce.




https://myhealthonline.sutterhealth.org/mho/inside.asp?mode=letters&id=3&printmode=true                Page 2 of 2
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532

Committee of Bar Examiners
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

October 24, 2019

To Be Sent Via Electronic Upload

   This statement comprises my narrative in support of my Petition for renewal of the
accommodations I received on the 2/2019 California Bar Exam on the 2/2020 California Bar
Exam, and additionally, for those accommodations I had requested in my Petition for the
2/2019 California Bar Exam that were denied for that exam, except as amended to add the
provision of a motorized adjustable (any height by up or down buttons) sit-or-stand workstation
and ergonomic office chair (with such sit-or-stand workstation provided, then if necessary,
though not preferred, without the dynamically adaptive full spinal support) that was provided
as an accommodation on the 7/2019 Iowa Bar Exam by the Iowa Board of Law Examiners, as an
additional option in lieu of or additional to one or more of the options requested for
accommodating my disability of myofascial pain syndrome (as exacerbated/co-presenting with
neuromotor autism symptoms) (e.g. the Herman Miller Embody Chair or physician certified to
be equivalent chair with dynamically adaptive full spinal support such as by a matrix of
dynamically adaptable panels to distribute weight evenly and support each disk no matter what
seat position or angle the user varies between), a hotel room to facilitate bringing my own such
char, or storage in the test room at the Bar’s risk and liability of my own such chair; see my
2/2019 CA Bar Exam Petition and Appeal for full details); submitted as an attachment and
addendum to my Form A from the present Petition.

    Enclosed with or uploaded to my Petition is a copy of the letter detailing my approval of
accommodations from the Financial Industry Regulatory Authority (FINRA), an entity overseeing
certain kinds of professional securities transacting services and similar licensure in behalf of
and/or under the United States Securities and Exchange Commission (SEC). These
accommodations are for their all multiple choice “Securities Industry Essentials” and “Series 66”
exams. I’d like to note that these exams are for professional licensing/certification required by
the SEC for certain kinds of vocational practice, similar to the California Bar Exam being an exam
for professional licensure to practice a specific profession (law) by a governmental entity, and
that some of the accommodations approved (provision of the specific Herman Miller Embody
chair requested by my doctor, a guaranteed private testing room, and meal breaks of 30
minutes per 90 minutes of testing time) were among the accommodations that were denied by
the State Bar of California previously and that I now renew my requests for here with these
FINRA approvals as new evidence in support thereof.
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
  Similarly, please see Form G from the Iowa Board of Law Examiners as new evidence of
approval for a bar exam of an ergonomic office chair and the above-described sit-or-stand
workstation.

  Submitted directly with the present Petition for Testing Accommodations on the 2/2020
California Bar Exam is my up to date Forms E and G; for any other forms (B, C, F, and H) needed
to consider the full range of disabilities asserted in my prior Petitions, and to support my
present requests generally, please see all forms, evidence, and documentation in support of
those petitions as if fully set forth herein.

   The narratives as to set of disabilities I have, how and when they were diagnosed, what their
effects are, and how those warrant the accommodations requested on the California Bar Exam
are well detailed in the 2018 Petition and Appeal; please see those statements as if fully set
forth herein. However, I do: (1) note that in planning for the February 2020 California Bar
Exam, especially without so far successfully getting the hotel to apply the group rate and the
present published rates being higher than before, and because I am even more financially
limited for this retake than before due to attrition and continued delay to gainful employment,
there is a significant chance I will not financially be able to stay in the hotel at my own expense
during the exam as I have on my previous two attempts. Consequently, if that is the case, I
likely cannot bring my chair as I have before (despite my position about being entitled to the
provision of the chair under the correct ADA standards and evidence), which means if none of
the options for ameliorating my disability are approved the effects of my disability will have a
significant risk of creating long-term medical harm from attempting the Bar Exam (as described
by Dr. Dresden in his 1/26/2019 affidavit) and interfere with my performance on the exam
more than with the unsuccessful attempts; and (2) respond for the first time to the decision
letter on my appeal of the denials for the February 2019 California Bar Exam below:

1. As noted in my appeal statement dated 1/7/2019, the Committee’s failure to provide or
explain reasons for the denials was unlawful. The appeal decision compounded that error by
continuing, with notice that could not be more explicit regarding my position as to such, to not
provide significantly more explanation of the denials than it did in the original decision letter. I
maintain my position that all denials must be explained with the reasons set forth in enough
detail to have notice of all of the Committee’s relied upon findings of fact and holdings of law.
Any holding that the documentation on file is legally insufficient evidence to reach the merits of
any requests would be manifest error. However, without those explanations, I must largely rest
on my prior explanations for why I need those accommodations to receive equal accessibility to
the exam, except to the extent of the new evidence supplied by FINRA and the Iowa Board of
Law Examiners.

2. Similarly, contrary to the decision letter, neither omission of a requested accommodation
from the list of accommodation approvals without mention of it in the decision letter nor a
statement that my documentation “does not adequately support those requests” constitutes
“addressing” the requests to the extent required by the ADA and applicable California disability
law.
         Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                         Form A Narrative; File No. 468532
3. The 2/15/2019 decision letters asserts:

   “Although you cite 42 U.S.C.A. § 12101 et seq. and Bartlett v. New York State Bd. of Law
    Examiners (2nd Cir. 2000) 226 F.3d 69 for the proposition that entities subject to the ADA
    are required to provide a detailed explanation of the reasons for denial, the legal authority
    does not support your claim that each request must be separately addressed. Additionally,
    the December 28, 2018, decision does provide a detailed list of the accommodations that
    were granted and the reasons for those that were denied.”
    (State Bar of California Decision Letter Dated 2/15/2019, p. 2).

   There are several issues with this passage. First, it misattributes which of the propositions in
my appeal statement I was citing Bartlett in support of, which may be why that case was found
to not support the referenced proposition. In my appeal statement dated 1/7/2019, I actually
cited Bartlett (see also 42 U.S.C. § 12101 et seq.; 42 U.S.C. § 12102; 42 U.S.C. § 12132 et seq.; 42
U.S.C. § 423(d)(3); and California Government Code § 11135 et seq.) in support of my recital of
the elements at issue in whether the ADA requires the grant of a disability accommodation
request; specifically:

“(1) whether the disabilities asserted by applicant are present and correctly diagnosed by
qualified professionals; and (2) whether the disabilities relied upon affect both at least one major
life activity and applicant’s ability to access the California Bar Exam on a “level playing field” to
candidates without such handicap(s); and (3) whether the accommodations requested could be
necessary or appropriate to remedy or mitigate applicant’s ability to equally access the California
Bar Exam on a level playing field; and (4) whether the accommodations requested would not
impose an “undue burden” upon the State Bar of California (i.e. by necessarily compromising the
security and integrity of the exam results or imposing costs or administrative burdens so great as
to vastly outweigh applicant’s interest in accessing the career-defining examination that the State
has prohibited applicant from pursuing his chosen occupation without successfully completing).”
(See Appeal Statement Dated 1/7/2019, p. 8).

   Second, my proposition that detailed explanations of ADA request denials are legally
required was, in fact, correct.

  Where the decision to deny an accommodation is based on fundamental alteration and/or
undue burden defenses, 28 C.F.R. §§ 35.130, 35.149, and 35.150 expressly provides:

“... The decision that compliance would result in such alteration or burdens must be made by
the head of a public entity or his or her designee after considering all resources available for
use in the funding and operation of the service, program, or activity, and must be accompanied
by a written statement of the reasons for reaching that conclusion. If an action would result in
such an alteration or such burdens, a public entity shall take any other action that would not
result in such an alteration or such burdens but would nevertheless ensure that individuals with
disabilities receive the benefits or services provided by the public entity.” (Emphasis Added);
         Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                         Form A Narrative; File No. 468532
And Further:
“... Except as otherwise provided in § 35.150, no qualified individual with a disability shall,
because a public entity’s facilities are inaccessible to or unusable by individuals with disabilities,
be excluded from participation in, or be denied benefits of the services, programs, or activities
of a public entity, or be subjected to discrimination by any public entity.”

   Such requirements are not just found in those instances. An arbitrating panel formed
pursuant to a consent decree under review by the Court held that, as posited, even the weaker
Title III requires a detailed and itemized written explanation for each ADA denial. Dep't of Fair
Emp't & Hous. v. Law Sch. Admission Council Inc., No. 12-cv-01830-JCS, 2018 U.S. Dist. LEXIS
35738 (N.D. Cal. Mar. 5, 2018).

  A broad, even higher than Federal, requirement to provide disability accommodations is also
present under California Government Code § 11135 et seq. That statute also requires
explanations of each individual denial. Id.

   Moreover, the notice of the constituent findings of facts and holdings of law relied upon in
the State Bar’s decision is an irreducible component of a meaningful appeal remedy and of the
right to be heard on the reasons those decisions must or should be overturned, because it is
necessary information to properly and effectively rebut such findings and holdings, and since
the State Bar of California has chosen (even where not constitutionally required) to offer such
an appeal remedy, constitutional due process and equal protection of the law constitutional
rights now apply to that remedy.

    Where the disposition of ADA requests constitutes formal adjudicatory proceedings of a
government entity, the panoply of constitutional due process requirements also attaches.
Where, as here, the remedy of appeal within such a process has been voluntarily offered to any
applicant, even where the existence of such remedy was not a constitutional right, so both
constitutional due process and equal protection requirements apply to ensuring the
meaningfulness of the appeal remedy. That the Order forming the subject of appeal must go
into sufficient detail about the reasons for its dispositions to provide the appellant due notice
of what potentially erroneous positions of fact and law have been taken on all disputed matters
therein in order to be able to effectively argue for alternative positions of fact and law
wherever relevant logically follows as an irreducible component of a meaningful appeal
remedy. Summary Denials deprive the applicant of such notice and opportunity to address the
premises relied upon by the State Bar.

   The relevant balancing test is set forth in Matthews v. Eldridge, 424 U.S. 319 (1976) et seq.
That test weighs the magnitude of Applicant’s interest in the outcome of any appeal remedy
against the minimal (where legitimate grounds for denials exist) costs and burden on the State
Bar of having to provide a detailed description of all findings of fact and holdings of law relied
upon, and the risk that the absence of such would prejudice the appeal enough to cause an
erroneous outcome.
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
    As the vocation (practice of law) requiring a license that passage of the Bar Exam is required
to obtain is one which Applicant has now invested more than four years and $200,000 pursuing
to date and as the license to so practice likely represents millions of dollars in increased earning
potential over Applicant’s future career, the magnitude of Applicant’s interest in equal access
to that Exam – and of the absence of an erroneous deprivation of his statutory right to such – is
enormous indeed.

    While it is true that the standard for ADA accommodations is not whatever accommodations
would ensure passage of a difficult exam, the difficulty of the exam is at issue in that the impact
of unequal access due to insufficient disability accommodations will be far more likely to be
dispositive for an unsuccessful outcome than that same degree of unequal access would have
been for less challenging exams. Moreover, in Applicant’s case, some of the aspects of the Bar
Exam that make it especially challenging (and possibly influenced the twice unsuccessful
California outcome), including the unique length in both days and hours per day of
uninterrupted, low distraction-tolerance mental activity (far higher than the same
performance-tolerance for everyday work and tasks) and of sitting/computer posture required;
and of both hours and travel that frustrate access to Applicant’s normal medical appointment
regime for treatments that control the severity of his symptoms and prevent progression of the
underlying causes of some of his conditions; magnify the exposure of the exam to the effects of
Applicant’s disabilities in both scope and magnitude.

   Thus, the threshold of sufficiency for disability accommodations needed for equal access will
be far higher on the bar exam than for law school exams or part-day standardized tests, and
insufficient disability accommodations will create a higher degree of unequal access than for
those same tests, which will then have a much higher probability of resulting in an adverse
outcome on the Bar Exam than for those easier exams. Even the Iowa Bar Exam, on which
Applicant received some, but not all of the expanded accommodations sought herein, and
passed, Applicant believes he was still not provided complete equal access and that the passage
was due to a higher tolerance for a certain degree of handicap due to the much lower cut score
and less divergent subject law between the MBE and essay portions. Accordingly, the
magnitude of Applicant’s interest in sufficient accommodations for true equal access is not
diminished by perceived evidence that curing the worst effects will be adequate for any
residual handicap to be practically harmless to Applicant’s legitimate interests.

   Next, the 2/15/2019 decision letter statement that the reasons for the denials were given in
the 12/28/2018 Decision Letter is factually belied by the text of that letter, which (for some, but
not all of the denials) simply notifies me the requests had been denied and that the only
explanation for that was that my documentation was inadequate to support those requests, an
allegation that was thoroughly rebutted in depth in my appeal brief to little acknowledgment by
the State Bar of California other than the belated passage (insufficient to have avoided waiver
of defenses to granting the accommodation for the 2/2019 exam under 28 C.F.R. §§ 35.130,
35.149, and 35.150, as well as similar statutory (42 U.S.C. Ch. 121) and regulatory (28 C.F.R. Ch.
35) guidelines elsewhere for the requirements to assert such basis for denial of each type of
Title II disability accommodation request applicable):
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532

“While the Committee has an obligation to provide reasonable testing accommodations to
applicants with sufficiently documented disabilities and functional limitations as defined under
the ADA, there is no requirement that the Committee provide accommodations that
compromise the security or validity of an examination or the integrity of the examination
process, impose an undue burden on the Committee, or fundamentally alter the nature of the
examination or the Committee’s ability to assess the applicant through the examination.
Admissions Rule 4.82(D).”
(2/15/2019 Decision Letter, pp. 2-3).

   I posit that my disabilities were and are undisputed, and that their effects and the
relationship thereof to the need for the requested accommodations in order for the exam to be
as equally accessible as it can be made is amply documented, which satisfies my prima facie
burden under 42 U.S.C. Ch. 121 and 28 C.F.R. Ch. 35 for the requests to be presumed
reasonable and obligatory subject to evidence-based factual rebuttal or proper assertion and
establishment of one or more enumerated defenses to the obligation. More important at this
point than any past exam’s waiver is that the State Bar of California has yet to assert any claim
or theory for any of my accommodation requests compromising the security, validity, or
integrity of the exam or of the exam process, or imposing an undue burden; it is my position
that none of them do either. The singular accommodation request that the denial for which
was for the first time on appeal explained under an assertion of it allegedly fundamentally
altering the services of the State Bar of California will be addressed below.

  The 2/15/2019 Appeal Decision further states:

  “You also request that if the special hotel room rate is no longer available, that the special
  rate be offered as an accommodation. This request is not a reasonable accommodation.
  There are a limited number of rooms offered by the hotel at a special rate which is available
  until the cutoff date, unless all of the special rate rooms have been reserved by other
  applicants. The State Bar does not offer hotel rooms as part of its services and doing so
  would fundamentally alter the nature of its services. 28 C.F.R. § 35.130(b)(7) provides that
  “[a] public entity shall make reasonable modifications in policies, practices, or procedures
  when the modifications are necessary to avoid discrimination on the basis of disability,
  unless the public entity can demonstrate that making the modifications would fundamentally
  alter the nature of the service, program, or activity.” (Emphasis added). You will need to
  contact the hotel directly regarding your hotel reservations.”
  (2/15/2019 Decision Letter, p. 3).

   The State Bar’s legal analysis here would be sound but for its choice to arrange a special
rate under conditions which are not equally accessible to candidates requiring disability
accommodations, because of the substantial timing differences the process it creates in
obtaining the confirmed test center location and testing dates, and because of the differences
accommodations might create in which nights the hotel stay would be for. The State Bar’s
services may not ordinarily include direct provision of hotel rooms for the purpose of candidate
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
lodging (it has so rented and provided, at the very hotel, rooms which it repurposes for
administering the test), but the accommodation request referenced (at 2018 Petition Narrative,
pp. 8-9) (not to be confused with the unrelated request as to the Herman Miller Embody chair
and ergonomic workstation access request for which the State Bar purchasing and providing a
hotel room in the test center hotel is one of the options offered as a courtesy substitution to
accommodate specific disability effects) only pertains to the rate and terms the State Bar has
already brought within the scope of its services by so arranging it with the hotel to the extent it
customarily chooses to, not to direct provision of a hotel room. Negotiating supplemental or
revised terms with the hotel that allow for equal accessibility or else compensating for the
failure to have done so, then, is not a fundamental alteration as defined in 28 C.F.R. §
35.130(b)(7). Further, 28 C.F.R. § 35.130(b)(1) expressly extends all equal accessibility
accommodation duties to services the subject governmental entity (State Bar of California)
contracts for from third parties with the purpose of providing services, programs, activities, or
events.

   Moreover, the referenced accommodation request and even provision of a hotel room
would also not constitute a “fundamental alteration” to the State Bar’s services for purposes of
28 C.F.R. § 35.130(b)(7) for other reasons. Most notably, while anything necessitating that the
State Bar itself go into the hotel business and own suitable properties would admittedly be a
fundamental alteration, an accommodation that would merely require the State Bar to acquire
something both commercially available such as a hotel room reservation for specific and limited
nights (especially, as here, with the existing trading partner it contracts with to obtain all other
material facilities for the exam) and demonstrably instrumental in ameliorating the effects of
the disability for implementing the principal service or subject (the California Bar Exam,
undisputedly within the scope of the State Bar’s services) in an equally accessible manner to the
disabled applicant would not constitute a “fundamental alteration” to that service for purposes
of 28 C.F.R. § 35.130(b)(7), and is also expressly authorized by 28 C.F.R. § 35.130(b). And,
importantly, the State Bar of California is already doing so in itself contracting with the hotel
not just for the special rate, but for the hotel rooms it reserves to convert into testing rooms or
other facilities used for its general purpose of administering and implementing the California
Bar Exam, just as it already arranges for special rates. The most the State Bar would do (even if
providing a room for lodging) is increase the quantity of rooms it acquires by one, which is not a
change that would amount to a fundamental alteration.

   The more relevant challenge to such a request would be that the commercial price of
acquiring the room (or of contracting for equally accessible terms on the special rate or else
compensating prejudiced disabled applicants) would be an undue burden, which I would
contest. The test for undue burden is a balancing test between the cost and administrative
impact on the State Bar and the applicant’s interest in equal accessibility to the subject service
for which accommodations are sought. Lower scrutiny services from private subject entities
under Title III may properly assert undue burden at a much lower threshold of
disproportionality between the interests than a governmental entity subject to Title II may. A
government service that is mandatory for its purpose (i.e. obtaining a law license) in which the
applicant has a significant legitimate interest, such as the instant exam, carries the highest
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
threshold for the government to claim an undue burden, especially considering the
comparatively vast resources of the State.

    Moreover, again, the standard for the determination of an undue burden provided for under
the A.D.A. statutes and regulations promulgated thereunder can only exceed, and not abrogate,
those of constitutional due process and the test for which set forth in Matthews v. Eldridge, 424
U.S. 319 (1976) et seq. and cited above. Where the State offers licenses to practice law, a
legitimate interest, the process for obtaining such a license becomes subject to due process.
The process due must have appropriate safeguards to prevent erroneous deprivations of the
protected interest. Considering the legal posture of the ADA, denial of a law license due to
unequal access to the Bar Exam would constitute an erroneous deprivation of the interest, so
where (as here) Applicant has demonstrated that the existing system for special hotel rates
results in unequal accessibility thereto, an undue burden at a minimum has to comprise a gross
disproportionality between the cost Applicant’s request would have on the State Bar’s interests
(at most the price difference for the hotel stay between the special rate and the hotel’s list
price) and Applicant’s interest in getting a required law license after expending years and
hundreds of thousands of dollars in pursuit of a career therein. Staying in the hotel affords
many advantages impacting the probability of success on the Bar Exam (and thus the issue of
the effect of equal access thereto on the degree of risk that an erroneous deprivation would
occur using the standard process), not the least of which is that it may be the only feasible way
for Applicant to bring the medically necessary Herman Miller Embody chair (which cannot be
practically transported on test days or for more than one round trip) if the accommodation for
its provision is denied, for the reasons in the previous petitions and appeals. Even past that,
the assurance of not running into unforeseen transportation delays on one or more days of the
exam given the strictness of the punctuality expected on the Bar Exam and the liberation of the
most impactful study time window from commute time cognizably would benefit Applicant’s
performance on the exam, giving Applicant a right to not be prejudiced by higher costs than
other candidates need pay for such benefit directly due to his need to seek and receive
disability accommodations.

  The 2/15/2019 Decision Letter further provides:

“... [W]ith regard to your comments concerning proctors, the proctors are trained and required
to perform their services to the best of their abilities.”
(2/15/2019 Decision Letter, p. 3).

    Applicant notes that the apparent competency and behavior of his proctor on the 2/2019
California Bar Exam was appropriate. Notwithstanding that, the experience on the 7/2018
California Bar Exam Applicant described in the 2018 Petition did not reflect a degree of training
(especially were the statement of onsite Bar Staff in the break room that the proctors had been
onboarded only the night before to be credited) as that required to avoid becoming a source of
unequal accessibility in violation of the ADA considering Applicant’s autism vulnerabilities, and
more importantly the ADA request denied applied not just to the training of the proctor, but to
their behaviors during the exam, which is in no way addressed by the above. While the most
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
recent exam was not prejudiced by this matter, Applicant maintains that it should be granted as
an accommodation to prevent the risk of which experience occurs prospectively depending on
luck of the draw. Importantly, if the facts asserted in the 2/15/2019 Decision Letter were
credited as true, there would be no prejudice or added burden to the State Bar by agreeing to
provide as an accommodation something it claims it would provide customarily regardless.

  Finally, the 2/15/2019 Decision Letter provides:

“With respect to your concern that there was not adequate time to appeal the Committee’s
December 28, 2018, decision, the decision was issued timely. The processing of a testing
accommodations petition typically takes up to 60 days and Admissions Rule 4.88(A) provides
that an applicant will be notified in writing of a decision within 60 days of receipt. Your petition
was received complete on November 1, 2018. The decision letter was mailed to you on
December 28, 2018, within the normal 60-day processing period. In addition, State Bar Rule
4.81 provides that “(B) The Committee makes its best efforts to process petitions for testing
accommodations expeditiously but does not process petitions that are incomplete” and “(C)
Time limits in testing accommodations rules are solely to expedite the processing of petitions
and are not jurisdictional. The Committee may extend them for good cause.” Due to the
statutory requirements regarding when the bar examination is given and the last date to apply
for the examination, applicants are requested to meet the time limits so that the State Bar will
be able to consider and address an applicant’s testing accommodations requests.”
(2/15/2019 Decision Letter, p. 3).

    Applicant does not dispute the timeliness of the 12/28/2018 decision letter, but rather
challenges the 10 days default deadline for the appeal from that letter. The State Bar being
afforded and taking 60 Days to decide the Petition in contrast illustrates the lesser gravity or
urgency in needing the turnaround to be so exacting and at such prejudice and cost to the
Applicant, which Applicant submits as unlawful by statute and unconstitutional for the reasons
set forth in his Appeal Statement Dated 1/7/2019 as if fully set forth herein and the addended
arguments below. The “statutory requirements regarding when the bar examination is given
and the last date to apply for the examination” do not excuse this defect for three reasons: (1)
There is no compelling reason for the State Bar, with its dedicated staff and resources, to
require 60 days when an Applicant is expected to (after round trip post mail) turnaround an
even more exacting review and response in just a few days with no notice and in their own
time; and (2) Both Constitutional Due Process Violations and Federal Statutes supersede state
statutes, rules, and policies; and (3) Even accepting 60 days as reasonable and the validity of
the cited statutes, a decision submitted by the timely filing deadline of November 1 and
decided within 6 days would issue 31 days before the statutory deadline for consideration of an
appeal, leaving no practical reason why the initial appeal receipt deadline could not be the
much more manageable timeframe of within 30 days from the decision. While the State Bar
may have authority to so extend the deadline for good cause, this is discretionary, and
applicants cannot reasonably be expected to rely on that if they learn the State Bar denies their
requests only a couple calendar days before they would need to mail a complete appeal to have
the delivery service get it to the State Bar timely in the event the State Bar opted not to
        Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                        Form A Narrative; File No. 468532
exercise its discretion and grant an extension. Nor is calling discretionary what higher sources
of law, Applicant opines, make mandatory sound public policy. Applicant respectfully requests
that the decision letter (unless granting all accommodations requested) provide for an appeal
deadline of at least 30 days from the date of the decision.

    42 U.S.C. § 12148(a)(1) requires that the procedures in place for seeking disability
accommodations should not themselves cause, implicitly by and through the technical, degree
of time consumption, documentary (extending both into time and financial burden) burdens
placed upon disabled candidates so great relative to the State interest in preventing improper
or fraudulent accommodations that they themselves unduly chill the proper exercise of
disability rights or cause unequal accessibility through how exacting meeting the burden for
approval is; e.g. that the state programs must be “readily accessible to and usable by individuals
with disabilities.” (See Also 42 U.S.C. § 12203(b)). Even stronger language that no adverse
disparate impact may result from such is present under California Government Code § 12944 et
seq.

   Applicant need not speculate as to whether the norms for Bar Exam accommodations are
questionable for their empirical impact on access to the bar exam by persons with disabilities.
(See Long, University of Tennessee College of Law, “Reasonable Accommodation as Professional
Responsibility, Reasonable Accommodation as Professionalism” (2014) at
https://lawreview.law.ucdavis.edu/issues/47/5/Articles/47-5_Long.pdf; See Also Hensel, “The
Disability Dilemma: A Skeptical Bench & Bar,” 69 U. Pitt. L. Rev. 637, 642 (2008); See Also
Campbell v. Greisberger, 80 F.3d 703, 704-05 (2d Cir. 1996) (discussing a challenge to mental
health-related questions on bar application and the decision to condition admission on
provision of medical records related to disability). As discussed in the foregoing authorities,
people with disabilities are nearly 100 times more underrepresented among lawyers as
compared to the general population, and policies and practices that clearly propagate this are
unlawful.

   Applicant’s body of documentation in the past and present petitions already comprises
many hundreds of hours of his time and many thousands of dollars in financial expense to
obtain. It includes exhaustive responses and clinical testing from Applicant’s primary care
physician, three clinical psychologists, gastroenterologist, and ophthalmologist, all of whom are
personally familiar with Applicant (see 28 CFR Part 36 Appendix A, citing 28 CFR § 36.309)
unlike any the Committee may have consulted, among test accommodations records going back
decades. That the volume and thoroughness of such might be so inadequate as to not reach the
substance would, if implicitly claimed as had the State Bar before, would egregiously flout this
requirement and the independent floor under the above-discussed Matthews balancing test for
the constitutional due process requirements applicable to the process for admission to the Bar
and for the process to seek statutorily entitled disability accommodations on the Bar Exam.

     Moreover, Applicant notes that the documents requested by, provided to, and then found as
still “inadequate to support [reaching the merits of] those [denied] requests,” substantially
exceeds the documentary evidence he submitted to the LSAC based on their requirements before
         Petition for ADA Testing Accommodations on 2/2020 CA Bar Exam
                         Form A Narrative; File No. 468532
those requirements were then held (by an advisory panel with authority to arbitrate the
requirements of the A.D.A. based on authority from a consent decree, the construction of which
forming the primary judicial dispute) in litigation before the United States District Court for the
Northern District of California to be impermissibly excessive under both United States and
California law. “In response to its charge to "establish the type and scope of documentation that
may be requested," the Panel concluded that LSAC's existing requirements were "excessive for
most candidates who seek testing accommodations on the LSAT and inconsistent with the
documentation guidelines of other national testing entities."
Dep't of Fair Emp't & Hous. v. Law Sch. Admission Council Inc, No. 12-cv-01830-JCS, 2015 U.S.
Dist. LEXIS 104751, at *20 (N.D. Cal. Aug. 7, 2015). Moreover, like with the EEOC pursuant to Title
I (see https://www.eeoc.gov/eeoc/internal/reasonable_accommodation.cfm#_Toc531079189),
that Panel held that Title III of the ADA required, as posited by Applicant above, specific, detailed,
and itemized explanations setting forth the reasons for each and every ADA request denial.
Importantly, the requirements of Title II are intended to be even stricter than Title III, because
public policy supports an even greater access to government services the community is required
to pay for via taxes than for private commercial offerings.

                                            Conclusion:

   Wherefore, for the reasons above, I respectfully request that all accommodations requested
for the 2/2019 California Bar Exam be provided on the 2/2020 California Bar Exam, and in the
alternative that the State Bar of California explain each itemized denial in detail, setting forth all
relied upon findings of fact and holdings of law. I further respectfully request that any decision
partially denying my requests specify an appeal deadline of receipt of my appeal no less than 30
days from the date the decision letter is mailed.

Dated this 24th Day of October, 2019.

Respectfully Submitted,

/s/ Benjamin Kohn
Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040
Benjamin.s.Kohn@gmail.com
(650) 919-3584
           Benjamin Kohn
           FINRA Special Accommodations
           Testing Accommodations Granted - ID#T0040404
           October 18, 2019


Pursuant to your request, this has been prepared to provide you with a brief overview of
how FINRA exams are delivered and to ensure that you understand the accommodations
granted to you for your FINRA testing event(s).

Currently, all FINRA delivered exams are multiple choice; none contain written/narrative
responses. This includes the two exams you are scheduled to take – the Securities
Industry Essentials (SIE) & Series 66 (S66) Uniform Combined State Law Exams.
Additionally, FINRA programs do not have a “stop the clock” feature to allow for needed
breaks for candidates that qualify due to a disability. To accommodate for these needs,
FINRA grants additional testing time, which is to be used for the purpose specified in the
accommodation request.

Accordingly, the accommodations granted for each of your two computerized exams
include:

   1. Extended testing time:
          a. Double testing time plus
          b. An additional 30 minutes every 90 minutes for meal breaks
          c. Total breakdown is as follows:
                   i. SIE = 105 (standard) + 105 (extra time) + 60 (meal) = 270 minutes
                  ii. S66 = 150 (standard) + 150 (extra time) + 90 (meal) = 390 minutes
   2. Private testing room
   3. Herman Miller Embody chair
   4. Adjustable computer stand
   5. Ergonomic keyboard/mouse
   6. Snacks/water


Remember that although you have been granted a meal break every 90 minutes of
testing, the test clock will continue to run. For this reason, FINRA has granted the
additional time in excess of your double testing time. The additional meal break time
should be used as intended. During your breaks, you are required to continually adhere
to the FINRA Rules of Conduct. This means that you will not be permitted to leave the
testing site nor have any access to your locker.

If you have any questions or concerns regarding your granted accommodations, please
reach out to FINRA’s Accommodations team at 1-800-999-6647, option 2.
Gmail - Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]                                              3/19/20, 3)07 PM




                                                                                    Benjamin Kohn <benjamin.s.kohn@gmail.com>



 Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]
 2 messages

 State Bar of California - Testing Accommodations                                                            Tue, Dec 17, 2019 at 8:03
 <testing.accommodations@calbar.ca.gov>                                                                                            AM
 To: "benjamin.s.kohn@gmail.com" <benjamin.s.kohn@gmail.com>




             TA Case Number: 00432200

             File Number: 468532




             Dear Benjamin Sean Kohn,




             At its December meeting, the Committee of Bar Examiners (Committee) considered your
             appeal of the decision that was made regarding your request for
             accommodations originally in connection with the February 2019 administration of the
             California Bar Examination (CBX), but now for the February 2020 California Bar
             Examination (CBX). The Committee declined to grant your appeal for double time and one-
             half for each session of the examination, for additional 30 minute breaks for each 90
             minutes of testing, for all lunch and breaks to be scheduled at the applicant's discretion
             without prior notice, for no more than 6.5 hours of testing per day, for administration of the
             examination over weekend days only, for testing in a private room, for the Committee to
             provide a complete ergonomic workstation (including $1,500 chair, adjustable laptop stand,
             external keyboard), for the Committee to provide you with a hotel room starting the day
             before the examination through the night following the conclusion of the examination, for the
             provision of a private testing room in which you are allowed to leave all equipment through
             11:00 am the day after the last day of testing and for the Committee to assume full
             responsibility for your equipment and computer, and for assignment of an experienced
             proctor, as the documentation provided with your appeal still does not adequately support
             those requests.



https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…sg-f%3A1653183488897562513&simpl=msg-a%3Ar7976391058797760174        Page 1 of 6
Gmail - Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]                                              3/19/20, 3)07 PM




             The Committee did, however, affirm the accommodations that were previously granted to
             you, along with one modification: the addition of a motorized adjustable sit-to-stand desk to
             the list of ergonomic items you are permitted to bring into the examination room.




             As part of the process, your appeal was referred to an expert consultant retained by the
             Committee for review. The following are excerpts from the consultant’s report for your
             information:

                     ...the petition of Mr. Kohn has been again reviewed, he now seeking aid for
                     the February 2020 California Bar Examination. This petitioner is quite
                     familiar . . . as he’s been pursuing aid for some time now, he found,
                     ultimately, eligible for aid, granted some/most of what had been originally
                     sought, he later asking for more, and granted more, but not quite all that was
                     then sought.

                     He is now asking for that which hadn’t been granted, and/or, that he be offered a
                     clear explanation for whatever is denied...

                                                                   *     *      *

                     The applicant has a long history of prior aid, this somewhat fluid over time, the
                     foundation of this aid somewhat fluid as well. Mostly, he’s been granted more time,
                     and, a special room, he alone, or nearly so.

                     That was basically what had been first sought, for his having been found to have a
                     visual disorder, and, LD. I’d [the Committee's consultant had] support[ed] aid, not for
                     LD per se, but for the applicant having an autistic disorder. I’d supported time and
                     one half, in a semi-private room. The PD [physical disability] consultant
                     recommended an additional 30 minutes per phase. Such had been granted. Later,
                     through an appeal, I’d supported double time for all phases, and continuation of the
                     semi-private room. He’s been granted 6.5 hours for the first phase, 7.5 for the
                     second, 6.5 for the MBE, a semi-private room, four days of testing, food and a
                     beverage in the room, and permission to use his own laptop, and to have his own
                     chair brought in, by him.

                     At the time of that appeal the applicant had also sought a specific special chair, other
                     ergonomic tools, and, a specific exam schedule (no more than a 6.5 hour day, only
                     weekend testing), and, that he be granted a guaranteed hotel rate, or that the CBE
                     pay for his room. These additional . . . were denied.

                                                                   *     *      *

                     Past submissions have had expert support. This submission... has a new expert, Dr.


https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…sg-f%3A1653183488897562513&simpl=msg-a%3Ar7976391058797760174        Page 2 of 6
Gmail - Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]                                              3/19/20, 3)07 PM



                     Dresden, a family medicine expert, he offering an autism diagnosis, and, a neuro-
                     processing disorder... Other medical issues are suggested, but not specified.

                     For having the tendered diagnosis, what is sought is recommended.

                     In the time since the applicant’s last submission he appears to have taken and failed
                     another CA bar exam (now two), and to have also taken the Iowa Bar Examination
                     (recently, with double time and a semi-private room, additional time and breaks
                     denied), and, a SEC/FINRA exam with double time, plus break time (30 minutes for
                     each 90 minutes of testing, for “meal breaks”, in a private room, a special chair, and
                     snacks/water at hand...

                     It is unclear as to whether the applicant has passed either exam, if the results have
                     yet been posted.

                                                                   *     *      *

                     The applicant offers quite a bit of argument on his own behalf, but few new facts,
                     basically asserting that his requests ought to have been allowed, the law requiring
                     this. He speaks of multiple medical issues, some new, some perhaps recently
                     developing, some perhaps worsening since his last pursuit of aid.

                     He offers no expert verification as to establish that his medical situation has
                     advanced/worsened over this last time period. His current expert makes no mention
                     of this whatsoever. The applicant refers the reader to past medical experts, who can’t
                     of course be relied upon as to verify his report of his changed medical condition as
                     they haven’t apparently seen the applicant since their last submissions.

                     The applicant speaks of additional financial hardship, so, the hotel payment issue is
                     more critical than it had been.

                     He speaks of how the Iowa Bar, and an SEC exam, had offered him what he’d
                     sought to have, so, the CA Bar must follow, even as it does not appear to me that the
                     Iowa Bar did any such thing, they approving but double time, and a semi-private
                     room (basically), no break time, not a fully private room as had been apparently
                     sought.

                     The SEC/FINRA did grant breaks, and a private room, as the applicant so reports.

                                                                   *     *      *

                     The applicant does argue about the time framework for appeals, the committee’s
                     need to offer a full explanation for any denial, and, he offers a legal argument against
                     the committee’s actions, this requiring that his aid, as sought, be granted.

                                                                   *     *      *



https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…sg-f%3A1653183488897562513&simpl=msg-a%3Ar7976391058797760174        Page 3 of 6
Gmail - Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]                                              3/19/20, 3)07 PM



                     The applicant’s expert, as noted, tenders a psychological disability verification form,
                     without a report, he diagnosing autism and a neuro-processing disorder, he
                     recommending the time now sought, a private room, and an experienced proctor,
                     without recommending additional break time, nor the other aid now sought as
                     pertains to the equipment, or hotel room, or weekend testing.

                     The expert explains that his requests arise from the diagnostic tender. That’s that.

                     The expert does not explain why the now needed aid would be greater than the aid
                     that had been granted the applicant in college, for the LSAT, or even that which had
                     been granted the applicant in law school.

                     The applicant suggests that his needs are greater now as due to his worsened
                     medical status, but if so, he needs an expert to say so.

                     His current expert does not.

                     His past PD experts don’t, can’t, speak to additional current needs. Not unless they
                     are brought up to date.

                     In terms of this present material, in terms of what is now sought...

                     I will support a continuation of the applicant’s current grant, not more. I would direct
                     the applicant’s attention to his Iowa Bar grant, noting how parallel it is to the CA
                     grant.

                     And, I would note the lack of current medical experts who might speak to the
                     applicant’s worsening physical condition, and associated increased present need, if
                     such can be established. If the applicant is more ill now than he has been, his needs
                     may well have increased. If they have, offer the evidence and the experts that
                     establish this.

                     Such would speak perhaps to the breaks that have been sought, and the additional
                     testing time that has been sought for the written phases of the bar, these in addition
                     to the extra testing that has been granted. Such would have a more remote
                     connection to... the weekend testing, and a fully private room.

                     I would ask the applicant to again keep in mind his Iowa grant, and how this was for
                     a test that has been, or will be taken, and to how closely this exam parallels the
                     exam of issue. If the applicant’s health has worsened, it would appear to have been a
                     very recent change.

                     I will not support the sought breaks, nor any more support than has been put
                     currently into place.

                                                                   *     *      *



https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…sg-f%3A1653183488897562513&simpl=msg-a%3Ar7976391058797760174        Page 4 of 6
Gmail - Testing Accommodations Appeal Decision [ ref:_00Dt0TZax._500t0J6413:ref ]                                              3/19/20, 3)07 PM



                     The breaks are not mentioned at all by the applicant’s present expert. If needed,
                     someone, an expert, needs to say so, and, they would need to explain why they are
                     needed. Not why they might be desirable, not how they might allow create a
                     beneficial/optimal testing experience, but why they are required. Aid is for need, not
                     so that one’s preferences, however well explained, might be addressed.

                     The hotel payment issue is outside of my purview, this relating to external financial
                     concerns, not test taking per se.

                     The test day limit, and the weekend testing, as presented, appear linked to the
                     applicant’s concerns about how tired he might become, or, his concern about a need
                     for medical appointments, and the scheduling of this. Such are what might be called
                     conditional issues, addressing what might happen, not, what will happen. Aid is not
                     generally tendered as to address such concerns, for what might happen, won’t
                     always happen. Not all of our concerns come to pass.

                     Aid is for the need that has been documented as present, not as might address that
                     which might become present.

                     I would again direct the applicant to the Iowa exam, and in this instance, the SEC
                     exam, that did not appear in either instance to offer a specific test day limit, or,
                     weekend testing.

                     As to the proctor, as the applicant writes, this hadn’t become an issue in his last
                     taken bar, but, as it might be an issue for a future bar, he asks for this...

                     In this way, this too is a conditional request... for what might happen, not, for what will
                     certainly happen. The applicant’s own words appear to recognize that his concerns
                     do not always come to pass. I’d ask that he keep this in mind with regards this next
                     to be taken bar.

             You are eligible to receive the same accommodations that you were previously
             granted, and as specifically modified by the Committee on appeal. You will receive
             confirmation of those accommodations and your testing schedule for the February
             2020 California Bar Examination in separate correspondence within the next few
             weeks. Please refer to the Applicant Community and your admittance ticket for
             information regarding your assigned test center.




             If you would like further assistance, please feel free to contact the office at the above
             address.




             Sincerely,

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…sg-f%3A1653183488897562513&simpl=msg-a%3Ar7976391058797760174        Page 5 of 6
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

Committee of Bar Examiners
Attention: Senior Director of Admissions
Office of Admissions
State Bar of California
180 Howard Street
San Francisco, CA 94105

3/19/2020
                                    Procedural Background:

   I Applicant Benjamin Kohn File Number               hereinafter I me or Applicant
interchangeably) first petitioned for testing accommodations in 2017 for the July 2018
California Bar Exam (the file of which may be hereinafter referenced as the         Petition
which petition was granted in part and denied in part. I did not appeal all denials from that
Petition due to the time constraints, but did timely and successfully appeal the partial denial of
the amount of extra time sought in that Petition through an appeal in December 2017 (the file
of which, including a revised brief and two supplemental expert affidavits that were received by
the State Bar after granting the appeal from the notice of appeal statements, but postmarked
before my receipt of the decision letter for the appeal, may be hereinafter referenced as the
       Appeal

    After the acquisition and diagnosis of new medical conditions meeting the standard to
constitute additional disabilities, and also after gaining by firsthand experience additional
information about how the California Bar Exam is administered not available previously and
affecting my position on the degree of accommodations required for equal accessibility by the
effects of both my previously asserted and newly diagnosed disabilities, I submitted a new
petition with further new recommendations and documentation from both prior and new
experts through which I requested additional accommodations as well as renewal of those
previously granted, for the February 2019 California Bar Exam. The previously granted
accommodations were renewed, but most of the expanded requests were denied with a couple
minor exceptions, and the explanation decision letter only addressed some of the denied
accommodation requests, misstating or omitting others ith onl the single sentence of the
documents ou and our e perts ha e submitted are inadequate to support those requests in
explanation. I timely appealed that decision as well (as responsive to the decision on the 2018
Petition hereinafter referenced as the           Appeal despite the rele ant documents being
dated 1/6/2019 and 1/26/2019), supplemented with a very detailed further affidavit from one
of my experts, which resulted in the denials being largely upheld with one relatively minor
exception. Only one of the requests which were still denied included an explanation of that
denial, accompanied by a brief response to my legal position as to the requirements for an
explanation of each denial and my legal challenge to the timeframe demanded for the appeal.




                                                1
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

    Subsequent to the foregoing, I received approvals for testing accommodations by two other
testing agencies (the Iowa Board of Law Examiners and the Financial Industry Regulatory
Authority) on three other exams: the July 2019 Iowa Bar Exam, the FINRA Securities Industry
Essentials Exam, and the FINRA Series 66 Exam. On 10/24/2019, I submitted a new Petition
(       Petition     hich ne l included an updated Form E from Dr Dresden Form G from the
Iowa Board of Law Examiners, approval letter from FINRA, a copy of all documents in the file for
the 2017 Petition, 2017 Appeal, 2018 Petition, and 2018 Appeal, and a narrative statement in
support of the Petition incorporating by reference the appropriate factual positions and
substantiating evidence along with argumentation from the previous Petitions and Appeals, and
also including responsi e briefing to the      Appeal s Decision Letter and the legal positions
taken therein, citing numerous new legal authorities in support of my rebuttal. The 2019
Petition sought renewal of all previously granted accommodations and grant of all
accommodation requests denied from the 2018 Petition and Appeal, except as amended to
offer an additional substitution accommodation option to those options previously offered for
the myofascial pain syndrome disability effects, which additional option the Iowa Board of Law
Examiners had approved since the February 2019 California Bar Exam. All expanded
accommodation requests (requests other than those previously approved, which were
renewed) were denied in a decision letter dated December 17, 2019 (the expanded permission
to bring an adjustable height motorized sit or stand workstation granted did not match any
request, as even the supplemental option addended to one of the requests matched the Iowa
Bar Exam accommodation for provision of both such a workstation and an ergonomic chair of
the Bar s choice and since Applicant does not ha e access to such an item is of e en less
assistance than the longstanding permission to bring his own chair). In that decision letter
        Decision Letter additional e planation of the denials as pro ided in the form of an
expert opinion from one of the experts who had given an opinion to the Bar previously on the
2017 Petition and again on the 2017 Notice of Appeal (prior to the revised appeal statement
and supplemental expert affidavits sent thereon, but received post-grant), though seemingly
not on the updated information for the 2017 Appeal, the 2018 Petition, or the 2018 Appeal.

     I timely appealed the 2019 Decision in an appeal dated 12/27/2019, accompanied by
additional affidavits of Dr. Dresden (dated 12/19/2019), Dr. Clarke (dated 12/20/2019), and Dr.
Goodman (dated 12/23/2019) (collectivel              Appeal . Attempts to obtain a further
affidavit from Dr. Preston failed, as after submission I learned that Dr. Preston is now deceased;
the practice he was a part of with Dr. Pinn permanently closed, and that Dr. Pinn now
exclusively sees Medi-Cal patients in her present mission-based practice and was not reachable
by Applicant. In a decision letter dated                     Appeal Decision Letter, as
responsive to the 2019 Appeal despite dating in 2020), the 2019 Appeal was denied in its
entirety.

   This 2020 Petition seeks renewal of all previously approved accommodations and grant of
those heretofore denied accommodations from the 2018 Petition, on the July 2020 California
Bar Exam, in case of the event Applicant is unsuccessful on the last taken February 2020 exam


                                                2
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

and retakes. Submitted herewith is yet another affidavit from Dr. Dresden responsive to the
2019 Appeal Decision Letter. Due to the lengthy shelter-in-place order and restrictions on
types of medical appointments and causes therefor permissible due to the COVID-19 pandemic,
none of the other specialists are available to write further in the timeframe to submit this
Petition and still be able to appeal any denials therefrom prior to the July 2020 exam. I should
not be penalized for this unforeseeable emergency situation.

    Below is my response to the latest (2/14/2020) 2019 Appeal Decision Letter by the
Committee and the reasons for denial contained therein. The contents of my past submissions,
from most recent to least recent (2019 Appeal, 2019 Petition, 2018 Appeal, 2018 Petition, 2017
Appeal, and 2017 Petition) are incorporated by reference as if fully set forth herein.

1. Response to the General Reasons Asserted for Denial:

(A) That I failed the previous attempts was only ever argued to go to: (1) the proposition that
even if I've passed other exams with different accommodations than sought instantly, whether
the differences arose from different requests or because other testing agencies denied some of the
accommodations I posit was legally required of them too, this does not mean even that same
degree of handicap won't adversely affect the outcome of this (taken, pending results) February
2020 exam or didn t cause other harm to me and/or wouldn t adversely affect the outcome of any
future bar exam, because it is possible to pass exams even if unlawfully handicapped from
incomplete amelioration of an impairment to a certain degree for the reasons given by Dr.
Dresden at p. 3 of his 12/19/2019 affidavit and at pp. 9-10 of my 12/27/2019 appeal statement,
and so my passing another exam without a requested accommodation is not a valid basis for
denial of that accommodation; and (2) that my performance on the failed exams, where I failed
to finish parts of the written portions but not the MBE, corroborates the predictions of my
experts that my autism disability impacts written sections more than multiple choice sections.

(B) Similar to (A), my position that the California Bar Exam is a harder exam than the Iowa
counterpart as presented at p. 5 of my 2019 Petition Narrative is not a claim that more testing
accommodations should be due on this basis, but rather was asserted to preempt exactly the kind
of collateral inference from passing the Iowa Bar Exam with unequal accessibility to it that the
Committee made in support of the reasons to deny the scheduling requests:

"You argue that you are entitled to greater accommodation in California than you received in
Iowa because the California Bar Exam is more difficult to pass than the Iowa Bar Exam. Thus,
you seem to be saying that your request for more accommodations for the CBX than for the Iowa
exam is not because of medically necessary reasons, but rather because the CBX is a harder
exam."

   I am not requesting "more" accommodations for this reason (I did request more for California
on account of facts like the location of the exam and the difference between whether the
California and Iowa Bars offered hotel group rates to other applicants, as these facts impacted the
standard for what accommodations were legally due under the ADA standards, and because I


                                                3
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

was told others were already in place standard for Iowa without accommodation, such as the
proctor criteria and the limitation on test day length to that of a standard candidate), but rather
arguing against the inferences that were made based on my passage of the Iowa Bar Exam with
the accommodations granted for it, because sufficiency to pass a given exam and sufficiency for
equal access to the exam as that of nondisabled candidates are not the same thing, but the
likelihood of the latter s absence preventing passage is greater on a more difficult exam than an
easier one.

(C) While I believe I have in fact provided material "additional substantive information or
evidence of changed circumstances" in regards to at least the ergonomic workstation equipment,
and between the 2017 Appeal and 2018 Petition, the meal breaks, discretionary timing of breaks,
and proctor criteria/behavior, etc., even crediting the Committee's finding on this, it is not a
proper basis for denial for the reasons at pp. 11-12 of my 2019 appeal statement. The purpose of
appeals includes correcting errors, not merely reconsidering for new facts or circumstances. Nor
were all of these prior unchanged circumstances adequately addressed in the decision letters
for the February 2019 and February 2020 California Bar Exams for the reasons given in the
respective appeals.

(D) Any rights Applicant has from any of the legal authorities relied upon, including the Federal
and California Constitutions, Federal statutes, Federal regulations, and the California
Government Code, are not subject to abrogation by any admission rules promulgated, and
moreover, I posit that all of my disability accommodation requests have no facial conflict with
the criteria in Admission Rule 4.82(D), which seem largely drafted to generally mirror the
criteria prescribed by my cited legal authorities.

(E) You posit that in a hypothetical where all of my requests were granted, the exam components
would be split in ways they were not designed to be, create additional risk of cheating, allow
undue rest, and possibly create a conflict with NCBE rules:

 Your current testing schedule requires you to test Tuesday through Friday of one week. If you
were to be granted your requested timing and schedule in full (double time and one half, extra 30
minute breaks per 90 minutes of testing, 6.5 hours per day limit, weekends only), you would not
complete the exam until March 21, three and a half weeks after all standard applicants have
finished testing.

    Without exceeding 6.5 hours of test time (breaks and instructions not counted towards limit,
so session would exceed this, but such is consistent with Applicant s requests), in one day (for four
days) Applicant could complete one CBE question with 150% extra time over up to 2.5 hours,
pause the clock for one of the breaks and switch out prohibited MBE equipment such as the laptop
for MBE supplies with his proctor (who would hold the prohibited items in the next portion), and
after the break wait until the new instructions are given to restart the clock, then do 50 MBE
questions. 50 MBE questions with double time plus 30 minutes would be 3.5 hours, totaling 6
hours test time. After four days of this, one CBE question and the CPT would remain. Even with
150% extra time, 2.5 hours standard time + 3.75 hours extra time = 6.25 hours, still under the limit.
So, at most, 5 days would be required instead of 4 to provide the additional extra time and meal


                                                 4
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

breaks consistent with the test day limit, a 25% increase in the duration and 50% increase in the
delay over standard from that of present approvals, hardly a fundamental alteration. Applicant is
aware that in the past the CBX was a 3-day test standard and sometimes the Committee approved
accommodated testing over as many as 6 days. Applicant would not object to limiting the effect
of his requests to testing over no more than 6 days, but no fewer than 5 days.

     Even adding in a requirement for weekend-only testing, then, for the previous exam it would
have consisted of 2/29, 3/1, 3/7, 3/8, and 3/14. Accordingly, the Committee s math was wrong in
finding it would not complete until 3/21. For the instant July 2020 exam, it could be 8/1, 8/2, 8/8,
8/9, and 8/15. However, Applicant does note the purpose of weekend-only testing is defeated if
the State Bar cannot grant it without an appeal, as by the time the decision on appeal is typically
provided the medical logistics costs/adversity is already sunk, due to the lead time for the needed
appointments.

 In addition, in order to administer the exam according to your desired schedule: (a) the exam
components would have to be split up in ways they were not intended to be;...

    While the State Bar has not specified or explained past a vague allusion how the manner in
which the exam would be split up to provide the requested accommodations would be contrary to
design to the point of a fundamental alteration, Applicant can guess as to what may be alleged to
comprise such, though disagrees that such a split amounts to a fundamental alteration or would
have the degree of impact on the validity and integrity of the exam as was implied. As established
above, the exam components can be split in such a way that all of the requests could be provided
without allowing any specific CBE, MBE, or CPT question to be completed over more than one
test session (such that it can be re-accessed after leaving the secure test center, the seemingly
purported issue with splitting sessions up differently).

  ... (b) you would be getting significantly more rest time in between exam sessions, which would
give you an advantage over standard applicants and, according to the Committee s
psychometrician, since the scores that applicants receive are normative in nature (i.e., scaled to all
other applicants who receive the same amount of rest), your scores might not be directly
interpretable relative to the other applicants;...

     Applicant posits that the undisclosed expert opinion as to a possible advantage of rest
(especially where, even if there is such an advantage, there is no explanation as to why the
difference between a 1+ day break between sessions that Applicant is unlikely to be able to spend
resting or even necessarily working on anything relating to the exam, which Applicant cannot
afford to work on exclusively for weeks or months or do during medical appointments, would
provide such an advantage past the refresh of a full night sleep - as with all candidates - that it d
outweigh the obvious disadvantages, such as that past studying would stay less fresh, let alone
enough so to constitute the level of reliability impact as to be a fundamental alteration) does not
constitute the amount of disparity to constitute a sufficient basis for a fundamental alteration claim.

   Moreover, the State Bar s argument about interpretability of a curved test result where
modifications due to measured disability accommodations might deprive a testing agency of


                                                  5
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

sufficient data of how similarly situated candidates would perform relative to each other for this
kind of statistical analysis was unsuccessfully made by the Law School Admission Council
(LSAC) in regards to whether they could publish LSAT scores of accommodated candidates with
an asterisk (*) denoting a disclaimer about the reliability of the result for those reasons, and that
wasn t even a dispute about whether this basis could be used to deny the provision of the
accommodation, yet the LSAC ultimately had to discontinue the practice on compliance grounds.
(Applicable authorities discussed in the exam scheduling request section below).

    The State Bar has not disclosed its psychometrician s opinion and analysis in their own words
to allow me and my expert(s) to better respond, nor why the above disadvantages and clear
limitations on any possible advantage were weighed to the outcome they were.

... (c) it is unknown whether the National Conference of Bar Examiners (NCBE) will allow the
MBE to be administered over such an extended period of time;...

    The State Bar has not articulated any attempts to inquire of the NCBE what their position
would be, and for that reason alone any issue of that kind is not a basis to deny any accommodation,
and it is the Committee and not Applicant that is in a position of privity with NCBE to readily
inquire about it. Similarly, the Committee has not articulated why all 200 MBE questions (on
which Applicant is not seeking more extra time than has already been granted) could not be
completed before starting the CBE/CPT (that NCBE is not involved with), which would allow for
the MBE to be completed before any material delay past that of the already approved
accommodations has occurred. Regardless, even if the NCBE objected, it also is a subject entity
to Title II of the ADA, and for the same reasons the State Bar must accommodate Applicant, so
too must the NCBE. No reason is articulated as to why any difference in when Applicant would
complete the test would impose an undue burden or fundamental alteration upon the NCBE or
MBE, and so there s no reasonably anticipatable legitimate/lawful objection from the NCBE.
Even if an objection was made by the NCBE, to the extent it is illegitimate or unlawful, the
Committee/State Bar has a duty as the entity solely responsible for the mandatory process for
admission to the practice of law in California, that is vicariously liable for the disability law
compliance of its contractors/vendors/facilities, to pursue such a dispute in my behalf and seek
compliance.

 ... (d) There is greater risk to exam security, given the potential for access to all of the exam
questions and purported answers in advance, through their wide dissemination via blogs on the
internet and other means...

     In regards to the concerns about cheating or security, the State Bar already requires Applicant
to sign an affidavit that he will not seek out any information about the exam from such sources.
Like Applicant, all other candidates for the exam must also sign an affidavit that they will not
disclose information about the exam to others. These documents stress the consequences for
breaching either pledge include disqualification from the exam, denial or reversal of moral
character findings required for admission, attorney discipline (disbarment) if already admitted,
civil liability, and criminal liability. Applicant s candor has already been found sufficient for a
finding of good moral character, which is by clear and convincing evidence. Together, Applicant


                                                 6
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

posits this is a sufficient safeguard to establish at least a rebuttable presumption that if Applicant
is granted accommodations extending the test period, he will not cheat. Applicant concedes there
might be a cumulative increase in the risk of the opportunity to cheat the longer the test goes on,
but without any evidence that Applicant will cheat, with the other remedies available, Applicant
disagrees with the contention the slight cumulative increase in risk for opportunity in the totality
of the circumstances amounts to a fundamental alteration defense to otherwise appropriate
accommodations, where the alternative is an uneven playing field/unequal access to the exam on
the basis of disability status.

 ... All of these issues weigh heavily against granting such accommodations because they
compromise the security and validity of the exam and the integrity of the exam process,
fundamentally alter the nature of the exam, and impose an undue burden on the Committee,
especially when the rationale and medical necessity for the requested accommodations are not
adequately supported.

   Applicant posits that the State Bar misconstrues the procedural aspects of asserting these
defenses and seems to conflate the burden of proof for rebutting a rebuttable presumption, which
is what these claims are in the broader legal context. (See 2019 Appeal Statement, pp. 24-25).
This is discussed in detail below for the accommodation issue it was numbered under (exam
scheduling requests), as is the above, but because they re not easily separable from the denials of
additional extra time and meal breaks, they re addressed here to the extent above as well.

2. Individualized Reasons Asserted for Denial of Additional Extra Time:

"You state in your appeal letter that the decision regarding the accommodations that you were
granted for the July 2019 administration of the Iowa Bar Examination was based on the
accommodations that you were granted for the California Bar Examination, yet the
accommodations that you were granted for that examination were actually different from,
although similar to, those granted for the February 2019 CBX, and were sufficient for you to
pass that examination on your first attempt..."

    What I actually said in my appeal statement was that the Iowa Board relied on the California
Bar decision in its decision not to grant more than double time, which is what the decision letter
from the Iowa Board specified both from the Petition and in the decision responsive to my appeal
to explain the continued denial, upon which appeal I had pointed out that their visual disability
expert had recommended that his recommendation of 50% extra time for keratoconus not be
additive to any extra time of at least 50% for autism explicitly because of my performance on the
reading comprehension subpart of my 2014 neuropsychological testing report, which predates my
acquisition of keratoconus, and so relied on a manifest factual misunderstanding, which eliminated
that basis for denying more extra time yet did not change the outcome due to the original decision's
"consistency with past exams" (according to the Iowa Board). Consequently, relying on the Iowa
Bar Exam decision in turn simply creates a circular loop that does not go to any facts as to the
severity of my disabilities' effects.




                                                  7
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

   As to double time being sufficient for me to pass the Iowa Bar Exam on my first attempt, please
see 1. (B) above.

"... Your decision not to pursue the accommodations for the Iowa Bar Examination that you are
now appealing for the February 2020 CBX suggests that these accommodations are, in fact,
preferred, and not absolutely necessary based on your functional limitations..." (Emphasis Added)

   I made no such decision not to pursue the amount of extra time sought on the California Bar
Exam on the Iowa Bar Exam. To the contrary, I sought the same amount of extra time on both
exams, and was partially denied that request (both initially and following an appeal, for the reasons
explained above) on both exams. Nothing indicating the contrary exists anywhere in the record,
so this assumption (without evidence) cannot be relied upon to deny me more extra time.

"... In addition, even though Dr. Dresden recommends more time, he has not actually evaluated
and treated you for autism/Asperger Syndrome or visual problems. The specialists who have done
so recommended from time and one-half to double time. Further, Dr. Dresden s opinions are very
conclusory, particularly those related to accommodations for autism. There was no current
functional limitation analysis provided to support the doctor s conclusions."

   Dr. Dresden may not have repeated the same diagnostic testing the other experts had already
done for these stable and permanent disabilities, but for both autism and visual disabilities he did
provide an independent corroborating opinion, that also supplemented them as he responded to
specific contentions or concerns of the State Bar in past process when the original experts were
unavailable, to that of the others' opinions, which does bolster the overall credibility of both experts
in the event of a conflict with the opinion of the State Bar's expert(s) (such as that an additional 30
minutes per session is adequate for the visual disabilities or that double time is adequate on the
written sections for autism). Regarding the autism, while he may have relied on the pre-existing
testing results, Dr. Dresden did review the raw data and analyze it to make independent interpretive
evaluations of the "functional limitation analysis," and while he reviewed and considered that of
Drs. Preston and Pinn, this part was not a conclusory ratification of either their premises or their
end conclusions. He clarifies this in yet another affidavit, which is enclosed with this
Petition/Appeal, but even his prior correspondence is sufficient to establish that:

"Those recommendations are based on my independent opinion from the test results taken by Drs.
Pinn and Preston in 2014, which as prior to Mr. Kohn's acquisition of keratoconus and the GI
conditions, are reflective only of the impairments caused by Mr. Kohn's autism and
neuroprocessing disorder, and my opinion considers both their report as clarified by Dr. Preston's
12/5/2017 affidavit to you (and provided to me by Mr. Kohn) as well as my professional expertise
and experience with patients with autism... that Mr. Kohn will need more time for written sections
than for multiple choice sections, which has also been my understanding of the neuroprocessing
delays autism causes."
(2019 Appeal Dr. Dresden Affidavit dated 12/19/2019, pp. 1-2) (Emphasis Added).

    As to your finding that Dr. Dresden's opinions are "overly conclusive," it appears that your sole
rationale for determining this is that he didn't repeat a full neuropsychological evaluation


                                                   8
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

personally, because he goes into detail about the reasons for the amount of extra time
recommended.

   Dr. Dresden has gone above and beyond to spend, on numerous occasions, several hours more
time on this than the point where his practice gets further reimbursement from my insurance for
longer time spent providing documentation, even for the State Bar of California alone. He has
spent probably double that documenting disability accommodations for the multiplicity of public
and private entities from which I need disability accommodations. Yet, he is still a primary care
physician whose practice is designed for handling large volumes of patients for brief checkups and
office visits, and is not ordinarily set up to be a medical expert opinion witness that drafts 10+
page academia-type reports. As Dr. Dresden is the most familiar with my medical situation as a
whole, all others treating me for a subset of my very broad set of chronic medical issues, and the
most available to respond without months of scheduling lead time, his opinions are valuable for
outlining the holistic picture and cross-disability contraindications, and it's unreasonable to
disregard his opinions just because he doesn't have the time to reinvent what the other specialists
have provided where further detail from an expert is material, from scratch, into as detailed an
independent report for all disabilities (even where, as for autism and the visual disabilities, he was
not the only expert) as the specialists had for a single issue.

    If the Committee is rejecting or according only minimal weight to Dr. Dresden's opinions just
because he has not redone the "functional limitation analysis" himself to the extent of redoing the
testing itself, where he's already opined he believes my autism has been stable since the ones that
were already obtained at great cost (many thousands of dollars out of pocket and nearly 30
hours) (see 2019 Appeal Statement, pp. 26-27), then such a finding is clearly untenable and
capricious. That cannot, consistent with the duty to provide "readily accessible
accommodations" (see 28 C.F.R. § 36.309(b)(iv), 42 U.S.C. § 12148(a)(1), 42 U.S.C. §
12203(b), and California Government Code § 12944 et seq.), be the initial threshold standard of
sufficient evidence before the State Bar has to at least rebut the prima facie case with evidence
(See Also 2019 Appeal Statement, pp. 24-25). Maybe that can go to the weight, at most, where
the facts discussed are actually in a genuine controversy and not a clerical one, and the State Bar
has offered enough expert support to the contrary for a reasonable fact finder to weigh the
evidence as against me on the directly at issue facts of the amount of extra time that would give
me a level playing field for the effects of my autism and/or visual disabilities. To date, the State
Bar's expert has not been able to rebut Dr. Dresden s general analysis or conclusions with any
substantive medical expertise guided analysis (see my 2019 Appeal Statement at pp. 22-
23). Setting aside their errors about what he did or did not say, their focus was only clerical.

    Further, Drs. Pinn and Preston had practiced fee-for-service with the specialized focus of
evaluating such disabilities for testing accommodations. They collectively spent 20 hours of face-
to-face time on the initial rounds of testing, plus the time spent on the follow-up Nelson-Denny
testing (both timed and untimed), plus the time to draft an 11-page report. For this, back in 2014,
they charged $3,000 out of pocket.

   Presently, Applicant doubts that getting such an extensive, in-person, psych-eval would be
considered an essential purpose for the Santa Clara County shelter-in-place order, and it is


                                                  9
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

unknown whether the COVID-19 situation would even stabilize in time for me to seek an updated
evaluation in time to seek disability accommodations for the next bar exam even were I able to
afford it financially.

     Even in ordinary conditions, my understanding of the present pricing near my location with
new providers is that doing so would approach $10,000 out of pocket. To the extent I could not
find a cheaper provider, I cannot afford to do this even if the State Bar had better cause to need an
updated set of results, and the State Bar has a duty to set its procedures and proof standards for
receiving accommodations such that accommodations are readily accessible to disabled persons
(see above), not merely entertained for extraordinarily wealthy disabled persons able to
noncontingently self-fund documenting their case to (or even past) the standards of a massive
personal injury matter, both on points of law and on points of medical fact. Drs. Preston and Pinn
themselves are unavailable to expand upon the evidence they've already offered, because, as I
learned when attempting to get ahold of Dr. Preston for my last appeal after submission, Dr.
Preston is now deceased. Due to Dr. Preston s demise, the practice permanently closed and Dr.
Pinn is now working solely for a mission-based practice that only accepts Medi-Cal patients, even
where a patient would be willing to pay out of pocket, neither a group I am presently part of.

    I would, if asked timely for arrangements compatible with my schedule to be arranged, and the
ongoing situation with COVID-19 allowing, submit to any psychological examination/evaluation
by a local expert of the State Bar s choice the State Bar may direct, at the State Bar s expense, at
least to the extent of any out of pocket portion were the expert willing and able to collect from my
insurance.

    Contrary to the State Bar's claim, however, none of my experts "who did evaluate me for autism
and visual conditions" (Drs. Toren, Preston, Pinn, and Goodman to the extent Dr. Dresden is
excluded for not doing the underlying testing personally) ever recommended less than double time,
and that specifically for one or the other disability type to be added to what the other set
recommends (explicitly stated as such by visual evaluator Dr. Goodman in his affidavit). As
explained in the 2017 Appeal, the 2017 Petition Form C s reference to 50% extra time
accommodations for autism by Dr. Pinn was to cite the LSAC s approval of that on the LSAT to
support a general request for extra time, not to supplant the general double time base
recommendation in their report, which predated the visual conditions and was consistent with past
neuropsychological evaluations recommending double time by other evaluators during K-12 IEP
testing. (See 2010 Dr. Toren neuropsychological evaluation). And, most importantly, in his
12/2017 affidavit for the 2017 Appeal, Dr. Preston (the now deceased primary evaluator for
autism) himself reaffirmed the prior recommendations in the report itself (double time at the
baseline/minimum) specifically for the CBX and subsequent to the Form C, and attested to the
need for further extra time on written testing compared to multiple choice exams like the MBE
part of the Bar Exam or the LSAT (the test his original report was geared towards).

  This letter is to confirm the results of a neuropsychological assessment of Benjamin Kohn... given
his processing difficulties, Mr. Kohn will be able to respond more quickly to multiple choice
responses as opposed to essay type responses. Mr. Kohn... required more than double the typical
time to complete his neuropsychological assessment.


                                                 10
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

(2017 Appeal Dr. Preston Affidavit dated 12/5/2017).

     My law school agreed that 150% extra time should be provided on written testing based on
this as well (See 2018 Petition Updated Form F).

    Accordingly, and perhaps most importantly, even without crediting Dr. Dresden at all, the State
Bar has not granted what those specialist evaluators it claims to be relying upon have requested
either. Dr. Goodman requested 100% extra time added to anything granted for autism and any
other non-visual disabilities; with the State Bar s latest position that the extra 30 minutes/session
is for the GI conditions/meal break substitute, double time remains the amount of extra time for
autism and the visual conditions combined, which is between half and less than half of the sum of
what Drs. Pinn and Preston recommend for autism prior to acquiring keratoconus and what Dr.
Goodman requests be additive to anything granted for autism based on the distinct visual
functional limitations. Moreover, to the extent 30 minutes per session is for GI conditions as stated
now in this latest decision letter, it is also then less than even just double time for autism plus the
minimal amount of extra time that the State Bar s own 2017 visual expert recommended for
keratoconus, despite missing the issue of dry eye syndrome or inability to correct with glasses
clarified later by Dr. Goodman (see 2019 Appeal Dr. Goodman Affidavit dated 12/23/2019), for
the portion of extra time attributed to autism and visual disabilities.

3. Individualized Reasons Asserted for Denial of Meal Breaks:

 Part of the explanation for this request is that the impairment of your fine motor skills slows your
ability to cut your food into bite-sized pieces (per Dr. Clarke, gastroenterologist). There is no
explanation for why this couldn t be done in advance before coming to the test center....

   The primary explanation and basis for the request is that, separate from fine motor issues, severe
gastroparesis slows digestion and causes uncomfortable gas-bloat (which cannot escape due to the
surgical alterations to address GERD), or worse, regurgitation attempts that can take hours to
resolve, which, to address, Dr. Clarke recommends that, instead of a singular larger lunch,
Applicant distribute food intake over more time and reduce idle digestion time to allow for proper
food intake relative to the slowed digestion.

   The fine motor concern for bite-sized pieces addresses only a collateral issue, which reduces
the reduction in time a meal will take despite the smaller size of a given meal that follows the
guidelines of more frequent smaller individual meals (where given more frequent meal breaks).
Accordingly, the greatest impact even a hypothetical solution of pre-cut meals would have would
be to slightly reduce the length of the meal breaks, not their frequency or the appropriateness of
having more than one such break (for example, a 20-minute meal break every 90 minutes test time
instead of a 30-minute break at that same frequency). So even if there was no explanation, this
would only be a basis to shorten the breaks, not to deny the request for meals to be spread over a
less concentrated window of time.

   Despite the limited relevance, the explanation for why the food might not necessarily already
be cut into bite-sized pieces is the practical/logistical considerations of doing so. Applicant, who


                                                  11
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

already has significant direct medical dietary restrictions without adding others, has a legitimate
interest in the availability of a similar variety of fresh, healthy, and optimal performance
supporting foods and beverages as other applicants may access unimpeded by the effects of
disabilities or the State Bar s preferred method of accommodating those disabilities. Anything
less would compromise the equal accessibility standard for the accommodation. Applicant so far
has been required to stay in a hotel to access the exam with his chair, so this food must necessarily
come from restaurants while they are open and able to fulfill a delivery with certainty of arriving
outside exam hours and fairly close in time to when the food will be consumed. Logistically, it
would be unreasonably burdensome on Applicant (and not even necessarily possible) to need to
pre-cut the food between receipt and the time I am required to report to the test center.

 ... In any event, although this request was not granted as phrased, consideration of an extra 30
minutes per session has already been granted.

    I d note that the additional extra time granted from the 2018 Petition of 30 minutes per session
left it unclear until now that this was its basis, as the record best supported a grant of double time
for autism plus 30 minutes per session for the visual conditions, considering that would match the
recommendation for the visual conditions of the State Bar s 2017 Petition Visual Expert (See 2017
Decision Letter). Even if it was, 30 minutes per session is vastly less than the 30 minutes per 90
minutes of test time recommended by my expert, as addressed in greater detail within the 2018
Appeal Statement dated 1/6/2019, pp. 15-16.

 To the extent that the Bar Appeal Decision Makers, like the Bar Decision Maker, would prefer to
grant additional extra time instead of this accommodation and just allow Applicant to eat and drink
in the test room as desired while doing so counts against his testing time other than for the singular
lunch break ha d e          e i e a acc         da i , he i i A ica              i i ha 30 i e
  e e da i i ade a e, a A ica                d c      ec       e d ha a a a h ee ea b ea
would be needed during the length of testing the exam is presently at for MBE days and the first
written portion day, and as many as four meal breaks for the second written portion day, and also
considering that the fundoplication postoperative dysphagia and autism fine motor limitations slow
A ica         ea i g. If A ica is granted on appeal the additional extra time he is seeking on the
written sections of the exam for other reasons, then this would increase to five meal breaks for the
first written portion day and six meal breaks for the second written portion day if they are not split
over an additional two days, and two meal breaks per day for the first written portion days and
three meal breaks per day for the second written portion days if they are split. Accordingly, as one
meal break not counting against test time is allowed without an accommodation, the appropriate
amount of additional extra time to grant for this disability, independent of the additional extra time
addressed below for other disabilities, is an additional 60 minutes on each MBE day, 120 minutes
on the shorter written day(s), and 180 minutes on the longer written day(s).

   Furthermore, if accommodating the GI conditions is the purpose of the additional extra time, it
would mean that the State Bar is not providing extra time for the visual conditions, even to the
extent recommended by its own experts (see above).




                                                 12
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

4. Individualized Reasons Asserted for Denial of "Discretionary Lunch Breaks" (Start Times to
Meal Break(s)):

 Dr. Dresden recommendation based on his review of reports from the autism specialists. He does
not, and has not been asked to, evaluate or treat you for autism.

     See the above response in 2) and Dr. Dresden s new affidavit enclosed herewith as to the
scope of Dr. Dresden s evaluations/treatment role, and the 2018 Petition Narrative dated 11/1/2018
at pp. 5-6 to note that the basis for this request is not limited to autism.

5. Individualized Reasons Asserted for Denial of Exam Day Scheduling Accommodations:

 Your reasoning and your specialist s (Dresden, M.D.) recommendations, and the bases therefor,
lack enough specificity to adequately evaluate the necessity for and reasonableness of these
requests, balanced against whether such accommodations would (1) compromise the security or
validity of the examination or the integrity of the examination process; (2) impose an undue burden
on the Committee; or (3) fundamentally alter the nature of the examination. Dr. Dresden s
opinions and recommendations are conclusory and vague and not supported by medical
documentation or testing.

    Applicant posits that the State Bar misconstrues the procedural aspects of asserting these
defenses and seems to conflate the burden of proof for rebutting a rebuttable presumption, which
is what these claims are in the broader legal context. (See 2019 Appeal Statement, pp. 24-25).

     For purposes of the appeal governing the February 2020 California Bar Exam, this was an
unlawful basis on both (2) and (3), and (1) is just another form of asserting (3) for purposes of
which defense to a prima facie case it applies under. Even as to a new exam and fresh Petition
posture, without expansion before any appeal, the attempted assertions of Undue Burden and
Fundamental Alteration would be procedurally inadequate as a matter of law, since it would fail
to comply with the timeliness and assertion of resources considered in making the determination
requirements, some of which are provided in 28 C.F.R. § 35.150 (See Also 28 C.F.R. §
35.130(b)(7)):

 ... The decision that compliance would result in such alteration or burdens must be made by the
head of a public entity or his or her designee after considering all resources available for use in the
funding and operation of the service, program, or activity, and must be accompanied by a written
statement of the reasons for reaching that conclusion. If an action would result in such an alteration
or such burdens, a public entity shall take any other action that would not result in such an
alteration or such burdens but would nevertheless ensure that individuals with disabilities receive
the benefits or services provided by the public entity. (Emphasis Added).

     Further, for the reasons latest asserted at pp. 3, 7-8 of the 2019 Petition Narrative, the standard
for undue burden is not met just by some logistically complicated modifications or the need to
expend several thousand dollars to provide an otherwise appropriate (per level playing field
standard) set of accommodations.


                                                  13
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

  A government service that is mandatory for its purpose (i.e. obtaining a law license) in which
the applicant has a significant legitimate interest, such as the instant exam, carries the highest
threshold for the government to claim an undue burden, especially considering the comparatively
vast resources of the State. Moreover, again, the standard for the determination of an undue
burden provided for under the A.D.A. statutes and regulations promulgated thereunder can only
exceed, and not abrogate, those of constitutional due process and the test for which set forth in
Matthews v. Eldridge, 424 U.S. 319 (1976) et seq. and cited above. Where the State offers
licenses to practice law, a legitimate interest, the process for obtaining such a license becomes
subject to due process. The process due must have appropriate safeguards to prevent erroneous
deprivations of the protected interest. Considering the legal posture of the ADA, denial of a law
license due to unequal access to the Bar Exam would constitute an erroneous deprivation of the
interest, so where (as here) Applicant has demonstrated that the existing system for special hotel
rates results in unequal accessibility thereto, an undue burden at a minimum has to comprise a
gross disproportionality between the cost Applicant s request would have on the State Bar s
interests (at most the price difference for the hotel stay between the special rate and the hotel s
list price) and Applicant s interest in getting a required law license after expending years and
hundreds of thousands of dollars in pursuit of a career therein...
(2019 Petition Narrative, pp. 7-8).

     And, for all three of the State Bar s assertions, Applicant notes that (like with affirmative
defenses), it is the State Bar s burden to prove and establish these claims, not Applicant s to show
that the need is so much greater than the equal accessibility standard that the assertions are
disproven by me. Dr. Dresden s opinion, once sufficient to establish the general elements of
disability and adverse effects on the subject exam that could be ameliorated by a proposed
accommodation, does not have to be nearly so detailed and exhaustive as the State Bar suggests
before a rebuttable presumption forms and the burden shifts from Applicant to the State Bar, as
here. Dr. Dresden s opinion and Applicant s previous narratives established some of what was
claimed to be missing, and for the rest, there are good reasons for Dr. Dresden s opinion to omit
those details for reasons discussed in greater depth below, either because they are unknowable
until close enough to the exam that there is no longer enough time to seek accommodations, or for
some of the reasons about the practice-model and time constraints Dr. Dresden is under when
providing documentation discussed above.

   Applicant posits that neither the undisclosed expert opinion as to a possible advantage of rest
(especially where, even if there is such an advantage, there is no explanation as to why the
difference between a 1+ day break between sessions that Applicant is unlikely to be able to spend
resting or even necessarily working on anything relating to the exam, which Applicant cannot
afford to work on exclusively for weeks or months or do during medical appointments, would
provide such an advantage past the refresh of a full night sleep - as with all candidates - that it d
outweigh the obvious disadvantages. Such disadvantages include the issue that past studying
would stay less fresh, so it is questionable whether a net advantage even exists, let alone enough
so to constitute the level of results reliability impact as to be a fundamental alteration, nor does the
speculation about what (irrelevant, for reasons discussed later) objections the NCBE may or may
not even have (but the Committee was in the best position to ascertain, yet chose not to) about the



                                                  14
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

delay in completion of the MBE, comprise the amount of disparity to constitute a sufficient basis
for a fundamental alteration claim.

   Moreover, the State Bar s argument about interpretability of a curved test result where
modifications due to tailored disability accommodations might deprive a testing agency of
sufficient data of how similarly situated candidates would perform relative to each other for this
kind of statistical analysis was unsuccessfully made by the Law School Admission Council
(LSAC) in regards to whether they could publish LSAT scores of accommodated candidates with
an asterisk (*) denoting a disclaimer about the reliability of the result for those reasons, and that
wasn t even a dispute about whether this basis could be used to deny the provision of the
accommodation. Yet, the LSAC ultimately had to discontinue the practice on compliance grounds.
See Dep't of Fair Emp't & Hous. v. Law Sch. Admission Council Inc, No. 12-cv-01830-JCS, 2015
U.S. Dist. LEXIS 104751 (N.D. Cal. Aug. 7, 2015); See Also Dep't of Fair Emp't & Hous. v. Law
Sch. Admission Council Inc., No. 12-cv-01830-JCS, 2018 U.S. Dist. LEXIS 35738 (N.D. Cal.
Mar. 5, 2018).

    The State Bar has not disclosed its psychometrician s opinion and analysis in their own words
to allow me and my experts to better respond, nor why the above disadvantages and clear
limitations on any possible advantage were weighed to the outcome they were.

    The State Bar has similarly not articulated any attempts to inquire of the NCBE what their
position would be, and for that reason alone any issue of that kind is not a basis to deny any
accommodation, since it is the Committee and not Applicant that is in a position of privity with
NCBE to readily inquire about it. Similarly, the Committee has not articulated why all 200 MBE
questions (on which Applicant is not seeking more extra time than has already been granted)
could not be completed before starting the CBE/CPT (that NCBE is not involved with), which
would allow for the MBE to be completed before any material delay past that of the already
approved accommodations has occurred. Regardless, even if the NCBE objected, it also is a
subject entity to Title II of the ADA, and for the same reasons the State Bar must accommodate
Applicant, so too must the NCBE. No reason is articulated as to why the difference in when
Applicant would complete the test would impose an undue burden or fundamental alteration
upon the NCBE or its MBE, and so there s no reasonably anticipatable legitimate/lawful
objection from the NCBE. Even if an objection was made by the NCBE, to the extent it is
illegitimate or unlawful, the Committee/State Bar has a duty, as the entity solely responsible for
the mandatory process for admission to the practice of law in California and vicariously liable
for the disability law compliance of its contractors/vendors/facilities (see 28 C.F.R. §
35.130(b)(1)), to pursue such a dispute in my behalf and seek compliance.

    While the State Bar has not specified or explained past a vague allusion how the manner in
which the exam would be split up to provide the requested accommodations would be contrary to
design to the point of a fundamental alteration, Applicant can guess as to what may be alleged to
comprise such, though disagrees that such a split amounts to a fundamental alteration or would
have the degree of impact on the validity and integrity of the exam as was implied.




                                                 15
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

   Presently, the test is divided into Day 1 AM portion, Day 1 PM portion, Day 2 AM
portion, and Day 2 PM portion. Two of these are comprised of 100 MBE questions, an easily
divisible unit without prejudice to the design of the exam. The UBE (i.e. Iowa) receives from the
NCBE test books of 50 questions each instead of 100 for accommodated testing since they do not
secure lunch areas, so Applicant knows this is available. The remaining two Applicant concedes
are slightly more complicated to split, but so long as no single CBE essay question or the CPT is
given/split over more than one test day (such that it could be answered after Applicant has left the
secure test center area), Applicant does not find a material difference in the security, integrity, or
validity of the exam.

    For example, without exceeding 6.5 hours of test time (breaks and instructions not counted
towards limit, so session might exceed this, but such is consistent with Applicant s requests), in
one day (for four days) Applicant could complete one CBE question with 150% extra time over
up to 2.5 hours, pause the clock for one of the breaks and switch out prohibited MBE equipment
such as the laptop for MBE supplies with his proctor (who would hold the prohibited items in the
next portion), and after the break wait until the new instructions are given to restart the clock. 50
MBE questions with double time plus 30 minutes would be 3.5 hours, totaling 6 hours test time.
After four days of this, one CBE question and the CPT would remain. Even with 150% extra time,
2.5 hours standard time + 3.75 hours extra time = 6.25 hours, still under the limit. So, at most, 5
days would be required instead of 4 to provide the additional extra time and meal breaks consistent
with the test day length limit. Applicant is aware that in the past the CBX was a 3-day test standard
and sometimes the Committee approved accommodated testing over as many as 6 days. Applicant
would not object to limiting the effect of his requests to testing over no more than 6 days, but no
fewer than 5 days.

     Even adding in a requirement for weekend-only testing, then, for the previous exam it would
have consisted of 2/29, 3/1, 3/7, 3/8, and 3/14. The Committee s math was wrong in finding it
would not complete until 3/21, so for this reason too both the security and NCBE objection claims
are even weaker. For the instant July 2020 exam, it could be 8/1, 8/2, 8/8, 8/9, and 8/15. However,
Applicant does note the purpose of weekend-only testing is defeated if the State Bar cannot grant
it without an appeal, as by the time the decision on appeal is typically provided the medical
logistics costs/adversity is already sunk, due to the lead time for the needed appointments.

    Lastly, in regards to the concerns about cheating or security, the State Bar already requires
Applicant to sign an affidavit that he will not seek out any information about the exam from such
sources. Like Applicant, all other candidates for the exam must also sign an affidavit that they
will not disclose information about the exam to others. These documents stress the consequences
for breaching either pledge include disqualification from the exam, denial of moral character
required for admission, attorney discipline if already admitted, civil liability, and criminal liability.
Applicant s candor has already been found sufficient for a finding of good moral character, which
is by clear and convincing evidence. Together, Applicant posits this is a sufficient safeguard to
establish at least a rebuttable presumption that if Applicant is granted accommodations extending
the test period, he will not cheat. Applicant concedes there might be a cumulative increase in the
risk of the opportunity to cheat the longer the test goes on, but without any evidence that Applicant
will cheat, with the other remedies available, Applicant disagrees with the contention the slight


                                                   16
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

cumulative increase in risk for opportunity in the totality of the circumstances amounts to a
fundamental alteration defense to otherwise appropriate accommodations, where the alternative is
an uneven playing field/unequal access to the exam on the basis of disability status.

 You state that you did not request weekend-only testing in Iowa for financial reasons. This makes
questionable your other statements that weekend-only testing is necessary for you due to medical
appointments... You argue that you need to test on weekends only because you cannot possibly
miss medical appointments (that can only be on week days) for a full week, yet you did so for the
Iowa Bar Exam. While that schedule may not have been your preference, you were in fact
successful on that exam. There is no documentation from your treating specialists that this
experience in Iowa in July 2019 created any medical issues for you.

    I will address most of this below, but there s a spectrum of degree between strict absolute
 necessity and equal accessibility for a level playing field where the adverse effects are due to a
medical impairment impacting major life activity, and the law prescribes the latter standard (See
2019 Appeal Statement, pp. 24-25).

    The schedule provided on the Iowa Bar Exam in July 2019 did impact the equal accessibility
of that exam, but for the reasons in my 2019 Appeal at p. 19, unlike for an exam located that much
farther from my residence, there is an accommodation that does not constitute the fundamental
alteration of an extra-jurisdiction venue or impose upon me dire financial hardship.

 I did not request this accommodation there on account of the location of the exam, in Iowa, with
any change to such clearly a fundamental alteration. I could not have afforded the travel
expenses of a several weeks long trip to Iowa, nor of multiple weekend trips, and so I decided
that the unequal accessibility the business day testing would cause due to its impact on my
medical scheduling would not be avoidable by reasonable accommodation, and I could not
access the exam at all without enduring such. (2019 Appeal Statement, p. 19).

     This does not change the underlying medical reasons for the accommodation that the law
requires accommodation for in certain circumstances (such as those in California), but not in other
circumstances (such as those in Iowa). The key distinction is upon whom the law places the risks
and burdens. Because in the Iowa Board s position of providing an exam located thousands of
miles from my residence, there was no accommodation possible to provide me equal accessibility
(ability to access without either encountering adverse disability effects or me spending materially
more money than other applicants to avoid that) that the law wouldn t have provided a defense to,
while the California Bar Exam is offered close enough to my residence that there is such an
accommodation possible without, I posit, rising to the standards for the defenses, and so I posit I
am entitled to equal accessibility. The presence of unequal accessibility does not require that I am
necessarily medically unable to do the weekdays schedule. As stated in my 2019 Appeal
Statement:

 Applicant notes that the Expert s implication that medical necessity is a required element to
create the statutory right in aid (disability accommodations) is incorrect. To the contrary, all
Applicant need show for a threshold presumption in his favor that the accommodation is


                                                17
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

reasonable and must be provided is that the proposed accommodation addresses adverse effects
for or from taking the exam due to the disability (mental or physical impairment substantially
limiting at least one major life activity) and is as reasonably proportional as is possible to the
magnitude of amelioration to put Applicant at as little a disadvantage compared to people
without such impairment. Even upon such, at the proper stage of considering the request the
State Bar can rebut that presumption, such as by establishing fundamental alteration or undue
burden. However, to reach the prima facie threshold where the presence of disability is already
undisputed, Applicant need only establish adverse effects relating to the exam with that disability
and articulate how the proposed accommodation would mitigate such effects and be reasonably
measured where possible to creating a level playing field. Not that Applicant couldn t possibly
attempt the exam without such accommodation or even that Applicant couldn t possibly pass the
exam without the accommodation, and/or not that Applicant would suffer grievous injury should
the accommodations not be provided. If the cause is the disability, and the effect is going to be a
barrier (whether performance impairments on the exam not relating to actual knowledge of the
subjects tested, avoidable uncomfortable medical symptoms, financial, or otherwise) to equal
accessibility as compared to an examinee without any disability, aid is presumed mandatory
subject to specific legal defenses even if the absence of that aid would not be insurmountable to
the outcome sought. Absolute necessity is too high a bar for the intent of Congress. And to the
extent that the State of California has prescribed additional aid for a different or lesser threshold
test, Applicant had asserted such rights in the 2019 Petition pursuant to California Government
Code § 11135 et seq. and any other applicable California statute. This doesn t mean that
Applicant is entitled to anything he wants just because he is disabled. If the preference bears
no rational relationship to addressing the effects of the disability or is grossly and unnecessarily
disproportional to them, for example, provision of that would not be required. Yet, optimizing
the testing experience for the adverse effects of the disability to be as mitigated as possible for
equal accessibility, and not merely to the minimum required for strict accessibility, is the correct
guideline for what should be granted, the Expert was wrong to claim otherwise, and the Expert s
recommendations cannot be found reliable unless and until this mistake of law is no longer relied
upon. (See 2019 Appeal Statement, pp. 24-25).

 You argue that you are entitled to greater accommodation in California than you received in Iowa
because the California Bar Exam is more difficult to pass than the Iowa Bar Exam. Thus, you
seem to be saying that your request for more accommodations for the CBX than for the Iowa exam
is not because of medically necessary reasons, but rather because the CBX is a harder exam.

       Again, please see 1. (B) above.

  You have not offered any specifics as to what medical appointments you might need to attend
during any given week, let alone a willingness to cluster those appointments or to minimize them
(or what the effect of doing so might be) in order to take the CBX during the week. At no point
does anyone explain what the appointments are for, how long they are, what day of the week and
time of day do they happen, etc. Rather, Dr. Dresden states in conclusory terms without any
specifics, that weekend testing is recommended because there is a near certainty of Mr. Kohn
needing an average of multiple medical appointments per weekday average, some requiring
scheduling at specific intervals relative to each other, to collectively treat his extraordinary number


                                                  18
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

of chronic health issues... Dr. Dresden also states that your testing during the week would be a
burden to your medical providers, which is not a basis for granting testing accommodations.

    The State Bar seems to assume that a burden on my medical providers would not result in
adverse impact to me that could deprive me of equal accessibility. Sometimes that may be true,
but some providers are more accommodating than others, and some medical situations are more
able to be worked-around than others or to do so with less impact on insurance/billing/cost issues.
If a provider refuses to provide appointments that don t conflict with the bar exam, which with
months of planning and collaboration (for major surgeries needed as soon after the July 2018 exam
as possible, 20+ business hours was spent trying to reach the appropriate persons at and arguing
with causing missed bar prep course time Stanford Health Care to allow the surgery to proceed
in time to avoid irreparable medical harm without missing the exam, after the original surgeon
changed his vacation schedule midway through the summer prep course, and they very nearly
refused to accommodate this; even once they did, a preliminary endoscopy operation scheduled
the Monday after the exam and needed to safely do the main fundoplication/pyloroplasty surgery
on time (the following week) was cancelled by voicemail due to other doctor vacation preferences
during the July exam, and I barely was able to get them to reschedule it with a different doctor in
time without being able to call at length during their business hours during the exam days) has
only happened (as opposed to nearly happened) to date on less essential (but still needed for equal
accessibility) health care. Nonetheless, it is discriminatory to put Applicant in the position where
the risk is needlessly so high due to disabilities, as any future exam could be the one where nearly
becomes actually, and the probability of this is higher than the mere hypothetical for conditional
issues.

    What wasn t separately above mere hypothetical in probability of occurrence during a
specific week and thus was conditional, was Applicant s chronic oral apthae, but nonetheless a
particularly painful and distracting mouth ulcer that adversely affected my performance on this
last February 2020 California Bar Exam could have been treated such that it wouldn t have had
that degree of symptoms for the exam had I business hours availability sufficient to see the
appropriate specialist and have it cauterized by laser or silver nitrate without trying to report to
urgent care the day before the exam was to start and expose myself to such a disastrously-timed
potential case of flu or COVID-19.

     Applicant cannot fully predict to what extent which appointment needs will fall into which
category sufficiently far in advance to disclose that with certainty to the State Bar during the
Petition process, but he is vastly more confident than a mere hypothetical in the probability that
the specifics of those issues most pressing then is more likely to be addressed prospectively with
a good outcome were the test scheduled only for weekend days. And, the burden that even the
best case imposes includes, as the State Bar points out, needing to cluster or minimize
appointments around the exam, which, like with the extremely time consuming process and degree
of documentation the Committee demands to even consider providing disability accommodations
in violation of readily accessible accommodation duties under 28 C.F.R. § 36.309(b)(iv), 42
U.S.C. § 12148(a)(1), 42 U.S.C. § 12203(b), and California Government Code § 12944 et seq.,
has increased the length of disruption to both my professional and medical needs around and
following the exam. It is difficult to quantify the full extent this prejudices my treatments, and it


                                                 19
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

certainly places a burden on me that diminishes the equality of the exam s accessibility even where
medical prejudice is averted at great time and monetary cost, but it does prevent me from accessing
the recommended treatment regime in terms of physical therapy (which I m recommended to have
5-9 times per week over several prescriptions for different issues at different clinics, each PT
appointment ~1.5-2 hours including driving time and administrative issues), throw off the timing
of my allergy immunotherapy (~ 1.25 hours + driving and scheduling/billing admin time every 28
days) and specialty biologic medication in-clinic injections (~ 2 hours + driving and
scheduling/billing admin every 21 days) that are supposed to be taken at specific intervals and not
at the same time, makes working with clinic schedulers, pharmacies (for over 20+ ongoing
prescription meds, many esoteric or specialty), and insurers, during their respective hours,
challenging, and delays access to visits with my more than a dozen specialist across about 9
practice groups. It has also caused me to delay essential surgeries by months. No one expert could
detail this for you. To document the whole situation through experts would take me a year of visits
to collect affidavits from over a dozen doctors, as I see some more frequently than others. And
they certainly couldn t all specify in March exactly what will be needed a specific week in July,
other than that many things will collectively be due any given week.

6. Individualized Reasons Asserted for Denial of Guaranteed Fully Private Test Room:

 You were granted a distraction-reduced, semi-private room for the Iowa Bar Exam, which was
all you needed to pass that exam on your first attempt.

    I was denied a guarantee of a fully private test room on all taken bar exams to date in both
jurisdictions (the Iowa Board no doubt influenced by the California Committee s precedent), and
yet provided a fully private room operationally despite this on all taken bar exams in both
jurisdictions to date. No inferences about the extent to which I need a private vs. semi-private
room based on my performance on past exams can be drawn until one or more of those exams is
actually taken and passed in a semi-private room. And again, more generally, the conditions of
my successful Iowa Bar Exam do not conclusively establish equal accessibility had been provided
on that exam or will be provided on the California Bar Exam with the same or similar
accommodations (see I. (B) above).

7. Individualized Reasons Asserted for Denial of Provision of the Ergonomic Equipment or
Offered Substitutes:

    In his 12/19/2019 affidavit at pp. 3-4, Dr. Dresden recommended:

 Mr. Kohn acquired myofascial pain syndrome subsequent to the SAT. He requires physical
therapy three to five times per week along with regular chiropractic and osteopathic treatments to
manage the symptoms sufficiently to avoid substantial loss of productivity and significant
impairments of his quality of life. When this treatment lapses for several consecutive days or
more, he experiences severe flare-ups. This condition can be further aggravated by high levels of
stress or anxiety, and by spending long periods of time in a sitting posture, reading, or using a
computer, especially without the ergonomic setup he uses for home, study, and work. The Bar
Exam requires suspension of ordinary treatment due to the need to take the exam at a substantial


                                                20
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

distance from his established providers, without any long periods of uninterrupted time during
business hours, over several consecutive days, and then places him in conditions that inevitably
will maximize the exacerbation of his disability. The symptoms he may experience will likely
impair his ability to perform as well as he would otherwise be capable on the exam, and the extra
sensory sensitivity people with autism experience would amplify these effects and greatly increase
the concentration difficulties he would experience from that quantified on the neuropsychological
testing. Exams not only subject him to the aggravating factors, but require heightened sustained
mental focus and consistent productivity compared to ordinary work or study, and preclude the
use of ordinary medications Mr. Kohn takes, such as Gabapentin, due to the need to avoid
cognitively-dampening or drowsiness-inducing side effect risk. The increase in these symptoms
from the sitting and computer-use postures can be partially ameliorated by using an ergonomic
setup, including those components I ve described previously and an adjustable height sit-or-stand
desk like the Iowa Bar provided.

There is a spectrum of postural support available from standard chair to office chair (typically
equipped with a padded seat and back rest along with arm rests) to ergonomic office chair
(typically with variations in the shape and viscosity of the back and sometimes the seat to provide
lumbar and thoracic support) to the ergonomic office chair with dynamically adaptive full spinal
support, which uses a matrix of small panels and mechanical devices on both the back and seat to
provide disk by disk support along the entire spine and distribute one s weight evenly no matter
what part of the chair is sat on or what angle the user leans into it from, allowing the user to vary
seat positions without any loss of support. I recommend the latter, equipped on the Herman Miller
Embody Chair, and using an ordinary desk I believe this would be necessary to put him anywhere
close to as equal a position to others without such disability as can be done compared to any
alternative, but agree with the Iowa Bar that an ergonomic office chair with just the shape and
viscosity to provide lumbar and thoracic support might be adequate were he also to be provided a
motorized adjustable height sit-or-stand desk. The LSAT, GMAT, MPRE, college exams, and law
school exams differ from the Bar Exams for purposes of addressing myofascial pain syndrome due
to the differences in the uninterrupted length of the exam time spent in a sitting or computer work
posture, the need to suspend his routine physical therapy treatment when he needs it the most due
to the lack of business hours availability for such appointments on exam days for so many days in
a row and from being away from home and his providers

In short, Mr. Kohn would be risking harm to his health if he took an exam lasting longer than six
hours or longer than four hours per day for two or more consecutive days without access to the
ergonomic equipment requested, and at any length (but increasingly so the longer the exam and
with an interruption of physical therapy) this condition will otherwise have symptoms that would
impair performance and speed on the exam past that already present from other disabilities.
(12/19/2019 Dr. Dresden Affidavit for 2019 Appeal, pp. 3-4).

    The Committee offered the following explanation of the denial of the above:
 For the Iowa Bar Exam, you were provided with a testing station containing tables of differing
heights to allow him to take the exam in either a seated or standing position and a cushioned
office chair. You were explicitly denied a specific chair such as a Herman Miller Embody desk
chair, but given permission to bring in a different chair of his own choosing. You were also


                                                 21
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

 permitted to bring appropriate neck and/or torso braces and your own external keyboard and
mouse. In your appeal letter, you conceded that this would be an adequate substitution. Dr.
Dresden states that you need the expensive complicated ergonomic that you ve requested,
including the Herman Miller Embody chair, but that the accommodations that the Iowa Bar
Examiners provided were sufficient, as they provided a sit-to-stand desk and a padded adjustable
office chair. You have already been granted the ability to bring the items you requested into the
examination room. (Emphasis Added).

   While the above correctly recites the contents of the approval letter from the Iowa Board, on
the exam itself they implemented this substitute accommodation grant for the Herman Miller
Embody Chair request they denied by providing both a wheeled desk that could move its height to
any precise degree up or down through motorized adjustability controlled by up and down buttons,
and an ergonomic office chair that had all of the relevant features except for the dynamically
adaptive full spinal support described by Dr. Dresden in his 12/19/2019 affidavit (e.g. what Dr.
Dresden labeled an ergonomic office chair therein). Not all arrangements matching the
description that they approved would be adequate, but as noted in my 2019 Petition and 2019
Appeal, what was provided for the Iowa Bar Exam, and then requested in the 2019 Petition as a
possible substitute accommodation, was adequate. The Committee s point with that fact about my
concession on the adequacy of that accommodation, however, is unclear to me, since it did not
elect to provide what the Iowa Board provided any more than any of the other three options
Applicant requested previously, since the 2018 Petition (for the other three options), and since the
2017 Petition as to provision of the Herman Miller Embody Chair (or another chair with all
relevant features thereof).

     Importantly, on all four taken bar exams across both jurisdictions, so far Applicant has only
not suffered medical or performance harm because Iowa provided adequate equipment denied by
California, and on the California attempts (including this last one, after finally obtaining a better
rate than before offered on the hotel room at my own expense, after much uncertainty as to my
ability at time of submission; although the more bar exam attempts I have to finance with debt
before getting a California license, the less able and inclined I will be to continue to stay in the
hotel, and thus access the exam without the greater accommodation sought), I did bring my own
Herman Miller Embody Chair and so a sit-to-stand desk was not necessary.

    Even so, that I have had to expend enormous resources on 5 nights of hotel stay during popular
dates over three attempts (15 nights to date), needing to stay another 5-6 nights, not to mention the
dependency on moving assistance, is a burden vastly higher than the level playing field equal
accessibility standard the law prescribed. As stated at pp. 17-18 of my 2019 Appeal Statement:

 Permission to bring is not sufficient to ensure access to the equipment for the exam. I am
unable to independently transport the chair physically, as corroborated by my expert(s), and do
not have a vehicle that fits it fully assembled. I do not own or have access to an adjustable
height motorized sit-or-stand desk, nor would I have had any more ability to transport that. The
punctuality constraints and lack of a margin for error or delay for any agency issues with regards
to the performance of third parties on the exam days themselves prevents the feasibility even of
securing the services of a mover both ways on each day of the exam, or on exam days, nor would


                                                 22
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

imposing upon me the burden of acquiring such provide me equal accessibility. I can maybe do
so as a courtesy the days before and after testing, but this would require me to stay in the hotel
the test is held in, as I ve done previously. To require that I do so at my own expense and my
own responsibility to ensure availability would not be providing me equal access to the exam as
compared with someone without such disability. I have been as flexible as possible on this issue,
offering the State Bar four different options for accommodating this issue, of which provision
was one, storage from orientation check in to the test and between test sessions and immediately
following the exam until the next day if needed with the Bar s acceptance of responsibility for
my equipment being another, the iteration on which equipment is to be provided that worked for
the Iowa Bar being another, and the provision of the hotel room being another. Only one is
required. I have been even more flexible in the past, by staying in the hotel at my own expense
and arranging moving assistance for the chair before and after the exam, but I should not have
been required to do so then and this is therefore not a basis for requiring me to do so now.

    Again, I do not need to establish that the medical basis is new or worsened since the last
submission to challenge the propriety of past denials, and I am allowed to submit new evidence on
appeal. I not only have done so for this appeal, but I submitted highly probative new evidence in
the 2019 Petition for this accommodation than that before: the approval of provision of the
ergonomic equipment to include the specific chair at issue by FINRA, and the provision of
alternative equipment by the Iowa Board that I conceded would be an adequate substitution if
elected here. Those approvals make the California Bar the only testing agency from which this
accommodation has been requested to deny it. The Expert complains of inadequate explanation
for why accommodations requested here, perhaps including this one, were not provided on the
SAT, LSAT, in college, or in law school. It was not requested for those tests. The disability on
which it was based was not yet present for the SAT. As Dr. Dresden explains in greater detail in
his affidavit for this appeal, the access to my normal physical therapy treatment is not impacted by
those exams, given for part of one day and not depriving me of sufficient business hours
availability or requiring relocation from where my established providers are, and the California
Bar Exam s length and conditions expose me to greater symptoms from my disabilities than would
those other exams, increasing the importance of better support than is offered standard.
(2019 Appeal Statement dated 12/27/2019, pp. 17-18).

    Then, as now, I should not have been required to do what I did then and this is therefore not a
basis to require me to do so now.

 At p. 28 of my 2019 Appeal Statement, I added:

 The ADA, California Government Code, and implementing regulations such as 28 C.F.R. §
35.130(b)(1) and 28 C.F.R. § 36.309(b)(iii) requires equally accessible facilities to be provided at
the burden of the subject entity. Similarly, 28 C.F.R. § 36.303(b)(3) requires the acquisition or
modification of equipment to ensure equal accessibility for disabled persons. Read together, there
is clear intent for the suitability of onsite furniture for a disability to be the responsibility of the
subject public entity. Even were it not, the actual burdens, financial and otherwise, to providing
the equipment himself would be a barrier to accessing the exam grossly above that of an examinee
without such disability. Accordingly, upon a finding that the ergonomic equipment is an


                                                  23
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

appropriate accommodation, at least the nonportable furniture part of that equipment must be
provided by the State Bar, unless one of the courtesy substitutions offered is elected instead.
(2019 Appeal Statement dated 12/27/2019, p. 28).

8. Individualized Reasons Asserted for Denial of Equal Access to Hotel Group Rates for Disabled
Applicants:

 You argue that providing you with a hotel room in this manner does not constitute a fundamental
alteration to the State Bar s services because it would only require negotiating supplemental or
revised terms with the hotel that allow for equal accessibility or else compensating for the failure
to have done so. However, the State Bar does not offer as part of its services the provision of
hotel rooms for applicants, whether at discounted group rates or otherwise. Hotel room
arrangements are to be handled with the hotel directly, as the hotel has sole control over how many
rooms they provide at any particular rate.

    The State Bar/Committee conflates which accommodation request the referenced arguments
pertained to. There are two accommodation matters pertaining to equal access to a hotel room:
(1) The issue of the group rate the State Bar negotiates for all applicants (e.g. that it be negotiated
for all nights pertaining to my exam test sessions as provided to other applicants with more
standard test schedules, and that the State Bar act to preserve availability for Applicant through
the more extended timeframe the disability petition process creates to have a confirmed test center
assignment and test schedule); and (2) the substitute accommodation for the provision of a hotel
room for the nights noted at the State Bar s cost and responsibility for availability that was offered
as one of the four myofascial pain syndrome options, instead of provision of the ergonomic
equipment, and as a courtesy; Applicant agrees that the latter is not independently required by
disability law, but posits that provision of the ergonomic equipment is so required, for the reasons
above and in my past submissions, so as I believe the room would allow me to bring my own chair
at less cost to me, I offer to exchange what I posit to be a legal right for an alternative the State
Bar is not otherwise mandated to provide, if that substitution is the State Bar s preference. So long
as the State Bar decides the Petition while it still has the ability to transact what it needs with the
hotel for (1), the requests are independent of each other; though Applicant noted before that
provision of a hotel room would be appropriate upon the State Bar s delay in approving the group
rate request resulting in an avoidable loss of that option. The legal arguments referenced by the
Committee were made in the 2019 Petition Narrative Statement, pp. 6-8, as responsive to the 2018
Appeal Decision s explanation for denial of the former, a request first made in the 2018 Petition,
not the requested accommodation of the latter (2) the Committee attributes it to.

    Any position that the State Bar does not offer as part of its services a negotiated rate for
applicants for hotel rooms at test center hotels is belied by written statements on the State Bar s
own website1 to the contrary, oral conversations with both State Bar Staff and Hotel Staff, and past
experience seeking a hotel room for the test center hotel that I believe to be the likely test center
assignment and for the dates available (which has been a subset of the nights needed for my

1http://www.calbar.ca.gov/Admissions/Examinations/California-Bar-Examination/Hotel-Information and
http://www.calbar.ca.gov/Admissions/Examinations/California-Bar-Examination/Testing-Accommodation-Hotels


                                                   24
        Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                                July 2020 California Bar Exam
                                       File No. 468532

accommodated test schedule, unlike the experience of other applicants), but I request this option
for all nights needed and a guarantee of availability if my prediction about the test center
assignment does not come to pass and the room I reserve does not correspond to my test center.

    As for the hotel having sole control over the availability and rates for rooms, 28 C.F.R. §
35.130(b)(1) provides:

 A public entity, in providing any aid, benefit, or service, may not, directly or through
contractual, licensing, or other arrangements, on the basis of disability

(i) Deny a qualified individual with a disability the opportunity to participate in or benefit from
the aid, benefit, or service;

(ii) Afford a qualified individual with a disability an opportunity to participate in or benefit from
the aid, benefit, or service that is not equal to that afforded others;

(iii) Provide a qualified individual with a disability with an aid, benefit, or service that is not as
effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to
reach the same level of achievement as that provided to others;

(iv) Provide different or separate aids, benefits, or services to individuals with disabilities or to
any class of individuals with disabilities than is pro- vided to others unless such action is
necessary to provide qualified individuals with disabilities with aids, bene- fits, or services that
are as effective as those provided to others;

(v) Aid or perpetuate discrimination against a qualified individual with a disability by providing
significant assistance to an agency, organization, or person that discriminates on the basis of
disability in providing any aid, benefit, or service to beneficiaries of the public entity s program;

(vi) Deny a qualified individual with a disability the opportunity to participate as a member of
planning or advisory boards;

(vii) Otherwise limit a qualified individual with a disability in the enjoyment of any right,
privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service.

     Accordingly, as 28 C.F.R. § 35.130(b)(1) expressly extends all equal accessibility
accommodation duties to services the subject governmental entity (State Bar of California)
contracts for from third parties with the purpose of providing services, programs, activities, or
events, the State Bar is vicariously responsible for ensuring that arrangements with third
(including private) parties for facilities facilitate equal accessibility.




                                                  25
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

9. Individualized Reasons Asserted for Denial of Assignment to Proctor That Meets Certain
Criteria:

 This request is based on your complaints about your proctor for a prior CBX that you took. Thus,
this request is conditional and based on what could happen, not what is sure to happen.

    Applicant rests on his explanation of why this request does not fall within the legal standard
for accommodation requests pertaining to conditional disabilities made at pp. 25-26 of the 2019
Appeal, incorporated by reference as if fully set forth herein.

    However, Applicant concedes that his proctor for the February 2020 California Bar Exam also
acted appropriately. To the extent this pattern indicates that the Committee is informally taking
my concerns with the July 2018 CBX proctor situation seriously and taking remedial action other
than granting an explicit disability accommodation, I appreciate that. Accordingly, I am willing
to accept, in the alternative to my original request about proctor assignment, assurances that the
proctor to whom I am assigned will be trained in all appropriate procedures to administer the exam
smoothly and will be briefed on how the accommodations granted will modify the norms, to
minimize the risk of confusion or disagreement during the exam. They do not have to be an
 experienced proctor as long as this basic threshold is met, and it is fine if the above is provided
even by assurances of what standard testing conditions constitute rather than as a modification to
accommodate a disability. If this is not provided, I maintain my position as to what disability law
would entitle me to, based upon my autism and its effects as attested to by Dr. Dresden in past
submissions.

10. Omitted Requests That Continue to be Denied Without Individualized Explanation:

    Since the 2018 Petition, four specific disability accommodation requests made and
reasserted in each successive submission have consistently not even been included in the list of
accommodations acknowledged, but denied. They are denied by omission without any
explanation, which if persistent on the 2020 Petition Decision prior to appeal, would again
violate California and Federal disability law in addition to constitutional due process for the
reasons at pp. 3-11 of my 2018 Appeal Statement and pp. 2-5 of my 2019 Petition Narrative
Statement, incorporated by reference as if fully set forth herein.

These requests include:

1. Permission to bring food into the exam room irrespective of whether it may have a slight
   (ordinary for fresh/hot unprocessed meals) degree of aroma.

2. Permission to bring into the exam room beverages that are only offered in a can, so long as
   they are placed on a different surface than my exam materials to reduce harm of any spill.

3. Equal access to the hotel group rate across all nights from the night before the first test day
   until the night of the last test day, specially reserved at all possible test center hotels


                                                26
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

  Applicant might be assigned until the disability accommodation petition/appeal process is
  concluded and a final test center location confirmed.

4. Instructions to proctor (regardless of how experienced they might be) to minimize
   distractions during test time, and not to interrupt without essential cause or standard time
   warnings, especially regarding questions calling for speculation on when I might take my
   lunch break.

   Applicant rests on the explanations and documentation supporting these requests in his
past submissions, incorporated by reference as if fully set forth herein.

                          Conclusion and Request for Appellate Relief:

    I hereby certify under penalty of perjury under the laws of the State of California that all
statements of fact made herein are true to the best of my knowledge and belief.

  Wherefore, based on the foregoing, Applicant respectfully requests that the State Bar of
California, upon considering this Petition and weighing any expert disagreements with the
deference due to Applicant s e perts over its own experts prescribed under 28 CFR Part 36
Appendix A, citing 28 CFR § 36.309, renew all previously granted accommodations and grant all
heretofore denied accommodation requests from the 2018 Petition, for the July 2020 California
Bar Exam in case Applicant were to have been unsuccessful on the February 2020 California Bar
Exam (results pending) and opt to register to again retake the exam; and, moreover:

1. The opinions and recommendations of all State Bar-solicited experts received in regards to
   any disability accommodation issue herein, including the referenced psychometrician, to be
   disclosed, and for updated expert input to be obtained for all disabilities, and not just
   autism, from the appropriate specialists.

2. For each and every point of both fact and law in this narrative, and any material point
   reincorporated but not yet addressed in prior submissions, to be addressed in detail to the
   extent any requested accommodation is denied, with individualized explanations for every
   denial thereupon.

3. For any deadline to appeal to be set no earlier than the later of 7/1/2020 or 30 days from
   his receipt of the 2020 Petition Decision, if any accommodation request is denied.

4. As Applicant posits that the length of time required by the Petition and Appeal deadline
   relative to the amount of time between exams not only denies readily accessible
   accommodations and imposes upon him undue hardship and burden with the time
   pressured and time intensive tasks associated with seeking accommodations, including by
   substantially interfering with his ability to earn a living, but more importantly, presently


                                                27
       Narrative Statement for 2020 Petition for ADA Testing Accommodations for the
                               July 2020 California Bar Exam
                                      File No. 468532

  deprives him of meaningful access to his right to seek judicial review with exhaustion of
  administrative remedies, Applicant posits that the procedural rule allowing 60 days to
  process petitions is unreasonable and e cessi e relati e to Applicant s interest in meaningful
  access to all remedies allowed by law, especially as Applicant not passing the bar exam
  before or from the July 2020 session would prevent his admission to practice law prior to the
  expiration of the moral character determination, and so Applicant respectfully requests a
  decision within 40 days rather than within 60 days. If I am not provided the decision within
  40 days, I hereby preserve the argument that the dispute herein would be ripe for judicial
  review without necessarily having first exhausted all administrative remedies for the July
  2020 California Bar Exam.

Dated this 19th Day of March, 2020.

/s/ Benjamin Kohn
Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                              28
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532




Committee of Bar Examiners
Attention: Senior Director of Admissions at Office of Admissions
180 Howard Street
San Francisco, CA 94105

6/4/2020

                                          Background:

        Upon completing my 2/2020 CBX attempt, this time without waiting for the results of
my latest exam to allow as much time for further process as possible regardless of the
uncertainty as to whether this tremendously time-intensive task would ultimately prove
necessary, I promptly and diligently began my response to the 2019 Appeal Decision Letter
within this 3/19/2020 Petition, and thankfully one of my experts, PCP Dr. Dresden, was able to
write an affidavit addressing specific points in the 2019 Appeal Decision Letter, dated
3/13/2020, just before the Santa Clara County shelter in place began and health care provider
policies began to shift. On 3/19/2020, I filed this testing accommodations petition, largely
responsive to the State Bar’s decision letter dated 2/14/2020 on the 2019 Appeal, for testing
accommodations on the July 2020 CBX for the event that I failed the then-pending results
2/2020 CBX.

        The complete Petition that was filed 3/19/2020 for the then-July (now to be
reconstrued as for the September) 2020 Bar Exam sought the same for that exam, for the event
that I was unsuccessful with the 2/2020 exam and opted to retake, as did the 2019 Petition:
renewal of those accommodations previously approved, and grant of those denied before,
except for the 2019 Petition amendment to add another substitute option to one request, and
now by this addendum this date to add a request for stop-the-clock restroom breaks based on
updated expert support necessitated by that issue becoming even more important for
anticipated modality change hypotheticals arising from the rules disseminated for the June
2020 FYLSE. The requests in this 3/19/2020 Petition, which has been “pending internal review”
for 77+ days as of this writing, would assume no changes in standard testing conditions or
modality from those in place for my completed exam attempts, and does not contemplate the
differing conditions anticipated from a possible modality change that could unequally adversely
impact me due to my disabilities, which modality changes will instead be addressed in a
forthcoming Petition.

        On 5/8/2020, you notified me that I indeed was again unsuccessful on the CBX, this
2/2020 failed attempt marking my third failed attempt. Due to both the need to continue
seeking adequate disability accommodations for possible future exams that may take place
after the pandemic conditions, if that occurs and I still am attempting the bar exam, and also
the uncertainty as to whether a modality change will occur for some or all applicants for this
next upcoming exam, along with the degree of overlap in the disputed requests at issue


                                                1
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


between possible modalities, this Petition is not moot and would not be mooted by a modality
change or any supplemental Petition filed in anticipation thereof. Rather, this 3/19/2020
Petition should still be resolved to a conclusion based on its own submission date, but
considering the new evidence, arguments, and request hereby addended.

        While at the time of the 3/19/2020 narrative statement I did not believe I would be able
to obtain a fully redone neuropsychological evaluation in time to seek accommodations on the
next bar exam, as discussed therein, post-submission I continued to make good faith best
efforts to reconsider whether that would be possible for a future submission or exam. Through
such investigation, while nearly all specialists who perform such time-consuming evaluations
that typically only have educational and legal, rather than clinical/treatment, applications do
not accept insurance, Dr. Toren (who is able to perform such evaluations, and in fact had been
the one to perform the high school IEP evaluation for me in 2010, though was not involved in
the previously most recent and much more thorough evaluation by Drs. Preston and Pinn in
2014) has enough behavioral health practice to justify maintaining in network status with my
new 2020 year health insurance, and so I reached out to her to determine whether my
insurance would cover some of the costs of redoing the 2014 evaluation and how feasible such
a project would be. Initially, she was not able to proceed for some time as due to Covid-19 she
was not willing to see patients in person, and did not believe the testing involved could be done
through a videoconference format. This would have precluded availability before appeal for a
Petition in time for a July 2020 CBX, but with the incremental adjustment to deadlines from the
postponement of that exam to September, it has become available timely. Very recently, she
reopened in person appointments where necessary and determined my insurance would cover
much of the cost of the evaluation. Between 18-21 hours of testing time was condensed from
immediately after Memorial Day to yesterday to accomplish this (with physical distancing and
PPE), in parallel to my drafting of this addendum, and so I now have supplemental
documentation highly material to accommodation requests for all modalities and anticipated
iterations of the standard test conditions in the form of her detailed report and her new Form
E, both dated this date, 6/4/2020. Accordingly, filed to this Petition with this addendum is Dr.
Toren’s Form E and report, as is a new affidavit from Dr. Dresden in support of a restroom
breaks request, supported by two anorectal manometries and a defecogram, the results of
which are also attached, which addresses the modality change issues to concurrently provide
support for the forthcoming supplemental Petition, but a form of which will now be requested
for this modality too.

       This Petition, as amended by this addendum, should continue to be processed to a
conclusion based on its own submission date and procedural timeline, in parallel to the
forthcoming supplemental Petition addressing hypothetical modality changes, because:

(1) The requests made herein remain my position on what I should be provided on any future
in-person bar exam under the previous standard testing conditions, to the extent those
standard conditions remain in force and effect for all (including standard) applicants or to
Applicant individually if in person assignment is elected based on equipment deficiencies rather
than required while standard candidates can test from home due to disability accommodation


                                                2
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


needs; now as to the September (or otherwise next) 2020 exam in the event that an online or
from-home modality is later deemed impossible by the California State Bar, and/or as to future
bar exams scheduled for after the present context of the Covid-19 pandemic were I to be
unable to take the next exam(s) until then or else continue to be unsuccessful on any exam(s)
taken in the modified modality until then but opt again to retake (whereas early filing for later
exams is permissible and mutually desirable and allows more time to communicate
collaboratively through appeal(s) if needed past what time allows for the next exam);

And (2) Were the Committee to deny any accommodations applicable to both modalities from
this 3/19/2020 Petition, which has been “pending internal review” for 77+ days and counting as
of this writing and thus is overdue for a decision, the explanations of any full or partial denials
could be addressed through an Appeal for this modality from this Petition before full review
and resolution of the forthcoming supplemental Petition, allowing one further iteration of
collaborative communication about the propriety of the requested overlapping
accommodations and facilitating a more proper result on the forthcoming supplemental
Petition prior to the next iteration thereof (last expected from that Petition in time to
implement on the September 2020 exam) through any Appeal of any denial(s) from that
Petition relying on the information thus gleaned from the petition review considering the
information from any appeal of this petition.

        Accordingly, while this 3/19/2020 Petition addresses testing accommodations for any
future in-person bar exam under the previous standard testing conditions, to the extent those
standard conditions remain in force and effect for all (including standard) applicants (whether
on the next exam/Covid-19 pandemic impacted exam(s) or post-pandemic exams) or to
Applicant individually if while an online modality is offered to some applicants, in person
assignment is elected for me based on equipment deficiencies rather than required while
standard candidates can test from home due to disability accommodation needs, it does not
contemplate either: hypothetical (1) for the case where I’d be taking the exam in the modified
from-home and/or online with remote/electronic proctoring modality, anticipated to have
substantially different standard test conditions for that modality that moot some prior testing
accommodations requests while necessitating new such requests responsive to any changes in
standard conditions which may present or increase handicaps relative to other candidates
arising from disability impairments to an extent that adversely affects the equal accessibility of
the exam for me; or hypothetical (2) for the case where the exam is offered as a from-home,
online with remote/electronic proctoring modality to some candidates, which numerous
competitive advantages can be attributed to, affecting the comparative reference for what the
metaphorical playing field must be leveled to, but proximately due to my need for disability
accommodations the State Bar mandates that I take the exam in person in physically-distanced,
limited space facilities designated for such use, thereby entitling me to additional
accommodations designed to counterbalance any additional handicaps due to disability from
deprivation of the benefits and advantages other non-disabled candidates would be accorded
by being allowed to test from home. Those are the scenarios that, for the cycles of bar exams
affected (if any) by Covid-19, are addressed by the forthcoming supplemental petition.



                                                 3
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


        Please find enclosed my supplemental expert support/documentation from Drs. Toren
and Dresden, and please find below supplemental discussion and argument applying the new
support to my previous requests. Also attached hereto and discussed below is an ADA Testing
Accommodations best practices guide published by the United States Department of Justice
based on a model consent decree it entered into with the Law School Admission Council (LSAC).
Some of this guidance, along with legal authorities cited thereby, further support my previous
arguments for the grant of many of the testing accommodations at issue; for the proposition
that the State Bar has heretofore required a documentary proof standard for sufficiency to
support accommodation requests that is unlawful; that, moreover, compliance with the ADA
and its implementing regulations would necessitate that the State Bar adopt a fundamental
redesign of its routine procedures for the testing accommodations process for its exams, which
presently are not “readily accessible” as required by law; that the State Bar is obligated to
explain all of its findings of fact and holdings of law on which it bases any denial(s) of testing
accommodation requests in full detail, including disclosures of all evidence and legal authorities
for and against its contentions, and additional information and certifications past that to
permissibly rely on a claim of fundamental alteration and/or undue burden; etc.

                                    Statement of the New Evidence:

       1. Introduction:

         In the 2019 Appeal Decision Letter (dated 2/14/2020), the Committee repeatedly relies
on the purported lack of a “current functional limitation analysis” or evaluation of me for
autism by Dr. Dresden, which seems to be given the effect of the Committee improperly
treating his autism-based discussion or recommendations as inadmissible or at least to be
accorded minimal weight. I maintain my objections to this treatment of Dr. Dresden’s expert
opinions just because he had not personally redone the testing in terms of remeasuring the raw
data points (he did perform an independent interpretive evaluation, which is no less than the
most the State Bar’s own expert consultants are capable of performing). Nonetheless, Dr.
Toren has completely eviscerated any possible factual basis the State Bar could have claimed to
base this notion on before, by reperforming all neuropsychological evaluations and testing,
then determining that the results do support similar conclusions as to those maintained by Dr.
Dresden, which conclusions Dr. Preston had already clarified in the 12/5/2017 affidavit prior to
his death as having been his opinion as well, if unfortunately muddied slightly by the confusing
way his practice partner, Dr. Pinn, completed Form C based on LSAT approvals and mixed up
which field to use their recommendations in, and with less than ideal amount of follow-up
clarifications to a report that was geared for a largely multiple-choice, partial-day LSAT domain,
those things made difficult to clear up as unequivocally as would have been ideal until Dr.
Toren’s involvement by Drs. Preston and Pinn becoming unavailable.

       Issue of Additional Extra Time Denials (Issue Number 2. In 3/19/2020 Narrative):

       Among the propositions that Dr. Toren opines as supported by her testing and expertise
with autism are:


                                                4
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


1. Dr. Toren opines that the neuroprocessing impairments associated with my autism, which
forms one of the basis factors for my request for extra time, is of greater severity for formative
consideration of content generation and transmittal thereof (written composition) than for
selecting a pre-defined multiple-choice response. Based on this, she has confirmed the up-to-
date measurements she personally has taken for my autism impairments can be most precisely
ameliorated proportionate to severity compared to neurotypicality by, assuming the test day
length limit heretofore denied, a similar amount of extra time as sought herein, and this for
autism alone, which she thus recommended and which I’ll note that Dr. Preston had before
alluded to (saying his 2014 report recommended double time for a multiple choice test, the
LSAT, and that I would need more time for an essay response domain than that recommended
for a multiple choice domain; See 12/5/2017 Dr. Preston affidavit), and Dr. Dresden had
quantified this to what is sought based on his own interpretation of the evidence after Dr.
Preston became unavailable, consistent with the determination of my law school. Specifically,
Dr. Toren recommends, additive to any extra time from other disabilities, double time for
autism on the multiple choice domains and double time and one half (150% extra time) on the
written domains, if the test day length limit is granted, and this goes up to double time and a
quarter (125% extra time) for the multiple choice domains and up to triple time for the written
domains if the test day length limit is denied. She notes that her testing and measurements
reflect much shorter lengths of testing per day than the CBX is even standard, let alone longer
than standard, and that in her expert opinion the handicap would increase for longer testing
per day. I posit that Dr. Toren’s re-evaluation not only provides impeccable documentation for
the request independently, which should cure even the perceived inadequacies with the older
evaluations and substituted expert applications thereof to the CBX thereupon posited by the
Committee and its Expert, but confirms Dr. Dresden’s point that the 2014 testing supported the
same conclusion and remained reliable for autism.

       Now that the State Bar has unnecessarily put me through exorbitant time, financial, and
coronavirus exposure risk burdens to provide this, I hope it will now be satisfied of the
propriety of this amount of extra time, particularly given the deference Drs. Toren, Dresden,
Goodman, Pinn, and Preston are owed as experts who have evaluated me personally face-to-
face and/or treated me for my disabilities:

“Reports from qualified professionals who have evaluated the candidate should take
precedence over reports from testing entity reviewers who have never conducted the requisite
assessment of the candidate for diagnosis and treatment. This is especially important for
individuals with learning disabilities because face-to-face interaction is a critical component of
an accurate evaluation, diagnosis, and determination of appropriate testing accommodations.”
(See D.O.J. guidelines at https://www.ada.gov/regs2014/testing_accommodations.html#_ftn6 )
(See Also D.O.J. best practices model guide based on the consent decree of the LSAC in regards
its litigation with them over disability law compliance for the LSAT even for the weaker Title III):

 Unde the relevant ADA Guidance, a testing entity, such as LSAC, should accept, without
further inquiry, doc men a ion provided by a qualified professional who has made an
individualized assessment of a candidate that supports the need for the modification,


                                                 5
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532

accommodation, or aid eq e ed, and provide the testing accommodation. See 28 C.F.R. pt. 36,
app. A, at 795. Repo from experts who have personal familiarity with the candidate should
take precedence over those from, for example, reviewers for testing agencies, who have never
personally met the candidate or conducted the requisite assessments for diagnosis and ea men .
Id. at 796. (See DOJ Be P ac ice G ide, p. 10).

2. Notably, Dr. Toren’s recommendations are explicitly limited to addressing the effects of the
psychological disabilities for which she evaluated me, and she acknowledges that the test
results therefor upon which she quantified her recommendation wouldn’t necessarily fully
reflect all handicaps affecting the amount of extra time needed for equal accessibility where
other impairments are functionally distinct, e.g. those from visual and physical disabilities. Like
Dr. Goodman (visual evaluator, see 12/23/2019 affidavit), and consistent with Dr. Dresden’s
opinion, she explicitly makes her recommendations additive to those of other evaluators for
other disability types, which could then total as much as 433% total extra time for written
sections (no test day length limit, so 200% autism + 100% visual per Dr. Goodman + 30 mins per
90 minutes meal breaks substituted into extra time for GI), or 300% extra time for multiple
choice in the same circumstances.

         As a good faith offer of compromise in exchange for lack of further dispute, contingent
on the test day length limit being granted, I’d allow the marginal extra time warranted for the
visual disabilities to be margin for error or reasonable expert disagreements on precise amount
of time justified for autism, so long as the base amount of time after autism and visual
disabilities are accounted for is at least the present grant of double time plus 30 minutes per
session for multiple choice, and at least double time and one half for written composition
sections. Even were the State Bar to continue to posit my autism only warrants somewhere
between time and a half to double time, thus, then even halving Dr. Goodman’s
recommendation for visual conditions, the sum of (50% extra time for autism on multiple
choice plus 50% for visual conditions, and 100% extra time for autism on written sections plus
50% for visual conditions) these two disability sets would still equal my instant request. If you
rely on the 2017 Petition visual disability expert who has seemingly yet to have been re-
consulted after either Dr. Goodman’s 2017 Appeal affidavit or his 12/23/2019 2019 Appeal
affidavit for the dry eye syndrome aggravating factor and for the inability of my case of
keratoconus to be corrected by glasses, in lieu of Dr. Goodman, it would still only have to be
~84% extra time for autism on the multiple choice domains and ~134% extra time for autism on
the written domains, well under the recommendations for autism of all of my experts, and
particularly of Dr. Toren as the expert who’s personally completed a brand new/current
neuropsychological evaluation to measure such.

         As my position is that the physical disabilities are best accommodated by stop-the-clock
breaks, any substitution accommodation for the physical conditions would still be additive to
these amounts, however. Yet, to the extent the meal breaks continue to be denied, I’ll note
that in its 2019 Appeal Decision Letter (dated 2/14/2020), the Committee for the first time
revealed that the extra 30 minutes per test day additive to double time that it granted from the
2018 Petition is based on my GI conditions as a purported substitute for the denied breaks,


                                                 6
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


which my position remains is an inadequate substitution to address those effects, but I still note
that by the Committee’s own admission in the hypothetical it continues to deny the extra meal
breaks, at least 30 minutes per test day must be added to the amount of extra time it adjudges
appropriate for the autism, visual, and any other physical disability effects. Present approvals
would thus be not even double time (e.g. no more than ~84% extra time on any section for
autism, after subtracting both the 30-minute GI grant and 30 minutes/session attributable to
the State Bar’s 2017 visual expert; not even reaching my expert support for more on written
sections, which this amount for autism is less than half of to just over half of) whereas even
with mistaken premises the State Bar’s 2017 visual expert recommended at least 30 minutes
per day be for that basis.

3. 150% extra time for tests may be somewhat less routine and, as a so-called “category 3”
request may permissibly be given some additional scrutiny rather than granted as a matter of
course, but it is not an unheard of 1 accommodation, and my needs genuinely are greater than
most due to the multiplicity (rather than just singular) of very debilitating disabilities that I
suffer from and have documented in this area, my documentation is now already more
exhaustive than that a candidate could reasonably be expected to produce, and I am requesting
that amount of extra time not as a cookie-cutter number, but tailored only for the most
severely impacted sections of the exam. In other words, my request herein dovetails with the
criteria to be an exception that proves the rule.

         This is reflected in the DOJ Best Practices Guidelines, which allows a testing entity a
more in-depth examination of the individualized evidence than the summary grant upon expert
request that is recommended to be automatic for time and a half for one of a multiplicity of
disabilities’ mere presence (without reaching individual effects) and similarly automatic for
more select disabilities for double time, but even then the guidelines provide for grant upon a
“reasonable explanation” of why that much time is needed to ensure the examination results
reflects the domains intended to be measured and not others impacted by disability. Yet,
guidelines to consider more than double time do exist therein, and explicitly contemplates the
combination of both a non-visual disability and a visual impairment, especially with yet further
impairments, such as here, as being the case profile most likely to warrant such an approval.
And, such is at the conservative end of that recommended by my experts when summing their
recommendations as they’ve all now confirmed should be done for the distinct impairments,
with a history of approval provided in my final semester of law school. (See DOJ Best Practices
Guidelines, pp. 4, 7-8).

        Issue of Extra Stop-the-Clock Breaks and Unscheduled, Discretionary Timing Thereof
        (Issues Numbered 3. And 4. In the 3/19/2020 Narrative Statement):

1. Dr. Dresden, in a new affidavit dated 6/4/2020 enclosed herewith with anorectal
manometries and defecogram medical testing, addresses how my restroom needs due to my

1See SAT extra time accommodation discussion at https://blog.prepscholar.com/how-long-is-the-sat-with-
extended-time


                                                      7
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


medical conditions of pelvic floor dyssynergia and irritable bowel syndrome with constipation,
particularly with my use of the medications bethanechol and linzess and their associated side
effects for the conditions of gastroparesis and IBS-C respectively, could be untenable with the
rules and format disseminated for the June 2020 FYLSE that I’m anticipating could also impact a
possible changed modality for the next CBX, but I submit that new expert support here for the
traditional modality to provide a supplemental and/or alternative basis of greater likelihood of
needing more frequent and/or longer restroom uses during exam hours than a person without
such condition that could be ameliorated by the stop-the-clock breaks that the DOJ Best
Practice Guidelines say are per se reasonable, separately and independently so, for irritable
bowel syndrome (at p. 11), a psychiatric disability such as autism (at p. 17), or upon
establishment of a pain related disability such as myofascial pain syndrome (at p. 18). In other
words, for at least three of my disabilities at issue herein. The request that a number, equal to
one per 90 minutes of testing time, of unscheduled, usable at my discretion as to timing within
the exam session, stop-the-clock breaks, each with a time limit of no less than 30 minutes, and
which breaks (unlike testing time, but like instruction readings, I do not insist be counted
towards the test day length limit of no more test time per day than for standard applicants), be
substituted for the scheduled singular lunch break that is standard, should address the effects
of all 4 GI conditions asserted.

        Dr. Toren, in her 6/4/2020 report, like with the recommendations for frequent breaks
made by Dr. Preston before her, supplies supplemental and/or alternative grounds for a similar
accommodation, as she opines that very long periods of uninterrupted testing, much longer
than the lengths of the testing used to evaluate my impairments for extra time, could (without
sufficient stop-the-clock breaks), have greater than measured thereby aggravating effects on
the primary autism impairments. Further, she confirms that the symptoms could be variable
and dynamic, necessitating my being able to take the breaks at my discretion and not
necessarily per a fixed schedule. Moreover, she opines that the sensory sensitivity caused by
my autism would in fact amplify the adverse sensory impact of the GI/Physical Disabilities upon
which this request is primarily based.

       Issue of Test Day Length Limit (Part of Issue Numbered 5. In 3/19/2020 Narrative):

1. Like Dr. Dresden, and from the perspective of having just completed a full
neuropsychological evaluation to measure the effects of my autism and the “current functional
limitation analysis” therefrom, Dr. Toren recommends that extra time to accommodate
disabilities be scheduled such that it proportionally increases the number of days the exam is
scheduled over, rather than the amount of time per day the exam is scheduled for, and thus
that the max test day length be that of a standard test session.

        Dr. Toren is clear that the basis of this request is her opinion, based on her professional
expertise, that the severity of the impairments attributed to autism necessitating extra time
would significantly increase if that extra time was instead administered over very long test days
rather than an equalized constant to that of standard applicants, especially because the
severity measurements taken were from neuropsychological testing done in a sitting much


                                                 8
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


shorter than even a standard CBX test day. She provides increased extra time
recommendations for autism for the event such scheduling is denied, in substitution.

2. While it is also logical that I would likely become more tired and lower-performing as a result
of longer than standard test days without adequate breaks, Dr. Toren does not make dispositive
reliance on that proposition for this recommendation, though I’d posit it (a) wouldn’t be a
conditional issue any more than the need for extra time generally, contrary to the 2019 Petition
State Bar expert consultant’s opinion, as only the most discrete variations in magnitude are
merely hypothetical in advance, and (b) is a plausible handicap that strengthens the
reasonableness and merit of my request for this accommodation.

3. I continue to be willing to limit the effect of this accommodation request, with all others
approved, of number of days the test is administered over to 6 (which the State Bar has in the
past been able to provide without undue burden for accommodated testing when the standard
length was 3 days), but no fewer than over 5 days.

4. The dates I calculated for scheduling of the exam based on these factors were my requests
all granted, in my 3/19/2020 Petition Narrative Statement, reflected the then published dates
for a July 2020 administration. Since the exam has been postponed, I hereby amend them to
reflect the current September 2020 published dates as follows:

With Weekend Only Scheduling: 9/12, 9/13, 9/19, 9/20, and 9/26, finishing barely over two
weeks (and not three and a half weeks) after standard applicants finish testing.

Were Weekend Only Scheduling Denied: 9/9, 9/10, 9/11, 9/12, and 9/13, finishing before the
first business day after the test would complete with present approvals.

       Issue of Fully Private (vs. Semi-Private) Test Room (Issue Numbered 6. In the 3/19/2020
       Narrative Statement):

1. As of the 2018 Petition, not all of the reasons for this request were based on autism, but like
my past experts, Dr. Toren believes the degree of distractibility and sensory sensitivity caused
by my autism would cause much more material adverse effects on high-stakes, time-pressured
exam conditions than in other group settings such as lectures in classrooms, the example that
my supposed ability to access (with accommodations like notetaker services) was cited by the
State Bar’s expert consultant in the 2017 Decision Letter to justify guaranteeing no more than a
semi-private room, the present approval that despite such lack of a guarantee has been
implemented as a private room on all three of the CBX administrations I’ve taken previously as
well as on the Iowa Bar Exam, the SAT/GMAT/MPRE, both college and law school exams, the
FINRA exams, etc. (where for some, but not all, a private room was a guarantee).

        And, while not as directly at issue for disability law standards, practically in making any
discretionary decisions relative to this request the Committee might consider that any extra
burden providing me a private room instead of a semi-private room might impose would be


                                                 9
       Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


avoided at the expense of another applicant being disadvantaged by my already approved
accommodations’ distractions to others, including the permission to eat in the room during the
exam and the permission to use an electric motorized sit-to-stand desk that operating makes a
lot of noise. The importance of minimizing coronavirus exposure, too, currently weighs in favor
of a fully private room, especially as I must take medications that could be considered
immunocompromising and as I have many pre-existing health conditions.

          Issue of Provision of the Ergonomic Workstation Equipment Facilities, or Offered
          Courtesy Substitutions Therefor, Rather Than Limitation of Permission to Bring and
          Remove the Equipment (Including Nonportable Furniture) Myself Each Day of the Exam
          (Issue Numbered 7. In the 3/19/2020 Narrative Statement):

1. While this is largely a physical-disability based request, as part of her discussion of my
autism Dr. Toren does opine that the sensory sensitivity and distractibility issues thereof
amplifies the prejudicial effect to the exam of the symptoms of my myofascial pain syndrome
and other pain-related physical conditions this accommodation is requested for, which creates
an aggravating factor. She explicitly recommends that what Dr. Dresden has requested be
provided.

 2. Since the 2018 Petition, I have both requested provision (rather than permission to bring)
this equipment for reasons amply explained in past submissions, but offered the State Bar
courtesy substitutions where I feel they (for a context that I’m not being required to test in
person only due to disability accommodation needs) adequately facilitate my bringing, and
more reasonably share the burdens of doing so, that same equipment from home. In all prior
administrations of the CBX accommodated administration, the test center for applicants with
disabilities was already published to be a hotel, where I could transport the equipment to and
from outside of exam days and keep under my secure control when not testing in the same
building as where I’d test, with one such hotel offered within 30 miles of my residence. For that
reason, one of my offered substitutions was provision of a hotel room thereat for my lodging.

         Due to Covid-19 issues, the test centers at which I would be assigned for in person
testing is now TBD instead, and could anticipatedly not be a hotel. I do not have the ability to
reliably and reasonably transport the ergonomic equipment even to a walking-distance outside
facility on exam days, and certainly not independently. So that courtesy substitution is only an
adequate substitution to the extent I am assigned to a hotel for my test center, and where that
hotel is within 50 miles of my residence2 for purposes of the burdens tolerable to me of moving
the equipment one round trip on non-exam days.




2   1913 Fordham Way, Mountain View, CA 94040


                                                10
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


       Proctor Assignment Criteria & Instructions Re: In Test Room Proctor Behaviors (Issue 9.
       And Part as Part of Issue 10. In 3/19/2020 Petition Narrative Statement):

1. For the reasons amply discussed in my 2019 Appeal and 3/19/2020 Petition Narrative
Statement, these requests are not conditional issues in the legally relevant sense of whether
accommodations would be obligatory under the ADA. I’ll further illustrate that here with
particularly apt present examples:

       A. Using the same logic as the Committee and its Expert, where standard test
       conditions neither assuring a relevant factual context to whether disabilities would
       impose a material handicap on the exam or not will be present nor that it won’t be
       present, such uncertainty makes any modification affecting that issue an
       accommodation request of a conditional disability, no matter how consistent a
       disability’s effects in a given reasonably anticipatable circumstance where present, the
       Committee could repudiate any duty to provide any testing accommodations for any
       applicant for this upcoming CBX, by asserting that as no particular modality is confirmed
       to “certainly occur” for that exam, every possible request would be conditional and non-
       obligatory. I’d posit such a contention would be frivolous, absurd, and legally
       untenable.

       B. In comparison, because of the rules regarding the extent of the duty to
       accommodate conditional disabilities, applicants do not have a legal right to, for
       example, preemptively requested accommodations for the event they were infected
       with a symptomatic case of Covid-19, even though the symptoms would very clearly
       impair ability to even take the exam from home in a way that would accurately reflect
       the domains and knowledge intended to be measured by the exam while obviously be
       conclusively disqualifying for any other examination modality, and even as the risk that
       such an infection could occur would still reasonably be material and weighty to an
       assessment of the risks of not being able to access the exam meaningfully after
       expending vast resources preparing to do so. This is because, unless and until infection
       actually occurs, such disability presence would be “merely hypothetical.”

              In other words, it is the disability presence/effects factors that conditionality is
       material to, not to whether standard test conditions would or would not necessitate an
       accommodation due to those consistently measurable/verifiable factors if it is
       foreseeable they might.

       2. Dr. Toren opines that the conditions against which I am requesting a guaranteed
       absence or else modification mitigating, which I posit did occur on the CBX at least once,
       would impair my ability to equally access the CBX due to the effects of autism, and she,
       like Dr. Dresden, recommends that such accommodations be provided.

       3. I maintain my willingness to accept either such accommodation or assurances of
       what standard test conditions would constitute without disability accommodation as to


                                                11
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


       the request within Issue 9. of my 3/19/2020 Narrative Statement, while maintaining the
       material part of Issue 10. thereof regardless.



                                           Conclusion:

      I hereby certify under penalty of perjury under the laws of the State of California that all
statements of fact I make herein are true and accurate to the best of my knowledge and belief.

       Wherefore, based on the foregoing, Applicant respectfully requests that the California
State Bar Committee of Bar Examiners (Committee):

1. Review and consider my 3/19/2020 Petition as amended by today’s addendum no later than
the 6/19/2020 scheduled meeting of the Committee of Bar Examiners.

2. Allow revisions and/or new testing accommodation requests to be made in time for
consideration in time to appeal any denial(s) for the September 2020 CBX if they are made
within 30 days of confirmation of all final standard test conditions for that exam.

3. That processing times for testing accommodation petitions that must be submitted closer to
the exam due to delay in disclosure about standard test conditions be processed more
expeditiously, such that applicants receive a decision within 10 business days (14 calendar
days), or by 15 business days (21 calendar days) before the appeal deadline, whichever comes
first, which appeal deadline should be made no earlier than 9/1/2020. Appeals should be
processed to a decision within 7 business days (9 calendar days) and by no later than 9/5/2020
(the end of the business week immediately prior to that in which the exam starts) for any filed
by 9/1/2020.

4. The forthcoming 6/4/2020 Petition for Testing Accommodations should not be construed as
a superseding successor of this pending 3/19/2020 Petition for Testing Accommodations on the
July 2020 (later postponed to now be in September 2020) CBX and/or any Appeal(s) I might file
hereupon, either for purposes of adjudication and responsive decision procedural timeline and
filing deadlines or for my request that the 3/19/2020 Petition and/or any Appeal I might file
thereupon be considered in parallel to that one and any Appeal filed thereupon, except to the
extent that any Appeal filed on one Petition addressing overlapping disability accommodation
requests and new evidence presented therewith be treated as an addendum as if fully set forth
therein to the latest pending Petition or Appeal for the other modality to that extent of
overlapping request materiality.

5. That in adjudicating the testing accommodation petitions, and both what constitutes the
prima facie case for accommodations to be provided subject to fundamental alteration, undue
burden, or rebuttals to the presumptions I reach the standard to be accorded, the Committee
and its expert evaluators comply with the limits to documentation a testing agency can require


                                                12
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532


to find sufficiency for a particular factual finding in its disability accommodation review process
provided by 29 C.F.R. § 1630.2(k)(2) and any other applicable authorities. (See 3/19/2020
Petition Narrative Statement, pp. 9, 13-14, 17-19; See Also limits on documentation
requirements testing agencies can lawfully mandate for disability accommodation requests:
“The documentation necessary to demonstrate disability “should not demand extensive
analysis.”” (DOJ Best Practices Guidelines, p. 15, citing 29 C.F.R. § 1630.2(k)(2).).

6. That in adjudicating the testing accommodation petitions, any issues of fact in this Petition
where resolution of disagreement between any of my experts who have evaluated and treated
me personally be given deference in credibility over that of reviewing experts the State Bar
consults with, if not to a binding extent, then, as required by law, to an extent where if the
State Bar adopts or relies on the conflicting factual position of its own experts (as it has
categorically done so far) over that of my experts (including for the propositions that no more
extra time is due for autism for written sections than for multiple choice sections, that 30
minutes per test day is adequate extra time for keratoconus, etc.), it articulate how its
determination of credibility was made and why the factors weighing in favor of its expert are
sufficient to overcome the legally mandatory degree of deference provided by ADA
implementing regulations and discussed in U.S. D.O.J. guidelines:

“Reports from qualified professionals who have evaluated the candidate should take
precedence over reports from testing entity reviewers who have never conducted the requisite
assessment of the candidate for diagnosis and treatment. This is especially important for
individuals with learning disabilities because face-to-face interaction is a critical component of
an accurate evaluation, diagnosis, and determination of appropriate testing accommodations.”
(See D.O.J. guidelines at https://www.ada.gov/regs2014/testing_accommodations.html#_ftn6 )
(See Also D.O.J. best practices model guide based on the consent decree of the LSAC in regards
its litigation with them over disability law compliance for the LSAT even for the weaker Title III):

“Under the relevant ADA Guidance, a testing entity, such as LSAC, should accept, without
further inquiry, “documentation provided by a qualified professional who has made an
individualized assessment of a candidate that supports the need for the modification,
accommodation, or aid requested,” and provide the testing accommodation. See 28 C.F.R. pt.
36, app. A, at 795. “Reports from experts who have personal familiarity with the candidate
should take precedence over those from, for example, reviewers for testing agencies, who have
never personally met the candidate or conducted the requisite assessments for diagnosis and
treatment.” Id. at 796.” (See DOJ Best Practices Guide, p. 10).

7. That in adjudicating the testing accommodation petitions, the opinions and
recommendations of all State Bar-solicited experts received in regards to any disability
accommodation issue herein, including the psychometrician referenced by the State Bar in the
2019 Appeal Decision Letter, be disclosed, and that updated expert input be obtained for all
disabilities, and not just for autism, from the appropriate specialists, which experts should be
given legal standards corrective instructions by State Bar Counsel based on issue set II. (pp. 24-
27) of my 2019 Appeal Statement dated 12/27/2019, as if fully set forth herein.


                                                13
    Addendum to 3/19/2020 Testing Accommodations Petition Narrative; File No. 468532



8. For each and every point of both fact and law in this narrative, and any material point
reincorporated from, but not yet fully addressed or explained from prior submissions, to be
addressed in detail to the extent any requested accommodation is denied, with individualized
explanations for every denial thereupon, if any, which I continue to posit to be required by law.

9. That to the extent the State Bar relies on an assertion of fundamental alteration or undue
burden to justify any denial herein:

 ... The decision that compliance would result in such alteration or burdens must be made by the
head of a public entity or his or her designee after considering all resources available for use in
the funding and operation of the service, program, or activity, and must be accompanied by a
written statement of the reasons for reaching that conclusion. If an action would result in such an
alteration or such burdens, a public entity shall take any other action that would not result in such
an alteration or such burdens but would nevertheless ensure that individuals with disabilities
receive the benefits o e ice p o ided b he p blic en i .

Dated this 4th Day of June, 2020.

/s/ Benjamin Kohn

Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                                 14
                THE STATE BAR OF CALIFORNIA
                COMMITTEE OF BAR EXAMINERS/OFFICE OF ADMISSIONS

                180 H       S          S     F           , CA 94105-1639 (415) 538-2300
                845 S. Figueroa S           L    A         , CA 90017-2515 (213) 765-1500


                        FORM E
   TESTING ACCOMMODATIONS PSYCHOLOGICAL DISABILITIES
                     VERIFICATION
         All    igi al d c e           be filed i h he Office f Ad i i         Sa F a ci c Office.
                        (Must be completed by the applicant; please type or print legibly)

NOTICE TO APPLICANT: This section of this form is to be completed by you.
The remainder of the form is to be completed by the qualified professional who is
recommending testing accommodations for the California Bar Examination or First-Year
La S de          E a i ai    f             he ba i f a psychological disability. Please
read, complete, and sign below before submitting this form to the qualified professional
for completion of the remainder of this form.
                        Benjamin Kohn
A lica      F ll Na e:
               468532
File Number:

          I give permission to the qualified professional completing this form to
          release the information requested on the form, and I request the release
          of any additional information regarding my disability or accommodations
          previously granted that may be requested by the Committee of Bar
          Examiners or consultant(s) of the Committee of Bar Examiners.

                                                                             6/4/2020
 /s/ Benjamin Kohn
Signature of Applicant                                                       Date


NOTICE TO QUALIFIED PROFESSIONAL:

The above-named person is requesting accommodations for the California Bar
Examination or First-Yea La S de           E a i a i . All such requests must be
supported by a comprehensive evaluation report from the qualified professional who
conducted an individualized assessment of the applicant and is recommending
accommodations for the examination on the basis of a psychological disability. The
Committee of Bar Examiners also requires the qualified professional to complete this
form. If any of the information requested in this form is fully addressed in the
comprehensive evaluation report, you may respond by citing the specific page
and paragraph where the answer can be found. Please attach a copy of the
evaluation report and all records and test results on which you relied in making the
diagnosis and recommending accommodations for the an examination administered by
the Committee of Bar Examiners. Your assistance is appreciated.
TA-FormE.0417
                                                     1
The Committee of Bar Examiners may forward this information to one or more qualified
   fe i al f a i de e de       e ie    f he a lica       e e . Print or type your
responses to the items below. Return the original of this completed form, the
comprehensive evaluation report, and relevant records to the applicant for
submission to the Committee of Bar Examiners.


I. QUALIFICATIONS OF THE PROFESSIONAL*

Name of professional completing this form: Dr. Rosalie Toren, PhD
Address: 2427 Benjamin Dr, Mountain View, CA 94043
Telephone:      (650) 833-8834                        Fax:
E-Mail:    rtoren57@gmail.com
Occupation, title, and specialty:     Clinical Psychologist
License Number/State:        CA PSY 21581

*The following professionals are deemed appropriate and qualified to provide a diagnosis
of psychological disabilities: Psychiatrist, Psychologist or other licensed mental health
professional.

Please describe your qualifications and experience to diagnose and/or verify the
a lica      c di i      i ai e a d          ec       e d acc      da i    :
   I am a licensed clinical psychologist and state credentialed school psychologist
   specializing in neuropsychological and psychoeducational evaluations. I have
   extensive experience evaluating both children and adults for autism and other
   psychological and learning disabilities, both for special education services and
   testing accommodations.

II. DIAGNOSTIC INFORMATION CONCERNING APPLICANT

1. Date of last evaluation/assessment of the applicant: 5/27/2020-6/4/2020

2. Wha i he a lica                 ecific diag    i ba ed  he DSM-5 (or most current
   version)? Please include diagnostic codes where applicable. If diagnosis is not
   definitive, please list differential diagnoses.
    Autism Spectrum Disorder (299.00)
    Highly Variable Attention and Neuroprocessing Disorder (315.8)




3. De c ibe he a      lica       hi     f   e e i g           fa    ch l gical di abili .
TA-FormE.0417
                                                2
   Include a description of symptom frequency, intensity, and duration to establish
   severity of symptomology.
    See Attached Report.




4. De c ibe he a lica            current functional limitations caused by the psychological
   disability in different settings and specifically address the impact of the disability on the
   a lica        abili      ake he Calif ia Ba E a i a i             Fi -Yea La S de
   Examination         under     standard    conditions.          Note:    Psychoeducational,
   neuropsychological or behavioral assessments often are necessary to demonstrate
    he a lica        c e f c i al li i a i          i c g ii .
    See Attached Report.




5. De c ibe he a lica        c     lia ce i h a d e      e     ea e a d edica i , if
   prescribed. Explain the effectiveness of any treatment and/or medication in reducing
      a eli a i g he a lica          f c i al li i a i  a d he a ici a ed i ac      the
   applicant in the setting of the California Bar Examination or First-Yea La S de
   Examination.
    See Attached Report.




ATTACH A COMPREHENSIVE EVALUATION REPORT. The provision of reasonable
accommodations is based on assessment of the current impact of the disability on the
specific testing activity. Due to the changing nature of psychiatric disabilities, it is
essential that the applicant provide recent and appropriate medical documentation. An
a lica           ch l gical di abili         ha e been identified by a comprehensive
diagnostic/clinical evaluation that is well documented in the form of a comprehensive
report. Please attach to this form a copy of the comprehensive evaluation report
and all records and test results on which you relied in making the diagnosis and
recommending accommodations for the California Bar Examination or First-Year
L    S           E            .

The evaluation report should include the following:

            psychiatric/psychological history

            relevant developmental, educational, and familial history

            relevant medical and medication history
TA-FormE.0417
                                                3
            results of full mental status examination

            description of current functional limitations in different settings

            results of any tests or instruments used to supplement the clinical interview
            and support the presence of functional limitations, including any
            psychoeducational or neuropsychological testing, rating scales, or
            personality tests

            diagnostic formulation, i cl di g di c      i    f diffe e ial        le
            diagnoses prognosis


III. ACCOMMODATIONS     RECOMMENDED FOR THE       CALIFORNIA                            BAR
     EXAMINATION OR FIRST- EAR LAW STUDENTS E AMINATION (
     apply)

FORMAT

The California Bar Examination is a timed examination administered over two days,
consisting of a 3-hour morning session (9:00 a.m. to 12:00 noon) and a 3½-hour
afternoon session (2:00 p.m. to 5:30 p.m.) on the first day, and two 3-hour sessions (9:00
a.m. to 12:00 noon and 2:00 p.m. to 5:00 p.m.) on the second day. The examination is
scheduled twice each year. There is a lunch break from 12:00 noon to 1:30 p.m. each
day. The examination is administered in a proctored setting.

The first day consists of three one-hour essay questions in the morning session and two
one-hour essay questions plus one 90-minute Performance Test question in the
afternoon session. The written portions of the examination are designed to assess,
a     g he hi g , he a lica          abili   c        ica e hi /he analysis effectively in
writing. Applicants may use their personal laptop computers to type their answers, or
they may handwrite their answers. The second day consists of 200 multiple-choice
questions (M l i a e Ba E a i a i          MBE ), with 100 questions administered in the
morning session and 100 questions in the afternoon session. Applicants record their
answers by darkening circles using a Number 2 pencil on an answer sheet that is
scanned by a computer to grade the examination.

The First-Yea La S de         E a i a i is a one-day timed examination administered
in two sessions, a four-hour morning session from 8:00 a.m. to 12:00 noon and a three-
hour afternoon session from 2:00 p.m. to 5:00 p.m. The examination is scheduled twice
each year. There is a lunch break from 12:00 noon to 1:30 p.m. The examination is
administered in a proctored setting.

The morning session consists of four one-hour essay questions. The essay questions
are designed to assess, among other things, the a lica       abili    c      ica e
his/her analysis effectively in writing. Applicants may use their personal laptop
TA-FormE.0417
                                                4
computers to type their answers, or they may handwrite their answers. The afternoon
session consists of 100 multiple-choice questions. Applicants record their answers by
darkening circles using a Number 2 pencil on an answer sheet that is scanned by a
computer to grade the examination.


SETTING

Applicants are assigned seats, two per six-foot table, in a room set for as few as 100 to
400 applicants for the First-Yea La S de                 E a i ai     a    a    a 1,500
applicants for the California Bar Examination. Applicants are not allowed to bring food,
beverages, or certain other items into the testing room unless approved as
accommodations. All applicants may bring prescription medication. The examination is
administered in a quiet environment, and applicants are allowed to use small foam
earplugs. They may leave the examination room only to use the restroom or drinking
fountain, within the time allotted for the test session.

Taking into consideration this description of the examination and the functional
limitations that you currently experience, what testing accommodation (or
accommodations, if more than one would be appropriate) are you requesting?


 Alternative Formats                             Personal Assistance
      Audio CD version of the examination           Dictate to a typist (for written
                                                    sessions)
      Electronic versions of the Essay              Reader
      and/or Performance Test questions in
      Microsoft Word format on CDs for use          Assistance with multiple-choice
      with screen-reading software                  answer sheet (Scantron sheet)
                                                    (choose one)
      Other:
                                                        Permission to circle answers in
                                                        question booklet
                                                        Permission to dictate answers to
                                                        proctor
                                                    Dictate to a voice recorder (choose
                                                    one)
                                                        Digital voice recorder (for use with
                                                        flash memory cards)
                                                        Tape recorder (for use with
                                                        microcassette tapes)
                                                                Instructions to proctors
                                                    ✔   Other:
TA-FormE.0417
                                             5
 Equipment or Facility Requirements

 ✔ Computer as an accommodation (must have direct nexus to the effects of the
      disability)
         with SofTest installed
         with voice-recognition software (e.g., Dragon Naturally Speaking) installed
         with screen-reading software (e.g., JAWS) installed
         with other (specify):
 ✔ Special equipment (specify):        Ergonomic Workstation desc. by PCP further supported by autism.

 ✔ Private room
     Semi-private room
     Wheelchair accessibility (if table, specify height):
 ✔ Other:       No longer testing per day than standard; See R

Please provide a rationale for each request indicated above (attach additional sheets if
necessary):
   Autism results in greater distractability, sensory sensitivity, and anxiety from logistical
   issues. Exams rely on sustained top mental performance and have higher stakes
   than classroom settings, so he should receive a private room, the workstation
   requested by his PCP for a phys. disability that produces effects his autism will make
   him more sensitive to and distracted by, and a proctor familiar with the changes his
   accommodations and affected rules, who refrains from distracting behaviors. See R

Accommodation of Extra Time

Specify the amount of extra time requested for each session of the examination.
Indicate why the specified extra time is needed (based on the diagnostic evaluation),
provide the rationale for requesting the amount of time for each test format of the
examination, and explain how you arrived at the specific amount of extra time requested.
If either the amount of time or your rationale is different for different portions of the
examination, please explain. All requests for extra time must specify the exact
amount of extra time. It is important to keep in mind that breaks are included in
the timed portion of the examination. No accommodation of unlimited time will be
granted. If extra testing time is requested, but the specific amount of extra time is
not indicated, the petition will be returned as incomplete.

California Bar Examination: Essay Questions 1, 2 & 3 (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
TA-FormE.0417
                                                  6
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Essay Questions 4 & 5, and Performance Test
(standard session is 3 hours and 30 minutes): Specify the amount of extra test time
needed for this session and provide the rationale:
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Multistate Bar Examination - MBE (each standard
session is 3 hours): Specify the amount of extra test time needed for each MBE
session and provide the rationale:
   Additional 3 Hrs/100% extra time for psych. disabilities if <= standard total length per
   day and up to 125% extra time if significantly longer per day than standard. Recs
   additive to any extra time for distinct visual and physical handicaps or impairments.

First-      L     S       E           : Essay Questions 1, 2, 3 & 4 (standard
session is 4 hours): Specify the amount of extra test time needed for this session and
provide the rationale:
   N/A




First-     L    S        E              : Multiple-Choice (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
    N/A



Explanations: (attach additional sheets if necessary)
   As demonstrated by my testing and reflected in my observations, Mr. Kohn’s autism
   has severerely impaired his neuroprocessing speed, though to unequal degrees
   between domains, and has made his attention extremely variable, with a large
   standard deviation between test administrations in the severity of that impairment.
   This condition is associated with a multiplicity of additional handicaps, which include
   heightened distractability from both sensory and stress or anxiety induced
   distractors, and increased propensity for anxiety from circumstances such as he’s
   described relating to the behavior of his proctor on the July 2018 CBX or from
   proctor unfamiliarity with his accommodations and which rules they’d affect. He’d
   already had a nearly lifelong autism diagnosis, and these results remain consistent.



TA-FormE.0417
                                            7
                              Toren Psychological Services
                                  2427 Benjamin Dr.
                               Mountain View, CA 94043
                                    (650) 833-8834
                                 rtoren57@gmail.com

                                  CONFIDENTIAL
                             Psychoeducational Evaluation

Name: Benjamin Kohn                           Date of Testing: 5/27/20, 5/29/20, 5/31/20,
6/1/20, 6/2/20, 6/4/20
Date of Birth: 12/29/1993                     Date of Report: 6/4/2020

Examiner: Rosalie Toren                       Age: 26
Grade: Postgraduate                           Sex: Male

Reason for Evaluation:
Benjamin was self-referred for testing to assess his current psychoeducational functioning
pursuant for application for accommodations for taking the California bar examination.

Method of Evaluation:
Clinical Interview and Review of Records
Weschler Adult Intelligence Scale-fourth edition
Weschler Memory Scale fourth edition
Wechsler Individual Achievement Test third edition
Nelson Denny Reading Test
Visual Search and Attention Test
Delis Kaplan Executive Function System Trails 1-5
Behavior Assessment System, Third Edition (BASC-3)

BACKGROUND INFORMATION:
Family Background
Benjamin is a 26-year-old Caucasian male who resides with his parents while studying
for the bar and is self-employed.

Health and Medical History and Psychological History
Benjamin is a product of a normal pregnancy and delivery. Developmental history is
positive for Autism Spectrum Disorder and delays in speech and gross motor
development. Medical and developmental history is negative for seizures or head
injuries, drug or alcohol dependence, or abuse, or suicidal ideation or attempts. Benjamin
identifies the following psychological and neurological, and medical issues associated
with autism: sleep disturbance, distractibility, inattention and highly variable attention,
poor concentration, obsessive thoughts, compulsive behavior, anxiety, memory
impairment, headaches, and introversion. Benjamin was provided speech therapy in
elementary school; p a , B a                 a        ad         ca          , occupational,




                                                                                            1
and physical therapies through 8th Grade. Benjamin still receives physical therapy for
these and other issues to this day.

   He has no incidents of problems with the law other than a couple traffic tickets.

   Benjamin has many neurological/psychological and medical conditions which interact
with each other and impinge on his learning, achievement, and other major life activities.
Due to the breadth and extraordinary scope of these health concerns, while my testing
accommodation recommendations are only for his psychological disabilities in scope,
many of his testing needs are affected by multiple interacting, but distinct, functional
limitations, where the effects of these conditions and his medical conditions intermingle,
and all of his disability concerns should be considered with his holistic medical situation
in mind.

                                         Medical Synopsis:



Neuro-Psychiatric:

Autism Spectrum Disorder (F84.0)

Highly variable attention and neuroprocessing speed deficit (R62.50)

Circadian Rhythm Sleep Disorder (Delayed Phase & Irregular Sleep/Wake Types) (G47.33)



Neuro-Muscular-Skeletal:

Gross and Fine Motor Delay (F82)

Myofascial Pain Syndrome (M79.18)

Cervicalgia (M54.2)

Occipital Neuralgia (M54.81)

Scapular Dyskinesis (G25.89)



Allergy:

Allergic Rhinitis (J30.9)

Allergic Sinusitis (J32.9)

Allergic Keratoconjunctivitis (H10.45)

Food Allergies (Fish, Airborne & Severe Untreated; Nuts and Dairy) (Z91.013)




                                                                                          2
Dermatological:

Chronic Idiopathic Urticaria (L50.1)

Eczema (L20.84)

Chronic Folliculitis (L73.9)



Gastroenterological/Gastrointestinal:

Gastroparesis (K31.84)

Postoperative Dysphagia (R13.10)

Irritable Bowel Syndrome with Chronic Constipation (K58.9)

Pelvic Floor Dyssynergia (M62.89)

Recurrent Anal Hemorrhoids (K64.8)

Recurrent Anal Fissures (K60.2)

History of Gastroesophageal Reflux Disease (K21.9)



Otolaryngology:

Chronic Oral Aphthae (K12.0)

History of Sleep Apnea (G47.20)

History of Sinonasal Polyposis (J33.9)



Ophthalmology:

Keratoconus (H18.603)

Irregular/Asymmetric Astigmatism of Both Eyes (H52.213)

Dry Eye Syndrome (Severe Meibomian Gland Dysfunction & Tear Film Insufficiency) (H04.123)

Eye Floaters (H43.399)



                                    Prescription Medication List:



Regularly:

Modafinil (200 mg Tablet Daily for Circadian Rhythm Sleep Disorder)


                                                                                            3
DyMista Nasal Spray (Twice Daily for Allergic Rhinitis)

Bethanechol (25 mg Tablet up to 3 times daily 30 minutes before meals for gastroparesis)

Linzess (290 mcg daily before bed for irritable bowel syndrome and constipation)

Montelukast Sodium (10 mg Tablet daily for allergic sinusitis)

Famotidine (20 mg Tablet up to twice daily after meals for gastroparesis)

Pulmicort Respules (0.25-0.75 mg twice daily in 16 oz. saline sinus rinses for allergic sinusitis and
to prevent recurrence of sinonasal polyposis)

Xolair (300 mg subcutaneous injections in-clinic every ~21 days for chronic idiopathic urticaria,
eczema, food allergy suppression, some benefit for allergic rhinitis, sinusitis, and
keratoconjunctivitis)

Restasis Eye Drops (0.4 ml twice daily for dry eye syndrome)

Xiidra Eye Drops (0.2 ml twice daily for dry eye syndrome)



As Needed:

Losartan 25 mg Tablets (for hypertension associated with myofascial pain syndrome)

Nortriptyline 10 mg Tablets (for myofascial pain syndrome)

Gabapentin 100-400 mg Capsules (for myofascial pain syndrome)

Cyclobenzaprine 5 mg Tablets (for myofascial pain syndrome)

Rectiv Ointment (for anal fissures and hemorrhoids)

Hydrocortisone/Pramoxine 2.5%/1% Rectal Cream (for anal hemorrhoids)

Compounded Magic Mouthwash (for oral aphthae)

Dexamethasone Mouthwash (for oral aphthae)

Oral Benzocaine Cream (for oral aphthae)

Valacyclovir 1 G Tablets (for oral aphthae)

Desloratadine 5 mg Tablets (for eczema)

Eucrisa Ointment (for eczema)

Tacrolimus 0.1% Ointment (for eczema)

Desonide Cream (for eczema)

Clindamycin/Benzoyl Peroxide Topical Gel 1%/5% (for folliculitis)

Tretinoin 0.025% Cream (for folliculitis)


                                                                                                    4
Pazeo 0.7% Eye Drops (for allergic keratoconjunctivitis)

Epipen (for allergic emergencies)

Prednisone (for severe allergy condition flare-ups)




Educational History
Benjamin attended school in Mountain View through 12th grade. He was on IEP
(Individualized Educational Plan) for Autism. He received speech therapy, had one to
one aide from second to fifth grade, was in special day class for sixth grade. In middle
school and high school, he received double time for examinations and extra time to
complete assignments and also received adaptive physical education in high school.
Benjamin achieved a 3.0 in high school. He then attended San Jose State University and
got a degree in Business Administration and Marketing in which he had a GPA of 3.1.
He attended University of Iowa for law school and passed the Iowa Bar after attending
school between his second and third attempt at the California Bar. He attempted to take
the California Bar three times and did not pass.

Behavioral Observations and Clinical Interview:
Benjamin attended many sessions to assess cognitive, academic, processing and
personality assessment. He showed appropriate concentration, attention, effort and
motivation. Benjamin appeared stressed, and his speech was pressured. His affect was
within normal range. He appeared somewhat anxious about getting all the testing done.
His eye contact was good, as he maintained contact with this examiner. His speech was
somewhat slurred when he was talking fast, but understandable. He exhibited no
abnormalities of flow of thought and mental content. There was no evidence of
perceptual disturbances and he was oriented to time, place, and person. At all times, he
was cooperative with the examiner. Insight and judgement were generally good. He
exhibited stereotypical autistic traits, including picking on his clothes and doing flapping
motions with his hands, when the tasks became more difficult. This appears to be related
to Autism Diagnosis.

  Benjamin denies the use of drugs and occasionally drinks. He denied suicidal or
homicidal ideation. Processing time was paper and pencil tasks that were timed.
Therefore, also, time and a half and double time and double time and a half were
administered and noticeable differences were noted on these tasks that were timed.
Based on his level of effort and the seriousness of his approach, these testing results are
considered a valid and accurate representation of his current academic, cognitive, and
psychological functioning.

Prior Testing:
Id                a a dB a             a            d c       2010               c
IEP. In 2014, Benjamin was tested with the same testing protocol by Drs. Preston and
Pinn in order to seek accommodations to take LSAT and GMAT. He was noted to have
variable attention, and poor psychomotor processing. Academic tests ranged from


                                                                                              5
average to superior range with the exception of fluency test which measured speed along
with conceptual understanding. Cognitive testing ranged from high average to superior
range. His verbal/conceptual skills were more developed than visual/perceptual skills.
Memory skills were consistent with his cognitive functioning with auditory memory
much higher than visual memory. Personality testing suggested no social/emotional
concerns.



                                     COGNITIVE ABILITIES
Cognitive Skills:
TEST RESULTS AND INTERPRETATION:

Benjamin was administered standardized tests to evaluate current intellectual functioning and/or how he
processes information. The scores will show how he compares to others of the same age across the
United States that took the same tests. Most tests use Standard Scores, Scaled Scores, Percentiles Ranks,
and Confidence Intervals. Standard Scores range from the highest possible score of 160, to a low of
55. Half of all students will score less than 100 and half will score more than 100. Scores from 90 to 109
are average. Scaled Scores range from a high of 19, to a low of 1. The average range is 8 to
12. Percentiles show how well SUDENT ranks in the national comparison group. For example, a percentile
rank of 55 would mean that Student scored higher than approximately 55 out of 100 children the same
age. Confidence Interval: It is important to remember that no test score is perfectly accurate. Any score
might be slightly higher or lower if student were tested again a different day. The confidence interval for
a score of 100, using a 95% probability, would range from 90-110. The Classification Range provides
another means to show relative position compared to others.



              Classification Range        Standard Scores           Scaled Scores          Percentile

                                        (Composite Scores)         (Subtest Scores)

                  Very Superior            130 and above                 16-19            98 and above

                    Superior                   120-129                   14-15                91-97

                  High Average                 110-119                   12-13                75-90

                     Average                   90-109                    8-11                 25-74

                  Low Average                   80-89                     6-7                 9-24

                       Low                      70-79                     4-5                  3-8

                    Very Low                69 and below                  1-3              2 and below




                                                                                                         6
COGNITIVE ABILITIES
Wechsler Adult Intelligence Scale Fourth Edition

The WAIS-4 is a formal measure of cognitive functioning comprised of four factor-based indices including
Verbal Comprehension, Perceptual Reasoning, Working Memory, Processing Speed and an overarching
Full-Scale Intelligence Quotient; the average range is from 90 to 109. An analysis of the various subtests
comprising each portion of the test yields a profile of individual strengths and weaknesses; subtests scaled
scores of 8 through 12 are considered average. The WAIS-4 has demonstrated validity and reliability for
the measurement of intelligence in individuals aged 18 through Adulthood. It should be noted that
intelligence tests measure only a portion of the competencies involved in human intelligence. Scores may
be limited to external factors and are considered to represent a sample of that individual s performance
at that time.

                    Test              Scaled       Standard      Percentile                  Description
                                      Scores        Scores

                Similarities            12             --            75       Measures verbal concept formation and
                                                                              abstract reasoning. It also involves
                                                                              crystallized intelligence, word
                                                                              knowledge, cognitive flexibility, auditory
                                                                              comprehension, long-term memory,
                                                                              associative and categorical thinking,
                                                                              distinction between nonessential and
                                                                              essential features and verbal expression.

               Vocabulary               16             --            98       Measures word knowledge and verbal
                                                                              concept formation. It also measures
                                                                              crystallized intelligence, fund of
                                                                              knowledge, learning ability, verbal
                                                                              expression, long-term memory, and
                                                                              degree of vocabulary development.
                                                                              Other abilities that may be used during
                                                                              this task include auditory perception and
                                                                              comprehension and abstract thinking.

          Verbal Comprehension          --            122            93

               Block Design             6                            9        Measures the ability to analyze and
                                                                              synthesize abstract visual stimuli. It also
                                                                              involves nonverbal concept formation
                                                                              and reasoning, broad visual intelligence,
                                                                              visual perception and organization,
                                                                              simultaneous processing, visual-motor
                                                       --                     coordination, learning and the ability to
                                                                              separate figure-ground in visual stimuli.

              Visual Puzzles             6                           9        Measures mental, non-motor
                                                                              construction ability, which requires
                                                                              visual and spatial reasoning, mental
                                                                              rotation, visual working memory,



                                                                                                              7
                                 understanding part-whole relationships,
                                 and the ability to analyze and synthesize
                     --          abstract visual stimuli.

 Perceptual     --   81    10

 Reasoning

  Digit Span    7    --    16    Measures auditory rehearsal and
                                 temporary storage capacity in working
                                 memory. Digit Span Backward involves
                                 working memory, transformation of
                                 information, mental manipulation, and
                                 may involve visuospatial imaging.

 Arithmetic     14         91    Measures mental math calculation

                     --

  Working       --   102   55

  Memory

   Coding       2          1     Measures short-term visual memory,
                                 procedural and incidental learning
                                 ability, psychomotor speed, visual
                                 perception, visual-motor coordination,
                                 visual scanning ability, cognitive
                                 flexibility, attention, concentration, and
                     --          motivation. It may also involve visual
                                 sequential processing and fluid
                                 intelligence.

Symbol Search   2          1     Measures visual-perceptual and
                                 decision-making speed, the subtest
                                 involves short-term visual memory,
                                 visual-motor coordination, inhibitory
                     --          control, visual discrimination,
                                 psychomotor speed, sustained attention,
                                 and concentration.

 Processing     --   56    0.2

   Speed

     Full       --   91    27

    Scale




                                                                 8
The Full-Scale IQ is derived from a combination of seven subtest scores and is considered the most
representative estimate of global intellectual functioning. Benjamin s full-scale IQ score fell within the
average range (SS 91indicating his thinking and reasoning abilities exceed or are equal to approximately
27% of peers his age. Because there was a discrepancy between index scores, the full-scale IQ should be
reported with care.

To obtain a more global perspective of Benjamin s intellectual functioning, the examiner administered
additional subtests beyond the standard seven subtest battery. A total of ten subtests were given;
yielding a more reliable estimate of Benjamin s cognitive processing skills within the four indices as
measured by the WAIS-4.

The Verbal Comprehension Index (VCI) measures verbal abilities that utilize reasoning, conceptualization,
and knowledge acquired from one s environment The VCI measures the abilit to understand and
communicate using language. The VCI composite is comprised of two subtests, Similarities and
Vocabulary. Benjamin s performance fell within the superior range. (SS 122).

The Perceptional Reasoning Index measures the ability to analyze and synthesize abstract visual
information. Additionally, subtests are administered within a specified time limit. The VSI composite is
comprised of two subtests, Block Design and Visual Puzzles. Benjamin achieved a low average score (SS
81), revealing that his ability to solve problems using visual perception and organization, mental rotation,
and simultaneous processing are more developed for his age, and equal to or better than 10% of his
same-age peers.

The Working Memory Index (WMI) measures the ability to hold information in immediate awareness
while performing a mental operation on the presented information. This composite also taps into
auditory and visual short-term and working memory, sequencing skills, attention, and concentration. The
WMI composite is comprised of two subtests, Digit Span (auditory working memory) and arithmetic.
Benjamin achieved an average range score, (SS 102). He did much better with arithmetic than digit span.
He had difficulty sequencing information in his head, which we view as mental control which is foundation
of working memory.

The Processing Speed Index PSI measures individuals abilit to fluentl and automaticall perform
cognitive tasks using psychomotor speed. This index indicates the rapidity in which an individual can
mentally process simple or routine visual information without making errors within a time limit. This
composite is comprised of two subtests, Coding and Symbol Search. Within this domain, Benjamin
achieved a score that fell within the low range (SS 56). He had particular difficulty with this index. While
he made no errors on either task, in comparison to normative sample, he performed in 0.2 Percentile in
comparison to normal peers his age. Therefore, he was given extended time for this particular index and
you can see how extra time affected his scores greatly.




                                                                                                               9
Processing Speed Index with Extended Time

                Processing               --            79             8                    Time and Half

                  Speed

                Processing               --            92            30                    Double Time

                  Speed

                Processing               --            124           95                Double Time and Half

                  Speed




Academic Testing
WIAT-3

 Composite                   Standard Score            Percentile                  Qualitative
                                                                                   Description
 Oral language               102                       55                          Average
 Total Reading               120                       91                          Above Average
 Basic Reading               129                       97                          Above Average
 Reading                     108                       70                          Average
 Comprehension
 Written Expression          126                       96                          Above Average
 Mathematics                 133                       99                          Superior
 Math Fluency                74                        4                           Below Average


Benjamin performed in the average to superior range for academic performance. However, for math
fluency, there the client is timed on how many simple problems in division, addition and subtraction can be
completed, Benjamin performed in the below average range in comparison to his superior score in
mathematics which was not timed. While, he performed in average range for written expression, he was
not able to complete the task within the standard time constraints. Therefore, the examiner also tested
Benjamin for written expression and math fluency with extended time increments. Benjamin will benefit
from using a computer to write his answers due to autism-related fine motor delays.

It must be made clear that answering multiple choice answers versus actual essay writing are different
tasks. Benjamin had difficulty organizing an essay and completing all the steps. The WIAT prompt asks
for Benjamin to write an essay about his favorite game and to give three reasons. In addition, he gets credit
tor topic sentence, number of words, transition sentences, conclusion and elaborations to the theme. He
was able to complete the essay only when he was given double time and half. It was clear he had difficulty
with organizing his essay and he went through several permutations until he completed the essay. He
greatly requires extra time when completing an essay. The highest level of executive functioning is
required in writing an essay which include initiation, sustained attention and follow through to complete the
 a . B a           d c       a       ac      ab         c a a d          a     a      n only given standard
time. He psychomotor processing speed also impacts his ability to complete written tasks.

While answering multiple choice tests require visual scanning, sustained attention and psychomotor speed
and memory recall, it does not require planning and organization, mental control as essay requires.



                                                                                                           10
B a         A       S c        D     d      ac         c          c        a c a          a      a d
organization. In addition, the increase pressure of completing a thorough essay with a huge word count is
greatly hampered by his poor psychomotor speed.

              Essay Writing             --           117            87                   Time and Half

              Essay Writing             --           138            99                    Double Time

              Essay Writing             --           160            99               Double Time and Half


Only on double time and half, did Benjamin complete the essay with all the components.

             Addition Fluency           --            87            19                   Time and Half

           Subtraction Fluency          --           111            77                    Time and Half

          Multiplication Fluency        --           110            75                   Time and Half




             Addition Fluency           --           114            82                    Double Time

           Subtraction Fluency          --           113            81                    Double Time

          Multiplication Fluency        --           120            91                    Double Time


             Addition Fluency           --           114            82               Double Time and Half

           Subtraction Fluency          --           115            84               Double Time and Half

          Multiplication Fluency        --           120            91               Double Time and Half




Nelson Denny (Standard Time)
                                     Percentile                          Grade Level
 Vocabulary                          42                                  14.6
 Comprehension                       25                                  9.3

Time and Half
                                     Percentile                          Grade Level
 Vocabulary                          92                                  12,8
 Comprehension                       50                                  10.0

Double Time
                                     Percentile                          Grade Level
 Vocabulary                          99                                  18.9
 Comprehension                       67                                  18,3


                                                                                                          11
Double Time and Half
                                 Percentile                       Grade Level
 Vocabulary                      99                               18.9
 Comprehension                   99                               18,9

Particularly with comprehension where there were increasingly longer and more complex
passages with the increased time, Benjamin was able to perform equitably close to WIAT
reading score. Attention and processing speed impact his ability to do his best on reading
tasks due to Autism and extremely slow processing speed.

Memory WMS-IV
  Index                    Index Score             Percentile               Level \
  AMI                      93                      32                       Average
  VMI                      55                      .02                      Poor
  VWM                      89                      22                       Low Average
  IMI                      61                      0,5                      Poor
  DLM                      78                      7                        Borderline
Benjamin performed in average range for auditory memory. However, he performed better on list
learning task where there were multiple repeated trails than on task requiring the learning and
recall of contextual information. It appeared that variable attention impacted his memory which
would require to look over reading over and over in order for him to get the useful information.
Therefore, extra time would allow Benjamin to perform adequately despite attentional and
memory impairments.

Benjamin demonstrated a significant difference between auditory memory and visual memory,
with cognitive testing which showed a significant difference between verbal/conceptual learning
and visual/perceptual learning. Benjamin overall performed better on delayed memory than on
immediate memory. This may suggest that Benjamin may need additional time to consolidate his
memory for both visual and auditory inputs. A            B a                 a                d
time to process the visual words of passage into auditory mental schemas for better access to
information. This slow processing time inhibits Benjamin from accessing visual information in a
timely manner.

Attention and Concentration
 Test                 Time                        Level
 Trails A             101 seconds                 Deficient
 Trails B             190 seconds                 Deficient

The trail making testis neuropsychological test of visual attention and task switching. It
consists of two parts in which one with just connecting numbers with ascending, and other
with switching between numbers and letters. (Average is 29 seconds for Trail A, Deficient is
greater than 78 seconds. For trail B Average is 75 seconds and deficient greater than 150
seconds.)

Benjamin performed in the deficient range suggesting difficulty with visual attention and task
switching which is hallmark of standardized testing, being to be able to accurate and efficient
between reading a passage and answering question directly related to a passage. Benjamin will
have difficulty with comprehension tasks where he will have to quickly scan over passages for
relevant information.



                                                                                                  12
VISUAL SPATIAL ATTENTION TASK (STANDARD ADMINISTRATION)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            1               EXTREMELY
                                  LOW
 TOTAL            1               LOW

VISUAL SPATIAL ATTENTION TASK (TIME AND HALF)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            3               EXTREMELY
                                  LOW
 TOTAL            2               LOW


VISUAL SPATIAL ATTENTION TASK (DOUBLE TIME)
                  PERCENTILE      LEVEL
 LEFT             74              AVERAGE
 RIGHT            61              AVERAGE
 TOTAL            67              AVERAGE

VISUAL SPATIAL ATTENTION TASK (DOUBLE AND HALF)
                         PERCENTILE               LEVEL
  LEFT                   85                       ABOVE AVERAGE
  RIGHT                  91                       ABOVE AVERAGE
  TOTAL                  89                       ABOVE AVERAGE
The Visual Spatial Attention Task measures visual scanning and sustained attention. Also,
the client needs to be able determine vital from unimportant information, and be able to
ignore distractions. Due to Benjamin disabilities, sustained attention, and visual scanning
are difficult for him and makes it hard for him in reading long passages and discerning vital
information from distracting information in answering questions. Also, poor psychomotor
speed impinges on his ability to perform in even average range in completing these tasks.
As with all the timed tests, his scores go from extremely low range to above average when
allowing for extra time.

Social-emotional Functioning:
SOCIO-EMOTIONAL TESTING

BEHAVIOR ASSESSMENT SYSTEM FOR CHILDREN (BASC-3)



                                         T-Score Levels

                    T-Score      Clinical Scales          Adaptive Scales




                                                                                          13
                       70+      Clinically Significant             Very High

                      60-69             At-Risk                       High

                      41-59            Average                       Average

                      31-40              Low                         At-Risk

                       -30              Very Low             Clinically Significant




                                                             Description
Clinical Scales

Aggression           Tendency to do physical or emotional harm to others or property

Anxiety              Feelings of nervousness, worry and fear; the tendency to be overwhelmed by problems

Attention Problems   Tendency to be easily distracted and inability to maintain attention

                     Behavior considered odd or strange, such as appearing disconnected with one’s
Atypicality
                     surroundings

                     Socially deviant and disruptive behaviors: cheating, stealing, truancy, lying, running
Conduct Problems
                     away from home, and alcohol and drug use

Depression           Feelings of unhappiness, sadness, or stress

Hyperactivity        Overly active, difficulties taking turns, rushing through work or acting without thinking

Learning Problems    Writing, reading, math or spelling difficulty

                     To be overly sensitive and complain about relatively minor physical problems and
Somatization
                     discomforts

Withdrawal           Tendency to evade others, avoid social contact, lack of social interest

Adaptive Scales

Adaptability         The ability to adjust to changes in the environment

Functional
                     Ability to express ideas and communicate in an understandable way
Communication

Leadership           Behaviors that contribute to good community and school adaptation

                     Interpersonal skills: complimenting or encouraging others, offering help, saying “please”
Social Skills
                     and “thank you”

Study Skills         Organizational skills, study skills and turning in assignments on time

Composite Scales     Summarize problems of behavior, personality and positive behavior




                                                                                                       14
Externalizing
                            Disruptive behavior problems; tend to lead toward relationship problems
Problems

Internalizing
                            Emotional difficulties not marked by “acting-out”; inwardly focused distress
Problems

School
                            Academic difficulties, motivational, attention, learning and cognitive problems
Problems




                     Scale                   Self-Report T – Scores
         Atypicality                                  64*
         Locus of Control                            76**
         Social Stress                                68*
         Anxiety                                       59
         Depression                                    51
         Sense of Inadequacy                          65*
         Somatization                                88**
         Attention Problems                           69*
         Hyperactivity                                 56
         Sensation Seeking                             48
         Alcohol Abuse                                 55
         Social Maladjustment                          47
         Relations with Parents                       38*
         Interpersonal Relations                      32*
         Self-Esteem                                   58
                       ** = Clinical        * = At Risk

     Social/emotional functioning is consistent with his medical conditions and his diagnosis
     of Autism.




                                  SUMMARY OF RESULTS
     Benjamin has average to high average cognitive ability. Verbal/conceptual skills are
     more developed than visual/perceptual skills. Academic Testing is from average to
     superior range and with exception of academic fluency tasks which are in low range



                                                                                                              15
when extra time is not given. Auditory memory is more developed than visual memory.
Delayed memory is better than immediate memory. Benjamin has difficulty with
working memory tasks where mental control is a key feature. He has difficulty holding
something in his immediate memory and working on that information to do operation on
information. His delayed memory allows for memory consolidation. His attention and
visual scanning are viable. Benjamin performs poorly on psychomotor speed tests. His
processing speed is very poor, performing worse than 99.8% of others his age. With
additional time, his performance is greatly enhanced.

The testing results taken allow for tailored measurements of the effects of the
neuropsychological impairments evaluated such as to calculate the amount of extra time
that, for a particular testing domain and set of other contextual factors, I d    c     allow
for his exams to measure the domains they are intended to as accurately as is possible
without reflecting these adverse effects of autism. Based on the test results, this is not
identical for all formats of examination, but is higher for written composition exam
components than for multiple choice exam components.

The highest level of executive functioning is required in writing an essay which include
    a     ,    a da            a d                     c            a . B a
deficits greatly impact his ability to create and write an essay when only given standard
time. He psychomotor processing speed also impacts his ability to complete written
tasks. While answering multiple choice tests require visual scanning, sustained attention
and psychomotor speed and memory recall, it does not require planning and organization,
     a c        a    a            . B a          A       S c      D     d      ac
executive functioning particularly in planning and organization. In addition, the increase
pressure of completing a thorough essay with a huge word count is greatly hampered by
his poor psychomotor speed.

Similarly, the amount of extra time calculated to achieve this effect will vary based on
how that exam time is scheduled and would need to be adjusted if longer testing per day
than the control variable of standard length per sitting was introduced, as impairments for
these conditions will be greater the longer the standard time per sitting is for a particular
exam. While autism may be considered as an aggravating factor based on sensory
sensitivity to physical conditions, the extra time I recommend for autism is based on the
other weaknesses, and should be additive to any extra time that may be appropriate for a
distinct impairment, which would be beyond the design of the evaluations and testing
I              d        c, c a           ca      a        a d      a     a         . T
particularly important for an exam given over much longer sittings than the testing I
performed.

Benjamin suffers from numerous medical conditions which impact his daily life which is
magnified when he is under stress. Additionally, Benjamin has been lifelong diagnosed
with Autism Spectrum Disorder, which amplifies his medical conditions. People with
Autism have more difficulty with medical conditions than typically developed
individuals. There is an insistence on sameness in their environment, inflexible
adherence to routines, difficulties with transitions, and distress with small changes in



                                                                                          16
their environment. Benjamin tries to be flexible given the demands of the real world, but
it is most difficult to not know ahead of time what is coming. He becomes easily agitated
when things are not exactly like he is expecting. So, in proctoring his exam, he needs an
environment which is quiet, and not overly loaded with stimuli or undue cause for
anxiety. He is easily distracted by noise or other sensory input. T
described with his proctor in July 2018 would affect someone with autism far worse than
someone who is neurotypical. His proctor should already be aware of all of his
accommodations, which standard rules and instructions they modify, and all other
information necessary to administer the exam, should be instructed to refrain from
unnecessary conversation on the test time clock, and should have training on working
with autistic individuals. Success, with accommodations, in classroom lectures would
not equate to what Benjamin would need in a time-pressured, high-stakes examination
setting, and he should also be guaranteed assignment to a private test room.

He has hypersensitivity to sensory input to pain, temperature, noise, gas-bloat, and other
sensory discomforts associated with his medical conditions. When he is in pain or
experiencing digestive disturbances, this is exacerbated by Autism and he is unable to
focus and attend when in his mind his medical symptoms becomes beyond the pale. All
accommodations for physical disabilities, additional to those primarily for autism, should
be considered with this information in mind, and so I second the recommendation of his
PCP that the ergonomic equipment and facilities requested by his PCP be provided to
him.

His attention and concentration can not be sustained for long periods of time without
taking frequent breaks, and such stop-the-clock breaks should be timed around present
symptoms and observed effects, along with any other considerations or symptoms from
his physical medical issues, restroom needs, etc. and not be committed to a scheduled
time in advance.

For these reasons, I recommend the following accommodations to level the playing
field for Benjamin, which I believe are necessary to avoid these disability impairments
adversely impacting his testing.

Recommendations:
- 100% extra time for autism on multiple choice exam portions if daily test time limited
  to standard length and extra time scheduled over proportionally more days, and 125%
  extra time if not so limited and scheduled; additive to any extra time recommended by
  other experts for visual and/or physical impairments.

- 150% extra time for autism on written composition exam portions if daily test time
  limited to standard length and extra time scheduled over proportionally more days, and
  200% extra time if not so limited and scheduled; additive to any extra time
  recommended by other experts for visual and/or physical impairments.

- Frequent stop-the-c c b a          da B     a       d        a
  best justify it.



                                                                                        17
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 4/17/2018 11:59 PM
              Procedure Orders
              1. ANAL HIGH DEFINITION MANOMETRY [306085973] ordered by Levin, Avraham D, MD at 04/13/18
              1707
              Pre-procedure Diagnoses
              1. Hematochezia [K92.1]
              Post-procedure Diagnoses
              1. Hematochezia [K92.1]
              ANAL HIGH DEFINITION MANOMETRY


              Anorectal Manometry /Rectal Sensation /Tone /Compliance-Men Procedure Note

              Procedure Date: 4/17/2018

              Operation/Procedure: Anorectal Manometry/Rectal Sensation/Tone/Compliance [MEN]

              Indications: constipation

              Attending Staff: Judith Assouline Dayan, MD

              Referring Physician: Levin Avraham, MD.

              Description of Operation/Procedure:
              The high resolution anorectal manometry was performed using ManoScanTM system
              (Sierra Scientific Instruments, Los Angeles, CA) that has 36 channel catheter with
              sensors spaced at 1-cm intervals. After correct placement, the probe was taped to the
              perineum. After a run in period of five minutes, the patient was asked to perform anal
              squeeze maneuvers twice; party balloon inflation maneuvers twice, bearing down
              maneuvers twice. Thereafter, intermittent rectal balloon distentions were performed to
              assess rectoanal reflexes, rectal sensation and rectal compliance by distending the
              balloon in a step vise manner from 10 cc up to a maximum volume of 320 cc. The patient
              was then placed on a commode and a 60 cc balloon was inflated in the rectum and the
              patient was asked to attempt defecation to perform the simulated defecation study. After
              this, the probe was removed. Thereafter, we placed a 50 cc water filled balloon in the
              rectum and the patient was asked to expel this device in privacy on a commode.


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Findings:
              (Normal Mean and 95% Confidence Interval shown in parenthesis)

              Anal Sphincter Pressures:
              The maximum resting pressure was 136 mmHg (72, 64-80) and this was seen at 2.5 cm
              from the anal margin. The maximum squeeze pressure was 189 mmHg (193, 175-211)
              and this was seen at 2.5 cm from the anal margin. The duration of squeeze was 30
              seconds. A sustained squeeze pressure was 150 mmHg (176, 156-196). When asked to
              blow a party balloon, the intrarectal pressure was 73 mmHg (66, 51-81) and anal
              pressure was 187 mmHg (154, 138-170). During a straining maneuver, the rectal
              pressure generated was 65 mmHg (68, 58-78), while anal residual pressure was 60
              mmHg (49, 35-63). This was consistent with Normal Type pattern of defecation. The
              sphincter length was 4.4 cm (4, 3-8-4.2).

              Rectoanal Reflexes:
              The rectoanal inhibitory reflex was normal with a minimum volume for sphincter relaxation
              of 20 cc (11, 9-20).

              Rectal Sensation:
              The patient reported first sensation at 40 cc (20, 15-25), constant sensation at 70 cc, the
              desire to defecate at 310 cc (109, 85-134), the urgency to defecate at 400cc (185, 152-
              218), and a maximum tolerable volume of 400 cc (249, 223-275).

              Rectal Compliance:
              Compliance was determined by the pressures generated during the following volume
              distentions (after correcting for intrinsic balloon wall pressures: <50 cc~18 mmHg, 50-100
              cc~16 mmHg, >100 cc~15 mmHg):

              Volume / Pressure:
              10 cc / 80 mmHg
              20 cc / 55 mmHg
              30 cc / 64 mmHg
              40 cc / 50 mmHg
              The compliance curve suggests a hypercompliance of the rectum when compared to
              normative values (adjusted for patient gender).

              Balloon Expulsion Test: The patient was able to expel a 50 cc water-filled balloon in 26
              seconds (60, 0-156).

              Simulated Defecation on the Commode: The patient showed an intrarectal pressure of
              116 mmHg and an anal residual pressure of 85 mmHg during this maneuver, consistent
              with Type III dyssynergia defecation pattern.

              COMPLICATIONS:
              None

              Impression:
              High resting pressure and normal squeeze pressure.
              A normal balloon expulsion test.
              Rectal hyposensitivity.

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Dys-synergic defecation.

              Plan:
              Findings are equivocal for pelvic floor dys-synergia. Please consider ordering a Sitz
              Maker study and or a defecogram. Follow up with Dr. Levin for discussion of result and
              management.


              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 4/19/2018 1:47 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 3 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM




    FL DEFECOGRAM - Details




      Study Result
      Impression
      Impression:
      1.] Fluoroscopic findings consistent with dyssynergic defecation.


      Fluoro time: 44 seconds

      Narrative
      Procedure: FL DEFECOGRAM


      Clinical Indication: Constipation. Suspected dyssynergic defecation.


      Technique: Fluoroscopic cine barium defecogram is performed. Following
      digital rectal exam, enema tip is placed and 120 cc of barium paste is
      hand injected. Patient is placed in a seated lateral position for the
      exam.


      Comparison: None.


      Findings:
      Anorectal junction: relative to the ischial tuberosities
      Rest: 4 cm above the ischial tuberosities
      Squeeze: 4 cm above the ischial tuberosities
      Evacuation: 4 cm above the ischial tuberosities


      Anorectal angle:
      Rest: 136 degrees
      Squeeze: 124 degrees


      Normal puborectalis function. No descensus, incontinence, or anterior

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM



      rectocele. No enterocele. The patient attempts evacuation against
      closed/ contracted ano- rectal junction; these findings representing
      dyssynergic defecation. Approximately 50% of the contrast remains in
      the the mid rectum a!er about 2 minutes of attempted evacuation.

      Component Results

                          There is no component information for this result.

      General Information
      Ordered by Avraham Levin, MD

      Resulted on 04/27/2018 6:13 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    ANORECTAL MANOMETRY - Details
    Study Result
    Narrative
    Neshatian, Leila Neshatian, MD 12/23/2018 7:43 PM
    Patient:
    Kohn, Benjamin
    60507761 Gender: Male Procedure: ARM 2D
    DOB: 12/29/1993 Physician: Dr. Leila Neshatian
    Height: Operator: Garrett Donohue RN
    Weight: Referring Physician: Dr. Brooke Gurland
    Examination Date: 12/21/2018


    Resting Normal Squeeze Normal
    Mean Sphincter Pressure(rectal ref.)(mmHg) 75.6 Max. Sphincter
    Pressure(rectal ref.)(mmHg) 189.2
    Max. Sphincter Pressure(rectal ref.)(mmHg) 80.3 Max. Sphincter
    Pressure(abs. ref.)(mmHg) 196.6
    Mean Sphincter Pressure(abs. ref.)(mmHg) 72.4 Duration of
    sustained squeeze(sec) 16.1
    Max. Sphincter Pressure(abs. ref.)(mmHg) 77.1
    Length of HPZ(cm) 4.0
    Length verge to center(cm) 1.2

    Push(attempted defecation) Normal Balloon Inflation Normal
    Residual Anal Pressure(abs. ref.)(mmHg) 75.7 RAIR Present
    Percent anal relaxation(%) -2 First sensation(cc) 120
    Intrarectal pressure(mmHg) 18.7 Urge to defecate(cc) 180
    Rectoanal pressure di!erential(mmHg) -57 Discomfort(cc) 325
    Minimum rectal compliance 1.32
    Maximum rectal compliance 1.32



    Procedure
    The patient presented to the GI motility laboratory for a
    high-resolution anorectal manometry. A high resolution anorectal
    catheter was inserted in the rectum and positioned so that the
    proximal sensors were in the rectum and distal sensors were
    across the anorectal sphincter. Anorectal function testing was
    then performed which included assessment of resting pressure,
    squeeze, bear down, bear down with balloon inflation, rectoanal
    inhibitory reflex, cough, and compliance. Following catheter
    based testing, balloon expulsion was performed by filling an
    expulsion balloon with 50cc of warm water and allowing patient up
    to 2 minutes to expel the balloon in a private designated
    bathroom. If this attempt was unsuccessful, patient was asked to
    repeat expulsion trial with the assistance of a squatting stool.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 1 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM



    Indications
    obstructive defacation

    Interpretation / Findings
    - The anal sphincter pressure was normotensive. There was
    appropriate sphincteric augmentation that was sustained during
    squeeze.
    - There was inadequate defecatory propulsion and paradoxical
    contraction and incomplete anal sphincter relaxation consistent
    with dyssynergic defecation during bear down.
    - First sensation, urgency and discomfort to balloon distention
    were elicited at higher distention volumes than expected
    indicating sensory deficit.
    - Balloon distention revealed an intact rectoanal inhibitory
    reflex. Cough reflex was intact.
    - Patient was able to expel the rectal balloon a"er 26 seconds.

    * It is noted that normative data is not well established for
    anorectal manometry parameters. Clinical correlation is
    recommended.

    Impressions
    Findings of this high resolution anorectal manometry test are
    abnormal. There was evidence of dyssynergia and inadequate rectal
    propulsive forces at simulated defecation. However, balloon
    expulsion test was normal.
    • Consider Defecography to confirm the diagnosis of functional
    defecatory disorder if clinically indicated.

    Leila Neshatian, MD, MSC
    12/23/2018 7:42 PM




    Resting Pressure




    Squeeze #1




    Squeeze #2




    Squeeze #3




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 2 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Push #1




    Push #2




    Push #3




    Push #4




    Balloon Fill
    There is no component information for this result.
    General Information
    Ordered by Brooke Heidi Gurland, MD
    Resulted on 12/21/2018 9:00 AM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 3 of 3
U.S. Department of Justice
Civil Rights Division
Disability Rights Section




Testing Accommodations
Standardized examinations and other high-stakes tests are gateways to educational and
employment opportunities. Whether seeking admission to a high school, college, or graduate
program, or attempting to obtain a professional license or certification for a trade, it is difficult to
achieve such goals without sitting for some kind of standardized exam or high-stakes test. While
many testing entities have made efforts to ensure equal opportunity for individuals with
disabilities, the Department continues to receive questions and complaints relating to excessive
and burdensome documentation demands, failures to provide needed testing accommodations,
and failures to respond to requests for testing accommodations in a timely manner.

The Americans with Disabilities Act (ADA) ensures that individuals with disabilities have the
opportunity to fairly compete for and pursue such opportunities by requiring testing entities to
offer exams in a manner accessible to persons with disabilities. When needed testing
accommodations are provided, test-takers can demonstrate their true aptitude.

The Department of Justice (Department) published revised final regulations implementing the
ADA for title II (State and local government services) and title III (public accommodations and
commercial facilities) on September 15, 2010. These rules clarify and refine issues that have
arisen over the past 20 years and contain new and updated requirements.

Overview
This publication provides technical assistance on testing accommodations for individuals with
disabilities who take standardized exams and other high-stakes tests. It addresses the obligations
of testing entities, which include private, state, or local government entities that offer exams
related to applications, licensing, certification, or credentialing for secondary (high school),
postsecondary (college and graduate school), professional (law, medicine, etc.), or trade
(cosmetology, electrician, etc.) purposes. Who is entitled to testing accommodations, what types
of testing accommodations must be provided, and what documentation may be required of the
person requesting testing accommodations are also discussed.
What Kinds Of Tests Are Covered?
Exams administered by any private, state, or local government entity related to
applications, licensing, certification, or credentialing for secondary or postsecondary
education, professional, or trade purposes are covered by the ADA and testing
accommodations, pursuant to the ADA, must be provided.1

Examples of covered exams include:

          High school equivalency exams (such as the GED);
          High school entrance exams (such as the SSAT or ISEE);
          College entrance exams (such as the SAT or ACT);
          Exams for admission to professional schools (such as the LSAT or MCAT);
          Admissions exams for graduate schools (such as the GRE or GMAT); and
          Licensing exams for trade purposes (such as cosmetology) or professional purposes (such
          as bar exams or medical licensing exams, including clinical assessments).

What Are Testing Accommodations?
Testing accommodations are changes to the regular testing environment and auxiliary aids
and services2 that allow individuals with disabilities to demonstrate their true aptitude or
achievement level on standardized exams or other high-stakes tests.

Examples of the wide range of testing accommodations that may be required include:

          Braille or large-print exam booklets;
          Screen reading technology;
          Scribes to transfer answers to Scantron bubble sheets or record dictated notes and essays;
          Extended time;
          Wheelchair-accessible testing stations;
          Distraction-free rooms;
          Physical prompts (such as for individuals with hearing impairments); and
          Permission to bring and take medications during the exam (for example, for individuals
          with diabetes who must monitor their blood sugar and administer insulin).




1
 This document does not address how the requirements or protections, as applicable, of Title II of the
ADA, Section 504 of the Rehabilitation Act, the assessment provisions in the Elementary and Secondary
Education Act (ESEA) and the Individuals with Disabilities Education Act (IDEA), and their
implementing regulations, apply to, or interact with, the administration of state-wide and district-wide
assessments to students with disabilities conducted by public educational entities.
2
    See 28 C.F.R. §§ 36.303(b), 36.309(b)(3) (providing non-exhaustive lists of auxiliary aids and services).
                                                       2
Who Is Eligible To Receive Testing Accommodations?
Individuals with disabilities are eligible to receive necessary testing accommodations.
Under the ADA, an individual with a disability is a person who has a physical or mental
impairment that substantially limits a major life activity (such as seeing, hearing, learning,
reading, concentrating, or thinking) or a major bodily function (such as the neurological,
endocrine, or digestive system). The determination of whether an individual has a disability
generally should not demand extensive analysis and must be made without regard to any positive
effects of measures such as medication, medical supplies or equipment, low-vision devices (other
than ordinary eyeglasses or contact lenses), prosthetics, hearing aids and cochlear implants, or
mobility devices. However, negative effects, such as side effects of medication or burdens
associated with following a particular treatment regimen, may be considered when determining
whether an individual s impairment substantiall limits a major life activit .

A substantial limitation of a major life activity may be based on the extent to which the
impairment affects the condition, manner, or duration in which the individual performs the
major life activity. To be substantiall limited in a major life activit does not require that the
person be unable to perform the activity. In determining whether an individual is substantially
limited in a major life activity, it may be useful to consider, when compared to most people in
the general population, the conditions under which the individual performs the activity or the
manner in which the activity is performed. It may also be useful to consider the length of time
an individual can perform a major life activity or the length of time it takes an individual to
perform a major life activity, as compared to most people in the general population. For
example:

       The condition or manner under which an individual who has had a hand amputated
       performs manual tasks may be more cumbersome, or require more effort or time, than the
       way most people in the general population would perform the same tasks.
       The condition or manner under which someone with coronary artery disease performs the
       major life activity of walking would be substantially limited if the individual experiences
       shortness of breath and fatigue when walking distances that most people could walk
       without experiencing such effects.
       A person whose back or leg impairment precludes him or her from sitting for more than
       two hours without significant pain would be substantially limited in sitting, because most
       people can sit for more than two hours without significant pain.

A person with a history of academic success may still be a person with a disability who is
entitled to testing accommodations under the ADA. A history of academic success does not
mean that a person does not have a disability that requires testing accommodations. For
example, someone with a learning disability may achieve a high level of academic success, but
may nevertheless be substantially limited in one or more of the major life activities of reading,
writing, speaking, or learning, because of the additional time or effort he or she must spend to
read, write, speak, or learn compared to most people in the general population.




                                                 3
What Testing Accommodations Must Be Provided?
Testing entities must ensure that the test scores of individuals with disabilities accurately
reflect the indi idual s aptitude or achie ement level or whatever skill the exam or test is
intended to measure. A testing entity must administer its exam so that it accurately reflects an
individual s aptitude, achievement level, or the skill that the exam purports to measure, rather
than the individual s impairment (except where the impaired skill is one the exam purports to
measure).3

        Example: An individual may be entitled to the use of a basic calculator during exams as
        a testing accommodation. If the objective of the test is to measure one s abilit to solve
        algebra equations, for example, and the ability to perform basic math computations (e.g.,
        addition, subtraction, multiplication, and division), is secondary to the objective of the
        test, then a basic calculator may be an appropriate testing accommodation. If, however,
        the objective of the test is to measure the individual s understanding of, and ability to
        perform, math computations, then it likely would not be appropriate to permit a calculator
        as a testing accommodation.




3
  Under Section 309 of the ADA, any person (including both public and private entities) that offers
examinations related to applications, licensing, certification, or credentialing for secondary or
postsecondar education, professional, or trade purposes must offer such examinations in a place and
manner accessible to persons with disabilities or offer alternative accessible arrangements for such
individuals. 42 U.S.C. § 12189. Under regulations implementing this ADA provision, any private entity
that offers such examinations must assure that the examination is selected and administered so as to best
ensure that, when the examination is administered to an individual with a disability that impairs sensory,
manual, or speaking skills, the examination results accurately reflect the individual´s aptitude or
achievement level or whatever other factor the examination purports to measure, rather than reflecting the
individual´s impaired sensory, manual, or speaking skills (except where those skills are the factors that
the examination purports to measure). 28 C.F.R. § 36.309. Likewise, under regulations implementing
title II of the ADA, public entities offering examinations must ensure that their exams do not provide
qualified persons with disabilities with aids, benefits, or services that are not as effective in affording
equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of
achievement as that provided to others, 28 C.F.R. § 35.130(b)(1)(iii), and may not administer a licensing
or certification program in a manner that subjects qualified individuals with disabilities to discrimination
on the basis of disability. 28 C.F.R. § 35.130(b)(6). Both the title II and title III regulations also require
public and private testing entities to provide modifications and auxiliary aids and services for individuals
with disabilities unless the entity can demonstrate an applicable defense. 28 C.F.R. §§ 35.130(b)(7),
35.160(b), 35.164; 28 C.F.R. §§ 36.309(b)(1)(iv-vi), (b)(2), 36.309(b)(3).

                                                      4
What Kind Of Documentation Is Sufficient To Support A
Request For Testing Accommodations?
All testing entities must adhere to the following principles regarding what may and may not be
required when a person with a disability requests a testing accommodation.

       Documentation. Any documentation if required by a testing entity in support of a
       request for testing accommodations must be reasonable and limited to the need for
       the requested testing accommodations. Requests for supporting documentation should
       be narrowly tailored to the information needed to determine the nature of the candidate s
       disability and his or her need for the requested testing accommodation. Appropriate
       documentation will vary depending on the nature of the disability and the specific testing
       accommodation requested.

       Examples of types of documentation include:

            Recommendations of qualified professionals;
            Proof of past testing accommodations;
            Observations by educators;
            Results of psycho-educational or other professional evaluations;
            An applicant s history of diagnosis; and
            An applicant s statement of his or her history regarding testing accommodations.

       Depending on the particular testing accommodation request and the nature of the
       disability, however, a testing entity may only need one or two of the above documents to
       determine the nature of the candidate s disabilit and his or her need for the requested
       testing accommodation. If so, a testing entity should generally limit its request for
       documentation to those one or two items and should generally evaluate the testing
       accommodation request based on those limited documents without requiring further
       documentation.

       Past Testing Accommodations. Proof of past testing accommodations in similar test
       settings is generally sufficient to support a request for the same testing
       accommodations for a current standardized exam or other high-stakes test.

           Past Testing Accommodations on Similar Standardized Exams or High-Stakes
           Tests. If a candidate requests the same testing accommodations he or she previously
           received on a similar standardized exam or high-stakes test, provides proof of having
           received the previous testing accommodations, and certifies his or her current need
           for the testing accommodations due to disability, then a testing entity should
           generally grant the same testing accommodations for the current standardized exam
           or high-stakes test without requesting further documentation from the candidate. So,
           for example, a person with a disability who receives a testing accommodation to sit
           for the SAT should generally get the same testing accommodation to take the GRE,
           LSAC, or MCAT.


                                                5
            Formal Public School Accommodations. If a candidate previously received
            testing accommodations under an Individualized Education Program (IEP)4 or a
            Section 504 Plan,5 he or she should generally receive the same testing
            accommodations for a current standardized exam or high-stakes test. If a
            candidate shows the receipt of testing accommodations in his or her most recent IEP
            or Section 504 Plan, and certifies his or her current need for the testing
            accommodations due to disability, then a testing entity should generally grant those
            same testing accommodations for the current standardized exam or high-stakes test
            without requesting further documentation from the candidate. This would include
            students with disabilities publicly-placed and funded in a private school under the
            IDEA or Section 504 placement procedures whose IEP or Section 504 Plan addresses
            needed testing accommodations.

                Example. Where a student with a Section 504 Plan in place since middle school
                that includes the testing accommodations of extended time and a quiet room is
                seeking those same testing accommodations for a high-stakes test, and certifies
                that he or she still needs those testing accommodations, the testing entity
                receiving such documentation should generally grant the request.

            Private School Testing Accommodations. If a candidate received testing
            accommodations in private school for similar tests under a formal policy, he or
            she should generally receive the same testing accommodations for a current
            standardized exam or high-stakes test. Testing accommodations are generally
            provided to a parentally-placed private school student with disabilities pursuant to a
            formal policy and are documented for that particular student. If a candidate shows a
            consistent history of having received testing accommodations for similar tests, and
            certifies his or her current need for the testing accommodations due to disability, then
            a testing entity should generally grant those same testing accommodations for the
            current standardized exam or high-stakes test without requesting further
            documentation from the candidate.

                Example. A private school student received a large-print test and a scribe as
                testing accommodations on similar tests throughout high school pursuant to a
                formal, documented accommodation policy and plan. Where the student provides
                documentation of receiving these testing accommodations, and certifies that he or
                she still needs the testing accommodations due to disability, a testing entity
                should generally grant the candidate s request for the same testing
                accommodations without requesting further documentation.

        First Time Requests or Informal Classroom Testing Accommodations. An absence
        of previous formal testing accommodations does not preclude a candidate from

4
 An IEP contains the special education and related services and supplementary aids and services
provided to an eligible student with a disability under Part B of the IDEA, 20 U.S.C. §§ 1400 et seq. and
34 C.F.R. part 300.
5
 A Section 504 Plan could contain the regular or special education and related aids and services provided
pursuant to section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and 34 C.F.R. part 104.
                                                    6
receiving testing accommodations. Candidates who are individuals with disabilities
and have never previously received testing accommodations may also be entitled to
receive them for a current standardized exam or high-stakes test. In the absence of
documentation of prior testing accommodations, testing entities should consider the
entirety of a candidate s history, including informal testing accommodations, to
determine whether that history indicates a current need for testing accommodations.

   Example. A high school senior is in a car accident that results in a severe
   concussion. The report from the treating specialist says that the student has post-
   concussion syndrome that may take up to a year to resolve, and that while his brain is
   healing he will need extended time and a quiet room when taking exams. Although
   the student has never previously received testing accommodations, he may
   nevertheless be entitled to the requested testing accommodations for standardized
   exams and high-stakes tests as long as the post-concussion syndrome persists.

   Example. A student with a diagnosis of ADHD and an anxiety disorder received
   informal, undocumented testing accommodations throughout high school, including
   time to complete tests after school or at lunchtime. In support of a request for
   extended time on a standardized exam, the student provides documentation of her
   diagnoses and their effects on test-taking in the form of a doctor s letter; a statement
   explaining her history of informal classroom accommodations for the stated
   disabilities; and certifies that she still needs extended time due to her disabilities.
   Although the student has never previously received testing accommodations through
   an IEP, Section 504 Plan, or a formal private school policy, she may nevertheless be
   entitled to extended time for the standardized exam.

Qualified Professionals. Testing entities should defer to documentation from a
qualified professional who has made an individualized assessment of the candidate
that supports the need for the requested testing accommodations. Qualified
professionals are licensed or otherwise properly credentialed and possess expertise in the
disability for which modifications or accommodations are sought. Candidates who
submit documentation (such as reports, evaluations, or letters) that is based on careful
consideration of the candidate by a qualified professional should not be required by
testing entities to submit additional documentation. A testing entity should generally
accept such documentation and provide the recommended testing accommodation
without further inquiry.

   Reports from qualified professionals who have evaluated the candidate should take
   precedence over reports from testing entity reviewers who have never conducted the
   requisite assessment of the candidate for diagnosis and treatment. This is especially
   important for individuals with learning disabilities because face-to-face interaction is
   a critical component of an accurate evaluation, diagnosis, and determination of
   appropriate testing accommodations.

   A qualified professional s decision not to provide results from a specific test or
   evaluation instrument should not preclude approval of a request for testing
   accommodations where the documentation provided by the candidate, in its entirety,
   demonstrates that the candidate has a disability and needs a requested testing
                                        7
            accommodation. For example, if a candidate submits documentation from a qualified
            professional that demonstrates a consistent history of a reading disorder diagnosis and
            that recommends the candidate receive double time on standardized exams based on a
            personal evaluation of the candidate, a testing entity should provide the candidate
            with double time. This is true even if the qualified professional does not include
            every test or subtest score preferred by the testing entity in the psychoeducational or
            neuropsychological report.

How Quickly Should A Testing Entity Respond To A
Request For Testing Accommodations?
A testing entity must respond in a timely manner to requests for testing accommodations so
as to ensure equal opportunity for individuals with disabilities. Testing entities should
ensure that their process for reviewing and approving testing accommodations responds in time
for applicants to register and prepare for the test.6 In addition, the process should provide
applicants with a reasonable opportunity to respond to any requests for additional information
from the testing entity, and still be able to take the test in the same testing cycle. Failure by a
testing entity to act in a timely manner, coupled with seeking unnecessary documentation, could
result in such an extended delay that it constitutes a denial of equal opportunity or equal
treatment in an examination setting for persons with disabilities.

How Should Testing Entities Report Test Scores for Test-
Takers Receiving Disability-Related Accommodations?
Testing entities should report accommodated scores in the same way they report scores
generally. Testing entities must not decline to report scores for test-takers with disabilities
receiving accommodations under the ADA.

Flagging policies that impede individuals with disabilities from fairly competing for and
pursuing educational and employment opportunities are prohibited by the ADA.
  Flagging is the polic of annotating test scores or otherwise reporting scores in a manner that
indicates the exam was taken with a testing accommodation. Flagging announces to anyone
receiving the exam scores that the test-taker has a disability and suggests that the scores are not
valid or deserved. Flagging also discourages test-takers with disabilities from exercising their
right to testing accommodations under the ADA for fear of discrimination. Flagging must not be
used to circumvent the requirement that testing entities provide testing accommodations for
persons with disabilities and ensure that the test results for persons with disabilities reflect their
abilities, not their disabilities.

To view model testing accommodation practices and for more information about the ADA,
please visit our website or call our toll-free number:


6
  Testing entities must offer examinations to individuals with disabilities in as timely a manner as offered
to others and should not impose earlier registration deadlines on those seeking testing accommodations.
                                                     8
       ADA Website: www.ADA.gov
       ADA Information Line: 800-514-0301 (Voice) and 800-514-0383 (TTY); M-W, F 9:30
       a.m. 5:30 p.m., Th 12:30 p.m. 5:30 p.m. (Eastern Time)
       Model Testing Accommodation Practices Resulting From Recent Litigation:
       http://www.ada.gov/lsac_best_practices_report.docx

For persons with disabilities, this publication is available in alternate formats.

Duplication of this document is encouraged.




                                                  9
  The Americans with Disabilities Act authorizes the Department of Justice (the Department) to
provide technical assistance to individuals and entities that have rights or responsibilities under the
 Act. This document provides informal guidance to assist you in understanding the ADA and the
                                     Department's regulations.


 This guidance document is not intended to be a final agency action, has no legally binding effect,
  and may be rescinded or modified in the Department’s complete discretion, in accordance with
 applicable laws. The Department’s guidance documents, including this guidance, do not establish
legally enforceable responsibilities beyond what is required by the terms of the applicable statutes,
                            regulations, or binding judicial precedent.
                          Final Report of the Be    P ac ice   Panel

                                      January 26, 2015

                                    Ruth Colker, J.D.
      Heck- Fa   Memorial Chair in Constitutional Law and Distinguished University
               Professor, Moritz College of Law, The Ohio State University

                                  Charles Golden, Ph.D.
        Professor, Center for Psychological Studies, Nova Southeastern University

                                    Shelby Keiser, M.S.1
                              President, Keiser Consulting, LLC

                                  Nancy Mather, Ph.D.
      Professor, Department of Disability and Psychoeducational Studies, College of
                           Education, University of Arizona

                                      Nicole Ofiesh, Ph. D.
    Nicole Ofiesh, Ph.D., LLC; Sr. Research Associate, Schwab Learning Center, Stanford
                                          University

        On May 29, 2014, Judge Edward M. Chen approved the Consent Decree between the
California Department of Fair Employment and Housing DFEH the United States of
America and the Law School Admission Council, Inc. LSAC Case No. CV 12- 1830- EMC.
The Consent Decree resolves lawsuits filed by DFEH and the United States of America
alleging that LSAC discriminated against individuals with disabilities who take, or seek to
take, the Law School Admission Test LSAT with testing accommodations, in violation of
the Americans with Disabilities Act ("ADA"). Among other requirements, the Consent
Decree provides that LSAC shall implement best practices as established by a panel of
experts to be agreed upon by the pa ie (Consent Decree (ECF 203), ¶ 7). It charges the
panel with examining LSAC existing testing accommodation practices and establishing
best practices that comport with the requirements of the ADA. (Id. at ¶ 7(b)- (c)). The
Consent Decree also provides that the Panel shall complete its written report within six
(6) months after the fifth Panel member has been appoin ed but could seek addi ional
time if necessary to complete its epo    (Id. at ¶ 7(d)). The fifth Panel member was
appointed on June 25, 2014.

        As required by the Consent Decree, the Panel provided the Parties with an
opportunity to present their views at a meeting held on August 7, 2014. The Panel also set
benchmarks at our meeting held on August 11, 2014. In accordance with those
benchmarks, the Panel requested, and the parties approved, an extension of the submission
of the final written report to January 31, 2015.


1   A Minority Report by Shelby Keiser is attached as a separate document.


                                            1
        The Consent Decree states that the Panel shall gi e each of the Parties an
opportunity to comment in writing on the Panel draft Best Practices at least two (2)
weeks prior to the issuance of a final epo    (Consent Decree, ¶ 7(d)). The Panel shared a
draft report with the Parties on December 12, 2014 and provided them until January 8,
2015 to provide feedback. The Panel revised the report after reviewing comments from
both parties.

       The Consent Decree provides: The Panel shall determine how many of the five
Panel members must agree on each Best Practice in order for it to be imposed as a Best
P ac ice (Consent Decree, ¶ 7(b)) The Panel agreed to try to attain consensus, where
possible, and, if consensus could not be attained, to seek agreement from at least four Panel
members. All of the recommendations contained in this report under the heading
 Re ol ion of the Ten Issues by the Best Practices Panel have been approved by at least
four Panel members and are Be P ac ice as defined in the Consent Decree. LSAC must
implement each of them.

       The Consent Decree specifies ten issues for the Panel to resolve and states: he
Panel shall clearly and expressly state in writing whether each Best Practice is already
being followed by LSAC or needs to be implemented by LSAC (Consent Decree, ¶ 7(b)).
This Report reflects the Panel recommendations with respect to the ten issues that we
were charged to address. For each issue, we first describe LSAC current practice. These
descriptions are based on our review of LSAC written submission to the Panel, the written
material that they provide to candidates on their website, and the Panel interviews with
LSAC staff. In addition, we reviewed information that we gathered from involved parties
and other testing entities. Following our description of LSAC current practices, we make
recommendations that, under the terms of the Consent Decree, are binding on LSAC.

       During preparation of this Report, the Panel complied with the Consent Dec ee
requirements regarding ex parte communications. The Consent Decree provides that the
Panel may engage in e parte comm nica ion but that Indi id al Panel members shall
not engage in any ex parte communications without the knowledge and approval of all
other Panel membe       (Consent Decree, ¶ 7(e)). Finally, the Consent decree provides:
 The Panel shall disclose to the Parties prior to the issuance of its final report all individuals
with whom the Panel or any of its members have communicated, the Panel members
participating in the communication(s), and the date(s) of such communication(s), but it
need not disclose the substance of such comm nica ion           (Id.) All Panel members
approved each ex parte communication. The Panel complied with the ex parte
communication recording- keeping requirement. The Panel provided a draft ex parte
communication log to the Parties on January 13, 2015 and revised it in light of the Pa ie
corrections. The final ex parte communication log is attached to this document

      The Panel has developed these recommendations with the hope that the
implementation of these recommendations will exceed the lifetime of this Consent Decree.
The Panel respectfully requests that LSAC allows us to meet with the LSAC Board, or a
committee of the Board, to present these Best Practices so that the Board will understand
why the Panel believes that LSAC should immediately implement these recommendations,


                                             2
why these recommendations should survive the duration of the Consent Decree, and how
these recommendations can facilitate a climate change within LSAC to be more supportive
of the rights of candidates with disabilities.

                Resolution of the Ten Issues by the Best Practices Panel

1. Diversification. The Panel shall provide LSAC with recommendations on how to
diversify its expert consultants, in terms of numbers and areas of expertise, which
LSAC shall implement.

Current Practice

       LSAC relies on expert consultants on what it describes as a pe iodic basis. In
recent years, it has relied on two outside consultants one clinical psychologist and one
ophthalmologist.

Panel Recommendation

      In response to Issue 3, the Panel has set forth criteria that LSAC shall use to retain
reviewers, including outside consultants.

        In response to Issue 8, the Panel recommends an automatic review by one or two
outside consultants of all applications for testing accommodation requests that are not
approved in full by LSAC. Based on the data provided to the Panel by LSAC, we believe that
LSAC may need to send approximately 300 files to outside consultants if it continues its
current rate of not fully approving testing accommodation requests during each testing
cycle. It appears that the following figures reflect the percentage of applications for testing
accommodations received for the various disability categories: ADHD (32 %), LD (23 %),
neurological (11 %), visual (10 %), physical (10 %), psychological (7 %), hearing (1 %),
and other/medical (6 %), with some candidates having more than one of these physical or
mental impairments.

        In light of the anticipated number of applications for testing accommodations, and
the likely rate of denial for these groups, we recommend that LSAC have a list of 25-
outside consultants. As a whole, these outside reviewers would have expertise in each of
these areas and would be available to provide a timely review of testing accommodation
requests. In making this recommendation, we reviewed the practices of other testing
entities, which have an equivalent list of outside reviewers. These entities maintain the list
with a designation by each reviewer of his or her various areas of expertise. It is expected,
based on our review of other testing en i ie practices, that many of the reviewers retained
by other testing entities would be well qualified to review many different types of requests
for testing accommodations.

2. Documentation. The Panel shall consider and establish the type and scope of
appropriate documentation that may be requested from candidates whose requests
fall under Paragraphs 5(b)- (d) [of the Consent Decree]. The Panel shall include in its


                                            3
consideration the documentation requirements for candidates who have received
some of their requested testing accommodations for a standardized examination
related to applications for post- secondary admission but who request additional
testing accommodations, or in excess of double time, for the LSAT, consistent with
the terms of Paragraph 5(b) [of the Consent Decree].

Current Practice

       LSAC has documentation guidelines for each major disability category on its
website. These guidelines seek to establish that an individual has: (1) been diagnosed with
a mental or physical impairment; (2) is substantially limited, compared to most people, in a
major life activity relevant to taking the LSAT as a result of this physical or mental
impairment; and (3) requires testing accommodations to address his or her specific
functional limitations (with a rationale and objective basis for the testing accommodations
requested).

Panel Recommendation

        The Panel believes that LSAC documentation requirements are excessive for most
candidates who seek testing accommodations on the LSAT and inconsistent with the
documentation guidelines of other national testing entities. For example, LSAC has lengthy
documentation requirements for candidates who have a learning disability and seek extra
time as an accommodation.2 These documentation requirements specify certain diagnostic
tests that a professional should administer to support a request for testing
accommodations. By contrast, other testing entities, such as ACT, provide general
guidelines, which are consistent with professionally recognized criteria, without specifying
discrete test instruments.3 It is the expectation of the Panel that qualified professionals who
provide documentation consistent with our Best Practices will use such criteria as a basis
for their recommendation. There is no need for the Panel to be specific beyond that
requirement because the qualified professional is typically the person in the best position to
determine which diagnostic instruments are appropriate for a particular individual.

       By lessening the documentation requirements and implementing minimum
standards for granting testing accommodation requests, as stated in response to Issue 5,
LSAC staff can approve requests for testing accommodations on a more streamlined basis.
As discussed below, the Panel recommends that close investigation of a testing
accommodation request need only take place for those candidates who fall into what the
Panel describes as ca ego       (i.e., candidate without a visual impairment who requests
more than 50% extra time, or candidate with a visual impairment who requests more than
100% extra time). This streamlined process is consistent with the ADA requirement that
  he question of whether an indi id al impairment is a disability under the ADA should



2    See http://www.lsac.org/docs/default- source/jd- docs/guidelinescognitive- non.pdf.
3   See http://www.act.org/aap/pdf/ACT- Policy- for- Documentation.pdf.


                                             4
not demand extensive anal i      4


        Further, the Panel believes that LSAC use of the compa ed to most people rule
has resulted in insufficient attention to the condi ion manner, or d a ion under which a
candidate completes a major life activity. Assessing the condition, manner, or duration
under which a major life activity can be performed may include consideration of the
difficulty, effort, or time required to perform a major life activity; pain experienced when
performing a major life activity; the length of time a major life activity can be performed;
and/or the way an impairment affects the operation of a major bodily function. (See 29
C.F.R. 1630.2(j)(4)(i) and (ii)). As discussed in response to Issue 8, the Panel believes that it
is important for individuals who have average overall reading abilities to be eligible to
receive testing accommodations on the LSAT without excessive documentation
requirements if, for example, the manner in which they read is impaired as compared to
the general population, thus qualifying them for coverage under the ADA as individuals
with a disability.

       The Panel recommends that the required level of documentation shall depend upon
the nature of the request for testing accommodations from the candidate. The Panel has
found that LSAC frequently denies requests for testing accommodations because it
considers documentation to be incomplete. The Panel recommends that LSAC shall
consider a file to be complete if it meets the documentation requirements of at least one of
the categories noted below, although a candidate may seek testing accommodations under
more than one of these categories. LSAC will need to revise its documentation forms to
comply with these recommendations.

       The Panel has divided testing accommodation requests into three categories:5

       (1) candidate has a disability and requests a testing accommodation that does not
           modify the amount of time permitted to respond to the questions in each test
           section, such as permission to bring in food, take stop- the- clock breaks, have
           additional breaks between sections, or take the exam in a quiet area;

       (2) candidate does not have a visual impairment and requests up to 50% extra time,
           or candidate has a visual impairment and requests up to 100% extra time;

       (3) candidate does not have a visual impairment and requests more than 50% extra
           time, or candidate has a visual impairment and requests more than 100% extra
           time.

4 It is also consistent with how other testing entities evaluate requests for testing
accommodations. See, e.g., http://www.act.org/aap/pdf/ACT-
TestAccommodationsChart.pdf.
5 Dividing requests into these kinds of categories based on the nature of the

accommodation requested by the candidate is consistent with the practice of other national
testing entities. See, e.g., http://www.actstudent.org/regist/disab/;
https://www.ets.org/disabilities/test_takers/request_accommodations/.


                                             5
Category (1): Candidates should comply with these documentation requirements to
request testing accommodations other than extra time. These requests may be made in
addition to requests for extra time. If the candidate requests extra time then the candidate
must comply with the documentation requirements for categories (2) or (3).

       (a) Examples include, but are not limited to:
              assignment to a wheelchair- accessible room
              separate testing room
              large type test booklet (18 pt.)
              marking responses in the test booklet
              permission for food, drink, or medical supplies in the test room
              extra breaks between sections
              stop- the- clock breaks within a testing section
              seating near the front of the room
              sign language interpreter to sign spoken instructions
              printed copy of spoken instructions with visual notification of start time,
              remaining, and stop times
              special equipment or furniture
       (b) Documentation required:
              evidence of a disability from a qualified professional6 who examined the
              candidate any time after the candidate reached the age of 137, and
              a statement that provides a reasonable explanation for why the candidate
              needs the testing accommodation to best ensure that the LSAT results
              accurately reflect the aptitude or achievement level of the candidate. The
              candidate may provide this statement. More than one statement may be
              provided in support of the request for testing accommodation.

       The type of acceptable documentation is described in response to Issue 5, Part I.

       (c) If a candidate meets these documentation requirements, which are not intended

6 Throughout this report, our reference to evidence from a q alified p ofe ional means
that the p ofe ional report will conform to the standards of his or her profession.
7 The Panel selected age 13 as the cut- off for documentation so that candidates seeking

testing accommodations under this rule are treated comparably to candidates who seek
testing accommodations under Paragraph 5(a) of the Consent Decree. Paragraph 5(a)
candidates are able to receive testing accommodations comparable to what they received
on the ACT or SAT, possibly on the basis of documentation from age 13. This cut- off is also
consistent with the awareness of other testing entities that individuals with longstanding
disabilities need not have more current documentation to justify testing accommodations.
For example, ETS provides that certain basic accommodations, such as time and one- half,
can be obtained with documentation that is older than five years. See
https://www.ets.org/disabilities/documentation/documenting_learning_disabilities/#basi
c. This foo no e justification for the age 13 cut- off explains its use throughout this report.


                                            6
       to be extensive, and provides a reasonable explanation for why these testing
       accommodations are necessary to best ensure that the LSAT results accurately
       reflect the aptitude or achievement level of the candidate, then LSAC shall approve
       the requested testing accommodations, without requiring the candidate to provide
       additional information.

Category 2: Candidates should comply with these documentation requirements if they do
not have a visual impairment and request up to 50 % extra time, or if they have a visual
impairment, which requires taking the test in an alternative format, and request up to 100
% extra time.8

       (a) Documentation required:
              evidence of a disability from a qualified professional who examined the
              candidate any time after the candidate reached the age of 13, and
              a statement that provides a reasonable explanation for why the candidate
              needs the testing accommodation to best ensure that the LSAT results
              accurately reflect the aptitude or achievement level of the candidate. The
              candidate may provide this statement. More than one statement may be
              provided in support of the request for testing accommodation. The
              statement should be supported with appropriate data or other relevant
              information in support of the request.

       The type of acceptable documentation is described in response to Issue 5, Part I.

       (b) If a candidate meets these documentation requirements, which are not intended
          to be extensive, and provides a reasonable explanation for why these testing
          accommodations are necessary to best ensure that the LSAT results accurately
          reflect the aptitude or achievement level of the candidate, then LSAC shall
          approve the requested testing accommodations, without requiring the candidate
          to provide additional information.

Category 3: Candidates should comply with these documentation requirements if they do
not have a visual impairment and request more than 50% extra time, or candidate has a
visual impairment, which requires taking the test in an alternative format, and requests
more than 100% extra time.
        (a) Documentation required:
               evidence of a disability from a qualified professional who examined the
               candidate any time after the candidate reached the age of 13, and
               a statement that provides a reasonable explanation for why the candidate
               needs the testing accommodation to best ensure that the LSAT results
               accurately reflect the aptitude or achievement level of the candidate. The


8The expectation that candidates who have a severe visual impairment will need 100 %
extra time to complete the examination is consistent with the practice of other testing
entities. See, e.g., https://www.ets.org/disabilities/test_takers/disability_documentation/.


                                           7
              candidate may provide this explanation. More than one statement may be
              provided in support of the request for testing accommodation. The statement
              should explain why more than 50% extra time is necessary so that the
              candida e test results accurately reflect his or her aptitude or achievement
              levels. The statement should be supported with appropriate data or other
              relevant information in support of the request.

       The type of acceptable documentation is described in response to Issue 5, Part II,
       Standards for Determining More Than Fifty Percent Extra Time.

       (b) If a candidate meets these documentation requirements, which are not intended
           to be extensive, and provides a reasonable explanation for why these testing
           accommodations are necessary to best ensure that the LSAT results accurately
           reflect the aptitude or achievement level of the candidate, then LSAC shall
           approve the requested testing accommodations, without requiring the candidate
           to provide additional information.

3. Reviewers. The Panel shall consider and establish the appropriate qualifications
for persons, such as LSAC staff and/or outside consultants, who make substantive
adverse decisions on requests for testing accommodations.

Current Practice

       LSAC currently has one staff person who does the preliminary review of all files, and
a second staff person who makes the final determination. The first- level reviewer has a
master- level degree in special education; the final reviewer has a Ph.D. in clinical
psychology. The outside consultants include an ophthalmologist and a clinical
psychologist.

Panel Recommendation

General Reviewer Qualifications

         Reviewers shall have a wide range of disability expertise to address the
diverse needs of the test taker population, as described in response to Issue 1. Examples of
professions of potential reviewers include: disability service providers, special education
faculty members, school psychologists, clinical psychologists, medical doctors, learning
disability specialists, and neuropsychologists in private practice. Reviewers should have
racial, cultural, and geographic diversity. Each member shall possess a graduate degree in
a field related to the impairment that is the basis for the accommodation request that is
being reviewed (e.g., clinical psychology, school psychology, special education, speech and
language, ophthalmology, physical impairments) and the following:

          Knowledge of the provisions of the Americans with Disabilities Act, as amended
          (ADA, 2008)



                                           8
           At least five years of clinical, teaching, or research experience in (a) diagnosis and
           treatment of the relevant disability(ies) in his/her areas of expertise and (b)
           determination of appropriate testing accommodations related to the specific
           functional limitations associated with the type of disability(ies)

           Knowledge of documentation needed to support a disability in the relevant
           disability area and experience with different testing accommodations to mitigate
           typical limitations

           Knowledge of a wide variety of test instruments through graduate level
           coursework and job experience relevant to the disability specialty area

           Familiarity with professionally recognized diagnostic criteria appropriate to his
           or her areas of expertise

           Knowledge of how the disability may affect functioning in school, work, testing
           situations, and home

 4. Qualified Professionals. The Panel shall determine whether more than one
 qualified professional should review a documented request for testing
 accommodations before LSAC may deny the request in whole or in part.

 Current Practice

      Currently, one master- level staff person reviews a file, and makes a preliminary
recommendation, before a doctoral- level staff person makes a final determination. The
doctoral- level staff person has the discretion to seek advice from an outside consultant before
making the final determination although such consultation is rare. In some cases, the
doctoral- level staff person consults with LSAC legal counsel before a candida e testing
accommodation request is not approved in full.

 Panel Recommendation

        As discussed in response to Issue 8, the Panel recommends that all applications for
 testing accommodations that are not granted in full must be reviewed by one or two
 outside consultants.

 5. Criteria and guidelines for reviewers. The Panel shall consider and establish
 criteria and guidelines for use by persons who review or evaluate testing
 accommodation requests.




                                             9
Current Practice

       In its submission, LSAC stated: he criteria and guidelines provided to individuals
who substantively evaluate accommodation requests should be kept general and fle ible
Review should be foc ed on whether the individual seeking accommodations has a
functional impairment that causes a substantial limitation in a major life activity relevant to
taking the LSAT, and, if so, whether the accommodations the candidate requested, and/or
some other accommodations, would be appropriate to address the candida e functional
impai men

Panel Recommendation

        In its submission to the Panel, the United States Department of Justice DOJ
asserted, and the Panel found, that LSAC provides no guidance to its outside consultants
who might be hired to assist with a review of a candida e file. By contrast, the Panel has
recommended that LSAC shall have criteria and standards that comply with federal law and
are consistent with the professional standards for diagnosing and accommodating various
disabilities.

        The Panel recommends that the granting of testing accommodations be a step- by-
step process. The first step is to establish that the candidate is an individual with a
disability under the ADA (2008). Under the relevant ADA Guidance, a testing entity, such as
LSAC, should accept, without further inquiry, doc men a ion provided by a qualified
professional who has made an individualized assessment of a candidate that supports the
need for the modification, accommodation, or aid eq e ed and provide the testing
accommodation. See 28 C.F.R. pt. 36, app. A, at 795. Repo from experts who have
personal familiarity with the candidate should take precedence over those from, for
example, reviewers for testing agencies, who have never personally met the candidate or
conducted the requisite assessments for diagnosis and ea men Id. at 796.

        Despite this Guidance, LSAC has rejected requests for testing accommodations even
in cases where there is a clear history of the existence of a disability and the provision of
prior testing accommodations. The Panel recommends that for individuals with a history of
diagnosis of a disability, as well as for those more recently diagnosed with a disability, the
existence of a disability shall be accepted if a qualified professional made the diagnosis and
the candida e documentation meets the recommended standards detailed below. A
 q alified p ofe ional is a person who is licen ed or otherwise properly credentialed and
possess[es] expertise in the disability for which modifications or accommodations are
 o gh 28 C.F.R. pt. 36, app. A, at 784. Those standards require that a failure to have a
prior diagnosis of a disability shall not be used as a reason to conclude that the candidate
does not presently have a disability.

      The second step involves the determination of what testing accommodation(s)
should be provided. Under the relevant ADA regulations, test entities must give


                                            10
 con ide able weight to documentation of past [testing accommodations] received in
similar testing i a ion The Consent Decree provides, and the Panel concludes it is a
Best Practice, for LSAC to provide the equivalent testing accommodation(s) to an individual
who has been previously provided such accommodations on a standardized examination,
such as the ACT or SAT, so long as the individual continues to have a disability.

        The Panel review of sample files and interviews with LSAC staff suggests that LSAC
staff does not give adequate weight to prior testing accommodations received by a
candidate if the candidate was not previously provided testing accommodations on
standardized examinations. The Panel recognizes that prior testing accommodations, such
as extra time on university examinations, may have been in a somewhat different context
or even for a somewhat different purpose. Nonetheless, the Panel concludes that an
established history of testing accommodations shall presumptively support the request for
the provision of similar testing accommodations on the LSAT. It shall be the role of the
LSAC reviewer(s) to look for evidence that supports the candida e request for testing
accommodations, rather than to look for evidence that denies the candida e request. The
Panel found, based on its review of sample files, that LSAC current practices especially
disadvantage candidates who may have a history of testing accommodations at their
university but who have not been required to take a nationally standardized examination to
attain admission to their university.

        Finally, the Panel review of sample files and interviews with LSAC staff reveals that
LSAC sometimes rejects requests for testing accommodations from individuals who do not
request additional time, but rather request a testing accommodation to support specific
physical or medical needs. The Panel concludes that, once the candidate documents that he
or she has a disability and requests a testing accommodation, LSAC shall presumptively
grant testing accommodation requests that do not involve requests for extended time. For
example, LSAC should rarely, if ever, second- guess a request by an individual with diabetes
to have food available while testing; a request by an individual with ADHD for a quiet
testing environment, extra breaks or stop- the- clock breaks; a request by an individual with
irritable bowel disease to have stop- the- clock breaks to use the restroom; or a request by
an individual with a writing impairment or visual impairment to have a large- print test
book or record answers directly on the exam instead of using a Scantron answer sheet.

        In the materials that follow, the Panel sets forth Best Practices for the two- step
process. First, we provide criteria for establishing whether or not a candidate has a
disability Pa I below). Second, we provide criteria for determining whether LSAC
should approve the candida e request for testing accommodations Pa II below). To
facilitate this review, we have placed the candida e request into various, appropriate
categories.

       All reviewers shall begin the process with the presumption that the testing
accommodation request is justified. In cases where a reviewer does not approve all of a
candida e requests for testing accommodations, the reviewer must provide a specific
written explanation in support of that determination. In cases where the reviewer
concludes there is a lack of documentation, the reviewer shall provide a clear statement of


                                           11
what additional documentation is necessary so that the request for testing accommodation
could be considered in the future. In addition, reviewers shall use criteria related to
specific disabilities when determining testing accommodations. Nothing in these criteria or
standards prevents the reviewer from using his or her professional judgment, but these
decisions must be clearly explained in detail.

       The following is a roadmap for the two- step process that reviewers must use in
evaluating requests for testing accommodations.

                       PART I: Does the candidate have a disability?

       1. Does the candidate have a record of a disability?

              a. Because deference should be given to the documentation from qualified
                 professionals who have previously examined the candidate, adequate
                 documentation of a disability, any time after the candidate reached the age
                 of 13, shall include, but is not limited, to:

                     i. Documentation of disability in previous Individualized Education
                        Program (IEP).9 It is the recommendation of the Panel that
                        candidates previously found to have a disability under the IDEA by
                        their school district will be found to have a disability. A failure to
                        use particular technical terms, such as dyslexia or ADHD, is not a
                        reason to conclude there is no documentation of a disability when
                        the documentation reflects the candidate has a history of a
                        disability and the use of testing accommodations.

                     ii. Documentation of disability in previous Section 504 Plan.10 It is the
                         recommendation of the Panel that candidates found to have a
                         disability under Section 504 by their school district or university
                         will be found to have a disability.

                     iii. Documentation of disability in previous Summary of Performance.
                          It is the recommendation of the Panel that candidates with a
                          Summary of Performance pursuant to IDEA will be found to have a
                          disability.

                     iv. Documentation of disability in previous Private School Formal
                         Written Plan. Because the Private School concluded a testing
                         accommodation is appropriate, it is the recommendation of the


9 An IEP describes the special education and related aids and services provided under the
Individuals with Disabilities Education Act (IDEA).
10 A Section 504 Plan specifies needed classroom accommodations and related aids

provided pursuant to Section 504 of the Rehabilitation Act of 1973.


                                           12
                 Panel that candidates with a Private School Formal Written Plan will be
                 found to have a disability.

              v. Documentation of disability in an outside, private evaluation from a
                 Qualified Professional. Because more weight should be given to the
                 views of a qualified professional who has examined the candidate than
                 to the views of the LSAC reviewer, it is the recommendation of the
                 Panel that candidates with such documentation will be found to have a
                 disability.

              vi. Documentation of disability from a Medical Doctor Evaluation or
                  Letter from a Qualified Professional. Because more weight should be
                  given to the views of a qualified professional who has examined the
                  candidate than to the views of the LSAC reviewer, it is the
                  recommendation of the Panel that candidates with such
                  documentation will be found to have a disability.

       b. If the candidate has a record of a disability, as provided above, then the
          candidate will be considered to have a disability so long as the candidate
          certifies that he or she continues to have a disability.

2. Does the candidate have a disability although the candidate does not have a
record of a disability?

       a. In making this determination, it is appropriate to consider the condition,
           manner or duration under which an individual performs a major life activity.
           For example, someone with a learning disability may achieve a high level of
           academic success, but may, nevertheless, be substantially limited in one or
           more of the major life activities of reading, writing, speaking, or learning
           because of the additional time or effort he or she must spend to read, speak,
           write, or learn compared to most people in the general population. As
           Congress emphasized in passing the ADA Amendments Act,                 hen
           considering the condition, manner, or duration in which an individual with a
           specific learning disability performs a major life activity, it is critical to reject
           the assumption that an individual who has performed well academically
           cannot be substantially limited in activities such as learning, reading, writing,
           thinking, or peaking 154 Cong. Rec. S8842 (daily ed. Sept. 16, 2008)
           (Statement of the Managers). Thus, an individual may receive average scores
           on a reading test, but his or her history may reveal special education
           placement in first grade and several years of individualized tutoring. Even as
           an adult, the individual may have trouble reading for long periods of time and
           the act of reading may still be difficult and effortful for this person as
           compared to most people. It is the recommendation of the Panel that such a
           person be considered to have a disability and be granted testing
           accommodations on the LSAT.



                                          13
b. Evidence of a disability may include, but is not limited to:

       i. A qualified professional has provided documentation that the
          candidate has a disability, which restricts the candida e ability to
          demonstrate his or her aptitude or achievement on all or part of the
          LSAT. Such documentation, when appropriate, may include:
          standardized test data from appropriate evaluation instruments; a
          comprehensive evaluation; a relevant history; or a personal statement
          describing the indi id al disability, impairment, areas of limitation,
          effects on test taking and testing accommodation needs.

       ii. A qualified professional has provided documentation that an
           individual has a temporary disability, such as a broken bone in the
           candida e dominant writing hand or herniated disk, which restricts
           the candida e ability to demonstrate his or her aptitude or
           achievement on all or part of the exam.

c. Reviewers shall not presume that a candidate does not have a disability
   when there is no history of a disability or record of use of testing
   accommodations. A variety of factors can delay the identification of a
   disability, such as:

          Attendance in an educational setting with few to no timed tests that
          lessens the impact and the noticeable signs of the disability
          Receipt of informal testing accommodations provided by teachers
          Attendance in a private school with small class size that lessens the
          impact and the noticeable signs of the disability
          Attendance in a private school that does not provide testing
          accommodations or services to individuals with disabilities
          Participation in an online school with alternate assessment formats
          such as oral tests or take- home exams that ameliorate the impact and
          lessen the noticeable signs of the disability.
          An older student with history of academic difficulty, undiagnosed
          until later in life
          History of home- schooling
          History of receiving intensive tutoring outside of an educational
          setting
          Reluctance to disclose evidence of disability for fear of stigma or
          discrimination
          Attendance in a non- United States educational setting where
          standardized testing did not take place
          Attendance in an educational setting where there are no systems in
          place to help families seek appropriate evaluations



                                  14
      3. The documentation necessary to demonstrate disability ho ld not demand
         extensive anal i 29 C.F.R. § 1630.2(k)(2). The primary object of attention in
         cases brought under the ADA should be whether covered entities have complied
         with their obligations and whether discrimination has occurred, not whether an
         indi id al impairment substantially limits a major life ac i i   29 C.F.R.
         §1630.2(j)(1)(iii).

               PART 2: What Testing Accommodation(s) are Appropriate?

        LSAC staff shall engage in cooperative and interactive communication with
candidates concerning any modifications or specific arrangements needed for the provision
of testing accommodations.

      1. Does the candidate have a record of receiving testing accommodations
         comparable to those sought for the LSAT?

             a. Considerable weight must be given to pa accommodations,
                modifications or auxiliary aids or e ice 28 CFR § 36.309(b)(1)(v).
                Such evidence may include, but is not limited to, a record of:

                    i. K- 12 formal testing accommodations
                    ii. K- 12 informal testing accommodations
                    iii. Postsecondary formal testing accommodations
                    iv. Postsecondary informal testing accommodations
                    v. Attendance at a specialized school that provided such testing
                        accommodations to all students
                    vi. Similar testing accommodations provided on previous
                        standardized or other examinations
                    vii. Similar testing accommodations provided through a previous IEP,
                        Section 504 Plan, Summary of Performance, Private School Formal
                        Written Plan, or any other relevant document

             b. If the above evidence exists, then the candidate shall be provided testing
                 accommodations comparable to those provided previously unless the
                 candidate is seeking more than 50% extra time. If the candidate is seeking
                 more than 50% extra time and does not have a visual impairment then the
                 candidate must provide the documentation provided in Issue 5, Part II,
                 Standards for Determining More Than Fifty Percent Extra Time.

             c. Even though a candidate does not have a formal history of receiving
                testing accommodations, this fact alone does not negate the candida e
                present need for testing accommodation(s). An individual with a
                disability may not have a prior history of formal testing accommodations,
                even though testing accommodations are currently appropriate.




                                         15
2. Does the candidate have proper documentation to support a current testing
   accommodation even if the candidate has not previously received testing
   accommodations?

      a. The candidate should provide documentation to justify each requested testing
          accommodation but the burden on the candidate shall be no higher than
          would have been placed on the candidate if he or she had sought such testing
          accommodations earlier in his or her educational career.

      b. Such documentation must include a report from a qualified professional in
         support of the disability diagnosis.

      c. The candidate, a qualified professional, or a teacher must provide a reasonable
         explanation for each testing accommodation as it relates to the candida e
         disability.

      d. Where the candidate, qualified professional, or teacher recommends the
         provision of extra time, there is a clear explanation of why a specific amount
         of time is requested. The extra time request, that is appropriately
         documented, shall be granted by the reviewer without additional
         documentation requirements unless the candidate is seeking more than 50%
         extra time and does not have a visual impairment.

      e. An LSAC reviewer shall not deny a testing accommodation merely because it
         appears to be redundant, such as a request for both text to speech and a
         reader, so long as the candidate provides a reasonable explanation for the
         need for the requested testing accommodations.

3. Minimum Standards for Various Disabilities

      a. Although testing accommodations should be determined on an individual
         basis, it is also appropriate for LSAC to consider fairness to similarly- situated
         candidates in determining the amount of extra time to provide to individuals
         with certain, high- incidence disabilities. We have provided minimum
         standards that LSAC shall use when determining if a request for a testing
         accommodation is appropriate. Candidates may seek additional time, beyond
         these minimum standards, by meeting the additional documentation
         described in Issue 5, Part II, Standards for Determining More Than Fifty
         Percent Extra Time. A candidate with multiple disabilities need only meet the
         documentation requirements for one disability in order to qualify for the
         minimum standards.

      b. The minimum standards include:

             i. Learning Disabilities. It is the Panel recommendation that
                 individuals with documented learning disabilities shall be given a


                                        16
  minimum of 50% additional time. Candidates seeking more than 50%
  extra time must comply with the documentation requirements
  specified in Issue 5, Part II, Standards for Determining More Than Fifty
  Percent Extra Time. Candidates granted 100% or more time shall be
  granted permission to take the test over two days, if requested.

ii. ADHD. It is the Panel recommendation that individuals with an
    established diagnosis of ADHD shall be given a minimum of 50%
    additional time. Candidates seeking more than 50 % extra time must
    comply with the documentation requirements specified in Standards
    for Determining More Than Fifty Percent Extra Time. Candidates
    granted 100% or more extra time shall be granted permission to take
    the test over two days, if requested. Additional breaks shall also be
    recommended based on past testing accommodations. Candidates may
    request off- the- clock breaks, during which time is stopped and
    restarted when they are able to proceed, as full or partial alternatives
    to extra time. One minute shall be added to the overall time for each
    break to account for the disruptive effects of such breaks.

iii. Psychiatric Disorders. It is the Panel recommendation that
     individuals with an established diagnosis of major psychiatric
     disorders shall be given a minimum of 50% additional time, and extra
     breaks, as requested. Candidates seeking more than 50% extra time
     must comply with the documentation requirements specified in Issue
     5, Part II, Standards for Determining More Than Fifty Percent Extra
     Time. Candidates granted 100% or more time shall be granted
     permission to take the test over two days, if requested. Such
     individuals may request the use of stop- the- clock breaks during the
     testing period while time is stopped and restarted when they are able
     to proceed. One minute shall be added to the overall time for each
     break to account for the disruptive effects of such breaks.

iv. Visual Impairments. Individuals who are diagnosed as blind or with
    severe visual impairments, which preclude them from reading
    standard- sized print, shall be allowed to use the testing
    accommodations that they document they have used in the past.
    Candidates using a reader, computer reader (text- to- speech), braille or
    other similar alternatives shall be granted 100% extra time.
    Candidates requesting more than 100% time must have clear
    documentation for time above this amount. Individuals granted 100%
    or more time shall be granted permission to take the test over two
    days, if requested. Additional breaks shall be granted, upon request,
    due to the length of each testing session.




                          17
                    v. Pain- Rela ed Conditions and Chronic Medical Disorders (e.g.,
                       diabetes, seizures, fibromyalgia, gastrointestinal disorders,
                       arthritis, back disorders which prevent sitting or standing for long
                       periods). For those individuals with documentation of substantial
                       medical issues that prevent them from focusing on the test for
                       continuous periods of time (for example, an individual with C ohn
                       Disease may need unscheduled bathroom breaks) such individuals
                       may request the use of stop- the- clock breaks during the testing
                       period in which they request that time be stopped and restarted
                       when they are able to proceed. One minute shall be added to the
                       overall time for each such break to account for the disruptive
                       effects of such breaks. If the disorder also results in cognitive
                       impairment, such as changes to memory or attention when the
                       individual is not having acute issues, the individual shall also be
                       considered for 50% additional time. Candidates requesting more
                       than 50% time must have documentation for time above this
                       amount, as provided in Issue 5, Part II, Standards for Determining
                       More Than Fifty Percent Extra Time, but may not use the impact of
                       such factors as going to the bathroom which is already covered by
                       the time- opping procedure. These individuals may also request
                       permission to use special chairs or devices. LSAC shall grant these
                       types of requests on a routine basis.

                    vi. Writing Disorders. LSAC shall approve requests for the use of a
                        computer, and spell check, for any individual with the history of
                        using such assistive devices in school or work settings, as well as for
                        any individuals with more recent injuries or impairments
                        where writing would be difficult or slow. Individuals with a history
                        of additional time shall receive 50% additional time, as shall
                        individuals without such a history where a reasonable explanation
                        exists.

Standards for Determining More Than Fifty Percent Extra Time

        It is the Panel opinion that 50% additional time is a reasonable amount of
additional time in most cases. However, some individuals have exceptional needs that
justify the request for a testing accommodation of more than 50% additional time. In such
situations, the qualified professional should provide a rationale based on history and
objective evidence for the request for more than 50% extra time. The rationale must be
reasonable and understandable to the reviewer(s) with appropriate expertise. Examples of
appropriate justifications include, but are not limited to:

      1. On any past standardized test, the candidate was provided with more than 50%
         extra time. For all disorders, where more than 50% extra time can be shown to
         have been granted as a consistent testing accommodation, and was approved by



                                          18
  an appropriate professional, more than 50% extra time shall be provided, consistent
  with prior practice.
2. The qualified professional provides documentation with a reasonable explanation
   that supports the need for more than 50% extra time. In cases where no history of
   equivalent extended time on past standardized test scores is available, such as in the
   cases of individuals from another country, a person with a temporary or recent
   disability, or a person with a recent diagnosis, judgment of the need for additional
   time must be made based upon the documentation presented by the professional. The
   discussion would include the rationale for the need for additional time, and further
   explanation of the severity of the disorder(s), including relevant information such as
   co- mo bidi with other disorders. In rendering a decision, the reviewer shall give
   substantial weight to the recommendation of the qualified professional.
3. The qualified professional provides documentation containing a reasonable
   explanation that supports the need for extra time on certain sections of the test, but
   not others. For example, for individuals with visual impairments who routinely are
   granted 100% extra time, 150% extra time shall be allowed on the analytical
   reasoning section of the LSAT exam because of its reliance on visual- spatial abilities.
   Another example would be for individuals with learning disabilities that specifically
   impact math reasoning or problem solving. These individuals may warrant 50%
   extended time on most parts of the LSAT, but 100% time on the analytical reasoning
   section. If it is impossible because of administration constraints to provide variable
   time on different sections, LSAC shall grant the individual extended time on all
   sections of the test, consistent with the recommendation for the longest requested
   extra time on one section of the test.
4. The provision of more than 50% extra time shall be approved if a postsecondary
   disability service provider provides a signed statement indicating that a candidate
   was provided with more than 50% additional time on college examinations. In such
   instances, the candidate shall then be granted the same amount of additional time
   provided on college exams.
5. The provision of more than 50% extra time shall be given to an individual who,
   because of documented health or sensory impairments or psychiatric disorders,
   warrants such time to demonstrate his or her achievement or aptitude. For
   example, a person with depression or anxiety may have impaired working memory
   or processing speed that would normally be accommodated with 50% extended
   time. However, that person may also have dysgraphia (fine- motor deficiencies)
   and/or executive deficits related to a separate psychiatric disorder or ADHD. Given
   the concurrent diagnoses and functional limitations, more than 50% extra time shall
   be granted.
6. As long as sufficient evidence is presented, LSAC shall grant the candidate more than
   50% extra time. It is further recommended that LSAC does not attempt to alter the
   request for an extended time testing accommodation, such as suggesting




                                        19
          75% additional time for an individual who has requested double- ime (100% time
          extension). Because there is no precise or accurate way to determine the exact
          amount of time needed by an individual, LSAC shall give preference to the
          recommendation of the qualified professional who provides documentation and a
          reasonable explanation of the need for the time extension.
       7. A reviewer may use clinical judgment to support a candida e request for
          extended time. For example, in cases where the candida e past test scores are
          inconsistent with his or her cognitive abilities and prior educational
          achievements, extended time may be warranted.
       8. In cases where the request is clearly justified by the qualified professional and
          previous LSAT test performance, if available, reviewers may recommend triple or
          quadruple time, although this testing accommodation request would only be
          granted in rare cases.
       9. In cases where the request is for a 100% time extension or greater and a
          reasonable explanation is provided, the test shall be administered over two
          consecutive days, if the candidate requests that testing accommodation.
 6. Written recommendations from reviewers. The Panel shall consider whether
there should be particular parameters for written recommendations from any
outside consultant who reviews or evaluates requests for testing accommodations
and, if so, what those parameters should be. The Panel shall also consider whether
there should be particular parameters for internally documenting written decisions
by LSAC personnel who make substantive decisions on requests for testing
accommodations and, if so, what those parameters should be.
Current Practice
      At this time, LSAC has no requirements for written recommendations from
reviewers.
Panel Recommendation
        As discussed in response to Issue 8, the Panel recommends that both in- house staff
and outside consultants shall be required to follow certain guidelines in writing reports to
justify their recommendations if they recommend that LSAC not approve in full a testing
accommodation request.
7. Written explanations for denials of testing accommodation requests. The Panel
shall consider whether there should be particular parameters for written
explanations provided by LSAC to candidates whose requests for testing
accommodations are partially or fully denied and, if so, what those parameters
should be.
Current Practice
       LSAC stated in its submission to the panel that its c en practice [is] to provide a
descriptive response to individuals whose requests for testing accommodations are denied.



                                           20
 If it appears that more information could be provided to support the request, LSAC will
 generally identify to the candidate the type of information that might be helpf l

 Panel Recommendation
        As discussed in response to Issue 8, the Panel recommends that in- ho e staff and
 outside consultants shall prepare a clear written explanation to support their decision
 regarding testing accommodations requests. In cases where the candida e requests for
 testing accommodations are not approved in full, the candidates shall be informed, in
 writing, why each of their requests for testing accommodations are not approved in full11,
 and what additional information, if any, could lead LSAC to approve their requests in the
 future. An explanation of the appeals process (described in response to Issue 9) shall be
 included in all correspondence to candidates whose requests for testing accommodations
 are not approved in full.
 8. Automatic review of partial and full denials. The Panel shall consider whether an
 automatic review of partial and/or full denials is warranted and, if warranted, how
 such a review should be conducted.

 Current Practice

       According to the written submission provided to the Panel by LSAC:

       [I]t i LSAC c en p ac ice o ha e a lea i             o in e nal p ofe ionals review a
       request before a request is denied in full. LSAC does not believe that any other
        a oma ic e ie ho ld be nece a              Again in e e of efficienc imeliness, and
       consistency favor having a smaller, but dedicated, team of individuals reviewing
       accommodation requests.

       In our interview with LSAC staff, we learned that the first- level reviewer, the
 Disabilities Specialist, reviews each file after the staff prints the received material.
 Sometimes, she makes a recommendation that she forwards to the second- level reviewer,
 the Manager of Accommodated Testing. Other times, the Disabilities Specialist speaks with
 the Manager of Accommodated Testing informally before making a recommendation.
 There are no required paper records of their interactions although the Disabilities Specialist
 often writes handwritten notes on a file, or types some comments. LSAC staff typically use
 these notes or comments to correspond with the candidate about the final decision. In our
 review of the files, we saw no handwritten or typed notes that were identified as having
 been written by the Manager of Accommodated Testing. The Manager of Accommodated
 Testing makes the final decision with respect to requests for testing accommodations and,
 on rare occasions, consults with outside consultants before making that determination. Such
 consultation is entirely within the discretion of the Manager of



11The ph a e no app o ed in f ll i in ended o incl de i a ion he e LSAC denie a
testing accommodation request due to a lack of documentation. Such denials will be subject
to the outside consultant review rules.

                                            21
Accommodated Testing. Further, LSAC counsel reviews each denial letter before it is sent to
the candidate and, on occasion, suggests changes to the final decision or language of the
denial letter.

Panel Recommendation

       The Panel recommends an automatic review by one or two outside consultants of all
applications for testing accommodations that are not approved in full by LSAC. This
mandatory use of outside consultants is to be distinguished from the appeals process,
which will be described in response to Issue 9. LSAC must meet the guidelines and
deadlines specified below.
          Except for situations in which a candidate acquires a temporary or permanent
          disability after the date for registering for the exam, a candidate must submit all
          their records in support of a testing accommodation by the applicable
          registration date. When a candidate unexpectedly acquires a disability after the
          registration deadline, LSAC should then waive the regular deadlines and make
          every effort to accommodate the candidate. The Panel understands that this
          recommendation goes beyond its authority under the Consent Decree but
          believes it is a Best Practice. That practice is consistent with the practices of
          many other testing entities such as the College Board.12
          The Disabilities Specialist shall review each file and make a recommendation
          whether to approve the requested accommodations in full, to approve in part, or
          to deny in full. He or she will then prepare a written summary based on a
          checklist of decision- making criteria (as described in response to Issue 5) that
          explains the reasoning for that decision, using a holistic approach to the file. This
          review shall occur within two business days of the Disabilities Specialist
          receiving a completed file.13
          At this time, LSAC employs one Disabilities Specialist. If LSAC cannot meet this
          first- level review deadline by relying on one Disabilities Specialist to review all
          files then LSAC shall hire additional, qualified staff as Disabilities Specialists to
          make that deadline feasible. Employing adequate, qualified staff is a Best
          Practice.
          The recommendation of the Disabilities Specialist, along with the file, shall be
          transmitted to his or her supervisor, the Manager of Accommodated Testing.
          The Manager of Accommodated Testing shall review the file within two business
          days, which may include consultation with the first level reviewer. In all cases,
          the Manager of Accommodated Testing shall approve the requested testing


12 See https://www.collegeboard.org/students-   with- disabilities/temporary- conditions.
13We understand that the review process we have created is completed within two weeks.
That constraint was required by LSAC registration deadlines. Other testing entities, such
as ACT and the College Board, have much earlier test registration deadlines for all
candidates, allowing for a longer review period. Because we agree that review of denials by
outside consultants is a Best Practice, and that an appeals process is also a Best Practice, we
were forced to devise a timeline that was consistent with LSAC registration deadlines.


                                            22
accommodation in full, or write a clear rationale explaining the decision not to
approve a testing accommodation request in full.
If the Manager of Accommodated Testing approves the full request for testing
accommodations then the written summaries based on the checklist of decision-
   making criteria produced by the LSAC staff shall be retained in LSAC
records to be reviewed in the future for consistency or training purposes.
If the Manager of Accommodated Testing reverses the Disabilities Specialist in
more than 25% of requests for testing accommodations in a given testing
cycle, then an additional training obligation shall be implemented for the
Disabilities Specialist, as discussed in Be P ac ice 10 below.
The Manager of Accommodated Testing shall make a decision to approve or
deny requested testing accommodations within 4 working days of LSAC staff
designating a file as being comple e
If the Manager of Accommodated Testing approves a requested testing
accommodation in full, then the candidate shall receive a communication within
one business day stating that his or her testing accommodation request has
been approved in full.
If the Manager of Accommodated Testing does not approve in full each of the
candida e requests for testing accommodations, then the consideration
process shall continue with the use of one or two outside consultants.
The file shall be transmitted to one or two outside consultants, selected by LSAC
from a list of experts who meet the qualifications stated earlier in this report
under Issue 3 and whose expertise is appropriate to the case, depending on the
conclusion of the first consultant as discussed below. The file that is
transmitted to the outside consultant(s) shall include all the written summaries
prepared by LSAC staff to justify their decision.
When a review is scheduled, one outside consultant will be immediately
contacted to indicate to him or her that a file is to be reviewed. He or she will be
requested to review that file within 2 working days. If the consultant indicates
that he or she cannot meet that deadline (or fails to respond within one
business day), then LSAC staff will contact the next person on the list until one
is found who can review the file within 2 working days.
The outside consultant will have the choices of:
     o agreeing with the candida e request in full (reversing the decision
        of LSAC not to approve the request in full),
     o agreeing with the LSAC decision not to approve in full the
        candida e request for testing accommodations,
     o or suggesting a partial approval. Such a partial approval may not
        include rejection of testing accommodations that the LSAC Manager of
        Accommodated Testing has already approved, but it may provide
        further approval of additional time or longer breaks, as requested by
        the candidate.
The outside consultant will provide a justification of his or her decision
in writing.
In cases where the outside consultant agrees in full with the position of the


                                    31 of
         candidate, then the candida e requests will be identified as approved in
         full. The outside con l an determination will become the final
         determination of LSAC for that candida e request for testing
         accommodation. The candidate will be notified within one business day that
         his or her request for testing accommodation has been approved in full.
         If the outside consultant does not approve the original request in full, a
         second reviewer will be selected and proceed as above. The second
         reviewer will have all the original documentation, LSAC written
         summaries, and the written summary from the first reviewer.
         The second reviewer will have the choices of:
              o approving the original request,
              o accepting the partial approval suggested by the first reviewer,
                 where applicable, or
              o supporting LSAC initial stance where the first reviewer also
                 accepted LSAC initial stance
         The second outside consultant will provide a justification of his or her
         decision in writing.
         Where a second outside consultant is used as part of the determination
         process, the decision by the second outside consultant is the final decision
         on the request for testing accommodation.
         If the second outside consultant recommends approval of the candida e
         testing accommodation request, in full, then that decision shall be
         transmitted to the candidate within one business day.
         If the candida e request for testing accommodation is not approved in full
         after review by the two outside consultants, LSAC will transmit a decision
         letter within one business day to the candidate that explains the rationale for
         the decision based upon the documentation provided by the candidate. The
         letter will address those aspects of the documentation and request for
         testing accommodations that contributed to the decision. Quoted statements
         from the written summaries and checklist indicators shall form the content
         of these letters. In this manner, the process will be a transparent and
         objective one that is communicated to the candidate. The letter shall also
         include clear suggestions, with examples, for any additional information that
         might be helpful in the appeal process. Additionally, an explanation of the
         appeals process (described in response to Issue 9) shall be included in all
         correspondence to candidates whose requests for testing accommodation
         were not approved in full.

9. Timely/streamlined appeals process. The panel shall consider whether
there should be a process available, beyond that already provided by LSAC, to
candidates who wish to seek review of LSAC decision to deny a candida e
request and, if so, what that process should be relative to LSAC existing
registration deadline

Current Practice

      According to the submission provided to the Panel by LSAC:
                                      24
       On prior occasions, LSAC has considered whether it could add an appeal
       procedure to its accommodation review process. The practical impediment
       is that many candidates wait until very close to the registration deadline to
       submit their requests for testing accommodations. There simply is not
       enough time for LSAC to process these requests in the ordinary course, and
       then allow a full appeal process, prior to test administration.
       Unfortunately, because of DOJ interpretive guidance, testing entities cannot
       require testing accommodation requests to be submitted in advance of the
       standard registration deadlines, so as to provide a separate block of time
       specifically for handling requests and allowing an appeal process.

       Although the relevant title of the ADA (Title III) does not require an appeals
       process, LSAC has a reconsideration process in place that essentially
       operates as an appeals process. Candidates can appeal for any reason -
       including a belief that LSAC simply made the wrong decision. In many
       instances, LSAC responds to such requests by sending the file out for external
       review, based upon the facts in a given case. LSAC believes that this approach
       is reasonable and constitutes a best p ac ice

       In our interview with LSAC staff, we learned that LSAC does not have what
would traditionally be considered an appeal p oce        LSAC uses internal staff, and,
on occasion, two outside consultants, to reconsider its decision. A genuine appeals
process does not exist whereby a neutral third party reviews LSAC
recommendations using a designated, transparent appeals process. In addition, the
discretionary practice of using outside consultants of LSAC own choosing does not
constitute an appeal p oce

        LSAC current practice is to inform a candidate who wants further
reconsideration after the regular registration period that the time to supplement the
file has elapsed, and no decision can be made for that testing cycle.


Panel Recommendation

          The Panel recommends that the candidate shall be able to submit an
          appeal up to twelve days before the actual administration of the exam
          and, depending on the request, could even be continued further. As
          examples, a request to reverse denial of extended time could be decided
          within days of the test as could a request from someone with a temporary
          disability, such as a broken dominant hand, to word process the exam or
          use a scribe.

          When a candidate is notified that his or her request for testing
          accommodation has not been approved in full, the candidate shall receive
          within one business day a comprehensive decision letter explaining the
          rationale for the denial using language described in the internal and
          consultant written summaries as described above. The candidate will
          then be provided at least four days to submit an appeal. More than four
          days can be provided to the candidate to
                                       25
provide an appeal if that appeal can be received within twelve days before the
scheduled test date.

If the candidate desires more than four days to transmit an appeal, and those
additional days would cause the file to be received less than twelve days before
the scheduled test date, then the candidate can request that his or her
application for testing accommodations be rolled- over to the next LSAC testing
cycle with no additional cost.

The candidate will have at least 24 hours after receiving notification of a partial
or full denial of a testing accommodation request to indicate if the candidate
desires to appeal. (More than 24 hours can be provided in cases where the
candidate had filed the original request for testing accommodation before the
registration deadline.)

As soon as the candidate indicates that he or she will be submitting an appeal,
LSAC shall contact two outside appeals consultants (using the process
described above) to ensure their availability in the event that the appeals
process is invoked. These reviewers will be notified that they will have only one
day (i.e., 24 hours) to respond to the appeal request once it is received.

When LSAC receives an appeal from the candidate, then LSAC has 24 hours to
decide to grant the candida e request for testing accommodations without
invoking the appeals process. If LSAC chooses to grant the request for testing
accommodation after receiving the appeal, then the candidate shall be informed
of that decision within one business day.

If LSAC chooses not to grant the candida e request in full, then the appeals
process will commence within 24 hours through the use of the two outside
appeals consultants.

The appeal submitted by the candidate will then be processed by the outside
appeals consultants, as described in Issue 8, but the outside appeals consultants
will agree to respond within one day from transmission of the file.

The result of the appeal shall be provided to the candidate within one week of
the submission of the appeal. LSAC will never refuse to provide the results of
an appeal (or a full consideration) because there is insufficient time to
implement the requested testing accommodation for that examination cycle,
unless the candidate indicates that he or she would like to terminate the testing
accommodation request.

An appeal, will be rendered for candidates by the following sample dates,
assuming the file was complete by the regular registration deadline:

   o Sample June 9, 2014 testing scenario (using consideration and appeal
     process, as described above):
                                 26
▪   Tuesday, May 6, 2014: regular registration deadline

▪   Thursday, May 8, 2014: recommendation by first- level reviewer,
    the Disabilities Specialist.

▪   Monday, May 12, 2014: review of that decision by the Manager of
    Accommodated Testing. The Manager of Accommodated Testing
    will provide an explanation in writing in support of his or her
    decision not to approve a testing accommodation request in full.

▪   If the Manager of Accommodated Testing accepts the candida e
    request for testing accommodations in full, then the candidate
    will be notified of that approval on Tuesday, May 13, 2014.

▪   If the Manager of Accommodated Testing does not approve the
    candida e requests for accommoation in full then the
    consideration process continues.

           Wednesday, May 14, 2014: consideration of denial
           complete by first outside consultant.

              o If that determination is an approval of the testing
                accommodation, then file is approved. The
                candidate is notified of approval by Thursday, May
                15, 2014.

              o If that determination is not to approve a
                candida e request for testing accommodation in
                full then the file is reviewed by a second outside
                consultant who will render a decision by Friday,
                May 16, 2014.

              o If the second outside consultant concludes that the
                candidate should receive the testing
                accommodation(s) requested, then the candidate
                will be notified on Monday, May 19, 2014 that
                request has been approved in full.

              o If the second outside consultant does not approve
                the candida e request for an accommodation in
                full then the candidate will be provided an
                explanation of that decision by Monday, May 19,
                2014, and informed of his or her right to appeal the
                decision.

              o The candidate will be asked to indicate within 24
                hours (Tuesday, May 20, 2014) whether he or she
                intends to appeal the denial. If the candidate states

                     27
   that he or she intends to appeal, LSAC will
   immediately secure two different outside
   consultants with expertise in the disability area to
   review the appeal.

o The candidate will be provided four days, until
  Friday, May 23, 2014, to transmit an appeal of the
  decision. In their appeal, the candidate may
  request a different testing accommodation than
  requested in his or her original request for testing
  accommodations.

o Upon receipt of the appeal, LSAC will either
  approve the requested testing accommodation(s)
  in full within 24 hours (May 24, 2014) or, within a
  further 24 hours (by Sunday, May 25, 2014) after
  review of first appeal outside consultant who had
  been selected, as described above. That individual
  will have 24 hours (until Monday, May 26, 2014)
  to make a determination about the appeal.

o The first outside appeals consultant may:
       ▪    Approve the candida e testing
            accommodation request, as stated in appeal,
            in full.

       ▪    Grant a partial request of testing
            accommodations sought by the candidate,
            not to be less than LSAC original
            determination, or

       ▪    Concur with LSAC initial determination.

o If the outside appeals consultant does not approve
  the candida e testing accommodation request in
  full then LSAC will transmit the appeal to a second
  outside consultant, who was already selected, as
  described above.

o The second outside appeal consultant will make a
  determination within 24 hours (Tuesday, May 27,
  2014) and will choose between the
  recommendation of the first outside appeals
  consultant and the candida e request.

o LSAC will communicate with the candidate by
  Wednesday, May 28, 2014 to provide final decision.

       28
                                  o LSAC will implement the testing
                                    accommodation determination by June 9,
                                    2014.

10. Training. The Panel shall consider and establish the parameters, such as
content and timing of, training for persons (both LSAC staff and outside
consultants) who evaluate or review testing accommodation requests.

Current Practice

     According to the submission provided to the Panel by LSAC:

     For outside consultants, it is LSAC's position that annual training would be
     reasonable and a "best practice." The training could cover any changes in
     LSAC's policies or practices, answer frequently asked questions, and provide a
     question and answer session among the outside consultants, LSAC's Manager
     of Accommodated Testing, and LSAC's general counsel.

     For LSAC staff, annual in- person training would likewise be reasonable, in terms
     of a formal, structured training session. No such formal in- house training
     currently occurs. The training could be conducted by LSAC's general counsel,
     potentially in conjunction with outside counsel and/or an outside consultant,
     and could cover any changes in LSAC's policies and practices. This would also
     allow LSAC staff to raise questions or address frequently occurring issues.

     As a practical matter, because of the small size of LSAC's Accommodated Testing
     staff, "training" happens informally on an almost- daily basis, through frequent
     interactions among staff. In addition, LSAC staff routinely attend continuing-
     education sessions at external meetings and conferences. In this light, more
     frequent "formal" training does not appear necessary, beyond adding an annual
     formal training session as discussed above.

Panel Recommendation

   LSAC staff and all outside consultants shall attend an annual two- day training
    session that includes presentations by experts in the field who have
    knowledge and training in testing accommodation issues and experience
    conducting training for other testing agencies such as the ACT, ETS, or College
    Board. During the Consent Decree, at least one member of the Panel appointed
    by DOJ and one member of the Panel appointed by LSAC, who has approved
    all of the recommendations of the Panel, shall participate in this training
    session.

   Training would include how to evaluate requests for testing accommodations
    based on: a stated presence of disability, history of provision of testing
    accommodation or rationale for lack of testing accommodation use, rationale
    for late diagnosis if appropriate, candida e self statement, and
                                     29
recommendations of the evaluator or previous disability service providers or
teachers. An opportunity to receive feedback will be provided. Training will
include review of mock cases in order to become familiar with the Panel
recommendations for practice. Trainings would also include a summary of the
legal landscape by one of the attorneys recognized in the field for litigating
cases on testing accommodations on national admissions, professional, and/or
licensing exams.

Training shall meet the following minimum objectives:

    o to educate reviewers regarding the application of the ADA to testing
      accommodations analysis generally, and with respect to learning and
      attention disabilities specifically;

    o to provide reviewers with standards for evaluating requests for testing
      accommodations;
    o to instruct reviewers on what information shall be contained in their
      written recommendations, where applicable.

LSAC shall keep internal data on: (1) the frequency with which the Manager of
Accommodated Testing reverses the recommendations of the first- level
reviewer, and (2) the frequency with which the Manager of Accommodated
Testing final decision is reversed by the outside consultants during the
consideration or appeals process. If any of the reports required by paragraph
23 of the Consent Decree demonstrate that the rate of reversal exceeds 25%
during any testing cycle, then the relevant staff member shall receive
additional training. The purpose of this training would be to provide
constructive feedback to prospectively lower the reversal rate in the future.
The nature and timing of that training will be determined by DOJ, in
consultation with DFEH, on a case- by- case basis depending on the reasons for
the reversals.




                                30
Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532


Committee of Bar Examiners and Board of Trustees at the State Bar of California
Attention: Senior Director of Admissions at Office of Admissions and Appropriate Operations
and Management Staff; Please Also Treat pp. 1-13 as Public Input for California State Bar Board
of Trustees

State Bar of California
180 Howard Street
San Francisco, CA 94105

(To be Submitted by Electronic Upload via SBC AIMS and/or by email)

June 4, 2020

                                         Introduction:

        I am a May 2018 JD graduate, long-time candidate (with disabilities) for admission to the
practice of law in California (my domicile and jurisdiction of permanent residency both before
law school and since my graduation), and 9/20/2019-present out-of-state attorney so far forced
by licensure to solo practice remotely for only Iowa clients with highly impaired available scope
of service offerings by such and by my need to remain in California for both personal and
medical reasons. Thus, as you might imagine, I’ve closely followed the State Bar of California as
it has considered, formed, and announced pandemic contingency responses and evolving plans
for administering a Summer or Fall Bar Exam this year, despite the present challenges imposed
by the coronavirus/Covid-19 and the governmental responses to that situation, especially upon
notice of the results of my unsuccessful February 2020 CBX. As part of this, I’ve been making
best efforts to follow both public announcements and community discussion and speculation
from similarly situated applicants.

       Starting generally, and not limited to my individual exam related requests for disability
and other policy and legal reasons, I appreciate the challenges you face, impeded by such
pervasive constraints as the pandemic has created, in accomplishing a fair, accessible,
meaningful, and secure means of balancing the tremendous (typically leveraged/debt-financed)
investments made by applicants in the process to enter this profession, along with the
personal, professional, and financial stakes for applicants in their ability to achievably and
accessibly obtain such licensure upon preparing for and seeking that goal reasonably and in
good faith, balanced with your mission to ensure the field is practiced only by competent


                                               1
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
practitioners as much as is possible while still according “highest priority” to meaningful
“support for greater access to, and inclusion in, the legal system.”1 Your consideration of these
circumstances is appreciated, and I’d start by drawing your attention to certain other general
considerations regarding far-reaching effects of the coronavirus that provide useful context for
some of my concerns and requests herein, both operations/management and disability,
particularly regarding:

(1) The timing of information transparency relative to the modality (in person or remote),
composition (inclusion of the MBE or not, different split of exam sessions, ability or inability to
come back to questions that would previously have been part of one session, etc.), and the
rules/policies/terms updates anticipated for the event that the modality is thus changed.
Notably, while I understand the challenges in making these determinations immediately for the
Committee to itself even to have the information to disclose publicly, I’d respectfully propose
that at least a more detailed plan or set of possible plans and contingencies with the dispositive
factors be publicized for each iteration of possible scenarios (i.e. rules, particularly those
pertaining to how the exam room and space at home must be setup, any inability to guarantee
lack of background noise from other household members in other rooms that can be verified as
unrelated to the exam, the consequences of any video recording not being fully received live
due to momentary internet connectivity outages or disruptions and needing to be uploaded
following the session instead for review, the rules and procedures for restroom use, etc. for the
September 2020 CBX in the event that it is moved online, without final confirmation that such a
modality will be implemented if such is unknown to the Committee at that time, for each
plausible outcome of the June 2020 FYLSE pilot test being considered relevant to the
determination of whether such would be possible for the CBX; whether the State Bar will
recommend to the California Supreme Court that the exam definitively be done in person only
if the NCBE does not allow the MBE to be administered online, and any modifications to the
exam that are being considered if not yet able to be confirmed). Moreover, I’d respectfully
request adjustments to the testing accommodations petition and/or appeal deadlines and/or
processing times or an explanation of the means by which a disabled applicant can
meaningfully seek disability accommodations based on exam conditions not known until close
to or after those deadlines without essentially being faultlessly per se denied reasonable
accommodations for what the exam format and standard testing conditions ends up being:




1   California Business & Professions Code § 6001.1


                                                      2
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
      California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
       Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
  Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
   Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
(A) This delay in disclosures and fundamental information for exam preparation uncertainty is
very problematic for all applicants in that, while per the 4/27/2020 California Supreme Court
Order the registration fee for the 9/2020 CBX is fully refundable through the day before if an
applicant cancelled their registration, there are many other costs and commitments that must
be made several months ahead of a meaningful attempt at the CBX, and many of these are sunk
if the applicant needs to cancel for any reason, ranging from contracting the coronavirus to
emergencies arising from a family member contracting it to inability to comply with the strict
security or logistical rules or equipment requirements for any changed modality, while either
denied limited in person space or unable to travel or access the limited places available on
short notice or due to pandemic considerations. For some of these costs and commitments
that must be made seemingly before this information is set to become publicly available,
relating to study/preparation (i.e. expensive MBE-specific programs such as Adaptibar, time
spent studying or practicing the MBE, and tutoring hours devoted to the MBE, if it doesn’t go
forward; and the lost time in advance of the exam to use such resources without that risk for if
it does go forward by the time such is confirmed), they could then be wasted resources even if
the applicant attempts the exam, if the composition of the exam were then fundamentally
altered; this in addition to the added risks of needing to cancel or of logistical and technical
difficulties and outages during the exam, for which it is not apparent even the $1,164.30
registration fee would still be refundable, to say nothing of the collateral costs of having
another ~6 month delay and of repeating the massive investment to reattempt the exam for
this reason rather than based on only the (questionably high 73.2%) chance of a perfectly-
administered attempt resulting in an unsuccessful outcome. I’d respectfully request that the
Committee of Bar Examiners and Board of Trustees further consider the fairness of this degree
of burden and risk being placed upon typically young, entry-level professionals who have
typically made many year and six-figure monetary investments reasonably relying on a
meaningful and good faith licensure process thereafter, who already have been and will
continue to be badly harmed in countless unrelated ways by the effects of the coronavirus
pandemic, rather than shared more equitably between candidates and the State Bar.

(B) The above uncertainty and lack of information has a further disparate impact upon
applicants with disabilities who require testing accommodations on the exam, including but not
limited to the effect of, I fear, substantially diminishing any remaining possibility of
effectiveness for the State Bar’s process and documentation requirements for seeking testing
accommodations for at least many applicants’ disability needs, which I posit already had been
unduly onerous, not readily accessible to disabled candidates financially or procedurally and




                                               3
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
  Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
   Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
thus arguably unlawful2, and, I opine, otherwise desperately needing reform to prevent a
seeming paranoia of any risk of improper or fraudulently induced grant from instead chilling
meaningful and ready accessibility to the exam for the vast majority of actual cases impacted
(e.g. an imbalance of interests creating large numbers of erroneous denials for every erroneous
grant prevented, a level of imbalance that for the magnitude of applicants’ interests in this
particular exam and its stakes to them could implicate Matthews constitutional due process
issues as well), as well as to prevent a requirement of inaccessible lead and processing times
several times that of most other testing agencies and other jurisdictions to seek testing
accommodations, in order seemingly to maintain less inconvenient staffing needs and/or avoid
more frequent Committee meetings, from unduly chilling readily accessible accommodation
remedy exercise, which proposed reforms will be discussed herein. I respectfully request those
issues be studied and some or all of them be implemented on an accelerated timeframe to
preserve readily accessible access to a level playing field for the next bar exam, as is a duty of
the State Bar by law. In particular, while the deadlines for the process have been extended to

2 See 28 C.F.R. § 36.309(b)(iv); 42 U.S.C. § 12148(a)(1); 42 U.S.C. § 12203(b); and California
Government Code § 12944 et seq.; See A U.S. D.O.J. G de e : Testing entities should
ensure that their process for reviewing and approving testing accommodations responds in
time for applicants to register and prepare for the test... Testing entities must offer
examinations to individuals with disabilities in as timely a manner as offered to others and
should not impose earlier registration deadlines on those seeking testing accommodations... In
addition, the process should provide applicants with a reasonable opportunity to respond to
any requests for additional information from the testing entity, and still be able to take the test
in the same testing cycle. Failure by a testing entity to act in a timely manner, coupled with
seeking unnecessary documentation, could result in such an extended delay that it constitutes
a denial of equal opportunity or equal treatment in an examination setting for persons with
disabilities.” See https://www.ada.gov/regs2014/testing_accommodations.html#_ftn6
A requirement that applicants with disabilities seek and obtain expert documentation and
prepare a petition without knowledge of standard conditions, or that they do so in time to
complete and submit at least 60 days before the registration deadline for an exam in order to
exhaust administrative remedies or be afforded reasonable opportunity to respond to claims
asserted for why any accommodation should be denied and correct misconceptions and
provide additional information, would arguably fail to comply with the D.O.J.’s interpretation of
testing agencies’ legal duties under the ADA and its implementing regulations.




                                                 4
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
some extent that reflects the postponement of the exam from July to September, these
extensions appear to not adequately reflect the decreased availability of access to health care
providers to act as experts for this purpose and supply required documentation, certainly
during the period of the last few months while most California applicants were sheltering in
place and even upon the gradual relaxation of that as the health care system continues to
prioritize Covid-19 and the minimization of exposure-risk contacts between patients and
providers for what it deems less medically essential purposes, and to be able to determine what
accommodations would be reasonable with knowledge of what the standard testing conditions
will be, for reasons discussed in greater depth below:

          (i) Keeping the same processing times such that even were the knowledge of standard
conditions necessary to confirm, or consult with experts regarding, the set of accommodations
that would be needed for the exam, available immediately, it would already be too late to have
a decision sufficiently far in advance of the 8/13 appeal deadline (according to your website, at
least 60 days prior to the initial petition filing deadline of 7/16 (which is 5/17) to receive the
guaranteed ability to exhaust even administrative remedies prior to the exam. Based on
present appearances, to me it seems that this information might not be ready even by the 7/16
final filing deadline for a Petition, or if it is, definitely not enough in advance thereof to
meaningfully access experts and complete the very onerous set of requirements the State Bar
will seemingly only even consider reaching the merits upon perfecting (seemingly in my case, to
date)3, in order to have the benefit of this crucial information in determining what to request
and in preparing an effective petition. I submit this Petition for the accommodations
anticipated as needed for the changed modality blind to the actual standard test conditions,
guessing as best as I can at the issues from the information presently available, and it may well
be that I’m off enough to never have an opportunity to seek needed accommodations for this
exam if a new modality is elected, unless you take remedial action to expedite your processing
times and/or extend the deadlines and/or relax documentation requirements and evidentiary
standards (securing the cooperation of the California Legislature and California Supreme Court
as necessary to do so). And, I posit that leaving things as is or not considering requests made
within a reasonable time (at least 30 days, but possibly longer depending on the effect of Covid-
19 at that time on triage policies of health care providers who would act as experts therein) of
the finalized standard test conditions being made public, even if that is after 7/16/2020, or else
only considering them fast enough to provide a decision after 7/24/2020 to the extent the

3See 3/19/2020 Petition Narrative Statement, pp. 9, 13-14, 17-19; See Also limits on documentation requirements
testing agencies can lawfully mandate for disability accommodation requests: “The documentation necessary to
demonstrate disability “should not demand extensive analysis.”” (DOJ Best Practices Guidelines, p. 1 , citing 29
C.F.R. § 1630.2(k)(2).).


                                                       5
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
appeal deadline remains 8/13/2020, would be unlawful4. If a modality change is still possible
by the time this input is considered, I’d instead propose that confirmation of modality and
standard conditions be provided no later than 6/30/2020, with initial Petitions then accepted
through at least 8/3/2020 and processed more expeditiously such that applicants receive a
decision within 10 business days (14 calendar days), or by 15 business days (21 calendar days)
before the appeal deadline, whichever comes first, which appeal deadline should be made no
earlier than 9/1/2020. Appeals should be processed to a decision within 7 business days (9
calendar days) and by no later than 9/5/2020 (the end of the business week immediately prior
to that in which the exam starts) for any filed by 9/1/2020. Many other testing agencies, such
as FINRA, have managed to perform professional certification/licensure stakes exam testing
accommodation petitions in such expedited time periods (e.g. 10 business days) and the Iowa
Board of Law Examiners decided my appeal within a few days for their bar exam in July 2019.
At the very least the Committee should confirm and publish that any accommodation requests
demonstrated to be more necessary or appropriate based on information not presently publicly
available about the modality and standard conditions of the exam will be accepted through its
8/28/2020 deadline for emergency testing accommodations petitions, although since this
would foreclose a remedy State Bar procedures offer to all applicants (an appeal if submitted in
a timely manner), this may not fully conform to the State Bar’s obligations to make all of its
legal remedies available in a way that accords equal protection of the law under the United
States and California Constitutions, also accords applicants their constitutional due process
rights, and meets the “readily accessible” accommodation request process duty provided under
the ADA and the implementing regulations promulgated thereunder.



4 Again, as discussed above, the U.S. Department of Justice guidance as to the requirements of the ADA for testing
accommodates provides: “Testing entities should ensure that their process for reviewing and approving testing
accommodations responds in time for applicants to register and prepare for the test. In addition, the process
should provide applicants with a reasonable opportunity to respond to any requests for additional information
from the testing entity, and still be able to take the test in the same testing cycle. Failure by a testing entity to act
in a timely manner, coupled with seeking unnecessary documentation, could result in such an extended delay that
it constitutes a denial of equal opportunity or equal treatment in an examination setting for persons with
disabilities... Testing entities must offer examinations to individuals with disabilities in as timely a manner as that
offered to others and should not impose earlier registration deadlines on those seeking testing accommodations.”
I posit that requiring 60+ day processing times for petitions, only allowing some remedies or time to provide
additional information responsive to perceived deficiencies in documentation via appeal for petitions submitted
sooner than the final filing deadline, not providing notice of standard test conditions as soon as is needed to seek
disability accommodations to a conclusion that leaves just as much time to study in advance of the exam knowing
what accommodations will be provided, and other aspects of the process, violate these DOJ guidelines, which can
be found at https://www.ada.gov/regs2014/testing_accommodations.html#_ftn6.


                                                            6
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
        (ii) Notwithstanding the above, I do recognize that the State Bar is facing unforeseeable
and immensely challenging conditions for planning an exam and for operationally remaining on
track to offer the bar exam with the restrictions all entities must adapt to, and that the reason
for delay in the release of information about the modality is no doubt good faith uncertainty on
the part of the Committee as to what can be done. Accordingly, I’ll emphasize that what I am
advocating for is the management and mitigation of the effects of this delay in information
availability on the rules and policies the State Bar does have at least some control over, even if
there are no perfect solutions that simultaneously optimally preserves ideal exam/license
process security and integrity, is protective of the administrative and budget burdens on the
State Bar, and still gives fair weight to the compelling interests of public policy and the
applicant community, along with compliance with the individual legal rights of applicants on
which many of us are more dependent upon now than ever before, and that consequently a
greater degree of concessions by all parties to balance these sometimes competing interests is
necessary to adapt to this pandemic than I have seen reflected in the information published by
the California State Bar so far.

(2) That, for reasons discussed in depth below, implementing certain of the rules, policies, and
terms recently disseminated for candidates of the June 2020 First-Year Law Students Exam
would, if carried over to the September 2020 California Bar Exam, fail to provide a fair,
accessible, meaningful, and secure means of balancing the tremendous (typically
leveraged/debt-financed) investments made by applicants in the process to enter this
profession, along with the personal, professional, and financial stakes for applicants in their
ability to achievably and accessibly obtain such licensure upon preparing for and seeking that
goal reasonably and in good faith, balanced with your mission to ensure the field is practiced
only by competent practitioners, including by taking balanced and reasonable security
measures intended to preserve reasonable integrity and validity of the exam in the new
modality. In particular, the Covid-19 pandemic likely would increase the challenges of
complying with such rules even compared to normal circumstances, as there is little to no
access to safe professional assistance in-home to assemble compliant workspaces, move and
store furniture, restore living areas after the exam, rent temporary spaces/facilities, travel or
stay in hotels reliably, build the technical fail-safes that would be warranted, or upgrade home
internet connections (to the extent an ISP tech coming into the home is required). Moreover, it
is more burdensome to need to acquire new equipment and set it up than it would otherwise
be.

       Furthermore, and most importantly, most (or at least many) applicants will be living
with others and not be the sole member of their household, and because of physical distancing


                                                7
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
      California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
       Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
needs, members who might typically spend the day away from home at their own workplaces
will be working from home as well and needing to share spaces and internet connectivity
resources, which makes access to a private room that will have no interruptions a problem for
some, and a shared internet connection more likely to have momentary fluctuations or
disruptions for such a lengthy exam the situation of many, perhaps even most, applicants. Yet,
again, because there is no confirmation that these issues with the June 2020 FYLSE instructions
will in fact apply to the September 2020 CBX, exacerbated by the infrequency with which the
exam is offered, the stakes of the exam and of delays in the licensure process, and the
pressures of impending moral character findings expiration for repeaters, candidates may want
to preserve their ability to take that exam and not be caught with insufficient preparation
opportunities in the event they are able to proceed, and thus expend resources hedging their
bets, even as such an event would waste resources in ways most will be least able to afford
presently, for the reasons above.

       (3)

        This document is comprised of two separate examinations petitions addressing the
changed conditions and circumstances presented and/or anticipated regarding the prospective
modality change of the September 2020 California Bar Examination and any other future
examination affected by similar circumstances to an online from home (i.e. via remote webcam
and/or electronic proctoring, or possibly by alternative proctoring arrangements proposed
herein) modality as Ordered on 4/27/2020 by the California Supreme Court (responsive to the
Covid-19 pandemic and associated legal and health/safety restrictions). Such plural Petitions,
to my understanding, may need resolution by separate divisions and/or decision makers of the
California State Bar, yet the issues and multi-factorial arguments (some basis from both sets,
with one or the other in the alternative) necessitate presenting them together herein.

        The operations & management concerns are raised responsive to the alarming rule
guides and terms and conditions disseminated to candidates for the June 2020 First-Year Law
Student Exam that I understand to be a pilot test for similar format of administration for the
instant September 2020 CBX in the event that it can be moved online. Of particular concern are
the requirements that:

(1) an entire room, and not just the exam workstation and its immediate vicinity in eyesight of
the applicant or reach of the applicant while staying in view of a proctor or webcam(s), be
cleared of all furniture, wall décor, personal effects, and any other items not on the same list
for permissible items to bring into the exam room as that contemplated for a traditional facility



                                                8
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
that is not also (as for most applicants, necessarily) being used as a living and/or general office
space, such as a personal bedroom;

And (2) that the consequence for even momentary, quickly resolvable malfunctions or
interruptions in internet connectivity, computer equipment, or electrical outages, that cannot
be fully prevented (especially with the recent practices of PG&E during wildfire season and the
physical distancing/work from home needs of other members of a household than the
applicant with whom internet connections and spaces are shared for purposes essential and
not presently temporarily substitutable for them that they would not be willing to refrain from
usage and presence prohibited on the FYLSE rules for) and are not within the applicant’s
reasonable control, would be the excessively harsh consequence of disqualification from the
entire exam (only offered twice per year and requiring extraordinary opportunity costs and
expenses to attempt). Such a consequence amounts to a complete forfeiture of the months of
delay in licensure eligibility, forfeiture of many thousands of dollars in fees, preparatory
expenses, and incidental expenses, and at least a partial waste of hundreds of hours of study
time and the opportunity cost that represents condensed into the limited months leading into
the exam, and could easily be solved by either: (a) recording the video from any cameras to the
computer’s offline memory/storage, and allowing the applicant to upload the files later in like
manner to ExamSoft answer files (though with deadlines reflecting the different file sizes and
upload attempt time over typical internet upload speeds), as a backup to a livestream that
wouldn’t necessitate inability to continue with the exam session offline so as not to lose any
test time during internet outages for short outages or disruptions, and/or (b) sending proctors
equipped with personal protective equipment to applicants’ homes to supervise them,
increasing the physically distanced, yet secured without internet videos, capacity for the exam
and avoiding disruption to travel resources needed to test in a specific center that might arise
from the pandemic;

And (3) That restroom use is prohibited during the exam session without forfeiting all remaining
time to complete that session. Even if there is a 15-minute break between each essay question,
as with the June 2020 FYLSE, hour long unconditional prohibition on restroom use is already a
stretch on reasonableness, but for candidates who need extra time on each essay and/or have
a medical condition that might make inability to use the restroom more spontaneously or
frequently more important, this would be absolutely prohibitive to having a meaningful
attempt at the exam. I do appreciate the security issues with allowing restroom use in the
middle of an essay question one can return to, as the restroom would not be inside a secured
test facility that screening for prohibited materials had been performed to enter. One
alternative to address the security risks, especially where medical issues such as constipation


                                                 9
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
  Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
   Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
and pelvic floor dyssynergia might make flagging suspicious length of restroom use untenable,
is to have candidates (additional to any webcam recording facing them while taking the exam)
wear a body worn camera (similar to that used by law enforcement) that provides a video from
the applicant’s vantage point during the exam, and that would follow them when they leave
view of the webcam to use the restroom to verify that no prohibited materials are accessed
while out of sight of the primary webcam. The privacy issues are regrettable, but waivable, and
the viewer can be assigned to be the same gender as the applicant, and to me this seems
preferable to the alternative in an exam with these stakes.

        These and other concerns will be discussed in greater depth and breadth herein as part
of the Operations & Management Petition, and select aspects will be addressed as a Testing
Accommodations Petition based on the unequal adverse effect due to my disability effects.

        All attachments hereto will pertain only to the Petition for ADA/Disability Testing
Accommodations segment of these Petitions, and that part of the requests may reference or
incorporate by reference as if fully set forth herein some or all of my past and/or separately
pending submissions regarding my testing accommodations and documentation submitted
therewith, as many disability accommodation requests still in dispute overlap between both a
traditional in-person exam modality and the prospective, anticipated online/from home
modality.

            Operations/Management Examination Petition for Assurances That Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
         Admission Requirements for Applicants to Lawfully Practice Law in California:

        I’d formally assert that for the following three issues of those discussed above, and one
other issue alluded to above but rephrased and reframed herein below, putting aside
individualized concerns and disability law claims and arguments, the totality of the information
that the State Bar has publicized and that it has left unknown or uncertain has given applicants
for the September 2020 California Bar Examination reasonable grounds for insecurity regarding
its performance of administering the exam for which we’ve registered both tendering the
consideration of a substantial registration fee and reasonably relying on the exam being offered
in a manner that is lawful generally, including but not limited to: (1) objectively being within the




                                                10
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
statutory fiduciary duties imposed by statute5 upon the Committee of Bar Examiners and the
Board of Trustees for the fundamental purpose6 of the exam, and the statutory mission of the
California State Bar and its framework of competing values/interest prioritization prescribed
within the California Business & Professions Code and other applicable authorities; and (2)
meeting the Matthews7 floor for constitutional due process under the United States
Constitution for a mandatory-for-its-purpose formal administrative process set by the State and
the additional constitutional due process standards applicable under the California
Constitution, with a process that balances the objective of protecting the public from
incompetent licensees and the risk of erroneous grant of a license to someone without
minimum competency with the interests of the applicant in the process provided not being
subjected to an undue risk of erroneously depriving them of a license for which under the
fundamental legitimate government interest criteria they would meet relative to the magnitude
of their interest to them vs. the costs and burdens on the State of providing the superior
process to reduce that risk; and ( ) substantially complies with applicants’ statutory rights,
including that of readily equal accessibility for disabled applicant, but not limited thereto; and
(4) substantially adheres to applicants’ objective contractual expectation interests upon
registering with the State Bar to begin the process and paying a fee to do so, further ratified
and reinforced by performing the fees and burdensome process for seeking a moral character
determination from the California State Bar, and then yet further still upon registering for a
particular administration of the bar exam and paying the applicable fees, and also does not
violate fundamental principles of unconscionability, good faith and fair dealing, and/or
promissory estoppel; and (5) where continued registration validity is not going to be
conditioned on subsequently disclosed or confirmed unconscionable, arbitrary, capricious,
untenable, or impossible or impracticable to comply with, (in a way that preserves meaningful
accessibility to the mandatory for licensure examination process within a reasonable length of
time from when such is properly sought), rules, policies, or conditions for taking a particular
cycle of the CBX.

       Accordingly, where assurances are requested by Applicant as they hereby are so
requested, the State Bar should timely provide assurances, and by law must so provide them to
the extent required by the doctrine of anticipatory repudiation to the extent it would apply, but
regardless I’d posit such provision in time to make meaningful decisions about participation in
and preparation for the September 2020 bar exam can be accomplished to the extent remotely

5 Including, but not limited to, California Business & Professions Code § 6001.1, which provides that “highest
priority” must be accorded to meaningful “support for greater access to, and inclusion in, the legal system.”
6 Purported to be to determine an applicant is “minimally competent.”
7 Matthews v. Eldridge, 424 U.S. 319 (1976) et seq.




                                                         11
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
possible. Assurances should be both as broad and specific as is appropriate for the issues raised
and the reasonable grounds for insecurity thereto, but definitely cover points (1) through (5)
above and reflecting the context of the years of time and oft-six-figure monetary investment
applicants have made in the process of entering the legal profession, most of those impacted
having done so reasonably and in good faith reliance on the process to enter the legal
profession in California being meaningfully accessible to new members of the public, especially
those graduates of ABA accredited law schools and licensed out-of-state attorneys who meet
an objectively reasonable (if perhaps not necessarily that which consistently allows for a 1440+
scaled cut score on the CBX upon best efforts in preparation and in the attempt) definition of
“minimum competency,” which should be construed in accordance with the provisions of
California Business & Professions Code § 6001.1 that “highest priority” be accorded to
meaningful “support for greater access to, and inclusion in, the legal system.”

        The most specific anticipatable with present information operations & management
concerns are raised responsive to the alarming rule guides and terms and conditions
disseminated to candidates for the June 2020 First-Year Law Student Exam that I understand to
be a pilot test for similar format of administration for the instant September 2020 CBX in the
event that it can be moved online. Of particular concern are the requirements that:

(1) an entire room, and not just the exam workstation and its immediate vicinity in eyesight of
the applicant or reach of the applicant while staying in view of a proctor or webcam(s), be
cleared of all furniture, wall décor, personal effects, and any other items not on the same list
for permissible items to bring into the exam room as that contemplated for a traditional facility
that is not also (as for most applicants, necessarily) being used as a living and/or general office
space, such as a personal bedroom;

And (2) that the consequence for even momentary, quickly resolvable malfunctions or
interruptions in internet connectivity, computer equipment, or electrical outages, that cannot
be fully prevented (especially with the recent practices of PG&E during wildfire season and the
physical distancing/work from home needs of other members of a household than the
applicant with whom internet connections and spaces are shared for purposes essential and
not presently temporarily substitutable for them that they would not be willing to refrain from
usage and presence prohibited on the FYLSE rules for) and are not within the applicant’s
reasonable control, would be the excessively harsh consequence of disqualification from the
entire exam (only offered twice per year and requiring extraordinary opportunity costs and
expenses to attempt). Such a consequence amounts to a complete forfeiture of the months of
delay in licensure eligibility, forfeiture of many thousands of dollars in fees, preparatory



                                                12
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
expenses, and incidental expenses, and at least a partial waste of hundreds of hours of study
time and the opportunity cost that represents condensed into the limited months leading into
the exam, which can be easily solved by: (a) recording the video from any cameras to the
computer’s offline memory/storage, and allowing the applicant to upload the files later in like
manner to ExamSoft answer files (though with deadlines reflecting the different file sizes and
upload attempt time over typical internet upload speeds), as a backup to a livestream that
wouldn’t necessitate inability to continue with the exam session offline so as not to lose any
test time during internet outages for short outages or disruptions, and/or (b) sending proctors
equipped with personal protective equipment to applicant’s home to supervise them,
increasing the physically distanced, yet secured without internet videos, capacity for the exam
and avoiding disruption to travel resources needed to test in a specific center that might arise
from the pandemic;

And (3) That restroom use is prohibited during the exam session without forfeiting all remaining
time to complete that session. Even if there is a 15-minute break between each essay question,
as with the June 2020 FYLSE, hour long unconditional prohibition on restroom use is already a
stretch on reasonableness, but for candidates who need extra time on each essay and/or have
a medical condition that might make inability to use the restroom more spontaneously or
frequently more important, this would be absolutely prohibitive to having a meaningful
attempt at the exam. I do appreciate the security issues with allowing restroom use in the
middle of an essay question one can return to, as the restroom would not be inside a secured
test facility that screening for prohibited materials had been performed to enter. One
alternative to address the security risks, especially where medical issues such as constipation
and pelvic floor dyssynergia might make flagging suspicious length of restroom use untenable,
is to have candidates (additional to any webcam recording facing them while taking the exam)
wear a body worn camera (similar to that used by law enforcement) that provides a video from
the applicant’s vantage point during the exam, and that would follow them when they leave
view of the webcam to use the restroom to verify that no prohibited materials are accessed
while out of sight of the primary webcam. The privacy issues are regrettable, but waivable, and
the viewer can be assigned to be the same gender as the applicant, and to me this seems
preferable to the alternative in an exam with these stakes.

        Applicant respectfully requests that the assurances provided timely address these three
particular concerns raised above at a minimum, and explain how the State Bar hopes to address
them for the September 2020 CBX.




                                              13
Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
                 Petition for Disability Testing Accommodations Procedural Posture:

        I, Applicant, Benjamin Kohn (File Number          2) (hereinafter, “I,” “me,” or
“Applicant,” interchangeably) first petitioned for testing accommodations in 201 for the July
2018 California Bar Exam (the file of which, including (1) my Form A with attached narrative
statement; (2) Form B by Dr. Dresden; (3) Form C with attached testing/eval report by Drs. Pinn
and Preston; (4) Form F by University of Iowa College of Law Associate Dean Carin Crain; (5)
Form H with attached cornea scans by Dr. Goodman; (6) my High School I.E.P.; (7)
accommodations letters and test scores for the SAT, LSAT, GMAT, and MPRE; and (8) my
supplemental narrative addendum dated August 28, 2017, responding to a letter from your
office dated August 7, 2017 requesting further information 8; (hereinafter, items (1)-(8) will be
referenced collectively as “the 201 Petition,” which petition was granted in part and denied in
part). I did not appeal all denials from that Petition due to the time constraints, but did timely
and successfully appeal the partial denial of the amount of extra time sought in that Petition
through an appeal in December 2017 (the file of which, including a revised brief dated
12/5/2017 and two supplemental expert affidavits from Drs. Goodman and Preston that were
received by the State Bar after granting the appeal from the notice of appeal statements, but
postmarked before my receipt of the decision letter for the appeal, may be hereinafter
referenced as the “201 Appeal”).

        After the acquisition and diagnosis of new medical conditions meeting the standard to
constitute additional disabilities, and also after gaining by firsthand experience additional
information about how the California Bar Exam is administered not available previously and
affecting my position on the degree of accommodations required for equal accessibility by the
effects of both my previously asserted and newly diagnosed disabilities, I submitted a new
petition with further new recommendations and documentation from both prior and new
experts (updated Form A and attached narrative, updated Form B from Dr. Dresden with
multiple gastric emptying study nuclear medicine scan results and a more detailed affidavit
attached, a new Form B from Dr. Clarke in the appropriate specialty of gastroenterology
corroborating Dr. Dresden’s recommendations, an updated Form F from Associate Dean Carin
Crain confirming my law school had granted the overlappingly material expanded
accommodations sought for my final semester based on the new disabilities, and expert
support from Drs. Goodman and Preston not yet considered by when the 2017 Appeal was
decided, among other expanded documentation) through which I requested additional

8Items (1), (3), (4), (6), and (7) were postmarked August 2, 2017, and delivered to your office on August 4, 2017. I
believe items (2), (5), and (8) were sent postmarked August 28, 2017, in response to your letter dated August 7,
2017, requesting further information.


                                                         14
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
accommodations as well as renewal of those previously granted, for the February 2019
California Bar Exam. The previously granted accommodations were renewed, but most of the
expanded requests were denied with a couple minor exceptions, and the explanation decision
letter only addressed some of the denied accommodation requests, misstating or omitting
others, with only the single sentence of “the documents you and your experts have submitted
are inadequate to support those requests” in explanation. I timely appealed that decision as
well (as responsive to the decision on the 201 Petition, hereinafter referenced as the “201
Appeal” despite the relevant documents being dated 1/ /201 and 1/2 /201 ), including
extensive legal briefing on seeming errors of law and supplemented with a very detailed further
affidavit from Dr. Dresden dated 1/26/2019 on many key points of fact both for the issues
previously handled by other, then not timely available experts, and for the issues he’d
heretofore handled, which resulted in the denials being largely upheld with one relatively minor
exception. Only one of the requests which were still denied included an explanation of that
denial, accompanied by a brief response to my legal position as to the requirements for an
explanation of each denial and my legal challenge to the timeframe demanded for the appeal.
Unlike for the 2017 Petition, no State Bar expert consultant opinions, if obtained on the new
support for prior issues and on new disabilities from a new medical specialty, were mentioned
or disclosed to me.

         Subsequent to the foregoing, I received approvals for testing accommodations by two
other testing agencies (the Iowa Board of Law Examiners for a specific overlapping denied
California Bar Exam accommodation request and the Financial Industry Regulatory Authority for
many overlapping denied California Bar Exam accommodation requests) on three other exams:
the July 2019 Iowa Bar Exam, the FINRA Securities Industry Essentials Exam, and the FINRA
Series Exam. On 10/2 /201 , I submitted a new Petition (“201 Petition”), which newly
included an updated Form E from Dr. Dresden, Form G from the Iowa Board of Law Examiners,
approval letter from FINRA, a copy of all documents in the file for the 2017 Petition, 2017
Appeal, 2018 Petition, and 2018 Appeal, and a narrative statement in support of the Petition
incorporating by reference the appropriate factual positions and substantiating evidence along
with argumentation from the previous Petitions and Appeals, and also including responsive
briefing to the 201 Appeal’s Decision Letter and the legal positions taken therein, citing
numerous new legal authorities in support of my rebuttal. The 2019 Petition sought renewal of
all previously granted accommodations and grant of all accommodation requests denied from
the 2018 Petition and Appeal, except as amended to offer an additional substitution
accommodation option to those options previously offered for the myofascial pain syndrome
disability effects, which additional option the Iowa Board of Law Examiners had approved since
the February 2019 California Bar Exam. All expanded accommodation requests (requests other


                                              15
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
than those previously approved, which were renewed) were denied in a decision letter dated
December 17, 2019 (the expanded permission to bring an adjustable height motorized sit or
stand workstation granted did not match any request, as even the supplemental option
addended to one of the requests matched the Iowa Bar Exam accommodation for provision of
both such a workstation and an ergonomic chair of the Bar’s choice; and since such an item is
even harder to transport and set up than the chair, is of even less assistance for in person
modality than the longstanding permission to bring my own chair). In that decision letter
(“201 Decision Letter”), additional explanation of the denials was provided in the form of an
expert opinion from one of the experts who had given an opinion to the Bar previously on the
2017 Petition and again on the 2017 Notice of Appeal (prior to the revised appeal statement
and supplemental expert affidavits sent thereon, but received post-grant), though seemingly
not on the updated information for the 2017 Appeal, the 2018 Petition, or the 2018 Appeal.
That expert appeared to have been provided and reviewed the newly submitted documents
only, seemingly assuming no expert support besides those documents and my 2017 Petition
and 2017 Notice of Appeal opening statement, and consequently focused their opinion on the
perceived, but manifestly mistakenly so, absence of expert support that had been in the
intervening submissions and incorporated by reference rather than resubmitted, which
documents they very clearly had never reviewed. Where they recommended denials for some
of the accommodation matters at issue, this perceived absence was almost always the reason,
except for a couple specific misconceptions of the expert on the applicable facts legally relevant
and on what the legal standards are.

        I timely appealed the 2019 Decision in an appeal dated 12/27/2019, accompanied by
additional affidavits of Dr. Dresden (dated 12/19/2019), Dr. Clarke (dated 12/20/2019), and Dr.
Goodman (dated 12/2 /201 ) (collectively, “201 Appeal”). Attempts to obtain a further
affidavit from Dr. Preston failed, as after submission I learned that Dr. Preston is now deceased;
the practice he was a part of with Dr. Pinn permanently closed, and that Dr. Pinn now
exclusively sees Medi-Cal patients in her present mission-based practice and was not reachable
by Applicant. In a decision letter dated 2/1 /2020 (“201 Appeal Decision Letter,” as
responsive to the 2019 Appeal despite dating in 2020), the 2019 Appeal was denied in its
entirety. Explanations for some, but not all, of the denials was provided, though if the State
Bar’s 201 Petition expert consultant relied upon was re-consulted for that decision after the
crux of the appeal was based on their mistaken premises, none of their response was
mentioned or disclosed to me.

       Upon completing my 2/2020 CBX attempt, this time without waiting for the results of
my latest exam to allow as much time for further process as possible regardless of the


                                               16
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
uncertainty as to whether this tremendously time-intensive task would ultimately prove
necessary, I promptly and diligently began my response to the 2019 Appeal Decision Letter
within my 3/19/2020 Petition, and thankfully one of my experts, PCP Dr. Dresden, was able to
write an affidavit addressing specific points in the 2019 Appeal Decision Letter, dated
3/13/2020, just before the Santa Clara County shelter in place began and health care provider
policies began to shift. The complete Petition was filed 3/19/2020 for the then-July (now to be
reconstrued as for the September) 2020 Bar Exam, and sought the same for that exam, for the
event that I was unsuccessful with the 2/2020 exam and opted to retake, as the 2019 Petition:
renewal of those accommodations previously approved, and grant of those denied before,
except for the 2019 Petition amendment to add another substitute option to one request, and
by the addendum this date to add a request for stop-the-clock restroom breaks based on
updated expert support necessitated herein. The requests in that 3/19/2020 Petition would
assume no changes in standard testing conditions or modality from those in place for my
completed exam attempts, and does not contemplate the differing conditions anticipated from
a modality change that could unequally adversely impact me due to my disabilities. The
3/19/2020 Petition is still pending as of this submission, and due to both the need to continue
seeking adequate disability accommodations for possible future exams that may take place
after the pandemic conditions, if that occurs and I still am attempting the bar exam, and also
the uncertainty as to whether a modality change will occur for some or all applicants for this
next upcoming exam, that Petition is not mooted by this Petition and should still be resolved to
a conclusion based on its own submission date, but considering the new evidence addended
concurrently on this date.

        While at the time of the 3/19/2020 submission I did not believe I would be able to
obtain a fully redone neuropsychological evaluation in time to seek accommodations on the
next bar exam, as discussed therein, post-submission I continued to make good faith best
efforts to reconsider whether that would be possible for a future submission or exam. Through
such investigation, while nearly all specialists who perform such time-consuming evaluations
that typically only have educational and legal, rather than clinical/treatment, applications do
not accept insurance, Dr. Toren (who is able to perform such evaluations, and in fact had been
the one to perform the high school IEP evaluation for me in 2010, though was not involved in
the previously most recent and much more thorough evaluation by Drs. Preston and Pinn in
2014) has enough behavioral health practice to justify maintaining in network status with my
new 2020 year health insurance, and so I reached out to her to determine whether my
insurance would cover some of the costs of redoing the 2014 evaluation and how feasible such
a project would be. Initially, she was not able to proceed for some time as due to Covid-19 she
was not willing to see patients in person, and did not believe the testing involved could be done


                                               17
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
through a videoconference format. This would have precluded availability before appeal for a
Petition in time for a July 2020 CBX, but with the incremental adjustment to deadlines from the
postponement of that exam to September, it has become available timely. Very recently, she
reopened in person appointments where necessary and determined my insurance would cover
much of the cost of the evaluation. Between 18-21 hours of testing time was condensed from
immediately after Memorial Day to yesterday to accomplish this (with physical distancing and
PPE), in parallel to my drafting of this Petition, and so I now have supplemental documentation
highly material to accommodation requests for all modalities and anticipated iterations of the
standard test conditions in the form of her detailed report and her new Form E, both dated this
date, 6/4/2020. Accordingly, concurrently filed to this Petition is an addendum to my
 /1 /2020 Petition incorporating Dr. Toren’s Form E and report, which are enclosed with this
6/4/2020 Petition as part of its initial submission.

        This 6/4/2020 Petition seeks the same as the 3/19/2020 Petition, except for specifically
identified requests that would be mooted by the event of me being able to take the exam from
home, in the event I am in fact able to do so, and addresses new accommodation requests and
the documentation and explanation supporting them that I’d request be provided in certain
hypothetical modifications to the California Bar Examination from those conditions previously
present, on the September 2020 California Bar Exam.

        Submitted herewith is the prior file of the 3/19/2020 Petition, 2019 Appeal, 2019
Petition, 2018 Appeal, 2018 Petition, 2017 Appeal, and 2017 Petition, which continue to be
relevant to meeting and exceeding the documentary requirements and support for requests at
issue that are submitted for all anticipated potential modalities. Also submitted herewith is the
new Form E from Dr. Toren and her attached redone neuropsychological evaluation report,
which is proffered in support of both overlapping and new testing accommodation requests.
Further expert support for some of the new accommodation requests made for the event of
modality-change hypotheticals is also submitted herewith within another affidavit of my PCP,
Dr. Dresden, in his latest supplemental affidavit dated 6/4/2020. Due to the lengthy shelter-in-
place order and restrictions on types of medical appointments and causes therefor permissible
due to the Covid-19 pandemic, none of the other specialists are available to write further in the
timeframe to submit this Petition and still be potentially able to appeal any denials therefrom
prior to the September 2020 exam. I should not be penalized, or allowed to be prejudiced in
my rights to readily accessible accommodations, especially on such an infrequently offered and
high-stakes purpose, for this unforeseeable emergency situation.




                                               18
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
       Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
             My response to the latest (2/14/2020) 2019 Appeal Decision Letter by the
Committee and the reasons for denial contained therein can be found within my 3/19/2020
Petition Narrative, and for all but the accommodation issues I identify herein as moot for the
modalities addressed by this Petition I reincorporate that statement herein by reference as if
fully set forth herein. The contents of my other past submissions, from most recent to least
recent (2019 Appeal, 2019 Petition, 2018 Appeal, 2018 Petition, 2017 Appeal, and 2017
Petition) are similarly incorporated by reference as if fully set forth herein to the same degree
they had been so incorporated by reference within the still material parts of the 3/19/2020
Petition Narrative.

        The 6/4/2020 Petition for Testing Accommodations herein and treated as received this
date should not be construed as a superseding successor of my pending 3/19/2020 Petition for
Testing Accommodations on the July 2020 (later postponed to now be in September 2020) CBX
and/or any Appeal(s) I might file thereupon, either for purposes of adjudication and responsive
decision procedural timeline and filing deadlines or for my request that the 3/19/2020 Petition
and/or any Appeal I might file thereupon be considered in parallel to this one and any Appeal
filed hereupon, except to the extent that any Appeal filed on one Petition addressing
overlapping disability accommodation requests and new evidence presented therewith be
treated as an addendum as if fully set forth therein to the latest pending Petition or Appeal for
the other modality to that extent of overlapping request materiality, because:

(1) The requests made therein remain my position on what I should be provided on any future
in-person bar exam under the previous standard testing conditions, to the extent those
standard conditions remain in force and effect for all (including standard) applicants or to
Applicant individually if in person assignment is elected based on equipment deficiencies rather
than required while standard candidates can test from home due to disability accommodation
needs; as to the September 2020 exam in the event that an online or from-home modality is
later deemed impossible by the California State Bar, and/or as to future bar exams scheduled
for after the present context of the Covid-19 pandemic were I to be unable to take the next
exam(s) until then or else continue to be unsuccessful on any exam(s) taken in the modified
modality until then but opt again to retake (whereas early filing for later exams is permissible
and mutually desirable and allows more time to communicate collaboratively through appeal(s)
if needed past what time allows for the next exam);

And (2) Were the Committee to deny any accommodations applicable to both modalities from
the /1 /2020 Petition, which has been “pending internal review” for          days and counting as
of this writing and thus is overdue for a decision, the explanations of any full or partial denials



                                                19
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
could be addressed through an Appeal for that modality from that Petition before full review
and resolution of this Petition, allowing one further iteration of collaborative communication
about the propriety of the requested overlapping accommodations and facilitating a more
proper result on this Petition prior to the next iteration (last expected from this Petition in time
to implement on the September 2020 exam) of any Appeal of any denial(s) from this Petition;

And (3) there are mutual notice/planning benefits for preparing to take future exams after
September 2020 if necessary with knowledge of what accommodations the State Bar takes the
position of agreeing to provide in the event of traditional modality prospective exams that the
ability to address any positions taken on the 3/19/2020 Petition’s Appeal again in this / /2020
Petition’s Appeal (if needed) can provide following that second 2020 Appeal for the event of a
2/2021 or beyond retake should one be needed.

        Accordingly, while the 3/19/2020 Petition addressed testing accommodations for any
future in-person bar exam under the previous standard testing conditions, to the extent those
standard conditions remain in force and effect for all (including standard) applicants (whether
on the next exam/Covid-19 pandemic impacted exam(s) or post-pandemic exams) or to
Applicant individually if while an online modality is offered to some applicants, in person
assignment is elected for me based on equipment deficiencies rather than required while
standard candidates can test from home due to disability accommodation needs, this Petition
for Testing Accommodations addresses my requests in two separate hypotheticals: (1) for the
case where I’d be taking the exam in the modified from-home and/or online with
remote/electronic proctoring modality, anticipated to have substantially different standard test
conditions for that modality that moot some prior testing accommodations requests while
necessitating new such requests responsive to any changes in standard conditions which may
present or increase handicaps relative to other candidates arising from disability impairments
to an extent that adversely affects the equal accessibility of the exam for me; and (2) for the
case where the exam is offered as a from-home, online with remote/electronic proctoring
modality to some candidates, which numerous competitive advantages can be attributed to,
affecting the comparative reference for what the metaphorical playing field must be leveled to,
but proximately due to my need for disability accommodations the State Bar mandates that I
take the exam in person in physically-distanced, limited space facilities designated for such use,
thereby entitling me to additional accommodations designed to counterbalance any additional
handicaps due to disability from deprivation of the benefits and advantages other non-disabled
candidates would be accorded by being allowed to test from home.




                                                20
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
        Some of the differing accommodation requests from the 3/19/2020 Petition are justified
by the general factual context of examination modality and those facts established by the
documents I’ve submitted with past petitions, while for others I’ve enclosed/attached
additional expert documentation in support from PCP Dr. Dresden (see follow-up affidavit
addendum dated 6/4/2020) and autism newly-primary evaluator (but historical evaluator from
2010) psychologist Dr. Toren (See Dr. Toren Form E and attached neuropsychological evaluation
report dated 6/4/2020). Again, other specialists would have been consulted but for the
combined effect of the need to submit in time for a decision I can appeal by an 8/13/2020 strict
deadline and the limitations on access imposed by triage policies and local restrictions based on
the Covid-19 pandemic, and special consideration as regarding the adequacy of
testing/documentation from experts should be accorded due to those circumstances. Similarly,
this Testing Accommodations Petition, with any revisions or addendums thereto made
reasonably promptly after confirmation of standard testing conditions for the modality chosen,
should be processed to a decision ideally at the 6/19/2020 Committee of Bar Examiners
meeting, but alternatively by the next meeting thereafter of the Committee of Bar Examiners or
the appropriate Subcommittee thereof, and by no later than 7/14/2020.

           3/19/2020 Petition Accommodation Requests Mooted to the Extent I Take the CBX
                                  Fully Online/From Home:

1. As, if I’m testing at home, I concede I would be able to precut food for during the exam prior
to the start of the exam session, I’d be willing to accept a reduced accommodation pertaining to
extra meal breaks (Issue numbered 3. in my 3/19/2020 Petition Narrative Statement) as
follows: (1) in lieu of the standard lunch break, but not of any other shorter breaks for restroom
use between exam questions if that is made a security measure of this modality, up to 20-
minute (rather than 30-minute) meal and/or restroom stop-the-clock breaks every 90 minutes
of testing time, which I could start and stop flexibly as per my present symptoms, restroom
needs, or other such factors, at my discretion during the exam as “stop the clock” type9 breaks,
and to accommodate both my GI disabilities affecting meal intake (gastroparesis, dysphagia)
and those discussed for this modality affecting restroom needs adaptability (pelvic floor

9 The D.O.J.’s best practices guideline (that uses the LSAT as a model for testing accommodations reforms to reach
its suggestions of what is needed for compliance) suggests that “stop-the-clock” breaks taken at the point(s)
Applicant chooses within a test session are per se reasonable upon the establishment of irritable bowel syndrome
(at p. 11), a psychiatric disability such as autism (at p. 17), or upon the establishment of a pain related disability
such as myofascial pain syndrome (at p. 18). In other words, for at least three of the disabilities at issue herein.
Moreover, those guidelines also indicate that extra time of more than double time is standard practice if clear
documentation is provided for a multi-disability impairment that includes a visual impairment as well as a non-
visual impairment, as with Applicant.


                                                          21
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
dyssynergia, irritable bowel syndrome with constipation); or (2) if restroom breaks are afforded
between each CBE question, before and after the CPT session, and between each subunit of no
more than 25 MBE questions (or that number, with present extra time approvals, which
amounted to 1 hour test time for me) standard to all applicants for exam security reasons in the
changed modality, a 20-minute extension to the standard time limit for each of those breaks to
accommodate both food and restroom as desired, in lieu of both extra breaks and the standard
lunch break.

2. As I’d be closer to my existing health care providers while testing at home, I’d be willing to
substitute, at the State Bar’s option, my request for weekend only scheduling (part of the Issue
numbered 5. in my 3/19/2020 Petition Narrative Statement) of test days for a start time no
earlier than 12:15 pm and a report/login time of no earlier than 11:30 am to accommodate
medical appointments and/or any business hours-only time sensitive medical correspondence
scheduled for morning business hours as needed and a consistent sleep schedule during the
exam for any day(s) they are not (including weekend days, were with that modification the
exam to run later the day before than it would standard). Notably, this would have the benefit
of not delaying the date on which the exam would complete past that necessitated by other
accommodations, a concern of the Committee in the 2019 Appeal Decision Letter.

3. If I were testing from home, the issue of whether I be provided a guaranteed fully private
room vs. semi-private room (Issue numbered 6. in my 3/19/2020 Petition Narrative Statement)
is clearly moot.

4. If I were testing from home, the issue of whether the State Bar provides nonportable
equipment components of the ergonomic workstation I need to test, or a substitute facilitating
my ability to bring my own such equipment, as opposed to mere permission to bring to the
exam room such equipment (Issue numbered 7. in my 3/19/2020 Petition Narrative Statement),
is clearly moot. Indeed, in anticipation of this modality change possibility combined with the
matter of doing all work from home for long-term due to the Covid-19 pandemic and shelter-in-
place requirements, I’ve upgraded my home ergonomic workstation such that I’d have both the
Herman Miller Embody desk chair and an electric motorized sit-or-stand desk, on which my
laptop can be placed on an adjustable arm mount suspended over the desk space to be used
ergonomically with an external similarly mounted larger-screen monitor, and external keyboard
and mouse with the proper height-differential spacing of monitor vs. keyboard/mouse height to
eye-level and wrist-level respectively to a degree not possible using only those built-in to the
laptop, so this would mitigate the symptoms/effects/health hazards of all-day testing of my
myofascial pain syndrome disability even better than the provisions I’ve requested (and been


                                               22
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
denied to date, except to the extent I bring them myself) of the State Bar for a temporary
workspace at its test site to date.

5. If I were to test from home, and receive confirmation of that by no later than 6/29/2020
(after which I’d have to start making hotel arrangements for the eventuality that I would be
taking the exam in-person), equal accessibility to group block rates for test center hotel rooms
(Issue numbered 8. in my 3/19/2020 Petition Narrative Statement) would be moot.

6. If I were to test from home, any issue regarding the degree of odor for the food I am to be
permitted in the exam room as an accommodation (Part of Issue 10. in my 3/19/2020 Petition
Narrative Statement) is clearly moot.

        Additional to all new expanded testing accommodation requests herein asserted below,
all other accommodation requests made for the in-person modality within the 3/19/2020
Petition continue to be requested for the modalities addressed by this Petition, for the reasons
asserted in my past submissions as if fully set forth herein and further supported by the new
expert support submitted herewith, unless unanticipated conditions or explanations were to
moot them to my satisfaction.


  6/4/2020 Petition New Expanded Testing Accommodation Requests for Changed Modality
 Hypothetical 1: I take the exam from home, either online with remote/electronic proctoring
     or with in-home proctor supervision by sufficiently physically-distanced, daily body-
                  temperature screened, gloved, and face-masked proctor(s):

        Implemented in a well-designed and carefully executed way, in principle from home
testing is an excellent balance of the health risks associated with in person administration of
the exam due to Covid-19, the benefits of reduced burdens upon the State Bar for
accommodating my disabilities in the ways discussed above, and other incidental benefits such
as not having to pay for hotel and other travel expenses in order to receive the multiplicity of
benefits of testing and lodging in the same place, which include:

1. Freeing the most impactful, fresh study time from the demands of a significant commute
before and after each exam day, and depending on the test center location for the more
“limited space, physically distanced” limited number of test sites, potentially significant
commute expenses for rides and/or parking expenses (were the exam held at the State Bar’s
offices in San Francisco, for example, this could be a sizable fraction of what a hotel would cost


                                                23
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
over the same number of days, while assignment to the offices in Los Angeles would
necessitate two full days of driving round-trip, mileage and gas totaling nearly $700, hotel, and
restaurant deliveries).

2. Lessened risks of unforeseeable intervening circumstances impeding Applicant’s ability to
report to the test center with the strict punctuality requirements for all sessions of the exam,
which is particularly weighty given slight tardiness on even one day would sink the entire exam
attempt, which with the stakes and infrequency of administrations is a weighty consideration
even with remote probability of occurrence outside Applicant’s control otherwise.

3. To the extent I was denied provision of the ergonomic equipment requested, ability to
provide the equipment myself with the permissions already granted, which depends on the test
either being administered at my residence or within a hotel I am staying within during the test.

        That said, there are numerous problems that must be solved to implement it and the
adage “the devil is in the details” is apt here. Many of these problems are addressed above in
the operations/management petition and introduction sections, and it’s not clear I’d be able to
meet the rules and requirements for this modality even just due to reasons that could pertain
equally to all applicants, as I likely would not if they fully matched those of the June 2020 FYLSE.
I do, however, have supplemental and/or alternative individualized grounds for modifications
to address those concerns, to the extent they are not remedied for everyone as I opine they
should be, that relate to my disabilities:

         I. I require the ergonomic equipment as a disability accommodation due to the effects
of myofascial pain syndrome, which equipment requires specialized work to transport and
assemble, and it is in the only private, non-communal room I have access to at home, which
room (a 10’x12’ personal bedroom in a shared house) cannot be emptied of the furniture and
possessions other than those approved for bringing into the test center due to space and labor
constraints. Based on this, as an iteration of my accommodations for myofascial pain syndrome
if for no other reason on account of my need to access my home ergonomic equipment, I’d
respectfully request that the “exam room” for purposes of the rules governing prohibited vs.
permitted items, is defined to be the desk on which the computer equipment for the exam is
set up back to the wall its facing for the width of the desk (though not to items hanging from
that wall that can be photographically verified as unable to offer any undue aid on the exam,
such as diplomas and certificates, and in any event would only be readable to me during the
exam if I turned around, which can be monitored), where all areas within readable viewing
distance/eyesight while sitting behind the desk (beyond the desk facing towards it or from the


                                                24
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
sides) are free of legible text if not manually accessed/opened, except that which might be on
wall posters not pertaining to exam topics/materials and inspected photographically both in
advance of and during the exam. The desk, chair, and my person can be kept free of anything
other than exam materials, computer equipment, computer networking equipment, and items
approved for the exam.

         Such a modification could be substantially secure using webcam-based remote
proctoring, especially if complemented by secondary video recording from my vantage point
using a body-worn camera that can verify I’m not accessing any prohibited items that happen to
physically be in the room, but beyond the desk and largely blocked from view by my monitor,
and equally secure to a traditional test center using an option of in-home proctoring, whereby
I’d be willing to allow the State Bar to send up to two proctors to my residence subject to
certain safety stipulations10. Doing the latter would free up “limited space” facilities I might
otherwise be taking without my contributing to physical distancing caps, get all of the
accommodation mooting benefits from in home testing noted above, avoid the need to provide
supplemental accommodations from other in person testing elsewhere due to disability
accommodations noted below, and probably not materially alter proctor staffing needs
considering that I’d likely be assigned a one-on-one proctor in traditional bar exam settings
anyway based on the accommodation logistics for what I’m already approved and past
experience the last three attempts. It’d also neatly solve security concerns with my restroom
medical constraint needs discussed below, my operations/management concerns to do with
the untenableness of a rule disqualifying an applicant from entire test sessions for momentary
loss of internet connectivity as a live webcam would no longer be necessary to secure the exam,
and I’d posit it would overall be the best of all worlds. And, upon information and belief,
administration of proctored exams in a candidate’s home to provide security similar to a test
center while also addressing facilities11 handicaps from in test center modality and as an
auxiliary service12, even prior to the context of the Covid-19 pandemic has been vetted as a
routinely considered disability accommodation for many universities and some testing
agencies, which I’d posit would not be a fundamental alteration (and thus any other security
issue alleged from any other request herein which could be solved this way would also not be a

10 I’d respectfully request any proctor(s) supervising me at my home monitor their temperature daily and be
substituted if they have a fever or experience symptoms of any contagious illness, that they wear unused face
masks and gloves each day to minimize the risk of Covid-19 spread, and that they sit according to the appropriate
physical distancing guidelines as much as possible. Residence address is 1913 Fordham Way, Mountain View, CA
94040.
11 See 28 C.F.R. § 35.130(b)(1).
12 See 28 C.F.R. § 36.303(b); See Also 28 C.F.R. § 36.309(b)(3).




                                                        25
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
defense through a fundamental alteration claim, which the “security of the exam and integrity
of the examination process” is a form of).

         II. I have the medical conditions of pelvic floor dyssynergia and irritable bowel
syndrome with constipation (IBS-C) (present on the lists in Dr. Dresden’s 1/2 /201 and
12/19/2019 affidavits for the 2018 and 2019 Appeals, but which had not individually been a
basis for testing accommodations until the modality change caused me to anticipate potential
changes to restroom access during the exam from previous standard conditions, due to exam
security considerations). While I believe, as stated in my operations/management petition, that
restroom use during exam time should be permitted, with any security considerations
mitigated more generally either by a body-worn camera monitoring applicants who go out of
view on the primary webcam to ensure prohibited materials are not being accessed, by
mooting that concern by making the exam open book/notes as Nevada has reportedly found to
still be adequate for determining candidates’ competency, or by some other means, but
without needing full scalability and in the context of the overlapping resources to provide me
already approved accommodations, there is the in-home proctor solution discussed above as
well (who could inspect the restroom next door before each test session, then watch me to
make sure that’s where I go and don’t do anything else in between) if done as a disability
accommodation; and, importantly, the added individualized disability grounds for modified
restroom access rules to address the effects of my pelvic floor dyssynergia and irritable bowel
syndrome with constipation.

        My symptoms for pelvic floor dyssynergia include anismus sensation and associated
symptoms during bowel movement, anorectal pressure hyposensitivity resulting in the urge to
defecate being undetectable until close to when it becomes painfully urgent (“first sensation”
and “urgency” much closer together pressure amount as measured on manometry studies)
such that I cannot go during more convenient times within a range, but must use the restroom
more spontaneously when the need occurs, and substantially longer time required to complete
a bowel movement as the sphincter involuntarily closes upon activating the same muscles used
to pass stool due to neuromotor impairment, which causes formation of anal hemorrhoids, the
pain from which in turn cyclically fuels and reinforces this sphincter-closing reflex further when
present. I was diagnosed with this condition in Spring 2018 by my Iowa gastroenterologist, Dr.
Avraham Levin, based on an anorectal manometry test and defecogram scan (which are
attached to Dr. Dresden’s 6/4/2020 affidavit attached hereto). Additionally, a colonoscopy
ruled out other causes of symptoms. Months of specialized physical therapy and
electromyography (EMG) biofeedback, along with a rectal botulinum toxin injection procedure,
was attempted through 2018, but to little improvement per a follow-up anorectal manometry


                                                26
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
performed at Stanford December 2018 (also attached to Dr. Dresden’s 6/4/2020 affidavit
submitted herewith). Since my graduation from law school, treatment and monitoring for this
condition has primarily been managed by Dr. Dresden, who further documents his
recommendations and reasoning for a modality like that proposed for the June 2020 FYLSE in
his affidavit dated 6/4/2020, which is accompanied by copies of my UIHC and Stanford
anorectal manometry test results and the radiologist impressions from my UIHC defecogram.
This condition impairs the major life activity of operating a major bodily function, among
others, and would handicap me on the California Bar Exam were I not allowed to use the
restroom freely and for longer durations than is typical as needed.

        My symptoms for irritable bowel syndrome with chronic constipation include
abnormally infrequent bowel movements, abnormally high length of time required to complete
a bowel movement, in part due to increased difficulty passing stool, and further digestive
discomfort that cumulatively increases the effects of my later-acquired gastroparesis. I was
diagnosed with this condition sometime between age 12-14 by my then pediatrician, Dr.
Patricia Samson. Dr. Dresden has been the primary caregiver for this condition as well for my
entire adult life, and presently prescribes Linzess as a partial treatment, which reduces some of
the discomfort with bowel movements and irritable lower GI digestion due to this condition
and improves (though does not eliminate) the constipation, but also makes the urge to
defecate come even more suddenly and urgently, and thus makes it harder to not promptly
relieve it by waiting until a more convenient scheduled time for a restroom break. I believe this
condition is related to, but not wholly interchangeable with in either cause or effect, my pelvic
floor dyssynergia, and it similarly impairs the major life activity of operating a major bodily
function, and would handicap me on the California Bar Exam were I not allowed to use the
restroom freely and for longer durations than typical as needed.

        These conditions necessitate two disability accommodations for a modality with
different restroom access and timing policies: (1) that I be allowed to return to any test session
or question for any remaining exam time therefor after leaving the exam work area for purpose
of using the restroom, which per D.O.J. ADA guidelines for these conditions should be done as a
stop-the-clock break, as my medical conditions would make it more difficult than for a normal
person to time such functions to occur during a scheduled break or outside exam hours
specifically and thus less likely to occur during the exam, and because the extra time necessary
to accommodate my autism and visual conditions would make each question a longer period of
uninterrupted test time in which the restroom could not be accessed than for a standard
candidate, which adds a handicap; and (2) that the length of time I am in the restroom for,
which for bowel movements can be vastly longer (sometimes 15-30 minutes+) without more


                                               27
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
distracting and painful rectal pressures for me than for a person without such conditions, not
be part of an automated criteria or given undue weight in a manual, human-reviewed criteria,
for flagging my exam for suspected cheating or sanctions thereupon.

        III. As I will be testing over more than twice the number of hours over proportionally
more days than a standard applicant, the risks of disqualification from a test session due to
internet connectivity malfunctions or outages, or power outages, is proportionally higher for
my testing than it would be for a standard applicant as a proximate consequence of my need
for disability accommodations. Thus, I respectfully request that the State Bar allow me to
return to any exam session for the amount of time remaining at the time of disconnection
unless the software can allow me to keep working offline, in which case to continue for the
amount of time remaining, even if such an incident occurs as a disability accommodation to
prevent other accommodations from creating additional handicap, and even if it rejects doing
so for all candidates based on the reasons set forth above in the operations/management
petition. There are alternate means to adequately preserve the security and integrity of the
exam process, such as the in-home proctoring solution discussed above, and by implementing
technology that allows video of the exam to be recorded offline on the computer’s local
memory, then uploaded when an internet connection is present for later review, in like manner
to ExamSoft answer files.

Disability Accommodation Requests That Do Not Overlap with Operations/Management Dually-
Grounded Requests:

1. Permission to Use External Computer Monitor with Laptop, Additional to External Keyboard
and Mouse approved from the 2017 Petition:

        To date I’ve already been approved for permission to bring (which implies permission to
use for an at home exam modality) my own adjustable ergonomic (Herman Miller Embody)
chair, an electric motorized adjustable-height sit-to-stand desk, “and other ergonomic items.”
While I posit that “other ergonomic items” already encompasses approval for all of the
equipment mentioned, especially the external bluetooth keyboard which I’ve been allowed to
use on past CBX attempts and that the Iowa Bar Exam approvals permitted explicitly along with
the external bluetooth mouse explicitly, but in the event that I test from home I intend (and to
the extent you’d posit such still necessary per the scope of past approvals, request) to use all
ergonomic equipment I have set up at home, including the external larger-screen computer
monitor connected to my laptop via a “Thunderbolt to HDMI k@ 0Hz” adapter/cable.” In
the previous ergonomic workstation requests, because I was requesting that the State Bar


                                               28
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
      California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
       Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
acquire and provide nonportable components of the workstation and would be in the position
of transporting such equipment to the test center hotel were that denied, in a good faith effort
to reduce the burden of my requests and the scope of what I must push through disputes,
which does not constitute I ever admitted or necessarily agree that had I requested such it
would not have been of enough medical benefit to improve the amelioration of the effects of
my disability more than just what was requested before or that disability law does not entitle
me to such accommodation had I requested it before, I did not request an external monitor and
rather focused on the highest priority (and by itself necessary to not have lasting health/safety
risk of harm and severe flare-up of my myofascial pain from the absence of for a test as lengthy
and away from normal treatment regime as the CBX) nonportable ergonomic equipment.
Accordingly, I heretofore posited a minimum of a chair with all relevant features on the Herman
Miller Embody desk chair I’d normally use or both an ergonomic office chair of the State Bar’s
choice without necessarily being equipped with one of the distinctive features of the Herman
Miller Embody chair and an electric motorized adjustable-height sit-to-stand desk should be
provided, unless instead I was provided one of several suggested accommodations for
facilitating my bringing the same to the test center. That remains my request for an in person
test center modality where no applicant is allowed to test from home, or where I only was so
assigned while some test from home only due to other equipment deficiencies on my part.

        As confirmed by Dr. Dresden in his 6/4/2020 affidavit submitted herewith, use of an
external monitor, keyboard, and mouse is of greater ergonomic benefit than is reliance on
those functions built into a laptop computer. He recommends that the keyboard be at wrist
height where my arms rest at a 90 degree angle to my body, while the monitor should be at eye
level without looking too far up or down, particularly as the latter could induce forward head
posture that is particularly detrimental for my myofascial pain syndrome, cervicalgia, and
occipital neuralgia conditions. These benefits are cumulative to, and not interchangeable with,
those offered by the chair and desk features. I’ve already gone to considerable effort and
expense to assemble a home workstation with all of these things, which I don’t just use for
exams, and having to disassemble the mounts so my laptop could be in front of me and then
remove and restore the monitor would be a burden on me as well, which would be particularly
unreasonable where I would already be testing from home and using this equipment I already
have would put me at less disadvantage due to disability effects compared to other applicants
than would not doing so.

        In order to use the monitor, my laptop would have to be suspended over the far right
side of my desk on a swivel mount. The webcam could still capture me while testing at some of
the available angles in this position, but the view would be at an angle and not from straight in


                                               29
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
front of me, while my direction and visual focus would not be directly at the camera, but
instead at the monitor. Any proctor or reviewer of video, human or automated, would need to
be aware that this, like the changes to webcam view that might result from adjusting the height
of my desk to vary position, does not constitute attempts to cheat or bypass security measures,
and this change in angle would still allow the State Bar as much ability to monitor me during the
exam as would otherwise be available with this method, or alternatively could be mitigated
with either an external webcam not built into my laptop or the in-home proctoring solution
discussed above instead of webcams. The State Bar would also need to verify and ensure that
whatever secure software is used to administer the exam would not lock me out of using these
external devices. Neither of those requests would amount to an undue burden or fundamental
alteration.

2. Electronic Proctoring, to the extent used, that will not be more likely to have false positive
security flags or objections to noise or webcam-view effects of using equipment I’m already
permitted, such as by changing the height of the workstation (and webcam(s) mounted
thereupon), with differences in background depending on varying configuration) by using the
sit to stand features on my electric sit-to-stand desk that I had already been approved to bring,
or by the differences in eye movement/focus/body position to use an external monitor directly
facing me, necessitating the laptop/webcam be farther out to the side and at an angle to
capture me, that the lockout software is compatible with such, and that the viewers of live or
recorded video streams be aware of such accommodations in the event they see or hear the
effects (the sit or stand desk is noisy to operate, but again has already been approved for the
exam room). Similarly, if electronic or remote proctoring increases the pool of potential
proctors involved with my exam, they should all be fully briefed on all of my testing
accommodations, as should anyone else who might try to intercede during the exam live based
on something in the video feed they’d normally see as not allowed, an incident that would be
especially distracting and anxiety-filled for me due the effects of my autism or otherwise
irreparably prejudice my exam as a proximate consequence of my need for disability
accommodations.

3. Remote, webcam-based proctoring or security video reviews, to the extent used, where all
proctors, staff, or contractors reviewing my video during or after the exam have reviewed my
full accommodations approvals in advance of the exam, and been instructed of which generic
exam instructions and rules they’re to read and monitor are altered by some or all of these
accommodations explicitly, as well as provided guidance on the special handling to avoid false
positive security flags or objections for the reasons discussed above in 2). This accommodation
is necessary to avoid adverse effects from arising due to my need for disability accommodations


                                               30
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
generally, and especially those discussed above in 2) herein. Additionally, I’d reincorporate my
proctor behavior and assignment related requests outlined in Issues Numbered 9)-10) in my
3/19/2020 Petition Narrative to apply to remote proctoring as well.

  6/4/2020 Petition New Expanded Testing Accommodation Requests for Changed Modality
Hypothetical 2: Other applicants are permitted to take the exam from home standard, such as
    by online administration with remote/electronic proctoring, but the State Bar requires
 Applicant (me) to test in person at a test center facility in order to receive some or all of the
otherwise approved testing accommodations requested for all modalities, and/or due to any
         fundamental alteration and/or undue burden claim(s) regarding any testing
   accommodation(s) requested specifically in order to do the exam from home where such
          modality would otherwise be offered standard to at least some applicants:

        I’ll be clear that if there’s changed medical impact of the exam from that addressed on
the factual issues in my 3/19/2020 Petition, other than adding the new expert support/request
for stop-the-clock restroom breaks, it would be because the rules, composition, standard test
conditions, and/or format of the exam differ in a situation where some candidates take the
exam from home, even for those candidates who are taking the exam in a test center. I may
need additional and/or different accommodations in that eventuality, but not enough
information has been made public as of this writing for me to even speculate on what those
might be.

        In order to even reach this hypothetical lawfully, I posit that the State Bar would have
the burden, in the event that it elects a from home modality for some standard applicants and I
agree to supply the specified equipment, of establishing that both: (1) either that (a) one or
more of the still-applicable 3/19/2020 Petition accommodations it approves (or those it would
renew from past approvals) would be impossible to provide in the from home modality or else
would constitute fundamental alteration or an undue burden and explain its reasoning why, or
(b) one or more of the hypothetical 1 specific expanded accommodation requests would be a
fundamental alteration or an undue burden and explain its reasoning why; and (2) that 1)
would still be the case were the State Bar to use in person proctors sent to my home in the
manner discussed above to better secure the exam in the provision of my accommodations and
explain its reasoning why, or else establish why an accommodation of that nature would
constitute a fundamental alteration or an undue burden as compared to in test center
administration and explain its reasoning why. Otherwise, I posit the State Bar must provide me
at least the option to test from home rather than be assigned to a test center.




                                               31
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
  Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
   Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
         The legal analysis of what accommodations I’d posit are due for the same set of medical
facts as before, however, does shift where proximately to address disabilities I am not able to
get all of the aids, benefits, and services in a manner that provides me equal opportunity and
accessibility as that conferred upon others by the manner in which the public entity chooses to
permit those without disability to access the exam, even as to collateral advantages such as the
financial and other burdens to access the same testing experience, and not test performance
per se (See 42 U.S.C. Chapters 121-122; 28 C.F.R. Chapters 35-36). In other words, as the
landscape of the playing field shifts, even with all else equal in terms of medical impairment
nature and severity, what constitutes a level playing field13 shifts too. And again, where some
candidates are allowed to test from home, such affords numerous advantages that under this
hypothetical are denied to me proximately due to my disabilities, which include:

1. Freeing the most impactful, fresh study time from the demands of a significant commute
before and after each exam day, and depending on the test center location for the more
“limited space, physically distanced” limited number of test sites, potentially significant
commute expenses for rides and/or parking expenses (were the exam held at the State Bar’s
offices in San Francisco, for example, this could be a sizable fraction of what a hotel would cost
over the same number of days, while assignment to the offices in Los Angeles would
necessitate two full days of driving round-trip (one of them the week of the exam prior to the
exam and during some of the most prime time for studying, mileage and gas totaling more than
$700 at the California Business Mileage rate, hotel, and restaurant deliveries). More than this,
even with more physically distant workspaces from other applicants and protective equipment
(that wearing, while prudent on the balance were this to be attempted, could increase sensory
distractions that I am sensitive to and put me at a further disadvantage compared to those
testing remotely), there is some added health risk with regards to the coronavirus, and this
could impact me greater than many as my medical conditions necessitate immunosuppressive
medications (including Xolair, Cyclosporine, Xiidra, Pulmicort, DyMista, and Montelukast
Sodium), and as I have pre-existing health conditions that could make a potential case of Covid-
19 more hazardous for me, especially where the location of the test center would be distant
enough to necessitate restaurant and short-term lodging travel services in order to access the
exam, which are independent cumulative exposure risks.

2. Lessened risks of unforeseeable intervening circumstances impeding Applicant’s ability to
report to the test center with the strict punctuality requirements for all sessions of the exam,
which is particularly weighty given slight tardiness on even one day would sink the entire exam


13   Bartlett v. New York Bd. of Law Examiners, 226 F.3d 69 (2nd Cir. 2000).


                                                           32
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
attempt, which with the stakes and infrequency of administrations is a weighty consideration
even with remote probability of occurrence outside Applicant’s control otherwise.

3. To the extent I was denied provision of the ergonomic equipment requested, ability to
provide the equipment myself with the permissions already granted, which depends on the test
either being administered at my residence or within a hotel I am staying within during the test.

        Accordingly, Applicant not only seeks all accommodations requested in the 3/19/2020
Petition plus any that may be necessitated by any changes to the exam still applicable due to a
mixed modality cycle, but also requests additional accommodations that are better supported
by the law in this particular set of non-medical/contextual facts than in the legal posture
applicable to the 3/19/2020 Petition:

        The intent of the expanded requests below will be to put me in as close to the position I
would have been in insofar as the above-discussed benefits of testing from home as is possible
and practicable with the State Bar administering the exam at a test center facility; this further
anticipating that the State Bar may not use the same sites for test centers as I’ve been assigned
previously due to pandemic-related availability issues, physical distancing capacity logistics, or
number and distribution of test takers assigned to a test center modality this cycle.

Expanded Requests Regardless of Test Center Type and Location:

1. That any personal protective equipment (“PPE”) I might wear (including gloves and/or face
mask) be inspected, if so inspected, without physically handling it or otherwise using a method
that risks contamination and diminishes the effectiveness for the intended purpose.

2. That I be assigned to a test center no more than 50 miles from my residence at 1913
Fordham Way, Mountain View, CA 94040, in order to limit the need for travel during pandemic
conditions, and the burdens thereof on preparation for the test, the risks to my health, and
otherwise.

3. That the ergonomic workstation equipment the State Bar provides (unless there is an
elected substitution of those offered previously that is not withdrawn for the particular test
center type case below) be expanded to include a comparable workstation in all material
respects asserted by my expert to ameliorate my disabilities to any degree to that I could have
accessed at home, even past what I chose to assert a baseline amount of necessity and
reasonableness for when no one was allowed to test from home, including an ~ 1. ” HDMI-


                                                33
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
compatible external computer monitor, an electric motorized adjustable-height sit-or-stand
desk, and a Herman Miller Embody desk chair.

Expanded Requests for Test Center Location Within 10 Miles of My Residence:

1. State Bar’s choice of: (1) provision of the ergonomic equipment requested above for the
reasons requested above and in past submissions as if fully set forth herein; or courtesy
substitution offer (2) provision both directions on each day of the exam of transportation of
myself and my ergonomic equipment in full as described above and all other permitted items
for the exam between my residence and the test center by appropriately PPE-equipped and
distanced agents qualified to offer professional moving and setup services for all equipment
such that they can move it from location to location, arranged by the State Bar, which uses a
truck-sized vehicle able to fit the requested equipment without disassembly, with the State Bar
assuming responsibility for the equipment in transit and for the punctuality of its agents; or
courtesy substitution (3) provision of the services in 2) going to the test center first day of the
exam and home from the test center the last day of the exam, while (a) storing the nonportable
ergonomic equipment (desk, built-in mounts, chair, and monitor) at the test center between
exam sessions and assuming responsibility for full replacement cost if lost, damaged, or stolen,
and rescheduling the test sessions in that event to be for the same cycle/score availability date
to allow time for replacements to be so acquired if such occurs while in the State Bar’s care,
and (b) provision or reimbursement of a cab home the first exam day and to the test center the
last exam day, and for either both ways all other exam days or provision or reimbursement of
onsite parking at the test center the remaining exam days plus reimbursement of round-trip
mileage at the California business mileage rate for the remaining exam days.

Expanded Requests for Hotel Test Center Type and Location Not Within 10 Miles of My
Residence:

1. A hotel room for my lodging reserved at the hotel in which the exam will be administered,
with check-in the day of the orientation/proctor-meet or the day before the first exam day
(whichever is first) and check-out the day after the last exam day, with the State Bar’s
responsibility for ensuring availability and at the State Bar’s expense.14

14 See 2019 Petition Narrative dated 10/24/2019 discussion regarding why such would not be a fundamental
alteration; See Also 3/19/2020 Petition Narrative Issue Numbered 8). To the extent actual provision of the room
was only a courtesy substitution offer before and not independently mandated by disability law, unlike provision of
equal access to group discount services, such a legal conclusion would change upon standard candidates being
able to test from home, but disabled candidates being required to test at an in person test center.


                                                        34
Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
             Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532

2. State Bar’s choice of: (1) provision of the ergonomic equipment requested above for the
reasons requested above and in past submissions as if fully set forth herein; or courtesy
substitution offer (2) (a) provision 2 hours before my orientation window starts of
transportation of myself and my ergonomic equipment in full as described above, my luggage,
and all other permitted items for the exam between my residence and the hotel by
appropriately PPE-equipped and distanced agents qualified to offer professional moving and
setup services for all equipment such that they can move it from location to location, arranged
by the State Bar, which uses a truck-sized vehicle able to fit the requested equipment without
disassembly, with the State Bar assuming responsibility for the equipment in transit and for the
punctuality of its agents, and the same service for returning home at around 10:00 am the day
following the last day of the exam, and either (b) auxiliary service by PPE-equipped and
appropriately distanced qualified agents 30 minutes before the report time of each exam day
and after each exam day session concludes of transporting the equipment from my hotel room
to the test room and from the test room back to my hotel room within the hotel, or (c) the
service in b) prior to the first exam session and following the last exam session, storing the
nonportable ergonomic equipment (desk, built-in mounts, chair, and monitor) in the test room
between exam sessions and the State Bar assuming responsibility for full replacement cost if
lost, damaged, or stolen, and rescheduling the test sessions in that event to be for the same
cycle/score availability date to allow time for replacements to be so acquired if such occurs
while in the State Bar’s care.

Expanded Requests for Non-Hotel Test Center Type and Location Not Within 10 Miles of My
Residence:

1. A hotel room for my lodging reserved at the closest available hotel to where the test center
in which the exam will be administered is located, with check-in the day of the
orientation/proctor-meet or the day before the first exam day (whichever is first) and check-out
the day after the last exam day, with the State Bar’s responsibility for ensuring availability and
at the State Bar’s expense.

2. State Bar’s choice of: (1) provision of the ergonomic equipment requested above for the
reasons requested above and in past submissions as if fully set forth herein; or courtesy
substitution offer (2) (a) provision 2 hours before my orientation window starts of
transportation of my ergonomic equipment in full as described above between my residence
and my test room at the test center by appropriately PPE-equipped and distanced agents
qualified to offer professional moving and setup services for all equipment such that they can


                                               35
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
move it from location to location, and upon completion of the exam from the test center back
to my residence, both of which using a truck-sized vehicle able to fit the requested equipment
without disassembly, with the State Bar assuming responsibility for the equipment in transit
and for the punctuality of its agents, and (b) storing the nonportable ergonomic equipment
(desk, built-in mounts, chair, and monitor) in the test room between moves and the State Bar
assuming responsibility for full replacement cost if lost, damaged, or stolen, and rescheduling
the test sessions in that event to be for the same cycle/score availability date to allow time for
replacements to be so acquired if such occurs while in the State Bar’s care.

 . Cab, Lyft, or Uber rides at the State Bar’s expense from my residence to the hotel prior to
check-in and ride home from the hotel following check-out.

 . Cab Rides at the State Bar’s expense between the hotel and the test center if the commute
distance is greater than 0.3 miles walk, round-trip for the orientation/proctor meet and for
each day of the exam.

                      Conclusion, and Requests for Assurances and Relief:

      I hereby certify under penalty of perjury under the laws of the State of California that all
statements of fact I make herein are true and accurate to the best of my knowledge and belief.

       Wherefore, based on the foregoing, Applicant respectfully requests that the California
State Bar Committee of Bar Examiners (Committee):

1. Reconsider its timeline for determination and disclosure of information about the
September 2020 CBX, its rules, requirements, format, modality, section breakdown into
sessions, and standard test conditions in light of all the public input/policy concerns, the
importance of the information for making study/exam preparation arrangements and plans in
time to meaningfully attempt the exam, the importance for deciding when and to what degree
to commit resources to preparing for the exam, and the disability law issues discussed.

2. In its consideration and design of the September 2020 CBX, operationally address my
concerns as to the home test room, uninterrupted and error-free internet connectivity, and
restroom use accessibility.

3. Review and consider my 3/19/2020 Petition and my Operations/Management Petition
herein no later than the 6/19/2020 scheduled meeting of the Committee of Bar Examiners, and


                                                36
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
    Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
     Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
this 6/4/2020 Testing Accommodations Petition ideally at that same meeting, but no later than
in time to issue a decision letter no later than 7/14/2020.

4. Provide the assurances and explanations requested in the Operations & Management
Petition herein timely.

5. Allow revisions and/or new testing accommodation requests to be made in time for
consideration in time to appeal any denial(s) for the September 2020 CBX if they are made
within 30 days of confirmation of all final standard test conditions for that exam.

6. That processing times for testing accommodation petitions that must be submitted closer to
the exam due to delay in disclosure about standard test conditions be processed more
expeditiously, such that applicants receive a decision within 10 business days (14 calendar
days), or by 15 business days (21 calendar days) before the appeal deadline, whichever comes
first, which appeal deadline should be made no earlier than 9/1/2020. Appeals should be
processed to a decision within 7 business days (9 calendar days) and by no later than 9/5/2020
(the end of the business week immediately prior to that in which the exam starts) for any filed
by 9/1/2020.

7. The 6/4/2020 Petition for Testing Accommodations herein and treated as received this date
should not be construed as a superseding successor of my pending 3/19/2020 Petition for
Testing Accommodations on the July 2020 (later postponed to now be in September 2020) CBX
and/or any Appeal(s) I might file thereupon, either for purposes of adjudication and responsive
decision procedural timeline and filing deadlines or for my request that the 3/19/2020 Petition
and/or any Appeal I might file thereupon be considered in parallel to this one and any Appeal
filed hereupon, except to the extent that any Appeal filed on one Petition addressing
overlapping disability accommodation requests and new evidence presented therewith be
treated as an addendum as if fully set forth therein to the latest pending Petition or Appeal for
the other modality to that extent of overlapping request materiality.

8. That in adjudicating the testing accommodation petitions, and both what constitutes the
prima facie case for accommodations to be provided subject to fundamental alteration, undue
burden, or rebuttals to the presumptions I reach the standard to be accorded, the Committee
and its expert evaluators comply with the limits to documentation a testing agency can require
to find sufficiency for a particular factual finding in its disability accommodation review process
provided by 29 C.F.R. § 1630.2(k)(2) and any other applicable authorities. (See 3/19/2020
Petition Narrative Statement, pp. 9, 13-14, 17-19; See Also limits on documentation


                                                37
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
    California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
     Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
              Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
requirements testing agencies can lawfully mandate for disability accommodation requests:
“The documentation necessary to demonstrate disability “should not demand extensive
analysis.”” (DOJ Best Practices Guidelines, p. 1 , citing 29 C.F.R. § 1630.2(k)(2).).

9. That in adjudicating the testing accommodation petitions, any issues of fact in this Petition
where resolution of disagreement between any of my experts who have evaluated and treated
me personally be given deference in credibility over that of reviewing experts the State Bar
consults with, if not to a binding extent, then, as required by law, to an extent where if the
State Bar adopts or relies on the conflicting factual position of its own experts (as it has
categorically done so far) over that of my experts (including for the propositions that no more
extra time is due for autism for written sections than for multiple choice sections, that 30
minutes per test day is adequate extra time for keratoconus, etc.), it articulate how its
determination of credibility was made and why the factors weighing in favor of its expert are
sufficient to overcome the legally mandatory degree of deference provided by ADA
implementing regulations and discussed in U.S. D.O.J. guidelines:

“Reports from qualified professionals who have evaluated the candidate should take
precedence over reports from testing entity reviewers who have never conducted the requisite
assessment of the candidate for diagnosis and treatment. This is especially important for
individuals with learning disabilities because face-to-face interaction is a critical component of
an accurate evaluation, diagnosis, and determination of appropriate testing accommodations.”
(See D.O.J. guidelines at https://www.ada.gov/regs2014/testing_accommodations.html#_ftn6 )
(See Also D.O.J. best practices model guide based on the consent decree of the LSAC in regards
its litigation with them over disability law compliance for the LSAT even for the weaker Title III):

“Under the relevant ADA Guidance, a testing entity, such as LSAC, should accept, without
further inquiry, “documentation provided by a qualified professional who has made an
individualized assessment of a candidate that supports the need for the modification,
accommodation, or aid requested,” and provide the testing accommodation. See 28 C.F.R. pt.
36, app. A, at 795. “Reports from experts who have personal familiarity with the candidate
should take precedence over those from, for example, reviewers for testing agencies, who have
never personally met the candidate or conducted the requisite assessments for diagnosis and
treatment.” Id. at 796.” (See DOJ Best Practices Guide, p. 10).

10. That in adjudicating the testing accommodation petitions, the opinions and
recommendations of all State Bar-solicited experts received in regards to any disability
accommodation issue herein, including the psychometrician referenced by the State Bar in the


                                                38
 Narrative Statement for Both My Second 2020 Petition for ADA Testing Accommodations for
   Any Future From Home (i.e. Online, possibly with Remote and/or Electronic Proctoring)
     California Bar Exam Modality, Including the September 2020 Exam to the Extent Such
      Modality May Be Elected; and for My Non-ADA/Disability-Dependent Operations &
               Management Examination Petition for Assurances That the Standard
 Rules/Requirements/Process of Securing and Otherwise Administering Such a CBX Modality
    Will Provide a Lawful, Meaningfully Accessible to Qualified Law School Graduates, and
  Reasonable for Degree of Reasonable Reliance & Career Stakes Interests Set of Mandatory
Admission Requirements for Applicants to Lawfully Practice Law in California; File No. 468532
2019 Appeal Decision Letter, be disclosed, and that updated expert input be obtained for all
disabilities, and not just for autism, from the appropriate specialists, which experts should be
given legal standards corrective instructions by State Bar Counsel based on issue set II. (pp. 24-
27) of my 2019 Appeal Statement dated 12/27/2019, as if fully set forth herein.

11. For each and every point of both fact and law in this narrative, and any material point
reincorporated from, but not yet fully addressed or explained from prior submissions, to be
addressed in detail to the extent any requested accommodation is denied, with individualized
explanations for every denial thereupon, if any, which I continue to posit to be required by law.

12. That to the extent the State Bar relies on an assertion of fundamental alteration or undue
burden to justify any denial herein:

 ... The decision that compliance would result in such alteration or burdens must be made by the
head of a public entity or his or her designee after considering all resources available for use in
the funding and operation of the service, program, or activity, and must be accompanied by a
written statement of the reasons for reaching that conclusion. If an action would result in such an
alteration or such burdens, a public entity shall take any other action that would not result in such
an alteration or such burdens but would nevertheless ensure that individuals with disabilities
 ece e e be ef           e ce          ded b    e b ce         .

Dated this 4th Day of June, 2020.

/s/ Benjamin Kohn

Benjamin Kohn
1913 Fordham Way
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                                 39
                THE STATE BAR OF CALIFORNIA
                COMMITTEE OF BAR EXAMINERS/OFFICE OF ADMISSIONS

                180 H       S          S     F           , CA 94105-1639 (415) 538-2300
                845 S. Figueroa S           L    A         , CA 90017-2515 (213) 765-1500


                        FORM E
   TESTING ACCOMMODATIONS PSYCHOLOGICAL DISABILITIES
                     VERIFICATION
         All    igi al d c e           be filed i h he Office f Ad i i         Sa F a ci c Office.
                        (Must be completed by the applicant; please type or print legibly)

NOTICE TO APPLICANT: This section of this form is to be completed by you.
The remainder of the form is to be completed by the qualified professional who is
recommending testing accommodations for the California Bar Examination or First-Year
La S de          E a i ai    f             he ba i f a psychological disability. Please
read, complete, and sign below before submitting this form to the qualified professional
for completion of the remainder of this form.
                        Benjamin Kohn
A lica      F ll Na e:
               468532
File Number:

          I give permission to the qualified professional completing this form to
          release the information requested on the form, and I request the release
          of any additional information regarding my disability or accommodations
          previously granted that may be requested by the Committee of Bar
          Examiners or consultant(s) of the Committee of Bar Examiners.

                                                                             6/4/2020
 /s/ Benjamin Kohn
Signature of Applicant                                                       Date


NOTICE TO QUALIFIED PROFESSIONAL:

The above-named person is requesting accommodations for the California Bar
Examination or First-Yea La S de           E a i a i . All such requests must be
supported by a comprehensive evaluation report from the qualified professional who
conducted an individualized assessment of the applicant and is recommending
accommodations for the examination on the basis of a psychological disability. The
Committee of Bar Examiners also requires the qualified professional to complete this
form. If any of the information requested in this form is fully addressed in the
comprehensive evaluation report, you may respond by citing the specific page
and paragraph where the answer can be found. Please attach a copy of the
evaluation report and all records and test results on which you relied in making the
diagnosis and recommending accommodations for the an examination administered by
the Committee of Bar Examiners. Your assistance is appreciated.
TA-FormE.0417
                                                     1
The Committee of Bar Examiners may forward this information to one or more qualified
   fe i al f a i de e de       e ie    f he a lica       e e . Print or type your
responses to the items below. Return the original of this completed form, the
comprehensive evaluation report, and relevant records to the applicant for
submission to the Committee of Bar Examiners.


I. QUALIFICATIONS OF THE PROFESSIONAL*

Name of professional completing this form: Dr. Rosalie Toren, PhD
Address: 2427 Benjamin Dr, Mountain View, CA 94043
Telephone:      (650) 833-8834                        Fax:
E-Mail:    rtoren57@gmail.com
Occupation, title, and specialty:     Clinical Psychologist
License Number/State:        CA PSY 21581

*The following professionals are deemed appropriate and qualified to provide a diagnosis
of psychological disabilities: Psychiatrist, Psychologist or other licensed mental health
professional.

Please describe your qualifications and experience to diagnose and/or verify the
a lica      c di i      i ai e a d          ec       e d acc      da i    :
   I am a licensed clinical psychologist and state credentialed school psychologist
   specializing in neuropsychological and psychoeducational evaluations. I have
   extensive experience evaluating both children and adults for autism and other
   psychological and learning disabilities, both for special education services and
   testing accommodations.

II. DIAGNOSTIC INFORMATION CONCERNING APPLICANT

1. Date of last evaluation/assessment of the applicant: 5/27/2020-6/4/2020

2. Wha i he a lica                 ecific diag    i ba ed  he DSM-5 (or most current
   version)? Please include diagnostic codes where applicable. If diagnosis is not
   definitive, please list differential diagnoses.
    Autism Spectrum Disorder (299.00)
    Highly Variable Attention and Neuroprocessing Disorder (315.8)




3. De c ibe he a      lica       hi     f   e e i g           fa    ch l gical di abili .
TA-FormE.0417
                                                2
   Include a description of symptom frequency, intensity, and duration to establish
   severity of symptomology.
    See Attached Report.




4. De c ibe he a lica            current functional limitations caused by the psychological
   disability in different settings and specifically address the impact of the disability on the
   a lica        abili      ake he Calif ia Ba E a i a i             Fi -Yea La S de
   Examination         under     standard    conditions.          Note:    Psychoeducational,
   neuropsychological or behavioral assessments often are necessary to demonstrate
    he a lica        c e f c i al li i a i          i c g ii .
    See Attached Report.




5. De c ibe he a lica        c     lia ce i h a d e      e     ea e a d edica i , if
   prescribed. Explain the effectiveness of any treatment and/or medication in reducing
      a eli a i g he a lica          f c i al li i a i  a d he a ici a ed i ac      the
   applicant in the setting of the California Bar Examination or First-Yea La S de
   Examination.
    See Attached Report.




ATTACH A COMPREHENSIVE EVALUATION REPORT. The provision of reasonable
accommodations is based on assessment of the current impact of the disability on the
specific testing activity. Due to the changing nature of psychiatric disabilities, it is
essential that the applicant provide recent and appropriate medical documentation. An
a lica           ch l gical di abili         ha e been identified by a comprehensive
diagnostic/clinical evaluation that is well documented in the form of a comprehensive
report. Please attach to this form a copy of the comprehensive evaluation report
and all records and test results on which you relied in making the diagnosis and
recommending accommodations for the California Bar Examination or First-Year
L    S           E            .

The evaluation report should include the following:

            psychiatric/psychological history

            relevant developmental, educational, and familial history

            relevant medical and medication history
TA-FormE.0417
                                                3
            results of full mental status examination

            description of current functional limitations in different settings

            results of any tests or instruments used to supplement the clinical interview
            and support the presence of functional limitations, including any
            psychoeducational or neuropsychological testing, rating scales, or
            personality tests

            diagnostic formulation, i cl di g di c      i    f diffe e ial        le
            diagnoses prognosis


III. ACCOMMODATIONS     RECOMMENDED FOR THE       CALIFORNIA                            BAR
     EXAMINATION OR FIRST- EAR LAW STUDENTS E AMINATION (
     apply)

FORMAT

The California Bar Examination is a timed examination administered over two days,
consisting of a 3-hour morning session (9:00 a.m. to 12:00 noon) and a 3½-hour
afternoon session (2:00 p.m. to 5:30 p.m.) on the first day, and two 3-hour sessions (9:00
a.m. to 12:00 noon and 2:00 p.m. to 5:00 p.m.) on the second day. The examination is
scheduled twice each year. There is a lunch break from 12:00 noon to 1:30 p.m. each
day. The examination is administered in a proctored setting.

The first day consists of three one-hour essay questions in the morning session and two
one-hour essay questions plus one 90-minute Performance Test question in the
afternoon session. The written portions of the examination are designed to assess,
a     g he hi g , he a lica          abili   c        ica e hi /he analysis effectively in
writing. Applicants may use their personal laptop computers to type their answers, or
they may handwrite their answers. The second day consists of 200 multiple-choice
questions (M l i a e Ba E a i a i          MBE ), with 100 questions administered in the
morning session and 100 questions in the afternoon session. Applicants record their
answers by darkening circles using a Number 2 pencil on an answer sheet that is
scanned by a computer to grade the examination.

The First-Yea La S de         E a i a i is a one-day timed examination administered
in two sessions, a four-hour morning session from 8:00 a.m. to 12:00 noon and a three-
hour afternoon session from 2:00 p.m. to 5:00 p.m. The examination is scheduled twice
each year. There is a lunch break from 12:00 noon to 1:30 p.m. The examination is
administered in a proctored setting.

The morning session consists of four one-hour essay questions. The essay questions
are designed to assess, among other things, the a lica       abili    c      ica e
his/her analysis effectively in writing. Applicants may use their personal laptop
TA-FormE.0417
                                                4
computers to type their answers, or they may handwrite their answers. The afternoon
session consists of 100 multiple-choice questions. Applicants record their answers by
darkening circles using a Number 2 pencil on an answer sheet that is scanned by a
computer to grade the examination.


SETTING

Applicants are assigned seats, two per six-foot table, in a room set for as few as 100 to
400 applicants for the First-Yea La S de                 E a i ai     a    a    a 1,500
applicants for the California Bar Examination. Applicants are not allowed to bring food,
beverages, or certain other items into the testing room unless approved as
accommodations. All applicants may bring prescription medication. The examination is
administered in a quiet environment, and applicants are allowed to use small foam
earplugs. They may leave the examination room only to use the restroom or drinking
fountain, within the time allotted for the test session.

Taking into consideration this description of the examination and the functional
limitations that you currently experience, what testing accommodation (or
accommodations, if more than one would be appropriate) are you requesting?


 Alternative Formats                             Personal Assistance
      Audio CD version of the examination           Dictate to a typist (for written
                                                    sessions)
      Electronic versions of the Essay              Reader
      and/or Performance Test questions in
      Microsoft Word format on CDs for use          Assistance with multiple-choice
      with screen-reading software                  answer sheet (Scantron sheet)
                                                    (choose one)
      Other:
                                                        Permission to circle answers in
                                                        question booklet
                                                        Permission to dictate answers to
                                                        proctor
                                                    Dictate to a voice recorder (choose
                                                    one)
                                                        Digital voice recorder (for use with
                                                        flash memory cards)
                                                        Tape recorder (for use with
                                                        microcassette tapes)
                                                                Instructions to proctors
                                                    ✔   Other:
TA-FormE.0417
                                             5
 Equipment or Facility Requirements

 ✔ Computer as an accommodation (must have direct nexus to the effects of the
      disability)
         with SofTest installed
         with voice-recognition software (e.g., Dragon Naturally Speaking) installed
         with screen-reading software (e.g., JAWS) installed
         with other (specify):
 ✔ Special equipment (specify):        Ergonomic Workstation desc. by PCP further supported by autism.

 ✔ Private room
     Semi-private room
     Wheelchair accessibility (if table, specify height):
 ✔ Other:       No longer testing per day than standard; See R

Please provide a rationale for each request indicated above (attach additional sheets if
necessary):
   Autism results in greater distractability, sensory sensitivity, and anxiety from logistical
   issues. Exams rely on sustained top mental performance and have higher stakes
   than classroom settings, so he should receive a private room, the workstation
   requested by his PCP for a phys. disability that produces effects his autism will make
   him more sensitive to and distracted by, and a proctor familiar with the changes his
   accommodations and affected rules, who refrains from distracting behaviors. See R

Accommodation of Extra Time

Specify the amount of extra time requested for each session of the examination.
Indicate why the specified extra time is needed (based on the diagnostic evaluation),
provide the rationale for requesting the amount of time for each test format of the
examination, and explain how you arrived at the specific amount of extra time requested.
If either the amount of time or your rationale is different for different portions of the
examination, please explain. All requests for extra time must specify the exact
amount of extra time. It is important to keep in mind that breaks are included in
the timed portion of the examination. No accommodation of unlimited time will be
granted. If extra testing time is requested, but the specific amount of extra time is
not indicated, the petition will be returned as incomplete.

California Bar Examination: Essay Questions 1, 2 & 3 (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
TA-FormE.0417
                                                  6
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Essay Questions 4 & 5, and Performance Test
(standard session is 3 hours and 30 minutes): Specify the amount of extra test time
needed for this session and provide the rationale:
    Additional 4.5 Hrs/150% extra time for psych. disabilities if <= standard total length
    per day and up to 200% extra time if significantly longer per day than standard. Recs
    additive to any extra time for distinct visual and physical handicaps or impairments.

California Bar Examination: Multistate Bar Examination - MBE (each standard
session is 3 hours): Specify the amount of extra test time needed for each MBE
session and provide the rationale:
   Additional 3 Hrs/100% extra time for psych. disabilities if <= standard total length per
   day and up to 125% extra time if significantly longer per day than standard. Recs
   additive to any extra time for distinct visual and physical handicaps or impairments.

First-      L     S       E           : Essay Questions 1, 2, 3 & 4 (standard
session is 4 hours): Specify the amount of extra test time needed for this session and
provide the rationale:
   N/A




First-     L    S        E              : Multiple-Choice (standard session is 3
hours): Specify the amount of extra test time needed for this session and provide the
rationale:
    N/A



Explanations: (attach additional sheets if necessary)
   As demonstrated by my testing and reflected in my observations, Mr. Kohn’s autism
   has severerely impaired his neuroprocessing speed, though to unequal degrees
   between domains, and has made his attention extremely variable, with a large
   standard deviation between test administrations in the severity of that impairment.
   This condition is associated with a multiplicity of additional handicaps, which include
   heightened distractability from both sensory and stress or anxiety induced
   distractors, and increased propensity for anxiety from circumstances such as he’s
   described relating to the behavior of his proctor on the July 2018 CBX or from
   proctor unfamiliarity with his accommodations and which rules they’d affect. He’d
   already had a nearly lifelong autism diagnosis, and these results remain consistent.



TA-FormE.0417
                                            7
                              Toren Psychological Services
                                  2427 Benjamin Dr.
                               Mountain View, CA 94043
                                    (650) 833-8834
                                 rtoren57@gmail.com

                                  CONFIDENTIAL
                             Psychoeducational Evaluation

Name: Benjamin Kohn                           Date of Testing: 5/27/20, 5/29/20, 5/31/20,
6/1/20, 6/2/20, 6/4/20
Date of Birth: 12/29/1993                     Date of Report: 6/4/2020

Examiner: Rosalie Toren                       Age: 26
Grade: Postgraduate                           Sex: Male

Reason for Evaluation:
Benjamin was self-referred for testing to assess his current psychoeducational functioning
pursuant for application for accommodations for taking the California bar examination.

Method of Evaluation:
Clinical Interview and Review of Records
Weschler Adult Intelligence Scale-fourth edition
Weschler Memory Scale fourth edition
Wechsler Individual Achievement Test third edition
Nelson Denny Reading Test
Visual Search and Attention Test
Delis Kaplan Executive Function System Trails 1-5
Behavior Assessment System, Third Edition (BASC-3)

BACKGROUND INFORMATION:
Family Background
Benjamin is a 26-year-old Caucasian male who resides with his parents while studying
for the bar and is self-employed.

Health and Medical History and Psychological History
Benjamin is a product of a normal pregnancy and delivery. Developmental history is
positive for Autism Spectrum Disorder and delays in speech and gross motor
development. Medical and developmental history is negative for seizures or head
injuries, drug or alcohol dependence, or abuse, or suicidal ideation or attempts. Benjamin
identifies the following psychological and neurological, and medical issues associated
with autism: sleep disturbance, distractibility, inattention and highly variable attention,
poor concentration, obsessive thoughts, compulsive behavior, anxiety, memory
impairment, headaches, and introversion. Benjamin was provided speech therapy in
elementary school; p a , B a                 a        ad         ca          , occupational,




                                                                                            1
and physical therapies through 8th Grade. Benjamin still receives physical therapy for
these and other issues to this day.

   He has no incidents of problems with the law other than a couple traffic tickets.

   Benjamin has many neurological/psychological and medical conditions which interact
with each other and impinge on his learning, achievement, and other major life activities.
Due to the breadth and extraordinary scope of these health concerns, while my testing
accommodation recommendations are only for his psychological disabilities in scope,
many of his testing needs are affected by multiple interacting, but distinct, functional
limitations, where the effects of these conditions and his medical conditions intermingle,
and all of his disability concerns should be considered with his holistic medical situation
in mind.

                                         Medical Synopsis:



Neuro-Psychiatric:

Autism Spectrum Disorder (F84.0)

Highly variable attention and neuroprocessing speed deficit (R62.50)

Circadian Rhythm Sleep Disorder (Delayed Phase & Irregular Sleep/Wake Types) (G47.33)



Neuro-Muscular-Skeletal:

Gross and Fine Motor Delay (F82)

Myofascial Pain Syndrome (M79.18)

Cervicalgia (M54.2)

Occipital Neuralgia (M54.81)

Scapular Dyskinesis (G25.89)



Allergy:

Allergic Rhinitis (J30.9)

Allergic Sinusitis (J32.9)

Allergic Keratoconjunctivitis (H10.45)

Food Allergies (Fish, Airborne & Severe Untreated; Nuts and Dairy) (Z91.013)




                                                                                          2
Dermatological:

Chronic Idiopathic Urticaria (L50.1)

Eczema (L20.84)

Chronic Folliculitis (L73.9)



Gastroenterological/Gastrointestinal:

Gastroparesis (K31.84)

Postoperative Dysphagia (R13.10)

Irritable Bowel Syndrome with Chronic Constipation (K58.9)

Pelvic Floor Dyssynergia (M62.89)

Recurrent Anal Hemorrhoids (K64.8)

Recurrent Anal Fissures (K60.2)

History of Gastroesophageal Reflux Disease (K21.9)



Otolaryngology:

Chronic Oral Aphthae (K12.0)

History of Sleep Apnea (G47.20)

History of Sinonasal Polyposis (J33.9)



Ophthalmology:

Keratoconus (H18.603)

Irregular/Asymmetric Astigmatism of Both Eyes (H52.213)

Dry Eye Syndrome (Severe Meibomian Gland Dysfunction & Tear Film Insufficiency) (H04.123)

Eye Floaters (H43.399)



                                    Prescription Medication List:



Regularly:

Modafinil (200 mg Tablet Daily for Circadian Rhythm Sleep Disorder)


                                                                                            3
DyMista Nasal Spray (Twice Daily for Allergic Rhinitis)

Bethanechol (25 mg Tablet up to 3 times daily 30 minutes before meals for gastroparesis)

Linzess (290 mcg daily before bed for irritable bowel syndrome and constipation)

Montelukast Sodium (10 mg Tablet daily for allergic sinusitis)

Famotidine (20 mg Tablet up to twice daily after meals for gastroparesis)

Pulmicort Respules (0.25-0.75 mg twice daily in 16 oz. saline sinus rinses for allergic sinusitis and
to prevent recurrence of sinonasal polyposis)

Xolair (300 mg subcutaneous injections in-clinic every ~21 days for chronic idiopathic urticaria,
eczema, food allergy suppression, some benefit for allergic rhinitis, sinusitis, and
keratoconjunctivitis)

Restasis Eye Drops (0.4 ml twice daily for dry eye syndrome)

Xiidra Eye Drops (0.2 ml twice daily for dry eye syndrome)



As Needed:

Losartan 25 mg Tablets (for hypertension associated with myofascial pain syndrome)

Nortriptyline 10 mg Tablets (for myofascial pain syndrome)

Gabapentin 100-400 mg Capsules (for myofascial pain syndrome)

Cyclobenzaprine 5 mg Tablets (for myofascial pain syndrome)

Rectiv Ointment (for anal fissures and hemorrhoids)

Hydrocortisone/Pramoxine 2.5%/1% Rectal Cream (for anal hemorrhoids)

Compounded Magic Mouthwash (for oral aphthae)

Dexamethasone Mouthwash (for oral aphthae)

Oral Benzocaine Cream (for oral aphthae)

Valacyclovir 1 G Tablets (for oral aphthae)

Desloratadine 5 mg Tablets (for eczema)

Eucrisa Ointment (for eczema)

Tacrolimus 0.1% Ointment (for eczema)

Desonide Cream (for eczema)

Clindamycin/Benzoyl Peroxide Topical Gel 1%/5% (for folliculitis)

Tretinoin 0.025% Cream (for folliculitis)


                                                                                                    4
Pazeo 0.7% Eye Drops (for allergic keratoconjunctivitis)

Epipen (for allergic emergencies)

Prednisone (for severe allergy condition flare-ups)




Educational History
Benjamin attended school in Mountain View through 12th grade. He was on IEP
(Individualized Educational Plan) for Autism. He received speech therapy, had one to
one aide from second to fifth grade, was in special day class for sixth grade. In middle
school and high school, he received double time for examinations and extra time to
complete assignments and also received adaptive physical education in high school.
Benjamin achieved a 3.0 in high school. He then attended San Jose State University and
got a degree in Business Administration and Marketing in which he had a GPA of 3.1.
He attended University of Iowa for law school and passed the Iowa Bar after attending
school between his second and third attempt at the California Bar. He attempted to take
the California Bar three times and did not pass.

Behavioral Observations and Clinical Interview:
Benjamin attended many sessions to assess cognitive, academic, processing and
personality assessment. He showed appropriate concentration, attention, effort and
motivation. Benjamin appeared stressed, and his speech was pressured. His affect was
within normal range. He appeared somewhat anxious about getting all the testing done.
His eye contact was good, as he maintained contact with this examiner. His speech was
somewhat slurred when he was talking fast, but understandable. He exhibited no
abnormalities of flow of thought and mental content. There was no evidence of
perceptual disturbances and he was oriented to time, place, and person. At all times, he
was cooperative with the examiner. Insight and judgement were generally good. He
exhibited stereotypical autistic traits, including picking on his clothes and doing flapping
motions with his hands, when the tasks became more difficult. This appears to be related
to Autism Diagnosis.

  Benjamin denies the use of drugs and occasionally drinks. He denied suicidal or
homicidal ideation. Processing time was paper and pencil tasks that were timed.
Therefore, also, time and a half and double time and double time and a half were
administered and noticeable differences were noted on these tasks that were timed.
Based on his level of effort and the seriousness of his approach, these testing results are
considered a valid and accurate representation of his current academic, cognitive, and
psychological functioning.

Prior Testing:
Id                a a dB a             a            d c       2010               c
IEP. In 2014, Benjamin was tested with the same testing protocol by Drs. Preston and
Pinn in order to seek accommodations to take LSAT and GMAT. He was noted to have
variable attention, and poor psychomotor processing. Academic tests ranged from


                                                                                              5
average to superior range with the exception of fluency test which measured speed along
with conceptual understanding. Cognitive testing ranged from high average to superior
range. His verbal/conceptual skills were more developed than visual/perceptual skills.
Memory skills were consistent with his cognitive functioning with auditory memory
much higher than visual memory. Personality testing suggested no social/emotional
concerns.



                                     COGNITIVE ABILITIES
Cognitive Skills:
TEST RESULTS AND INTERPRETATION:

Benjamin was administered standardized tests to evaluate current intellectual functioning and/or how he
processes information. The scores will show how he compares to others of the same age across the
United States that took the same tests. Most tests use Standard Scores, Scaled Scores, Percentiles Ranks,
and Confidence Intervals. Standard Scores range from the highest possible score of 160, to a low of
55. Half of all students will score less than 100 and half will score more than 100. Scores from 90 to 109
are average. Scaled Scores range from a high of 19, to a low of 1. The average range is 8 to
12. Percentiles show how well SUDENT ranks in the national comparison group. For example, a percentile
rank of 55 would mean that Student scored higher than approximately 55 out of 100 children the same
age. Confidence Interval: It is important to remember that no test score is perfectly accurate. Any score
might be slightly higher or lower if student were tested again a different day. The confidence interval for
a score of 100, using a 95% probability, would range from 90-110. The Classification Range provides
another means to show relative position compared to others.



              Classification Range        Standard Scores           Scaled Scores          Percentile

                                        (Composite Scores)         (Subtest Scores)

                  Very Superior            130 and above                 16-19            98 and above

                    Superior                   120-129                   14-15                91-97

                  High Average                 110-119                   12-13                75-90

                     Average                   90-109                    8-11                 25-74

                  Low Average                   80-89                     6-7                 9-24

                       Low                      70-79                     4-5                  3-8

                    Very Low                69 and below                  1-3              2 and below




                                                                                                         6
COGNITIVE ABILITIES
Wechsler Adult Intelligence Scale Fourth Edition

The WAIS-4 is a formal measure of cognitive functioning comprised of four factor-based indices including
Verbal Comprehension, Perceptual Reasoning, Working Memory, Processing Speed and an overarching
Full-Scale Intelligence Quotient; the average range is from 90 to 109. An analysis of the various subtests
comprising each portion of the test yields a profile of individual strengths and weaknesses; subtests scaled
scores of 8 through 12 are considered average. The WAIS-4 has demonstrated validity and reliability for
the measurement of intelligence in individuals aged 18 through Adulthood. It should be noted that
intelligence tests measure only a portion of the competencies involved in human intelligence. Scores may
be limited to external factors and are considered to represent a sample of that individual s performance
at that time.

                    Test              Scaled       Standard      Percentile                  Description
                                      Scores        Scores

                Similarities            12             --            75       Measures verbal concept formation and
                                                                              abstract reasoning. It also involves
                                                                              crystallized intelligence, word
                                                                              knowledge, cognitive flexibility, auditory
                                                                              comprehension, long-term memory,
                                                                              associative and categorical thinking,
                                                                              distinction between nonessential and
                                                                              essential features and verbal expression.

               Vocabulary               16             --            98       Measures word knowledge and verbal
                                                                              concept formation. It also measures
                                                                              crystallized intelligence, fund of
                                                                              knowledge, learning ability, verbal
                                                                              expression, long-term memory, and
                                                                              degree of vocabulary development.
                                                                              Other abilities that may be used during
                                                                              this task include auditory perception and
                                                                              comprehension and abstract thinking.

          Verbal Comprehension          --            122            93

               Block Design             6                            9        Measures the ability to analyze and
                                                                              synthesize abstract visual stimuli. It also
                                                                              involves nonverbal concept formation
                                                                              and reasoning, broad visual intelligence,
                                                                              visual perception and organization,
                                                                              simultaneous processing, visual-motor
                                                       --                     coordination, learning and the ability to
                                                                              separate figure-ground in visual stimuli.

              Visual Puzzles             6                           9        Measures mental, non-motor
                                                                              construction ability, which requires
                                                                              visual and spatial reasoning, mental
                                                                              rotation, visual working memory,



                                                                                                              7
                                 understanding part-whole relationships,
                                 and the ability to analyze and synthesize
                     --          abstract visual stimuli.

 Perceptual     --   81    10

 Reasoning

  Digit Span    7    --    16    Measures auditory rehearsal and
                                 temporary storage capacity in working
                                 memory. Digit Span Backward involves
                                 working memory, transformation of
                                 information, mental manipulation, and
                                 may involve visuospatial imaging.

 Arithmetic     14         91    Measures mental math calculation

                     --

  Working       --   102   55

  Memory

   Coding       2          1     Measures short-term visual memory,
                                 procedural and incidental learning
                                 ability, psychomotor speed, visual
                                 perception, visual-motor coordination,
                                 visual scanning ability, cognitive
                                 flexibility, attention, concentration, and
                     --          motivation. It may also involve visual
                                 sequential processing and fluid
                                 intelligence.

Symbol Search   2          1     Measures visual-perceptual and
                                 decision-making speed, the subtest
                                 involves short-term visual memory,
                                 visual-motor coordination, inhibitory
                     --          control, visual discrimination,
                                 psychomotor speed, sustained attention,
                                 and concentration.

 Processing     --   56    0.2

   Speed

     Full       --   91    27

    Scale




                                                                 8
The Full-Scale IQ is derived from a combination of seven subtest scores and is considered the most
representative estimate of global intellectual functioning. Benjamin s full-scale IQ score fell within the
average range (SS 91indicating his thinking and reasoning abilities exceed or are equal to approximately
27% of peers his age. Because there was a discrepancy between index scores, the full-scale IQ should be
reported with care.

To obtain a more global perspective of Benjamin s intellectual functioning, the examiner administered
additional subtests beyond the standard seven subtest battery. A total of ten subtests were given;
yielding a more reliable estimate of Benjamin s cognitive processing skills within the four indices as
measured by the WAIS-4.

The Verbal Comprehension Index (VCI) measures verbal abilities that utilize reasoning, conceptualization,
and knowledge acquired from one s environment The VCI measures the abilit to understand and
communicate using language. The VCI composite is comprised of two subtests, Similarities and
Vocabulary. Benjamin s performance fell within the superior range. (SS 122).

The Perceptional Reasoning Index measures the ability to analyze and synthesize abstract visual
information. Additionally, subtests are administered within a specified time limit. The VSI composite is
comprised of two subtests, Block Design and Visual Puzzles. Benjamin achieved a low average score (SS
81), revealing that his ability to solve problems using visual perception and organization, mental rotation,
and simultaneous processing are more developed for his age, and equal to or better than 10% of his
same-age peers.

The Working Memory Index (WMI) measures the ability to hold information in immediate awareness
while performing a mental operation on the presented information. This composite also taps into
auditory and visual short-term and working memory, sequencing skills, attention, and concentration. The
WMI composite is comprised of two subtests, Digit Span (auditory working memory) and arithmetic.
Benjamin achieved an average range score, (SS 102). He did much better with arithmetic than digit span.
He had difficulty sequencing information in his head, which we view as mental control which is foundation
of working memory.

The Processing Speed Index PSI measures individuals abilit to fluentl and automaticall perform
cognitive tasks using psychomotor speed. This index indicates the rapidity in which an individual can
mentally process simple or routine visual information without making errors within a time limit. This
composite is comprised of two subtests, Coding and Symbol Search. Within this domain, Benjamin
achieved a score that fell within the low range (SS 56). He had particular difficulty with this index. While
he made no errors on either task, in comparison to normative sample, he performed in 0.2 Percentile in
comparison to normal peers his age. Therefore, he was given extended time for this particular index and
you can see how extra time affected his scores greatly.




                                                                                                               9
Processing Speed Index with Extended Time

                Processing               --            79             8                    Time and Half

                  Speed

                Processing               --            92            30                    Double Time

                  Speed

                Processing               --            124           95                Double Time and Half

                  Speed




Academic Testing
WIAT-3

 Composite                   Standard Score            Percentile                  Qualitative
                                                                                   Description
 Oral language               102                       55                          Average
 Total Reading               120                       91                          Above Average
 Basic Reading               129                       97                          Above Average
 Reading                     108                       70                          Average
 Comprehension
 Written Expression          126                       96                          Above Average
 Mathematics                 133                       99                          Superior
 Math Fluency                74                        4                           Below Average


Benjamin performed in the average to superior range for academic performance. However, for math
fluency, there the client is timed on how many simple problems in division, addition and subtraction can be
completed, Benjamin performed in the below average range in comparison to his superior score in
mathematics which was not timed. While, he performed in average range for written expression, he was
not able to complete the task within the standard time constraints. Therefore, the examiner also tested
Benjamin for written expression and math fluency with extended time increments. Benjamin will benefit
from using a computer to write his answers due to autism-related fine motor delays.

It must be made clear that answering multiple choice answers versus actual essay writing are different
tasks. Benjamin had difficulty organizing an essay and completing all the steps. The WIAT prompt asks
for Benjamin to write an essay about his favorite game and to give three reasons. In addition, he gets credit
tor topic sentence, number of words, transition sentences, conclusion and elaborations to the theme. He
was able to complete the essay only when he was given double time and half. It was clear he had difficulty
with organizing his essay and he went through several permutations until he completed the essay. He
greatly requires extra time when completing an essay. The highest level of executive functioning is
required in writing an essay which include initiation, sustained attention and follow through to complete the
 a . B a           d c       a       ac      ab         c a a d          a     a      n only given standard
time. He psychomotor processing speed also impacts his ability to complete written tasks.

While answering multiple choice tests require visual scanning, sustained attention and psychomotor speed
and memory recall, it does not require planning and organization, mental control as essay requires.



                                                                                                           10
B a         A       S c        D     d      ac         c          c        a c a          a      a d
organization. In addition, the increase pressure of completing a thorough essay with a huge word count is
greatly hampered by his poor psychomotor speed.

              Essay Writing             --           117            87                   Time and Half

              Essay Writing             --           138            99                    Double Time

              Essay Writing             --           160            99               Double Time and Half


Only on double time and half, did Benjamin complete the essay with all the components.

             Addition Fluency           --            87            19                   Time and Half

           Subtraction Fluency          --           111            77                    Time and Half

          Multiplication Fluency        --           110            75                   Time and Half




             Addition Fluency           --           114            82                    Double Time

           Subtraction Fluency          --           113            81                    Double Time

          Multiplication Fluency        --           120            91                    Double Time


             Addition Fluency           --           114            82               Double Time and Half

           Subtraction Fluency          --           115            84               Double Time and Half

          Multiplication Fluency        --           120            91               Double Time and Half




Nelson Denny (Standard Time)
                                     Percentile                          Grade Level
 Vocabulary                          42                                  14.6
 Comprehension                       25                                  9.3

Time and Half
                                     Percentile                          Grade Level
 Vocabulary                          92                                  12,8
 Comprehension                       50                                  10.0

Double Time
                                     Percentile                          Grade Level
 Vocabulary                          99                                  18.9
 Comprehension                       67                                  18,3


                                                                                                          11
Double Time and Half
                                 Percentile                       Grade Level
 Vocabulary                      99                               18.9
 Comprehension                   99                               18,9

Particularly with comprehension where there were increasingly longer and more complex
passages with the increased time, Benjamin was able to perform equitably close to WIAT
reading score. Attention and processing speed impact his ability to do his best on reading
tasks due to Autism and extremely slow processing speed.

Memory WMS-IV
  Index                    Index Score             Percentile               Level \
  AMI                      93                      32                       Average
  VMI                      55                      .02                      Poor
  VWM                      89                      22                       Low Average
  IMI                      61                      0,5                      Poor
  DLM                      78                      7                        Borderline
Benjamin performed in average range for auditory memory. However, he performed better on list
learning task where there were multiple repeated trails than on task requiring the learning and
recall of contextual information. It appeared that variable attention impacted his memory which
would require to look over reading over and over in order for him to get the useful information.
Therefore, extra time would allow Benjamin to perform adequately despite attentional and
memory impairments.

Benjamin demonstrated a significant difference between auditory memory and visual memory,
with cognitive testing which showed a significant difference between verbal/conceptual learning
and visual/perceptual learning. Benjamin overall performed better on delayed memory than on
immediate memory. This may suggest that Benjamin may need additional time to consolidate his
memory for both visual and auditory inputs. A            B a                 a                d
time to process the visual words of passage into auditory mental schemas for better access to
information. This slow processing time inhibits Benjamin from accessing visual information in a
timely manner.

Attention and Concentration
 Test                 Time                        Level
 Trails A             101 seconds                 Deficient
 Trails B             190 seconds                 Deficient

The trail making testis neuropsychological test of visual attention and task switching. It
consists of two parts in which one with just connecting numbers with ascending, and other
with switching between numbers and letters. (Average is 29 seconds for Trail A, Deficient is
greater than 78 seconds. For trail B Average is 75 seconds and deficient greater than 150
seconds.)

Benjamin performed in the deficient range suggesting difficulty with visual attention and task
switching which is hallmark of standardized testing, being to be able to accurate and efficient
between reading a passage and answering question directly related to a passage. Benjamin will
have difficulty with comprehension tasks where he will have to quickly scan over passages for
relevant information.



                                                                                                  12
VISUAL SPATIAL ATTENTION TASK (STANDARD ADMINISTRATION)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            1               EXTREMELY
                                  LOW
 TOTAL            1               LOW

VISUAL SPATIAL ATTENTION TASK (TIME AND HALF)
                  PERCENTILE      LEVEL
 LEFT             1               EXTREMELY
                                  LOW
 RIGHT            3               EXTREMELY
                                  LOW
 TOTAL            2               LOW


VISUAL SPATIAL ATTENTION TASK (DOUBLE TIME)
                  PERCENTILE      LEVEL
 LEFT             74              AVERAGE
 RIGHT            61              AVERAGE
 TOTAL            67              AVERAGE

VISUAL SPATIAL ATTENTION TASK (DOUBLE AND HALF)
                         PERCENTILE               LEVEL
  LEFT                   85                       ABOVE AVERAGE
  RIGHT                  91                       ABOVE AVERAGE
  TOTAL                  89                       ABOVE AVERAGE
The Visual Spatial Attention Task measures visual scanning and sustained attention. Also,
the client needs to be able determine vital from unimportant information, and be able to
ignore distractions. Due to Benjamin disabilities, sustained attention, and visual scanning
are difficult for him and makes it hard for him in reading long passages and discerning vital
information from distracting information in answering questions. Also, poor psychomotor
speed impinges on his ability to perform in even average range in completing these tasks.
As with all the timed tests, his scores go from extremely low range to above average when
allowing for extra time.

Social-emotional Functioning:
SOCIO-EMOTIONAL TESTING

BEHAVIOR ASSESSMENT SYSTEM FOR CHILDREN (BASC-3)



                                         T-Score Levels

                    T-Score      Clinical Scales          Adaptive Scales




                                                                                          13
                       70+      Clinically Significant             Very High

                      60-69             At-Risk                       High

                      41-59            Average                       Average

                      31-40              Low                         At-Risk

                       -30              Very Low             Clinically Significant




                                                             Description
Clinical Scales

Aggression           Tendency to do physical or emotional harm to others or property

Anxiety              Feelings of nervousness, worry and fear; the tendency to be overwhelmed by problems

Attention Problems   Tendency to be easily distracted and inability to maintain attention

                     Behavior considered odd or strange, such as appearing disconnected with one’s
Atypicality
                     surroundings

                     Socially deviant and disruptive behaviors: cheating, stealing, truancy, lying, running
Conduct Problems
                     away from home, and alcohol and drug use

Depression           Feelings of unhappiness, sadness, or stress

Hyperactivity        Overly active, difficulties taking turns, rushing through work or acting without thinking

Learning Problems    Writing, reading, math or spelling difficulty

                     To be overly sensitive and complain about relatively minor physical problems and
Somatization
                     discomforts

Withdrawal           Tendency to evade others, avoid social contact, lack of social interest

Adaptive Scales

Adaptability         The ability to adjust to changes in the environment

Functional
                     Ability to express ideas and communicate in an understandable way
Communication

Leadership           Behaviors that contribute to good community and school adaptation

                     Interpersonal skills: complimenting or encouraging others, offering help, saying “please”
Social Skills
                     and “thank you”

Study Skills         Organizational skills, study skills and turning in assignments on time

Composite Scales     Summarize problems of behavior, personality and positive behavior




                                                                                                       14
Externalizing
                            Disruptive behavior problems; tend to lead toward relationship problems
Problems

Internalizing
                            Emotional difficulties not marked by “acting-out”; inwardly focused distress
Problems

School
                            Academic difficulties, motivational, attention, learning and cognitive problems
Problems




                     Scale                   Self-Report T – Scores
         Atypicality                                  64*
         Locus of Control                            76**
         Social Stress                                68*
         Anxiety                                       59
         Depression                                    51
         Sense of Inadequacy                          65*
         Somatization                                88**
         Attention Problems                           69*
         Hyperactivity                                 56
         Sensation Seeking                             48
         Alcohol Abuse                                 55
         Social Maladjustment                          47
         Relations with Parents                       38*
         Interpersonal Relations                      32*
         Self-Esteem                                   58
                       ** = Clinical        * = At Risk

     Social/emotional functioning is consistent with his medical conditions and his diagnosis
     of Autism.




                                  SUMMARY OF RESULTS
     Benjamin has average to high average cognitive ability. Verbal/conceptual skills are
     more developed than visual/perceptual skills. Academic Testing is from average to
     superior range and with exception of academic fluency tasks which are in low range



                                                                                                              15
when extra time is not given. Auditory memory is more developed than visual memory.
Delayed memory is better than immediate memory. Benjamin has difficulty with
working memory tasks where mental control is a key feature. He has difficulty holding
something in his immediate memory and working on that information to do operation on
information. His delayed memory allows for memory consolidation. His attention and
visual scanning are viable. Benjamin performs poorly on psychomotor speed tests. His
processing speed is very poor, performing worse than 99.8% of others his age. With
additional time, his performance is greatly enhanced.

The testing results taken allow for tailored measurements of the effects of the
neuropsychological impairments evaluated such as to calculate the amount of extra time
that, for a particular testing domain and set of other contextual factors, I d    c     allow
for his exams to measure the domains they are intended to as accurately as is possible
without reflecting these adverse effects of autism. Based on the test results, this is not
identical for all formats of examination, but is higher for written composition exam
components than for multiple choice exam components.

The highest level of executive functioning is required in writing an essay which include
    a     ,    a da            a d                     c            a . B a
deficits greatly impact his ability to create and write an essay when only given standard
time. He psychomotor processing speed also impacts his ability to complete written
tasks. While answering multiple choice tests require visual scanning, sustained attention
and psychomotor speed and memory recall, it does not require planning and organization,
     a c        a    a            . B a          A       S c      D     d      ac
executive functioning particularly in planning and organization. In addition, the increase
pressure of completing a thorough essay with a huge word count is greatly hampered by
his poor psychomotor speed.

Similarly, the amount of extra time calculated to achieve this effect will vary based on
how that exam time is scheduled and would need to be adjusted if longer testing per day
than the control variable of standard length per sitting was introduced, as impairments for
these conditions will be greater the longer the standard time per sitting is for a particular
exam. While autism may be considered as an aggravating factor based on sensory
sensitivity to physical conditions, the extra time I recommend for autism is based on the
other weaknesses, and should be additive to any extra time that may be appropriate for a
distinct impairment, which would be beyond the design of the evaluations and testing
I              d        c, c a           ca      a        a d      a     a         . T
particularly important for an exam given over much longer sittings than the testing I
performed.

Benjamin suffers from numerous medical conditions which impact his daily life which is
magnified when he is under stress. Additionally, Benjamin has been lifelong diagnosed
with Autism Spectrum Disorder, which amplifies his medical conditions. People with
Autism have more difficulty with medical conditions than typically developed
individuals. There is an insistence on sameness in their environment, inflexible
adherence to routines, difficulties with transitions, and distress with small changes in



                                                                                          16
their environment. Benjamin tries to be flexible given the demands of the real world, but
it is most difficult to not know ahead of time what is coming. He becomes easily agitated
when things are not exactly like he is expecting. So, in proctoring his exam, he needs an
environment which is quiet, and not overly loaded with stimuli or undue cause for
anxiety. He is easily distracted by noise or other sensory input. T
described with his proctor in July 2018 would affect someone with autism far worse than
someone who is neurotypical. His proctor should already be aware of all of his
accommodations, which standard rules and instructions they modify, and all other
information necessary to administer the exam, should be instructed to refrain from
unnecessary conversation on the test time clock, and should have training on working
with autistic individuals. Success, with accommodations, in classroom lectures would
not equate to what Benjamin would need in a time-pressured, high-stakes examination
setting, and he should also be guaranteed assignment to a private test room.

He has hypersensitivity to sensory input to pain, temperature, noise, gas-bloat, and other
sensory discomforts associated with his medical conditions. When he is in pain or
experiencing digestive disturbances, this is exacerbated by Autism and he is unable to
focus and attend when in his mind his medical symptoms becomes beyond the pale. All
accommodations for physical disabilities, additional to those primarily for autism, should
be considered with this information in mind, and so I second the recommendation of his
PCP that the ergonomic equipment and facilities requested by his PCP be provided to
him.

His attention and concentration can not be sustained for long periods of time without
taking frequent breaks, and such stop-the-clock breaks should be timed around present
symptoms and observed effects, along with any other considerations or symptoms from
his physical medical issues, restroom needs, etc. and not be committed to a scheduled
time in advance.

For these reasons, I recommend the following accommodations to level the playing
field for Benjamin, which I believe are necessary to avoid these disability impairments
adversely impacting his testing.

Recommendations:
- 100% extra time for autism on multiple choice exam portions if daily test time limited
  to standard length and extra time scheduled over proportionally more days, and 125%
  extra time if not so limited and scheduled; additive to any extra time recommended by
  other experts for visual and/or physical impairments.

- 150% extra time for autism on written composition exam portions if daily test time
  limited to standard length and extra time scheduled over proportionally more days, and
  200% extra time if not so limited and scheduled; additive to any extra time
  recommended by other experts for visual and/or physical impairments.

- Frequent stop-the-c c b a          da B     a       d        a
  best justify it.



                                                                                        17
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM




    Appointment Details

    Notes




          Procedures
              Yehudith Assouline-Dayan, MD at 4/17/2018 11:59 PM
              Procedure Orders
              1. ANAL HIGH DEFINITION MANOMETRY [306085973] ordered by Levin, Avraham D, MD at 04/13/18
              1707
              Pre-procedure Diagnoses
              1. Hematochezia [K92.1]
              Post-procedure Diagnoses
              1. Hematochezia [K92.1]
              ANAL HIGH DEFINITION MANOMETRY


              Anorectal Manometry /Rectal Sensation /Tone /Compliance-Men Procedure Note

              Procedure Date: 4/17/2018

              Operation/Procedure: Anorectal Manometry/Rectal Sensation/Tone/Compliance [MEN]

              Indications: constipation

              Attending Staff: Judith Assouline Dayan, MD

              Referring Physician: Levin Avraham, MD.

              Description of Operation/Procedure:
              The high resolution anorectal manometry was performed using ManoScanTM system
              (Sierra Scientific Instruments, Los Angeles, CA) that has 36 channel catheter with
              sensors spaced at 1-cm intervals. After correct placement, the probe was taped to the
              perineum. After a run in period of five minutes, the patient was asked to perform anal
              squeeze maneuvers twice; party balloon inflation maneuvers twice, bearing down
              maneuvers twice. Thereafter, intermittent rectal balloon distentions were performed to
              assess rectoanal reflexes, rectal sensation and rectal compliance by distending the
              balloon in a step vise manner from 10 cc up to a maximum volume of 320 cc. The patient
              was then placed on a commode and a 60 cc balloon was inflated in the rectum and the
              patient was asked to attempt defecation to perform the simulated defecation study. After
              this, the probe was removed. Thereafter, we placed a 50 cc water filled balloon in the
              rectum and the patient was asked to expel this device in privacy on a commode.


https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 1 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Findings:
              (Normal Mean and 95% Confidence Interval shown in parenthesis)

              Anal Sphincter Pressures:
              The maximum resting pressure was 136 mmHg (72, 64-80) and this was seen at 2.5 cm
              from the anal margin. The maximum squeeze pressure was 189 mmHg (193, 175-211)
              and this was seen at 2.5 cm from the anal margin. The duration of squeeze was 30
              seconds. A sustained squeeze pressure was 150 mmHg (176, 156-196). When asked to
              blow a party balloon, the intrarectal pressure was 73 mmHg (66, 51-81) and anal
              pressure was 187 mmHg (154, 138-170). During a straining maneuver, the rectal
              pressure generated was 65 mmHg (68, 58-78), while anal residual pressure was 60
              mmHg (49, 35-63). This was consistent with Normal Type pattern of defecation. The
              sphincter length was 4.4 cm (4, 3-8-4.2).

              Rectoanal Reflexes:
              The rectoanal inhibitory reflex was normal with a minimum volume for sphincter relaxation
              of 20 cc (11, 9-20).

              Rectal Sensation:
              The patient reported first sensation at 40 cc (20, 15-25), constant sensation at 70 cc, the
              desire to defecate at 310 cc (109, 85-134), the urgency to defecate at 400cc (185, 152-
              218), and a maximum tolerable volume of 400 cc (249, 223-275).

              Rectal Compliance:
              Compliance was determined by the pressures generated during the following volume
              distentions (after correcting for intrinsic balloon wall pressures: <50 cc~18 mmHg, 50-100
              cc~16 mmHg, >100 cc~15 mmHg):

              Volume / Pressure:
              10 cc / 80 mmHg
              20 cc / 55 mmHg
              30 cc / 64 mmHg
              40 cc / 50 mmHg
              The compliance curve suggests a hypercompliance of the rectum when compared to
              normative values (adjusted for patient gender).

              Balloon Expulsion Test: The patient was able to expel a 50 cc water-filled balloon in 26
              seconds (60, 0-156).

              Simulated Defecation on the Commode: The patient showed an intrarectal pressure of
              116 mmHg and an anal residual pressure of 85 mmHg during this maneuver, consistent
              with Type III dyssynergia defecation pattern.

              COMPLICATIONS:
              None

              Impression:
              High resting pressure and normal squeeze pressure.
              A normal balloon expulsion test.
              Rectal hyposensitivity.

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 2 of 3
MyChart - Visit Summary                                                                                                           6/4/20, 4:56 AM



              Dys-synergic defecation.

              Plan:
              Findings are equivocal for pelvic floor dys-synergia. Please consider ordering a Sitz
              Maker study and or a defecogram. Follow up with Dr. Levin for discussion of result and
              management.


              Judith Assouline Dayan, MD
              Clinical Associate Professor
              Division of Gastroenterology-Hepatology
              Department of Internal Medicine
              University of Iowa Hospitals and Clinics




              Electronically signed by Yehudith Assouline-Dayan, MD at 4/19/2018 1:47 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=visits…y&submode=notes&csn=o1gf86LSGVw8sZhc1xGXUg%3d%3d&printmode=true       Page 3 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM




    FL DEFECOGRAM - Details




      Study Result
      Impression
      Impression:
      1.] Fluoroscopic findings consistent with dyssynergic defecation.


      Fluoro time: 44 seconds

      Narrative
      Procedure: FL DEFECOGRAM


      Clinical Indication: Constipation. Suspected dyssynergic defecation.


      Technique: Fluoroscopic cine barium defecogram is performed. Following
      digital rectal exam, enema tip is placed and 120 cc of barium paste is
      hand injected. Patient is placed in a seated lateral position for the
      exam.


      Comparison: None.


      Findings:
      Anorectal junction: relative to the ischial tuberosities
      Rest: 4 cm above the ischial tuberosities
      Squeeze: 4 cm above the ischial tuberosities
      Evacuation: 4 cm above the ischial tuberosities


      Anorectal angle:
      Rest: 136 degrees
      Squeeze: 124 degrees


      Normal puborectalis function. No descensus, incontinence, or anterior

https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 1 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:57 AM



      rectocele. No enterocele. The patient attempts evacuation against
      closed/ contracted ano- rectal junction; these findings representing
      dyssynergic defecation. Approximately 50% of the contrast remains in
      the the mid rectum a!er about 2 minutes of attempted evacuation.

      Component Results

                          There is no component information for this result.

      General Information
      Ordered by Avraham Levin, MD

      Resulted on 04/27/2018 6:13 PM




                                     MyChart® licensed from Epic Systems Corporation © 1999 - 2019




https://mychart.uihealthcare.org/MyChart/inside.asp?mode=labdetai…id=svEYJ3Xz97LIslgxnf0ktUBIbP7LWZVAGhBIYi4BQgE%3D&printmode=true       Page 2 of 2
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Print This Page | Close This Window
    Name: Benjamin Kohn | DOB: 12/29/1993 | MRN: 60507761 | PCP: Graham M Dresden, MD

    ANORECTAL MANOMETRY - Details
    Study Result
    Narrative
    Neshatian, Leila Neshatian, MD 12/23/2018 7:43 PM
    Patient:
    Kohn, Benjamin
    60507761 Gender: Male Procedure: ARM 2D
    DOB: 12/29/1993 Physician: Dr. Leila Neshatian
    Height: Operator: Garrett Donohue RN
    Weight: Referring Physician: Dr. Brooke Gurland
    Examination Date: 12/21/2018


    Resting Normal Squeeze Normal
    Mean Sphincter Pressure(rectal ref.)(mmHg) 75.6 Max. Sphincter
    Pressure(rectal ref.)(mmHg) 189.2
    Max. Sphincter Pressure(rectal ref.)(mmHg) 80.3 Max. Sphincter
    Pressure(abs. ref.)(mmHg) 196.6
    Mean Sphincter Pressure(abs. ref.)(mmHg) 72.4 Duration of
    sustained squeeze(sec) 16.1
    Max. Sphincter Pressure(abs. ref.)(mmHg) 77.1
    Length of HPZ(cm) 4.0
    Length verge to center(cm) 1.2

    Push(attempted defecation) Normal Balloon Inflation Normal
    Residual Anal Pressure(abs. ref.)(mmHg) 75.7 RAIR Present
    Percent anal relaxation(%) -2 First sensation(cc) 120
    Intrarectal pressure(mmHg) 18.7 Urge to defecate(cc) 180
    Rectoanal pressure di!erential(mmHg) -57 Discomfort(cc) 325
    Minimum rectal compliance 1.32
    Maximum rectal compliance 1.32



    Procedure
    The patient presented to the GI motility laboratory for a
    high-resolution anorectal manometry. A high resolution anorectal
    catheter was inserted in the rectum and positioned so that the
    proximal sensors were in the rectum and distal sensors were
    across the anorectal sphincter. Anorectal function testing was
    then performed which included assessment of resting pressure,
    squeeze, bear down, bear down with balloon inflation, rectoanal
    inhibitory reflex, cough, and compliance. Following catheter
    based testing, balloon expulsion was performed by filling an
    expulsion balloon with 50cc of warm water and allowing patient up
    to 2 minutes to expel the balloon in a private designated
    bathroom. If this attempt was unsuccessful, patient was asked to
    repeat expulsion trial with the assistance of a squatting stool.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 1 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM



    Indications
    obstructive defacation

    Interpretation / Findings
    - The anal sphincter pressure was normotensive. There was
    appropriate sphincteric augmentation that was sustained during
    squeeze.
    - There was inadequate defecatory propulsion and paradoxical
    contraction and incomplete anal sphincter relaxation consistent
    with dyssynergic defecation during bear down.
    - First sensation, urgency and discomfort to balloon distention
    were elicited at higher distention volumes than expected
    indicating sensory deficit.
    - Balloon distention revealed an intact rectoanal inhibitory
    reflex. Cough reflex was intact.
    - Patient was able to expel the rectal balloon a"er 26 seconds.

    * It is noted that normative data is not well established for
    anorectal manometry parameters. Clinical correlation is
    recommended.

    Impressions
    Findings of this high resolution anorectal manometry test are
    abnormal. There was evidence of dyssynergia and inadequate rectal
    propulsive forces at simulated defecation. However, balloon
    expulsion test was normal.
    • Consider Defecography to confirm the diagnosis of functional
    defecatory disorder if clinically indicated.

    Leila Neshatian, MD, MSC
    12/23/2018 7:42 PM




    Resting Pressure




    Squeeze #1




    Squeeze #2




    Squeeze #3




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 2 of 3
MyChart - Test Details                                                                                                               6/4/20, 4:58 AM




    Push #1




    Push #2




    Push #3




    Push #4




    Balloon Fill
    There is no component information for this result.
    General Information
    Ordered by Brooke Heidi Gurland, MD
    Resulted on 12/21/2018 9:00 AM
    Result Status: Final result
    This test result has been released by an automatic process.




https://mychart.stanfordhealthcare.org/myhealth_sso/inside.asp?mode=labdetail&eorderid=IaFj9vBzqPc6WJTl8WixXA%3D%3D&printmode=true       Page 3 of 3
U.S. Department of Justice
Civil Rights Division
Disability Rights Section




Testing Accommodations
Standardized examinations and other high-stakes tests are gateways to educational and
employment opportunities. Whether seeking admission to a high school, college, or graduate
program, or attempting to obtain a professional license or certification for a trade, it is difficult to
achieve such goals without sitting for some kind of standardized exam or high-stakes test. While
many testing entities have made efforts to ensure equal opportunity for individuals with
disabilities, the Department continues to receive questions and complaints relating to excessive
and burdensome documentation demands, failures to provide needed testing accommodations,
and failures to respond to requests for testing accommodations in a timely manner.

The Americans with Disabilities Act (ADA) ensures that individuals with disabilities have the
opportunity to fairly compete for and pursue such opportunities by requiring testing entities to
offer exams in a manner accessible to persons with disabilities. When needed testing
accommodations are provided, test-takers can demonstrate their true aptitude.

The Department of Justice (Department) published revised final regulations implementing the
ADA for title II (State and local government services) and title III (public accommodations and
commercial facilities) on September 15, 2010. These rules clarify and refine issues that have
arisen over the past 20 years and contain new and updated requirements.

Overview
This publication provides technical assistance on testing accommodations for individuals with
disabilities who take standardized exams and other high-stakes tests. It addresses the obligations
of testing entities, which include private, state, or local government entities that offer exams
related to applications, licensing, certification, or credentialing for secondary (high school),
postsecondary (college and graduate school), professional (law, medicine, etc.), or trade
(cosmetology, electrician, etc.) purposes. Who is entitled to testing accommodations, what types
of testing accommodations must be provided, and what documentation may be required of the
person requesting testing accommodations are also discussed.
What Kinds Of Tests Are Covered?
Exams administered by any private, state, or local government entity related to
applications, licensing, certification, or credentialing for secondary or postsecondary
education, professional, or trade purposes are covered by the ADA and testing
accommodations, pursuant to the ADA, must be provided.1

Examples of covered exams include:

          High school equivalency exams (such as the GED);
          High school entrance exams (such as the SSAT or ISEE);
          College entrance exams (such as the SAT or ACT);
          Exams for admission to professional schools (such as the LSAT or MCAT);
          Admissions exams for graduate schools (such as the GRE or GMAT); and
          Licensing exams for trade purposes (such as cosmetology) or professional purposes (such
          as bar exams or medical licensing exams, including clinical assessments).

What Are Testing Accommodations?
Testing accommodations are changes to the regular testing environment and auxiliary aids
and services2 that allow individuals with disabilities to demonstrate their true aptitude or
achievement level on standardized exams or other high-stakes tests.

Examples of the wide range of testing accommodations that may be required include:

          Braille or large-print exam booklets;
          Screen reading technology;
          Scribes to transfer answers to Scantron bubble sheets or record dictated notes and essays;
          Extended time;
          Wheelchair-accessible testing stations;
          Distraction-free rooms;
          Physical prompts (such as for individuals with hearing impairments); and
          Permission to bring and take medications during the exam (for example, for individuals
          with diabetes who must monitor their blood sugar and administer insulin).




1
 This document does not address how the requirements or protections, as applicable, of Title II of the
ADA, Section 504 of the Rehabilitation Act, the assessment provisions in the Elementary and Secondary
Education Act (ESEA) and the Individuals with Disabilities Education Act (IDEA), and their
implementing regulations, apply to, or interact with, the administration of state-wide and district-wide
assessments to students with disabilities conducted by public educational entities.
2
    See 28 C.F.R. §§ 36.303(b), 36.309(b)(3) (providing non-exhaustive lists of auxiliary aids and services).
                                                       2
Who Is Eligible To Receive Testing Accommodations?
Individuals with disabilities are eligible to receive necessary testing accommodations.
Under the ADA, an individual with a disability is a person who has a physical or mental
impairment that substantially limits a major life activity (such as seeing, hearing, learning,
reading, concentrating, or thinking) or a major bodily function (such as the neurological,
endocrine, or digestive system). The determination of whether an individual has a disability
generally should not demand extensive analysis and must be made without regard to any positive
effects of measures such as medication, medical supplies or equipment, low-vision devices (other
than ordinary eyeglasses or contact lenses), prosthetics, hearing aids and cochlear implants, or
mobility devices. However, negative effects, such as side effects of medication or burdens
associated with following a particular treatment regimen, may be considered when determining
whether an individual s impairment substantiall limits a major life activit .

A substantial limitation of a major life activity may be based on the extent to which the
impairment affects the condition, manner, or duration in which the individual performs the
major life activity. To be substantiall limited in a major life activit does not require that the
person be unable to perform the activity. In determining whether an individual is substantially
limited in a major life activity, it may be useful to consider, when compared to most people in
the general population, the conditions under which the individual performs the activity or the
manner in which the activity is performed. It may also be useful to consider the length of time
an individual can perform a major life activity or the length of time it takes an individual to
perform a major life activity, as compared to most people in the general population. For
example:

       The condition or manner under which an individual who has had a hand amputated
       performs manual tasks may be more cumbersome, or require more effort or time, than the
       way most people in the general population would perform the same tasks.
       The condition or manner under which someone with coronary artery disease performs the
       major life activity of walking would be substantially limited if the individual experiences
       shortness of breath and fatigue when walking distances that most people could walk
       without experiencing such effects.
       A person whose back or leg impairment precludes him or her from sitting for more than
       two hours without significant pain would be substantially limited in sitting, because most
       people can sit for more than two hours without significant pain.

A person with a history of academic success may still be a person with a disability who is
entitled to testing accommodations under the ADA. A history of academic success does not
mean that a person does not have a disability that requires testing accommodations. For
example, someone with a learning disability may achieve a high level of academic success, but
may nevertheless be substantially limited in one or more of the major life activities of reading,
writing, speaking, or learning, because of the additional time or effort he or she must spend to
read, write, speak, or learn compared to most people in the general population.




                                                 3
What Testing Accommodations Must Be Provided?
Testing entities must ensure that the test scores of individuals with disabilities accurately
reflect the indi idual s aptitude or achie ement level or whatever skill the exam or test is
intended to measure. A testing entity must administer its exam so that it accurately reflects an
individual s aptitude, achievement level, or the skill that the exam purports to measure, rather
than the individual s impairment (except where the impaired skill is one the exam purports to
measure).3

        Example: An individual may be entitled to the use of a basic calculator during exams as
        a testing accommodation. If the objective of the test is to measure one s abilit to solve
        algebra equations, for example, and the ability to perform basic math computations (e.g.,
        addition, subtraction, multiplication, and division), is secondary to the objective of the
        test, then a basic calculator may be an appropriate testing accommodation. If, however,
        the objective of the test is to measure the individual s understanding of, and ability to
        perform, math computations, then it likely would not be appropriate to permit a calculator
        as a testing accommodation.




3
  Under Section 309 of the ADA, any person (including both public and private entities) that offers
examinations related to applications, licensing, certification, or credentialing for secondary or
postsecondar education, professional, or trade purposes must offer such examinations in a place and
manner accessible to persons with disabilities or offer alternative accessible arrangements for such
individuals. 42 U.S.C. § 12189. Under regulations implementing this ADA provision, any private entity
that offers such examinations must assure that the examination is selected and administered so as to best
ensure that, when the examination is administered to an individual with a disability that impairs sensory,
manual, or speaking skills, the examination results accurately reflect the individual´s aptitude or
achievement level or whatever other factor the examination purports to measure, rather than reflecting the
individual´s impaired sensory, manual, or speaking skills (except where those skills are the factors that
the examination purports to measure). 28 C.F.R. § 36.309. Likewise, under regulations implementing
title II of the ADA, public entities offering examinations must ensure that their exams do not provide
qualified persons with disabilities with aids, benefits, or services that are not as effective in affording
equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of
achievement as that provided to others, 28 C.F.R. § 35.130(b)(1)(iii), and may not administer a licensing
or certification program in a manner that subjects qualified individuals with disabilities to discrimination
on the basis of disability. 28 C.F.R. § 35.130(b)(6). Both the title II and title III regulations also require
public and private testing entities to provide modifications and auxiliary aids and services for individuals
with disabilities unless the entity can demonstrate an applicable defense. 28 C.F.R. §§ 35.130(b)(7),
35.160(b), 35.164; 28 C.F.R. §§ 36.309(b)(1)(iv-vi), (b)(2), 36.309(b)(3).

                                                      4
What Kind Of Documentation Is Sufficient To Support A
Request For Testing Accommodations?
All testing entities must adhere to the following principles regarding what may and may not be
required when a person with a disability requests a testing accommodation.

       Documentation. Any documentation if required by a testing entity in support of a
       request for testing accommodations must be reasonable and limited to the need for
       the requested testing accommodations. Requests for supporting documentation should
       be narrowly tailored to the information needed to determine the nature of the candidate s
       disability and his or her need for the requested testing accommodation. Appropriate
       documentation will vary depending on the nature of the disability and the specific testing
       accommodation requested.

       Examples of types of documentation include:

            Recommendations of qualified professionals;
            Proof of past testing accommodations;
            Observations by educators;
            Results of psycho-educational or other professional evaluations;
            An applicant s history of diagnosis; and
            An applicant s statement of his or her history regarding testing accommodations.

       Depending on the particular testing accommodation request and the nature of the
       disability, however, a testing entity may only need one or two of the above documents to
       determine the nature of the candidate s disabilit and his or her need for the requested
       testing accommodation. If so, a testing entity should generally limit its request for
       documentation to those one or two items and should generally evaluate the testing
       accommodation request based on those limited documents without requiring further
       documentation.

       Past Testing Accommodations. Proof of past testing accommodations in similar test
       settings is generally sufficient to support a request for the same testing
       accommodations for a current standardized exam or other high-stakes test.

           Past Testing Accommodations on Similar Standardized Exams or High-Stakes
           Tests. If a candidate requests the same testing accommodations he or she previously
           received on a similar standardized exam or high-stakes test, provides proof of having
           received the previous testing accommodations, and certifies his or her current need
           for the testing accommodations due to disability, then a testing entity should
           generally grant the same testing accommodations for the current standardized exam
           or high-stakes test without requesting further documentation from the candidate. So,
           for example, a person with a disability who receives a testing accommodation to sit
           for the SAT should generally get the same testing accommodation to take the GRE,
           LSAC, or MCAT.


                                                5
            Formal Public School Accommodations. If a candidate previously received
            testing accommodations under an Individualized Education Program (IEP)4 or a
            Section 504 Plan,5 he or she should generally receive the same testing
            accommodations for a current standardized exam or high-stakes test. If a
            candidate shows the receipt of testing accommodations in his or her most recent IEP
            or Section 504 Plan, and certifies his or her current need for the testing
            accommodations due to disability, then a testing entity should generally grant those
            same testing accommodations for the current standardized exam or high-stakes test
            without requesting further documentation from the candidate. This would include
            students with disabilities publicly-placed and funded in a private school under the
            IDEA or Section 504 placement procedures whose IEP or Section 504 Plan addresses
            needed testing accommodations.

                Example. Where a student with a Section 504 Plan in place since middle school
                that includes the testing accommodations of extended time and a quiet room is
                seeking those same testing accommodations for a high-stakes test, and certifies
                that he or she still needs those testing accommodations, the testing entity
                receiving such documentation should generally grant the request.

            Private School Testing Accommodations. If a candidate received testing
            accommodations in private school for similar tests under a formal policy, he or
            she should generally receive the same testing accommodations for a current
            standardized exam or high-stakes test. Testing accommodations are generally
            provided to a parentally-placed private school student with disabilities pursuant to a
            formal policy and are documented for that particular student. If a candidate shows a
            consistent history of having received testing accommodations for similar tests, and
            certifies his or her current need for the testing accommodations due to disability, then
            a testing entity should generally grant those same testing accommodations for the
            current standardized exam or high-stakes test without requesting further
            documentation from the candidate.

                Example. A private school student received a large-print test and a scribe as
                testing accommodations on similar tests throughout high school pursuant to a
                formal, documented accommodation policy and plan. Where the student provides
                documentation of receiving these testing accommodations, and certifies that he or
                she still needs the testing accommodations due to disability, a testing entity
                should generally grant the candidate s request for the same testing
                accommodations without requesting further documentation.

        First Time Requests or Informal Classroom Testing Accommodations. An absence
        of previous formal testing accommodations does not preclude a candidate from

4
 An IEP contains the special education and related services and supplementary aids and services
provided to an eligible student with a disability under Part B of the IDEA, 20 U.S.C. §§ 1400 et seq. and
34 C.F.R. part 300.
5
 A Section 504 Plan could contain the regular or special education and related aids and services provided
pursuant to section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and 34 C.F.R. part 104.
                                                    6
receiving testing accommodations. Candidates who are individuals with disabilities
and have never previously received testing accommodations may also be entitled to
receive them for a current standardized exam or high-stakes test. In the absence of
documentation of prior testing accommodations, testing entities should consider the
entirety of a candidate s history, including informal testing accommodations, to
determine whether that history indicates a current need for testing accommodations.

   Example. A high school senior is in a car accident that results in a severe
   concussion. The report from the treating specialist says that the student has post-
   concussion syndrome that may take up to a year to resolve, and that while his brain is
   healing he will need extended time and a quiet room when taking exams. Although
   the student has never previously received testing accommodations, he may
   nevertheless be entitled to the requested testing accommodations for standardized
   exams and high-stakes tests as long as the post-concussion syndrome persists.

   Example. A student with a diagnosis of ADHD and an anxiety disorder received
   informal, undocumented testing accommodations throughout high school, including
   time to complete tests after school or at lunchtime. In support of a request for
   extended time on a standardized exam, the student provides documentation of her
   diagnoses and their effects on test-taking in the form of a doctor s letter; a statement
   explaining her history of informal classroom accommodations for the stated
   disabilities; and certifies that she still needs extended time due to her disabilities.
   Although the student has never previously received testing accommodations through
   an IEP, Section 504 Plan, or a formal private school policy, she may nevertheless be
   entitled to extended time for the standardized exam.

Qualified Professionals. Testing entities should defer to documentation from a
qualified professional who has made an individualized assessment of the candidate
that supports the need for the requested testing accommodations. Qualified
professionals are licensed or otherwise properly credentialed and possess expertise in the
disability for which modifications or accommodations are sought. Candidates who
submit documentation (such as reports, evaluations, or letters) that is based on careful
consideration of the candidate by a qualified professional should not be required by
testing entities to submit additional documentation. A testing entity should generally
accept such documentation and provide the recommended testing accommodation
without further inquiry.

   Reports from qualified professionals who have evaluated the candidate should take
   precedence over reports from testing entity reviewers who have never conducted the
   requisite assessment of the candidate for diagnosis and treatment. This is especially
   important for individuals with learning disabilities because face-to-face interaction is
   a critical component of an accurate evaluation, diagnosis, and determination of
   appropriate testing accommodations.

   A qualified professional s decision not to provide results from a specific test or
   evaluation instrument should not preclude approval of a request for testing
   accommodations where the documentation provided by the candidate, in its entirety,
   demonstrates that the candidate has a disability and needs a requested testing
                                        7
            accommodation. For example, if a candidate submits documentation from a qualified
            professional that demonstrates a consistent history of a reading disorder diagnosis and
            that recommends the candidate receive double time on standardized exams based on a
            personal evaluation of the candidate, a testing entity should provide the candidate
            with double time. This is true even if the qualified professional does not include
            every test or subtest score preferred by the testing entity in the psychoeducational or
            neuropsychological report.

How Quickly Should A Testing Entity Respond To A
Request For Testing Accommodations?
A testing entity must respond in a timely manner to requests for testing accommodations so
as to ensure equal opportunity for individuals with disabilities. Testing entities should
ensure that their process for reviewing and approving testing accommodations responds in time
for applicants to register and prepare for the test.6 In addition, the process should provide
applicants with a reasonable opportunity to respond to any requests for additional information
from the testing entity, and still be able to take the test in the same testing cycle. Failure by a
testing entity to act in a timely manner, coupled with seeking unnecessary documentation, could
result in such an extended delay that it constitutes a denial of equal opportunity or equal
treatment in an examination setting for persons with disabilities.

How Should Testing Entities Report Test Scores for Test-
Takers Receiving Disability-Related Accommodations?
Testing entities should report accommodated scores in the same way they report scores
generally. Testing entities must not decline to report scores for test-takers with disabilities
receiving accommodations under the ADA.

Flagging policies that impede individuals with disabilities from fairly competing for and
pursuing educational and employment opportunities are prohibited by the ADA.
  Flagging is the polic of annotating test scores or otherwise reporting scores in a manner that
indicates the exam was taken with a testing accommodation. Flagging announces to anyone
receiving the exam scores that the test-taker has a disability and suggests that the scores are not
valid or deserved. Flagging also discourages test-takers with disabilities from exercising their
right to testing accommodations under the ADA for fear of discrimination. Flagging must not be
used to circumvent the requirement that testing entities provide testing accommodations for
persons with disabilities and ensure that the test results for persons with disabilities reflect their
abilities, not their disabilities.

To view model testing accommodation practices and for more information about the ADA,
please visit our website or call our toll-free number:


6
  Testing entities must offer examinations to individuals with disabilities in as timely a manner as offered
to others and should not impose earlier registration deadlines on those seeking testing accommodations.
                                                     8
       ADA Website: www.ADA.gov
       ADA Information Line: 800-514-0301 (Voice) and 800-514-0383 (TTY); M-W, F 9:30
       a.m. 5:30 p.m., Th 12:30 p.m. 5:30 p.m. (Eastern Time)
       Model Testing Accommodation Practices Resulting From Recent Litigation:
       http://www.ada.gov/lsac_best_practices_report.docx

For persons with disabilities, this publication is available in alternate formats.

Duplication of this document is encouraged.




                                                  9
  The Americans with Disabilities Act authorizes the Department of Justice (the Department) to
provide technical assistance to individuals and entities that have rights or responsibilities under the
 Act. This document provides informal guidance to assist you in understanding the ADA and the
                                     Department's regulations.


 This guidance document is not intended to be a final agency action, has no legally binding effect,
  and may be rescinded or modified in the Department’s complete discretion, in accordance with
 applicable laws. The Department’s guidance documents, including this guidance, do not establish
legally enforceable responsibilities beyond what is required by the terms of the applicable statutes,
                            regulations, or binding judicial precedent.
                          Final Report of the Be    P ac ice   Panel

                                      January 26, 2015

                                    Ruth Colker, J.D.
      Heck- Fa   Memorial Chair in Constitutional Law and Distinguished University
               Professor, Moritz College of Law, The Ohio State University

                                  Charles Golden, Ph.D.
        Professor, Center for Psychological Studies, Nova Southeastern University

                                    Shelby Keiser, M.S.1
                              President, Keiser Consulting, LLC

                                  Nancy Mather, Ph.D.
      Professor, Department of Disability and Psychoeducational Studies, College of
                           Education, University of Arizona

                                      Nicole Ofiesh, Ph. D.
    Nicole Ofiesh, Ph.D., LLC; Sr. Research Associate, Schwab Learning Center, Stanford
                                          University

        On May 29, 2014, Judge Edward M. Chen approved the Consent Decree between the
California Department of Fair Employment and Housing DFEH the United States of
America and the Law School Admission Council, Inc. LSAC Case No. CV 12- 1830- EMC.
The Consent Decree resolves lawsuits filed by DFEH and the United States of America
alleging that LSAC discriminated against individuals with disabilities who take, or seek to
take, the Law School Admission Test LSAT with testing accommodations, in violation of
the Americans with Disabilities Act ("ADA"). Among other requirements, the Consent
Decree provides that LSAC shall implement best practices as established by a panel of
experts to be agreed upon by the pa ie (Consent Decree (ECF 203), ¶ 7). It charges the
panel with examining LSAC existing testing accommodation practices and establishing
best practices that comport with the requirements of the ADA. (Id. at ¶ 7(b)- (c)). The
Consent Decree also provides that the Panel shall complete its written report within six
(6) months after the fifth Panel member has been appoin ed but could seek addi ional
time if necessary to complete its epo    (Id. at ¶ 7(d)). The fifth Panel member was
appointed on June 25, 2014.

        As required by the Consent Decree, the Panel provided the Parties with an
opportunity to present their views at a meeting held on August 7, 2014. The Panel also set
benchmarks at our meeting held on August 11, 2014. In accordance with those
benchmarks, the Panel requested, and the parties approved, an extension of the submission
of the final written report to January 31, 2015.


1   A Minority Report by Shelby Keiser is attached as a separate document.


                                            1
        The Consent Decree states that the Panel shall gi e each of the Parties an
opportunity to comment in writing on the Panel draft Best Practices at least two (2)
weeks prior to the issuance of a final epo    (Consent Decree, ¶ 7(d)). The Panel shared a
draft report with the Parties on December 12, 2014 and provided them until January 8,
2015 to provide feedback. The Panel revised the report after reviewing comments from
both parties.

       The Consent Decree provides: The Panel shall determine how many of the five
Panel members must agree on each Best Practice in order for it to be imposed as a Best
P ac ice (Consent Decree, ¶ 7(b)) The Panel agreed to try to attain consensus, where
possible, and, if consensus could not be attained, to seek agreement from at least four Panel
members. All of the recommendations contained in this report under the heading
 Re ol ion of the Ten Issues by the Best Practices Panel have been approved by at least
four Panel members and are Be P ac ice as defined in the Consent Decree. LSAC must
implement each of them.

       The Consent Decree specifies ten issues for the Panel to resolve and states: he
Panel shall clearly and expressly state in writing whether each Best Practice is already
being followed by LSAC or needs to be implemented by LSAC (Consent Decree, ¶ 7(b)).
This Report reflects the Panel recommendations with respect to the ten issues that we
were charged to address. For each issue, we first describe LSAC current practice. These
descriptions are based on our review of LSAC written submission to the Panel, the written
material that they provide to candidates on their website, and the Panel interviews with
LSAC staff. In addition, we reviewed information that we gathered from involved parties
and other testing entities. Following our description of LSAC current practices, we make
recommendations that, under the terms of the Consent Decree, are binding on LSAC.

       During preparation of this Report, the Panel complied with the Consent Dec ee
requirements regarding ex parte communications. The Consent Decree provides that the
Panel may engage in e parte comm nica ion but that Indi id al Panel members shall
not engage in any ex parte communications without the knowledge and approval of all
other Panel membe       (Consent Decree, ¶ 7(e)). Finally, the Consent decree provides:
 The Panel shall disclose to the Parties prior to the issuance of its final report all individuals
with whom the Panel or any of its members have communicated, the Panel members
participating in the communication(s), and the date(s) of such communication(s), but it
need not disclose the substance of such comm nica ion           (Id.) All Panel members
approved each ex parte communication. The Panel complied with the ex parte
communication recording- keeping requirement. The Panel provided a draft ex parte
communication log to the Parties on January 13, 2015 and revised it in light of the Pa ie
corrections. The final ex parte communication log is attached to this document

      The Panel has developed these recommendations with the hope that the
implementation of these recommendations will exceed the lifetime of this Consent Decree.
The Panel respectfully requests that LSAC allows us to meet with the LSAC Board, or a
committee of the Board, to present these Best Practices so that the Board will understand
why the Panel believes that LSAC should immediately implement these recommendations,


                                             2
why these recommendations should survive the duration of the Consent Decree, and how
these recommendations can facilitate a climate change within LSAC to be more supportive
of the rights of candidates with disabilities.

                Resolution of the Ten Issues by the Best Practices Panel

1. Diversification. The Panel shall provide LSAC with recommendations on how to
diversify its expert consultants, in terms of numbers and areas of expertise, which
LSAC shall implement.

Current Practice

       LSAC relies on expert consultants on what it describes as a pe iodic basis. In
recent years, it has relied on two outside consultants one clinical psychologist and one
ophthalmologist.

Panel Recommendation

      In response to Issue 3, the Panel has set forth criteria that LSAC shall use to retain
reviewers, including outside consultants.

        In response to Issue 8, the Panel recommends an automatic review by one or two
outside consultants of all applications for testing accommodation requests that are not
approved in full by LSAC. Based on the data provided to the Panel by LSAC, we believe that
LSAC may need to send approximately 300 files to outside consultants if it continues its
current rate of not fully approving testing accommodation requests during each testing
cycle. It appears that the following figures reflect the percentage of applications for testing
accommodations received for the various disability categories: ADHD (32 %), LD (23 %),
neurological (11 %), visual (10 %), physical (10 %), psychological (7 %), hearing (1 %),
and other/medical (6 %), with some candidates having more than one of these physical or
mental impairments.

        In light of the anticipated number of applications for testing accommodations, and
the likely rate of denial for these groups, we recommend that LSAC have a list of 25-
outside consultants. As a whole, these outside reviewers would have expertise in each of
these areas and would be available to provide a timely review of testing accommodation
requests. In making this recommendation, we reviewed the practices of other testing
entities, which have an equivalent list of outside reviewers. These entities maintain the list
with a designation by each reviewer of his or her various areas of expertise. It is expected,
based on our review of other testing en i ie practices, that many of the reviewers retained
by other testing entities would be well qualified to review many different types of requests
for testing accommodations.

2. Documentation. The Panel shall consider and establish the type and scope of
appropriate documentation that may be requested from candidates whose requests
fall under Paragraphs 5(b)- (d) [of the Consent Decree]. The Panel shall include in its


                                            3
consideration the documentation requirements for candidates who have received
some of their requested testing accommodations for a standardized examination
related to applications for post- secondary admission but who request additional
testing accommodations, or in excess of double time, for the LSAT, consistent with
the terms of Paragraph 5(b) [of the Consent Decree].

Current Practice

       LSAC has documentation guidelines for each major disability category on its
website. These guidelines seek to establish that an individual has: (1) been diagnosed with
a mental or physical impairment; (2) is substantially limited, compared to most people, in a
major life activity relevant to taking the LSAT as a result of this physical or mental
impairment; and (3) requires testing accommodations to address his or her specific
functional limitations (with a rationale and objective basis for the testing accommodations
requested).

Panel Recommendation

        The Panel believes that LSAC documentation requirements are excessive for most
candidates who seek testing accommodations on the LSAT and inconsistent with the
documentation guidelines of other national testing entities. For example, LSAC has lengthy
documentation requirements for candidates who have a learning disability and seek extra
time as an accommodation.2 These documentation requirements specify certain diagnostic
tests that a professional should administer to support a request for testing
accommodations. By contrast, other testing entities, such as ACT, provide general
guidelines, which are consistent with professionally recognized criteria, without specifying
discrete test instruments.3 It is the expectation of the Panel that qualified professionals who
provide documentation consistent with our Best Practices will use such criteria as a basis
for their recommendation. There is no need for the Panel to be specific beyond that
requirement because the qualified professional is typically the person in the best position to
determine which diagnostic instruments are appropriate for a particular individual.

       By lessening the documentation requirements and implementing minimum
standards for granting testing accommodation requests, as stated in response to Issue 5,
LSAC staff can approve requests for testing accommodations on a more streamlined basis.
As discussed below, the Panel recommends that close investigation of a testing
accommodation request need only take place for those candidates who fall into what the
Panel describes as ca ego       (i.e., candidate without a visual impairment who requests
more than 50% extra time, or candidate with a visual impairment who requests more than
100% extra time). This streamlined process is consistent with the ADA requirement that
  he question of whether an indi id al impairment is a disability under the ADA should



2    See http://www.lsac.org/docs/default- source/jd- docs/guidelinescognitive- non.pdf.
3   See http://www.act.org/aap/pdf/ACT- Policy- for- Documentation.pdf.


                                             4
not demand extensive anal i      4


        Further, the Panel believes that LSAC use of the compa ed to most people rule
has resulted in insufficient attention to the condi ion manner, or d a ion under which a
candidate completes a major life activity. Assessing the condition, manner, or duration
under which a major life activity can be performed may include consideration of the
difficulty, effort, or time required to perform a major life activity; pain experienced when
performing a major life activity; the length of time a major life activity can be performed;
and/or the way an impairment affects the operation of a major bodily function. (See 29
C.F.R. 1630.2(j)(4)(i) and (ii)). As discussed in response to Issue 8, the Panel believes that it
is important for individuals who have average overall reading abilities to be eligible to
receive testing accommodations on the LSAT without excessive documentation
requirements if, for example, the manner in which they read is impaired as compared to
the general population, thus qualifying them for coverage under the ADA as individuals
with a disability.

       The Panel recommends that the required level of documentation shall depend upon
the nature of the request for testing accommodations from the candidate. The Panel has
found that LSAC frequently denies requests for testing accommodations because it
considers documentation to be incomplete. The Panel recommends that LSAC shall
consider a file to be complete if it meets the documentation requirements of at least one of
the categories noted below, although a candidate may seek testing accommodations under
more than one of these categories. LSAC will need to revise its documentation forms to
comply with these recommendations.

       The Panel has divided testing accommodation requests into three categories:5

       (1) candidate has a disability and requests a testing accommodation that does not
           modify the amount of time permitted to respond to the questions in each test
           section, such as permission to bring in food, take stop- the- clock breaks, have
           additional breaks between sections, or take the exam in a quiet area;

       (2) candidate does not have a visual impairment and requests up to 50% extra time,
           or candidate has a visual impairment and requests up to 100% extra time;

       (3) candidate does not have a visual impairment and requests more than 50% extra
           time, or candidate has a visual impairment and requests more than 100% extra
           time.

4 It is also consistent with how other testing entities evaluate requests for testing
accommodations. See, e.g., http://www.act.org/aap/pdf/ACT-
TestAccommodationsChart.pdf.
5 Dividing requests into these kinds of categories based on the nature of the

accommodation requested by the candidate is consistent with the practice of other national
testing entities. See, e.g., http://www.actstudent.org/regist/disab/;
https://www.ets.org/disabilities/test_takers/request_accommodations/.


                                             5
Category (1): Candidates should comply with these documentation requirements to
request testing accommodations other than extra time. These requests may be made in
addition to requests for extra time. If the candidate requests extra time then the candidate
must comply with the documentation requirements for categories (2) or (3).

       (a) Examples include, but are not limited to:
              assignment to a wheelchair- accessible room
              separate testing room
              large type test booklet (18 pt.)
              marking responses in the test booklet
              permission for food, drink, or medical supplies in the test room
              extra breaks between sections
              stop- the- clock breaks within a testing section
              seating near the front of the room
              sign language interpreter to sign spoken instructions
              printed copy of spoken instructions with visual notification of start time,
              remaining, and stop times
              special equipment or furniture
       (b) Documentation required:
              evidence of a disability from a qualified professional6 who examined the
              candidate any time after the candidate reached the age of 137, and
              a statement that provides a reasonable explanation for why the candidate
              needs the testing accommodation to best ensure that the LSAT results
              accurately reflect the aptitude or achievement level of the candidate. The
              candidate may provide this statement. More than one statement may be
              provided in support of the request for testing accommodation.

       The type of acceptable documentation is described in response to Issue 5, Part I.

       (c) If a candidate meets these documentation requirements, which are not intended

6 Throughout this report, our reference to evidence from a q alified p ofe ional means
that the p ofe ional report will conform to the standards of his or her profession.
7 The Panel selected age 13 as the cut- off for documentation so that candidates seeking

testing accommodations under this rule are treated comparably to candidates who seek
testing accommodations under Paragraph 5(a) of the Consent Decree. Paragraph 5(a)
candidates are able to receive testing accommodations comparable to what they received
on the ACT or SAT, possibly on the basis of documentation from age 13. This cut- off is also
consistent with the awareness of other testing entities that individuals with longstanding
disabilities need not have more current documentation to justify testing accommodations.
For example, ETS provides that certain basic accommodations, such as time and one- half,
can be obtained with documentation that is older than five years. See
https://www.ets.org/disabilities/documentation/documenting_learning_disabilities/#basi
c. This foo no e justification for the age 13 cut- off explains its use throughout this report.


                                            6
       to be extensive, and provides a reasonable explanation for why these testing
       accommodations are necessary to best ensure that the LSAT results accurately
       reflect the aptitude or achievement level of the candidate, then LSAC shall approve
       the requested testing accommodations, without requiring the candidate to provide
       additional information.

Category 2: Candidates should comply with these documentation requirements if they do
not have a visual impairment and request up to 50 % extra time, or if they have a visual
impairment, which requires taking the test in an alternative format, and request up to 100
% extra time.8

       (a) Documentation required:
              evidence of a disability from a qualified professional who examined the
              candidate any time after the candidate reached the age of 13, and
              a statement that provides a reasonable explanation for why the candidate
              needs the testing accommodation to best ensure that the LSAT results
              accurately reflect the aptitude or achievement level of the candidate. The
              candidate may provide this statement. More than one statement may be
              provided in support of the request for testing accommodation. The
              statement should be supported with appropriate data or other relevant
              information in support of the request.

       The type of acceptable documentation is described in response to Issue 5, Part I.

       (b) If a candidate meets these documentation requirements, which are not intended
          to be extensive, and provides a reasonable explanation for why these testing
          accommodations are necessary to best ensure that the LSAT results accurately
          reflect the aptitude or achievement level of the candidate, then LSAC shall
          approve the requested testing accommodations, without requiring the candidate
          to provide additional information.

Category 3: Candidates should comply with these documentation requirements if they do
not have a visual impairment and request more than 50% extra time, or candidate has a
visual impairment, which requires taking the test in an alternative format, and requests
more than 100% extra time.
        (a) Documentation required:
               evidence of a disability from a qualified professional who examined the
               candidate any time after the candidate reached the age of 13, and
               a statement that provides a reasonable explanation for why the candidate
               needs the testing accommodation to best ensure that the LSAT results
               accurately reflect the aptitude or achievement level of the candidate. The


8The expectation that candidates who have a severe visual impairment will need 100 %
extra time to complete the examination is consistent with the practice of other testing
entities. See, e.g., https://www.ets.org/disabilities/test_takers/disability_documentation/.


                                           7
              candidate may provide this explanation. More than one statement may be
              provided in support of the request for testing accommodation. The statement
              should explain why more than 50% extra time is necessary so that the
              candida e test results accurately reflect his or her aptitude or achievement
              levels. The statement should be supported with appropriate data or other
              relevant information in support of the request.

       The type of acceptable documentation is described in response to Issue 5, Part II,
       Standards for Determining More Than Fifty Percent Extra Time.

       (b) If a candidate meets these documentation requirements, which are not intended
           to be extensive, and provides a reasonable explanation for why these testing
           accommodations are necessary to best ensure that the LSAT results accurately
           reflect the aptitude or achievement level of the candidate, then LSAC shall
           approve the requested testing accommodations, without requiring the candidate
           to provide additional information.

3. Reviewers. The Panel shall consider and establish the appropriate qualifications
for persons, such as LSAC staff and/or outside consultants, who make substantive
adverse decisions on requests for testing accommodations.

Current Practice

       LSAC currently has one staff person who does the preliminary review of all files, and
a second staff person who makes the final determination. The first- level reviewer has a
master- level degree in special education; the final reviewer has a Ph.D. in clinical
psychology. The outside consultants include an ophthalmologist and a clinical
psychologist.

Panel Recommendation

General Reviewer Qualifications

         Reviewers shall have a wide range of disability expertise to address the
diverse needs of the test taker population, as described in response to Issue 1. Examples of
professions of potential reviewers include: disability service providers, special education
faculty members, school psychologists, clinical psychologists, medical doctors, learning
disability specialists, and neuropsychologists in private practice. Reviewers should have
racial, cultural, and geographic diversity. Each member shall possess a graduate degree in
a field related to the impairment that is the basis for the accommodation request that is
being reviewed (e.g., clinical psychology, school psychology, special education, speech and
language, ophthalmology, physical impairments) and the following:

          Knowledge of the provisions of the Americans with Disabilities Act, as amended
          (ADA, 2008)



                                           8
           At least five years of clinical, teaching, or research experience in (a) diagnosis and
           treatment of the relevant disability(ies) in his/her areas of expertise and (b)
           determination of appropriate testing accommodations related to the specific
           functional limitations associated with the type of disability(ies)

           Knowledge of documentation needed to support a disability in the relevant
           disability area and experience with different testing accommodations to mitigate
           typical limitations

           Knowledge of a wide variety of test instruments through graduate level
           coursework and job experience relevant to the disability specialty area

           Familiarity with professionally recognized diagnostic criteria appropriate to his
           or her areas of expertise

           Knowledge of how the disability may affect functioning in school, work, testing
           situations, and home

 4. Qualified Professionals. The Panel shall determine whether more than one
 qualified professional should review a documented request for testing
 accommodations before LSAC may deny the request in whole or in part.

 Current Practice

      Currently, one master- level staff person reviews a file, and makes a preliminary
recommendation, before a doctoral- level staff person makes a final determination. The
doctoral- level staff person has the discretion to seek advice from an outside consultant before
making the final determination although such consultation is rare. In some cases, the
doctoral- level staff person consults with LSAC legal counsel before a candida e testing
accommodation request is not approved in full.

 Panel Recommendation

        As discussed in response to Issue 8, the Panel recommends that all applications for
 testing accommodations that are not granted in full must be reviewed by one or two
 outside consultants.

 5. Criteria and guidelines for reviewers. The Panel shall consider and establish
 criteria and guidelines for use by persons who review or evaluate testing
 accommodation requests.




                                             9
Current Practice

       In its submission, LSAC stated: he criteria and guidelines provided to individuals
who substantively evaluate accommodation requests should be kept general and fle ible
Review should be foc ed on whether the individual seeking accommodations has a
functional impairment that causes a substantial limitation in a major life activity relevant to
taking the LSAT, and, if so, whether the accommodations the candidate requested, and/or
some other accommodations, would be appropriate to address the candida e functional
impai men

Panel Recommendation

        In its submission to the Panel, the United States Department of Justice DOJ
asserted, and the Panel found, that LSAC provides no guidance to its outside consultants
who might be hired to assist with a review of a candida e file. By contrast, the Panel has
recommended that LSAC shall have criteria and standards that comply with federal law and
are consistent with the professional standards for diagnosing and accommodating various
disabilities.

        The Panel recommends that the granting of testing accommodations be a step- by-
step process. The first step is to establish that the candidate is an individual with a
disability under the ADA (2008). Under the relevant ADA Guidance, a testing entity, such as
LSAC, should accept, without further inquiry, doc men a ion provided by a qualified
professional who has made an individualized assessment of a candidate that supports the
need for the modification, accommodation, or aid eq e ed and provide the testing
accommodation. See 28 C.F.R. pt. 36, app. A, at 795. Repo from experts who have
personal familiarity with the candidate should take precedence over those from, for
example, reviewers for testing agencies, who have never personally met the candidate or
conducted the requisite assessments for diagnosis and ea men Id. at 796.

        Despite this Guidance, LSAC has rejected requests for testing accommodations even
in cases where there is a clear history of the existence of a disability and the provision of
prior testing accommodations. The Panel recommends that for individuals with a history of
diagnosis of a disability, as well as for those more recently diagnosed with a disability, the
existence of a disability shall be accepted if a qualified professional made the diagnosis and
the candida e documentation meets the recommended standards detailed below. A
 q alified p ofe ional is a person who is licen ed or otherwise properly credentialed and
possess[es] expertise in the disability for which modifications or accommodations are
 o gh 28 C.F.R. pt. 36, app. A, at 784. Those standards require that a failure to have a
prior diagnosis of a disability shall not be used as a reason to conclude that the candidate
does not presently have a disability.

      The second step involves the determination of what testing accommodation(s)
should be provided. Under the relevant ADA regulations, test entities must give


                                            10
 con ide able weight to documentation of past [testing accommodations] received in
similar testing i a ion The Consent Decree provides, and the Panel concludes it is a
Best Practice, for LSAC to provide the equivalent testing accommodation(s) to an individual
who has been previously provided such accommodations on a standardized examination,
such as the ACT or SAT, so long as the individual continues to have a disability.

        The Panel review of sample files and interviews with LSAC staff suggests that LSAC
staff does not give adequate weight to prior testing accommodations received by a
candidate if the candidate was not previously provided testing accommodations on
standardized examinations. The Panel recognizes that prior testing accommodations, such
as extra time on university examinations, may have been in a somewhat different context
or even for a somewhat different purpose. Nonetheless, the Panel concludes that an
established history of testing accommodations shall presumptively support the request for
the provision of similar testing accommodations on the LSAT. It shall be the role of the
LSAC reviewer(s) to look for evidence that supports the candida e request for testing
accommodations, rather than to look for evidence that denies the candida e request. The
Panel found, based on its review of sample files, that LSAC current practices especially
disadvantage candidates who may have a history of testing accommodations at their
university but who have not been required to take a nationally standardized examination to
attain admission to their university.

        Finally, the Panel review of sample files and interviews with LSAC staff reveals that
LSAC sometimes rejects requests for testing accommodations from individuals who do not
request additional time, but rather request a testing accommodation to support specific
physical or medical needs. The Panel concludes that, once the candidate documents that he
or she has a disability and requests a testing accommodation, LSAC shall presumptively
grant testing accommodation requests that do not involve requests for extended time. For
example, LSAC should rarely, if ever, second- guess a request by an individual with diabetes
to have food available while testing; a request by an individual with ADHD for a quiet
testing environment, extra breaks or stop- the- clock breaks; a request by an individual with
irritable bowel disease to have stop- the- clock breaks to use the restroom; or a request by
an individual with a writing impairment or visual impairment to have a large- print test
book or record answers directly on the exam instead of using a Scantron answer sheet.

        In the materials that follow, the Panel sets forth Best Practices for the two- step
process. First, we provide criteria for establishing whether or not a candidate has a
disability Pa I below). Second, we provide criteria for determining whether LSAC
should approve the candida e request for testing accommodations Pa II below). To
facilitate this review, we have placed the candida e request into various, appropriate
categories.

       All reviewers shall begin the process with the presumption that the testing
accommodation request is justified. In cases where a reviewer does not approve all of a
candida e requests for testing accommodations, the reviewer must provide a specific
written explanation in support of that determination. In cases where the reviewer
concludes there is a lack of documentation, the reviewer shall provide a clear statement of


                                           11
what additional documentation is necessary so that the request for testing accommodation
could be considered in the future. In addition, reviewers shall use criteria related to
specific disabilities when determining testing accommodations. Nothing in these criteria or
standards prevents the reviewer from using his or her professional judgment, but these
decisions must be clearly explained in detail.

       The following is a roadmap for the two- step process that reviewers must use in
evaluating requests for testing accommodations.

                       PART I: Does the candidate have a disability?

       1. Does the candidate have a record of a disability?

              a. Because deference should be given to the documentation from qualified
                 professionals who have previously examined the candidate, adequate
                 documentation of a disability, any time after the candidate reached the age
                 of 13, shall include, but is not limited, to:

                     i. Documentation of disability in previous Individualized Education
                        Program (IEP).9 It is the recommendation of the Panel that
                        candidates previously found to have a disability under the IDEA by
                        their school district will be found to have a disability. A failure to
                        use particular technical terms, such as dyslexia or ADHD, is not a
                        reason to conclude there is no documentation of a disability when
                        the documentation reflects the candidate has a history of a
                        disability and the use of testing accommodations.

                     ii. Documentation of disability in previous Section 504 Plan.10 It is the
                         recommendation of the Panel that candidates found to have a
                         disability under Section 504 by their school district or university
                         will be found to have a disability.

                     iii. Documentation of disability in previous Summary of Performance.
                          It is the recommendation of the Panel that candidates with a
                          Summary of Performance pursuant to IDEA will be found to have a
                          disability.

                     iv. Documentation of disability in previous Private School Formal
                         Written Plan. Because the Private School concluded a testing
                         accommodation is appropriate, it is the recommendation of the


9 An IEP describes the special education and related aids and services provided under the
Individuals with Disabilities Education Act (IDEA).
10 A Section 504 Plan specifies needed classroom accommodations and related aids

provided pursuant to Section 504 of the Rehabilitation Act of 1973.


                                           12
                 Panel that candidates with a Private School Formal Written Plan will be
                 found to have a disability.

              v. Documentation of disability in an outside, private evaluation from a
                 Qualified Professional. Because more weight should be given to the
                 views of a qualified professional who has examined the candidate than
                 to the views of the LSAC reviewer, it is the recommendation of the
                 Panel that candidates with such documentation will be found to have a
                 disability.

              vi. Documentation of disability from a Medical Doctor Evaluation or
                  Letter from a Qualified Professional. Because more weight should be
                  given to the views of a qualified professional who has examined the
                  candidate than to the views of the LSAC reviewer, it is the
                  recommendation of the Panel that candidates with such
                  documentation will be found to have a disability.

       b. If the candidate has a record of a disability, as provided above, then the
          candidate will be considered to have a disability so long as the candidate
          certifies that he or she continues to have a disability.

2. Does the candidate have a disability although the candidate does not have a
record of a disability?

       a. In making this determination, it is appropriate to consider the condition,
           manner or duration under which an individual performs a major life activity.
           For example, someone with a learning disability may achieve a high level of
           academic success, but may, nevertheless, be substantially limited in one or
           more of the major life activities of reading, writing, speaking, or learning
           because of the additional time or effort he or she must spend to read, speak,
           write, or learn compared to most people in the general population. As
           Congress emphasized in passing the ADA Amendments Act,                 hen
           considering the condition, manner, or duration in which an individual with a
           specific learning disability performs a major life activity, it is critical to reject
           the assumption that an individual who has performed well academically
           cannot be substantially limited in activities such as learning, reading, writing,
           thinking, or peaking 154 Cong. Rec. S8842 (daily ed. Sept. 16, 2008)
           (Statement of the Managers). Thus, an individual may receive average scores
           on a reading test, but his or her history may reveal special education
           placement in first grade and several years of individualized tutoring. Even as
           an adult, the individual may have trouble reading for long periods of time and
           the act of reading may still be difficult and effortful for this person as
           compared to most people. It is the recommendation of the Panel that such a
           person be considered to have a disability and be granted testing
           accommodations on the LSAT.



                                          13
b. Evidence of a disability may include, but is not limited to:

       i. A qualified professional has provided documentation that the
          candidate has a disability, which restricts the candida e ability to
          demonstrate his or her aptitude or achievement on all or part of the
          LSAT. Such documentation, when appropriate, may include:
          standardized test data from appropriate evaluation instruments; a
          comprehensive evaluation; a relevant history; or a personal statement
          describing the indi id al disability, impairment, areas of limitation,
          effects on test taking and testing accommodation needs.

       ii. A qualified professional has provided documentation that an
           individual has a temporary disability, such as a broken bone in the
           candida e dominant writing hand or herniated disk, which restricts
           the candida e ability to demonstrate his or her aptitude or
           achievement on all or part of the exam.

c. Reviewers shall not presume that a candidate does not have a disability
   when there is no history of a disability or record of use of testing
   accommodations. A variety of factors can delay the identification of a
   disability, such as:

          Attendance in an educational setting with few to no timed tests that
          lessens the impact and the noticeable signs of the disability
          Receipt of informal testing accommodations provided by teachers
          Attendance in a private school with small class size that lessens the
          impact and the noticeable signs of the disability
          Attendance in a private school that does not provide testing
          accommodations or services to individuals with disabilities
          Participation in an online school with alternate assessment formats
          such as oral tests or take- home exams that ameliorate the impact and
          lessen the noticeable signs of the disability.
          An older student with history of academic difficulty, undiagnosed
          until later in life
          History of home- schooling
          History of receiving intensive tutoring outside of an educational
          setting
          Reluctance to disclose evidence of disability for fear of stigma or
          discrimination
          Attendance in a non- United States educational setting where
          standardized testing did not take place
          Attendance in an educational setting where there are no systems in
          place to help families seek appropriate evaluations



                                  14
      3. The documentation necessary to demonstrate disability ho ld not demand
         extensive anal i 29 C.F.R. § 1630.2(k)(2). The primary object of attention in
         cases brought under the ADA should be whether covered entities have complied
         with their obligations and whether discrimination has occurred, not whether an
         indi id al impairment substantially limits a major life ac i i   29 C.F.R.
         §1630.2(j)(1)(iii).

               PART 2: What Testing Accommodation(s) are Appropriate?

        LSAC staff shall engage in cooperative and interactive communication with
candidates concerning any modifications or specific arrangements needed for the provision
of testing accommodations.

      1. Does the candidate have a record of receiving testing accommodations
         comparable to those sought for the LSAT?

             a. Considerable weight must be given to pa accommodations,
                modifications or auxiliary aids or e ice 28 CFR § 36.309(b)(1)(v).
                Such evidence may include, but is not limited to, a record of:

                    i. K- 12 formal testing accommodations
                    ii. K- 12 informal testing accommodations
                    iii. Postsecondary formal testing accommodations
                    iv. Postsecondary informal testing accommodations
                    v. Attendance at a specialized school that provided such testing
                        accommodations to all students
                    vi. Similar testing accommodations provided on previous
                        standardized or other examinations
                    vii. Similar testing accommodations provided through a previous IEP,
                        Section 504 Plan, Summary of Performance, Private School Formal
                        Written Plan, or any other relevant document

             b. If the above evidence exists, then the candidate shall be provided testing
                 accommodations comparable to those provided previously unless the
                 candidate is seeking more than 50% extra time. If the candidate is seeking
                 more than 50% extra time and does not have a visual impairment then the
                 candidate must provide the documentation provided in Issue 5, Part II,
                 Standards for Determining More Than Fifty Percent Extra Time.

             c. Even though a candidate does not have a formal history of receiving
                testing accommodations, this fact alone does not negate the candida e
                present need for testing accommodation(s). An individual with a
                disability may not have a prior history of formal testing accommodations,
                even though testing accommodations are currently appropriate.




                                         15
2. Does the candidate have proper documentation to support a current testing
   accommodation even if the candidate has not previously received testing
   accommodations?

      a. The candidate should provide documentation to justify each requested testing
          accommodation but the burden on the candidate shall be no higher than
          would have been placed on the candidate if he or she had sought such testing
          accommodations earlier in his or her educational career.

      b. Such documentation must include a report from a qualified professional in
         support of the disability diagnosis.

      c. The candidate, a qualified professional, or a teacher must provide a reasonable
         explanation for each testing accommodation as it relates to the candida e
         disability.

      d. Where the candidate, qualified professional, or teacher recommends the
         provision of extra time, there is a clear explanation of why a specific amount
         of time is requested. The extra time request, that is appropriately
         documented, shall be granted by the reviewer without additional
         documentation requirements unless the candidate is seeking more than 50%
         extra time and does not have a visual impairment.

      e. An LSAC reviewer shall not deny a testing accommodation merely because it
         appears to be redundant, such as a request for both text to speech and a
         reader, so long as the candidate provides a reasonable explanation for the
         need for the requested testing accommodations.

3. Minimum Standards for Various Disabilities

      a. Although testing accommodations should be determined on an individual
         basis, it is also appropriate for LSAC to consider fairness to similarly- situated
         candidates in determining the amount of extra time to provide to individuals
         with certain, high- incidence disabilities. We have provided minimum
         standards that LSAC shall use when determining if a request for a testing
         accommodation is appropriate. Candidates may seek additional time, beyond
         these minimum standards, by meeting the additional documentation
         described in Issue 5, Part II, Standards for Determining More Than Fifty
         Percent Extra Time. A candidate with multiple disabilities need only meet the
         documentation requirements for one disability in order to qualify for the
         minimum standards.

      b. The minimum standards include:

             i. Learning Disabilities. It is the Panel recommendation that
                 individuals with documented learning disabilities shall be given a


                                        16
  minimum of 50% additional time. Candidates seeking more than 50%
  extra time must comply with the documentation requirements
  specified in Issue 5, Part II, Standards for Determining More Than Fifty
  Percent Extra Time. Candidates granted 100% or more time shall be
  granted permission to take the test over two days, if requested.

ii. ADHD. It is the Panel recommendation that individuals with an
    established diagnosis of ADHD shall be given a minimum of 50%
    additional time. Candidates seeking more than 50 % extra time must
    comply with the documentation requirements specified in Standards
    for Determining More Than Fifty Percent Extra Time. Candidates
    granted 100% or more extra time shall be granted permission to take
    the test over two days, if requested. Additional breaks shall also be
    recommended based on past testing accommodations. Candidates may
    request off- the- clock breaks, during which time is stopped and
    restarted when they are able to proceed, as full or partial alternatives
    to extra time. One minute shall be added to the overall time for each
    break to account for the disruptive effects of such breaks.

iii. Psychiatric Disorders. It is the Panel recommendation that
     individuals with an established diagnosis of major psychiatric
     disorders shall be given a minimum of 50% additional time, and extra
     breaks, as requested. Candidates seeking more than 50% extra time
     must comply with the documentation requirements specified in Issue
     5, Part II, Standards for Determining More Than Fifty Percent Extra
     Time. Candidates granted 100% or more time shall be granted
     permission to take the test over two days, if requested. Such
     individuals may request the use of stop- the- clock breaks during the
     testing period while time is stopped and restarted when they are able
     to proceed. One minute shall be added to the overall time for each
     break to account for the disruptive effects of such breaks.

iv. Visual Impairments. Individuals who are diagnosed as blind or with
    severe visual impairments, which preclude them from reading
    standard- sized print, shall be allowed to use the testing
    accommodations that they document they have used in the past.
    Candidates using a reader, computer reader (text- to- speech), braille or
    other similar alternatives shall be granted 100% extra time.
    Candidates requesting more than 100% time must have clear
    documentation for time above this amount. Individuals granted 100%
    or more time shall be granted permission to take the test over two
    days, if requested. Additional breaks shall be granted, upon request,
    due to the length of each testing session.




                          17
                    v. Pain- Rela ed Conditions and Chronic Medical Disorders (e.g.,
                       diabetes, seizures, fibromyalgia, gastrointestinal disorders,
                       arthritis, back disorders which prevent sitting or standing for long
                       periods). For those individuals with documentation of substantial
                       medical issues that prevent them from focusing on the test for
                       continuous periods of time (for example, an individual with C ohn
                       Disease may need unscheduled bathroom breaks) such individuals
                       may request the use of stop- the- clock breaks during the testing
                       period in which they request that time be stopped and restarted
                       when they are able to proceed. One minute shall be added to the
                       overall time for each such break to account for the disruptive
                       effects of such breaks. If the disorder also results in cognitive
                       impairment, such as changes to memory or attention when the
                       individual is not having acute issues, the individual shall also be
                       considered for 50% additional time. Candidates requesting more
                       than 50% time must have documentation for time above this
                       amount, as provided in Issue 5, Part II, Standards for Determining
                       More Than Fifty Percent Extra Time, but may not use the impact of
                       such factors as going to the bathroom which is already covered by
                       the time- opping procedure. These individuals may also request
                       permission to use special chairs or devices. LSAC shall grant these
                       types of requests on a routine basis.

                    vi. Writing Disorders. LSAC shall approve requests for the use of a
                        computer, and spell check, for any individual with the history of
                        using such assistive devices in school or work settings, as well as for
                        any individuals with more recent injuries or impairments
                        where writing would be difficult or slow. Individuals with a history
                        of additional time shall receive 50% additional time, as shall
                        individuals without such a history where a reasonable explanation
                        exists.

Standards for Determining More Than Fifty Percent Extra Time

        It is the Panel opinion that 50% additional time is a reasonable amount of
additional time in most cases. However, some individuals have exceptional needs that
justify the request for a testing accommodation of more than 50% additional time. In such
situations, the qualified professional should provide a rationale based on history and
objective evidence for the request for more than 50% extra time. The rationale must be
reasonable and understandable to the reviewer(s) with appropriate expertise. Examples of
appropriate justifications include, but are not limited to:

      1. On any past standardized test, the candidate was provided with more than 50%
         extra time. For all disorders, where more than 50% extra time can be shown to
         have been granted as a consistent testing accommodation, and was approved by



                                          18
  an appropriate professional, more than 50% extra time shall be provided, consistent
  with prior practice.
2. The qualified professional provides documentation with a reasonable explanation
   that supports the need for more than 50% extra time. In cases where no history of
   equivalent extended time on past standardized test scores is available, such as in the
   cases of individuals from another country, a person with a temporary or recent
   disability, or a person with a recent diagnosis, judgment of the need for additional
   time must be made based upon the documentation presented by the professional. The
   discussion would include the rationale for the need for additional time, and further
   explanation of the severity of the disorder(s), including relevant information such as
   co- mo bidi with other disorders. In rendering a decision, the reviewer shall give
   substantial weight to the recommendation of the qualified professional.
3. The qualified professional provides documentation containing a reasonable
   explanation that supports the need for extra time on certain sections of the test, but
   not others. For example, for individuals with visual impairments who routinely are
   granted 100% extra time, 150% extra time shall be allowed on the analytical
   reasoning section of the LSAT exam because of its reliance on visual- spatial abilities.
   Another example would be for individuals with learning disabilities that specifically
   impact math reasoning or problem solving. These individuals may warrant 50%
   extended time on most parts of the LSAT, but 100% time on the analytical reasoning
   section. If it is impossible because of administration constraints to provide variable
   time on different sections, LSAC shall grant the individual extended time on all
   sections of the test, consistent with the recommendation for the longest requested
   extra time on one section of the test.
4. The provision of more than 50% extra time shall be approved if a postsecondary
   disability service provider provides a signed statement indicating that a candidate
   was provided with more than 50% additional time on college examinations. In such
   instances, the candidate shall then be granted the same amount of additional time
   provided on college exams.
5. The provision of more than 50% extra time shall be given to an individual who,
   because of documented health or sensory impairments or psychiatric disorders,
   warrants such time to demonstrate his or her achievement or aptitude. For
   example, a person with depression or anxiety may have impaired working memory
   or processing speed that would normally be accommodated with 50% extended
   time. However, that person may also have dysgraphia (fine- motor deficiencies)
   and/or executive deficits related to a separate psychiatric disorder or ADHD. Given
   the concurrent diagnoses and functional limitations, more than 50% extra time shall
   be granted.
6. As long as sufficient evidence is presented, LSAC shall grant the candidate more than
   50% extra time. It is further recommended that LSAC does not attempt to alter the
   request for an extended time testing accommodation, such as suggesting




                                        19
          75% additional time for an individual who has requested double- ime (100% time
          extension). Because there is no precise or accurate way to determine the exact
          amount of time needed by an individual, LSAC shall give preference to the
          recommendation of the qualified professional who provides documentation and a
          reasonable explanation of the need for the time extension.
       7. A reviewer may use clinical judgment to support a candida e request for
          extended time. For example, in cases where the candida e past test scores are
          inconsistent with his or her cognitive abilities and prior educational
          achievements, extended time may be warranted.
       8. In cases where the request is clearly justified by the qualified professional and
          previous LSAT test performance, if available, reviewers may recommend triple or
          quadruple time, although this testing accommodation request would only be
          granted in rare cases.
       9. In cases where the request is for a 100% time extension or greater and a
          reasonable explanation is provided, the test shall be administered over two
          consecutive days, if the candidate requests that testing accommodation.
 6. Written recommendations from reviewers. The Panel shall consider whether
there should be particular parameters for written recommendations from any
outside consultant who reviews or evaluates requests for testing accommodations
and, if so, what those parameters should be. The Panel shall also consider whether
there should be particular parameters for internally documenting written decisions
by LSAC personnel who make substantive decisions on requests for testing
accommodations and, if so, what those parameters should be.
Current Practice
      At this time, LSAC has no requirements for written recommendations from
reviewers.
Panel Recommendation
        As discussed in response to Issue 8, the Panel recommends that both in- house staff
and outside consultants shall be required to follow certain guidelines in writing reports to
justify their recommendations if they recommend that LSAC not approve in full a testing
accommodation request.
7. Written explanations for denials of testing accommodation requests. The Panel
shall consider whether there should be particular parameters for written
explanations provided by LSAC to candidates whose requests for testing
accommodations are partially or fully denied and, if so, what those parameters
should be.
Current Practice
       LSAC stated in its submission to the panel that its c en practice [is] to provide a
descriptive response to individuals whose requests for testing accommodations are denied.



                                           20
 If it appears that more information could be provided to support the request, LSAC will
 generally identify to the candidate the type of information that might be helpf l

 Panel Recommendation
        As discussed in response to Issue 8, the Panel recommends that in- ho e staff and
 outside consultants shall prepare a clear written explanation to support their decision
 regarding testing accommodations requests. In cases where the candida e requests for
 testing accommodations are not approved in full, the candidates shall be informed, in
 writing, why each of their requests for testing accommodations are not approved in full11,
 and what additional information, if any, could lead LSAC to approve their requests in the
 future. An explanation of the appeals process (described in response to Issue 9) shall be
 included in all correspondence to candidates whose requests for testing accommodations
 are not approved in full.
 8. Automatic review of partial and full denials. The Panel shall consider whether an
 automatic review of partial and/or full denials is warranted and, if warranted, how
 such a review should be conducted.

 Current Practice

       According to the written submission provided to the Panel by LSAC:

       [I]t i LSAC c en p ac ice o ha e a lea i             o in e nal p ofe ionals review a
       request before a request is denied in full. LSAC does not believe that any other
        a oma ic e ie ho ld be nece a              Again in e e of efficienc imeliness, and
       consistency favor having a smaller, but dedicated, team of individuals reviewing
       accommodation requests.

       In our interview with LSAC staff, we learned that the first- level reviewer, the
 Disabilities Specialist, reviews each file after the staff prints the received material.
 Sometimes, she makes a recommendation that she forwards to the second- level reviewer,
 the Manager of Accommodated Testing. Other times, the Disabilities Specialist speaks with
 the Manager of Accommodated Testing informally before making a recommendation.
 There are no required paper records of their interactions although the Disabilities Specialist
 often writes handwritten notes on a file, or types some comments. LSAC staff typically use
 these notes or comments to correspond with the candidate about the final decision. In our
 review of the files, we saw no handwritten or typed notes that were identified as having
 been written by the Manager of Accommodated Testing. The Manager of Accommodated
 Testing makes the final decision with respect to requests for testing accommodations and,
 on rare occasions, consults with outside consultants before making that determination. Such
 consultation is entirely within the discretion of the Manager of



11The ph a e no app o ed in f ll i in ended o incl de i a ion he e LSAC denie a
testing accommodation request due to a lack of documentation. Such denials will be subject
to the outside consultant review rules.

                                            21
Accommodated Testing. Further, LSAC counsel reviews each denial letter before it is sent to
the candidate and, on occasion, suggests changes to the final decision or language of the
denial letter.

Panel Recommendation

       The Panel recommends an automatic review by one or two outside consultants of all
applications for testing accommodations that are not approved in full by LSAC. This
mandatory use of outside consultants is to be distinguished from the appeals process,
which will be described in response to Issue 9. LSAC must meet the guidelines and
deadlines specified below.
          Except for situations in which a candidate acquires a temporary or permanent
          disability after the date for registering for the exam, a candidate must submit all
          their records in support of a testing accommodation by the applicable
          registration date. When a candidate unexpectedly acquires a disability after the
          registration deadline, LSAC should then waive the regular deadlines and make
          every effort to accommodate the candidate. The Panel understands that this
          recommendation goes beyond its authority under the Consent Decree but
          believes it is a Best Practice. That practice is consistent with the practices of
          many other testing entities such as the College Board.12
          The Disabilities Specialist shall review each file and make a recommendation
          whether to approve the requested accommodations in full, to approve in part, or
          to deny in full. He or she will then prepare a written summary based on a
          checklist of decision- making criteria (as described in response to Issue 5) that
          explains the reasoning for that decision, using a holistic approach to the file. This
          review shall occur within two business days of the Disabilities Specialist
          receiving a completed file.13
          At this time, LSAC employs one Disabilities Specialist. If LSAC cannot meet this
          first- level review deadline by relying on one Disabilities Specialist to review all
          files then LSAC shall hire additional, qualified staff as Disabilities Specialists to
          make that deadline feasible. Employing adequate, qualified staff is a Best
          Practice.
          The recommendation of the Disabilities Specialist, along with the file, shall be
          transmitted to his or her supervisor, the Manager of Accommodated Testing.
          The Manager of Accommodated Testing shall review the file within two business
          days, which may include consultation with the first level reviewer. In all cases,
          the Manager of Accommodated Testing shall approve the requested testing


12 See https://www.collegeboard.org/students-   with- disabilities/temporary- conditions.
13We understand that the review process we have created is completed within two weeks.
That constraint was required by LSAC registration deadlines. Other testing entities, such
as ACT and the College Board, have much earlier test registration deadlines for all
candidates, allowing for a longer review period. Because we agree that review of denials by
outside consultants is a Best Practice, and that an appeals process is also a Best Practice, we
were forced to devise a timeline that was consistent with LSAC registration deadlines.


                                            22
accommodation in full, or write a clear rationale explaining the decision not to
approve a testing accommodation request in full.
If the Manager of Accommodated Testing approves the full request for testing
accommodations then the written summaries based on the checklist of decision-
   making criteria produced by the LSAC staff shall be retained in LSAC
records to be reviewed in the future for consistency or training purposes.
If the Manager of Accommodated Testing reverses the Disabilities Specialist in
more than 25% of requests for testing accommodations in a given testing
cycle, then an additional training obligation shall be implemented for the
Disabilities Specialist, as discussed in Be P ac ice 10 below.
The Manager of Accommodated Testing shall make a decision to approve or
deny requested testing accommodations within 4 working days of LSAC staff
designating a file as being comple e
If the Manager of Accommodated Testing approves a requested testing
accommodation in full, then the candidate shall receive a communication within
one business day stating that his or her testing accommodation request has
been approved in full.
If the Manager of Accommodated Testing does not approve in full each of the
candida e requests for testing accommodations, then the consideration
process shall continue with the use of one or two outside consultants.
The file shall be transmitted to one or two outside consultants, selected by LSAC
from a list of experts who meet the qualifications stated earlier in this report
under Issue 3 and whose expertise is appropriate to the case, depending on the
conclusion of the first consultant as discussed below. The file that is
transmitted to the outside consultant(s) shall include all the written summaries
prepared by LSAC staff to justify their decision.
When a review is scheduled, one outside consultant will be immediately
contacted to indicate to him or her that a file is to be reviewed. He or she will be
requested to review that file within 2 working days. If the consultant indicates
that he or she cannot meet that deadline (or fails to respond within one
business day), then LSAC staff will contact the next person on the list until one
is found who can review the file within 2 working days.
The outside consultant will have the choices of:
     o agreeing with the candida e request in full (reversing the decision
        of LSAC not to approve the request in full),
     o agreeing with the LSAC decision not to approve in full the
        candida e request for testing accommodations,
     o or suggesting a partial approval. Such a partial approval may not
        include rejection of testing accommodations that the LSAC Manager of
        Accommodated Testing has already approved, but it may provide
        further approval of additional time or longer breaks, as requested by
        the candidate.
The outside consultant will provide a justification of his or her decision
in writing.
In cases where the outside consultant agrees in full with the position of the


                                    31 of
         candidate, then the candida e requests will be identified as approved in
         full. The outside con l an determination will become the final
         determination of LSAC for that candida e request for testing
         accommodation. The candidate will be notified within one business day that
         his or her request for testing accommodation has been approved in full.
         If the outside consultant does not approve the original request in full, a
         second reviewer will be selected and proceed as above. The second
         reviewer will have all the original documentation, LSAC written
         summaries, and the written summary from the first reviewer.
         The second reviewer will have the choices of:
              o approving the original request,
              o accepting the partial approval suggested by the first reviewer,
                 where applicable, or
              o supporting LSAC initial stance where the first reviewer also
                 accepted LSAC initial stance
         The second outside consultant will provide a justification of his or her
         decision in writing.
         Where a second outside consultant is used as part of the determination
         process, the decision by the second outside consultant is the final decision
         on the request for testing accommodation.
         If the second outside consultant recommends approval of the candida e
         testing accommodation request, in full, then that decision shall be
         transmitted to the candidate within one business day.
         If the candida e request for testing accommodation is not approved in full
         after review by the two outside consultants, LSAC will transmit a decision
         letter within one business day to the candidate that explains the rationale for
         the decision based upon the documentation provided by the candidate. The
         letter will address those aspects of the documentation and request for
         testing accommodations that contributed to the decision. Quoted statements
         from the written summaries and checklist indicators shall form the content
         of these letters. In this manner, the process will be a transparent and
         objective one that is communicated to the candidate. The letter shall also
         include clear suggestions, with examples, for any additional information that
         might be helpful in the appeal process. Additionally, an explanation of the
         appeals process (described in response to Issue 9) shall be included in all
         correspondence to candidates whose requests for testing accommodation
         were not approved in full.

9. Timely/streamlined appeals process. The panel shall consider whether
there should be a process available, beyond that already provided by LSAC, to
candidates who wish to seek review of LSAC decision to deny a candida e
request and, if so, what that process should be relative to LSAC existing
registration deadline

Current Practice

      According to the submission provided to the Panel by LSAC:
                                      24
       On prior occasions, LSAC has considered whether it could add an appeal
       procedure to its accommodation review process. The practical impediment
       is that many candidates wait until very close to the registration deadline to
       submit their requests for testing accommodations. There simply is not
       enough time for LSAC to process these requests in the ordinary course, and
       then allow a full appeal process, prior to test administration.
       Unfortunately, because of DOJ interpretive guidance, testing entities cannot
       require testing accommodation requests to be submitted in advance of the
       standard registration deadlines, so as to provide a separate block of time
       specifically for handling requests and allowing an appeal process.

       Although the relevant title of the ADA (Title III) does not require an appeals
       process, LSAC has a reconsideration process in place that essentially
       operates as an appeals process. Candidates can appeal for any reason -
       including a belief that LSAC simply made the wrong decision. In many
       instances, LSAC responds to such requests by sending the file out for external
       review, based upon the facts in a given case. LSAC believes that this approach
       is reasonable and constitutes a best p ac ice

       In our interview with LSAC staff, we learned that LSAC does not have what
would traditionally be considered an appeal p oce        LSAC uses internal staff, and,
on occasion, two outside consultants, to reconsider its decision. A genuine appeals
process does not exist whereby a neutral third party reviews LSAC
recommendations using a designated, transparent appeals process. In addition, the
discretionary practice of using outside consultants of LSAC own choosing does not
constitute an appeal p oce

        LSAC current practice is to inform a candidate who wants further
reconsideration after the regular registration period that the time to supplement the
file has elapsed, and no decision can be made for that testing cycle.


Panel Recommendation

          The Panel recommends that the candidate shall be able to submit an
          appeal up to twelve days before the actual administration of the exam
          and, depending on the request, could even be continued further. As
          examples, a request to reverse denial of extended time could be decided
          within days of the test as could a request from someone with a temporary
          disability, such as a broken dominant hand, to word process the exam or
          use a scribe.

          When a candidate is notified that his or her request for testing
          accommodation has not been approved in full, the candidate shall receive
          within one business day a comprehensive decision letter explaining the
          rationale for the denial using language described in the internal and
          consultant written summaries as described above. The candidate will
          then be provided at least four days to submit an appeal. More than four
          days can be provided to the candidate to
                                       25
provide an appeal if that appeal can be received within twelve days before the
scheduled test date.

If the candidate desires more than four days to transmit an appeal, and those
additional days would cause the file to be received less than twelve days before
the scheduled test date, then the candidate can request that his or her
application for testing accommodations be rolled- over to the next LSAC testing
cycle with no additional cost.

The candidate will have at least 24 hours after receiving notification of a partial
or full denial of a testing accommodation request to indicate if the candidate
desires to appeal. (More than 24 hours can be provided in cases where the
candidate had filed the original request for testing accommodation before the
registration deadline.)

As soon as the candidate indicates that he or she will be submitting an appeal,
LSAC shall contact two outside appeals consultants (using the process
described above) to ensure their availability in the event that the appeals
process is invoked. These reviewers will be notified that they will have only one
day (i.e., 24 hours) to respond to the appeal request once it is received.

When LSAC receives an appeal from the candidate, then LSAC has 24 hours to
decide to grant the candida e request for testing accommodations without
invoking the appeals process. If LSAC chooses to grant the request for testing
accommodation after receiving the appeal, then the candidate shall be informed
of that decision within one business day.

If LSAC chooses not to grant the candida e request in full, then the appeals
process will commence within 24 hours through the use of the two outside
appeals consultants.

The appeal submitted by the candidate will then be processed by the outside
appeals consultants, as described in Issue 8, but the outside appeals consultants
will agree to respond within one day from transmission of the file.

The result of the appeal shall be provided to the candidate within one week of
the submission of the appeal. LSAC will never refuse to provide the results of
an appeal (or a full consideration) because there is insufficient time to
implement the requested testing accommodation for that examination cycle,
unless the candidate indicates that he or she would like to terminate the testing
accommodation request.

An appeal, will be rendered for candidates by the following sample dates,
assuming the file was complete by the regular registration deadline:

   o Sample June 9, 2014 testing scenario (using consideration and appeal
     process, as described above):
                                 26
▪   Tuesday, May 6, 2014: regular registration deadline

▪   Thursday, May 8, 2014: recommendation by first- level reviewer,
    the Disabilities Specialist.

▪   Monday, May 12, 2014: review of that decision by the Manager of
    Accommodated Testing. The Manager of Accommodated Testing
    will provide an explanation in writing in support of his or her
    decision not to approve a testing accommodation request in full.

▪   If the Manager of Accommodated Testing accepts the candida e
    request for testing accommodations in full, then the candidate
    will be notified of that approval on Tuesday, May 13, 2014.

▪   If the Manager of Accommodated Testing does not approve the
    candida e requests for accommoation in full then the
    consideration process continues.

           Wednesday, May 14, 2014: consideration of denial
           complete by first outside consultant.

              o If that determination is an approval of the testing
                accommodation, then file is approved. The
                candidate is notified of approval by Thursday, May
                15, 2014.

              o If that determination is not to approve a
                candida e request for testing accommodation in
                full then the file is reviewed by a second outside
                consultant who will render a decision by Friday,
                May 16, 2014.

              o If the second outside consultant concludes that the
                candidate should receive the testing
                accommodation(s) requested, then the candidate
                will be notified on Monday, May 19, 2014 that
                request has been approved in full.

              o If the second outside consultant does not approve
                the candida e request for an accommodation in
                full then the candidate will be provided an
                explanation of that decision by Monday, May 19,
                2014, and informed of his or her right to appeal the
                decision.

              o The candidate will be asked to indicate within 24
                hours (Tuesday, May 20, 2014) whether he or she
                intends to appeal the denial. If the candidate states

                     27
   that he or she intends to appeal, LSAC will
   immediately secure two different outside
   consultants with expertise in the disability area to
   review the appeal.

o The candidate will be provided four days, until
  Friday, May 23, 2014, to transmit an appeal of the
  decision. In their appeal, the candidate may
  request a different testing accommodation than
  requested in his or her original request for testing
  accommodations.

o Upon receipt of the appeal, LSAC will either
  approve the requested testing accommodation(s)
  in full within 24 hours (May 24, 2014) or, within a
  further 24 hours (by Sunday, May 25, 2014) after
  review of first appeal outside consultant who had
  been selected, as described above. That individual
  will have 24 hours (until Monday, May 26, 2014)
  to make a determination about the appeal.

o The first outside appeals consultant may:
       ▪    Approve the candida e testing
            accommodation request, as stated in appeal,
            in full.

       ▪    Grant a partial request of testing
            accommodations sought by the candidate,
            not to be less than LSAC original
            determination, or

       ▪    Concur with LSAC initial determination.

o If the outside appeals consultant does not approve
  the candida e testing accommodation request in
  full then LSAC will transmit the appeal to a second
  outside consultant, who was already selected, as
  described above.

o The second outside appeal consultant will make a
  determination within 24 hours (Tuesday, May 27,
  2014) and will choose between the
  recommendation of the first outside appeals
  consultant and the candida e request.

o LSAC will communicate with the candidate by
  Wednesday, May 28, 2014 to provide final decision.

       28
                                  o LSAC will implement the testing
                                    accommodation determination by June 9,
                                    2014.

10. Training. The Panel shall consider and establish the parameters, such as
content and timing of, training for persons (both LSAC staff and outside
consultants) who evaluate or review testing accommodation requests.

Current Practice

     According to the submission provided to the Panel by LSAC:

     For outside consultants, it is LSAC's position that annual training would be
     reasonable and a "best practice." The training could cover any changes in
     LSAC's policies or practices, answer frequently asked questions, and provide a
     question and answer session among the outside consultants, LSAC's Manager
     of Accommodated Testing, and LSAC's general counsel.

     For LSAC staff, annual in- person training would likewise be reasonable, in terms
     of a formal, structured training session. No such formal in- house training
     currently occurs. The training could be conducted by LSAC's general counsel,
     potentially in conjunction with outside counsel and/or an outside consultant,
     and could cover any changes in LSAC's policies and practices. This would also
     allow LSAC staff to raise questions or address frequently occurring issues.

     As a practical matter, because of the small size of LSAC's Accommodated Testing
     staff, "training" happens informally on an almost- daily basis, through frequent
     interactions among staff. In addition, LSAC staff routinely attend continuing-
     education sessions at external meetings and conferences. In this light, more
     frequent "formal" training does not appear necessary, beyond adding an annual
     formal training session as discussed above.

Panel Recommendation

   LSAC staff and all outside consultants shall attend an annual two- day training
    session that includes presentations by experts in the field who have
    knowledge and training in testing accommodation issues and experience
    conducting training for other testing agencies such as the ACT, ETS, or College
    Board. During the Consent Decree, at least one member of the Panel appointed
    by DOJ and one member of the Panel appointed by LSAC, who has approved
    all of the recommendations of the Panel, shall participate in this training
    session.

   Training would include how to evaluate requests for testing accommodations
    based on: a stated presence of disability, history of provision of testing
    accommodation or rationale for lack of testing accommodation use, rationale
    for late diagnosis if appropriate, candida e self statement, and
                                     29
recommendations of the evaluator or previous disability service providers or
teachers. An opportunity to receive feedback will be provided. Training will
include review of mock cases in order to become familiar with the Panel
recommendations for practice. Trainings would also include a summary of the
legal landscape by one of the attorneys recognized in the field for litigating
cases on testing accommodations on national admissions, professional, and/or
licensing exams.

Training shall meet the following minimum objectives:

    o to educate reviewers regarding the application of the ADA to testing
      accommodations analysis generally, and with respect to learning and
      attention disabilities specifically;

    o to provide reviewers with standards for evaluating requests for testing
      accommodations;
    o to instruct reviewers on what information shall be contained in their
      written recommendations, where applicable.

LSAC shall keep internal data on: (1) the frequency with which the Manager of
Accommodated Testing reverses the recommendations of the first- level
reviewer, and (2) the frequency with which the Manager of Accommodated
Testing final decision is reversed by the outside consultants during the
consideration or appeals process. If any of the reports required by paragraph
23 of the Consent Decree demonstrate that the rate of reversal exceeds 25%
during any testing cycle, then the relevant staff member shall receive
additional training. The purpose of this training would be to provide
constructive feedback to prospectively lower the reversal rate in the future.
The nature and timing of that training will be determined by DOJ, in
consultation with DFEH, on a case- by- case basis depending on the reasons for
the reversals.




                                30
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM




                                                                                              Benjamin Kohn <benjamin.s.kohn@gmail.com>



 State Bar of California - Testing Accommodations [
 ref:_00Dt0TZax._500t0WTsMo:ref ]
 2 messages

 State Bar of California - Admissions <admissions@calbar.ca.gov>                                              Wed, Jun 17, 2020 at 3:15 PM
 To: "benjamin.s.kohn@gmail.com" <benjamin.s.kohn@gmail.com>




                  TA Case Number: 00552247

                                                                   File Number: 468532




               Dear Mr. Kohn:



               This letter is to confirm that your petition for testing accommodations for
               the September 2020 California Bar Examination will be considered at the
               Committee of Bar Examiners’ August 21, 2020 meeting.



               On June 4, 2020, you submitted 115 pages of additional documentation for
               the Committee’s consideration in connection with your petition and appeal
               for testing accommodations for the September 2020 California Bar
               Examination, including a new Form E and psychoeducational evaluation
               from Rosalie Toren, Ph.D. To avoid delay of the Committee’s
               consideration of your appeal as the result of these late submissions, you
               have asked that the Committee consider the documentation related to your
               “parallel testing accommodations petition addressing possible modality
               change differences” separately, at a later date, and consider only the
               documentation relating to your “traditional modality” petition prior to the

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 1 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



               June 19, 2020 Committee meeting.



               As a preliminary matter, an applicant is not permitted to have two “parallel”
               testing accommodation petitions for the same administration of the
               California Bar Examination. Rather, it is the Committee’s policy and
               practice to consider all documentation submitted in connection with a
               particular administration of the examination together in order to determine
               the appropriate testing accommodations for that administration. In the
               case of your petition for testing accommodations for the September 2020
               California Bar Examination, the Committee will first determine what
               accommodations will be granted based upon all documentation provided in
               connection with that administration of the examination. State Bar staff will
               then determine the modality in which the granted accommodations can be
               provided to the applicant and administer the examination accordingly.



               Rule 4.90(D) of the State Bar’s Admissions Rules provides that the
               Committee must consider testing accommodation appeals “as soon as
               practicable.” Unfortunately, State Bar staff and the Committee do not have
               sufficient time to review all of your June 4, 2020 submissions related to
               your petition and appeal for accommodations for the September 2020
               California Bar Examination prior to the June 19, 2020 Committee meeting.
                That is especially true where it may become necessary to send your new
               Form E and supporting documents to the Committee’s consultant for
               review. As a result, your appeal will need to be considered at the
               Committee’s August 21, 2020 meeting.



               To avoid further delay of the Committee’s consideration of your petition
               and appeal for testing accommodations for the September 2020 California
               Bar Examination, please be sure to submit any and all additional
               documentation related to your petition and appeal by no later than the final
               testing accommodation appeal filing deadline of August 13, 2020. Earlier
               submission is strongly recommended.



               Finally, we understand that you are represented by legal counsel in
               another applicant matter. Will you please confirm if you are also
               represented by legal counsel in connection with your pending petition and
               appeal for testing accommodations? If so, please provide the contact
               information for your legal counsel so that we may direct future
               communication regarding this matter to their attention.


https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 2 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM




               Sincerely,


               Office of Admissions - Testing Accommodations




    ref:_00Dt0TZax._500t0WTsMo:ref


 Benjamin Kohn <benjamin.s.kohn@gmail.com>                                                 Thu, Jun 18, 2020 at 2:40 AM
 To: State Bar of California - Admissions <admissions@calbar.ca.gov>
 Cc: amy.nunez@calbar.ca.gov, lisa.cummins@calbar.ca.gov, State Bar of California - Testing Accommodations
 <testing.accommodations@calbar.ca.gov>, kim.wong@calbar.ca.gov, Vanessa.Holton@calbar.ca.gov,
 Melanie.Lawrence@calbar.ca.gov, James.Chang@calbar.ca.gov

    Ms. Wong, please note that this email should also be added to my written public input
    for the Committee of Bar Examiners for its 6/19/2020 meeting and be forwarded to all
    members of the Committee as soon as possible.

    Hello,

    1. Admission Rule 4.90(D) reads to me to apply to what would be practicable based
    on when the documents are filed to the meeting, not based on the time remaining to
    the meeting. While it may seem impracticable now because you have not been
    reviewing the documents the last two weeks to the extent needed to not be a
    substantial inconvenience and burden, I don't consider that an adequate or credible
    explanation of why even 15 days (giving you the benefit of the date from the new
    submissions for purposes of this argument) was impracticable as that term is legally
    defined, especially when you're accepting appeals through 8 days before the meeting
    for the entire submission and can implement accommodations on an exam 12 days
    after requested for emergency petitions. And if, at this point, Ms. Nunez would have
    to pull an all-nighter to accomplish it, that's a drop in the bucket of the burden the
    State Bar has created for me where to get submissions done even as quickly as I
    have, every iteration of petition or appeal for every exam save the original has
    necessitated a string of all-nighters from me among many other equally onerous
    sacrifices to meet the exacting deadlines set for the purpose of State Bar staff's
    convenience.

    Further, even were it now truly impossible to keep 6/19, no explanation has been
    given for why at least a Subcommittee special meeting could not be set to minimize
    the delay rather than delay more than the 60-day guidelines call for even on brand
https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 3 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



    new petitions that are filed as late as next week. Even were a meeting not set just for
    my case, I find it incredulous that the Committee (or at least the Exam
    Subcommittee) would not need to meet between 6/19 and 8/21 to deal with analyzing
    and debriefing the FYLSE implementation, update recommendations to the Board of
    Trustees and/or California Supreme Court based on that, and make administrative
    decisions about the CBX upon receiving guidance from those authorities. In these
    circumstances, along with others discussed below, at least the appearance of the
    reason for setting it at 8/21 is then precisely because it prevents me from making
    another appeal based on the reasons given for any denials prior to the September
    2020 exam.

    2. I was unaware of any rule or policy against parallel petitions addressing the
    different modalities, and have not been able to locate such on any of the published
    information, admission rules, or guidance on your website. If I missed such a thing,
    please send me a link to the information. Otherwise, I'll have to draw the inference
    that this was a post-hoc discretionary determination made responsive to my having
    done so, and I wouldn't be surprised if my doing so had been unprecedented, as the
    situation I was responding to (your investigating multiple fundamentally different
    modalities to the bar exam that may or may not be in person until seemingly late July
    at the soonest - the Supreme Court having decided to wait for your pilot study, your
    work plan saying findings from the FYLSE will be presented to the Court in mid-July,
    and so presumably the Court would order the high level determination with further
    details still to be hammered out no sooner than late July - which is barely over a
    month before the exam and past your 7/16 deadline for new accommodation
    requests) is unprecedented.

    However, even crediting your position on that rule existing as a pre-existing standing
    policy I would have had constructive notice of somewhere, that would not justify
    deferring consideration of my petitions to 8/21 for several reasons:

    (A) Not receiving a decision until after it is too late to appeal any denials, provide
    additional information based on your concerns with the submission in time to be
    considered for this test cycle, or exhaust administrative remedies is, according to the
    DOJ (see docs in petitions), unlawful under Federal law for any petition filed by the
    registration deadline for the exam (7/16) or where doing so would deny equal
    opportunity through the degree of procedural burden or logistics. Even with the
    Admissions Rules construed your way, in a conflict between those rules and Federal
    law, Federal law controls.

    My documents (including the ones submitted "late" on 6/4/2020, which were beyond the

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 4 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



    scope of documentation the law provides I can be required to provide, yet that I went to
    extraordinary lengths to provide you at your 2/14/2020 request anyway at first availability in
    good faith) were submitted vastly earlier than any readily accessible or lawful process could
    have required and as quickly following your decision on the last appeal as was conceivably
    possible given the 2/2020 CBX, the Covid pandemic, and shelter-in-place constraints and the
    recency with which there was any reason to believe the modality of the exam was uncertain
    and respond to that.

    Further, I could easily have withheld the "late" documents until you had decided the
    3/19/2020 Petition at the 6/19/2020 meeting, used your responses to any reasons for rejecting
    any of the primary arguments to craft my appeal, and introduced Dr. Toren's report and Form
    E, the arguments and additional evidence from Dr. Dresden for the new modality issues and
    requests, etc. in support of my appeal along with whatever other evidence your reasons for
    denials merited. Had I done so, assuming the decision was communicated to me early next
    week I likely could have filed the appeal/new petition by the 7/16 deadline for new requests,
    if still likely blind to standard test conditions, and then that second appeal iteration would
    likely have been decided at the same 8/21 meeting as what you would now have be my only
    iteration. Instead, I made a good faith effort to get you the expert information as soon as it
    became available, to maximize your opportunities to review it for your convenience and
    against my own interests, and apparently you are penalizing me for doing so with prohibitive
    uncertainty about the exam for prep decisions and the loss of the ability to appeal any denials,
    which, along with scheduling consideration for a meeting closely after the 8/13 deadline for
    another appeal instead of any of the other intermediate meetings that no doubt will be held to
    discuss FYLSE pilot study conclusions, determine recommendations about how to hold the
    September exam, etc. will be held sooner, can only support an inference that the magnitude of
    delay posited as the next "practicable" time is actually intended to avoid another testing cycle
    of 2 iterations of petition/appeal and the burdens thereof at best, and to purposefully prevent
    me from exhausting administrative remedies for liability concerns at worst (or both). The
    unintended perverse incentives your position would create (to not file early and submit at the
    last minute) is something you may want to consider.

    (B) The lack of State Bar Staff time capacity to timely review the requests alleged is,
    if accurate as of the situation upon the 6/4/2020 filing (as opposed to the day before
    the meeting, which is a situation the State Bar created for itself) would be an indicator
    that the State Bar either has a fundamentally flawed process design for evaluating
    and reviewing testing accommodations, something I believe to be the case and which
    is grounds for reform rather than non-compliance, failed to acquire adequate staffing
    capacity to reliably comply with disability law requirements for such a high-stakes and
    essential government program, or both. Neither support a claim of impracticability. I've

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 5 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



    worked with many testing agencies for disability accommodations and none have
    been as procedurally onerous, time-intensive, or lengthy, exacting, and inflexible a
    process as that of the State Bar of California, and that includes the Law School
    Admission Council during the time period their consent decrees applied to. The
    State Bar of California might want to learn from the example of the LSAC and its
    litigation (and serial contempt of court) history in regards to the effects of designing
    and implementing testing accommodation policies that are designed to be as
    protective of test agency interests at the detriment of applicants as its principals can
    conceive, especially as your resistance to providing testing accommodations is even
    more entrenched and egregious than theirs was.

    (C) Putting aside what the law mandates in regards to how long considering the
    petition may take, and even presuming that this degree of deferral is within the scope
    of your administrative discretion, exercising discretion with such a severely prejudicial
    effect in the context of the amount of good faith best efforts I've made to expedite my
    end of the process, is such a capricious, callous, and unjust decision that it amounts
    to a legally untenable abuse of discretion (see my 6/15/2020 letter for the degree of
    efforts I've made to file as early as possible at all relevant times 2017-present, almost
    always to my detriment, with a pattern of no efforts to expedite by the State Bar, the
    circumstances for the delay in Dr. Toren's documentation, and the above in regards
    to how I actually did the State Bar a great courtesy by submitting on 6/4/2020, which I
    didn't have to do and apparently was made to my detriment).

    (D) One of the reasons you say makes timely review and consideration of my
    6/4/2020 documents by 6/19/2020 impracticable is a possible need to send my Form
    E and supporting documents from Dr. Toren to an expert consultant for review. Yet,
    the public agenda for the 6/19/2020 meeting reveals that the Committee plans to
    consult such a "subject matter expert" of its choice in the same specialty as Dr.
    Toren, Dr. Benjamin Lovett, PhD, for training about how the Committee should
    evaluate testing accommodation petitions, which includes a closed session
    "discussion about current and past petitions" with Dr. Lovett. Accordingly, expert
    input should be available to you for the Form E issues for consideration on 6/19,
    perhaps more so than it would later be, and the other disabilities upon which expert
    advice in different specialties would be necessary have been largely available to you
    the entire time, not since 6/4/2020.

    (E) Even consolidating my 3/19/2020 Petition, 6/4/2020 Addendums Thereto, and
    Alternate Modality 6/4/2020 Petition into a single case as you posit, and treating that
    case as only having been received complete on 6/4/2020, such case would still have
    been submitted complete a month-and-a-half prior to the final filing deadline rather

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 6 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



    than on or very close to it, so even by the State Bar's own process and guidelines,
    lawful or not, I should be granted an opportunity to exhaust administrative remedies
    prior to the exam, including an appeal. Accordingly, I should receive a decision in
    time to obtain my own experts' input and be reasonably able to submit by 8/13, which
    is impossible if the Committee does not even consider the current submission until
    8/21. Moreover, your guidelines state that even for entire petition submissions
    decisions should be reached within 60 days, and the end of August is nearly a full
    month overdue, especially considering that only some and not all of the documents
    have been in your receipt for much longer than the most recently submitted ones,
    which for all petitions consolidated is actually 129 pages 6/4 and 30 pages 3/19 for
    159 pages total (there was a 14-page narrative statement addendum for the
    overlapping requests with the traditional modality added with the overlapping doc
    submissions only to the 3/19/2020 case as stand-alone files, though it's in the
    consolidated case file uploaded to the 6/4 case). Further, additional expert
    documentation is expected to be forthcoming , and will be added as it becomes
    available if you agree not to delay my petition based on it and at the sooner of
    published deadline or disclosure vis a vis the Court process otherwise.

    3. You posit that the accommodation requests will be considered first, then which
    modality the approvals can be implemented in by staff, but to the extent standard test
    conditions for myself or for the rest of the applicant pool as a whole change, what is
    needed to provide a level playing field on the exam to best ameliorate the disability
    effects applicable to those specific testing conditions may be fluid. There may be
    disability issues that would no longer apply at home, while others that would only
    apply after changing the security policies to adapt to testing from home. I have no
    objections to the State Bar deciding what accommodations to offer for each modality
    based on these considerations, and then having staff determine the modality based
    on what those accommodations would need to be for the possible testing conditions
    available in the State Bar's options, so long as in the context of what it picks a level
    playing field is achieved. I would object to a standard list of accommodation
    approvals between all possible modalities, with the effects of differing conditions in
    which modality is subsequently chosen not being considered for what
    accommodations are to be approved. Unless and until the State Bar finalizes the
    modality choice and discloses the full standard testing conditions pertinent to that
    choice, a single static list of accommodation requests is impossible.

    4. Based on the proximity to 6/19/2020, I'll amend the requested assurances to
    receive offer I. in my 6/15/2020 letter to no longer include a requirement that it be
    considered at this meeting, were I to be provided a decision letter and the other
    assurances by 4:00 pm on 6/23/2020 in time for my appointment with Dr. Dresden.

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 7 of 8
Gmail - State Bar of California - Testing Accommodations [ ref:_00Dt0TZax._500t0WTsMo:ref ]                                    6/18/20, 3:29 AM



    How that is accomplished is your call, but if not through the 6/19 meeting, doing more
    staff review today and over the weekend and then holding an emergency
    subcommittee or committee meeting 6/22 or 6/23 to consider it would be acceptable.
    All other terms of my offers in the 6/15/2020 letter, including the deadline of 6:00 pm
    6/18/2020 (today now) for the part I. assurances, stands.

    5. Attorney Julian Sarkar is only representing me in a limited-scope capacity on the
    other unrelated applicant matter to which you refer; he is not presently representing
    me on the testing accommodations matters, nor is any other attorney at this time.
    Should that change, either whichever attorney I secure the services of and/or myself
    will notify you appropriately.

    Thanks,
    Benjamin Kohn
    File No. 468532
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…g-f%3A1669786091606865787&simpl=msg-a%3Ar-8230636595313819950        Page 8 of 8
Gmail - Request for Emergency Reconsideration or Appeal of Admissions …ssion Items III. C & Closed Session Items II. A), D), & E) + III. A-B)   6/16/20, 8:19 PM




                                                                                               Benjamin Kohn <benjamin.s.kohn@gmail.com>



 Request for Emergency Reconsideration or Appeal of Admissions Director's
 Deferral of Consideration of My 3/19/2020 TA Petition Past 6/19 Meeting to 8/24
 Meeting; Requests & Offers to Avoid or Limit Litigation; and Written Public Input
 Re: Agenda Items 6/19/2020 Examinations Open Session Items III. C & Closed
 Session Items II. A), D), & E) + III. A-B)
 Benjamin Kohn <benjamin.s.kohn@gmail.com>                                                  Mon, Jun 15, 2020 at 9:35 PM
 To: Robert.Brody@calbar.ca.gov, Esther.Lin@calbar.ca.gov, Angeli.Agatep@calbar.ca.gov, James.Bolton@calbar.ca.gov,
 alex.chan@calbar.ca.gov, James.Efting@calbar.ca.gov, Kareem.Gongora@calbar.ca.gov,
 Dolores.Heisinger@calbar.ca.gov, Michael.Iseri@calbar.ca.gov, Larry.Kaplan@calbar.ca.gov, Paul.Kramer@calbar.ca.gov,
 Alexander.Lawrence@calbar.ca.gov, Bethany.Peak@calbar.ca.gov, Vince.Reyes@calbar.ca.gov,
 shelly.torrealba@calbar.ca.gov, David.Torres@calbar.ca.gov, Patricia.Villalobos@calbar.ca.gov, kim.wong@calbar.ca.gov
 Cc: amy.nunez@calbar.ca.gov, lisa.cummins@calbar.ca.gov, State Bar of California - Testing Accommodations
 <testing.accommodations@calbar.ca.gov>, Vanessa.Holton@calbar.ca.gov, Melanie.Lawrence@calbar.ca.gov,
 James.Chang@calbar.ca.gov

    Hello Ms. Nunez, Ms. Cummins, Ms. Holton, Ms. Lawrence, Mr. Chang, Ms. Wong, and Committee of Bar Examiners:

    At or about 11:22 am on Friday, 6/12/2020, I received a voicemail from Suzanne Cleide in behalf of Admissions
    Director Amy Nunez, updating me of a decision where, due to my provision of "115 pages" of additional documents on
    6/4/2020 to my testing accommodation petition submitted with the requirements for complete status on 3/19/2020
    (actually far fewer pages than that, and appears to have been conflated with a submission that size for a separate,
    parallel testing accommodations petition addressing possible modality change differences in my requests, which I
    don't insist be considered quite as quickly as that for the traditional modality submitted in March), my 3/19/2020
    Petition can no longer be considered at the 6/19/2020 Committee meeting and will now be considered at the
    8/24/2020 Committee meeting instead.

    I made every possible effort to connect with Ms. Nunez and verify her reported position, clarify the mistaken facts, and
    come to a less formal understanding or remedy, including by returning Ms. Cleide's call and leaving her a voicemail at
    12:09 pm 6/12 as soon as I got her message, by then researching and calling Ms. Nunez's listed direct line repeatedly,
    then sending her a clarification email at 2:01 pm 6/12, and then continuing to call her direct line throughout the
    remainder of the business day 6/12 and both her and Ms. Cleide throughout the entire business day 6/15 without
    answer, but as she has thus far not answered the phone nor replied to my email either directly or through Ms. Cleide,
    and based on the urgency with which I need the information to remain even potentially able to attempt the exam again
    this testing cycle, the only testing cycle I can attempt it and still be admitted to practice if successful without redoing
    my moral character process to apply for an extension of that determination, and without adding years of further time I
    must make myself available for full time test prep seasonally, I cannot further delay sending this and escalating the
    matter to this extent.

    Unfortunately, I consider the position attributed to Ms. Nunez, which was purportedly based on factual misconceptions
    about the purpose and size of my most recent document submissions, to be beyond the pale and unacceptable for a
    multiplicity of legal, practical, and fairness considerations, which are discussed in the attached formal grievance letter
    dated 6/15/2020, and unless that position is modified by Ms. Nunez, the Committee, or State Bar Counsel prior to the
    meeting, could for very little - if any - substantive benefit or gain on the Bar's part very easily avoidably put me in the
    position of having to escalate some of the matters at issue into litigation, which in turn could likely force me to raise
    other claims I'd not even decided to necessarily litigate, but would feel obligated to so resort in order to preserve my
    rights from claim/issue preclusion waiver and estoppel considerations if I had to seek judicial relief on any aspect.

    As you may recall, in the form of written and, for the Examinations Subcommittee, oral, public input I've already

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…a%3Ar-5401841850345552528&simpl=msg-a%3Ar-5401841850345552528                         Page 1 of 3
Gmail - Request for Emergency Reconsideration or Appeal of Admissions …ssion Items III. C & Closed Session Items II. A), D), & E) + III. A-B)   6/16/20, 8:19 PM



    expressed my concerns with the deadlines and processing lead times, which even in ordinary circumstances as
    published and in the admission rules I believe violate disability law requirements and the guidelines for evaluating
    testing accommodations provided by the U.S. Department of Justice, an issue discussed in greater detail within my
    newer petitions, but I've been particularly concerned with their effect combined with the delay in availability and
    disclosure of information about standard test conditions for which accommodations are requested; conditions that are
    highly uncertain due to uncertainty about the format/modality/composition of the exam due to the pandemic.
    Specifically, that the information necessary to determine the full/final set of requests will come too late to comply with
    the 7/16/2020 deadline for new requests, especially with the decreased availability of experts for this purpose on short
    notice due to covid, and already may have prevented the ability to appeal/exhaust administrative remedies through no
    delay on the applicants' part/fault.

    Without belaboring those points, as you seem to consider all subsequent petitions to the first for the first exam
    accommodations are sought upon as appeals, I don't believe Ms. Nunez's position would even comply with the
    guidelines of 60 days to process a petition that already has all forms instructed, etc., and more importantly the existing
    admissions rule 4.90(D), where consideration by the Committee must be as soon as practicable and, moreover, the
    Subcommittee is authorized to meet specially for time sensitive appeals.

    For these reasons, I'm requesting reconsideration of the deferral by Ms. Nunez and/or intervention on that decision to
    defer by the Committee and/or State Bar Counsel. Because of the time pressures involved with resolving this in time
    to make a meaningful attempt at the 9/2020 CBX, the possibility that litigation will be necessary ahead of that exam,
    and to (where possible) facilitate a broader mutually satisfactory resolution to some or all of the claims I believe I could
    reasonably raise based on past and present issues without those becoming part of any adversarial process either due
    to preservation requirements or otherwise, I find it necessary to serve you with a formal demand letter/pre-litigation
    notice and settlement offers concurrent with bringing the most urgent grievance (deferral of consideration of my
    petition) to your attention, which is attached.

    I do this not to be confrontational, but rather because time is of the essence for the direction this will take both ways
    the State Bar could decide to respond to this, and I believe such prompt escalation will be more likely to afford all
    appropriate stakeholders/decision makers at the State Bar every feasible opportunity to resolve the highly complicated
    issues my testing involve - especially with all of the additional constraints both you and I are navigating presently - in
    the most resource efficient manner possible in the circumstances and hopefully in-house.

    Also of some relevance is that some of the issues discussed within my petitions dovetail with items presently on the
    agenda for the 6/19 meeting, and so both your discussion of these agenda items would benefit from the arguments in
    the petitions being reviewed in time to consider as public input on these topics, as well as the availability of the subject
    matter expert Dr. Lovett being of some value to addressing some of the issues raised in my petitions at that time. This
    too weighs in favor of not deferring consideration of my petitions to a later meeting. Specifically, I believe the issues
    and arguments raised could be of value to Open Session Item III. C and closed session items II. A), D), & E), as well
    as to Closed Session III A-B). They are attached as, independent of your decision on the above, they should be
    considered written public input for those items for your 6/19/2020 meeting.

    Thanks,
    Benjamin Kohn
    File 468532



     4 attachments
          CaBar Grievance Offers Letter 6-15-20.pdf
          274K
          3-19-2020 CaBar ADA Pending Petition.pdf
          7233K
          6-4-2020 CaBar ADA Pending Petition.pdf
          5307K
          2020 CaBar OpM Petiton.pdf

https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…a%3Ar-5401841850345552528&simpl=msg-a%3Ar-5401841850345552528                         Page 2 of 3
Gmail - Request for Emergency Reconsideration or Appeal of Admissions …ssion Items III. C & Closed Session Items II. A), D), & E) + III. A-B)   6/16/20, 8:19 PM



          269K




https://mail.google.com/mail/u/1?ik=9d916269e3&view=pt&search=…a%3Ar-5401841850345552528&simpl=msg-a%3Ar-5401841850345552528                         Page 3 of 3
  Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                 Examiners Pre-Emptive Intervention; File No. 468532

To Be Sent Via Email and Served Electronically, CC:
Amy Nunez, Director of Admissions at State Bar of California Office of Admissions
Lisa Cummins, Director of Examinations at State Bar of California Office of Admissions
Vanessa Holton, California State Bar General Counsel
Melanie Lawrence, Interim California State Bar Chief Trial Counsel
James Chang, Assistant General Counsel and Designated Contact for Service of Process
Kim Wong, Coordinator for California Committee of Bar Examiners
Members of the California Committee of Bar Examiners

        As stated in the email to which this document is attached, I believe that a position taken
by State Bar of California Admissions Director Amy Nunez would, as I understand it, if not
promptly modified, clarified, or addressed to my satisfaction, necessitate expansion of the scope
of the disputes arising from my disability accommodations for the California Bar Examination to
become as much procedural as substantive merit in a way where even were they granted, the
process would deprive me of equal accessibility (or, for this iteration/testing cycle, quite
plausibly any accessibility1), and avoidable, at little comparative cost, burden, or prejudice to the
interests of the State Bar, escalation of the dispute over processing timeframe into litigation,
  hich I m conce ned ma e i e ha I ai e o he claim I o he i e hadn e en decided o
necessarily litigate, but I may be forced to assert in order to preserve them upon taking the step
of seeking judicial relief for any aspect of the disability accommodations matters; and so will
hereby inform the State Bar of my position that its handling of past exams has unlawfully
violated my disability law rights2 and given rise to grounds for those and other claims for relief,

1 For an exam with this much uncertainty and unique risks hanging over it that already plausibly may be my last
opportunity to seek admission to practice in California (and I have too many personal familial and medical ties to
move away from California), due to the impending moral character expiration before results from any other exam
unless I go through a time-consuming, burdensome, lengthy, and expensive extension process, and due also to my
financial and career circumstances making further retakes seem untenable, etc., among other considerations.

2 For illustration, but not exhaustively, including: (1) refusing to provide explanations for each accommodation
request of the reasons for denial on most requests for the February 2019 CBX before and after appeal, and for some
requests (particularly before, but also after appeal) for the February 2020 CBX; and (2) making summary denials for
both the February 2019 and February 2020 exams, alleging inadequate documentation to support the requests, where
applying correct legal standards, proof burdens, and special limits on documentation required provided under
disability law, my documentation vastly exceeded that which a testing agency could lawfully require to establish the
 ele an fac , mo of hich e en t ever put into a genuine factual dispute through evidence to a degree I posit I d
be entitled to summary judgment on those facts on that record; and (3) by relying on defenses of fundamental
alteration and undue burden for the first time on appeal for the second exam cycle they had been requested upon,
and even then not making the required informational disclosures and factual assertions to support those claims,
where the requests grossly fail to constitute the legal standard at issue for those claims; and (4) For the July 2018
exam, on information and belief, providing less advance training and instruction to some proctors for disabled
a lican       e cen e han o oc o of anda d e am ; and (5) For the July 2018 and February 2019 exams,
requiring the appeal of denials be submitted in time for receipt at your offices in paper copy form with all reasons
and expert support within 10 days of your mailing (not receipt) of a decision letter by regular USPS mail, which has
at least the appearance of intent to deter or prevent applicants from exhausting administrative remedies and
complicating the ripeness of claims for litigation; and (6) For all relevant exams, promulgating procedures, decision
processing timeframes, and requirements for testing accommodation requests to be considered, that in themselves
defeat the statutory objective of equal opportunity, are not readily accessible to disabled applicants, and in some
instances violate other specific enumerated requirements of disability law and in certain instances deny applicants


                                                         1
     Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
 Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                      Examiners Pre-Emptive Intervention; File No. 468532
and caused me damages in so doing, which claims I may be willing to settle if litigation on more
pressing issues can be avoided or else to moot their preservation if the other issues need to be
litigated in such a way that would otherwise force me to either assert those claims for damages
concurrently or waive them. My offers of compromise and some reasons I believe they are
equitable resolutions are detailed below:

I. For My Refrainment from Initiating Litigation Pertaining to Disability Law Rights and
Claims Relating to the California Bar Examination Until No Earlier Than 7/14/2020
Pending Good Faith Attempts to Reach Administrative Resolution or Compromise:

        I offer to refrain from initiating litigation pertaining to disability law rights and claims
relating to the California Bar Examination until no earlier than 7/14/2020 for the purpose of
allowing the State Bar of California, the Committee of Bar Examiners, and its staff, contractors,
agents, and advisers more time to review my testing accommodations and other examinations
requests and policy input and the documentation supporting such if the State Bar of
California, through its duly authorized representative, timely supplies assurances that:

(1) The Director of Admissions and the Committee of Bar Examiners will complete the
appropriate review of my original modality case testing accommodations petition (case #
00522553) submitted 3/19/2020, and addended on 6/4/20203 with supplemental documents

constitutional due process of law for State formal adjudicatory administrative proceedings; and (7) Setting deadlines
for the September 2020 CBX Petition and Appeal process that don't even allow applicants knowledge of modality,
exam format or composition, or any standard test conditions meaningfully (possibly at all) in advance of the
deadline to submit a petition for testing accommodations, and that appear to give little or no weight to the situation
of health care providers who would act as experts in the process being less available than they ordinarily would be,
and sometimes not available at all in these timeframes, due to the triage needs of the covid pandemic and policies
regarding minimization of patient-provider contact exposure risk.

3 I d note that the State Bar clearly can consider appeals where all documents in the submission were submitted as
late as 8/13/2020, the current published appeal deadline, in time for the 8/24/2020 Committee meeting 11 days
later, and is able to process emergency testing accommodations petitions filed as late as 8/28/2020 in time to
implement on the examination scheduled to start 12 days later on 9/9/2020, but even with the stakes and extreme
unfairness of the instant proposed delay, has taken the position that 15 days is not adequate time for review in
preparation to meet on and consider a few supplemental documents pertaining to requests it has been
considering and on notice of for years made for several administrations of the CBX, where a petition for those
same requests merely adding only a 28-page responsive brief to the reasons for denial in the last iteration and 2-
page clarification expert affidavit as new evidence had somehow already taken 77 days before any additional
documents were added and was then heretofore scheduled to take 92+ days before any documents were added,
so only the new documents (totaling far less than the 115 pages claimed) could have credibly still needed review at
the time of their submission. This, even where the reason for the post-submission delay on the new documents
was due to an unforeseeable pandemic and shelter-in-place context, where the whole time I ve made enormous
personal sacrifices to turnaround documentation as quickly as possible, while the State Bar has exhibited a pattern
of seemingly squandering those sacrifices to always take months deciding each submission seemingly for staff
convenience and to avoid more frequent Committee meetings. In chronological order, I: (1) petitioned for
accommodations on the July 2018 CBX almost a year before that exam was scheduled to occur and almost 10
months ahead of the deadline to do so; and (2) responded to your request for additional information for that 2017
Petition, despite necessary involvement from multiple experts, well within the 30 day timeframe you requested;
and (3) dropped everything and stayed up all night to provide you a detailed initial statement on my reasons for
appeal upon receiving the 2017 decision letter 1 day before expiration of an unreasonable/unlawful 10 day


                                                          2
  Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                 Examiners Pre-Emptive Intervention; File No. 468532

deadline from your mailing of the letter for your receipt by mail in paper copy form of my appeal, which I then
overnighted at my expense, still sending you the expert affidavits and revisions thereto mere weeks later at first
availability; and (4) filing the 2018 Petition for the 2/2019 CBX, with appropriate support and addressing issues
discovered as late as the July 2018 CBX, before I even knew the results of the July 2018 CBX/necessity of retake,
and 2 months ahead of the deadline for the petition to provide maximum advance notice to the State Bar, a favor
that was returned by again forcing me to ensure paper receipt of all appeal claims within 10 days of your mailing
me a decision letter, which gave me less than a week to respond, something I again did with enormous personal
sacrifice, with expert support provided less than 3 weeks later, only for the State Bar to not provide me a decision
on the 2018 Appeal until practically the eve of the 2/2019 exam, which prejudiced my preparation; and (5)
submitting the 2019 Petition for the 2/2020 CBX even farther in advance of the 2/2020 CBX than before, and
promptly after receiving the required documents from other testing agencies, which also took nearly the full 60
days to process, despite the narrow focus of issues and thin file of new documents caused by the lack of
explanation for the denials in the 2018 Appeal Decision Letter, only to demand a 10-day response timeframe that
forced me to miss annual relative holiday celebrations to turnaround the 2019 Appeal as fast as the State Bar
demanded, and which despite such sacrificial promptness from me also wasn t decided until shortly before the
2/2020 examination and prejudiced my preparation for that exam as well; and now, most instantly, beginning
work on the 3/19/2020 Petition responsive to those reasons for denial as soon as I finished taking the 2/2020 CBX,
submitting it with all requirements for a complete petition (but not expert documents that were unavailable during
shelter-in-place and required ~21 hours of in-person psychological testing during a pandemic) very promptly after
that exam despite the schedule bottleneck from the exam and the possible mootness had I passed, specifically for
the purpose of having enough lead time to exhaust all remedies for that exam, then clearing my post-shelter-in-
place schedule for 2 weeks to complete requested expert documentation I shouldn t have even been burdened
with obtaining as soon as expert availability was present with the most compelling extenuating circumstances for
delay conceivable, in time for you to have 15 days to review the select addended documentation with a total of 92
days to review the bulk of the petition, and to have the second (remote modality) petition in with that same
support also while rushing to complete testing and drafting so that you d have it a full days prior to your
present appeal deadline of 8/13/2020, risking my health to do so. All of my material experts have complained to
me that the time pressures of the State Bar s deadlines interfere with their ability to manage their caseload triage
in the Covid context even for purposes of what I ve been able to submit I ve done all of this despite the fact that,
without any disclosure of standard test conditions, the clock for a reasonable time to submit disability
accommodation requests in time for a decision that allows for registration and preparation to take the exam
meaningfully in the same testing cycle, such amount of time required to comply with disability law as opined by
the U.S. Department of Justice and calculated in the context of the pandemic s effect on expert availability and
turnaround, I d posit has yet to even begin In fact, based on the most recent announcement that the State Bar s
position is to keep the deadlines as is pending its study and decisions based on the outcome of the June 2020
FYLSE remote exam pilot study, something that the California Supreme Court did not Order in its decision to
determine whether to postpone the exam after that study had completed in order to obtain availability of the
 Mini-MBE non-scalable test product that the NCBE offered to allow online only for October dates if the exam can
be done online, now certainly will not begin before the now clearly illegal 7/16/2020 new request deadline the
State Bar is maintaining (but even my newest, less pressing petition was submitted a month and a half in advance
of). Accordingly Director Nune s position that the soonest the Committee of Bar Examiners could review either
the 3/19/2020 traditional modality petition or the 6/4/2020 remote modality petition is the 8/24/2020 meeting,
for a decision (even for one iteration, and not for an appeal of denials for that specific administration of the
exam this time, and even with earliest possible submission) that at the earliest would be communicated to me
two weeks or less before the start of the exam, on which based on your published strict deadline of 8/13/2020
to do so I would not be allowed to appeal and exhaust administrative remedies for; even for my more than
timely filed petitions filed at first opportunity (in clear violation of even the State Bar s own admission rule
4.90(D) - where subsequent to 2017 petitions seem to all be treated as appeals procedurally - to say nothing of
my rights to a readily accessible accommodations request process, equal opportunity on the exam, and due
process of law provided to me by Federal and California law - all of which would be denied similarly to a
summary denial of all requests, as without even a decision pending appeal for this specific exam cycle I cannot


                                                         3
    Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
 Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                      Examiners Pre-Emptive Intervention; File No. 468532
(including very exacting to obtain, after very questionable claims of necessity, new expert
support in the form of an up to date neuropsychological evaluation testing report and c en
f nc ional limi a ion anal i b an e e           ho had e onall e fo med ho e e ), put at
issue by the Committee for the first time in its 2/14/2020 decision letter upon the first availability
of such in the pandemic/shelter-in-place conditions that closely followed the 2/2020 CBX
attempt, which addendums were not required to meet the requirements for complete status (as all
required forms were present from the 3/19/2020 submission as they were present in the attached
past process), for consideration by the Committee at its 6/19/2020 meeting or such special
meeting as would allow for 2) below;

And (2) A decision on that petition that, in the event that any part of my requests is denied,
includes a full explanation of all material findings of fact, holdings of law, and explanation of the
reasons for such denial, will be communicated to me in writing by no later than 4:00 pm on
6/23/2020, as at 4:15 pm that day I am scheduled to meet with Dr. Dresden to begin preparing
any needed appellate response, which I hope to have submitted in time to address overlapping
 a of he 6/4/2020 e i ion fo he o he modali he e am co ld be ha I e an ici a ed ill
still be under review at that point;

And (3) A response (not to be construed as an independent commitment to that response being a
grant) to the requests for assurances made as part of my Operations and Management
Examinations Petition (case # 00545896) submitted 5/28/2020, which rely in part on California
contract law theories, be communicated to me in writing no later than 30 days from that
 e i ion     bmi ion on 5/28/2020, hich i b 6/27/2020;

And (4) A decision on my remote exam modality testing accommodations petition submitted
6/4/2020 (case # 00548394) that, in the event that any part of my requests is denied, includes a
full explanation of all material findings of fact, holdings of law, and explanation of the reasons
for such denial, following such review as necessary to accomplish such, will be communicated to
me in writing by no later than the soonest of the following times: (1) by 8/3/2020, 60 days after
submission and 10 days before the 8/13/2020 appeal deadline; or (2) within 2 business days of
the Committee of Bar Examiners meeting at which any determination of online/remote
examination modality is deemed feasible and put on recommendation to the Board of Trustees
and/or California Supreme Court if such occurs and the Petition can be considered at that
meeting, or alternatively within 2 business days of a special Committee and/or Subcommittee
meeting scheduled for no later than 14 days after any determination that such modality is or is
not feasible for recommendation to the Board of Trustees and/or the California Supreme Court;
whichever comes first.

        Acceptance of this offer is expressly limited to provision of the above four assurances no
later than 6:00 pm on Wednesday, 6/18/2020.


meaningfully determine whether it is feasible for me to make a many thousand dollar leveraged investment and
expend hundreds of hours of accelerated full-time preparation past what I d do blind to be ready to take the
exam this cycle - ), is both unjust and unlawful to a degree so beyond the pale as to warrant being addressed on
an emergency basis and overturned promptly, whether by reconsideration by Ms. Nunez, by intervention by the
Committee, or by the authority of State Bar Counsel to settle legal disputes.


                                                       4
  Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                 Examiners Pre-Emptive Intervention; File No. 468532

II. For Release and Waiver of Any Claims for Damages Based on Any Unlawful or
Improper Disability Accommodation Denials on the February 2019 and February 2020
Administrations of the California Bar Examination:

       I posit there could be reasonably arguable, genuine legal disputes (to say the least) in
 ega d o he he I ve been damaged by delays in my admission and number of retakes
necessary arising from both the unlawful and improper procedural handling, and the unlawful
and improper substantive disposition of, my testing accommodations petitions and appeals,
which I posit for either or both of the 2/2019 and 2/2020 exams constitutes a but-for and
proximate cause of my inability to pass the exam then, and entitles me to relief under one or
more claims or causes of action authorized by law.

        Contingent upon the above assurances in I. also being so timely provided by no later than
6:00 pm on Wednesday, 6/18/2020, if the State Bar also agrees by 4:00 pm on 6/23/2020 to, in
the interest of compromise, grant the following at-issue disability accommodation requests in my
pending petitions irrespective of whether it has found them to merit approval on the disability
merits, hen in con ide a ion I d ag ee o ai e and elea e he S a e Ba f om an claim for
damages based on any unlawful or improper disability accommodation denials or other disability
law issues on both the February 2019 and February 2020 California Bar Examination
administrations:

(1) Increase of the extra time grant based on what is attributed to autism and visual disabilities on
the written sessions of the exam to no less than 150% extra time (double time and a half);
And
(2) Administration of the exam over no fewer than five days.

        Acceptance of this offer is expressly limited to both provision of the above assurances in
I. by 6/18/2020 at 6:00 pm and provision of the above accommodation approvals for all future
CBX attempts by no later than 6/23/2020 at 4:00 pm.

III. For Waiver of My Right to Judicial Review on Disposition of Disability
Accommodations for the Next 2020 Administration of the California Bar Examination:

        Contingent on the above assurances in I. being provided no later than 6/18/2020 at 6:00
pm, in the interest of compromise, if the State Bar of California approves, by no later than
7/14/2020 at 11:00 am, a certain subset of my testing accommodation requests for both the
3/19/2020 and 6/4/2020 Petitions detailed below irrespective of whether it has found them to
merit approval on the disability merits, and performs a good faith administrative review on the
merits of all other requests pending and explains any denials thereof with all factual and legal
reasons for denial disclosed, for both of my pending testing accommodations petitions
addressing each request on the merits, I agree to waive any challenges I have to the substantive
merits of the other requests (not listed below) fo all legal emedie o he han he S a e Ba in-
house administrative processes:




                                                 5
   Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                    Examiners Pre-Emptive Intervention; File No. 468532
From 3/19/2020 Petition (with 6/4/2020 Addendum) (case # 00522553) for any modality elected:

        All requests asserted, except for weekend only scheduling, equal access to hotel group
 a e , and e mi ion o b ing d ink o he e am oom ha don ha e a lid. While I main ain
my position on the disability law merits and reasonableness of those requests for an equal
acce ibili      anda d, I d acce a good fai h deci ion on he me i and ai e an j dicial o
out-of-house challenges to denial of these accommodations if a good faith review and
explanation of the reasons is provided, and if these are the only accommodations denied, with
notification of such no later than 11:00 am on 7/14/2020, subject to the additional approvals
below being communicated by that same time if the examination then is or might be
administered such that it can be taken remotely from home or similar.

From 6/4/2020 Petition (case # 00548394) for the extent a material modality change occurs and I
take the exam remotely/at home:

        The requests detailed for where I would take the exam remotely/at home, but not material
to an in-person modality, and those requests above from the 3/19/2020 Petition for any modality.

        Acceptance of this offer is expressly limited to both provision of the above assurances in
I. by 6/18/2020 at 6:00 pm and provision of the above accommodation approvals for all future
CBX attempts by no later than 7/14/2020 at 11:00 am.

These three offers for compromise are independent of each other, except that offers II) and
III) both depend on acceptance of offer I), and are designed to have cumulative
requirements for acceptance, each with a cumulatively longer period the offer will remain
open. This is intended so that with a minimal and only procedural/timing commitment the
State Bar can take adequate time to review the merits of my petitions and determine the
extent to which my offers of compromise would deviate from its own updated position on
my testing accommodations based on the arguments and new expert support therein, so as
to then determine the merits of the offer, which may only require what the Committee
would agree to do anyway based on the updated support in the new petitions, and so that
there is more incentive to expedite the review of my petitions by at a minimum conserving
future resources by resolving my accommodations to a point where neither it nor I
continues to bear the burden of exhausting administrative remedies and likely escalating
into judicial remedies for 2+ iterations every biannual testing cycle until I either determine
myself to be conclusively excluded from the profession and must attempt to recover
damages or until I were to pass and find out such4, hich I d bmi o ld fa mo e han
off e ha e e b den he deg ee of e pedi ion I m e e ing o ld e ac on he
Committee and its staff.




4 Absent a settlement, I d still reserve all rights to recover damages in this eventuality too, but even if settlement is
rejected the longer inadequate accommodations continues to prevent my passage the more likely it is that even if
I m able to retake enough times to pass anyway, I d find the delay and expenses associated with such will be too
great to ignore just to minimize litigation.


                                                            6
    Emergency Administrative Grievance, Pre-Potential-Litigation Demand Letter, Offers of
Compromise, and Request for Admissions Director Reconsideration and/or Committee of Bar
                    Examiners Pre-Emptive Intervention; File No. 468532
I look forward to your prompt update on your timeline for resolution of my disability
accommodation and other examinations matters, whether the State Bar is open to
entertaining these offers, and when you expect to have an answer.

Dated This 15th Day of June, 2020.

Respectfully Submitted,

/s/ Benjamin Kohn
Benjamin Kohn
1913 Fordham Way,
Mountain View, CA 94040
(650) 919-3584
Benjamin.s.Kohn@gmail.com




                                            7
TA Case Number: 00491832
File Number: 468532

Dear Benjamin Sean Kohn,

At its January 31, 2020 meeting, the Committee of Bar Examiners (Committee)
considered your third appeal of the decision that was made regarding your request for
expanded accommodations, originally in connection with the February 2019
administration of the California Bar Examination (CBX), but now for the February
2020 CBX. The Committee declined to grant your appeal for additional extra time for
each session of the written portion of the examination; for additional 30 minute breaks for
each 90 minutes of testing (excluding any transit time to/from); for all lunch and breaks
scheduled at your discretion; for your total testing time not to exceed 6.5 hours per day;
for administration of the examination on weekend days only; for testing in a private room;
for the Committee to provide you with a complete ergonomic workstation according to
your detailed specifications; for the Committee to provide you with a hotel room starting
the day prior to the start of the examination, through the night following the conclusion of
the examination; for a private room in which you are allowed to leave all of your equipment
though 11:00 am the day after the last day of testing and for the Committee to assume
full responsibility for all of your equipment and computer; and for assignment to an
experienced proctor. The documentation provided with your appeal still does not
adequately support those requests. No substantive new information or evidence of
changed circumstances was provided with the documentation to justify the need for
additional accommodations. The fact that you have not been successful on the
examination is not grounds for granting additional accommodations.

In addition –

Admissions Rule 4.82(D) sets forth the following definition:
           A “reasonable testing accommodation” is an adjustment to or
     modification of standard testing conditions that addresses the functional
     limitations related to an applicant’s disability by modifications to rules,
     policies, or practices; removal of architectural, communication, or
     transportation barriers; or provision of auxiliary aids and services, provided
     that they do not
                  (1) compromise the security or validity of an examination or
          the integrity or of the examination process;
                    (2) impose an undue burden on the Committee; or

                 (3) fundamentally alter the nature of an examination or
          the Committee’s ability to assess through the examination
          whether the applicant
                  (a) possesses the knowledge, skills, and abilities tested
                on an examination; and
       (b) meets the essential eligibility requirements for
     admission.


• Denial of additional extra time (double time and one-half) for each session of the
   examination: You state in your appeal letter that the decision regarding the
   accommodations that you were granted for the July 2019 administration of the
   Iowa Bar Examination was based on the accommodations that you were granted
   for the California Bar Examination, yet the accommodations that you were
   granted for that examination were actually different from, although similar to,
   those granted for the February 2019 CBX, and were sufficient for you to pass
   that examination on your first attempt. Your decision not to pursue the
   accommodations for the Iowa Bar Examination that you are now appealing for
   the February 2020 CBX suggests that these accommodations are, in fact,
   preferred, and not absolutely necessary based on your functional limitations. In
   addition, even though Dr. Dresden recommends more time, he has not actually
   evaluated and treated you for autism/Asperger Syndrome or visual
   problems. The specialists who have done so recommended from time and one-
   half to double time. Further, Dr. Dresden’s opinions are very conclusory,
   particularly those related to accommodations for autism. There was no current
   functional limitation analysis provided to support the doctor’s conclusions.



• Denial of additional 30 minute breaks for each 90 minutes of testing (excluding any
   transit time to/from lunches and breaks): Part of the explanation for this request
   is that the impairment of your fine motor skills slows your ability to cut your food
   into bite-sized pieces (per Dr. Clarke, gastroenterologist). There is no
   explanation for why this couldn’t be done in advance before coming to the test
   center. In any event, although this request was not granted as phrased,
   consideration of an extra 30 minutes per session has already been granted.



• Denialof discretionary lunch breaks: Dr. Dresden recommendation based on his
   review of reports from the autism specialists. He does not, and has not been
   asked to, evaluate or treat you for autism.



• Denial of testing time not to exceed 6.5 hours per day and testing on weekend
   days only: Your reasoning and your specialist’s (Dresden, M.D.)
   recommendations, and the bases therefor, lack enough specificity to adequately
   evaluate the necessity for and reasonableness of these requests, balanced
   against whether such accommodations would (1) compromise the security or
   validity of the examination or the integrity of the examination process; (2) impose
   an undue burden on the Committee; or (3) fundamentally alter the nature of the
   examination. Dr. Dresden’s opinions and recommendations are conclusory and
   vague and not supported by medical documentation or testing. You state that
   you did not request weekend-only testing in Iowa for financial reasons. This
   makes questionable your other statements that weekend-only testing is
   necessary for you due to medical appointments. You argue that you are entitled
   to greater accommodation in California than you received in Iowa because the
   California Bar Exam is more difficult to pass than the Iowa Bar Exam. Thus, you
   seem to be saying that your request for more accommodations for the CBX than
   for the Iowa exam is not because of medically necessary reasons, but rather
   because the CBX is a harder exam. You argue that you need to test on
   weekends only because you cannot possibly miss medical appointments (that
   can only be on week days) for a full week, yet you did so for the Iowa Bar
   Exam. While that schedule may not have been your preference, you were in
   fact successful on that exam. There is no documentation from your treating
   specialists that this experience in Iowa in July 2019 created any medical issues
   for you. You have not offered any specifics as to what medical appointments
   you might need to attend during any given week, let alone a willingness to cluster
   those appointments or to minimize them (or what the effect of doing so might
   be) in order to take the CBX during the week. At no point does anyone explain
   what the appointments are for, how long they are, what day of the week and time
   of day do they happen, etc. Rather, Dr. Dresden states in conclusory terms
   without any specifics, that “weekend testing is recommended because there is a
   near certainty of Mr. Kohn needing an average of multiple medical appointments
   per weekday average, some requiring scheduling at specific intervals relative to
   each other, to collectively treat his extraordinary number of chronic health issues
   . . .” Dr. Dresden also states that your testing during the week would be a burden
   to your medical providers, which is not a basis for granting testing
   accommodations.



Your current testing schedule requires you to test Tuesday through Friday of one
week. If you were to be granted your requested timing and schedule in full (double
time and one-half, extra 30 minute breaks per 90 minutes of testing, 6.5 hours per
day limit, weekends only), you would not complete the exam until March 21, three
and a half weeks after all standard applicants have finished testing. In addition, in
order to administer the exam according to your desired schedule: (a) the exam
components would have to be split up in ways they were not intended to be; (b) you
would be getting significantly more rest time in between exam sessions, which
would give you an advantage over standard applicants and, according to the
Committee’s psychometrician, since the scores that applicants receive are
normative in nature (i.e., scaled to all other applicants who receive the same amount
of rest), your scores might not be directly interpretable relative to the other
applicants; (c) it is unknown whether the National Conference of Bar Examiners
(NCBE) will allow the MBE to be administered over such an extended period of time;
(d) there is greater risk to exam security, given the potential for access to all of the
exam questions and purported answers in advance, through their wide
dissemination via blogs on the internet and other means. All of these issues weigh
heavily against granting such accommodations because they compromise the
security and validity of the exam and the integrity of the exam process,
fundamentally alter the nature of the exam, and impose an undue burden on the
Committee, especially when the rationale and medical necessity for the requested
accommodations are not adequately supported.



                                  You were granted a “distraction-reduced, semi-
• Denial of testing in a private room:
   private room” for the Iowa Bar Exam, which was all you needed to pass that
   exam on your first attempt.



• Denial of request that the Committee provide a complete ergonomic workstation
   (including $1500 chair, motorized adjustable sit-to-stand workstation, adjustable
   laptop stand, external keyboard, neck and torso braces): For the Iowa Bar
   Exam, you were provided with “a testing station containing tables of differing
   heights to allow him to take the exam in either a seated or standing position” and
   “a cushioned office chair.” You were explicitly denied “a specific chair such as a
   Herman Miller Embody desk chair,” but given “permission to bring in a different
   chair of his own choosing.” You were also “permitted to bring appropriate neck
   and/or torso braces” and your own external keyboard and mouse. In your
   appeal letter, you conceded that this would be an adequate substitution. Dr.
   Dresden states that you need the expensive complicated ergonomic setup that
   you’ve requested, including the Herman Miller Embody chair, but that the
   accommodations that the Iowa Bar Examiners provided were sufficient, as they
   provided a sit-to-stand desk and a padded adjustable office chair. You have
   already been granted the ability to bring the items you are requesting into the
   examination room.



• Denial of request that Committee provide hotel room for you – check in the day
   before exam, check out the night following the exam – and a private room in
   which you are allowed to leave of your all equipment, though 11:00 am the day
   after the last day of testing, and that the Committee assume full responsibility for
   all of your equipment and computer: You argue that providing you with a hotel
   room in this manner does not constitute a “fundamental alteration” to the State
   Bar’s services because it would only require “negotiating supplemental or
   revised terms with the hotel that allow for equal accessibility or else
   compensating for the failure to have done so." However, the State Bar does not
   offer as part of its “services” the provision of hotel rooms for applicants, whether
         at discounted group rates or otherwise. Hotel room arrangements are to be
         handled through the hotel directly, as the hotel has sole control over how many
         rooms they provide at any particular rate.



     • Denial of request forassignment to an experienced proctor: This request is based
         on your complaints about your proctor for a prior CBX that you took. Thus, this
         request is conditional and based on what could happen, not what is sure to
         happen.

You will, however, continue to receive the accommodations that were previously
granted. The Testing Accommodations Notice dated January 7, 2020, which was
previously sent to you, remains in effect.

Please refer to the Applicant Community and your admittance ticket for information
regarding your assigned test center.

If you would like further assistance, please feel free to contact the office at the above
address.



Sincerely,


Committee of Bar Examiners
